Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1 of 1116 PageID #:
                                    7031




    EXHIBIT 117
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 2 of 1116 PageID #:
                                    7032




            IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                           STATE OF MISSOURI
                  Honorable Michael J. Colona, Judge


  STATE OF MISSOURI,                   )
                                       )
            Plaintiff,                 )
                                       )
      vs.                              ) 1922-CR03798
                                       )
                                       )
                                       )
            Defendant.                 )


                         INITIAL APPEARANCE HEARING

              On the 9TH day of December, 2019, the

  above-entitled cause came on regularly for hearing before

  the Honorable Michael J. Colona, in Division 16B of the

  Twenty-Second Judicial Circuit in the City of St. Louis.

            The State of Missouri was represented by

  Steven Payne, City of St. Louis, State of Missouri.

            The Defendant was present by video and was

  represented by Chris Faerber.




                       ELLEN L. VINCE, CSR, CCR, CM
                         OFFICIAL COURT REPORTER
                     CITY OF ST. LOUIS CIRCUIT COURT
                     TWENTY-SECOND JUDICIAL CIRCUIT
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 3 of 1116 PageID #:
                                    7033
                                                                      2



1                               December 9, 2019

2                THE COURT:       Sir, I'm sorry, you're Mr.       ?

3                THE DEFENDANT:         Yes, sir.

4                THE COURT:       Very good. My name is Judge Colona.

5    Present in the courtroom today is an attorney for the State

6    of Missouri, and an attorney that's been appointed to

7    represent you during this initial hearing. I'm going to

8    tell you what you're charged with just to make sure you know

9    what's going on.

10               The State of Missouri is going to give me a

11   recommendation on what do with your bond. Your attorney

12   will give me a recommendation on what to do with your

13   bond. I may have some additional questions for your

14   attorney. Your attorney may have some additional

15   questions for you.

16               But I would ask that you not say anything unless

17   directed to your attorney 'cause a lot of times when

18   people say stuff, they accidentally jam themselves up and

19   then just makes it easy for me. I just leave you where

20   you are, all right. So I will come to you to ask you if

21   you got any questions or if you want to holler at your

22   attorney, but for right now let me get through some of

23   this initial stuff in here and hear the arguments from the

24   two lawyers.

25               So you're charged with endangering the welfare
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 4 of 1116 PageID #:
                                    7034
                                                                      3



1    of a child, creating a substantial risk, first degree.

2    First offense. So it's a Class D felony. So you're

3    looking at -- what is that -- one to seven in the Missouri

4    Department of Corrections. You also have a second charge

5    of endangering the welfare of a child and a third charge

6    of stalking.

7                   What is the current bond?

8                   MR. PAYNE:   Current bond is 35,000, ten percent

9    authorized.

10                  THE COURT:     What is your recommendation?

11                  MR. PAYNE:   Our recommendation is that the bond

12   remain at 35,000, 10 percent authorized and that he have no

13   contact with victim ZG, BB, or MB. Also report to EMASS

14   once every 30 days and be placed on GPS monitoring to

15   enforce the stay away order.

16                  THE COURT:     Okay. Defense?

17                  MR. FAERBER:     If I may inquire, your Honor?

18                  THE COURT:     Go right ahead.

19                  MR. FAERBER:     Mr.        , my name is Chris

20   Faerber. I'm a local criminal defense attorney. I am

21   representing you today for the purposes of this hearing

22   only, and that the purpose of this hearing is to determine

23   whether or not there is a more reasonable bond and if we can

24   get you out on that. So please do not say anything about

25   the charges alleged against you or any associated facts as
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 5 of 1116 PageID #:
                                    7035
                                                                      4



1    you are on that invoking your right to remain silent, okay.

2                THE DEFENDANT:        Yes, sir.

3                MR. FAERBER:      Okay. So I see here that you're

4    currently working as a cook; is that right?

5                THE DEFENDANT:        Yes, sir.

6                MR. FAERBER:      Okay. And $12 an hour?

7                THE DEFENDANT:        Yes, sir.

8                MR. FAERBER:      Now you listed yourself as homeless,

9    but you have to be sleeping somewhere. Where have you been

10   sleeping? Like with friends or with family or what?

11               THE DEFENDANT:        Well --

12               THE COURT:      So, Mr.           , we got a little note

13   here that says you are homeless, all right. What your

14   attorney is trying to get to and what I want know is where

15   were you staying before they said you were homeless?

16               THE DEFENDANT:        Well, I only been officially

17   homeless sleeping in my car for about a week, but before

18   that sleeping with family members.

19               MR. FAERBER:      You could go back and stay with

20   family members I'm hoping?

21               THE DEFENDANT:        Yes.

22               MR. FAERBER:      Okay. And if you were to be

23   released on some bond, you would be able to stay away from

24   the victims in this case, including your children --

25               THE DEFENDANT:        Yes.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 6 of 1116 PageID #:
                                    7036
                                                                     5



1                MR. FAERBER:      -- and their mother until this case

2    is disposed of, right?

3                THE DEFENDANT:       Correct.

4                MR. FAERBER:      No contact whatsoever even through

5    your family members or friends. Would you be able to do

6    that?

7                THE DEFENDANT:       Yes, sir.

8                MR. FAERBER:      How long you been locked up? Two

9    days?

10               THE DEFENDANT:       I've been locked up since

11   Wednesday. Well, since Monday. Your possession since

12   Wednesday. Eight days.

13               MR. FAERBER:      Do we know when he was booked on

14   this?

15               THE COURT:      Are there any other pending cases? I

16   don't see any, but almost sounds like there is.

17               BOND COMMISSIONER:         He was booked December the 5th

18   at 5:00 o'clock.

19               MR. FAERBER:      So he did not appear within 48

20   hours. Do we have a reason? Well, anyway I'll ask a couple

21   more questions. It looks like you've had probation in the

22   past. You completed those probations, right?

23               THE DEFENDANT:       Correct.

24               MR. FAERBER:      So when some authority tells you

25   what to do and where to show up it looks like you were able
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 7 of 1116 PageID #:
                                    7037
                                                                      6



1    to do that, right?

2                THE DEFENDANT:         Correct.

3                MR. FAERBER:       Thank you.

4                THE COURT:       Anything further?

5                MR. PAYNE:      Judge, the State would just like to

6    highlight the facts of this case for the Court's

7    consideration and why we are making the recommendation we

8    are.

9                The defendant and victim do have children in

10   common. They were in a vehicle together when an argument

11   ensued at which point the defendant left the vehicle and

12   punched out her window. He then made the statement, "I'm

13   going to hurt you. I'm so angry I could kill somebody

14   right now." She was frightened so she drove away from the

15   defendant at that time.

16               He pursued her in his own vehicle at a high rate

17   of speed disobeying traffic signals and signs causing the

18   victim to crash into another vehicle creating substantial

19   damage to her driver's door. Both of their children, BB

20   and MB, were present throughout both the argument and the

21   chase that then followed.

22               As already mentioned in the bond commissioner's

23   report it does mention that the defendant is homeless.

24   There are two prior convictions that the State was able to

25   locate; one for unlawful use of a weapon in which he
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 8 of 1116 PageID #:
                                    7038
                                                                      7



1    received a three year backup on an SES and completed that

2    probation.

3                   The other is for possession of a controlled

4    substance where he completed an SIS probation.

5    Additionally, Judge, I do have a victim impact statement I

6    would like to read into the record if I may?

7                   THE COURT:      Go ahead.

8                   MR. PAYNE:     "Dear Judge, please can you plead my

9    cries to the judge in court today against my abuser,

10            Do not lower his bond. This should be attempted

11   murder. He tried to have myself, the mother of his own two

12   toddler children, killed by a car crash in the heat of his

13   anger, forcing me in a high speed chase just because I

14   noticed his rage and decided to leave him there parked in

15   the front of where he knows we reside.

16                  I drove off to avoid making him more mad because

17   I have suffered him from -- or suffered him becoming more

18   violent and vicious in prior domestic episodes. This

19   guy's entire family has threatened to kill me. He found

20   me in traffic with an intent to kill me. Please, we could

21   have crashed and died on November 23rd by his motives.

22                  Plus, he is homeless. If he is on the streets,

23   I do not trust him. What you can set up for me, he has a

24   history of mental illness issues that needs to be treated

25   by the law."
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 9 of 1116 PageID #:
                                    7039
                                                                      8



1                And based on the victim impact statement along

2    with the events that occurred and the pursuit which posed

3    a significant public safety risk during his outrage, it is

4    the State's position that a cash bond is warranted in this

5    case.

6                THE COURT:       Anything further?

7                MR. FAERBER:       Your Honor, I would just ask that

8    whatever bond be reasonable and affordable. He has shown

9    his ability to follow directions and stated to you in this

10   courtroom that when instructed to have no contact, he would

11   have no contact.

12               And again I bring up the fact that -- in fact, I

13   believe he walked down his SIS probation early. He's got

14   a job. Losing that job really serves no public policy

15   interest. He would be able to go out, hire an attorney,

16   and as he said he can stay with family and that likely

17   would be for free.

18               THE COURT:       Well, I'm a little bit concerned as

19   far as the criminal history is concerned. And while he may

20   have walked down the probation earlier on the drug case,

21   he'd catch a gun case a couple years later. From my

22   perspective a gun case is a case of violence. And here we

23   have a pretty serious accusation not just against the

24   victims listed in the information, but also for the public

25   at large. Next thing you know -- I mean I guess it's a good
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 10 of 1116 PageID #:
                                     7040
                                                                      9



1    thing that there's nothing on there that tells me it's

2    either on Hall Street or Natural Bridge because then we'd be

3    jacking the bond up.

4                 So, Mr.         , I think a bond of $35,000

5    ten percent with the special conditions of no contact with

6    the victim, EMASS supervision and a GPS is extremely

7    reasonable based upon your criminal history and a concern

8    for the public safety, not just for the alleged victims,

9    because I mean, hey, you're innocent as far as I'm

10   concerned. But the allegations are pretty serious.

11                You couple your criminal history with the gun

12   charge, with the allegation that these people are afraid

13   for their safety and you allegedly put the public at risk

14   by the shenanigans of speeding up and down like that. I'm

15   going to leave your bond where it is. Now you will be

16   given --

17                THE DEFENDANT:        Can I speak?

18                MR. FAERBER:       What are you going to say? I would

19   suggest just not speaking.

20                THE COURT:      If you have a question you want to

21   shoot at your lawyer, go ahead and holler at your lawyer,

22   but then again I -- everybody in the courtroom that's here

23   can hear whatever you're saying so sometimes like I said you

24   say something that accidentally jams you up. And, sure,

25   while I might reconsider what it is I just said, it could be
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 11 of 1116 PageID #:
                                     7041
                                                                     10



1    in the exact opposite direction where I'm like, you know

2    what, fine, we're going to do no bond because now I'm more

3    afraid for the public safety. So if you have a question you

4    want to ask your lawyer, go ahead. Or are you done?

5                 THE DEFENDANT:        Yes, I want to ask my attorney did

6    it show in the prior case, the unlawful use of a weapon,

7    that a weapon was not used, but it was also my weapon that I

8    had purchased and the reason that that weapon was unlawful

9    was because of the prior case that I had before that. So it

10   was --

11                THE COURT:      And you are exactly correct. And

12   that's what I assume when I see this. But the facts is the

13   facts. I can't change those, that you caught a gun case

14   after you caught the drug case. So, you know, the reason

15   why you caught the case back in 2013, you know, it really

16   doesn't matter. The fact is that you caught the case.

17                And I will tell you the only reason why I'm

18   leaving your bond the way it is and not increasing it is

19   because you have shown that once either you do make a bond

20   or get back on the street, for the most part you can do

21   what's asked of you.

22                But like I said, with the history and the

23   concern that I've heard from the alleged victim and again

24   from my perspective hearing about the chase that occurred,

25   you know, in order to make sure that the safety of the
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 12 of 1116 PageID #:
                                     7042
                                                                     11



1    public is looked out for, 35,000 ten percent is very

2    reasonable. And it's very doable with some of the

3    organizations here in the City of St. Louis that work with

4    folks to post a bond.

5                 So I'm going to give you two court dates. Your

6    first court date will be December the 16th at 10:30 in the

7    morning. At that point in time whatever judge is here

8    will revisit the bond to see if there is anything new that

9    has happened that might convince that judge to lower the

10   bond. So seven days from now you're going to revisit this

11   issue. You know, if you want to talk to your lawyer

12   between now and then, go right ahead.

13                The second court date I'm going to give you is

14   January 10th in Division 26 at 9 AM. Okay?

15                THE DEFENDANT:       Thank you.

16                THE COURT:     Thank you, Mr.             .

17                              END OF TRANSCRIPT

18

19

20

21

22

23

24

25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 13 of 1116 PageID #:
                                     7043
                                                                     12



1                                   CERTIFICATE

2                 I, ELLEN L. VINCE, Certified Court Reporter,

3    do hereby certify that I am an official court reporter for

4    the Circuit Court of the City of St. Louis; that on December

5    9, 2019, I was present and reported all the proceedings had

6    in the case of STATE OF MISSOURI, Plaintiff, vs.

7             , Defendant, Cause No. 1922-CR03798.

8                 I further certify that the foregoing pages

9    contain a true and accurate reproduction of the

10   proceedings.

11

12

13

14

15

16                     /s/Ellen L. Vince

17

18                      ___________________________________________
                        ELLEN L. VINCE, CCR, CSR, CM
19                                         CCR #350

20

21

22

23

24

25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 14 of 1116 PageID #:
                                     7044




    EXHIBIT 118
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 15 of 1116 PageID #:
                                     7045
                                                                                 1



1             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
2                  Honorable Calea Stovall-Reid, Judge

3
     STATE OF MISSOURI,                   )
4                                         )
                        Plaintiff,        )
5                                         )
               vs.                        )      Cause No. 2022-CR01958
6                                         )
     IVORY SHARP,                         )
7                                         )
                        Defendant.        )
8
9                      BOND HEARING - INITIAL APPEARANCE

10                             NOVEMBER 23, 2020

11
12   FOR THE PLAINTIFF:                   FOR THE DEFENDANT:

13   Mr. Jordan Smith                     Mr. Eric Barnhart
     Assistant Circuit Attorney           Eric V. Barnhart, LLC
14   1114 Market Street, #401             7751 Carondelet Ave., Ste. 202
     St. Louis, MO 63101                  Clayton, MO 63105
15
16
17
18
19
20
21
22
23                   KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                             OFFICIAL COURT REPORTER
24                      CITY OF ST. LOUIS CIRCUIT COURT
                         TWENTY-SECOND JUDICIAL CIRCUIT
25
                                                   Dixon v. City of St. Louis 20161
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 16 of 1116 PageID #:
                                     7046
                                                                                 2



1                THE COURT: Ivory Sharp.
2                SHERIFF: Present.
3                THE COURT: Mr. Smith, you may proceed.
4                MR. SMITH: Your Honor, Mr. Sharp is charged with
5    unlawful possession of a firearm. This case is pretty
6    straightforward. He was pulled over for having unreadable
7    plates. The officers could see a gun in the car, and the
8    defendant was a felon. His prior felonies -- or his prior
9    felony conviction is from 2018. It's a burglary in the
10   first degree. Given the nonviolent nature of the offenses
11   and the nonviolent nature of his prior convictions as well
12   as we're not aware of any history of capias or anything else
13   that would indicate a flight risk, we ask the defendant be
14   released on his own recognizance but be required to check in
15   with EMASS on a monthly basis.
16               THE COURT: Mr. Barnhart?
17               MR. BARNHART: Thank you, Judge. Mr. Sharp, how
18   are you doing?
19               THE DEFENDANT: Good.
20               MR. BARNHART: I'm going to ask you some questions
21   to try -- in the event to try to get you released on this
22   case.
23               THE DEFENDANT: All right.
24               MR. BARNHART: Right now your bond is at $5000, 10
25   percent, and the prosecutor is recommending a personal
                                                   Dixon v. City of St. Louis 20162
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 17 of 1116 PageID #:
                                     7047
                                                                                 3



1    recognizance. The judge still has to sign off, so I'm going
2    to ask you some questions in the hopes the judge will sign
3    off.
4                THE DEFENDANT: All right.
5                MR. BARNHART: So are you working?
6                THE DEFENDANT: I don't have like a real nine to
7    five. I work for a private owner, a couple private owners
8    working on their properties, and I do part-time mechanic
9    work. I work on cars part time.
10               MR. BARNHART: How much money do you make a week?
11               THE DEFENDANT: Right now since the COVID, I
12   haven't really had any jobs working on houses, but cars it's
13   been kind of slow too, so I probably make about like 2, $300
14   a week that goes towards bills and taking care of my
15   daughter. I have a three-month-old daughter.
16               MR. BARNHART: So the COVID has impacted your
17   ability to earn a living?
18               THE DEFENDANT: Yes.
19               MR. BARNHART: And if you got released, where
20   would you live at?
21               THE DEFENDANT: 5020 -- 5823 Etzel. It's a
22   townhouse.
23               MR. BARNHART: Who do you live with?
24               THE DEFENDANT: My baby mama and my daughter.
25               MR. BARNHART: Do you help take care of your
                                                   Dixon v. City of St. Louis 20163
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 18 of 1116 PageID #:
                                     7048
                                                                                 4



1    three-month-old daughter?
2                THE DEFENDANT: I do everything. She don't work.
3                MR. BARNHART: Okay, so she works and you're
4    basically --
5                THE DEFENDANT: No, she doesn't work. I do
6    everything.
7                MR. BARNHART: Okay. And I think that's about it.
8    So can you afford $500 or not?
9                THE DEFENDANT: No.
10               MR. BARNHART: All right. I'll be asking the
11   judge to follow the prosecutor's recommendation in this
12   case. And Judge, I'm going to ask that the State's
13   recommending a personal recognizance, report to EMASS
14   monthly. I'm asking that you follow. He does work,
15   sporadically now because of COVID. He's got a place to
16   live. He's helping to raise a three-month-old daughter.
17   Thank you.
18               THE COURT: Okay. Now, Mr. Smith, I'm not
19   understanding your recommendation for a personal
20   recognizance. I'm looking at the pretrial release exhibit,
21   and it states that Mr. Sharp was on probation. The
22   probation was revoked in 2019. It looks like there was a
23   probation revocation on two separate cases in 2019. And
24   then he's got a receiving stolen property, failure to
25   appear, and that's a 2019 case out of St. Louis County.
                                                   Dixon v. City of St. Louis 20164
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 19 of 1116 PageID #:
                                     7049
                                                                                 5



1                THE DEFENDANT: Can I say something?
2                MR. SMITH: I'm not aware of the failure to appear
3    or stolen property cases.
4                THE COURT: I'm looking at the pretrial exhibit.
5    What are you looking at? Look at the pretrial release --
6                MR. SMITH: -- prepping for this, Your Honor,
7    because it hadn't been filed yet.
8                THE COURT: You know -- okay, open the case file
9    and --
10               MR. SMITH: Judge, I'm looking at --
11               THE COURT: -- at the exhibit. He's got two --
12               MR. SMITH: I see that.
13               THE COURT: Actually, there's two of them listed,
14   and then it says he's wanted for larceny out of Indiana.
15               MR. SMITH: All right. I'll be honest, Your
16   Honor, that exhibit wasn't filed when I was doing my prep
17   sheet, so I was unaware that he was wanted for larceny.
18   Given that, I think GPS monitoring and perhaps a modest cash
19   bond might be appropriate, but I certainly don't believe
20   that no bond is the appropriate outcome in this case.
21               THE COURT: Well, based on the --
22               MR. BARNHART: Judge, can we leave --
23               THE COURT: Go ahead, Mr. Barnhart. What are you
24   saying?
25               MR. BARNHART: Can we just leave it at 5000, 10
                                                   Dixon v. City of St. Louis 20165
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 20 of 1116 PageID #:
                                     7050
                                                                                 6



1    percent?
2                THE COURT: No, we cannot. No, absolutely not. I
3    don't understand you, what you people are looking at. Are
4    you reading the information that's filed in the case? It
5    says two separate case numbers from 2019, failure to appear.
6    That's the first consideration: Will the defendant return
7    on the court date? I don't understand you two. Are you
8    reading it or are you not reading it?
9                MR. BARNHART: I'm going by what a previous judge
10   wrote, 5000, 10 percent. That's all I'm going by.
11               THE COURT: Go ahead, Mr. Sharp, what are you
12   saying?
13               THE DEFENDANT: The FTA released me from the
14   county. I was stranded down there for a while because I
15   didn't have no communications or no funds of getting back
16   until after the court date, so I was stranded down there in
17   Columbia. That's how I got my FTA. Once I get down there,
18   I don't have no way of getting back to St. Louis, so I was
19   stranded down there for weeks.
20               THE COURT: Okay, well, I'm going by the fact that
21   you missed court. Now, I don't know why you didn't just try
22   and make a phone call and get a new court date since you
23   knew you weren't going to be able to make it, but I'm going
24   to make a finding that based on the previous failures to
25   appear, there's clear and convincing evidence that you will
                                                   Dixon v. City of St. Louis 20166
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 21 of 1116 PageID #:
                                     7051
                                                                                 7



1    not appear in court on the court date. You've got two
2    cases, 19SLCR06320, for burglary with a failure to appear,
3    and then 19SLCR06899, receiving stolen property with a
4    failure to appear. Also there's an indication that there's
5    a wanted out of Indiana, so that may just be for
6    questioning, so I'm not really considering that. But I am
7    looking at the failures to appear.
8                And I understand you saying you were stranded in
9    Columbia. However, there's such a thing as a telephone. So
10   you could have made contact with the Court and tried to get
11   your court date changed once you realized that you weren't
12   going to be able to make it on your court dates. And I'm
13   going to have to make a finding that you're indigent since,
14   according to the financial information that you provided,
15   you've been unemployed for five months, and based on your
16   statements this afternoon, you said that you were
17   responsible -- well, you said you're doing everything. So I
18   don't see where you have any income coming in, so I'm going
19   to have to make it no bond allowed because you're not going
20   to appear in court based on the previous failures to appear.
21   Your next date for review is November 30th at noon, and then
22   your court date after that will be January 14, 2021.
23                           (Hearing concluded.)
24
25
                                                   Dixon v. City of St. Louis 20167
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 22 of 1116 PageID #:
                                     7052
                                                                                 8



1                                  CERTIFICATE

2                I, Kristine A. Toennies, Registered Merit

3    Reporter, Certified Realtime Reporter, and Certified Court

4    Reporter, do hereby certify that I am an official court

5    reporter for the Circuit Court of the City of St. Louis;

6    that on November 23, 2020, I was present and reported all

7    the proceedings had in the case of STATE OF MISSOURI,

8    Plaintiff, vs. IVORY SHARP, Defendant, Cause No.

9    2022-CR01958.

10               I further certify that the foregoing pages contain

11   a true and accurate transcription of the proceedings.

12
13
                       /s/ Kristine A. Toennies
14                     _________________________________________
                       Kristine A. Toennies, RMR, CRR, CCR #769
15
16
17
18
19
20
21
22
23
24
25
                                                   Dixon v. City of St. Louis 20168
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 23 of 1116 PageID #:
                                     7053




    EXHIBIT 119
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 24 of 1116 PageID #:
                                     7054
                                                                              1



1             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
2                  Honorable Calea Stovall-Reid, Judge

3
     STATE OF MISSOURI,                   )
4                                         )
                          Plaintiff,      )
5                                         )
               vs.                        )     Cause No. 1622-CR00090-01
6                                         )     Cause No. 1622-CR01867-01
                      ,                   )     Cause No. 2022-CR01966
7                                         )
                          Defendant.      )
8
9                      BOND HEARING - INITIAL APPEARANCE

10                          MONDAY, NOVEMBER 23, 2020

11
12   FOR THE PLAINTIFF:                   FOR THE DEFENDANT:

13   Mr. Jordan Smith                     Mr. Eric Barnhart
     Assistant Circuit Attorney           Eric V. Barnhart, LLC
14   1114 Market Street, #401             7751 Carondelet Ave., Ste. 202
     St. Louis, MO 63101                  Clayton, MO 63105
15
16
17
18
19
20
21
22
23                   KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                            OFFICIAL COURT REPORTER
24                      CITY OF ST. LOUIS CIRCUIT COURT
                         TWENTY-SECOND JUDICIAL CIRCUIT
25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 25 of 1116 PageID #:
                                     7055
                                                                              2



1                THE COURT: Okay, we're ready on                         .
2                MR. SMITH: Your Honor,                      is charged
3    with assault in the third degree with special victim, which
4    is a felony, and resisting arrest, also a felony. Officers
5    saw a car running a traffic light. They got behind the car
6    and the car pulled over. The defendant got out, started
7    running. When officers ran after and finally caught him,
8    the defendant turned around and started repeatedly punching
9    an officer. Because defendant has currently a probation
10   violation warrant for felony burglary in the second, this
11   would make the fleeing a felony.
12               Given the facts of this case, the defendant's
13   criminal history, the State believes that releasing him on
14   his own recognizance with a GPS monitor would be
15   appropriate.
16               THE COURT: Okay. And it looks like he has two
17   pending cases that I guess he went warrant on?
18               MR. SMITH: Yes, Your Honor.
19               THE COURT: So let's talk about those.
20               MR. SMITH: And that's why the State feels a GPS
21   monitor would help ensure his appearance at future court
22   dates. It would be the least restrictive means available to
23   do that.
24               MR. BARNHART: I would point out, Judge, those
25   cases are old. One of the offenses is 3/21 of 2016, and the
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 26 of 1116 PageID #:
                                     7056
                                                                              3



1    other one is 12/13 of 2015.
2                THE COURT: How does that help his case? That
3    just means he never showed up for court.
4                MR. BARNHART: It means he didn't have any
5    exposure with the police with his name, that he's been
6    living crime-free living.
7                THE COURT: But he had two pending cases where he
8    failed to appear.
9                MR. BARNHART: That's all true, but that's like
10   five years ago. You would think that (inaudible) get
11   arrested for something.
12               THE DEFENDANT: Excuse me, Your Honor?
13               THE COURT: Yes, sir.
14               THE DEFENDANT: I heard you say that --
15               THE COURT: I can't understand what you're saying.
16               MR. BARNHART: Can I talk                          real
17   quick? I don't want you making statements about the cases.
18   Like if it's something like where you're going to live or
19   how much money you can afford to post for bond, but this is
20   not the right time to give a defense.
21               THE DEFENDANT: I was just asking about the --
22   never mind.
23               MR. BARNHART: I'm just saying that there's a
24   court reporter taking everything down that you say. Right
25   or wrong, that prosecutor could order that transcript and
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 27 of 1116 PageID #:
                                     7057
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 28 of 1116 PageID #:
                                     7058
                                                                              5



1                THE DEFENDANT: Yes, sir.
2                MR. BARNHART: Wow, that's a long time.
3                THE DEFENDANT: Yeah, I work all day. I'm a
4    second-hand cook.
5                MR. BARNHART: Okay. That takes some discipline.
6    If you got released -- let me find my notes -- you would
7    reside with                     , your girlfriend?
8                THE DEFENDANT: Yes, sir.
9                MR. BARNHART: That's at
10               THE DEFENDANT: Yes, sir.
11               MR. BARNHART: Do you know how much money you
12   could afford if you got a 10 percent bond?
13               THE DEFENDANT: I do know I have $400 in my
14   property. I just got paid before I got arrested. Maybe 900
15   on my car, so all together in my apartment that's here I
16   have almost like maybe 1,200 bucks.
17               MR. BARNHART: Well, the problem is the money at
18   your property, you would have to release that to somebody,
19   like a family member, and that takes some time to fill out
20   paperwork to get to them.
21               THE DEFENDANT: I tried to do that this weekend,
22   but they wouldn't let me.
23               MR. BARNHART: But right now if your girlfriend
24   had to come up with some money, how much do you think she
25   could come up with?
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 29 of 1116 PageID #:
                                     7059
                                                                              6



1                THE DEFENDANT: Maybe 500 to a thousand.
2                MR. BARNHART: 500?
3                THE DEFENDANT: To a thousand, yes, sir.
4                MR. BARNHART: Okay. I have enough from you,
5    Mr. Johnson.
6                Judge, yes, there's three cases but they're old.
7    It just seems like he takes care of business. I know he
8    wasn't taking care of his court business, but he works --
9    you heard the schedule -- nine to 12, and he's got to come
10   back two to ten at Fuddruckers, and that's not easy. I
11   guess he's got like three hours or two hours of I guess
12   taking a break.
13               But he's a hard worker and he has been -- hasn't
14   been approached by the police in any way, so I would just
15   ask -- I know it's three cases, but maybe give him a couple
16   personal recogs on two of them and a bond on the other at
17   5000, 10 percent. That way he keeps his job and he's got no
18   priors. I know he's got pending cases, but according to the
19   pretrial, it says no priors. So he does have a clean record
20   other than the pending case. That's worth something. And I
21   think he'll come back to court because he knows if he
22   doesn't come back to court, he'll be locked back up.
23               THE COURT: Well,                    , the problem that
24   I'm having with you is that one of the cases that was issued
25   in 2016 went bond forfeiture. So it's clear to the Court
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 30 of 1116 PageID #:
                                     7060
                                                                              7



1    that you will not return. On that case after posting a
2    bond, you failed to appear.
3                THE DEFENDANT: No --
4                THE COURT: You forfeited the money.
5                THE DEFENDANT: I came -- I had came to court, but
6    when I came to court, they had said that I had to have a
7    lawyer there present for me to be even be talked to. So I
8    came and sat in court, I did talk to, and they said I have
9    to have a lawyer. I said I did not have a lawyer. So the
10   judge had gave me -- was trying to get me -- the judge had
11   said since I didn't have a lawyer in presence, I think like
12   a hit and run.
13               THE COURT: This is not a hit and run. This is a
14   drug case, possession of a controlled substance. I'm not
15   showing anything about a hit and run. You have two drug
16   cases where you posted bond and then you just never showed
17   back up in court.
18               THE DEFENDANT: It was bad, but I ain't been on
19   pills for four years. I have a clean slate. I was on
20   hydrocortisone and Xanax, barbital real bad, but I've been
21   clean for the past three and a half years. I ain't been on
22   any type of drugs. All I do is smoke cigarettes.
23               THE COURT: Well, based on the fact that you have
24   two felony cases from 2016 where you failed to appear and
25   one of them your bond was forfeited and you still didn't
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 31 of 1116 PageID #:
                                     7061
                                                                              8



1    appear, I'm going to make a finding that there is clear and
2    convincing evidence that you will not return to court.
3                THE DEFENDANT: I will return to court. Like I
4    said, I was on pills, on pills real bad, so at that time I
5    wasn't thinking straight, my head wasn't on straight. I was
6    just thinking about getting high, but now that I'm clean and
7    no drugs, none of that, I will come to every court date.
8                THE COURT: All right. Well, I'm making a finding
9    that there's clear and convincing evidence that you will not
10   return to court. That's my finding. So therefore, I'm
11   setting your case at no bond allowed based on your previous
12   failures to appear and bond forfeiture. Your case will be
13   reviewed next Monday at noon, and then your court date after
14   that is 11/14. I'm sorry, January 14. Do you have any
15   other questions about anything?
16               THE DEFENDANT: No, ma'am. I would just -- I just
17   was trying not to lose my job. I've been working that job
18   six months. I have a four-year-old son. His birthday was
19   in October. I just wasn't trying to lose my job; that's all
20   it was. I have a house to take care of. My girlfriend, she
21   ain't working at the moment. That's all. But I understand
22   where you're coming from, Judge.
23               THE COURT: Okay. So then you'll be in court
24   again on video on November 30th at noon, and you have a good
25   evening.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 32 of 1116 PageID #:
                                     7062
                                                                              9



1                                  CERTIFICATE

2                I, Kristine A. Toennies, Registered Merit

3    Reporter, Certified Realtime Reporter, and Certified Court

4    Reporter, do hereby certify that I am an official court

5    reporter for the Circuit Court of the City of St. Louis;

6    that on November 23, 2020, I was present and reported all

7    the proceedings had in the case of STATE OF MISSOURI,

8    Plaintiff, vs.                    , Defendant, Cause Nos.

9    1622-CR00090-01, 1622-CR01867-01, 2022-CR01966.

10               I further certify that the foregoing pages contain

11   a true and accurate transcription of the proceedings.

12
13
                       /s/ Kristine A. Toennies
14                     _________________________________________
                       Kristine A. Toennies, RMR, CRR, CCR #769
15
16
17
18
19
20
21
22
23
24
25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 33 of 1116 PageID #:
                                     7063




    EXHIBIT 120
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 34 of 1116 PageID #:1
                                     7064



               IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                             STATE OF MISSOURI
                      Michael K. Mullen, Circuit Judge



      STATE OF MISSOURI,           )
                                   )
                        Plaintiff, )
                                   )
                        vs.        )          Cause No. 2022-CR01315
                                   )
                                   )              Division No. 16B
                                   )
      RODNEY BARLOW, JR.,          )
                                   )
                        Defendant. )




                           FIRST APPEARANCE HEARING
                                 July 24, 2020




      NICHOLAS FISCHBACH
        Assistant Circuit Attorney
        1114 Market Street
        St. Louis, MO 63101
                   on behalf of the State;

      TONY MUHLENKAMP
       St. Louis, MO 63105
                  on behalf of the Defendant.




                         LAURIE A. BENNETT, CCR #407
                           OFFICIAL COURT REPORTER
                        CITY OF ST. LOUIS CIRCUIT COURT
                        TWENTY-SECOND JUDICIAL CIRCUIT

                                                  Dixon v. City of St. Louis, 17032
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 35 of 1116 PageID #:2
                                     7065



 1                THE COURT:     This is Cause No. 2022-CR01315.            It's

 2        styled State of Missouri versus Rodney Barlow.

 3        Mr. Barlow is present via video for the purposes of

 4        today's initial appearance hearing.          Mr. Tony Muhlenkamp

 5        has been appointed to represent Mr. Barlow.             The Circuit

 6        Attorney's Office is here by Nicholas Fischbach.

 7                Mr. Barlow, my name is Michael Mullen, I'm the

 8        judge in Division 16 that's going to handle your initial

 9        appearance today.      I want to let you know that you're

10        charged with robbery in the 1st degree, armed criminal

11        action in connection with that robbery, attempted robbery

12        in the 1st degree and armed criminal action in connection

13        with that attempted robbery.

14                I may ask you some questions today.            If I do, I

15        don't want to know about your case.          In other words, I

16        don't want to know what you did or what you didn't do,

17        what you said or what you didn't say.           But I might ask

18        you questions about your background to find out whether

19        or not there is an appropriate bond I can set in this

20        case.

21                Okay.    Mr. Muhlenkamp, as I said, has been

22        appointed just for the purpose of representing you today

23        at this hearing.      All right.

24                Let's take up -- the first thing I want to do is,

25        Mr. Muhlenkamp, is there any announcement about waiving


                                                  Dixon v. City of St. Louis, 17033
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 36 of 1116 PageID #:
                                     7066
                                                                             3




   1       or reading the formal reading of indictment?

   2                MR. MUHLENKAMP:   Judge, on Mr. Barlow's behalf

   3       we'll waive formal reading and enter a plea of not guilty

   4       at this time and I'll just ask to inquire whenever

   5       convenient.

   6                THE COURT:   All right.    Let's start with

   7       Mr. Fischbach.    The bond now is set at no bond; is that

   8       right?

   9                MR. FISCHBACH:    Correct, Your Honor.

 10                 THE COURT:   And what's the state's position on

 11        that?

 12                 MR. FISCHBACH:    Your Honor, the state's position

 13        is that defendant represents a danger to the community

 14        and no bond is appropriate.

 15                 In this case the victim of the attempted robbery

 16        reported that the defendant along with two other men

 17        approached him on Kingford Avenue and asked about

 18        addresses and names of nearby apartment buildings.            The

 19        victim responded he did not know the information sought.

 20        One of the men pointed a pistol at the victim and

 21        demanded his money and his car.       The victim was able to

 22        speed away from the individuals in his vehicle.

 23                 The victim of Counts I and II, the successful

 24        robbery, reported that within 30 minutes of the first

 25        incident and two blocks away from Kingford Avenue, the



                                                  Dixon v. City of St. Louis, 17034
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 37 of 1116 PageID #:
                                     7067
                                                                             4




   1       defendant along with two other men approached him and

   2       asked to use his cell phone.      When the victim responded

   3       that his phone was not with him, one of the men pointed a

   4       pistol at the victim and demanded his keys.          After the

   5       victim relinquished his keys, the defendant and the other

   6       two men entered the victim's car and fled the scene.             The

   7       victim's car was recovered after a collision in St. Louis

   8       County.   The defendant was identified as a front

   9       passenger and arrested.

 10                The defendant was mirandized and interviewed and

 11        acknowledged he was present with the other two men during

 12        the event involving the victim of Counts I and II.

 13                Additionally, during the -- the collision resulted

 14        from a pursuit in St. Louis County and there were shots

 15        fired from the vehicle.      The defendant and the two other

 16        men were captured on video on multiple surveillance

 17        cameras wearing identifiable clothing that was identified

 18        by both victims and showing their faces.

 19                Additionally, Your Honor, the defendant currently

 20        is on bond in the 21st Circuit for resisting -- sorry,

 21        interfering with felony arrest and tampering in the 2nd

 22        degree.

 23                Mr. Muhlenkamp?

 24                MR. MUHLENKAMP:    Thank you, Judge.      Can I ask my

 25        client some questions please?



                                                  Dixon v. City of St. Louis, 17035
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 38 of 1116 PageID #:
                                     7068
                                                                             5




   1               THE COURT:    Of course

   2               MR. MUHLENKAMP:    Thank you.

   3               Mr. Barlow, can you hear me okay, sir?

   4               THE DEFENDANT:    Yes, sir.

   5               MR. MUHLENKAMP:    Okay.    My name is Tony

   6       Muhlenkamp.    Like the judge indicated, he appointed me to

   7       represent you as your attorney for today's purposes only.

   8       Okay.   So I'm not going to represent you after today, but

   9       my job today is I want to make sure the judge gets

 10        reliable and accurate information so he can make an

 11        informed decision about whether to reduce your bond.

 12        Okay.

 13                THE DEFENDANT:    Yes, sir.

 14                MR. MUHLENKAMP:    So I'm going to be asking you

 15        some questions, not about the facts of your case.             I

 16        don't want to know about the facts of the case, but I am

 17        going ask you some stuff about your background for bond

 18        purposes.   I just ask you to tell me the truth and keep

 19        your voice up; okay?

 20                THE DEFENDANT:    Yes, sir.

 21                MR. MUHLENKAMP:    All right.     Thank you.

 22                I've reviewed your bond case already that pretrial

 23        submitted, but I want to confirm some stuff with you;

 24        okay?

 25                THE DEFENDANT:    Yes, sir.



                                                   Dixon v. City of St. Louis, 17036
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 39 of 1116 PageID #:
                                     7069
                                                                             6




   1               MR. MUHLENKAMP:    If you were released on bond, you

   2       would live with your mom, right, at 8839 Ramona?

   3               THE DEFENDANT:    Yes, sir.

   4               MR. MUHLENKAMP:    And you've lived there for a

   5       couple years now?

   6               THE DEFENDANT:    Yes, sir.

   7               MR. MUHLENKAMP:    Are you still working at Taco

   8       Bell?

   9               THE DEFENDANT:    Yes, sir.

 10                MR. MUHLENKAMP:    Which Taco Bell?

 11                THE DEFENDANT:    On Page.

 12                MR. MUHLENKAMP:    Okay.    How long have you had that

 13        job?

 14                THE DEFENDANT:    For like a month or two.

 15                MR. MUHLENKAMP:    And you make about ten or eleven

 16        bucks an hour?

 17                THE DEFENDANT:    Yes.    Yes, sir.

 18                MR. MUHLENKAMP:    Do you work full time, or do you

 19        work part-time?

 20                THE DEFENDANT:    I work full time.

 21                MR. MUHLENKAMP:    Okay.    Do you have access to any

 22        money to either pay for an attorney or to pay for your

 23        bond in this case?

 24                THE DEFENDANT:    Do I?    Me?

 25                MR. MUHLENKAMP:    You or your family.



                                                    Dixon v. City of St. Louis, 17037
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 40 of 1116 PageID #:
                                     7070
                                                                             7




   1               THE DEFENDANT:    Yes.   Yes, sir.

   2               MR. MUHLENKAMP:    How much money do you think you

   3       could come up with that you could pay for a lawyer or to

   4       pay for your bond?

   5               THE DEFENDANT:    Probably like a grand or two.

   6               MR. MUHLENKAMP:    You think you could come up with

   7       one or two thousand dollar?

   8               THE DEFENDANT:    One thousand or two.

   9               MR. MUHLENKAMP:    Right.    One or two thousand

 10        dollars?

 11                THE DEFENDANT:    Yes, sir.

 12                MR. MUHLENKAMP:    Okay. I wanted to make sure I

 13        heard you correctly.

 14                And then I also see that you're currently on bond

 15        in St. Louis County.

 16                THE DEFENDANT:    I bonded out.

 17                MR. MUHLENKAMP:    But you -- did you bond out

 18        yesterday and then go straight to the city?

 19                THE DEFENDANT:    Yes, sir.

 20                MR. MUHLENKAMP:    Okay.    So you made bond.      You're

 21        still in jail, just in a different jail , right?

 22                THE DEFENDANT:    Yes, sir.

 23                MR. MUHLENKAMP:    Okay. fair enough.

 24                And you're currently going to Normandy High

 25        School, you're a junior?



                                                  Dixon v. City of St. Louis, 17038
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 41 of 1116 PageID #:
                                     7071
                                                                             8




   1               THE DEFENDANT:    Yes, sir.

   2               MR. MUHLENKAMP:    Are you going to summer school

   3       right now, or are you waiting for the fall --

   4               THE DEFENDANT:    I'm doing on-line computer work.

   5               MR. MUHLENKAMP:    Okay.    How many classes are you

   6       taking now?

   7               THE DEFENDANT:    I didn't hear what you say.

   8       Repeat it.

   9               MR. MUHLENKAMP:    How many classes are you taking

 10        now on line?

 11                THE DEFENDANT:    Eight classes

 12                MR. MUHLENKAMP:    Eight?

 13                THE DEFENDANT:    Yes, sir.

 14                MR. MUHLENKAMP:    Okay.    So they've got you doing a

 15        full course load every day?

 16                THE DEFENDANT:    Yes, sir.

 17                MR. MUHLENKAMP:    And you're able to access that

 18        stuff from your mom's house, you got a computer?

 19                THE DEFENDANT:    Yes, on the computer.

 20                MR. MUHLENKAMP:    Okay.    So then when you're

 21        working at Taco Bell, are you doing that at night?

 22                THE DEFENDANT:    I do it through the day and night.

 23                MR. MUHLENKAMP:    Okay.    Here's what's going to

 24        happen:   I don't have any further questions for you.

 25        Okay.   But I'm going to make an argument to the judge



                                                  Dixon v. City of St. Louis, 17039
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 42 of 1116 PageID #:
                                     7072
                                                                             9




   1       here.   I'm going to try to get your bond reduced.            I

   2       don't know what he's going to do.        Okay.    But I'm going

   3       to do that.

   4               Regardless of what the judge does, it's very

   5       important you are going to need an attorney moving

   6       forward.   So please after you're hearing today, ask

   7       nicely for the public defender paperwork.          You can at

   8       least get a public defender hired initially.           And then if

   9       you want to hire a private lawyer later, you can make

 10        that decision, too.

 11                Okay.   But you want to get an attorney in this

 12        case as soon as possible; Okay.

 13                THE DEFENDANT:    Yes, sir.

 14                MR. MUHLENKAMP:    All right.     Mr. Barlow, just

 15        stand there and listen.

 16                THE DEFENDANT:    Yes, sir.

 17                THE COURT:    All right.    Mr. Muhlenkamp.

 18                MR. MUHLENKAMP:    All right.     Thank you, sir.

 19                Judge, I'm ready whenever you are.

 20                THE COURT:    I am.

 21                MR. MUHLENKAMP:    Thank you, Your Honor.

 22                Judge, the things I want to point out, Mr. Barlow,

 23        he's only 17 years old.       He doesn't have a criminal

 24        history.   I realize that cuts both way because he's only

 25        17 years old --



                                                   Dixon v. City of St. Louis, 17040
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 43 of 1116 PageID #:
                                     7073
                                                                           10




   1               THE COURT:    No, hold on, he has a criminal

   2       history.

   3               MR. MUHLENKAMP:    I'm sorry?

   4               THE COURT:    He does have a criminal history.

   5               MR. MUHLENKAMP:    He has a pending case, Judge,

   6       that's not a criminal history.

   7               THE COURT:    Oh, I thought he had a prior as well,

   8       no?

   9               MR. MUHLENKAMP:    I'm going to explain that.

 10                THE COURT:    Okay.

 11                MR. MUHLENKAMP:    I'm showing that he doesn't have

 12        a prior.   He got -- (video/audio drop)

 13                THE REPORTER:    What?

 14                MR. MUHLENKAMP:    -- that he's currently on bond

 15        for.

 16                THE COURT:    That's a pending --

 17                THE REPORTER:    Wait, he's got a what?

 18                MR. MUHLENKAMP:    And when I looked up the docket

 19        -- I'm sorry?

 20                THE COURT:    So when did he post bond on the case

 21        that -- the resisting and interfering with an arrest

 22        case, do you know?

 23                MR. MUHLENKAMP:    I'm about to tell you.         He bonded

 24        on -- they had a bond review on last week.          His bond was

 25        reduced there from 50,000 cash only to 50,000, ten



                                                   Dixon v. City of St. Louis, 17041
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 44 of 1116 PageID #:
                                     7074
                                                                           11




   1       percent.    He's got a public defender on the St. Louis

   2       county case, and the Bail Project bonded him out

   3       yesterday.    Okay.   He wasn't released because he had this

   4       case here that was holding him.       So he essentially made

   5       bond and went from one jail in the county to another jail

   6       in the city.

   7               What I do want to point --

   8               THE COURT:    Hold on, Tony, my question --

   9               MR. MUHLENKAMP:    Go ahead.

 10                THE COURT:    My question to you is when did he get

 11        arrest on the resisting or interfering with an arrest

 12        case in the county on the driving a stolen car and

 13        resisting and interfering with the arrest of that?

 14                MR. MUHLENKAMP:    You know what, Judge, I'm going

 15        to let you know in one second.       Can you bear with me for

 16        a minute?

 17                THE COURT:    Sure.   Do you know, Mr. Fischbach?

 18                MR. FISCHBACH:    Your Honor, I show the warrant was

 19        served on 7-10.

 20                THE COURT:    So two days after the incident in this

 21        case.

 22                MR. MUHLENKAMP:    I think he was in jail for a

 23        couple weeks, so that would jive with --

 24                THE COURT:    Yeah, okay.

 25                MR. MUHLENKAMP:    But let me confirm that, Judge.



                                                  Dixon v. City of St. Louis, 17042
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 45 of 1116 PageID #:
                                     7075
                                                                           12




   1                Okay.   I've got the county case pulled up now,

   2       Judge.   It looks like warrant was issued July 9th.

   3       Warrant was served July 10th.       Bond hearing was held and

   4       it was reduced on July 16th.      Bond was posted yesterday.

   5       So he was locked up for about two weeks and then his bond

   6       was made and he went to a different jail.

   7                THE COURT:   Okay.

   8                MR. MUHLENKAMP:   Judge, I printed out to review

   9       the bond conditions in his county case.         Judge Ghasedi,

 10        although she did reduce the bond to 50,000 /ten percent,

 11        she also put him on EHD with GPS within 24 hours of

 12        release.   He's got to go back to school.        He can't

 13        possess any weapons.     He can't have any contact with the

 14        co-defendant.

 15                 And when I looked at the charges on the county

 16        case, he is only charged with an E felony resisting

 17        arrest and tampering 2nd Class A misdemeanor, which in of

 18        itself are not very serious felony charges.          However, the

 19        probable cause statement in that case which I'm sure came

 20        up at the bond review hearing, it references what was

 21        going on in the city specifically.       Okay.    Because I

 22        guess allegedly this stuff happened in the city and then

 23        the car was driven to the county, which is when the

 24        county got involved.

 25                 So I can only assume Judge Ghasedi was aware of



                                                  Dixon v. City of St. Louis, 17043
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 46 of 1116 PageID #:
                                     7076
                                                                           13




   1       what was going on in the city when she reduced his bond

   2       and that would make sense if it's a 50,000 bond for a

   3       Class E felony, which is high, there would be some

   4       additional factors going on there.

   5                So I guess my request to you, Judge, I don't think

   6       he has any priors.     He's got an open pending case he's

   7       currently on bond for.     He could live with mom.        He's got

   8       a job.   He's apparently going to school virtually right

   9       now, so he's currently enrolled in high school which is a

 10        good thing.

 11                 If he's on EHD and he's on GPS and he can't

 12        possess weapons, I think we could address any concerns

 13        the Court might have about threats, safety -- the

 14        community escort thing.      So I'm going to ask for a

 15        similar bond that the county gave Mr. Barlow.          I would

 16        ask you to do essentially the same thing, 50,000, ten

 17        percent authorized.

 18                 I realize that these are serious charges.         There

 19        is a weapon allegedly involved, and I get that, which is

 20        why I'm not asking recog or anything like that.           But if

 21        you would go down to 50,000 with ten percent authorized,

 22        that's still a    significant financial burden where he

 23        could actually potentially make his bond and work both

 24        these cases through.

 25                 So that would be my request, Judge.



                                                  Dixon v. City of St. Louis, 17044
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 47 of 1116 PageID #:
                                     7077
                                                                           14




   1                THE COURT:   Well, if the Bail Project posts it,

   2       it's not really a significant burden financially to Mr.

   3       Barlow, is it?

   4                MR. MUHLENKAMP:   Judge, you and your questions.

   5                THE COURT:   So here's what I think:      I think that

   6       there is no combination --

   7                MR. MUHLENKAMP:   Well, maybe we can combine the

   8       bond then, I don't know.

   9                THE COURT:   I think if I were Judge Ghasedi, and I

 10        had the tampering case in the county, I would say send

 11        this kid to the city, make it his problem because that's

 12        where he's trying to rob people of their cars with guns,

 13        and he did it back to back when he was unsuccessful and

 14        then he was successful.

 15                 I find that there is no combination of

 16        non-monetary and monetary conditions that would keep the

 17        community safe from gun slingers like Mr. Barlow, and I'm

 18        going to order that the defendant be detained without

 19        bond to keep people safe in their cars in the City of St.

 20        Louis.

 21                 His next court date for a bond hearing

 22        detention-wise will be 7-31 at noon, and his long date is

 23        August 26 in Division 25.

 24                 All right.   Mr. Barlow.    Good luck.

 25                  (End of proceedings.)



                                                  Dixon v. City of St. Louis, 17045
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 48 of 1116 PageID #:
                                     7078
                                                                               15




      1                                 CERTIFICATE

      2

      3               I, Laurie A. Bennett, Certified Court Reporter, do

      4   hereby certify that I am an Official Court Reporter for the

      5   Circuit Court of the City of St. Louis; that on July 24,

      6   2020, I was present and reported all the proceedings had in

      7   the case of STATE OF MISSOURI, Plaintiff, vs. RODNEY BARLOW

      8   JR., Defendant, Cause No. 2022-CR01315.

      9               I further certify that the foregoing 14 pages

     10   contain a true and accurate reproduction of the proceedings.

     11

     12

     13

     14

     15
                       /s/ Laurie A. Bennett
     16                ______________________________________

     17                         LAURIE A. BENNETT CCR #407

     18

     19

     20

     21

     22

     23

     24

     25



                                                     Dixon v. City of St. Louis, 17046
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 49 of 1116 PageID #:
                                     7079




    EXHIBIT 121
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 50 of 1116 PageID #:
                                     7080
                                                                             1




   1           IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                             STATE OF MISSOURI
   2                  Michael K. Mullen, Circuit Judge

   3

   4   STATE OF MISSOURI,          )
                                   )
   5                    Plaintiff, )
                                   )
   6                    vs.        )          Cause No. 2022-CR01273
                                   )
   7                               )             Division No. 16B
                                   )
   8   TYREESE LAMONT WALTERS   ,  )
                                   )
   9                    Defendant. )

 10

 11

 12

 13
                            FIRST APPEARANCE HEARING
 14                               July 24, 2020

 15

 16

 17    NICHOLAS FISCHBACH
         Assistant Circuit Attorney
 18      1114 Market Street
         St. Louis, MO 63101
 19                 on behalf of the State;

 20    TONY MUHLENKAMP
        St. Louis, MO 63105
 21                on behalf of the Defendant.

 22

 23

 24                       LAURIE A. BENNETT, CCR #407
                            OFFICIAL COURT REPORTER
 25                      CITY OF ST. LOUIS CIRCUIT COURT
                         TWENTY-SECOND JUDICIAL CIRCUIT


                                                  Dixon v. City of St. Louis, 17058
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 51 of 1116 PageID #:
                                     7081
                                                                             2




   1               THE COURT:    All right.    This is Cause No.

   2       2022-CR01273.    It's styled State of Missouri versus

   3       Tyreese Walters.

   4               Mr. Walters, how are you?

   5               THE DEFENDANT:    I'm good.

   6               THE COURT:     All right.    Mr. Walters, my name is

   7       Michael Mullen.    I'm the judge that's been assigned to

   8       have your initial appearance.       Mr. Muhlenkamp is here and

   9       appointed by the Court for the purposes of just this

 10        initial appearance.     Mr. Fischbach is here representing

 11        the State of Missouri.

 12                I want you to know that I might ask you some

 13        questions today.     If I ask you those questions, I don't

 14        want you to tell me what happened with your case like

 15        what you did or what you didn't do, or what you said or

 16        what you didn't say.     But rather, I'm trying to figure

 17        out at some point maybe what a bond might be on this

 18        case.   Okay.

 19                You're charged right now with a Class D felony of

 20        stealing a firearm, and your bond is set at no bond.             And

 21        we are going to take a look at that in a minute.

 22                But first, Mr. Muhlenkamp, are there any

 23        announcements concerning the formal reading of the

 24        indictment?

 25                MR. MUHLENKAMP:    Judge, we'll waive formal reading



                                                  Dixon v. City of St. Louis, 17059
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 52 of 1116 PageID #:
                                     7082
                                                                             3




   1       and enter a plea of not guilty on Mr. Walters' behalf

   2       please.

   3               THE COURT:    Very good.

   4               All right.    Mr. Walters, the bond is set at no

   5       bond right now.

   6               Mr. Fischbach, what is the state's position on

   7       that?

   8               MR. FISCHBACH:    Your Honor, the state has safety

   9       concerns in this case.     It involves officers responding

 10        to a call for theft of a firearm from a passenger on

 11        Metro Link who advised the officers that two men, the

 12        defendant and a co-defendant, both of whom were

 13        identified by video surveillance and both whom admitted

 14        their involvement, had come up to him when he was riding

 15        the Metro Link and wrestled a firearm from him.

 16                The defendant has -- he's on S.E.S. probation in

 17        three cases, all of them from 2019, and he entered S.E.S.

 18        probation on them in March of this year.         They are

 19        resisting arrest and tampering with a motor vehicle and

 20        property damage in the 2nd degree, a resisting

 21        /interfering with arrest for a misdemeanor, and a

 22        resisting arrest for a felony.

 23                Given the defendant's criminal history, the state

 24        has concerns about what he may have wanted the weapon

 25        for.    However, the charge is low.     The state did review



                                                  Dixon v. City of St. Louis, 17060
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 53 of 1116 PageID #:
                                     7083
                                                                             4




   1       his underlying cases and did not see any failures to

   2       appear.   However, he is scheduled for a -- or a bond

   3       revocation has been filed in his resisting arrest felony

   4       with no additional charges, and that paperwork was filed

   5       on the 20th.

   6                THE COURT:   Who is he on probation to on those

   7       cases?

   8                MR. FISCHBACH:   I believe it is Judge Sengheiser

   9       but let me check.

 10                 THE COURT:   Okay.   Mr. Fischbach, also there is a

 11        sheriff here.

 12                 Sheriff, can you come -- there is a sheriff here

 13        who was -- when Mr. Walters apparently when he was

 14        arrested on this, he was also arrested with a charge of

 15        assault, is that right, officer?

 16                 SHERIFF BOND:    Yes.

 17                 THE COURT:   So the sheriff is here.      He was

 18        present at the scene.     It looks like the Circuit

 19        Attorney's Office only issued the stealing, but this

 20        sheriff is here.      He has a picture of his injury from

 21        this in his phone.     I'm going to hold up so you guys can

 22        -- I don't know, I have no idea if they can see it.            I

 23        don't know where to hold it.

 24                 MR. FISCHBACH:   Your Honor, the camera is actually

 25        to your left way up in the air.



                                                  Dixon v. City of St. Louis, 17061
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 54 of 1116 PageID #:
                                     7084
                                                                             5




   1               THE COURT:    Okay.   Sheriff can come hold it up

   2       closer.   He's a lot taller than I am.

   3               Anyway, it's a contusion on the sheriff's face and

   4       a laceration on his ear.      The Circuit Attorney's Office

   5       did not issue the assault, but the sheriff was working

   6       secondary at the --

   7               MR. FISCHBACH:    I see

   8               THE COURT:    -- working secondary.       And he also

   9       showed me a video that you can see at some point, if you

 10        want to, Mr. Muhlenkamp, of Mr. Walters' behavior on the

 11        Metro Link where he's fighting with individuals that this

 12        sheriff captured when he was working.

 13                Now, obviously this is not pertinent to this

 14        guilty or not guilty on this charge, but I am certainly

 15        taking in into consideration of his behavior when he

 16        rides the Metro Link, which is where this charge

 17        originated from.

 18                Okay.   So that being said, Mr. Muhlenkamp, you're

 19        up.

 20                MR. MUHLENKAMP:    Okay.    Judge, can I clarify one

 21        thing with you?

 22                THE COURT:    Of course you can.

 23                MR. MUHLENKAMP:    Thank you.     So when did -- the

 24        alleged injury to the sheriff, when would that have

 25        happened, do we know?



                                                   Dixon v. City of St. Louis, 17062
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 55 of 1116 PageID #:
                                     7085
                                                                             6




   1               THE COURT:    7-20, Monday.    Oh, so it wasn't in

   2       connection with the stealing.       It was a different date,

   3       7-20.   I'm sorry, I thought it was connected to the same

   4       date.

   5               So on Monday Mr. Walters was also back on the

   6       Metro Link and he assaulted the sheriff while he was

   7       working secondary.     So, again, it doesn't pertain to this

   8       case whether he's guilty or not guilty of the stealing,

   9       but his overall behavior on the Metro Link has become a

 10        real issue.

 11                MR. MUHLENKAMP:    I understand.     And then am I

 12        right that that charge was applied on, and it was

 13        refused, is that what you said?

 14                THE COURT:    He knows it wasn't issued.       Now,

 15        whether it was refused or taken under advisement, I don't

 16        think he knows the answer to that.       He just knows that it

 17        was not issued.

 18                MR. MUHLENKAMP:    Okay.    And then my last question

 19        and then I'll I move on, I'm sorry.

 20                THE COURT:    That's all right.

 21                MR. MUHLENKAMP:    On the video he just showed --

 22        the video that he just showed me of the fight for lack of

 23        a better term on the Metro Link, did that happen on 7-20

 24        also?

 25                THE COURT:    It did not.    That happened a little



                                                  Dixon v. City of St. Louis, 17063
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 56 of 1116 PageID #:
                                     7086
                                                                             7




   1       while before 7-20.     The sheriff tells me he works

   2       secondary and that Mr. Walters is known on the Metro Link

   3       as a problem child, and his behavior has gotten him

   4       thrown off many times.     And he's assaulted -- I would --

   5       maybe a fight you might call that, one might call it an

   6       attack.   He has attacked or assaulted many people on the

   7       Metro Link, and he's a real -- Metro Link people are well

   8       aware of Mr. Walters and they have gone round and round

   9       with him.

 10                MR. MUHLENKAMP:    Okay.    I am in the know now.

 11        Thank you for that clarification.

 12                Can I ask Mr. Walters some questions please.

 13                THE COURT:    You can ask him anything you want.

 14                MR. MUHLENKAMP:    Thank you.

 15                Mr. Walters, can you hear me okay?

 16                THE DEFENDANT:    Yes, I can.

 17                MR. MUHLENKAMP:    Thank you, sir.

 18                As the judge indicated, he appointed me -- my name

 19        is Tony Muhlenkamp, he's appointed me to represent you

 20        today for this period only, and my job is to get some

 21        background information on you, pass it on to the Court so

 22        the judge can consider releasing your bond or not.

 23                Okay.   I'm not going to ask you about the facts of

 24        your case, and I don't want you to talk about the facts

 25        of your case.    I am going to ask you about your



                                                   Dixon v. City of St. Louis, 17064
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 57 of 1116 PageID #:
                                     7087
                                                                             8




   1       background though.     I'm asking you tell me the truth and

   2       keep your voice up; is that okay.

   3               THE DEFENDANT:    Yes.

   4               MR. MUHLENKAMP:    Okay.    I've reviewed you're

   5       pretrial trial paperwork here already, and --

   6               THE COURT:    Hold on, Tony.

   7               Sheriffs, there's too much background noise.           We

   8       can't hear.

   9               Go ahead, Tony.    Sorry.

 10                MR. MUHLENKAMP:    Sure.    I can start over Judge.

 11                Mr. Walters, if you were released on bond, would

 12        you live with your mother at 4546 St. Ferdinand?

 13                THE DEFENDANT:    Yes.

 14                MR. MUHLENKAMP:    And is that in Florissant?

 15                THE DEFENDANT:    St. Louis, Missouri.

 16                MR. MUHLENKAMP:    St. Louis City, okay.

 17                And   you're currently how old?

 18                THE DEFENDANT:    Twenty.

 19                MR. MUHLENKAMP:    You're twenty.     Okay.    That's

 20        what I thought.    Do you have access to any money to

 21        either post a bond or to hire a private attorney?

 22                THE DEFENDANT:    I mean, if I could make some phone

 23        calls I can.

 24                MR. MUHLENKAMP:    Okay.    Do you have any idea how

 25        money you can come up with?



                                                  Dixon v. City of St. Louis, 17065
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 58 of 1116 PageID #:
                                     7088
                                                                             9




   1               THE DEFENDANT:    No.

   2               MR. MUHLENKAMP:    You don't have a job right,

   3       correct?   You're not working?

   4               THE DEFENDANT:    No.

   5               MR. MUHLENKAMP:    No.   Okay.     You don't have any

   6       children; correct?

   7               THE DEFENDANT:    No.

   8               THE COURT:    And you're currently on probation --

   9       can you tell the Court who your probation officer is?

 10                THE DEFENDANT:    Nancy William Rover (phonetic).

 11                MR. MUHLENKAMP:    Do you know which office she

 12        works out of?

 13                THE DEFENDANT:    South Jefferson.

 14                MR. MUHLENKAMP:    When was the last time you've

 15        been to see her or had contact with her?

 16                THE DEFENDANT:    Probably about two, three --

 17                MR. MUHLENKAMP:    Okay.    If you're released on bond

 18        and the Court ordered you to contact her immediately, I'm

 19        assuming you would do that, right?

 20                THE DEFENDANT:    Yes.

 21                MR. MUHLENKAMP:    Okay.    Without getting into too

 22        many details about what's going on on Metro Link, if the

 23        Court were to order you not to use Metro Link while this

 24        case was pending would you stay off?          I'm assuming you

 25        would do that, too, right?



                                                    Dixon v. City of St. Louis, 17066
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 59 of 1116 PageID #:
                                     7089
                                                                           10




   1                THE DEFENDANT:    Yes, they gave me something in my

   2       property.   They say I was band from the Metro Link for a

   3       year because of that incident.

   4                MR. MUHLENKAMP:   Okay.    Don't give me too many

   5       details.    But bottom is you could stay off Metro Link,

   6       right?

   7                THE DEFENDANT:    Yes.

   8                MR. MUHLENKAMP:   Okay.    And if the Court wanted

   9       you to wear a GPS monitor to go to your mom's house and

 10        to only go to work to get a job, I'm assuming that is

 11        something you would do, too?

 12                 THE DEFENDANT:    Yes.

 13                 MR. MUHLENKAMP:   Okay.    I'm not going to ask you

 14        anymore questions, but what I am going to do here in a

 15        minute is make an argument to the Court and try to get

 16        you a bond reduction.

 17                 In the meantime, regardless of what the judge

 18        says, you need to either hire a private attorney moving

 19        forward or apply for a public defender.          Okay.    So if you

 20        talk to your family and you guys can not come up with any

 21        money, then please ask at the jail for the paperwork for

 22        a public defender, fill it out promptly and they'll get a

 23        PD on your case; okay?

 24                 THE DEFENDANT:    Okay.

 25                 MR. MUHLENKAMP:   All right.     Thank you.      Mr.



                                                   Dixon v. City of St. Louis, 17067
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 60 of 1116 PageID #:
                                     7090
                                                                           11




  1       Walters, just sit tight and listen and I'll make my

  2       argument here in a second.      Okay.

  3               Thank you.    Judge, are you ready, sir?

  4               THE COURT:    Yes, sir.

  5               MR. MUHLENKAMP:     Thank you, Judge.

  6               Your Honor, I want to stress this is a Class D

  7       felony, it's the type of charge that often results in

  8       probation as a disposition of a case eventually down the

  9       road.   But Mr. Walters has a place to live.         He can live

 10       with his mother.     He would be okay with wearing an ankle

 11       monitor if he needs to.      He also would be okay with

 12       staying off the Metro Link, because that seems to be the

 13       bulk of his problems regardless of what's going on there.

 14               I'd also stress, Judge, that the state didn't

 15       allege any force in this charge, which they could have

 16       and they didn't.     The charge is a Class D felony.         Those

 17       types of charges often resolve in a reasonable bond where

 18       somebody's not confined while the case is pending.            I

 19       realize you might have some concerns based upon the new

 20       information I got today from the sheriff that was

 21       secondary on the Metro Link.       I say we address that by

 22       keeping him off the Metro Link completely.

 23               It appears that nothing's been issued from that

 24       additional information, so I ask you to take that into

 25       consideration also.



                                                  Dixon v. City of St. Louis, 17068
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 61 of 1116 PageID #:
                                     7091
                                                                           12




   1               When I ran Mr. Walters'      probation case that he's

   2       on probation to Judge Sengheiser for, it doesn't appear

   3       that anything has warrant status, Judge.         No warrants

   4       have been issued.     On the misdemeanor cases, he's got a

   5       court date on September 15th for a payment review.            He

   6       knows who his PO is.     He knows where the PO's office is.

   7               I'm asking, Judge, something in the range of 15,

   8       $20,000 with a ten percent authorized for the Bail

   9       Project could get involved assuming he can't hire an

 10        attorney.   But I think that amount would be reasonable

 11        given the facts and circumstances of this case.

 12                THE COURT:    All right.    I find -- it's very

 13        unusual for me to set no bond on a stealing charge, but I

 14        think given the entire circumstances, the fact that

 15        Mr. Walters has been on -- is on probation, has been told

 16        to stay off the Metro Link numerous times, has not

 17        appeared to have done that.      Stealing a firearm in this

 18        case is of great concern to me.       I find that there is no

 19        combination of monetary and non-monetary conditions that

 20        we could come up with that would secure the safety of the

 21        persons in the community especially the people who ride

 22        the Metro buses or on the Metro Link.

 23                I'm going to set this at no bond.        I'm going to

 24        give him a review hearing for the detention on 7-31 at

 25        noon.   His long date in Division 25 is 8-26.



                                                  Dixon v. City of St. Louis, 17069
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 62 of 1116 PageID #:
                                     7092
                                                                           13




   1               Mr. Walters, you need to know you should get a

   2       lawyer as Mr. Muhlenkamp said.       Your next court date to

   3       have your bond reviewed by a different judge who might

   4       come up with a different result is next Friday, 7-31.

   5       But you really need to get a lawyer to do that.           You may

   6       want to apply for the Public Defender's Office and see if

   7       they'll get in.    But the sooner you do that, the better

   8       chance you do of having present with you at your 7-31

   9       hearing.

 10                That will conclude the hearing.

 11

 12

 13                   (End of proceedings.)

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                                  Dixon v. City of St. Louis, 17070
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 63 of 1116 PageID #:
                                     7093
                                                                               14




      1                                 CERTIFICATE

      2

      3               I, Laurie A. Bennett, Certified Court Reporter, do

      4   hereby certify that I am an Official Court Reporter for the

      5   Circuit Court of the City of St. Louis; that on July 24,

      6   2020, I was present and reported all the proceedings had in

      7   the case of STATE OF MISSOURI, Plaintiff, vs. TYREESE LAMONT

      8   WALTERS, Defendant, Cause No. 2022-CR01273.

      9               I further certify that the foregoing 13 pages

     10   contain a true and accurate reproduction of the proceedings.

     11

     12

     13

     14

     15
                       /s/ Laurie A. Bennett
     16                ______________________________________

     17                         LAURIE A. BENNETT CCR #407

     18

     19

     20

     21

     22

     23

     24

     25



                                                     Dixon v. City of St. Louis, 17071
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 64 of 1116 PageID #:
                                     7094




    EXHIBIT 122
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 65 of 1116 PageID #:
                                     7095




                                                  Dixon v. City of St. Louis, 17072
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 66 of 1116 PageID #:
                                     7096




                                                  Dixon v. City of St. Louis, 17073
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 67 of 1116 PageID #:
                                     7097




                                                  Dixon v. City of St. Louis, 17074
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 68 of 1116 PageID #:
                                     7098




                                                  Dixon v. City of St. Louis, 17075
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 69 of 1116 PageID #:
                                     7099




                                                  Dixon v. City of St. Louis, 17076
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 70 of 1116 PageID #:
                                     7100




                                                  Dixon v. City of St. Louis, 17077
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 71 of 1116 PageID #:
                                     7101




                                                  Dixon v. City of St. Louis, 17078
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 72 of 1116 PageID #:
                                     7102




                                                  Dixon v. City of St. Louis, 17079
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 73 of 1116 PageID #:
                                     7103




    EXHIBIT 123
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 74 of 1116 PageID #:
                                     7104



          IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                        STATE OF MISSOURI
                 Honorable Michael K. Mullen, Judge



   STATE OF MISSOURI,               )
                                    )
                Plaintiff,          )
                                    )
   vs.                              )   Cause No. 2022-CR01564
                                    )
   ANTHONY NAYLOR,                  )
                                    )
                                    )
                Defendant.          )




               TRANSCRIPT OF BOND HEARING PROCEEDINGS



             On the 11th day of September, 2020, the
   above-entitled cause came on for hearing via
   videoconferencing before the Honorable Michael K.
   Mullen, Judge of Division 12 of the Circuit Court of the
   City of St. Louis, State of Missouri.
             The State of Missouri was represented by Ross
   Gipson, Assistant Circuit Attorney.
             The defendant was present in person via
   videoconferencing and was represented by his attorney,
   Anthony Muhlenkamp, Attorney at Law.




                       Tina M. Givens, CCR, RPR
                 Official Court Reporter, Division 8
                    St. Louis City Circuit Court
                        22nd Judicial Circuit




                                                  Dixon v. City of St. Louis, 17097
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 75 of 1116 PageID #:
                                      7105



 1                  THE COURT:      This is Cause No. 2022-CR01564

 2           styled State of Missouri vs. Anthony Naylor.

 3           Mr. Naylor is present via video.

 4                  Mr. Naylor, my name is Michael Mullen.                 I'm

 5           the judge here in Division 16B.             I'm going to be

 6           looking at your initial appearance.               Okay?

 7           Mr. Muhlenkamp here in the yellow tie has been

 8           appointed to represent you for the purposes of this

 9           initial appearance only.            Mr. Gipson is the

10           prosecutor in this case.

11                  We might ask you some questions today.                 If we

12           do that, really, I don't want you to tell me what

13           happened or what didn't happen or what you said or

14           what you didn't say or how anybody else was

15           involved.      Rather, what I'm trying to find out is

16           what's going on with your bond.             I might ask you

17           some questions about your background.                Okay.

18                  THE DEFENDANT:       (Nodding.)

19                  THE COURT:      Is that a yes?

20                  THE DEFENDANT:       Yes.

21                  THE COURT:      Very good.

22                  And, Mr. Muhlenkamp, is there an announcement

23           on whether I should waive or read the --

24                  MR. MUHLENKAMP:       Judge, we'll waive formal

25           reading and enter a plea of not guilty at this

                                             2

                                                   Dixon v. City of St. Louis, 17098
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 76 of 1116 PageID #:
                                      7106



 1           time, please.

 2                  THE COURT:      Mr. Gipson, what's the bond set at

 3           right now?

 4                  MR. GIPSON:      Your Honor, the bond is currently

 5           set at no bond allowed.

 6                  THE COURT:      And this is a Class D felony, as

 7           in dog, felony, so that seems unusual.                 What's the

 8           reason for that?

 9                  MR. GIPSON:      Your Honor, the reason is

10           because, as you stated, this is an unlawful

11           possession of a firearm and resisting, but the

12           facts of this case are a little unusual.                  Officers

13           were investigating crimes that are not associated

14           with this defendant and stopped the vehicle that he

15           was driving in relation to those crimes and, in

16           doing so, they found that this defendant in his

17           vehicle, when they stopped and searched the

18           vehicle, the defendant had a number of firearms in

19           the vehicle.       He had a loaded -- a

20           .45-semiautomatic pistol in the driver side

21           floorboard, and then the detectives also located

22           two rifles in the car, one in the rear passenger

23           seat under another individual and another in the

24           front passenger side.

25                  This particular individual has some felony

                                             3

                                                   Dixon v. City of St. Louis, 17099
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 77 of 1116 PageID #:
                                      7107



 1           convictions on his record, one out of St. Louis

 2           County for tampering in the first, and then he has

 3           a probation out of Division 3 in the 22nd Circuit

 4           that is active.        There's currently a probation

 5           violation on that probation and a warrant that is

 6           set at a no bond for that probation violation.

 7                  So based on those factors, the bond was set at

 8           no bond, and just the amount of guns that were

 9           found were quite a few in the car.

10                  THE COURT:      What's he on probation for?

11                  MR. GIPSON:      That's for a stealing, stealing

12           charge.     It's a three-year SES with a seven-year

13           backup.

14                  THE COURT:      So that's Judge Hogan?           Is that

15           Division 3?

16                  MR. GIPSON:      That's Judge Hogan, yes.

17                  THE COURT:      Mr. Naylor, you're on probation to

18           Judge Hogan; you picked up a new case with a bunch

19           of guns.     That doesn't bode well for you.               I need

20           to tell you that.

21                  Mr. Muhlenkamp.

22                  MR. MUHLENKAMP:         Thank you, Judge.        Can I

23           inquire briefly?

24                  THE COURT:      Sure.

25                  MR. MUHLENKAMP:         Mr. Naylor, can you hear me

                                              4

                                                   Dixon v. City of St. Louis, 17100
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 78 of 1116 PageID #:
                                      7108



 1           okay?

 2                   THE DEFENDANT:      Yes.

 3                   MR. MUHLENKAMP:      Okay.     The judge has

 4           appointed me to represent you for today's purposes

 5           only.     I just want to ask you a few questions about

 6           your background.        Okay?

 7                   THE DEFENDANT:      Okay.

 8                   MR. MUHLENKAMP:      Just keep your voice up and

 9           tell me the truth, obviously.

10                   If you were granted a bond in this case and

11           you were released, do you still live with your mom

12           on Highland Avenue?

13                   THE DEFENDANT:      Yes.

14                   MR. MUHLENKAMP:      If the judge were to put you

15           on house arrest or an ankle monitor, I'm assuming

16           you would be okay with that; right?

17                   THE DEFENDANT:      Yes, sir.

18                   MR. MUHLENKAMP:      I'm showing here you're a

19           high school graduate from Gateway High; is that

20           correct?

21                   THE DEFENDANT:      Yes.

22                   MR. MUHLENKAMP:      Okay.     You don't have any

23           kids.     I'm also showing here you got $1500 you can

24           put towards a bond.         Is that accurate?

25                   THE DEFENDANT:      Yes.

                                             5

                                                   Dixon v. City of St. Louis, 17101
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 79 of 1116 PageID #:
                                      7109



 1                  MR. MUHLENKAMP:       You confirmed that with your

 2           mom?

 3                  THE DEFENDANT:       No.

 4                  MR. MUHLENKAMP:       Friends or family?            You

 5           confirmed it with somebody that can post it for

 6           you?

 7                  THE DEFENDANT:       Yes.

 8                  MR. MUHLENKAMP:       We know you're on probation

 9           to Judge Hogan.        Do you know your probation

10           officer's name?

11                  THE DEFENDANT:       Yes.      Sierra Monroe.

12                  MR. MUHLENKAMP:       Is that a he or a she?

13                  THE DEFENDANT:       A she.

14                  MR. MUHLENKAMP:       What office does she work at?

15                  THE DEFENDANT:       On Jefferson.

16                  MR. MUHLENKAMP:       When's the last time you went

17           to see her?

18                  THE DEFENDANT:       About two, three weeks ago.

19                  MR. MUHLENKAMP:       If the judge required you to

20           go see her ASAP when you get released, I'm assuming

21           you would go; right?

22                  THE DEFENDANT:       Yes, sir.

23                  MR. MUHLENKAMP:       I want you to sit tight.               I'm

24           going to make an argument and see what I can do

25           about your bond.

                                               6

                                                    Dixon v. City of St. Louis, 17102
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 80 of 1116 PageID #:
                                      7110



 1                  THE DEFENDANT:       Okay.

 2                  MR. MUHLENKAMP:       Thank you.

 3                  Judge, you ready?

 4                  THE COURT:      I'm ready.

 5                  MR. MUHLENKAMP:       Judge, I'm sure you've got

 6           some concerns here.         I would just point to the fact

 7           it was a Class D felony and a Class E felony.                    I'm

 8           not asking for a recognizance bond.               He indicated

 9           he can come up with $1500.           It sounds like he's got

10           a no bond out of Judge Hogan's division anyway, so

11           you granting him a bond is just step one of a

12           two-step process.        He might not be able to make

13           bond regardless.

14                  But he knows his PO.         He's engaged with his

15           probation office.        15,000.

16                  (Internet interruption.)

17                  MR. MUHLENKAMP:       Thank you, Tina.

18                  Judge, the only thing I think I referenced is

19           if he can't make bond anyway out of Judge Hogan's

20           division, it's kind of a moot point.                This would

21           just be step one of step two.            I think a 15,000

22           10 percent bond would be reasonable in light of the

23           charges.

24                  THE COURT:      I think I'm going to leave the

25           bond where it is.        I think that the fact that he

                                             7

                                                   Dixon v. City of St. Louis, 17103
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 81 of 1116 PageID #:
                                      7111



 1           was on probation and picked up a case with so many

 2           guns in the car is very problematic, and I'm

 3           concerned about the danger he poses to the

 4           community.

 5                  Mr. Naylor, your next date to get this bond

 6           reviewed, though, will be in a week, 9/18.                   Are you

 7           going to apply for a public defender or how -- are

 8           you getting a lawyer?          Have you talked about that?

 9                  THE DEFENDANT:       Yeah, I've spoken with a

10           lawyer.

11                  THE COURT:      Who did you talk to?

12                  THE DEFENDANT:       Kevin Watts.

13                  THE COURT:      Okay.    Your next court date to get

14           your bond reviewed is next Friday, 9/18.                  Can you

15           have that person represent you by then?

16                  THE DEFENDANT:       Yes, sir.

17                  THE COURT:      Your long date is October 8th.

18           That's the next time you have to appear in a

19           different division.         You'll come back in a week and

20           have your bond reviewed.

21                  What you need to know is, as the clerk in this

22           division would say, Judge Hogan don't play.                   So the

23           fact you picked up a new case and you're on bond

24           with Judge Hogan, you're as good as gone for three

25           years if you're backing up three years.                 We'll

                                             8

                                                   Dixon v. City of St. Louis, 17104
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 82 of 1116 PageID #:
                                      7112



 1           still look at your bond next week, but you're being

 2           held on her probation case with no bond, so I'm not

 3           sure that there's many hoops that need to be jumped

 4           here.    In the meantime, I'm going to leave you

 5           where you are with no bond on this case and bring

 6           you back in a week and, hopefully, you'll have a

 7           lawyer by then and we can make some progress.

 8           Okay?    Very good.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                             9

                                                   Dixon v. City of St. Louis, 17105
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 83 of 1116 PageID #:
                                      7113



 1                           REPORTER'S CERTIFICATE
 2                I, Tina M. Givens, Registered Professional
             Reporter & Certified Court Reporter, do hereby
 3           certify that I am the Official Court Reporter for
             Division 8 of the Circuit Court of the City of St.
 4           Louis, State of Missouri; that on September 11,
             2020, I was present via videoconference and
 5           reported all the proceedings had in the case of
             STATE OF MISSOURI, Plaintiff, vs. ANTHONY NAYLOR,
 6           Defendant, Cause No. 2022-CR01564.
 7

 8                I further certify that the foregoing pages
             contain a true and accurate reproduction of the
 9           proceedings.
10

11

12

13

14
                  I hereunto set my hand on this 4th day of
15           December, 2020.

16

17

18

19

20
                    /s/ Tina Givens
21                  Tina Givens, CCR #481

22

23

24

25

                                             10

                                                   Dixon v. City of St. Louis, 17106
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 84 of 1116 PageID #:
                                     7114




    EXHIBIT 124
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 85 of 1116 PageID #:
                                     7115



          IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                        STATE OF MISSOURI
                 Honorable Michael K. Mullen, Judge



   STATE OF MISSOURI,               )
                                    )
                Plaintiff,          )
                                    )
   vs.                              )   Cause No. 2022-CR01553
                                    )
   RONALD SCOTT,                    )
                                    )
                                    )
                Defendant.          )




               TRANSCRIPT OF BOND HEARING PROCEEDINGS



             On the 11th day of September, 2020, the
   above-entitled cause came on for hearing via
   videoconferencing before the Honorable Michael K.
   Mullen, Judge of Division 12 of the Circuit Court of the
   City of St. Louis, State of Missouri.
             The State of Missouri was represented by Ross
   Gipson, Assistant Circuit Attorney.
             The defendant was present in person via
   videoconferencing and was represented by his attorney,
   Anthony Muhlenkamp, Attorney at Law.




                       Tina M. Givens, CCR, RPR
                 Official Court Reporter, Division 8
                    St. Louis City Circuit Court
                        22nd Judicial Circuit




                                                  Dixon v. City of St. Louis, 17107
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 86 of 1116 PageID #:
                                      7116



 1                  THE COURT:      This is Cause No. 2022-CR01553

 2           styled State of Missouri vs. Ronald Scott.

 3           Mr. Scott is present via video.             His attorney for

 4           the purposes of this hearing only is

 5           Mr. Muhlenkamp.        The prosecuting attorney's office

 6           is represented by Assistant Circuit Attorney Ross

 7           Gipson, also present via video.

 8                  Mr. Scott, my name is Michael Mullen.                 I'm the

 9           judge here in Division 16B.            I'm going to let you

10           know what your initial appearance is about, you're

11           being brought here, and what you're charged with.

12           I'm going to talk to you about setting a bond and

13           talk to you about getting a lawyer.

14                  When I ask you questions, I don't want you to

15           tell me about your case, like what you did or what

16           you didn't do or what you said or didn't say, but

17           rather, I might ask you questions about your

18           background and your job and things like that to

19           find out what kind of a bond, if I consider giving

20           you a bond.

21                  Do you understand that?

22                  THE DEFENDANT:       Yes, sir.

23                  THE COURT:      First of all, Mr. Muhlenkamp, any

24           announcement on this case concerning the reading of

25           the formal indictment?

                                             2


                                                   Dixon v. City of St. Louis, 17108
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 87 of 1116 PageID #:
                                      7117



 1                   MR. MUHLENKAMP:        Judge, on Mr. Scott's behalf,

 2           we will waive formal reading of the charges and

 3           enter a plea of not guilty, please.

 4                   THE COURT:     Okay.     Mr. Gipson, what's the bond

 5           set at and what's the State's position?

 6                   MR. GIPSON:     Your Honor, his bond is currently

 7           set at no bond allowed.           We would ask that the bond

 8           remain as no bond allowed.            This is based on the

 9           fact that this is a robbery first charge with an

10           ACA.

11                   The facts are in this case that the victim and

12           witnesses present at the scene reported two men

13           enter the McDonald's at 1119 North Tucker wearing

14           masks.     They then went behind the counter and the

15           defendant opened the register and took the cash

16           from the cash drawer.           As the victim in this case

17           approached the two men, the defendant in this case

18           pointed a pistol with an extended magazine at him.

19           Officer --

20                   THE COURT:     Hold on.      Mr. Gipson, how do I

21           know it was this guy?          How was the identification

22           made?

23                   MR. GIPSON:     I'm getting to that.

24                   Surveillance footage was reviewed at the

25           scene.     It showed the two men in the restaurant.

                                              3


                                                   Dixon v. City of St. Louis, 17109
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 88 of 1116 PageID #:
                                      7118



 1           Surveillance footage revealed the two men behind

 2           the restaurant, putting on masks, entering the

 3           restaurant, getting in the register and pointing

 4           the pistol at the victim and then leaving the

 5           restaurant with the stolen money.              The surveillance

 6           footage captured the make and model of the vehicle

 7           used for the robbery, as well as the license plate.

 8                  And then when this defendant was picked up on

 9           September 8th, 2020, and after he was Mirandized,

10           he admitted to being the gunman and the one who

11           took the cash in the cash register.

12                  THE COURT:      Mr. Muhlenkamp.

13                  MR. MUHLENKAMP:       Thank you, Judge.

14                  Mr. Scott, can you hear me okay?

15                  THE DEFENDANT:       Yes, sir.

16                  MR. MUHLENKAMP:       Like the judge said, he

17           appointed me to represent you today.                I need to get

18           some background information so I can make an

19           argument to the Court about your bond.

20                  THE DEFENDANT:       Yes, sir.

21                  MR. MUHLENKAMP:       I'm not going to ask you

22           about the facts of the case.            Please don't

23           volunteer information about that.              Okay?

24                  THE DEFENDANT:       Yes, sir.

25                  MR. MUHLENKAMP:       I'm looking at your paperwork

                                             4


                                                   Dixon v. City of St. Louis, 17110
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 89 of 1116 PageID #:
                                      7119



 1           here.     Do you currently live with your mom

 2           Shantina?

 3                   THE DEFENDANT:      I'm homeless.

 4                   MR. MUHLENKAMP:      You're homeless right now?

 5                   THE DEFENDANT:      Yes, sir.

 6                   MR. MUHLENKAMP:      Okay.     If you made bond, do

 7           you have any place to live?

 8                   THE DEFENDANT:      Yes, sir.

 9                   MR. MUHLENKAMP:      Where would you live, if

10           you're homeless right now?

11                   THE DEFENDANT:      I can go to my baby mama house

12           or my mother house.

13                   MR. MUHLENKAMP:      Is your baby mama Shantina?

14                   THE DEFENDANT:      That's my mom.

15                   MR. MUHLENKAMP:      Mom is the one that lives on

16           Goodfellow?

17                   THE DEFENDANT:      No, that's my baby mama.

18                   MR. MUHLENKAMP:      Okay.     Fair enough.        I'm

19           showing here you've got two kids; right?

20                   THE DEFENDANT:      Three.

21                   MR. MUHLENKAMP:      Okay.     Your paperwork says

22           two.    How old are your kids?

23                   THE DEFENDANT:      I got one on the way and I got

24           a six-month-old, and I got -- his birthday

25           October 26th, so about three.

                                             5


                                                   Dixon v. City of St. Louis, 17111
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 90 of 1116 PageID #:
                                      7120



 1                  MR. MUHLENKAMP:       So you've got two and one on

 2           the way?

 3                  THE DEFENDANT:       Yes, sir.

 4                  MR. MUHLENKAMP:       That makes sense.          Are you

 5           still working at Taco Bell?

 6                  THE DEFENDANT:       Yes, sir.

 7                  MR. MUHLENKAMP:       You've worked there since

 8           June of this year; right?

 9                  THE DEFENDANT:       Yes, sir.

10                  MR. MUHLENKAMP:       You're making 10.50 an hour,

11           working full-time?

12                  THE DEFENDANT:       Yes, sir.

13                  MR. MUHLENKAMP:       Did you graduate from Soldan

14           High School in 2017?

15                  THE DEFENDANT:       Yes, sir.

16                  MR. MUHLENKAMP:       And when you tell me you're

17           homeless, you got a couple places to go, you're

18           just not living there right now?

19                  THE DEFENDANT:       Yeah.

20                  MR. MUHLENKAMP:       But your mom will take you

21           and your girlfriend will take you in; right?

22                  THE DEFENDANT:       Yes, sir.

23                  MR. MUHLENKAMP:       Okay.     I'm also showing here

24           that you've got $1250 to either post bond or hire

25           an attorney.       Is that correct?

                                             6


                                                   Dixon v. City of St. Louis, 17112
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 91 of 1116 PageID #:
                                      7121



 1                   THE DEFENDANT:      Yes, sir.

 2                   MR. MUHLENKAMP:      How are you getting that

 3           money?

 4                   THE DEFENDANT:      Work.

 5                   MR. MUHLENKAMP:      Okay.     Just money you've

 6           saved up from working?

 7                   THE DEFENDANT:      Uh-huh.

 8                   MR. MUHLENKAMP:      Okay.     I'm going to make an

 9           argument on your behalf here in a minute.                  I just

10           need you to stand there and listen closely.                   Okay?

11                   THE DEFENDANT:      Yes, sir.

12                   MR. MUHLENKAMP:      Thank you, Mr. Scott.

13           Regardless of what the judge does, you are going to

14           need an attorney going forward.             If you do not hire

15           a private attorney, please ask the PO's nicely and

16           they'll let you fill out the paperwork.

17                   THE DEFENDANT:      Yes, sir.

18                   MR. MUHLENKAMP:      Thank you, sir.

19                   Judge, a couple things I want to point out

20           here.     This case allegedly happened a year ago, so

21           it's not like this thing just happened here.                    I

22           also want to note that Mr. Scott has no criminal

23           record that I can see at all.            Nothing's noticed in

24           these reports, and he's approximately 22 years old.

25                   He's got a couple kids, one on the way, that

                                             7


                                                   Dixon v. City of St. Louis, 17113
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 92 of 1116 PageID #:
                                      7122



 1           he's currently supporting.           He has a job.         The

 2           other thing I want no note, Judge, is there was a

 3           codefendant in this case.           I was able to run him

 4           prior to your docket.          His name is Keith Austin.

 5           The codefendant in the case was granted a

 6           recognizance bond in September of last year,

 7           September 30th of 2019.          Okay.

 8                   So he was granted a recognizance bond with the

 9           conditions of GPS monitoring, reporting to EMASS.

10           And it appears, from my review of that case, I

11           think -- I mean, I wasn't there, obviously, but it

12           seems like one of the mitigators was that the

13           codefendant was not the alleged gunman in the case.

14           He was along for the ride, helping out, but he

15           didn't actually allegedly possess a gun.

16                   I would just ask the Court -- I know a

17           recognizance bond probably isn't reasonable in this

18           case.     I am going to ask you for a bond so the kid

19           can have one, maybe 25, 50,000 with 10 percent

20           authorized so the Bail Project can help him out.

21           He hasn't been in trouble for the last year while

22           the case is pending and he's 22 with no criminal

23           history whatsoever other than traffic tickets that

24           I've seen.      That would be my request, Judge.

25                   THE COURT:     Mr. Gipson, did you tell me, when

                                             8


                                                   Dixon v. City of St. Louis, 17114
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 93 of 1116 PageID #:
                                      7123



 1           you were giving me some facts, that Mr. Scott

 2           admitted to this and being the gunman?

 3                  MR. GIPSON:      Yes.

 4                  THE COURT:      Is that a yes?

 5                  MR. GIPSON:      Yes.

 6                  THE COURT:      Okay.     Tony, I'm going to leave

 7           the bond where it is.          I think being the gunman,

 8           going into McDonald's, poses a threat.                 Even if it

 9           was a year ago, it's still a threat and a danger to

10           the community.       But I do think, Mr. Scott, that

11           Mr. Muhlenkamp raises some good points.                 It

12           happened a year ago.           I'm not sure what was going

13           on at the time.        You haven't picked up any cases in

14           a year.     Apparently you have not gotten arrested.

15           Maybe there was a wanted out for you in a while.

16           Those things all bode in favor of maybe at some

17           point coming up with a situation where you could be

18           out on bond, but not right now based on what I know

19           with your home situation and the --

20                  THE DEFENDANT:       I can go to my mom house.

21                  THE COURT:      I know that's what you say, but

22           with the facts of this case, I'm not comfortable

23           with a bond right now.           I'm going to bring you back

24           in a week and another judge will have a chance to

25           review this on 9/18.           Your long date is going to be

                                              9


                                                   Dixon v. City of St. Louis, 17115
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 94 of 1116 PageID #:
                                      7124



 1           October 8th in Division 25.

 2                  I know Mr. Muhlenkamp mentioned this to you,

 3           but what are you thinking about getting a lawyer?

 4           Have you talked about that with your family?                    Do

 5           you want to get a public defender or what?

 6                  THE DEFENDANT:       Yes, sir, I'm trying to get a

 7           lawyer.     I'm going to call my lawyer right now.

 8                  THE COURT:      Who is that?      Do you know?

 9                  THE DEFENDANT:       Ain't nobody got one for me.

10                  THE COURT:      I would say if you can't afford to

11           get one, you should apply to the public defender's

12           office and get a lawyer, there's a lot of good

13           lawyers there, and have one with you next week.                       Do

14           you understand?        I would say today apply to the

15           public defender's office, and then if you want to

16           get a private lawyer in the meantime, you still

17           can, but I really want you to have a lawyer with

18           you next week.

19                  Do you understand that?

20                  THE DEFENDANT:       I got assignment for the

21           public defender already.

22                  THE COURT:      You filled out the paperwork?                 You

23           already have?

24                  THE DEFENDANT:       Yeah, I already filled that

25           out.

                                             10


                                                   Dixon v. City of St. Louis, 17116
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 95 of 1116 PageID #:
                                      7125



 1                  THE COURT:      Very good.      Thank you.       Good luck.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                             11


                                                   Dixon v. City of St. Louis, 17117
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 96 of 1116 PageID #:
                                      7126



 1                           REPORTER'S CERTIFICATE
 2                I, Tina M. Givens, Registered Professional
             Reporter & Certified Court Reporter, do hereby
 3           certify that I am the Official Court Reporter for
             Division 8 of the Circuit Court of the City of St.
 4           Louis, State of Missouri; that on September 11,
             2020, I was present via videoconference and
 5           reported all the proceedings had in the case of
             STATE OF MISSOURI, Plaintiff, vs. RONALD SCOTT,
 6           Defendant, Cause No. 2022-CR01553.
 7

 8                I further certify that the foregoing pages
             contain a true and accurate reproduction of the
 9           proceedings.
10

11

12

13

14
                  I hereunto set my hand on this 4th day of
15           December, 2020.

16

17

18

19

20
                    /s/ Tina Givens
21                  Tina Givens, CCR #481

22

23

24

25

                                             12


                                                   Dixon v. City of St. Louis, 17118
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 97 of 1116 PageID #:
                                     7127




                  EXHIBIT
                    125
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 98 of 1116 PageID #:
                                     7128
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 99 of 1116 PageID #:
                                     7129
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 100 of 1116 PageID #:
                                     7130



 1           appropriate bond is.         Okay?

 2                   THE DEFENDANT:     Yes.

 3                   THE COURT:    Do you understand that?

 4                   THE DEFENDANT:     Yes, sir.

 5                   THE COURT:    So, Mr. Gipson, what's the bond

 6           set at right now?

 7                   MR. GIPSON:    Your Honor, the bond is currently

 8           set at no bond allowed.

 9                   THE COURT:    What is the State's position on

10           that?

11                   MR. GIPSON:    We are recommending that the bond

12           remain at no bond allowed.

13                   THE COURT:    And why is that?

14                   MR. GIPSON:    Your Honor, there's a combination

15           of factors that we think show that this victim --

16           or this defendant is a danger to the community.

17                   Your Honor, it's some very serious charges

18           here, domestic assault, attempted burglary in the

19           first, property damage in the first, and armed

20           criminal action.        The probable cause statement also

21           lays out facts that we believe support our argument

22           that on September 8th, 2020, the police found that

23           the victim and the defendant had been arguing when

24           the defendant came to the victim's home and kicked

25           in her locked front door.            The defendant entered

                                             3
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 101 of 1116 PageID #:
                                     7131
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 102 of 1116 PageID #:
                                     7132



 1           matters, so all of his traffic matters are cleared

 2           up.     He's warrant-free.       He's 24 years old.        He has

 3           no priors at all.        He does have a physical

 4           disability.      He has a heart defect.          I want to

 5           bring that to the Court's attention because I

 6           believe in this COVID era that's very important.

 7           If he's confined and contracts COVID, he has a much

 8           more likely chance of it developing into something

 9           serious.

10                   We contest that there was any shooting at all.

11           The alleged victim is the mother of his child.                 He

12           was over there -- he didn't kick the door in.                 He

13           went over there and they got into an argument about

14           something to do with the daughter, that was the

15           issue, and my client left.           He did not kick in the

16           door.

17                   My client did make a full statement to the

18           police where he said in effect, "I did not kick in

19           the door.     I did not shoot her.         We got in an

20           argument and I left."

21                   He was not caught with a gun or anything along

22           those lines.      It's disputed he had a gun or kicked

23           in the door.

24                   I should point out that the victim hasn't made

25           a victim impact statement, and I think that's

                                             5
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 103 of 1116 PageID #:
                                     7133
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 104 of 1116 PageID #:
                                     7134



 1                 MR. NIEHOFF:       Thank you.

 2                 THE COURT:      Thank you.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                             7
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 105 of 1116 PageID #:
                                     7135
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 106 of 1116 PageID #:
                                     7136




     EXHIBIT 126
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 107 of 1116 PageID #:
                                     7137
                                                                              1




              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                   22ND JUDICIAL CIRCUIT, DIVISION 16B
                   Honorable Michael J. Colona, Judge



     STATE OF MISSOURI,               )
                                      )
                            Plaintiff,)
                                      ) Cause No. 2022-CR01686
     vs.                              )
                                      )
     DERRELL E. MOORE,                )
                                      )
                            Defendant.)



                         TRANSCRIPT OF PROCEEDINGS

                 The following proceedings were had in Division 16B

     of the 22nd Judicial Circuit, City of St. Louis, State of

     Missouri, on the 30th day of September, 2020.



                 Mr. Jones, Assistant Circuit Attorney, appeared

     for the State of Missouri.



                 The defendant, DERRELL E. MOORE, appeared in

     person and with Ms. Gorman, Attorney At Law.




                      Rita T. DeFilio, C.C.R. #0192
           22nd Judicial Circuit, City of St. Louis, Missouri




                                                   Dixon v. City of St. Louis, 17264
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 108 of 1116 PageID #:
                                     7138
                                                                                  2




   1               THE COURT:    Are you Mr. Derrell Moore?

   2               DERRELL MOORE:     Yes, sir.

   3               THE COURT:    All right.      We can go on the record.

   4    State versus Derrell Moore, Cause Number 2022-CR01686.              Mr.

   5    Moore, I'm Judge Colona.      This is your initial bond review.

   6    Looks like we're holding this within the 48 hours of you

   7    being picked up on this.      Oh, and for the record, Mr. Moore,

   8    there's a court reporter here taking down everything that we

   9    say.    So, I tell people just like you hear on the TV,

  10    anything that you say can and will be used against you.

  11    Mr. Moore is present through the video at CJC.           Present for

  12    the State of Missouri is ACA Jones.

  13               Mr. Moore, have you hired a private attorney in

  14    this matter?

  15               DERRELL MOORE:     No, sir.

  16               THE COURT:    All right.      So, Mr. Moore, on the

  17    video screen there you will see Ms. Melinda Gorman.             She's a

  18    private attorney.    We're going to appoint Ms. Gorman to

  19    represent you for today only.      So, just for this hearing,

  20    okay?   All right.   Since you have an attorney for this

  21    hearing, I would suggest that you let her do all the talking

  22    for you.

  23               DERRELL MOORE:     Yes, sir.

  24               THE COURT:    Got to do a couple things.         What we're

  25    going to do, make sure you know what you're charged with.



                                                    Dixon v. City of St. Louis, 17265
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 109 of 1116 PageID #:
                                     7139
                                                                                3




   1    Maybe you know, maybe you don't know, but looks like you got

   2    what?   Two charges against you.

   3               DERRELL MOORE:     Two?

   4               THE COURT:    Yeah.   You got assault first or

   5    attempt assault first, Class B felony, range of punishment,

   6    if I remember correctly, is up to 30 years, Department of

   7    Corrections.

   8               MS. GORMAN:    A B is five to 15, Your Honor.

   9               THE COURT:    Thank you.    Five to 15 years in the

  10    Department of Correction, a fine of up to $20,000, or, jail

  11    time and a fine.    But what they're saying is that back on or

  12    about September 26th, 2020, City of St. Louis, you attempted

  13    to cause serious physical injury to a victim with initials

  14    MJ by shooting the firearm at MJ.

  15               Now, they're also saying, this is your second

  16    charge, that you did this -- they got an armed criminal

  17    action against you, which means you used a weapon that could

  18    have caused death or dangerous -- that's an enhancement,

  19    which means you could get additional time, like up to about

  20    three to life on that, a fine.       What else?

  21               So, we'll enter a plea of not guilty for you on

  22    this.   So, we'll show that you're informed of charges, not

  23    guilty plea entered.     Were you working before you got picked

  24    up?

  25               DERRELL MOORE:     No, I was going to be working.




                                                   Dixon v. City of St. Louis, 17266
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 110 of 1116 PageID #:
                                     7140
                                                                                4




   1               THE COURT:    So, before you got picked up, when was

   2    the last time you were working?

   3               DERRELL MOORE:     I was not working because of

   4    Corona virus.

   5               THE COURT:    Okay.   So, had you been working

   6    within, like, six months before you got picked up?

   7               DERRELL MOORE:     Probably like -- I say probably

   8    like ten months.

   9               THE COURT:    Okay.   And before you got picked up,

  10    who were you staying with?

  11               DERRELL MOORE:     I been at my sister house and,

  12    like I say, I got my --

  13               THE COURT:    Hang on, hang on.     Were you paying

  14    your sister rent or was she letting you stay there for free?

  15               DERRELL MOORE:     I got my own apartment.       I been

  16    paying my own rent.

  17               THE COURT:    That's not what I asked.       What I asked

  18    you was before you got picked up, where you were staying,

  19    were you paying rent?

  20               DERRELL MOORE:     Yes.

  21               THE COURT:    You were paying rent.      Okay.     If you

  22    were not working and you were paying rent, where was that

  23    money coming from?

  24               DERRELL MOORE:     My people will give me half and

  25    then my girlfriend, she got a job.




                                                   Dixon v. City of St. Louis, 17267
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 111 of 1116 PageID #:
                                     7141
                                                                                 5




   1               THE COURT:    Okay.   Don't say no more.        Do you own

   2    a house?

   3               DERRELL MOORE:     No, sir.

   4               THE COURT:    You own a car?

   5               DERRELL MOORE:     No, sir.

   6               THE COURT:    All right.      Now, look, I'm going to

   7    find you indigent and appoint the Public Defender to

   8    represent you.    A couple of things.      Thing number one,

   9    regardless of what we do here today, as soon as we're done,

  10    you need to fill out a Public Defender application.             And the

  11    reason why you need to do that is even though I appointed a

  12    Public Defender to represent you, they are not going to do

  13    nothing until you got that application filled out.             Make

  14    sure you fill out both the front and the back of the

  15    application.    Make sure you got it signed.        Make sure you

  16    get it turned in today.

  17               Now, look, if you want to hire a private lawyer

  18    down the road and you come up with the money or somebody

  19    does, you can do that any time you want.         But, again, based

  20    on what you told me, I'm going to find you indigent and

  21    appoint the Public Defender.

  22               Again, for this hearing, Ms. Gorman is going to be

  23    representing you.    Currently, it looks like your bond is no

  24    bond.   All right.   Ms. Gorman.

  25               MS. GORMAN:    Yes, Your Honor.      Mr. Moore is 22




                                                    Dixon v. City of St. Louis, 17268
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 112 of 1116 PageID #:
                                     7142
                                                                                    6




   1    years old, Your Honor.        He has zero priors.       He has never

   2    been through the system on any sort of felony or misdemeanor

   3    that I can see.     These are very serious allegations;

   4    however, as I'm looking through this, even the probable

   5    cause statement of fact indicates that Johnson fired at

   6    defendant.     Nothing in the PC statement really gives us a

   7    full idea of what the circumstances were surrounding this

   8    particular incident, other than the fact that it would

   9    appear that there was --

  10                 THE COURT:    Other than what?       Ms. Gorman, you cut

  11    out.

  12                 MS. GORMAN:    I'm sorry.     My thing is buffering.

  13                 THE COURT:    Oh.    Okay.

  14                 MS. GORMAN:    Hello?

  15                 THE COURT:    We can hear you.       Can you hear us?

  16    Ms. Gorman?

  17                 MS. GORMAN:    I can't see anyone.        That's okay.

  18                 THE COURT:    Can you hear me, Ms. Gorman?

  19                 MS. GORMAN:    It appears the defendant has

  20    completed -- hello?

  21                 DERRELL MOORE:      Yes, ma'am.

  22                 THE COURT:    Do we have Ms. Gorman's phone number?

  23                 MS. GORMAN:    I'm here.     Can you hear me?

  24                 THE COURT:    Yes, I can hear you now.

  25                 MS. GORMAN:    Okay.    Am I still on video?




                                                       Dixon v. City of St. Louis, 17269
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 113 of 1116 PageID #:
                                     7143
                                                                                7




   1                THE COURT:    Yes, you're back.    Whatever happened,

   2    looks like you're back in the saddle again.

   3                MS. GORMAN:    I think we were bonkers over here,

   4    Judge.

   5                THE COURT:    What?

   6                MS. GORMAN:    I think my computer is buffering over

   7    here.    That being said, like I said, Your Honor, there was

   8    again, obviously, violence on both sides of this case, but

   9    this defendant has zero priors.        We would ask the Court set

  10    a bond commiserate with these circumstances with GPS, no

  11    contact with the victim and house arrest, should the Court

  12    be so inclined.

  13                THE COURT:    Mr. Jones.

  14                MR. JONES:    Your Honor, as defense has pointed

  15    out, the facts are kind of convoluted.        There was an

  16    argument after an accident, someone that the defendant was

  17    accompanying, someone he was with, actually shot someone on

  18    the street there and that person is dead and, for whatever

  19    reason, Mr. Moore was shooting at someone that was on their

  20    front porch.    That this shooting happened out in --

  21                THE COURT:    All right.    Here's the deal.      Here's

  22    the deal.    I'm very familiar with the facts and area on this

  23    case.    I'm the one that signed the original warrant.

  24    Ms. Jean, can I have a blank one of these, please?            Thanks.

  25                So, Mr. Moore, what is going on here is I started




                                                   Dixon v. City of St. Louis, 17270
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 114 of 1116 PageID #:
                                     7144
                                                                                8




   1    to write something on your order on initial appearance bond

   2    memo, but I changed my mind on something.         So, give me just

   3    a minute to fill in the rest of these blanks on this new

   4    form.   All right.

   5               So, Mr. Moore, again, your current bond is no bond

   6    allowed and that was just based upon a review of the

   7    probable cause statement.      It looks like that was signed off

   8    on yesterday or the day before.       So, after consideration of

   9    the arguments made at this initial appearance, the Court is

  10    going to deny any request for modification of the conditions

  11    of release.

  12               We're going to reset you for a seven-day bond

  13    review hearing, so you will have another judge take a look

  14    at this on October the 7th at noon.       I'm also going to give

  15    you what we call a long court date.       That means that's the

  16    first time that you will be in front of a judge that's

  17    assigned to your case.     That court date will be November the

  18    3rd at 9:00 a.m. in Division 26.

  19               Now, look, here's the deal.       I didn't make any

  20    findings that, you know, no bond is ever any good for you.

  21    I just denied any modification of the bond today.           So, at

  22    the seven-day hearing, if you got your Public Defender

  23    application turned in, then you should have a Public

  24    Defender represent you.     If not, at the seven-day hearing,

  25    if they still don't have nobody assigned to you, we'll still




                                                   Dixon v. City of St. Louis, 17271
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 115 of 1116 PageID #:
                                     7145
                                                                                9




   1    appoint you a lawyer at that seven-day hearing for that

   2    hearing only.

   3               On that day, October the 7th, that judge can go

   4    into a little bit more detail that Ms. Gorman was digging

   5    at, you know, about your criminal history, how long you have

   6    been around, you got a job, all this and the other, okay?

   7               DERRELL MOORE:     Yes, sir.

   8               THE COURT:    So, you know, again, just no bond

   9    modification for today, but the judge you see on October the

  10    7th may have a different opinion because he or she will take

  11    a little bit longer to go through some more things and make

  12    a decision, okay?

  13               DERRELL MOORE:     Yes, sir.

  14               THE COURT:    All right.    Very good.     Thank you.

  15

  16

  17

  18

  19    (END OF HEARING)

  20

  21

  22

  23

  24

  25




                                                   Dixon v. City of St. Louis, 17272
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 116 of 1116 PageID #:
                                     7146
                                                                               10




   1

   2

   3                     CERTIFICATE OF COURT REPORTER

   4               I, Rita T. DeFilio, certified court reporter, do

   5    hereby certify that I am an official court reporter for the

   6    Circuit Court of the City of St. Louis; that on the 30th day

   7    of September, 2020, I was present and reported all the

   8    proceedings had in the case of State of Missouri vs. DERRELL

   9    E. MOORE, Cause No. 2022-CR01686.

  10               I further certify that the foregoing pages contain

  11    a true and accurate reproduction of the proceedings.

  12

  13

  14

  15    "/s/ Rita T. DeFilio"

  16    Rita T. DeFilio, RMR

  17    Official Court Reporter

  18    CCR No. 0192

  19

  20

  21

  22

  23

  24

  25




                                                   Dixon v. City of St. Louis, 17273
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 117 of 1116 PageID #:
                                     7147




     EXHIBIT 127
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 118 of 1116 PageID #:1
                                     7148



               IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                             STATE OF MISSOURI
                      Michael K. Mullen, Circuit Judge



       STATE OF MISSOURI,          )
                                   )
                        Plaintiff, )
                                   )
                        vs.        )           Cause No. 2022-CR01287
                                   )
                                   )               Division No. 16B
                                   )
       CHRISTOPHER MICHAEL SMITH, )
                                   )
                        Defendant. )




                            FIRST APPEARANCE HEARING
                                  July 20, 2020




       NICHOLAS FISCHBACH
         Assistant Circuit Attorneys
         1114 Market Street
         St. Louis, MO 63101
                    on behalf of the State;

       ANNIE LEGOMSKY
        St. Louis, MO 63101
                   on behalf of the Defendant.




                          LAURIE A. BENNETT, CCR #407
                            OFFICIAL COURT REPORTER
                         CITY OF ST. LOUIS CIRCUIT COURT
                         TWENTY-SECOND JUDICIAL CIRCUIT

                                                    Dixon v. City of St. Louis 19951
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 119 of 1116 PageID #:2
                                     7149



  1                THE COURT:     All right.    This is Cause No.

  2       2022-CR01287.      It's styled State of Missouri versus

  3       Christopher Smith.       Mr. Smith is present via video.            His

  4       attorney Ms. Annie Legomsky is also present via video.

  5       And Mr. Fischbach is here from the Circuit Attorney's

  6       Office.    We're here today for the initial appearance

  7       hearing on Mr.      Smith's charge.

  8                Ms. Legomsky, any position on whether I should

  9       read or waive the formal reading of the indictment?

10                 MS. LEGOMSKY:     Judge, we'll waive and enter a plea

11        of not guilty.

12                 THE COURT:     All right.    Mr. Smith, you've been

13        charged with burglary in the 1st degree, robbery in the

14        2nd degree, domestic assault in the 4th degree and

15        property damage in the 2nd degree.           I'm going to enter a

16        plea of not guilty.       I'm going to waive the reading of

17        that formal indictment and now we're going to take up

18        your bond.

19                 If we ask you some questions today, Mr. Smith, I

20        don't want to hear about your case, like I don't want to

21        know what happened or what didn't happen or what you said

22        or what you didn't say, but we might need to get some

23        background information when trying to figure out what the

24        appropriate bond is; do you understand that?

25                 THE DEFENDANT:      Sounds good, Your Honor.


                                                    Dixon v. City of St. Louis 19952
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 120 of 1116 PageID #:
                                     7150
                                                                             3




   1               THE COURT:    Mr. Fischbach, what's the bond now,

   2       and what's the state's position on what the bond should

   3       be?

   4               MR. FISCHBACH:     Your Honor, Mr. Stewart is

   5       handling this case, but he --

   6               THE COURT:    He's on mute.

   7               Mr. Stewart, unmute yourself.       Still can't hear

   8       you.   Mr. Stewart, we can't hear you.

   9               Do you have Mr. Fischbach's number?         Can you call

  10       Mr. Fischbach, tell him what you want to say and he can

  11       tell us?

  12               MR. FISCHBACH:     All right.    Tell me what you want

  13       to say and I'll relay it to the Court.

  14               Okay, Your Honor, the current bond in this case is

  15       no bond, and the state's position is that no bond is

  16       appropriate.

  17               On July 15, 2020, officers responded to a call

  18       6439 Hoffman Avenue, and when they arrived they met the

  19       victim E.S. who stated she was awoken by the sound of her

  20       door getting kicked in where she got out of bed and met

  21       her son who was the defendant.       The defendant told the

  22       victim to give up her purse, and then grabbed the

  23       victim's purse that was sitting on her night stand.            The

  24       defendant attempted to flea the house, but the victim

  25       tried to stop him.     The defendant pushed E.S. down the



                                                   Dixon v. City of St. Louis 19953
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 121 of 1116 PageID #:
                                     7151
                                                                             4




   1       stairs and continued to flea.

   2               E.S. attempted to catch up to the defendant again

   3       and take back her purse, but the defendant took the keys

   4       from the victim's purse and proceeded to steal her car.

   5       The defendant was later that night caught in E.S.'s car

   6       by highway patrol.

   7               The defendant has three -- I apologize -- two

   8       pending cases against with the same victim.          One of them

   9       is a burglary 1st and violation of an order of protection

  10       which occurred on June 30th.       He had a detention hearing

  11       in that case on the 2nd of this month and received a

  12       personal recognizance bond.

  13               On I believe the 5th of this month he was picked

  14       up again at the victim's house on a burglary 2nd and

  15       violation of protection order.       He had a hearing on that

  16       last week in which he received a personal recognizance

  17       bond and Judge McGraugh specifically admonished him not

  18       to go within two miles of the victim's house, and that

  19       was the 15th, Your Honor.      He was found -- he entered the

  20       home and was picked up in the victim's car that same day.

  21               THE COURT:    Ms. Legomsky?

  22               MS. LEGOMSKY:     Judge, Mr. Smith is a current

  23       participant in Wellness Court with Judge Sullivan on a

  24       different case.     The alleged victim in this case is his

  25       mother, and I believe it's a pretty complicated



                                                   Dixon v. City of St. Louis 19954
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 122 of 1116 PageID #:
                                     7152
                                                                             5




   1       relationship that they do have.

   2               When he was released -- obviously there has been

   3       some stuff going on recently.       Our hope was that his

   4       medication had kicked in after being at the jail for a

   5       little bit of time.     He had been there about a week when

   6       he was released the last time.       So I know he's been back

   7       in custody a few days now.

   8               I know he can't afford a bond.       So if the Court

   9       was able to set a new bond, we would ask for a

  10       recognizance bond.

  11               THE COURT:    I'm not -- I'm going to leave the bond

  12       where it is.    I don't think that we can come up with a

  13       combination of a bond amount and conditions that would

  14       keep this woman safe.      It seems like Mr. Smith has had a

  15       couple of cases with the same victim and keeps going back

  16       over there.    I think it's going to escalate.        It keeps

  17       escalating and I am in fear for her.

  18               I'm going to leave the bond where it is.          His next

  19       court date for a detention hearing on this case on 7-27

  20       and his long date in Division 25 is going to be August

  21       24th of this year.

  22               All right.    Ms. Legomsky?

  23               MS. LEGOMSKY:     Thank you, Judge.

  24                  (End of proceedings.)

  25



                                                   Dixon v. City of St. Louis 19955
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 123 of 1116 PageID #:
                                     7153
                                                                                 6




      1                                  CERTIFICATE

      2

      3                I, Laurie A. Bennett, Certified Court Reporter, do

      4    hereby certify that I am an Official Court Reporter for the

      5    Circuit Court of the City of St. Louis; that on July 20,

      6    2020, I was present and reported all the proceedings had in

      7    the case of STATE OF MISSOURI, Plaintiff, vs. CHRISTOPHER

      8    MICHAEL SMITH, Defendant, Cause No. 2022-CR01287.

      9                I further certify that the foregoing 5 pages

     10    contain a true and accurate reproduction of the proceedings.

     11

     12

     13

     14

     15
                        /s/ Laurie A. Bennett
     16                 ______________________________________

     17                          LAURIE A. BENNETT CCR #407

     18

     19

     20

     21

     22

     23

     24

     25



                                                      Dixon v. City of St. Louis 19956
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 124 of 1116 PageID #:
                                     7154




     EXHIBIT 128
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 125 of 1116 PageID #:
                                     7155
                                                                           1




              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                     Michael K. Mullen, Circuit Judge



     STATE OF MISSOURI,            )
                                   )
                        Plaintiff, )
                                   )
                        vs.        ) Cause No. 2022-CR01305
                                   )
                                   )    Division No. 16B
                                   )
     VALENCIA DA' JAUNAE ROBINSON,)
                                   )
                        Defendant. )




                          FIRST APPEARANCE HEARING
                                July 22, 2020




     NICHOLAS FISCHBACH
       Assistant Circuit Attorney
       1114 Market Street
       St. Louis, MO 63101
                  on behalf of the State;

     NIKKI MOODY
       St. Louis, MO 63101
                  on behalf of the Defendant.




                        LAURIE A. BENNETT, CCR #407
                          OFFICIAL COURT REPORTER
                       CITY OF ST. LOUIS CIRCUIT COURT
                       TWENTY-SECOND JUDICIAL CIRCUIT


                                                   Dixon v. City of St. Louis 19964
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 126 of 1116 PageID #:
                                     7156
                                                                             2




   1               THE COURT:    This is Cause No. 2022-CR01305.         It's

   2       styled State of Missouri versus Valencia Robinson.            Ms.

   3       Robinson is present via video.       Ms. Robinson, we've

   4       appointed an attorney for you today.        That's Ms. Moody.

   5       She's here to represent you for the purposes of this

   6       initial appearance only.      The Circuit Attorney's Office

   7       is represented by Assistant Circuit Attorney, Nicholas

   8       Fischbach.

   9               Ms. Robinson, I'm going to ask you some questions

  10       today, but I don't want you to tell me anything about

  11       your case; in other words like what you did or what you

  12       didn't do, or what you said or what you didn't say.            But

  13       rather, I might ask you some questions about your

  14       background or your financial capacity if we're talking

  15       about setting a bond in this case.

  16               Mr. Fischbach, what's the bond set at right now?

  17               MR. FISCHBACH:     Your Honor, the defendant's bond

  18       is currently set at no bond.

  19               THE COURT:    Okay.   And what's the state's position

  20       on that?

  21               MR. FISCHBACH:     Your Honor, the state's position

  22       is that no bond is appropriate.       The defendant is charged

  23       with assault 1st and armed criminal action.

  24               In this case, officers responded to the area of

  25       Schreve and Anderson for a shooting.        They met the victim



                                                   Dixon v. City of St. Louis 19965
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 127 of 1116 PageID #:
                                     7157
                                                                             3




   1       M.V. who told them that the defendant had shot her.            Two

   2       witnesses stated the defendant was in a black car, and

   3       the victim and the defendant started arguing.           The

   4       defendant stepped out of her vehicle as the victim was

   5       being led away by one of the witnesses and shot the

   6       victim multiple times.

   7               The victim was taken to Barnes where she presented

   8       with gunshot wounds to the back and side.         A .22

   9       cartridge casing was recovered the scene.         The defendant

  10       was arrested, given her Miranda Rights and told the

  11       police that the victim struck her in the face several

  12       times, and she was only able to get herself away from the

  13       victim, and then she got out of her vehicle, drew her

  14       weapon and shot the victim and then left the scene and

  15       gave the gun to a friend.

  16               They were able to retrieve the firearm from the

  17       noted friend, which matched the weapon that the defendant

  18       described and the -- it is a .22 weapon which matched the

  19       cartridge found at the scene.

  20               The defendant has a criminal history including a

  21       2009 theft of less than 500 dollars, which received five

  22       years probation.     The state believes that she completed

  23       that successfully, has no information otherwise.            However

  24       it is worth -- the state is aware and        it's worth

  25       emphasizing, the victim in this case is dating the



                                                   Dixon v. City of St. Louis 19966
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 128 of 1116 PageID #:
                                     7158
                                                                             4




   1       defendant's ex-boyfriend.

   2                THE COURT:   The Court is not shocked by that

   3       statement.

   4                MR. FISCHBACH:    And I am not surprised, Your

   5       Honor.

   6                However, given this web of inter-relation and the

   7       fact that the victim is still in the hospital being

   8       treated for gunshot wounds, the state believe that the

   9       defendant represents a danger to the victim.

  10                THE COURT:   All right.    Ms. moody.

  11                MS. MOODY:   Your Honor, I would just like to point

  12       out that Ms. Robinson does have a full time job.            She has

  13       lived in St. Louis for her entire life.         The prior

  14       convictions spoken of were a stealing offense, nothing

  15       violent.

  16                She very well could stay away from the victim in

  17       this case if ordered to do so by the Court.

  18                She does -- says that she does have some mental

  19       health considerations.      And in addition to that, her

  20       health in general, she has high blood pressure and

  21       asthma, which keeping her incarcerated makes her more

  22       susceptible to any kind of illnesses that we currently

  23       have going on.

  24                Because of that, Judge, I would just ask you give

  25       her a bond with a stay away from the victim order,



                                                   Dixon v. City of St. Louis 19967
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 129 of 1116 PageID #:
                                     7159
                                                                             5




   1       possible house arrest, mental health evaluation and

   2       follow-up treatment as needed.

   3               THE COURT:    All right.    Ms Roberson, I like Ms.

   4       Moody's arguments, but I don't believe that there is any

   5       combination of monetary and non-monetary conditions that

   6       I could set that would keep the community safe,

   7       especially the victim in this case or the witnesses to

   8       the incident.     So I'm going to order you detained with no

   9       bond.   I'm going to give you another detention hearing

  10       set for a week from today with a different judge to

  11       review the circumstances.      That will be on 7-29 of this

  12       year at noon, and then your long date in Division 25 is

  13       going to be August 25th of this year.

  14               All right.    Very good.

  15

  16

  17

  18                  (End of proceedings.)

  19

  20

  21

  22

  23

  24

  25



                                                   Dixon v. City of St. Louis 19968
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 130 of 1116 PageID #:
                                     7160
                                                                                 6




      1                                  CERTIFICATE

      2

      3                I, Laurie A. Bennett, Certified Court Reporter, do

      4    hereby certify that I am an Official Court Reporter for the

      5    Circuit Court of the City of St. Louis; that on July 22,

      6    2020, I was present and reported all the proceedings had in

      7    the case of STATE OF MISSOURI, Plaintiff, vs. VALENCIA

      8    DA'JAUNAE ROBINSON, Defendant, Cause No. 2022-CR01305.

      9                I further certify that the foregoing 5 pages

     10    contain a true and accurate reproduction of the proceedings.

     11

     12

     13

     14

     15
                        /s/ Laurie A. Bennett
     16                 ______________________________________

     17                          LAURIE A. BENNETT CCR #407

     18

     19

     20

     21

     22

     23

     24

     25



                                                      Dixon v. City of St. Louis 19969
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 131 of 1116 PageID #:
                                     7161




     EXHIBIT 129
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 132 of 1116 PageID #:
                                     7162
                                                                               1



 1             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                             STATE OF MISSOURI
 2                  Honorable Calea Stovall-Reid, Judge

 3
      STATE OF MISSOURI,                  )
 4                                        )
                        Plaintiff,        )
 5                                        )
               vs.                        )     Cause No. 1922-CR02894-01
 6                                        )
                   ,                      )
 7                                        )
                        Defendant.        )
 8
 9                     BOND HEARING - INITIAL APPEARANCE

10                              NOVEMBER 23, 2020

11
12    FOR THE PLAINTIFF:                  FOR THE DEFENDANT:

13    Mr. Jordan Smith                    Mr. Andrew Cortopassi
      Assistant Circuit Attorney          Assistant Public Defender
14    1114 Market Street, #401            1114 Market Street, #602
      St. Louis, MO 63101                 St. Louis, MO 63101
15
16
17
18
19
20
21
22
23                   KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                            OFFICIAL COURT REPORTER
24                      CITY OF ST. LOUIS CIRCUIT COURT
                         TWENTY-SECOND JUDICIAL CIRCUIT
25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 133 of 1116 PageID #:
                                     7163
                                                                               2



 1                SHERIFF: Jason Coats, Your Honor.
 2                THE COURT: All right. Okay. Mr. Smith, you may
 3    proceed.
 4                MR. SMITH: Your Honor, Mr. Coats is charged with
 5    possession of a controlled substance, possession of drug
 6    paraphernalia, a misdemeanor, and tampering in the first
 7    degree, a felony. He was found after Illinois State Police
 8    were tracking a stolen vehicle and notified Missouri police
 9    who pulled him over. The defendant was in the driver's
10    seat. The license plates had been changed. He was the only
11    person, driving the car. The center console contained
12    crystal methamphetamine and a syringe in the defendant's
13    pocket.
14                He has multiple felony convictions, including
15    property damage, theft, burglary, murder in the second
16    degree and violation of an order of protection. He's also,
17    from my understanding -- and correct me if I'm wrong,
18    Mr. Cortopassi -- but it's my understanding he's actually
19    still serving time for his most recent burglary conviction,
20    so he's on a hold here, and as soon as this case is
21    resolved, he will be remanded back to DOC custody. Is that
22    correct?
23                MR. CORTOPASSI: Yes, I believe so.
24                MR. SMITH: So given that, we're asking no bond
25    simply because setting any bond wouldn't really serve any
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 134 of 1116 PageID #:
                                     7164
                                                                               3



 1    point because he still has a DOC hold on him and would just
 2    be remanded back to DOC and we would have to writ him back
 3    here all over again.
 4                THE COURT: Mr. Cortopassi, did you want to make a
 5    statement?
 6                MR. CORTOPASSI: No, Judge. Well, if I may just
 7    briefly -- and it can be public here -- if I may just
 8    briefly speak to                for like 20 seconds.
 9                THE COURT: So you said you did not need to go
10    into a room?
11                MR. CORTOPASSI: No, we don't.
12                THE COURT: Okay. All right.
13                MR. CORTOPASSI:                   I have filed for a
14    motion to dismiss for the detainers issue, and I anticipate
15    that that will be attended to by Judge Boyer and I think the
16    prosecutor within the next couple weeks; okay?
17                THE DEFENDANT: Parole?
18                MR. CORTOPASSI: The dispositions of detainers
19    issue.
20                THE DEFENDANT: What do you mean? I still don't
21    understand.
22                MR. CORTOPASSI: So you filed, correct, you filed
23    a motion for dismissal for disposition of detainers, which I
24    then followed up on?
25                THE DEFENDANT: Okay.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 135 of 1116 PageID #:
                                     7165
                                                                               4



 1                MR. CORTOPASSI: So I think the judge in charge of
 2    your case after this division will take that up within --
 3    well, as soon as possible, maybe the next couple weeks.
 4    Okay.
 5                THE DEFENDANT: Thank you.
 6                THE COURT: All right. So the Court finds that
 7    defendant is indigent based on the exhibit that was filed by
 8    the pretrial bond officer's office and the statements of
 9    Mr. Cortopassi. The Court will set the bond at no bond
10    allowed based on                you being in Department of
11    Corrections custody and your prior criminal history. So
12    you'll just remain in custody at the Justice Center. No
13    bond allowed.
14                Next court date is -- what's his next court date,
15    Jean? 11/30 and -- okay, so you'll appear on video again on
16    the 30th -- that's next Monday -- for a seven-day review.
17    More than likely you will not be released because it doesn't
18    make sense to release you if you're in the Department of
19    Corrections custody. And then your next court date will be
20    January 14. So between then, the 30th and the 14th,
21    Mr. Cortopassi will have an opportunity to talk to the judge
22    that's handling the case that you filed the request for
23    speedy disposition on. Okay?
24                THE DEFENDANT: Yes.
25                THE COURT: Do you have any questions about
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 136 of 1116 PageID #:
                                     7166
                                                                               5



 1    anything?
 2                THE DEFENDANT: The only question is will I get to
 3    speak with you any time?
 4                MR. CORTOPASSI: I'll give you a call this week;
 5    okay?
 6                THE DEFENDANT: Okay. That's it. Thank you.
 7                THE COURT: Thank you.
 8                            (Hearing concluded.)
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 137 of 1116 PageID #:
                                     7167
                                                                               6



 1                                 CERTIFICATE

 2                I, Kristine A. Toennies, Registered Merit

 3    Reporter, Certified Realtime Reporter, and Certified Court

 4    Reporter, do hereby certify that I am an official court

 5    reporter for the Circuit Court of the City of St. Louis;

 6    that on November 23, 2020, I was present and reported all

 7    the proceedings had in the case of STATE OF MISSOURI,

 8    Plaintiff, vs.                 , Defendant, Cause No.

 9    1922-CR02894-01.

10                I further certify that the foregoing pages contain

11    a true and accurate transcription of the proceedings.

12
13
                        /s/ Kristine A. Toennies
14                      _________________________________________
                        Kristine A. Toennies, RMR, CRR, CCR #769
15
16
17
18
19
20
21
22
23
24
25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 138 of 1116 PageID #:
                                     7168




     EXHIBIT 130
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 139 of 1116 PageID #:
                                     7169
                                                                                 1



 1             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                             STATE OF MISSOURI
 2                  Honorable Calea Stovall-Reid, Judge

 3
      STATE OF MISSOURI,                  )
 4                                        )
                        Plaintiff,        )
 5                                        )
               vs.                        )     Cause No. 2022-CR01381-01
 6                                        )
      TIMOTHY JONES,                      )
 7                                        )
                        Defendant.        )
 8
 9                     BOND HEARING - INITIAL APPEARANCE

10                         MONDAY, NOVEMBER 23, 2020

11
12    FOR THE PLAINTIFF:                  FOR THE DEFENDANT:

13    Mr. Jordan Smith                    Mr. Eric Barnhart
      Assistant Circuit Attorney          Eric V. Barnhart, LLC
14    1114 Market Street, #401            7751 Carondelet Ave., Ste. 202
      St. Louis, MO 63101                 Clayton, MO 63105
15
16
17
18
19
20
21
22
23                   KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                             OFFICIAL COURT REPORTER
24                      CITY OF ST. LOUIS CIRCUIT COURT
                         TWENTY-SECOND JUDICIAL CIRCUIT
25
                                                   Dixon v. City of St. Louis 20223
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 140 of 1116 PageID #:
                                     7170
                                                                                 2



 1                THE COURT: Okay, Timothy Jones. All right,
 2    Mr. Smith, you may proceed.
 3                MR. SMITH: Your Honor, Mr. Jones is charged with
 4    assault in the second degree and armed criminal action. In
 5    this case he had an argument with his ex-girlfriend and the
 6    argument escalated, and he chose to pull out his pistol and
 7    shoot near her feet. He then left the state, went to
 8    Cahokia, Illinois, which is where he lives. He's refused to
 9    cooperate with the investigation, our investigators at any
10    point.
11                His priors include unlawful use of a weapon,
12    burglary, theft, criminal sexual abuse, reckless discharge
13    of a firearm, unlawful possession of a firearm. I have a
14    statement from the victim who said she's very afraid of this
15    individual. May I read the victim statement, Your Honor?
16                THE COURT: You may.
17                MR. SMITH: "Judge, my name is Tramiya Ishman, and
18    Timothy Jones is my ex-boyfriend. If you go back and look
19    at Timothy's history, he has a background on him all dealing
20    with firearms. I fear for my life and think he will come
21    back and try to retaliate. I have dealt with Timothy off
22    and on for six years, so I know what he's capable of. It's
23    always threats that he will harm me if I don't talk to him
24    or if I was ever to call the police on him. Timothy has a
25    brother name Tamarcus, and on June 14th he also had a
                                                   Dixon v. City of St. Louis 20224
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 141 of 1116 PageID #:
                                     7171
                                                                                 3



 1    firearm and began to shoot in the air while Timothy turned a
 2    gun at me and other females that were there. Tamarcus was
 3    not picked up or anything, and I was told they didn't have
 4    his bullet cases from him. There was nothing they could do.
 5    I didn't understand or get that because they didn't have
 6    bullet cases from Tim. Here's the pictures where the bullet
 7    grazes my foot."
 8                And I should interject, Your Honor, the reason we
 9    arrested Mr. Jones is because we found the firearm in
10    question, the cartridges.
11                "However, ever since this incident, Tamarcus has
12    posted threats on social media that were brought to my
13    attention. Tamarcus will do whatever Tim tells him to do.
14    I am always in the house and scared to go places because I'm
15    thinking something is going to happen to me. I should not
16    have to live my life in fear because Tim doesn't know how to
17    treat a female. I'm always having nightmares being up at
18    two in the morning and can't go back to sleep. I take
19    melatonin so I can sleep. Out of the six years I had to
20    deal with him, it's like I was sleeping next to my worst
21    nightmare. I've been through a lot of things in life, but
22    this is one of the hardest things I've ever had to deal
23    with. He traumatized me. It's something I have to deal
24    with for the rest of my life. I appreciate you guys a lot
25    for the calls to check on me and keeping me updated on
                                                   Dixon v. City of St. Louis 20225
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 142 of 1116 PageID #:
                                     7172
                                                                                 4



 1    everything. Thank you."
 2                So Judge, given the victim's statement and the
 3    facts of this case, we believe he's a very real threat to
 4    the victim if the defendant were to be released.
 5    Additionally, because he lives in Illinois and has no ties
 6    to our immediate community, he also represents a flight
 7    risk. So we would ask that the defendant be confined on no
 8    bond until trial.
 9                THE COURT: Mr. Barnhart?
10                MR. BARNHART: Thank you, Judge. Jordan, it says
11    no felony convictions on the pretrial bond officer's report,
12    and it doesn't list any priors. Are those arrests that you
13    stated?
14                MR. SMITH: I thought it was showing convictions.
15    Let me double-check right now, but I'm fairly certain I'm
16    showing convictions because I made a special note of that.
17    I will double-check and I can give you the case numbers if
18    you would like.
19                MR. BARNHART: Okay. I just want to make sure.
20                MR. SMITH: Absolutely.
21                MR. BARNHART: Mr. Jones, I'm Eric Barnhart. I'm
22    your attorney for today only. I'm going to ask you some
23    questions not related to the case but just where you would
24    live, where you work, things like that.
25                Just for the record, Mr. Jones was originally
                                                   Dixon v. City of St. Louis 20226
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 143 of 1116 PageID #:
                                     7173
                                                                                 5



 1    charged with exhibiting, on the complaint, a class E felony.
 2    It looks like they upped the charges in the grand jury to
 3    assault second and armed criminal action. Is that correct,
 4    Jordan?
 5                MR. SMITH: Let me check the original complaint.
 6    I believe that's correct though.
 7                MR. BARNHART: I was looking like, wait a minute,
 8    this is different charges.
 9                MR. SMITH: Yes, the complaint is for exhibiting.
10    I think at the time we didn't have all the facts, and then
11    with the grand jury we did, which is why it was changed.
12                MR. BARNHART: Okay. So it got upgraded in the
13    grand jury?
14                MR. SMITH: Yes.
15                MR. BARNHART: So Mr. Jones, where would you live
16    if you got released? He's muted. Can the sheriff unmute
17    him? Thank you. All right, Mr. Jones.
18                SHERIFF: Sorry about that.
19                MR. BARNHART: That's okay. Where would you live
20    if you got released, Mr. Jones?
21                THE DEFENDANT: 13 Southern Drive, Belleville,
22    Illinois.
23                MR. BARNHART: Who would you live with?
24                THE DEFENDANT: My mother and my kids.
25                MR. BARNHART: Are you working?
                                                   Dixon v. City of St. Louis 20227
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 144 of 1116 PageID #:
                                     7174
                                                                                 6



 1                THE DEFENDANT: No, sir, because of this
 2    situation.
 3                MR. BARNHART: Where were you working before
 4    COVID?
 5                THE DEFENDANT: No, I said I was not working. I
 6    just was in custody due to this situation.
 7                THE COURT: But he's saying were you working
 8    before you got arrested?
 9                THE DEFENDANT: Oh, yes, ma'am.
10                THE COURT: Where were you working at?
11                THE DEFENDANT: At Menasha warehouse in Pontoon
12    Beach.
13                MR. BARNHART: You said you got incarcerated
14    because of this? Were you on probation or something from
15    another case?
16                THE DEFENDANT: No, I was on parole.
17                MR. BARNHART: Oh, were you held in another jail
18    to be picked up here?
19                THE DEFENDANT: Yes, I had to go back and get my
20    parole time because of the (inaudible) that was made, my
21    parole, my parole was revoked and I was at Menard
22    Correctional Center.
23                MR. BARNHART: Okay. What were you on parole for?
24                THE DEFENDANT: I was on parole for unlawful
25    possession of a firearm.
                                                   Dixon v. City of St. Louis 20228
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 145 of 1116 PageID #:
                                     7175
                                                                                 7



 1                MR. BARNHART: But now you're done with parole?
 2                THE DEFENDANT: Yes, sir.
 3                MR. BARNHART: And how much money could you afford
 4    if I would ask the judge for a 10 percent bond?
 5                THE DEFENDANT: I was on parole from Menard
 6    Correctional Center straight to here, so I haven't been able
 7    to get a job, but my family can come up with at least $500.
 8                MR. BARNHART: All right. Mr. Jones, so in the
 9    event the judge denies my request, you will get a seven-day
10    rollover, meaning seven days -- I think seven days from
11    today, which will be November 30th, you will have a second
12    crack at it to have your bond reviewed, and there will be a
13    different judge, there will probably be a different
14    prosecutor, and probably be a different defense attorney.
15    But in the meantime, your family or -- you can either apply
16    for a public defender or hire a private attorney.
17                THE DEFENDANT: May I say something?
18                MR. BARNHART: As long as it's not related to the
19    case and the facts of the case because there's a court
20    reporter taking everything down. I don't want you making
21    any statements about what may or may not have happened.
22                THE DEFENDANT: No, no, I'm not going to make any
23    statements about what may or may not have happened. I just
24    wanted the judge to know that while I've been incarcerated
25    due to these allegations that was against me in Menard
                                                   Dixon v. City of St. Louis 20229
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 146 of 1116 PageID #:
                                     7176
                                                                                 8



 1    Correctional Center, I had the rest of my parole time due to
 2    the allegations that was made against me.
 3                MR. BARNHART: Okay, the judge will know you got
 4    some -- so you got some shock time in in this case?
 5                THE DEFENDANT: Yes.
 6                MR. BARNHART: All right, Judge, I'm asking for
 7    $5000, 10 percent bond, stay away from the complaining
 8    witness, Ms. Ishman. GPS through EMASS, waive fees, no
 9    firearms of any kind. He can live with his -- I believe
10    it's his mom and kids at the address listed. I think that's
11    about it. Thank you.
12                MR. SMITH: Judge, the State's position is still
13    no bond. Eric, I checked. All of those, he does have all
14    of those convictions, but they're all in Illinois which
15    would be why the bond commissioner didn't have them.
16                MR. BARNHART: Okay, that might explain it.
17                THE COURT: Mr. Jones, can you hear me?
18                THE DEFENDANT: Yes, ma'am.
19                THE COURT: I understand that you feel that you've
20    served time on this case already, and that's true. However,
21    it has not -- the case has not been disposed of. So you're
22    basically starting all over on this case. The time that you
23    served from the time of your arrest though will count, but
24    that time that you spent where your parole was revoked, that
25    won't count on your -- if you're ultimately convicted of
                                                   Dixon v. City of St. Louis 20230
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 147 of 1116 PageID #:
                                     7177
                                                                                 9



 1    these charges.
 2                Now, the Court will make a finding that you're
 3    indigent based on the information that we have or lack
 4    thereof in terms of your ability to post a bond, but the
 5    Court believes based on the allegations in the probable
 6    cause statement and your prior criminal history that you are
 7    indeed a danger to the community. Therefore, the Court will
 8    set the bond at no bond allowed.
 9                Your next court date is going to be November 30th.
10    At that time you'll see a different judge on video, and that
11    person will review your case again. If you're not released
12    at that time -- well, whether you're released or not, your
13    next court date after that will be January 14th. Do you
14    have any questions about anything?
15                THE DEFENDANT: No, ma'am.
16                THE COURT: All right. Thank you. Have a good
17    afternoon.
18                THE DEFENDANT: You too.
19                            (Hearing concluded.)
20
21
22
23
24
25
                                                   Dixon v. City of St. Louis 20231
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 148 of 1116 PageID #:
                                     7178
                                                                                10



 1                                 CERTIFICATE

 2                I, Kristine A. Toennies, Registered Merit

 3    Reporter, Certified Realtime Reporter, and Certified Court

 4    Reporter, do hereby certify that I am an official court

 5    reporter for the Circuit Court of the City of St. Louis;

 6    that on November 23, 2020, I was present and reported all

 7    the proceedings had in the case of STATE OF MISSOURI,

 8    Plaintiff, vs. TIMOTHY JONES, Defendant, Cause No.

 9    2022-CR01381-01.

10                I further certify that the foregoing pages contain

11    a true and accurate transcription of the proceedings.

12
13
                        /s/ Kristine A. Toennies
14                      _________________________________________
                        Kristine A. Toennies, RMR, CRR, CCR #769
15
16
17
18
19
20
21
22
23
24
25
                                                   Dixon v. City of St. Louis 20232
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 149 of 1116 PageID #:
                                     7179




     EXHIBIT 131
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 150 of 1116 PageID #:
                                     7180

                    IN THE CIRCUIT COURT OF MISSOURI
                   22nd JUDICIAL CIRCUIT, DIVISION 16B
                    Honorable Elizabeth Hogan, Judge
               STATE OF MISSOURI, )
                                   )
                      Plaintiff, )
                                   )
         v.                        ) No. 2022-CR01137
                                   )
                                   )
                                   )
                      Defendant. )
         ___________________________________________________
                         TRANSCRIPT OF HEARING
         ___________________________________________________


                          On July 27, 2020, the above-entitled
         cause came on regularly for hearing before the
         Honorable Elizabeth Hogan, Judge of Division 16B of
         the Twenty-Second Judicial Circuit in the City of St.
         Louis.
                                 APPEARANCES
                          The State of Missouri was represented
         by James Heitman, ESQ., Assistant Circuit Attorneys,
         City of St. Louis, State of Missouri.
                          The Defendant was present in person and
         was represented by Eric Barnhart, ESQ., Attorney at
         Law.


            SHERRY L. GANTNER, CCR #839, RPR, CSR (MO & IL)
                        OFFICIAL COURT REPORTER
                           CITY OF ST. LOUIS
                    TWENTY-SECOND JUDICIAL CIRCUIT
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 151 of 1116 PageID #:
                                     7181
                                                                              2



  1                                INDEX
  2                          JULY 27, 2020

  3

  4    DEFENDANT'S EVIDENCE

  5          Direct Examination By Mr. Barnhart . . . . . . . . 6

  6    Reporter's Certificate                                         12

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 152 of 1116 PageID #:
                                     7182
                                                                              3



  1                           July 27, 2020

  2               (The proceedings commenced at 1:00 p.m.)

  3               THE COURT: The record will reflect we are

  4    here in cause No. 2022-CR01137, State of Missouri

  5    vs.

  6               The record will further reflect the parties

  7    are present via video due to COVID-19, that Mr.

  8    is present and for today only Eric Barnhart is present

  9    on his behalf for purposes of telling him what he is

 10    charged with and what the bond is and going through

 11    that. The State is present on this case by who?

 12               MR. HEITMAN: James Heitman, Your Honor.

 13               THE COURT: I'm sorry, Mr. Heitman, I can't

 14    tell because you are not on the screen until you say

 15    something. I didn't know if you were on this one or

 16    someone else.

 17               MR. HEITMAN: Not a problem.

 18               THE COURT: I just can't see you. All

 19    right.

 20               Mr.        , the State has charged you with

 21    Count I, resisting arrest by flight; Count II, armed

 22    criminal action; Count III, unlawful possession of a

 23    firearm; Count IV, possession of a controlled

 24    substance; Count V, unlawful use of a weapon

 25    subsection 11, and that you had possession of a weapon
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 153 of 1116 PageID #:
                                     7183
                                                                              4



  1    and a felony controlled substance at the same time.

  2               The State is alleging while on marked patrol

  3    on the cruising detail on the near north river front

  4    we saw a car with an inoperable rear taillight. We

  5    pulled it over and approached on foot, at which time

  6    it accelerated away at high speed. We followed it and

  7    saw it violated numerous traffic control devices

  8    causing other motorists to take evasive action. It

  9    proceeded into the downtown area and we were able to

 10    spike strip a tire, causing it to lose control, strike

 11    a median and go airborne striking the rear of a car

 12    driven by Mercedes Luckett-Bell causing physical

 13    injury to her requiring hospitalization.

 14               The vehicle then flipped, ejected the

 15    defendant driver who was found lying with an OMNI

 16    Hybrid .223 semiautomatic pistol and having a satchel

 17    around his chest that contained methamphetamine. The

 18    defendant has prior felony convictions.

 19               September 1, 2016, distribution, delivery or

 20    manufacturer of a controlled substance in cause

 21    No. 1622-CR00484-01 confinement for five years,

 22    unlawful use of a weapon, same case, four years; Count

 23    III, possession of marijuana and Count IV possession

 24    of a felony controlled substance at the same time.

 25               The Court has also received an exhibit from
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 154 of 1116 PageID #:
                                     7184
                                                                              5



  1    the pretrial commissioner which it takes judicial

  2    notice of along with the contents of the file and

  3    notes it lists an additional felony conviction in

  4    cause      No. 1422-CR00681-01 for possession of a

  5    controlled substance for which the defendant received

  6    an SIS and was revoked when he picked up the 2016 case

  7    and received five years.

  8               It also indicates he lives with his mother

  9    and lists an address for his mom. That he is

 10    unemployed. It list physical conditions. Accident

 11    injuries, which the probable cause indicated there was

 12    an accident. I think everything else we've gone

 13    through. It indicates a back and leg injury due to

 14    accident so he is on Vicodin and hydrocodone.

 15               The State can go ahead, Mr. Heitman.

 16               MR. HEITMAN: Your Honor, based on the fact

 17    that the defendant ran to the point of causing a

 18    fairly major accident injuring a woman and putting her

 19    in the hospital and that the fact that he -- the bond

 20    commissioner's report listed he is unemployed so I

 21    don't -- the State doesn't believe he will be able to

 22    come up with money, we are asking for no bond on this

 23    case.

 24               THE COURT: Mr. Barnhart.

 25               MR. BARNHART: Thank you, Judge.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 155 of 1116 PageID #:
                                     7185
                                                                              6



  1                        DIRECT EXAMINATION
  2    BY MR. BARNHART:

  3          Q.   Mr.        , I'm Eric Barnhart. I'm

  4    representing you for today only on your bond. I'm

  5    going to ask you a few questions in hopes to try to

  6    get the bond reduced.

  7          A.   Yes, sir.

  8          Q.   If you got released you live with your

  9    mother                   ; is that correct?

 10          A.   Yes, sir.

 11          Q.   And she lives at

 12                                ?

 13          A.   Yes, sir.

 14          Q.   And right now you are unemployed?

 15          A.   Yes, sir. I was working at                on

 16                                    before the Corona and

 17    stuff came out, before then I had got laid off and

 18    filed for unemployment for that and then right now due

 19    to my injuries right now I can't work right now

 20    because I'm in the process of -- I'm still injured and

 21    plus I had surgery, going through physical therapy and

 22    stuff right now so my body is not able right now to do

 23    any type of work.

 24          Q.   Did you have surgery based on this case?

 25          A.   Yes, sir. I didn't have surgery yet. I
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 156 of 1116 PageID #:
                                     7186
                                                                              7



  1    went to plastics and they gave me time, my doctor gave

  2    me time to see how my body is going to heal first to

  3    see if he wants to prolong my back surgery. He do

  4    want to have surgery on my leg.

  5          Q.   What's going on with your leg?

  6          A.   I can barely walk a little bit. My toes

  7    only bend like half way. Like my right leg connected

  8    to my nerve in my back so I can barely -- I can walk,

  9    but barely. I have trouble, you know, walking and

 10    sleeping and stuff.

 11          Q.   Can your mom afford a 10 percent bond?

 12          A.   Yes, sir.

 13          Q.   What amount do you think they can afford?

 14          A.   I don't know. In between a thousand and two

 15    thousands, somewhere in between there somewhere.

 16          Q.   I would ask for 20,000, 10 percent, that

 17    would be a $2,000 bond. Do you think your mom could

 18    afford that?

 19          A.   Yes, sir.

 20               MR. BARNHART: All right. Thank you very

 21    much. I'm going to make argument on your behalf.

 22               THE COURT: Go ahead, Mr. Barnhart.

 23               MR. BARNHART: Thank you, Judge.

 24               Judge, I'm going to ask for 20,000,

 25    10 percent, and I'm asking that he live with his
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 157 of 1116 PageID #:
                                     7187
                                                                              8



  1    mother                    at

  2                    .

  3               If you want to put him on GPS with EMASS,

  4    that's perfectly fine. I would ask the cost to be

  5    waived at this point because I don't know if he has

  6    got unemployment yet. He has got a file for it. He

  7    was working before this happened. I think he needs to

  8    take care of the surgeries and I don't think that he

  9    will be able to get any sort of decent medical

 10    treatment while he is in the Justice Center so I would

 11    ask that these bonds and conditions should keep the

 12    community safe and make sure he appears in court.

 13    Thank you.

 14               THE COURT: The Court notes that this is the

 15    48 hour hearing; therefore, the State has not had the

 16    opportunity to contact the victim who was also injured

 17    in this incident; therefore, the Court is not going to

 18    change the bond until -- or consider a change in the

 19    bond as on its face there is no question he poses a

 20    danger to the community and that he didn't just drive

 21    away, he continued driving away and caused substantial

 22    risk of serious injury or death to several people in

 23    the community and did cause injury.

 24               All that the probable cause statement

 25    indicates is that it required hospitalization, but the
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 158 of 1116 PageID #:
                                     7188
                                                                              9



  1    Court would like more information on that for whomever

  2    is in here for the seven day hearing. And the Court

  3    notes at the time he also had a loaded firearm, as

  4    well as illegal narcotics.

  5               So for today's purposes the Court is denying

  6    any change in the request for a bond.

  7               Mr.        , if you could have some more

  8    information at the seven day hearing, there will be a

  9    more drawn out hearing about all the facts of the

 10    case, okay?

 11               THE DEFENDANT: I sorry. Can you repeat

 12    that, please?

 13               THE COURT: This was your 48 hour hearing,

 14    which is also called an initial appearance. It's so

 15    that you know what you are charged with. Your bond is

 16    presently set at no bond based on causing a danger to

 17    the community. You heard the probable cause statement

 18    and because five days hasn't passed, which is the

 19    amount of notice a victim is entitled to make a

 20    statement as to how he or she or they feel about any

 21    change in the condition of bond, the Court doesn't

 22    have any of that information.

 23               The Court is aware that the victim was

 24    hospitalized. It sounds like from you you were also

 25    hospitalized. This wasn't a fender-bender. It's what
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 159 of 1116 PageID #:
                                     7189
                                                                             10



  1    is frequently characterized as a high speed police

  2    chase which resulted in someone getting injured.

  3               I'm not going to do anything with the bond

  4    today. You will have a longer bond hearing on

  5    August 3rd. So you are going to have another

  6    detention hearing just about your bond on August 3rd

  7    at noon. Do you understand that, Mr.             ?

  8               THE DEFENDANT: Yes, I do. Do I have to

  9    hire another attorney for that?

 10               THE COURT: You can hire an attorney or I

 11    can't really -- I'm not comfortable making a

 12    guestimate as to whether or not you would be able to.

 13    It doesn't sound like you are able to hire an

 14    attorney, in which case the Court would be inclined to

 15    appoint the public defender so you would have an

 16    attorney at the next hearing. Unless you think your

 17    family wants to hire you a different attorney then the

 18    Court is happy to appoint you a public defender.

 19               They will come and meet with you before the

 20    hearing you have next week on August 3rd and you can

 21    give them more information about your medical

 22    condition or other things that the Court takes into

 23    consideration when setting a bond. Do you want me to

 24    appoint the public defender?

 25               THE DEFENDANT: Yes, please.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 160 of 1116 PageID #:
                                     7190
                                                                             11



  1               THE COURT: All right. The Court finding

  2    that the defendant is indigent and appointing the

  3    public defender based on the fact that he is not

  4    employed, and while there was some indication on the

  5    record that his mother may be able to post something,

  6    that was not his income and therefore does find he is

  7    indigent. That will conclude this hearing.

  8               (Proceedings were concluded.)

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 161 of 1116 PageID #:
                                     7191
                                                                             12



  1                            CERTIFICATE
  2                     I, Sherry L. Gantner, Certified Court
  3    Reporter, do hereby certify that I am an official
  4    court reporter for the Circuit Court of the City of
  5    St. Louis; that on July 27, 2020, I was present and
  6    reported all the proceedings had in the case of STATE
  7    OF MISSOURI, Plaintiff, vs.                    , Defendant,
  8    Cause No. 2022-CR01137.
  9

 10                     I further certify that the foregoing
 11    pages contain a true and accurate reproduction of the
 12    proceedings.
 13

 14

 15

 16                     __________________________
 17                      Sherry L. Gantner, CCR 839
                            RPR, CSR (IL and MO)
 18

 19

 20

 21

 22

 23

 24

 25    TRANSCRIBED: December 8, 2020
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 162 of 1116 PageID #:
                                     7192




     EXHIBIT 132
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 163 of 1116 PageID #:
                                     7193

                     IN THE CIRCUIT COURT OF MISSOURI
                   22nd JUDICIAL CIRCUIT, DIVISION 16B
                     Honorable Elizabeth Hogan, Judge
               STATE OF MISSOURI,   )
                                    )
                      Plaintiff,    )
                                    )
         v.                         ) No. 2022-CR01276
                                    )
               RAYON DANSBERRY,     )
                                    )
                      Defendant.    )
         ___________________________________________________
                         TRANSCRIPT OF HEARING
         ___________________________________________________


                          On July 29, 2020, the above-entitled
         cause came on regularly for hearing before the
         Honorable Elizabeth Hogan, Judge of Division 16B of
         the Twenty-Second Judicial Circuit in the City of St.
         Louis.
                                 APPEARANCES
                          The State of Missouri was represented
         by James Heitman, ESQ., Assistant Circuit Attorneys,
         City of St. Louis, State of Missouri.
                          The Defendant was present in person and
         was represented by Guy Wold, ESQ., Attorney at Law.




            SHERRY L. GANTNER, CCR #839, RPR, CSR (MO & IL)
                         OFFICIAL COURT REPORTER
                            CITY OF ST. LOUIS
                    TWENTY-SECOND JUDICIAL CIRCUIT

                                                   Dixon v. City of St. Louis 20285
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 164 of 1116 PageID #:
                                     7194
                                                                                 2



  1                                INDEX
  2                           July 29, 2020

  3    DEFENDANT'S EVIDENCE

  4          Direct Examination By Mr. Wold . . . . . . . . . . 6

  5    Reporter's Certificate                                            9

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                   Dixon v. City of St. Louis 20286
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 165 of 1116 PageID #:
                                     7195
                                                                                 3



  1                           July 29, 2020

  2               (The proceedings commenced at 12:08 p.m.)

  3               THE COURT: The record will reflect we are

  4    here in cause No. 2022-CR01276, State of Missouri

  5    vs. Rayon Dansberry.

  6               Mr. Dansberry, the State has charged you

  7    with one count of robbery in the first degree, one

  8    count of armed criminal action, a second count of

  9    robbery in the first degree and a second count of

 10    armed criminal action. This is your initial

 11    appearance on the bond.

 12               The State has alleged that the victims

 13    reported you and another man approached each side of

 14    the car which the victims were seated, pointed pistols

 15    at both victims and demanded their belongings. The

 16    victims relinquished their personal items and the

 17    assailants left the scene.

 18               This defendant was captured on surveillance

 19    footage less than an hour later after unsuccessfully

 20    attempting to use one of the victim's debit and credit

 21    cards while operating a silver Nissan Rogue. The

 22    security footage also showed the defendant in

 23    possession of a red cell phone. The Nissan was rented

 24    to a relative of this defendant. When police later

 25    took possession of the Nissan, the defendant retrieved
                                                   Dixon v. City of St. Louis 20287
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 166 of 1116 PageID #:
                                     7196
                                                                                 4



  1    his red cell phone from the vehicle.

  2               Officers searched the Nissan and discovered

  3    property belonging to one of the robbery victims.

  4               Review of defendant's criminal history

  5    revealed that he was convicted of robbery in the first

  6    degree and armed criminal action under cause

  7    No. 2297103090B-01 and sentence to 20 years in the

  8    Missouri Department of Corrections.

  9               The Court has also received and reviewed

 10    what's called an Exhibit 16B which was filled out by

 11    the bond commissioner. It says that you stated to the

 12    bond commissioner that your ties to the community were

 13    your mom and that you had four kids, that you would be

 14    going to Cahokia, Illinois if you were released. That

 15    you're unemployed, that you have a pacemaker.

 16               That's essentially it for purposes of the

 17    bond.

 18               All we are here about today is to talk about

 19    the bond. As you know your bond is presently set at

 20    no bond allowed. You don't want to talk about the

 21    facts of the case.

 22               Who is here? Guy, are you there?

 23               MR. WOLD: I'm here now, Judge. Took me

 24    forever to long in. It had me blocked.

 25               THE COURT: This is the first person we are
                                                   Dixon v. City of St. Louis 20288
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 167 of 1116 PageID #:
                                     7197
                                                                                 5



  1    doing. Mr. Dansberry is charged with two counts of

  2    robbery first and two counts of armed criminal action.

  3    He has a prior robbery first conviction.

  4               Does the State have anything else to add

  5    regarding the bond?

  6               MR. HEITMAN: I do, Your Honor.

  7               The victim we spoke with today. She didn't

  8    provide a statement, but she did want to relay to the

  9    Court that she is worried about retaliation from the

 10    defendant by the fact that he got her purse and,

 11    therefore, all of her personal information so she is

 12    afraid he knows where she lives.

 13               THE COURT: Okay. Mr. Dansberry, Guy Wold

 14    is a private attorney who is here today only for today

 15    to speak on your behalf as to the bond only.

 16               I'm sorry. Did I interrupt you,

 17    Mr. Heitman?

 18               MR. HEITMAN: No. That's was it. I was

 19    just going to ask for no bond on this case.

 20               THE COURT: Mr. Wold, did you wish to

 21    inquire anything of your client or state anything to

 22    the Court regarding bond?

 23               MR. WOLD: Yes, I wanted to ask him a couple

 24    questions.

 25
                                                   Dixon v. City of St. Louis 20289
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 168 of 1116 PageID #:
                                     7198
                                                                                 6



  1                        DIRECT EXAMINATION
  2    BY MR. WOLD:

  3          Q.    Mr. Dansberry, are you on parole or anything

  4    for that prior robbery case?

  5          A.    No, sir. I completed parole.

  6          Q.    It mentioned something about federal

  7    supervision of some fashion. I wasn't really clear.

  8    What was that about?

  9          A.    I have a previous case in Illinois, federal

 10    case in Illinois. That's what they are talking about.

 11    I'm what they call pretrial release for court.

 12          Q.    Okay. Has anybody come to talk to you about

 13    that issue, probation officers, federal release

 14    officer, anybody?

 15          A.    No, sir. They haven't talked to me about

 16    anything.

 17          Q.    Okay.

 18                MR. WOLD: Judge, I guess what I say at this

 19    point is this. He does obviously have a particularly

 20    bad prior, but he has completed his sentence. He is

 21    an older man. He was working at the time the issue

 22    came up. And I guess question at this point is

 23    probably making sure he gets an attorney and see where

 24    he goes from there. We ask the court to set a bond of

 25    some kind, if the Court agrees to do so.
                                                   Dixon v. City of St. Louis 20290
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 169 of 1116 PageID #:
                                     7199
                                                                                 7



  1               THE COURT: The Court having considered

  2    Missouri Supreme Court Rule 33.01 in general and as

  3    specifically to this defendant finds that he does have

  4    violent priors of the same character and was sentenced

  5    to 20 years in the penitentiary. The Court finds

  6    there is surveillance footage of this actual crime.

  7               In addition, the defendant's cell phone was

  8    found in the car that he's seen driving on the video,

  9    that there was a positive identification and that the

 10    defendant has just stated in open court that he is on

 11    some sort of pretrial federal release when this case

 12    was picked up.

 13               Therefore, the Court finds there is no less

 14    restrictive alternative that could ensure the safety

 15    of the community and orders the defendant be detained.

 16               He will have a seven day hearing on

 17    August 5th.

 18               Mr. Dansberry, are you going to see if your

 19    family hires you a private attorney, or do you want

 20    the Court to appoint the public defender? The Court

 21    finds you are indigent.

 22               THE DEFENDANT: We trying to see. As of

 23    right now I need a lawyer until I can get one.

 24               THE COURT: The Court finds the defendant is

 25    determined to be indigent. He is unemployed, has a
                                                   Dixon v. City of St. Louis 20291
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 170 of 1116 PageID #:
                                     7200
                                                                                 8



  1    history of receiving food stamps.

  2               One of the public defenders should come and

  3    see you before your seven-day hearing. Then you can

  4    talk about the case with your attorney and then you

  5    will have another hearing next Wednesday, okay?

  6               THE DEFENDANT: Yeah. Can I ask a question?

  7               THE COURT: Yeah, you can ask a question.

  8               THE DEFENDANT: If I'm not mistaken, he just

  9    said that the victim's cell phone was found in the

 10    car.

 11               THE COURT: No. The victim's personal

 12    belongings -- don't talk about the facts of the case

 13    because my court reporter is recording everything. If

 14    I misspoke, I was only saying what the probable cause

 15    said that you had a red cell phone. I'm not saying if

 16    it's true or not true and you don't want to talk about

 17    the facts. I'm just making a record of what the State

 18    is alleging at this point, okay?

 19               THE DEFENDANT: Okay. I'm sorry, Your

 20    Honor. Okay.

 21               THE COURT: That will conclude the record

 22    for today.

 23               (Proceedings were concluded.)

 24

 25
                                                   Dixon v. City of St. Louis 20292
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 171 of 1116 PageID #:
                                     7201
                                                                                 9



  1                            CERTIFICATE
  2                     I, Sherry L. Gantner, Certified Court
  3    Reporter, do hereby certify that I am an official
  4    court reporter for the Circuit Court of the City of
  5    St. Louis; that on July 29, 2020, I was present and
  6    reported all the proceedings had in the case of STATE
  7    OF MISSOURI, Plaintiff, vs. RAYON DANSBERRY,
  8    Defendant, Cause No. 2022-CR01276.
  9

 10

 11                     I further certify that the foregoing
 12    pages contain a true and accurate reproduction of the
 13    proceedings.
 14

 15                     __________________________
 16                      Sherry L. Gantner, CCR 839
                            RPR, CSR (IL and MO)
 17

 18

 19

 20

 21

 22

 23

 24    TRANSCRIBED: December 14, 2020
 25
                                                   Dixon v. City of St. Louis 20293
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 172 of 1116 PageID #:
                                     7202




     EXHIBIT 133
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 173 of 1116 PageID #:
                                     7203

                     IN THE CIRCUIT COURT OF MISSOURI
                   22nd JUDICIAL CIRCUIT, DIVISION 16B
                     Honorable Elizabeth Hogan, Judge
               STATE OF MISSOURI,   )
                                    )
                      Plaintiff,    )
                                    )
         v.                         ) No. 2022-CR01332
                                    )     2022-CR00107
                                    )
               RAKEE HENDRIX,       )
                                    )
                      Defendant.    )
         ___________________________________________________
                         TRANSCRIPT OF HEARING
         ___________________________________________________

                          On July 29, 2020, the above-entitled
         cause came on regularly for hearing before the
         Honorable Elizabeth Hogan, Judge of Division 16B of
         the Twenty-Second Judicial Circuit in the City of St.
         Louis.
                                 APPEARANCES
                          The State of Missouri was represented
         by James Heitman, ESQ., Assistant Circuit Attorneys,
         City of St. Louis, State of Missouri.
                          The Defendant was present in person and
         was represented by Mia Griffin, Public Defender.




            SHERRY L. GANTNER, CCR #839, RPR, CSR (MO & IL)
                         OFFICIAL COURT REPORTER
                            CITY OF ST. LOUIS
                    TWENTY-SECOND JUDICIAL CIRCUIT

                                                   Dixon v. City of St. Louis 20294
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 174 of 1116 PageID #:
                                     7204
                                                                                 2



  1                           July 29, 2020

  2               (The proceedings commenced at 12:08 p.m.)

  3               THE COURT: Mr. Hendrix, you have two cases.

  4    The first case is cause No. 2022-CR01332, State of

  5    Missouri vs. Rakee Hendrix.

  6               The State is alleging in this case on

  7    July 24 an officer and two other officers responded to

  8    1300 Market for a call for exhibiting. There we saw

  9    defendant who matched the description from the call.

 10    He initially ignored commands to stop until they were

 11    given to the name given in the exhibiting call. We

 12    saw a silvery revolver and open fanny pack on his

 13    person.

 14               The defendant has previously been found

 15    guilty of possession of gambling device, tampering

 16    second, possession of controlled substance, possession

 17    of controlled substance, burglary second, possession

 18    of marijuana, delivery, possession of a controlled

 19    substance, resisting, I don't know what RIOD stands

 20    for, ACA, and has a pending charge for unlawful

 21    possession of firearm, possession of a controlled

 22    substance and unlawful use of a weapon, subsection 11,

 23    in cause No. 2022CR-00107.

 24               The bond is presently set at no bond.

 25               And the other case 2022-CR00107, the State
                                                   Dixon v. City of St. Louis 20295
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 175 of 1116 PageID #:
                                     7205
                                                                                 3



  1    has alleged that on December 4th, 2019 while police

  2    were on routine patrol in a marked vehicle they

  3    observed an individual later identify as the defendant

  4    who resembled a wanted subject we were looking for.

  5    We approached him and called the name of the wanted

  6    subject and he turned toward us. Upon seeing the

  7    police vehicle appeared surprised. We stopped and

  8    made contact with him and inquired if he was the

  9    subject we were looking for and he said he was not.

 10               We requested identification and as he

 11    procured it, he turned away to shield us from seeing

 12    what he was doing and I noticed the right pocket of

 13    his jacket was sagging as if holding something

 14    weighty. He provided us with an ID and I advised him

 15    that I intended to pat him down on his outer clothing.

 16    He said, no, you are not. Step back and placed his

 17    hands in his pockets. I took a step toward him while

 18    asking him to remove his hands, at which time he

 19    turned around attempted to flee but fell forward.

 20               We took him into custody and located a

 21    loaded Smith & Wesson .38 caliber in his right pocket

 22    of his jacket. We located what was analyzed as

 23    cocaine base on his person. We also determined that

 24    he has prior felony convictions. The Court notes they

 25    list them, Mr. Hendrix, in the probable cause, but
                                                   Dixon v. City of St. Louis 20296
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 176 of 1116 PageID #:
                                     7206
                                                                                 4



  1    they appear to be the same priors I read to you on the

  2    other case.

  3               We are present today for a 48 hour bond

  4    hearing and it looks like your attorney, Ms. Griffin,

  5    is also present.

  6               Does the State -- the Court also takes

  7    judicial notice of its file and has reviewed Exhibit B

  8    which states as to financial conditions that you are

  9    unemployed, that your family ties are with your mother

 10    Latwona Douglas. It says seizures, but it doesn't

 11    indicate what those may or may not be for. That you

 12    are on Keppra and that you are receiving your

 13    medication in jail. That you have no money or any

 14    financial means.

 15               Does the State have anything to add?

 16               MR. HEITMAN: I don't have nothing to add,

 17    Your Honor. Given that the defendant was charged with

 18    the same thing twice couple months apart, don't think

 19    there is any safe way to keep him from doing that

 20    again without keeping him in jail. So I would ask for

 21    no bond.

 22               THE COURT: Ms. Griffin? Is Ms. Griffin

 23    still there?

 24               MR. WOLD: I still see her, Judge, but I

 25    think she might be muted.
                                                   Dixon v. City of St. Louis 20297
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 177 of 1116 PageID #:
                                     7207
                                                                                 5



  1               THE COURT: Will you tell her to unmute

  2    herself, Guy.

  3               DEPUTY: Mia, can you hear us?

  4               MR. HEITMAN: I think her mike might be

  5    broken actually. Doesn't say she's muted, but we

  6    can't hear her. Maybe she is going off and coming

  7    back on.

  8               THE COURT: Mr. Hendrix, we are going to put

  9    you on second call. I think your attorney is having

 10    issues trying to sign on. If she is able to sign back

 11    on then we will bring you back in. If for some reason

 12    she is not able to appear, then we will bring you back

 13    in and tell you what your next court day is, okay?

 14               THE DEFENDANT: All right. Appreciate you.

 15               (Discussion off the record was held.)

 16               THE COURT: Now back to Hendrix.

 17               Did the State have anything else to add

 18    other than I believe you said you are asking that it

 19    remain at no bond?

 20               Ms. Griffin, do you have anything in regards

 21    to the bond?

 22               MS. GRIFFIN: Yes. I believe for the 107

 23    cause number it looks like he was set at a written

 24    promise to appear on the warrant application.

 25               THE COURT: Correct.
                                                   Dixon v. City of St. Louis 20298
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 178 of 1116 PageID #:
                                     7208
                                                                                 6



  1               MS. GRIFFIN: I haven't had a chance to

  2    speak with Mr. Hendrix yet, but I was able to speak

  3    with his mom this morning. My understanding is that

  4    he would be able to live with her at 6922 Pennsylvania

  5    Avenue, and he has been a lifetime resident of

  6    St. Louis. He has an 11th grade education. It sounds

  7    like there may be some addiction issues so maybe some

  8    possible treatment court plan in the future.

  9               He also has his father and brothers and

 10    sisters in the area to ensure he appears in court,

 11    things of that nature. I request that he be released

 12    on some sort of recognizance bond or requirement of

 13    GPS.

 14               THE DEFENDANT: Yes. Thank you.

 15               THE COURT: The Court having considered

 16    Missouri Supreme Court Rule 33.01 generally and

 17    specifically in regards to this defendant, namely that

 18    he was given a personal recog on the first unlawful

 19    possession of a weapon that went warrant and now has a

 20    different unlawful possession of a weapon having a

 21    different weapon from the first incident. The Court

 22    also notes he has a substantial criminal conviction

 23    history and is aware he is not to have a weapon at any

 24    time; therefore, the Court finds he does pose a danger

 25    to the community and there is no less restrictive
                                                   Dixon v. City of St. Louis 20299
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 179 of 1116 PageID #:
                                     7209
                                                                                 7



  1    alternative in order to detain until seven day

  2    hearing, which will be August 5th will be his seven

  3    day hearing and his court date will be in Division 25.

  4    That will conclude the record.

  5               (Proceedings were concluded.)

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                   Dixon v. City of St. Louis 20300
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 180 of 1116 PageID #:
                                     7210
                                                                                 8



  1                            CERTIFICATE
  2                     I, Sherry L. Gantner, Certified Court
  3    Reporter, do hereby certify that I am an official
  4    court reporter for the Circuit Court of the City of
  5    St. Louis; that on July 29, 2020, I was present and
  6    reported all the proceedings had in the case of STATE
  7    OF MISSOURI, Plaintiff, vs. RAKEE HENDRIX, Defendant,
  8    Cause No. 2022-CR01332 and 2022-CR00107.
  9

 10               I further certify that the foregoing pages

 11    contain a true and accurate reproduction of the

 12    proceedings.

 13

 14                     __________________________
 15                      Sherry L. Gantner, CCR 839
                            RPR, CSR (IL and MO)
 16

 17

 18

 19

 20

 21

 22

 23    TRANSCRIBED: December 14, 2020
 24

 25
                                                   Dixon v. City of St. Louis 20301
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 181 of 1116 PageID #:
                                     7211




     EXHIBIT 134
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 182 of 1116 PageID #:
                                     7212

                     IN THE CIRCUIT COURT OF MISSOURI
                   22nd JUDICIAL CIRCUIT, DIVISION 16B
                     Honorable Elizabeth Hogan, Judge
               STATE OF MISSOURI,   )
                                    )
                      Plaintiff,    )
                                    )
         v.                         ) No. 1922-CR02181-01
                                    )
               KENNETH ROBERSON,    )
                                    )
                      Defendant.    )
         ___________________________________________________
                         TRANSCRIPT OF HEARING
         ___________________________________________________


                          On July 29, 2020, the above-entitled
         cause came on regularly for hearing before the
         Honorable Elizabeth Hogan, Judge of Division 16B of
         the Twenty-Second Judicial Circuit in the City of St.
         Louis.
                                 APPEARANCES
                          The State of Missouri was represented
         by James Heitman, ESQ., Assistant Circuit Attorneys,
         City of St. Louis, State of Missouri.
                          The Defendant was present in person and
         was represented by Guy Wold, Attorney at Law.




            SHERRY L. GANTNER, CCR #839, RPR, CSR (MO & IL)
                         OFFICIAL COURT REPORTER
                            CITY OF ST. LOUIS
                    TWENTY-SECOND JUDICIAL CIRCUIT

                                                   Dixon v. City of St. Louis 20302
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 183 of 1116 PageID #:
                                     7213
                                                                                 2



  1                           July 29, 2020

  2               (The proceedings commenced at 12:08 p.m.)

  3               THE COURT: The record will reflect we are

  4    here in cause No. 1922-CR02181-01, State of Missouri

  5    vs. Kenneth Roberson.

  6               The record will further reflect that

  7    Mr. Roberson has been indicted on one count of

  8    attempted statutory rape in the first degree, having

  9    sexual intercourse with a person less than the age of

 10    14, and one count of statutory sodomy in the first

 11    degree, deviant sexual intercourse with a person under

 12    the age of 14.

 13               The record will further reflect that the

 14    defendant was indicted on August 29th, 2019 and there

 15    was an active warrant issued and the bond was set at

 16    no bond allowed.

 17               It looks like prior to that time in the

 18    indictment the warrant was issued on July 15th, 2019

 19    for 100,000 cash only, and that the defendant never

 20    has been in custody prior to today.

 21               The record will further reflect Mr. Roberson

 22    is present via videotape due to COVID-19. The State

 23    is present by Assistant Circuit Attorney James

 24    Heitman, and Mr. Roberson, for today only, is being

 25    represented by Guy Wold.
                                                   Dixon v. City of St. Louis 20303
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 184 of 1116 PageID #:
                                     7214
                                                                                 3



  1               Mr. Roberson, do you see the attorney waving

  2    at you? Do you see him? He is a private attorney

  3    that is here to represent you for today's purposes

  4    only.

  5               What's the State's position as to the bond?

  6               MR. HEITMAN: Your Honor, the State's

  7    position is basically that this is a victim who is

  8    terrified of the defendant. There was a long series

  9    of offenses that we've only charged two of because of

 10    she sees him constantly. He follows her into grocery

 11    stores. His family keeps track of her and reports her

 12    whereabouts. She is terrified for both herself and

 13    her children and so we are asking for no bond.

 14               THE COURT: Before you inquire Mr. Wold, the

 15    record will also reflect Exhibit 16B states the

 16    defendant has a prior conviction in

 17    cause No. 921CR-0000379 for distribution of a

 18    controlled substance near a school, cause No. 921-000,

 19    I think, 739A for unlawful use of a weapon,

 20    cause No. 941-0001006 for unlawful use of a weapon,

 21    cause No. 971-CR00334 for possession of a controlled

 22    substance, cause No. 22031-00049-01, possession of a

 23    controlled substance.

 24               Mr. Wold, did you have anything to add?

 25               MR. WOLD: Judge, question I wanted to ask
                                                   Dixon v. City of St. Louis 20304
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 185 of 1116 PageID #:
                                     7215
                                                                                 4



  1    actually. There was a docket note on the 8th of July.

  2    Says something about a governor's warrant. Do we know

  3    what that is?

  4               THE COURT: "Our office would like

  5    authenticated copies for prepared governor's warrant

  6    for the following case." Do I know what it is?

  7               MR. WOLD: That's what I'm asking. Makes no

  8    sense to me.

  9               THE COURT: Mr. Taaffe usually handles our

 10    governor's warrants. Mr. Taaffe, could you speak as

 11    to that? Shouldn't Mr. Heitman know since he is the

 12    one that requested it.

 13               MR. TAAFFE: Judge, I don't do governor's

 14    warrants anymore.

 15               THE COURT: Mr. Heitman, do you know

 16    anything about it?

 17               MR. HEITMAN: I don't, Your Honor.

 18               THE COURT: Do you have anything else to

 19    add?

 20               MR. WOLD: As far as actual bond goes, he

 21    has got priors. Isn't a case you are going to grant

 22    bond on. Does say he is unemployed. Court consider

 23    any bond in any fashion I would request maybe

 24    something like $5,000 limit, still manage to the get

 25    the bail project involved and/or put him on some GPS
                                                   Dixon v. City of St. Louis 20305
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 186 of 1116 PageID #:
                                     7216
                                                                                 5



  1    monitoring. I don't know what this relationship is

  2    between these two so it's hard for me to argue what is

  3    going on, but I'm curious about what the governor's

  4    warrant is.

  5               THE COURT: Anything further on behalf of

  6    anyone?

  7               MR. WOLD: No, Judge.

  8               THE COURT: The Court having considered

  9    Missouri Supreme Court Rule 33.01 in general and as

 10    specifically applied to this defendant finds that the

 11    nature of the charges, due to the fact that is a child

 12    victim, that the victim has indicated she is terrified

 13    of the defendant and has seen him while the warrant is

 14    out pending, in addition to his substantial criminal

 15    conviction history, including weapons finds there is

 16    no less restrictive alternative that could ensure the

 17    safety not only of this particular child victim, but

 18    all children, and, therefore, orders the defendant

 19    detained pending trial.

 20               Mr. Roberson, are you going to hire an

 21    attorney or do you want the Court to appoint the

 22    public defender?

 23               THE DEFENDANT: Yes, ma'am.

 24               THE COURT: Appoint the public defender?

 25               THE DEFENDANT: Yes, ma'am.
                                                   Dixon v. City of St. Louis 20306
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 187 of 1116 PageID #:
                                     7217
                                                                                 6



  1               THE COURT: Okay. Your next court date,

  2    sir, is August 28th. And by that time there should be

  3    an attorney that has come to see you and then who will

  4    enter their appearance and represent you and give you

  5    further legal advice, okay?

  6               THE DEFENDANT: Yes, ma'am.

  7               THE COURT: All right, that will conclude

  8    this hearing.

  9               (Proceedings were concluded.)

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                   Dixon v. City of St. Louis 20307
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 188 of 1116 PageID #:
                                     7218
                                                                                 7



  1                            CERTIFICATE
  2                     I, Sherry L. Gantner, Certified Court
  3    Reporter, do hereby certify that I am an official
  4    court reporter for the Circuit Court of the City of
  5    St. Louis; that on July 29, 2020, I was present and
  6    reported all the proceedings had in the case of STATE
  7    OF MISSOURI, Plaintiff, vs. KENNETH ROBERSON,
  8    Defendant, Cause No. 1922-CR02181-01.
  9

 10

 11                     I further certify that the foregoing
 12    pages contain a true and accurate reproduction of the
 13    proceedings.
 14

 15                     __________________________
 16                      Sherry L. Gantner, CCR 839
                            RPR, CSR (IL and MO)
 17

 18

 19

 20

 21

 22

 23

 24    TRANSCRIBED: December 14, 2020
 25
                                                   Dixon v. City of St. Louis 20308
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 189 of 1116 PageID #:
                                     7219




     EXHIBIT 135
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 190 of 1116 PageID #:
                                     7220

                     IN THE CIRCUIT COURT OF MISSOURI
                   22nd JUDICIAL CIRCUIT, DIVISION 16B
                     Honorable Elizabeth Hogan, Judge
                STATE OF MISSOURI,  )
                                    )
                      Plaintiff,    )
                                    )
         v.                         ) No. 2022-CR01319
                                    )
               JEFFREY WATSON,      )
                                    )
                      Defendant.    )
         ___________________________________________________
                         TRANSCRIPT OF HEARING
         ___________________________________________________
                          On July 29, 2020, the above-entitled
         cause came on regularly for hearing before the
         Honorable Elizabeth Hogan, Judge of Division 16B of
         the Twenty-Second Judicial Circuit in the City of St.
         Louis.
                                 APPEARANCES
                          The State of Missouri was represented
         by James Heitman, ESQ., Assistant Circuit Attorneys,
         City of St. Louis, State of Missouri.
                          The Defendant was present in person and
         was represented by Robert Taaffe, ESQ., Attorney at
         Law.




            SHERRY L. GANTNER, CCR #839, RPR, CSR (MO & IL)
                         OFFICIAL COURT REPORTER
                            CITY OF ST. LOUIS
                    TWENTY-SECOND JUDICIAL CIRCUIT

                                                   Dixon v. City of St. Louis 20319
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 191 of 1116 PageID #:
                                     7221
                                                                                 2



  1                           July 29, 2020

  2               (The proceedings commenced at 12:08 p.m.)

  3               THE COURT: The record will reflect we are

  4    here in cause No. 2022-CR01319, State of Missouri

  5    vs. Jeffrey Watson.

  6               The record will further reflect the

  7    defendant is present via videotape due to COVID-19.

  8    His attorney Robert Taaffe is present. The State is

  9    present. And Mr. Watson is charged with Count I

 10    assault in the first degree, Count II armed criminal

 11    action.

 12               Mr. Taaffe, are you waving reading?

 13               MR. TAAFFE: Yes, Your Honor. We will waive

 14    any reading of the charges in open court and enter

 15    pleas of guilty.

 16               THE COURT: Okay. The Court has also

 17    received and reviewed Exhibit 16B. The Court takes

 18    judicial notice of its file and notes that the

 19    defendant is unemployed. He has family ties with his

 20    girlfriend. That he has one child, doesn't list any

 21    physical, mental or alcohol drug abuse issues.

 22               What's the State's position on the bond?

 23               MR. HEITMAN: Your Honor, based on the

 24    severity of the charges I believe the defendant will

 25    pose a danger to the community and ask for no bond.
                                                   Dixon v. City of St. Louis 20320
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 192 of 1116 PageID #:
                                     7222
                                                                                 3



  1               THE COURT: Mr. Taaffe.

  2               MR. TAAFFE: Judge, Mr. Watson is 32 years

  3    old. He presents himself for the Court with no prior

  4    convictions. I understand the charges are assault

  5    first degree, armed criminal action. If he was

  6    released, Your Honor, he would be staying with his

  7    mother and his brother Jarell Starks at 2206 Farrar.

  8    His mother's name is Belinda Starks. His brother's

  9    name is Jarell Starks.

 10               You mentioned he was unemployed, Judge. He

 11    was employed at the time of his arrest. Previously he

 12    was employed at St. Louis public school in the

 13    cafeteria. When the virus hit he was no longer

 14    employed at the cafeteria. He is a graduate of Valley

 15    Park High School. He does have a child. He also

 16    would be staying with his mother and brother and

 17    potentially his fiancee, Darrlisha, and they would be

 18    there with her stepson and his child. He pays court

 19    ordered child support I'm told.

 20               Your Honor, the question here is whether or

 21    not Mr. Watson, given the nature of the charges and

 22    facts and circumstances surrounding whether or not he

 23    poses a danger to the community. I believe that's

 24    what the Court's head would be at. I could tell you

 25    that I interviewed Jerome Watson who is his brother.
                                                   Dixon v. City of St. Louis 20321
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 193 of 1116 PageID #:
                                     7223
                                                                                 4



  1    He was also an employee at the Quik Stop where this

  2    alleged offense occurred.

  3               Mr. Watson was up to see his brother and

  4    owner of the store by the name of Mo. Again,

  5    Mr. Watson was in that building and probable cause

  6    affidavit points out the victim was actively in the

  7    store trying --

  8               THE COURT: What --

  9               MR. TAAFFE: -- my investigation leads me

 10    to, after I talked to his brother, family dispute was

 11    a child. A child ran into the store, this alleged

 12    victim's nephew was yelling, and his brother and

 13    Jeffrey Watson overheard it, to call the police. Call

 14    the police.

 15               The people inside the store obviously when a

 16    young kid comes in and says call the police, they were

 17    understandably concerned about the child's well-being.

 18    The alleged victim came into the store and was like,

 19    hey, that's, you know, let's -- he was opposing

 20    himself of the situation basically telling everybody

 21    it's none of your business what I do with my family

 22    member. And everybody was like, hold on. This child

 23    is saying call the police.

 24               And what occurred was obviously dispute

 25    between this alleged victim and Mr. Watson and his
                                                   Dixon v. City of St. Louis 20322
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 194 of 1116 PageID #:
                                     7224
                                                                                 5



  1    brother and the individuals inside the store. Inside

  2    the store are, again, tried to act in the best

  3    interest of the child who was saying call the police.

  4    What occurred later was that --

  5               THE COURT: That your client shot the victim

  6    in the chest, right? Go ahead.

  7               MR. TAAFFE: Understand that, but only after

  8    and -- I understand what the probable cause affidavit

  9    says. Only after this alleged victim was armed with a

 10    weapon and threatened to kill everybody, including

 11    Mr. Watson. Kill everybody in their family.

 12               THE COURT: I'm going to cut you off,

 13    Mr. Taaffe. As you know, there is videotape evidence.

 14    You are saying the victim had a weapon. The police

 15    are saying the victim did not have a weapon. You are

 16    saying your client was trying to protect a child. The

 17    police are saying your client wasn't involved in the

 18    dispute and he and his associates involved themselves

 19    and then shot the victim.

 20               So, obviously, the facts as alleged by the

 21    State I will say are alarming, and your client, if the

 22    facts are true, clearly poses a danger to the

 23    community.

 24               The Court also notes that the State is

 25    alleging he poses a danger to the community because he
                                                   Dixon v. City of St. Louis 20323
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 195 of 1116 PageID #:
                                     7225
                                                                                 6



  1    is also involved in multiple other shooting instances.

  2    I'm aware your answer would be, well, those aren't

  3    charged; however, if you have a videotape. I mean, if

  4    what you are saying is true, that's what the videotape

  5    will reflect. As you have done in the past, you

  6    obtained the videotape and asked the Court to look at

  7    it.

  8               Anything further on behalf of either side?

  9               MR. TAAFFE: Will the Court be willing to

 10    look at that videotape in that case?

 11               THE COURT: Yeah, if you have the videotape.

 12    The Court will look at evidence in every case. You

 13    two are saying a completely different thing happened

 14    than what the State is saying. So I don't see that

 15    Mr. Heitman is going to change what the State is

 16    saying. I don't see that you are going to change what

 17    you are saying. So the evidence is what the evidence

 18    is. So anything further?

 19               MR. TAAFFE: No, Your Honor.

 20               THE COURT: Do you have the videotape,

 21    Mr. Taaffe?

 22               MR. TAAFFE: I do not have it. I just

 23    entered my appearance yesterday.

 24               THE COURT: All right. The State is ordered

 25    to turn over the videotape within seven days.
                                                   Dixon v. City of St. Louis 20324
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 196 of 1116 PageID #:
                                     7226
                                                                                 7



  1               And then you will have your seven day

  2    hearing. As you know, this is just your initial

  3    hearing. Your seven day hearing is August 5th.

  4               So they should have it ready, Mr. Heitman,

  5    the videotape by August 5th for whoever is in here for

  6    the detention hearing, okay?

  7               MR. HEITMAN: Got it.

  8               MR. TAAFFE: Thank you, Your Honor.

  9               THE COURT: Thank you, Mr. Taaffe.

 10               (Proceedings were concluded.)

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                   Dixon v. City of St. Louis 20325
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 197 of 1116 PageID #:
                                     7227
                                                                                 8



  1                            CERTIFICATE
  2

  3                     I, Sherry L. Gantner, Certified Court
  4    Reporter, do hereby certify that I am an official
  5    court reporter for the Circuit Court of the City of
  6    St. Louis; that on July 29, 2020, I was present and
  7    reported all the proceedings had in the case of STATE
  8    OF MISSOURI, Plaintiff, vs. JEFFREY WATSON, Defendant,
  9    Cause No. 2022-CR01319.
 10

 11                     I further certify that the foregoing
 12    pages contain a true and accurate reproduction of the
 13    proceedings.
 14

 15

 16                     __________________________
 17                      Sherry L. Gantner, CCR 839
                            RPR, CSR (IL and MO)
 18

 19

 20

 21

 22

 23

 24

 25    TRANSCRIBED: December 14, 2020
                                                   Dixon v. City of St. Louis 20326
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 198 of 1116 PageID #:
                                     7228




     EXHIBIT 136
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 199 of 1116 PageID #:
                                     7229

                     IN THE CIRCUIT COURT OF MISSOURI
                   22nd JUDICIAL CIRCUIT, DIVISION 16B
                     Honorable Elizabeth Hogan, Judge
                STATE OF MISSOURI,  )
                                    )
                      Plaintiff,    )
                                    )
         v.                         ) No. 2022-CR01343
                                    )
               JAYSHUN WEDDINGTON, )
                                    )
                      Defendant.    )
         ___________________________________________________
                         TRANSCRIPT OF HEARING
         ___________________________________________________
                          On July 31, 2020, the above-entitled
         cause came on regularly for hearing before the
         Honorable Elizabeth Hogan, Judge of Division 16B of
         the Twenty-Second Judicial Circuit in the City of St.
         Louis.
                                 APPEARANCES
                          The State of Missouri was represented
         by James Heitman, ESQ., Assistant Circuit Attorneys,
         City of St. Louis, State of Missouri.
                          The Defendant was present in person and
         was represented by Tony Muhlenkamp, ESQ., Attorney at
         Law.




            SHERRY L. GANTNER, CCR #839, RPR, CSR (MO & IL)
                         OFFICIAL COURT REPORTER
                            CITY OF ST. LOUIS
                    TWENTY-SECOND JUDICIAL CIRCUIT

                                                   Dixon v. City of St. Louis 20343
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 200 of 1116 PageID #:
                                     7230
                                                                                 2



  1                                INDEX
  2    DEFENDANT'S EVIDENCE

  3          Direct Examination By Mr. Muhlenkamp . . . . . . . 6

  4    Reporter's Certificate                                          16

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                   Dixon v. City of St. Louis 20344
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 201 of 1116 PageID #:
                                     7231
                                                                                 3



  1                           July 31, 2020

  2               (The proceedings commenced at 12:04 p.m.)

  3               THE COURT: The record will reflect we are

  4    here in cause No. 2022-CR01343, State of Missouri

  5    vs. Jayshun Weddington. The record will further

  6    reflect Mr. Weddington is present in person via

  7    videotape due to COVID-19 from the Justice Center.

  8               Mr. Weddington, Tony Muhlenkamp is a private

  9    attorney. He is waving at you right now. Do you see

 10    him?

 11               THE WITNESS: Yes, ma'am. He is -- you my

 12    private attorney? Who appointed you?

 13               THE COURT: He is only here to represent you

 14    for today so that you are not alone standing here with

 15    no attorney on your behalf. The next person you see

 16    is the circuit attorney James Heitman.

 17               Mr. Heitman, waive to him so he knows who

 18    you are.

 19               Mr. Weddington, the State has charged that

 20    the victim reported she pulled into her garage in her

 21    Mazda CX5, was putting the garage door down when the

 22    defendant ran in and pulled on the door handle. He

 23    demanded the keys and told her he had a gun on him and

 24    patted on his waistband. The victim believing he had

 25    a gun quickly reversed her car and backed out of the
                                                   Dixon v. City of St. Louis 20345
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 202 of 1116 PageID #:
                                     7232
                                                                                 4



  1    garage causing her to strike her garage door with her

  2    car.

  3               Defendant fled with two of his friends and

  4    police found them nearby shortly thereafter.

  5    Defendant was interviewed and admitted going into the

  6    victim's garage, but said he was only asking for

  7    directions. I believe the defendant is a danger to

  8    the community due to the nature of the crime and he

  9    had several outstanding warrants when arrested.

 10               The Court has also received and reviewed

 11    what's called an Exhibit 16B and takes judicial notice

 12    of that. That's what was filled out by the pretrial

 13    commissioner. It shows that you have a pending case,

 14    cause No. 1922-CR04110, stealing over $750 for which

 15    you have an active failure to appear. A pending

 16    1911-CR02645 domestic assault in the third degree for

 17    which you have active failure to appear. A pending

 18    20SL-CR00783, domestic assault in the third degree

 19    with a bond setting of 55,000 cash only.

 20               As far as your record of appearances, you

 21    have three active warrants from St. Charles County and

 22    St. Louis County and another one from Illinois.

 23               It also indicates your failure to appears.

 24    One was after being granted a personal recog. One was

 25    from a $5,000 cash bond and one now presently has a
                                                   Dixon v. City of St. Louis 20346
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 203 of 1116 PageID #:
                                     7233
                                                                                 5



  1    55,000 cash only.

  2               It said that as far as your physical

  3    condition your hand is broken and your left leg has

  4    plates and screws in it and that you are bipolar and

  5    on medication and you are receiving treatment. That

  6    you don't have any alcohol or substance abuse issues.

  7    That you were employed, but it doesn't list where.

  8    That's all that the Court sees in regards to the

  9    different factors.

 10               Anything further on behalf the State,

 11    Mr. Heitman?

 12               MR. HEITMAN: Yes, Your Honor. We spoke

 13    with the victim yesterday. While she didn't want to

 14    provide a statement, she did say that she fears

 15    retaliation because this happened at her home, so he

 16    knows where she lives.

 17               Additionally, based on the random selection

 18    of a victim, as well as the numerous failures to

 19    appear, I don't believe that he will actually come

 20    back to court if he is released. So we are requesting

 21    no bond on this matter.

 22               THE COURT: On behalf of the defendant?

 23               MR. MUHLENKAMP: Yes. May I inquire,

 24    please?

 25               THE COURT: You may.
                                                   Dixon v. City of St. Louis 20347
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 204 of 1116 PageID #:
                                     7234
                                                                                 6



  1               MR. MUHLENKAMP: Can you hear me okay?

  2               THE WITNESS: Yes, sir, I can.

  3                        DIRECT EXAMINATION
  4    BY MR. MUHLENKAMP:

  5          Q.   Good afternoon, sir. Like the Judge

  6    indicated, she appointed me to represent you for

  7    today's hearing only. So what are we doing today? I

  8    want to get accurate information to convey to the

  9    Judge to see if I can lower your bond.

 10               I do not want to ask about the facts of your

 11    case. Please do not volunteer any information about

 12    your case. I just ask you to tell me the truth and

 13    keep your voice up. Just asking you background

 14    questions, okay?

 15          A.   Yes, sir.

 16          Q.   Thank you. I reviewed the same paper the

 17    Judge had. I just want to go over a few points here.

 18               First off, your current bond is no bond

 19    allowed. If you were granted a bond in this case do

 20    you have any idea how much money -- what -- how much

 21    money you have access to?

 22          A.   Sir, I just recently got hired at FedEx

 23    because those charges, outstanding warrant I have

 24    St. Louis County, St. Charles County, I was in Arapaho

 25    County sheriff's office in Colorado and I was getting
                                                   Dixon v. City of St. Louis 20348
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 205 of 1116 PageID #:
                                     7235
                                                                                 7



  1    extradition. The first hold got dismissed due to the

  2    Corona. The second hold I had a personal recognizance

  3    bond for extradition for 55,000 bond I had in St.

  4    Louis County. They told me --

  5          Q.   Time out. Okay. So my question is, how

  6    much money do you have access to to post bond? That's

  7    all I want to know.

  8          A.   None. I haven't been paid at all.

  9          Q.   You talk to your family members, you don't

 10    think your family members could come up with anything?

 11          A.   My mom can't work because of COVID. She is

 12    a bus driver. School is closed down.

 13          Q.   Fair enough. You are going to have a hard

 14    time coming up with any money. That's my question.

 15               Other question I got here I'm showing you

 16    are married and you have one child; is that correct?

 17          A.   Yes, sir.

 18          Q.   How old is your child, sir?

 19          A.   My daughter is going to be one August 4th.

 20          Q.   Okay. And you currently live on Albia

 21    Terrace; is that right?

 22          A.   Albia Terrace with my mother.

 23          Q.   So you live with your mom. Does your

 24    daughter life with you also?

 25          A.   Yes.
                                                   Dixon v. City of St. Louis 20349
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 206 of 1116 PageID #:
                                     7236
                                                                                 8



  1          Q.   What about daughter's mom, is she in the

  2    household?

  3          A.   Yes.

  4          Q.   So you and the child's mother both raised

  5    your child together?

  6          A.   Yes, sir.

  7          Q.   Okay. I'm showing here you got a job at

  8    FedEx. You had the job for about a month and a half?

  9          A.   Yes, sir.

 10          Q.   You are making 13 bucks an hour. What do

 11    you do for FedEx, sir?

 12          A.   Package handling in a warehouse.

 13          Q.   Which warehouse do you work at? Do you know

 14    which location?

 15          A.   Earth City, Missouri.

 16          Q.   Okay. I'm showing here you are a graduate

 17    of Sumner? Did I get that right?

 18          A.   Yes, I graduated in 2018.

 19          Q.   Okay. Fair enough. I'm assuming if the

 20    Court lets you out on bond and makes the condition you

 21    can't have any contact with the young lady involved in

 22    this case, you are okay with that, right?

 23          A.   Excuse me. Can I tell you something, sir?

 24    I don't know who this lady is.

 25          Q.   No. Stop talking. Just answer the question
                                                   Dixon v. City of St. Louis 20350
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 207 of 1116 PageID #:
                                     7237
                                                                                 9



  1    that I'm asking, and that's for your own protection.

  2    I'm not trying to be a jerk. I'm assuming the Court

  3    said you can't have any contact with this young lady

  4    or her address, you'd stay out of the whole

  5    neighborhood, right?

  6          A.   Yes, I stay in Jennings.

  7          Q.   The Court wanted you to wear an ankle

  8    monitor so they knew where you were, you'd be okay

  9    with that too?

 10          A.   Yes, they can put it on right now.

 11          Q.   Okay. The State brought up a few more

 12    things. You have two cases pending in St. Charles and

 13    one going on in St. Louis County. Some court dates

 14    you missed, some you haven't. Regardless, you have a

 15    lot going on. You need to sit down and get organized

 16    about your court dates. If the Court lets you out on

 17    bond, are you willing to do that so you know when your

 18    court dates are and when you need to be in court?

 19          A.   Yes, sir. The warrant weren't supposed to

 20    still be active because I got released on extradition.

 21    They aren't active anywhere else except in St. Louis.

 22    I have to deal with that. I'm not running from my

 23    issues or none of that.       I just have to deal with it.

 24          Q.   I understand. I'm showing an active warrant

 25    in St. Louis County and two active warrants in
                                                   Dixon v. City of St. Louis 20351
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 208 of 1116 PageID #:
                                     7238
                                                                               10



  1    St. Charles County. If you cannot afford lawyers, you

  2    need to get a public defender on all these cases so

  3    you know what's going on.

  4          A.   My mother already is talking to an attorney

  5    and she already paid him, trying to get him on my

  6    cases. That's why I don't have money for bond. I

  7    spend my money on an attorney. They told me that

  8    would be smarter, instead of paying a bond to get a

  9    lawyer to fight my cases for me.

 10          Q.   Okay. Fair enough. So if you get out on

 11    bond, you're committed to get organized and knowing

 12    when you have to be in court, right?

 13          A.   Yes, sir. I don't want to be going to jail.

 14          Q.   Fair enough. Mr. Weddington, I just want

 15    you to stand there and listen carefully. I don't have

 16    anymore question for you. Thank you for answering

 17    them. I'm going to make argument to the Judge and I'm

 18    going to see if I get you a bond set, hopefully get

 19    you out of the jail. It's the Judge's call though.

 20    Whether she gives you a bond or not, it is extremely

 21    important you need to either hire a private attorney

 22    or if you cannot afford that, you need to ask the

 23    jailers there for the paperwork for the public

 24    defender. That way you can get an attorney moving

 25    forward. If you want to hire a private attorney
                                                   Dixon v. City of St. Louis 20352
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 209 of 1116 PageID #:
                                     7239
                                                                               11



  1    later, the public defender can always get off your

  2    case, okay?

  3          A.    Yes, sir.

  4                MR. MUHLENKAMP: Judge, you ready for

  5    argument?

  6                THE COURT: Sure.

  7                MR. MUHLENKAMP: Your Honor, what I want to

  8    stress, it doesn't appear he has any priors, but he

  9    has got three active things going on. I ran them all

 10    on CaseNet before your docket because I knew that

 11    would be an issue. The case in the county is pending

 12    with Judge Newsham. It's a class E felony, domestic

 13    assault third. It appears that case, he has never

 14    been arrested on that case or missed a court date. It

 15    was issued and then just kind of been out there in

 16    limbo with an initial bond. So it's not like he went

 17    to court then stopped coming to court.

 18                The other two cases in St. Charles, one of

 19    them was a stealing over. That case was issued on

 20    summons back in January. No one showed up in court.

 21    I don't know if he got the summons or not, but a

 22    personal recognizances bond is authorized on that

 23    charge, if and when he gets processed on that case.

 24    The other case in St. Charles is a class E felony,

 25    domestic assault 3rd. He bonded back in August of
                                                   Dixon v. City of St. Louis 20353
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 210 of 1116 PageID #:
                                     7240
                                                                               12



  1    2019 and for about five months every month he would

  2    not show up, get recog, not show up, get recog.

  3    That's been going on several times now.

  4               The other stuff he has going on, while I'm

  5    sure there are some concerns, I just want to stress we

  6    are dealing with class E and D felonies here, and two

  7    of those cases I don't know if had court or not. As

  8    far as him being a flight risk, I think that's

  9    somewhat minimized.

 10               Also references in the paperwork, he doesn't

 11    have a whole lot of money right now. He doesn't have

 12    a whole lot of transportation to get from Jennings to

 13    St. Charles. If that means of him having issues, it

 14    might just be a matter of him getting a public

 15    defender that can keep some of these court dates for

 16    him and that will keep these cases from going warrant

 17    all the time.

 18               Moving back to the case in front of you,

 19    Judge, I want to stress Jayshun is 19 years old. He

 20    has a job. He is married with a child and is

 21    providing support for. While I realize a class D

 22    felony, attempted robbery first is obviously a serious

 23    allegation, I do want to stress upon my review of the

 24    probable cause statement it appeared that there is no

 25    allegation that he ever exhibited a weapon. He
                                                   Dixon v. City of St. Louis 20354
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 211 of 1116 PageID #:
                                     7241
                                                                               13



  1    allegedly said something and patted on his waistband.

  2    No one allegedly saw a weapon. It appears he was

  3    found relatively quickly and interviewed by the

  4    police. The police never found a gun, Judge.

  5               So while I realize it's still something

  6    serious that you need to obviously consider, there may

  7    not be a weapon involved in this case at all. I think

  8    that is a mitigating factor that weighs in support of

  9    a bond.

 10               I'm asking -- I'm going to ask you for a

 11    personal recognizance in this case. If you are not

 12    inclined to do it, Judge, something in the

 13    neighborhood of 10 or $20,000 with 10 percent

 14    authorized and the bail project could get involved and

 15    help the young man post his bond. Thank you, Judge.

 16               THE COURT: The Court notes that the

 17    defendant not only had other pending cases in at least

 18    two different jurisdiction, but those are also victim

 19    cases. The Court notes that while those are less

 20    serious felony cases, this case is an attempted car

 21    jacking where he went into the victim's garage, so

 22    into her residence in order to. Whether or not he had

 23    a weapon, I don't know that affects the fear that he

 24    caused to the victim or that he would cause to any

 25    other member of the community if he pretends to have a
                                                   Dixon v. City of St. Louis 20355
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 212 of 1116 PageID #:
                                     7242
                                                                               14



  1    weapon when trying to carjack someone in their home

  2    garage.

  3               The Court also notes that he was with two

  4    other people, and while he may say he has

  5    transportation issues for getting to St. Charles

  6    County and St. Louis County for his other victim

  7    cases, he was able to get from Jennings to the

  8    victim's garage to allegedly try to steel her car.

  9               The Court finds he not only poses a danger

 10    to the community, but has a history of failing to

 11    appear and orders there is no less restrictive

 12    alternative that could ensure the safety of the

 13    community or that he would appear again and orders he

 14    be held pending trial.

 15               Mr. Weddington, you are going to have a

 16    longer hearing next week if you have an attorney. So

 17    as Mr. Muhlenkamp indicated, I would encourage you to

 18    fill out an application for a public defender so that

 19    at the hearing next week there is someone that you've

 20    talked to about the facts of your case that could try

 21    to convince the Court that you don't pose a danger to

 22    the community and that you would show up in court.

 23               Does that make sense?

 24               THE WITNESS: Okay. That makes sense

 25    everything I'm saying, but I'm going to speak on my
                                                   Dixon v. City of St. Louis 20356
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 213 of 1116 PageID #:
                                     7243
                                                                               15



  1    behalf. Nobody stop there. I did knock on this

  2    lady's window ask --

  3               MR. MUHLENKAMP: You shouldn't say anything.

  4    You shouldn't say anything at all. There is a circuit

  5    attorney on the monitor.

  6               Judge, can we just have him taken out. I

  7    don't want him talking.

  8               THE COURT: Take him out because all that

  9    was transcribed. Thank you.

 10               (Proceedings were concluded.)

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                   Dixon v. City of St. Louis 20357
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 214 of 1116 PageID #:
                                     7244
                                                                               16



  1                            CERTIFICATE
  2                     I, Sherry L. Gantner, Certified Court
  3    Reporter, do hereby certify that I am an official
  4    court reporter for the Circuit Court of the City of
  5    St. Louis; that on July 31, 2020, I was present and
  6    reported all the proceedings had in the case of STATE
  7    OF MISSOURI, Plaintiff, vs. JAYSHUN WEDDINGTON,
  8    Defendant, Cause No. 2022-CR01343.
  9

 10                     I further certify that the foregoing
 11    pages contain a true and accurate reproduction of the
 12    proceedings.
 13

 14                     __________________________
 15                      Sherry L. Gantner, CCR 839
                            RPR, CSR (IL and MO)
 16

 17

 18

 19

 20

 21

 22

 23    TRANSCRIBED: December 14, 2020
 24

 25
                                                   Dixon v. City of St. Louis 20358
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 215 of 1116 PageID #:
                                     7245




     EXHIBIT 137
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 216 of 1116 PageID #:
                                     7246

             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                           STATE OF MISSOURI
                      HONORABLE CLINTON R. WRIGHT


        STATE OF MISSOURI,             )
                                       )
              Plaintiff,               )
                                       )
        v.                             ) No. 2022-CR01220
                                       )
        KEITHEN CHAIRS,                )
                                       )
              Defendant.               )


                        FIRST APPEARANCE HEARING
              On Monday, July 13, 2020, the above-entitled
        cause came on regularly for hearing before the
        Honorable Clinton R. Wright, Judge of Division 16B
        of the Twenty-Second Judicial Circuit in the City of
        St. Louis.
                               APPEARANCES
              The State of Missouri was represented by
        Nicholas Fischbach, Assistant Circuit Attorney, City
        of St. Louis, State of Missouri.
              The Defendant was represented by Christopher H.
        Faerber, Attorney at Law.




               JENNA L. HIGGINS, CCR #998, CSR (MO & IL)
                        OFFICIAL COURT REPORTER
                           CITY OF ST. LOUIS
                   TWENTY-SECOND JUDICIAL CIRCUIT

                                                   Dixon v. City of St. Louis 20427
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 217 of 1116 PageID #:
                                     7247
                                                                             2



   1                    THE COURT: All right. This is State
   2    vs. Keithen Chairs. It is Line 3 on the docket,
   3    2022-CR01220. Good afternoon, Mr. Chairs.
   4                    THE DEFENDANT: Good afternoon, sir.
   5                    THE COURT: I'm looking at the
   6    exhibit from the bond commissioner. It looks like
   7    the recommendation was no bond. I'm looking at the
   8    criminal history and ties to the community.
   9                    Mr. Faerber.
  10                    MR. FAERBER: So, Your Honor, my
  11    client, he does reside with his girlfriend in
  12    East St. Louis, but I would remind the Court that
  13    that is part of the St. Louis Metropolitan Area. I
  14    spoke with him. If need be if he's required to stay
  15    on this side of the river, he can live with his
  16    grandfather up at Lucas and Hunt. I realize there
  17    is a history here, but -- and he is on parole
  18    and -- can everyone hear me?
  19                    Okay. But he is out there working,
  20    working at Wendy's. He informed me he could make a
  21    5,000, 10 percent bond. That would put a financial
  22    stake in this as far as him -- him showing up and I
  23    don't think there would be a problem with him
  24    showing up. As I said off the record, he has done
  25    well enough on parole that he's only phoning in once
                                                   Dixon v. City of St. Louis 20428
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 218 of 1116 PageID #:
                                     7248
                                                                             3



   1    every couple months according to him. And his
   2    girlfriend spoke to the parole officer who is not
   3    taking any action on his parole at this time and is
   4    aware of this case.
   5                    So he's earning $9.25 an hour. He
   6    would be able to afford a private attorney should he
   7    get out. He can even assign his bond over as a
   8    retainer, so an attorney of his choosing versus
   9    having a public defender. Not that that is at all
  10    bad having been one.
  11                    But as far as no bond allowed, I
  12    think his tie to the community, the fact that he's
  13    working; as far as an overall danger, these are
  14    alleged facts, Your Honor, and otherwise, he's been
  15    working and has performed to the point where his
  16    parole officer even with this charge is not taking
  17    any action on this case.
  18                    So that is the parole board's
  19    ultimate determination or parol officer's ultimate
  20    determination of whether or not he is a threat, too.
  21    So I would ask, Your Honor, to take that into
  22    consideration and adjust it to a bond he can afford.
  23                    THE COURT: All right. Mr. Faerber,
  24    I take your statements with regard to the public
  25    defender as being that we know the system is
                                                   Dixon v. City of St. Louis 20429
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 219 of 1116 PageID #:
                                     7249
                                                                             4



   1    stressed.
   2                     MR. FAERBER: Yes.
   3                     THE COURT: Especially during these
   4    coronavirus --
   5                     MR. FAERBER: And not that that's
   6    bad.
   7                     THE COURT: That during this
   8    coronavirus, they're probably strapped a little bit
   9    more. So all things being equal, if a private
  10    enters that would help release some of the stress.
  11                     MR. FAERBER: Yes, it would.
  12    Altruism, Your Honor.
  13                     THE COURT: Mr. Fischbach.
  14                     MR. FISCHBACH: Thank you, Your
  15    Honor. First and foremost, the State would request
  16    the Court take judicial notice -- actually, I
  17    believe you did already take notice of the documents
  18    in this case.
  19                     The State will point out I have not
  20    personally reviewed the surveillance footage, but
  21    the probable cause statement does state that the
  22    event was captured on surveillance and that the
  23    victim identified the defendant via a photographic
  24    lineup, and that it was the defendant's weapon
  25    jamming, not anything the defendant did
                                                   Dixon v. City of St. Louis 20430
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 220 of 1116 PageID #:
                                     7250
                                                                             5



   1    intentionally, that allowed the victim to escape the
   2    situation, which to my mind indicates a -- that
   3    there is a danger to the community should the
   4    defendant be released.
   5                    Additionally, Your Honor, there is a
   6    victim impact statement, which I sent to
   7    Mr. Faerber's work e-mail just a couple minutes ago
   8    that I'll read to the Court. Your Honor, regarding
   9    the --
  10                    THE COURT: Hold on one second. Hold
  11    on. I am going to have you read it, but I'm not
  12    going to require my court reporter to type it out.
  13    We will have a hard copy if necessary, okay? Go
  14    ahead.
  15                    MR. FISCHBACH: Sounds good, Your
  16    Honor.
  17               (Off the record)
  18                    THE COURT: All right. Anything
  19    else?
  20                    MR. FISCHBACH: Not from the State at
  21    this time.
  22                    MR. FAERBER: No, Your Honor.
  23                    THE COURT: All right. Under the
  24    circumstances, and I do find it compelling, the
  25    allegation -- this isn't a trial, but the allegation
                                                   Dixon v. City of St. Louis 20431
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 221 of 1116 PageID #:
                                     7251
                                                                             6



   1    that the gun jammed does indicate higher propensity
   2    for issues with regard to safety of the community.
   3    The bond will remain at no bond. This is an initial
   4    appearance, so the detention hearing will be set one
   5    week from today July 20th at 12-noon and the 30-day
   6    date is in Division 26 on August 13th.
   7                    Mr. Chairs, good luck to you. That
   8    will be all.
   9               (End of proceeding)
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
                                                   Dixon v. City of St. Louis 20432
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 222 of 1116 PageID #:
                                     7252
                                                                             7



   1                           CERTIFICATE
   2         I, Jenna L. Higgins, Certified Court Reporter,
   3    do hereby certify that I am an official court
   4    reporter for the Circuit Court of the City of
   5    St. Louis; that on July 13, 2020, I was present and
   6    reported all the proceedings had in the case of
   7    State of Missouri vs. Keithen Chairs,
   8    Cause No. 2022-CR01220.
   9         I further certify that the foregoing pages
  10    contain a true and accurate reproduction of the
  11    proceedings.
  12

  13

  14

  15                   ___________________________
  16                    Jenna L. Higgins, CCR 998
  17

  18

  19

  20

  21

  22

  23

  24    TRANSCRIBED: December 7, 2020
  25
                                                   Dixon v. City of St. Louis 20433
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 223 of 1116 PageID #:
                                     7253




     EXHIBIT 138
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 224 of 1116 PageID #:
                                     7254

             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                           STATE OF MISSOURI
                      HONORABLE CLINTON R. WRIGHT


        STATE OF MISSOURI,             )
                                       )
              Plaintiff,               )
                                       )
        v.                             ) No. 2022-CR01255
                                       )
        D'AUNDRE FITZPATRICK,          )
                                       )
              Defendant.               )


                        FIRST APPEARANCE HEARING
              On Monday, July 13, 2020, the above-entitled
        cause came on regularly for hearing before the
        Honorable Clinton R. Wright, Judge of Division 16B
        of the Twenty-Second Judicial Circuit in the City of
        St. Louis.
                               APPEARANCES
              The State of Missouri was represented by
        Nicholas Fischbach, Assistant Circuit Attorney, City
        of St. Louis, State of Missouri.
              The Defendant was represented by Christopher H.
        Faerber, Attorney at Law.




               JENNA L. HIGGINS, CCR #998, CSR (MO & IL)
                        OFFICIAL COURT REPORTER
                           CITY OF ST. LOUIS
                   TWENTY-SECOND JUDICIAL CIRCUIT

                                                   Dixon v. City of St. Louis 20441
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 225 of 1116 PageID #:
                                     7255
                                                                             2



   1                     THE COURT: This is State vs.
   2    D'Aundre Fitzpatrick, Line 7; 2022-CR01255, initial
   3    appearance.
   4                     Mr. Fischbach.
   5                     MR. FISCHBACH: Thank you, Your
   6    Honor. First and foremost, the State requests the
   7    Court take judicial notice of the court file
   8    including the probable cause statement and the bond
   9    commissioner's report.
  10                     THE COURT: All right. I am. Go on.
  11                     MR. FISCHBACH: And, Your Honor, I
  12    show the defendant currently has a no bond and is
  13    charged with unlawful use of a weapon, exhibiting,
  14    an assault in the third degree and assault in the
  15    fourth degree.
  16                     THE COURT: And the State's
  17    requesting it remain at no bond?
  18                     MR. FISCHBACH: Yes, Your Honor.
  19                     THE COURT: Mr. Faerber.
  20                     MR. FAERBER: Thank you.
  21                     THE COURT: Oh, sorry.
  22                     MR. FISCHBACH: No. The only other
  23    thing, Your Honor, the victim did not put forward a
  24    victim impact statement; however, he did request
  25    that you be informed that after being struck in the
                                                   Dixon v. City of St. Louis 20442
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 226 of 1116 PageID #:
                                     7256
                                                                             3



   1    back of the head he heard the defendant bragging
   2    about striking him to others around him.
   3                    THE COURT: All right. Mr. Faerber.
   4                    MR. FISCHBACH: Other than that, yes.
   5                    MR. FAERBER: Thank you, Your Honor.
   6                    Mr. Fitzpatrick, the alleged facts
   7    surrounding this have to do with the protests
   8    downtown from what I understand and glean from the
   9    probable cause statement. And as far as what the
  10    victim is          saying -- and I know I have seen it
  11    on television where other people at the protests are
  12    saying that this didn't happen, but he has no
  13    priors. He has no criminal history.
  14                    The alleged gun in this instance has
  15    been seized, as he was arrested in a car with a
  16    legally possessed firearm in the car. So having him
  17    not have firearms would be very easy. He does not
  18    have a criminal history. So as far as a danger to
  19    society overall, I would say no. He's working two
  20    jobs, one at UPS and one at Arby's. So he is
  21    someone responsible out there earning for his family
  22    and himself.
  23                    And I would also point out to the
  24    Court that these alleged facts as they are in the
  25    probable cause statement, we have two people in a
                                                   Dixon v. City of St. Louis 20443
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 227 of 1116 PageID #:
                                     7257
                                                                             4



   1    very large house that are going to sleep in their
   2    own beds at night who overtly pointed weapons at a
   3    crowd of protestors, one of which was an obvious
   4    assault rifle.
   5                     So taking that into account keeping
   6    him confined with no priors and working a job and
   7    having significant ties to the community, he's a
   8    lifelong resident, I think that would be a complete
   9    imbalance. So I would ask that he be released on
  10    his own recognizance. But if Your Honor feels that
  11    a monetary amount is appropriate, a 5,000, 10
  12    percent is something he believes he can post.
  13                     THE COURT: All right. With regard
  14    to the reference to some other case, I don't believe
  15    that other case, whatever it may be, was in front of
  16    me, so there is no concern that I'm not in line with
  17    what --
  18                     MR. FAERBER: That's the McCloskey's.
  19                     THE COURT: I know. I mean, I
  20    assumed that, but I'm just saying that's not my
  21    matter.
  22                     All right. Anything else,
  23    Mr. Fischbach?
  24                     MR. FISCHBACH: Your Honor, the only
  25    thing I would emphasize is from the probable cause
                                                   Dixon v. City of St. Louis 20444
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 228 of 1116 PageID #:
                                     7258
                                                                             5



   1    statement the defendant was positively ID'd by both
   2    victims and a witness as the individual who was
   3    responsible for assaulting both victims. Beyond
   4    that, the State has nothing further.
   5                    THE COURT: There is the distinction
   6    here of -- or the issue, I guess, or concern of
   7    someone being struck based on the probable cause
   8    statement and feels strong about the identification.
   9    At this point, my concerns for public safety
  10    necessitate the seven-day hearing.
  11                    This will be set for a formal
  12    detention hearing on July 20th at 12. The long date
  13    is August 13th in Division 25. And at this time, I
  14    will not amend the current bond setting of no bond
  15    and that will be taken up in one week. Anything
  16    further?
  17                    MR. FAERBER: No, Your Honor.
  18                    THE COURT: Mr. Fitzpatrick, good
  19    luck to you.
  20               (End of proceeding)
  21

  22

  23

  24

  25
                                                   Dixon v. City of St. Louis 20445
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 229 of 1116 PageID #:
                                     7259
                                                                             6



   1                           CERTIFICATE
   2         I, Jenna L. Higgins, Certified Court Reporter,
   3    do hereby certify that I am an official court
   4    reporter for the Circuit Court of the City of
   5    St. Louis; that on July 13, 2020, I was present and
   6    reported all the proceedings had in the case of
   7    State of Missouri vs. D'Aundre Fitzpatrick,
   8    Cause No. 2022-CR01255.
   9         I further certify that the foregoing pages
  10    contain a true and accurate reproduction of the
  11    proceedings.
  12

  13

  14

  15                   ___________________________
  16                   Jenna L. Higgins, CCR 998
  17

  18

  19

  20

  21

  22

  23

  24    TRANSCRIBED: December 7, 2020
  25
                                                   Dixon v. City of St. Louis 20446
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 230 of 1116 PageID #:
                                     7260




     EXHIBIT 139
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 231 of 1116 PageID #:
                                     7261

             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                           STATE OF MISSOURI
                      HONORABLE CLINTON R. WRIGHT


        STATE OF MISSOURI,             )
                                       )
              Plaintiff,               )
                                       )
        v.                             ) No. 2022-CR01277
                                       )
        MATTHEW HARRISON, JR.,         )
                                       )
              Defendant.               )


                        FIRST APPEARANCE HEARING
              On Friday, July 17, 2020, the above-entitled
        cause came on regularly for hearing before the
        Honorable Clinton R. Wright, Judge of Division 16B
        of the Twenty-Second Judicial Circuit in the City of
        St. Louis.
                               APPEARANCES
              The State of Missouri was represented by
        Nicholas Fischbach, Assistant Circuit Attorney, City
        of St. Louis, State of Missouri.
              The Defendant was represented by Melinda
        Gorman, Attorney at Law.




               JENNA L. HIGGINS, CCR #998, CSR (MO & IL)
                        OFFICIAL COURT REPORTER
                           CITY OF ST. LOUIS
                   TWENTY-SECOND JUDICIAL CIRCUIT

                                                   Dixon v. City of St. Louis 20454
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 232 of 1116 PageID #:
                                     7262
                                                                             2



   1                    THE COURT: This is State vs. Matthew
   2    Harrison, Jr., 2022-CR01277. Mr. Harrison, you're
   3    charged with unlawful use of a weapon and armed
   4    criminal action.
   5                    Is your client waiving formal reading
   6    of the indictment and entering a plea of not guilty
   7    at this time?
   8                    MS. GORMAN: Yes, Your Honor.
   9                    THE DEFENDANT: Yes.
  10                    THE COURT: Mr. Harrison, and I'm
  11    also reviewing the probable cause statement and the
  12    pretrial release interview.
  13                    THE DEFENDANT: Yes, sir.
  14                    THE COURT: Give me one second.
  15                    Currently it is set at no bond.
  16    Interview shows no priors. I note a physical
  17    condition of asthma. It says that you're going to
  18    get a private attorney.
  19                    Mr. Harrison, have you hired anyone
  20    yet?
  21                    THE DEFENDANT: Not yet, Your Honor.
  22                    THE COURT: How do you anticipate
  23    hiring a private attorney?
  24                    THE DEFENDANT: I will work on it,
  25    Your Honor.
                                                   Dixon v. City of St. Louis 20455
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 233 of 1116 PageID #:
                                     7263
                                                                             3



   1                    THE COURT: But you're not working
   2    right now?
   3                    THE DEFENDANT: Right. I can get a
   4    public defender. I mean, I'd take that.
   5                    THE COURT: Okay. So the application
   6    says that you didn't want a public defender, that
   7    you were going to get a private attorney. But you
   8    think you might fill out an application for a public
   9    defender?
  10                    THE DEFENDANT: Yes, sir, I will if I
  11    can't get a private attorney.
  12                    THE COURT: It shows that you're
  13    currently employed making 11.75 per hour?
  14                    THE DEFENDANT: Yes, sir.
  15                    THE COURT: And where do you work?
  16                    THE DEFENDANT: National Tire and
  17    Battery.
  18                    THE COURT: Where is that located?
  19                    THE DEFENDANT: South County.
  20    St. Louis, Missouri.
  21                    THE COURT: All right.
  22    Mr. Fischbach, I've just read the probable cause
  23    statement, so proceed.
  24                    MR. FISCHBACH: Thank you, Your
  25    Honor. In that case the State would emphasize that
                                                   Dixon v. City of St. Louis 20456
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 234 of 1116 PageID #:
                                     7264
                                                                             4



   1    the defendant -- when the car was found, the
   2    defendant admitted that he was present during the
   3    traffic incident where shots were fired, that -- and
   4    that he was in possession of a firearm at that point
   5    and that the witnesses positively identify the
   6    defendant in a photographic lineup.
   7                    Given that shots were fired --
   8    additionally, the victims in this case do not wish
   9    to present a formal statement, however, ask that the
  10    Court be informed that they believe the defendant is
  11    still a danger. Given that shots were actually
  12    fired as a result of a minor traffic collision, the
  13    State finds itself in agreement and believes that no
  14    modification is appropriate.
  15                    THE COURT: Ms. Gorman.
  16                    MS. GORMAN: Judge, unlike the last
  17    case we just spoke about, the PC statement says that
  18    Mr. Harrison admits to being in possession of a
  19    pistol. It doesn't say anything about him admitting
  20    to firing it. There is also nothing in the PC
  21    indicating that any physical evidence was recovered
  22    or that the car was hit or anything else.
  23                    He has zero priors. He is a lifetime
  24    resident of Missouri. He does have the medical
  25    condition of asthma, which as you know would be an
                                                   Dixon v. City of St. Louis 20457
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 235 of 1116 PageID #:
                                     7265
                                                                             5



   1    exacerbated problem should he catch COVID, and I
   2    think that the facts in this have a lot to be
   3    argued. In addition to that, he does have a job and
   4    he's only been locked up for a handful of days so he
   5    might still be eligible to go back to that job.
   6                     THE COURT: All right.
   7    Mr. Fischbach.
   8                     MR. FISCHBACH: Nothing further from
   9    the State, Your Honor.
  10                     THE COURT: Ms. Gorman, I find your
  11    argument to be compelling. However, the allegation
  12    in the probable cause statement that a shot was
  13    fired, although the follow-up investigation doesn't
  14    ferret that out much, I think that this would be
  15    most properly handled in a hearing in seven days, a
  16    detention hearing, wherein maybe further information
  17    from the victims can be articulated at that time.
  18                     So I'm not going to amend the
  19    conditions of bond. It's going to remain at no bond
  20    due to the allegation that shots were fired.
  21    Anything further from either side?
  22                     MS. GORMAN: No, Your Honor. Did we
  23    waive formal reading and enter a plea of not guilty?
  24                     THE COURT: We did. And I'm not
  25    determining him to be indigent due to the fact that
                                                   Dixon v. City of St. Louis 20458
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 236 of 1116 PageID #:
                                     7266
                                                                             6



   1    he is employed, although I recognize in seven days
   2    that might change.
   3                    Mr. Harrison, you have a detention
   4    hearing one week from today on July 24th at 12:00,
   5    and your next court date is August 17th at 9:00 a.m.
   6    Good luck to you.
   7                    THE DEFENDANT: Thank you, Your
   8    Honor.
   9               (End of proceeding)
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
                                                   Dixon v. City of St. Louis 20459
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 237 of 1116 PageID #:
                                     7267
                                                                             7



   1                           CERTIFICATE
   2         I, Jenna L. Higgins, Certified Court Reporter,
   3    do hereby certify that I am an official court
   4    reporter for the Circuit Court of the City of
   5    St. Louis; that on July 17, 2020, I was present and
   6    reported all the proceedings had in the case of
   7    State of Missouri vs. Matthew Harrison, Jr., Cause
   8    No. 2022-CR01277.
   9         I further certify that the foregoing pages
  10    contain a true and accurate reproduction of the
  11    proceedings.
  12

  13

  14

  15                   ___________________________
  16                    Jenna L. Higgins, CCR 998
  17

  18

  19

  20

  21

  22

  23

  24    TRANSCRIBED: December 7, 2020
  25
                                                   Dixon v. City of St. Louis 20460
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 238 of 1116 PageID #:
                                     7268




     EXHIBIT 140
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 239 of 1116 PageID #:
                                     7269
                                                                            1




            IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                 22ND JUDICIAL CIRCUIT, DIVISION 16B
                 Honorable MICHAEL J. COLONA, Judge


   STATE OF MISSOURI,            )
                                 )
                       Plaintiff,)
                                 ) Cause No. 2022-CR01739
   vs.                           )
                                 )
   BOBBY CLAYTON HAIL,           )
                                 )
                       Defendant.)



                        TRANSCRIPT OF PROCEEDINGS

               The following proceedings were had in Division 16B

   of the Twenty-Second Judicial Circuit Court, City of St.

   Louis, State of Missouri, on the 13th day of October, 2020.



               Ross Gipson, Assistant Circuit Attorney, appeared

   for the State of Missouri.



               The defendant, BOBBY CLAYTON HAIL, appeared in

   person and with Nikki Moody, Attorney At Law.




                    Rita T. DeFilio, C.C.R. #0192
         22nd Judicial Circuit, City of St. Louis, Missouri




                                                                    Dixon 20586
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 240 of 1116 PageID #:
                                     7270
                                                                               2




 1                                OCTOBER 13, 2020

 2                 THE COURT:     Looks like the next one is Bobby Hail.

 3    Are you Mr. Hail?

 4                 BOBBY CLAYTON HAIL:       Yes, sir.

 5                 THE COURT:     Mr. Hail, give me just a minute, give

 6    me just a minute to get caught up on your court file here.

 7    All right.     We're on the record on 2022-CR01739, State

 8    versus Bobby Hail.        Present on video from the Justice Center

 9    is Mr. Hail.        Also present on video for the State of

10    Missouri is ACA Prosecutor Gibson.

11                 Mr. Hail, have you hired a private lawyer in this

12    matter?

13                 BOBBY CLAYTON HAIL:       No, sir.     I'm -- I don't have

14    no money.

15                 THE COURT:     Okay.    So, present by conference call

16    is attorney Nichole Moody.          So, Mr. Hail, for today only I'm

17    going to appoint Ms. Moody as your attorney, so she's just

18    going to represent you for today only.             And the purpose of

19    today is just to kind of talk about your bond, see if we can

20    agree to something.       If we don't, I'll get you another bond

21    hearing in seven days down the road.

22                 You should know that there's a court reporter

23    present and she's taking down everything that everybody

24    says.     So, just like they tell you on the TV, anything that

25    you say can and will be used against you, okay?
                                                                       Dixon 20587
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 241 of 1116 PageID #:
                                     7271
                                                                               3




 1                BOBBY CLAYTON HAIL:       Yes, sir.

 2                THE COURT:     All right.    First thing I got to do is

 3    tell you what you're charged with.          It looks like they

 4    got -- they're charging you with three things.            The first

 5    thing is attempted burglary first, which is a Class C felony

 6    here in the State of Missouri.         Range of punishment on a

 7    Class C Felony is three to ten years in the Department of

 8    Corrections or a $10,000 fine or both a fine and jail time.

 9                They're saying on or about October the 4th, 2020,

10    here in the City of St. Louis, you knowingly attempted to

11    enter unlawfully into a building located at 3805 Meramec

12    possessed by someone other than you for the purpose of

13    committing stealing, and that while in that building, the

14    person who owned it was not a participant in the crime.

15                Next, they're charging you with unlawful use of a

16    weapon, that's a Class E felony.         Range of punishment is one

17    to four years in the Missouri Department of Corrections or a

18    $10,000 fine or both a fine and jail time.           They're saying

19    that on or about June 28th, 2020, here in the City of St.

20    Louis, you knowingly exhibited in the presence of more -- of

21    one or more people a hatchet, which is a weapon readily

22    capable of lethal use in an angry or a threatening manner.

23                They're also saying that you committed the Class E

24    felony of possession of burglary tools.           Again, that's an E

25    felony, one to four in the Department of Corrections or a
                                                                    Dixon 20588
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 242 of 1116 PageID #:
                                     7272
                                                                               4




 1    $10,000 fine or both fine and jail time.           They're saying

 2    that on October 4th, when you tried to get in the place on

 3    Meramec, you possessed a crowbar, screwdriver and knives,

 4    which were tools adapted, designed or commonly used for

 5    committing the offense that we talked about earlier.              You

 6    possessed those tools to try and get into the building

 7    unlawfully.

 8                 All right.    So, I entered a plea of not guilty on

 9    all of these here for you.         It looks like your current bond

10    setting is no bond.       All right.

11                 Ms. Moody, anything to say on behalf of Mr. Hail?

12                 MS. MOODY:    Well, Judge, I believe that he's

13    probably on parole, looks like he has a parole hold.              I

14    wasn't sure if pretrial was able to ascertain that or not.

15                 THE COURT:    Mr. Hail, are you on parole?

16                 BOBBY CLAYTON HAIL:       Yes, sir, but I'm not on

17    parole hold cause my parole officer told me if I get

18    released to give her a call.

19                 THE COURT:    That's okay.     Here's what we're going

20    to do.     Give me just a minute.

21                 MS. MOODY:    I'm sorry, Judge.      I did not hear what

22    he said.

23                 THE COURT:    He said that, yes, he's on parole and

24    he's supposed to call his parole officer.

25                 MS. MOODY:    Okay.
                                                                    Dixon 20589
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 243 of 1116 PageID #:
                                     7273
                                                                               5




 1                 THE COURT:    So, I ask everybody just stop for a

 2    minute so I can finish filling out my paperwork.             All right.

 3    Mr. Hail, so, again, we're going to show you entered pleas

 4    of not guilty.      I'll, also, show you informed the Court that

 5    you are on parole and, again, I appreciate you being

 6    straight up with me.

 7                 For now, I'm going to deny the request for any

 8    modification of conditions of release.           So, you stay at no

 9    bond, but we'll get you another bond hearing with another

10    judge on October the 19th, so that's seven days from now, at

11    12:00 noon here in Division 16B.

12                 So, Mr. Hail, if you get a private lawyer by then,

13    of course, they can be here to represent you.            If you don't

14    have a lawyer by then, we'll appoint another lawyer to

15    represent you just for that hearing only, okay?

16                 Now, if you're on parole, I would suggest that you

17    fill out an application for the Public Defender's Office.

18    They can give it to you there at the Justice Center.              Just

19    make sure you fill out front and back of the forms.             Make

20    sure you get it signed and, if you get that done today, we

21    may know by next -- next week if they're going to represent

22    you, okay?

23                 BOBBY CLAYTON HAIL:      Sir, can I say something?

24                 THE COURT:    Well, you can say something, but

25    before you say something, let me remind you that everything
                                                                    Dixon 20590
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 244 of 1116 PageID #:
                                     7274
                                                                               6




 1    you say is being recorded and you do have an attorney that's

 2    here representing you.       So, I mean, Ms. Moody, do you want

 3    to run interference?

 4                MS. MOODY:     Yes.   Mr. Hail, there's -- there's

 5    nothing -- you should not say anything in regards to your

 6    actual case right now and there's really not much that you

 7    could argue to have your bond -- have a bond set or be

 8    lowered at this point.       So, it would be best probably to not

 9    say anything and wait until you have a permanent attorney

10    appointed for you.

11                BOBBY CLAYTON HAIL:       Okay.   What I was going to

12    say is I'm in justice ministries and they setting up an

13    apartment and I'll lose my apartment.          I'm trying to get my

14    disability and everything started back up again.

15                THE COURT:     Mr. Hail, you can tell that to the

16    judge a week from today, okay?

17                BOBBY CLAYTON HAIL:       All right.

18                THE COURT:     Thank you.

19

20

21

22    [END OF HEARING]

23

24

25
                                                                    Dixon 20591
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 245 of 1116 PageID #:
                                     7275
                                                                               7




 1

 2                       CERTIFICATE OF COURT REPORTER

 3                I, Rita T. DeFilio, certified court reporter, do

 4    hereby certify that I am an official court reporter for the

 5    Circuit Court of the City of St. Louis; that on October 13,

 6    2020, I was present and reported all the proceedings had in

 7    the case of STATE OF MISSOURI vs. BOBBY CLAYTON HAIL, Cause

 8    No. 2022-CR01739.

 9                I further certify that the foregoing pages contain

10    a true and accurate reproduction of the proceedings.

11

12

13

14    "/s/ Rita T. DeFilio"

15    Rita T. DeFilio, RMR

16    Official Court Reporter

17    CCR No. 0192

18

19

20

21

22

23

24

25
                                                                    Dixon 20592
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 246 of 1116 PageID #:
                                     7276




     EXHIBIT 141
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 247 of 1116 PageID #:
                                     7277
                                                                            1




            IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                 22ND JUDICIAL CIRCUIT, DIVISION 16B
                 Honorable MICHAEL J. COLONA, Judge



   STATE OF MISSOURI,            )
                                 )
                       Plaintiff,)
                                 ) Cause No. 2022-CR01746
   vs.                           )
                                 )
   DIANGELO D. JACKSON,          )
                                 )
                       Defendant.)



                        TRANSCRIPT OF PROCEEDINGS

               The following proceedings were had in Division 16B

   of the Twenty-Second Judicial Circuit Court, City of St.

   Louis, State of Missouri, on the 13th day of October, 2020.



               Ross Gipson, Assistant Circuit Attorney, appeared

   for the State of Missouri.



               The defendant, DIANGELO JACKSON, appeared in

   person and with Nichole Moody, Attorney At Law.




                    Rita T. DeFilio, C.C.R. #0192
         22nd Judicial Circuit, City of St. Louis, Missouri




                                                                    Dixon 20593
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 248 of 1116 PageID #:
                                     7278
                                                                               2




 1                               OCTOBER 13, 2020

 2                THE COURT:     Looks like next we have Diangelo

 3    Jackson.    Who do I have in front of me?

 4                DIANGELO DWAYNE JACKSON:        Diangelo Dwayne Jackson.

 5                THE COURT:     Okay.   We're good.     Give me just a

 6    minute to pull up your file here.

 7                DIANGELO DWAYNE JACKSON:        Yes, sir.

 8                THE COURT:     All right.    We'll go on the record on

 9    2022-CR01746, State of Missouri versus Diangelo Jackson.

10    Present on video from the Justice Center is Mr. Jackson.

11    Also, present by video for the State of Missouri is ACA

12    Gipson.

13                Mr. Jackson, have you hired private attorney to

14    represent you in this matter?

15                DIANGELO DWAYNE JACKSON:        I have not.

16                THE COURT:     Okay.   You're good.     Hang on.     Also,

17    present by conference call is attorney Nichole Moody.              So,

18    Mr. Jackson, I'm going to appoint Ms. Moody to represent

19    you, but just for today's hearing only, okay?

20                DIANGELO DWAYNE JACKSON:        Yes, sir.

21                THE COURT:     All right.    Now, while you can't see

22    her, she is on the phone, so she's hearing everything that's

23    going on.     You should know, Mr. Jackson, that there's a

24    court reporter who's recording everything that we say.              So

25    it's just like you hear on TV, anything that you say can and
                                                                     Dixon 20594
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 249 of 1116 PageID #:
                                     7279
                                                                               3




 1    will be used against you because, again, we're recording

 2    this, okay?

 3                DIANGELO DWAYNE JACKSON:        Yes, sir.

 4                THE COURT:     One of the first things I have to do

 5    is make sure you know what you're charged with.             So, let me

 6    pull that up here.      All right.     It looks like you are

 7    charged with two different things.          The first thing is an

 8    assault second, that's a Class D Felony.           Range of

 9    punishment on that is up to seven years in the Department of

10    Corrections or a $10,000 fine or both a jail time and fine.

11                They're saying that on or about September 26th,

12    2020, here in the City of St. Louis, you knowingly caused

13    physical injury to Fede Aktab [PHONETIC] by means of using a

14    deadly weapon or dangerous instrument by striking Aktab with

15    a baseball bat.

16                Second thing they're charging you with is armed

17    criminal action, which means that the bat -- they're saying

18    the bat was a dangerous instrument and that can carry with

19    it a -- an additional range of punishment up to three years

20    in the Department of Corrections.

21                So, Mr. Jackson, we'll enter a plea of not guilty

22    for you on both of these things.         Give me a minute.      Like I

23    said, I want to look at your court file and see what is in

24    the file.    All right.

25                Mr. Gipson, is this something, again, you want to
                                                                    Dixon 20595
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 250 of 1116 PageID #:
                                     7280
                                                                               4




 1    talk about as far as negotiation is concerned or not?

 2                MR. GIPSON:     Not this one, Your Honor.

 3                THE COURT:     Okay.   Ms. Moody, anything?

 4                MS. MOODY:     Yes, please, Judge.      Just that

 5    Mr. Jackson lives right over the river in Illinois and then

 6    lived here for the past ten years.          There's nothing to

 7    indicate that he would not appear in court.            He's currently

 8    employed at Taco Bell.       He does have expenses that he has to

 9    pay.

10                Judge, we would ask that, you know, you put up a

11    very low amount and a stay-away order or a house arrest.              I

12    think there are other conditions besides just the monetary

13    conditions.     Mr. Jackson, in a pretrial interview, did

14    indicate that it would be hard to post bond right now

15    because of the limited income based on Covid.

16                THE COURT:     So, Mr. Jackson, it looks like when

17    you talked to the pretrial people when you got picked up you

18    had a case in Illinois?

19                DIANGELO DWAYNE JACKSON:        I had a case in

20    Illinois?

21                THE COURT:     That's what I'm asking you.        You had a

22    case in Illinois?

23                DIANGELO DWAYNE JACKSON:        No, sir, I don't have a

24    record, sir.

25                THE COURT:     That's not what I asked you.         What I
                                                                    Dixon 20596
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 251 of 1116 PageID #:
                                     7281
                                                                              5




 1    asked you is did you have a case in Illinois?

 2                 DIANGELO DWAYNE JACKSON:      No, sir.

 3                 THE COURT:   So, our pretrial people here say that

 4    you had an a assault second, ACA, battery bodily harm in the

 5    State of Illinois.      And what you're saying is that ain't

 6    you?

 7                 DIANGELO DWAYNE JACKSON:      Sir, can I say

 8    something?     That happened in the City of St. Louis,

 9    Missouri.

10                 THE COURT:   Okay.    Is that -- is that case

11    currently going on?

12                 DIANGELO DWAYNE JACKSON:      I went to talk to the

13    detectives and then called my phone and in order to talk to

14    me, in order to talk to them about the incident and,

15    basically, they said I had to get a lawyer and it was a self

16    defense incident, so they told me to get a lawyer.

17                 THE COURT:   It was what?

18                 DIANGELO DWAYNE JACKSON:      A self defense.      I

19    was -- I was being robbed at gun point.

20                 THE COURT:   Okay.    Just stop talking.      Don't say

21    anything else.

22                 DIANGELO DWAYNE JACKSON:      Sorry.

23                 THE COURT:   You're good.     I don't see any new case

24    or any old case.     Were you working before you got picked up?

25                 DIANGELO DWAYNE JACKSON:      Yes, sir.    I'm a general
                                                                    Dixon 20597
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 252 of 1116 PageID #:
                                     7282
                                                                              6




 1    manager at Taco Bell.

 2                 THE COURT:    Where at?    There's lots of Taco Bells.

 3                 DIANGELO DWAYNE JACKSON:      O'Fallon, Missouri.

 4                 THE COURT:    When were you picked up?       I got that

 5    here.     Hang on.   You've been locked up for about a couple

 6    days?

 7                 DIANGELO DWAYNE JACKSON:      I've been locked up for

 8    six days, sir.

 9                 THE COURT:    Is your job still waiting for you?

10                 DIANGELO DWAYNE JACKSON:      I'm hoping so.      Hope it

11    be there when I do.

12                 THE COURT:    Mr. Gipson, is there any comment from

13    the victim on this?

14                 MR. GIPSON:    Yes, Your Honor.     I do have the

15    victim impact statement that I submitted to you and Ms.

16    Moody today.     Would you like me to read that into the

17    record?

18                 THE COURT:    I guess circuit judges have time in

19    the morning to read e-mail impact statements or discovery

20    information because their dockets don't have 50 people on

21    them and last until, you know, the time 16B starts.             So,

22    yes, I would like you to read to me the victim impact

23    statement since I have not had the opportunity to hear it or

24    review it.

25                 MR. GIPSON:    Okay.   Thank you, Your Honor.       This
                                                                    Dixon 20598
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 253 of 1116 PageID #:
                                     7283
                                                                               7




 1    is from the victim in the case.         It says, "Your Honor, I'm

 2    writing this statement on October 13th about the case of

 3    Diangelo Jackson, Case Number 2022-CR01746.            Please be aware

 4    that he has threatened me and my family.           He has my address

 5    and my family's address.        He told me while I was getting

 6    beaten by the baseball bat that he will kill my mother after

 7    he kills me, so I ran for my life while he chased me with a

 8    baseball bat.     Please, Your Honor, don't let him be released

 9    for I am in fear for my family's life."

10                THE COURT:     Okay.   All right.     So, Mr. Jackson,

11    we'll show again we entered a plea of not guilty for you.

12    All right.

13                And, again, I've informed you that your current

14    bond is set at a no bond allowed.          I'm going to deny any

15    request for modification of the bond today, but we're going

16    to set you for another bond hearing in front of a different

17    judge seven days from now on October the 19th at noon in

18    16B.

19                I'm, also, going to get you a court date with the

20    judge you're assigned to.        So, your first court date with

21    your regular judge is going to be November 30th at 9:00 a.m.

22    in Division 26.      So, again, I'll get you in front of another

23    judge a week from today to take a look at your bond again.

24    He'll spend a little bit more time going into the facts and

25    seeing if they can come to a different conclusion in this
                                                                    Dixon 20599
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 254 of 1116 PageID #:
                                     7284
                                                                               8




 1    matter, but the bottom line is your bond is staying where

 2    it's at for today.       You will get another bond hearing in a

 3    week and your first court appearance is November the 30th at

 4    9:00 a.m. in Division 26, all right?          Thank you.

 5                DIANGELO DWAYNE JACKSON:        Can I have permission to

 6    speak, Your Honor?

 7                THE COURT:     Well, I should probably ask Ms. Moody

 8    who is your appointed attorney for today to chat with you

 9    for a moment.     Go ahead, Ms. Moody.

10                MS. MOODY:     Okay.   Can you hear me?

11                DIANGELO DWAYNE JACKSON:        Yes, I can.

12                MS. MOODY:     Okay.   I just -- it would probably be

13    best for you not to say anything right now.            Everything is

14    on the record and so you don't want to make any statements

15    that could end up being used against you.

16                DIANGELO DWAYNE JACKSON:        The statements were

17    about my job.     I just wanted to still maintain my job.           I'm

18    going to come to court if I have to come to court, but my

19    job is just, you know, if I lose my job then it's going to

20    be hard for me to make payments and be able to get an

21    attorney or whatever the case may be.          I'm not a flight risk

22    or anything like that, Your Honor.

23                THE COURT:     So, here's the deal -- all right.         So,

24    here's the deal, Mr. Jackson.         All I have to go on is what's

25    in front of my face.       The victim has made a victim impact
                                                                    Dixon 20600
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 255 of 1116 PageID #:
                                     7285
                                                                               9




 1    statement.     I mean, let me make this comment and then I'll

 2    turn it back over to Ms. Moody.         If you want me to continue

 3    on with this hearing and to look into a few other things and

 4    make some findings as to whether or not you're a danger or

 5    you might run away or any of that stuff, I can do that.

 6    It's not a big deal.

 7                I can't guarantee to you that it's going to be the

 8    same outcome, but if you want me to continue on with the

 9    hearing and make findings of facts and conclusions of law on

10    what to do with your bond, I'll do that.           Not a big deal.

11    Ms. Moody, it's to you.

12                MS. MOODY:     Okay.   Just, Mr. Jackson, once you

13    have an attorney appointed for the duration of your trial or

14    you hire a private attorney, they'll have the opportunity to

15    sit and discuss the defenses with you.           At that point, you

16    can have another bond hearing, but to proceed right now with

17    what you are charged, particularly with what this Judge has

18    in front of him, could result in a more negative impact for

19    you.

20                DIANGELO DWAYNE JACKSON:        Yes, ma'am.

21                THE COURT:     All right.    Thank you, Mr. Jackson.

22                DIANGELO DWAYNE JACKSON:        Thank you.

23

24

25    [END OF HEARING]
                                                                    Dixon 20601
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 256 of 1116 PageID #:
                                     7286
                                                                              10




 1

 2                       CERTIFICATE OF COURT REPORTER

 3                I, Rita T. DeFilio, certified court reporter, do

 4    hereby certify that I am an official court reporter for the

 5    Circuit Court of the City of St. Louis; that on October 13,

 6    2020, I was present and reported all the proceedings had in

 7    the case of STATE OF MISSOURI vs. DIANGELO DWAYNE JACKSON,

 8    Cause No. 2022-CR01746.

 9                I further certify that the foregoing pages contain

10    a true and accurate reproduction of the proceedings.

11

12

13

14    "/s/ Rita T. DeFilio"

15    Rita T. DeFilio, RMR

16    Official Court Reporter

17    CCR No. 0192

18

19

20

21

22

23

24

25
                                                                    Dixon 20602
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 257 of 1116 PageID #:
                                     7287




     EXHIBIT 142
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 258 of 1116 PageID #:
                                     7288



              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS

                             STATE OF MISSOURI
                     Honorable Michael W. Noble, Judge


     STATE OF MISSOURI,                     )
                                            )
                       Plaintiff,           )
                                            )
        vs.                                 ) Cause No. 2022-CR01230
                                            )
     JOSHUA DUNN,                           )
                                            )
                       Defendant.       )


                      INITIAL BOND APPEARANCE HEARING


                 On the 6th day of July, 2020, the above-entitled

     cause came on regularly for bond hearing before the

     Honorable Michael Noble, Judge of Division 16B of the

     Twenty-Second Judicial Circuit in the City of St. Louis.

                 The State of Missouri was represented by Mac

     Callanan, Assistant Circuit Attorney.

                 The Defendant was present via video and was

     represented by Andy Sottile.




                        RENEE LYNN BIERMAN, CCR, CSR
                          OFFICIAL COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT




                                                                       Dixon 20613
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 259 of 1116 PageID #:
                                     7289



 1                 THE COURT:      We're on the record in 2022-CR01230,

 2     State of Missouri versus Joshua Dunn.

 3                 All right. Mr. Dunn, my name is Judge Michael

 4     Noble. I'm the judge in 16B today. We're going to do a

 5     couple things. This is your first appearance, so I'm going

 6     to go over your charges and advise you of some of your

 7     rights, and I'm going to make an initial determination of

 8     your conditions of bond.

 9                 If you are not released, we'll bring you back in a

 10    week, when your conditions will be reviewed, subject to any

 11    rights of any victims.

 12                The attorney for the State is Mac Callanan, and

 13    Mr. Andy Sottile is your attorney for today for the limited

 14    purposes of this hearing.

 15                The defendant -- the record will reflect that the

 16    defendant appears via video from the city -- St. Louis City

 17    Justice Center.

 18                All right, Mr. Dunn, do you understand that you

 19    have the right to remain silent?

 20                THE DEFENDANT:         Yes.

 21                THE COURT:      And you understand that any

 22    statement you may make may be used against you?

 23                THE DEFENDANT:         Yes, sir.

 24                THE COURT:      All right. I'm going to ask you

 25    some questions, but I'm going to ask you some questions



                                                                             2

                                                                        Dixon 20614
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 260 of 1116 PageID #:
                                     7290



 1     about you. I do not want to know anything about the case.

 2                 Do you understand that?

 3                 THE DEFENDANT:           Yes, sir.

 4                 THE COURT:         All right. Do you understand that

 5     you are charged with domestic -- one count of domestic

 6     assault in the second degree, which is a D felony; one

 7     count of domestic assault in the third degree, which is an

 8     E felony.

 9                 Do you understand that?

 10                THE DEFENDANT:           Yes, sir.

 11                THE COURT:         All right. I'm going to go over

 12    your pretrial interview. And this is Mr. Dunn's initial

 13    appearance. Looks like bond is set at no bond. He's got

 14    no prior felony convictions. He's married, three kids.

 15    Lived in the community for twenty-nine years. He is

 16    unemployed. He has no mental health, physical or drug

 17    abuse issues. He's got no -- yeah, no physical -- any of

 18    those issues.

 19                So, let me ask you something, Mr. Dunn. What are

 20    you going to do about an attorney? Shows that you are

 21    unemployed, you're not receiving any public assistance, and

 22    you have no financial assets.

 23                Is that correct?

 24                THE DEFENDANT:           Yes, sir.

 25                THE COURT:         All right. Are you applying -- what



                                                                                 3

                                                                            Dixon 20615
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 261 of 1116 PageID #:
                                     7291



 1     are you planning to do about getting an attorney?

 2                    THE DEFENDANT:          I was going to talk to my family

 3     about it and see if I can get some help in doing so. I

 4     haven't been able to do that yet, though, sir.

 5                    THE COURT:      So, you want me to go ahead and

 6     appointment the public defenders, or do you want to work

 7     on it first?

 8                    THE DEFENDANT:          If I work on it, am I going to

 9     be able to get a public defender if it doesn't work out?

 10                   THE COURT:      That's not an automatic -- I mean --

 11    well, I'll let Mr. Sottile advise you. But you got a --

 12    if you don't have any -- if you don't have any money, and

 13    your family decides not to get you any money, then you're

 14    going to sit around a lot longer. But --

 15                   It's up to you. If you think your family is going

 16    to come through, then I won't appoint the public defenders.

 17    But if you don't -- if you're not sure about your family, I

 18    think your best bet is to at least get the public defenders

 19    on, and then somebody else can come and take the case from

 20    them.

 21                   That's my unsolicited thoughts.

 22                   THE DEFENDANT:          Let me do that, sir.

 23                   MR. CALLANAN:      Your Honor, may I interject

 24    something?

 25                   THE COURT:      Yeah.



                                                                                    4

                                                                               Dixon 20616
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 262 of 1116 PageID #:
                                     7292



 1                  MR. CALLANAN:         All right. Your Honor, just to

 2     clarify, for the ties to the community, is that he

 3     actually is not from St. Louis. And if you look at his

 4     address, he would be living in Tampa, Florida, Your Honor,

 5     which is deeply concerning.

 6                  I believe, based on our files, Your Honor, that he

 7     actually travels around the country for work, that's why he

 8     goes to Florida. But he is not from St. Louis, Your Honor,

 9     and does not have a place to stay here.

 10                 THE COURT:       Where would you -- hold on. First

 11    off, let me do something. Do you travel around for work,

 12    or -- because I'm confused. It says that you travel -- it

 13    says here you just travel a lot.

 14                 Do you travel for work, or what -- why does the

 15    State think that you travel for work?

 16                 THE DEFENDANT:          What -- what I was doing, before

 17    going to Hawaii recently, is I was traveling and teaching

 18    scripture, and going from different temples and church

 19    communities around the country. And then I went to Hawaii

 20    to start -- to help to build an eco village, an

 21    off-the-grid sustainable food forestry village, in hopes

 22    of bringing my children there in the near future.

 23                 So, I have been traveling around, just networking,

 24    and making contacts to try to make that happen.

 25                 THE COURT:       Okay. So, when you're doing all of



                                                                                5

                                                                           Dixon 20617
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 263 of 1116 PageID #:
                                     7293



 1     this, are you getting paid, or are you just -- how are

 2     you --

 3                  THE DEFENDANT:          When I was doing --

 4                  THE COURT:      How are you surviving without money?

 5                  THE DEFENDANT:          When I was teaching, I was --

 6     everything was coming to me through, you know, donations

 7     or, like, gifted support from people. And, then, when I

 8     went to Hawaii I started working as a manager at Paradise

 9     Eco Village while I was working on building a community

 10    there. And that job is still there and available for me,

 11    and they're kind of waiting on me.

 12                 But, when this happened, I was on my way back to

 13    working things out with my baby's mother and getting my

 14    girls set up to move there. My daughters. I have three

 15    daughters.

 16                 THE COURT:      So you're saying the job is waiting

 17    for you in Hawaii?

 18                 THE DEFENDANT:          Yes.

 19                 THE COURT:      Uh-huh. All right. Well, the Court

 20    is going to make a determination that you are indigent,

 21    and that the public defenders need to be appointed

 22    pursuant to Rule 31.02. That's first off.

 23                 So, Mr. Callanan, what's your thoughts on bond?

 24                 MR. CALLANAN:       Your Honor, this case is deeply

 25    concerning. It's a domestic assault second. The actual



                                                                               6

                                                                          Dixon 20618
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 264 of 1116 PageID #:
                                     7294



 1     course of conduct for that, he choked the victim in this

 2     case, causing her to black out, which is extremely

 3     concerning to both myself, and I believe members of the

 4     community, Your Honor. And he does not have a home plan.

 5                   Again, I think that his ties right now to the

 6     community happen to be this victim. She has expressed, in

 7     her victim impact statement, Your Honor, which you should

 8     have a copy of, that she's deeply fearful --

 9                   MR. SOTTILE:     I don't have a copy of the -- Mac,

 10    I don't have a copy --

 11                  MR. CALLANAN:       I'll send it to you.

 12                  MR. SOTTILE:     Okay. Thank you.

 13                  MR. CALLANAN:       What is your e-mail address, Mr.

 14    Sottile?

 15                  MR. SOTTILE:     It's AndySottile@Gmail.com.

 16                  MR. CALLANAN:       I'll get that sent over. Give me

 17    one second.

 18                  MR. SOTTILE:     Thank you.

 19                  (There was a discussion held off the record.)

 20                  THE COURT:      All right, I'm looking at -- so, who

 21    is Alyssa Daoukas? What's her connection -- what -- how

 22    do you know her or don't know her?

 23                  THE DEFENDANT:        As I was traveling, when I

 24    started to teach, she became -- she came and essentially

 25    began to learn with me and from me, and then we kind of --



                                                                                 7

                                                                            Dixon 20619
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 265 of 1116 PageID #:
                                     7295



 1                  THE COURT:        Okay. I'll stop you there. That's

 2     not the -- that's not the -- the mother of the daughters?

 3                  THE DEFENDANT:            No.

 4                  THE COURT:        Okay.

 5                  THE DEFENDANT:            No, she's not.

 6                  THE COURT:        Okay. All right, what else, Mr.

 7     Callanan?

 8                  MR. CALLANAN:         Your Honor, I think that he is

 9     a -- definitely, at least to this victim, a very clear

 10    danger. There's indications of him choking her, causing

 11    her to black out, giving her black eyes, and the threats

 12    that he has expressed.

 13                 And, your Honor, I think that he has no ties to

 14    the community, he has no home plan, Your Honor, and we

 15    haven't heard anything that would be appropriate for him to

 16    be released at this time.

 17                 THE COURT:        Mr. Sottile, your thoughts?

 18                 MR. SOTTILE:       Thank you, Your Honor. First I'd

 19    enter a plea of not guilty for Mr. Dunn, and also waive

 20    reading of the charges.

 21                 I have a couple questions for him, if that's okay?

 22                 THE COURT:        Yes.

 23                 MR. SOTTILE:       Mr. Dunn, do you have any -- would

 24    you have any place to stay in St. Louis temporarily that's

 25    not related to the victim, or her family, or friends in



                                                                                8

                                                                           Dixon 20620
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 266 of 1116 PageID #:
                                     7296



 1     St. Louis? Do you know anyone else, or any place you

 2     could possibly stay?

 3                 THE DEFENDANT:           Yes. I have a friend that

 4     offered me to stay there while I deal with the case here

 5     in St. Louis.

 6                 MR. SOTTILE:       And who's that friend? What's her

 7     name?

 8                 THE DEFENDANT:           His name is Mark.

 9                 MR. SOTTILE:       Mark? Mark what?

 10                THE DEFENDANT:           And his -- I'm not sure of his

 11    last name. He just offered somewhere for me --

 12                MR. SOTTILE:       How do you know him?

 13                THE DEFENDANT:           I met him through dealing with

 14    this situation at the hotel where I was picked up, and he

 15    kind of empathized with my situation, felt bad, and said

 16    that if I needed a place to stay while I deal with this, I

 17    could stay there.

 18                MR. SOTTILE:       Do you know his address?

 19                THE DEFENDANT:           Yes.

 20                MR. SOTTILE:       Well, what's his address?

 21                THE DEFENDANT:           2905 Texas Street, St. Louis,

 22    Missouri.

 23                MR. SOTTILE:       Okay. And, then, are you able to

 24    make any kind of monetary bond?

 25                THE DEFENDANT:           Yes.



                                                                                  9

                                                                             Dixon 20621
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 267 of 1116 PageID #:
                                     7297



 1                 MR. SOTTILE:        Well, how much could you make?

 2                 THE DEFENDANT:          I could imagine anywhere around

 3     maybe two grand, three grand. Probably up to five. But I

 4     can't guarantee for sure yet.

 5                 MR. SOTTILE:        Okay.

 6                 THE DEFENDANT:          Am I -- am I allowed to address

 7     any --

 8                 MR. SOTTILE:        You can't -- yeah, please do not

 9     talk about the actual case. All we are here to talk about

 10    today is your bond situation.

 11                THE DEFENDANT:          Okay. All right.

 12                MR. SOTTILE:        Your Honor, I'd ask the Court to

 13    consider setting maybe a $20,000, ten percent bond. The

 14    Court could order reporting to EMASS or GPS. It sounds

 15    like Mr. Dunn would have a place to stay in St. Louis

 16    that's not related to the complaining witness or any of

 17    her family or friends. I do understand that he's not from

 18    here.

 19                Let me ask this, Mr. Dunn, one other question.

 20    How long have you been in St. Louis?

 21                THE DEFENDANT:          I've come back and forth. I --

 22    I had a relationship with Alyssa Daoukas, and I had a

 23    relationship with many people affiliated with her, so I've

 24    been back and forth here over the past year. And I've

 25    been here for two weeks.



                                                                              10

                                                                          Dixon 20622
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 268 of 1116 PageID #:
                                     7298



 1                 MR. SOTTILE:       Okay. Okay. Thank you.

 2                 Your Honor, I would ask the Court -- in light of

 3     his lack of criminal history, the Court to set that bond. I

 4     think that would ensure that he would make all of his court

 5     appearances, and I think there's controls in place, if he

 6     were to report through EMASS, or to have GPS, that the

 7     safety of the community and of the complaining witness would

 8     be ensured in this case.

 9                 Thank you.

 10                THE COURT:        All right, Mr. Dunn, there's a bunch

 11    of things that are concerning the Court. One, the nature

 12    of the charges. The domestic assault second and third.

 13    The Court looked at the probable cause statement, as well

 14    as the victim impact statement. The Court is concerned

 15    greatly for the safety of the alleged victim in this case.

 16                Also, the Court has strong reservations that you

 17    will show up for court. You have ties in Hawaii, Florida.

 18    And the fact that you know somebody named Mark is not enough

 19    to give the Court -- regardless of the fact that you know

 20    the address, it's not enough to give the Court that that's a

 21    stable home plan.

 22                The Court is concerned that -- the nature of the

 23    charges, that you are a flight risk, and that it's --

 24    there's inconsistencies regarding income, especially if you

 25    can make a $5,000 bond, yet you're indigent.



                                                                            11

                                                                        Dixon 20623
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 269 of 1116 PageID #:
                                     7299



 1                 So, the Court is not sure as to exact -- your

 2     ability -- your financial status, but the Court does believe

 3     that you are currently indigent and that a public defender

 4     should be appointed.

 5                 However, based on the nature of the charges and

 6     the -- which I don't believe that there's any nonmonetary or

 7     monetary conditions that would secure the safety of the

 8     community, or the alleged victim in this case, so I'm going

 9     to -- the bond is going to remain at no bond. Good luck,

 10    Mr. Dunn.

 11                Oh, your dates. Hold on, Mr. Dunn. Mr. Dunn.

 12    Your next court date is going to be July 13th, which is a

 13    week from now, that way another judge can take a look at

 14    this, and you may be able to secure some more information

 15    that changes his opinion. But --

 16                So you will be able to do that on the 13th.

 17    And, if not, your next court date in Division 26 will be

 18    August 10th.

 19                Good luck, Mr. Dunn.

 20                           o0o

 21

 22

 23

 24

 25



                                                                          12

                                                                      Dixon 20624
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 270 of 1116 PageID #:
                                     7300



 1                                    CERTIFICATE

 2                 I, Renee Lynn Bierman, Certified Court Reporter,

 3     do hereby certify that I am an official court reporter for

 4     the Circuit Court of the City of St. Louis; that on July

 5     6, 2020, I was present and reported all the proceedings

 6     had in the case of STATE OF MISSOURI, Plaintiff, vs.

 7     JOSHUA DUNN, Defendant, Cause No. 2022-CR01230.

 8                 I further certify that the foregoing pages

 9     contain a true and accurate reproduction of the

 10    proceedings.

 11                In compliance with Supreme Court Rule 84.18, I

 12    certify that the cost of preparing this transcript is as

 13    follows:

 14

 15

 16    13 PAGES @ $40.00 PER PAGE. . . . . . . . . . . . $52.00

 17

 18                              /S/RENEE LYNN BIERMAN

 19                    -----------------------------------------------

 20

 21                       RENEE LYNN BIERMAN, CSR, CCR #701

 22                       22ND JUDICIAL CIRCUIT - CITY OF ST. LOUIS

 23                                   State of Missouri

 24

 25



                                                                             13

                                                                         Dixon 20625
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 271 of 1116 PageID #:
                                     7301




     EXHIBIT 143
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 272 of 1116 PageID #:
                                     7302



              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS

                             STATE OF MISSOURI
                     Honorable Michael W. Noble, Judge


     STATE OF MISSOURI,                     )
                                            )
                       Plaintiff,           )
                                            )
        vs.                                 ) Cause No. 2022-CR01153
                                            )
     TERRY LEE WARREN, JR.,                 )
                                            )
                       Defendant.       )


                      INITIAL BOND HEARING APPEARANCE


                 On the 10th day of July, 2020, the

     above-entitled cause came on regularly for bond hearing

     before the Honorable Michael Noble, Judge of Division 16B

     of the Twenty-Second Judicial Circuit in the City of St.

     Louis.

                 The State of Missouri was represented by Mac

     Callanan, Assistant Circuit Attorney.

                 The Defendant was present via video and was

     represented by Anthony Muhlenkamp.




                        RENEE LYNN BIERMAN, CCR, CSR
                          OFFICIAL COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT




                                                                       Dixon 20650
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 273 of 1116 PageID #:
                                     7303



 1                 THE COURT:       We're on the record for the initial

 2     appearance of Mr. Terry Warren, Cause Number 2022-CR01153.

 3     Mr. Warren is appearing on video from the Justice Center.

 4     Mr. Mac Callanan is appearing on video for -- on behalf of

 5     the State. And Mr. Tony Muhlenkamp is appearing, for the

 6     limited purposes of this hearing, on video as well.

 7                 So, Mr. Warren, we're going to do a couple things.

 8     One, I don't think I said this, but my name is Judge Noble.

 9     I'm one of the judges here in the 22nd Circuit. I'm

 10    sitting in 16B this week.

 11                This is your initial appearance, so we're going to

 12    go over your charges and your conditions of release. If you

 13    are not released today, then they'll bring you back in one

 14    week and you will have another judge take a peek at it, and

 15    he or she may make a different decision than I make.

 16                So, first thing I want you to understand is you

 17    have the right to remain silent.

 18                Do you understand that?

 19                THE DEFENDANT:         Yes.

 20                THE COURT:       And you understand that anything you

 21    say may be used against you.

 22                Do you understand that?

 23                THE DEFENDANT:         Yes.

 24                THE COURT:       All right. So, when I do ask you

 25    questions, I'm only going to ask you questions about you



                                                                               2

                                                                          Dixon 20651
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 274 of 1116 PageID #:
                                     7304



 1     as a person. I do not want to know anything about the

 2     case.

 3                 Do you understand?

 4                 THE DEFENDANT:           Yes.

 5                 THE COURT:         All right. So, do you understand

 6     you are charged with unlawful possession of a firearm,

 7     which is a D felony, and unlawful use of a weapon,

 8     Subsection 4, exhibiting, which is an E felony.

 9                 Do you understand that?

 10                THE DEFENDANT:           Yes.

 11                THE COURT:         All right. Wow, none of the

 12    official appearances are on -- all right. So, I'm going

 13    to go -- they filled out an exhibit for 16B, so I'm going

 14    to go over some information with you, Mr. Warren. Okay?

 15                THE DEFENDANT:           Okay.

 16                THE COURT:         All right. It says here that you

 17    are -- all right. That you have one prior from 2011,

 18    which is a rob first, ACA, and you ended up doing three

 19    years in the Department of Corrections.

 20                Is that correct?

 21                THE DEFENDANT:           Yes.

 22                THE COURT:         And, on this case, your current bond

 23    is -- oh, let me see what he did. Looks like it's no bond

 24    allowed. All right. Huh. Did you do an interview with

 25    anybody -- hold on. Wait. Oh, I see it. Never mind.



                                                                              3

                                                                         Dixon 20652
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 275 of 1116 PageID #:
                                     7305



 1     Here we go.

 2                   All right. You're twenty-six years old, you stay

 3     on Kemper Avenue? Or Kemper --

 4                   THE DEFENDANT:         Yes, sir.

 5                   THE COURT:     So do you stay at Kemper, or do you

 6     stay at Illinois?

 7                   THE DEFENDANT:         Me and my girlfriend live on

 8     Illinois. My dad stay on Kemper.

 9                   THE COURT:     Okay.

 10                  THE DEFENDANT:         Me and my girlfriend just

 11    recently got a house on Illinois.

 12                  THE COURT:     Got it. All right. Single, two

 13    kids. You're currently working at a temp agency?

 14                  THE DEFENDANT:         Yes, sir. I --

 15                  THE COURT:     Hold on one second. Hold on one

 16    second. Looks like you -- you got a gunshot, and you had

 17    a broken collar bone.

 18                  THE DEFENDANT:         I do.

 19                  THE COURT:     All right. You have no mental

 20    health issues?

 21                  THE DEFENDANT:         I don't.

 22                  THE COURT:     Looks like you may abuse marijuana

 23    and alcohol.

 24                  THE DEFENDANT:         I have.

 25                  THE COURT:     All right. Looks like you don't



                                                                                4

                                                                           Dixon 20653
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 276 of 1116 PageID #:
                                     7306



 1     have a lot of money. Is that fair to say?

 2                 THE DEFENDANT:         Correct.

 3                 THE COURT:       All right. Based on your financial

 4     report, you receive some TANF, about two hundred

 5     thirty-four bucks a month, but you don't have anything but

 6     maybe a hundred bucks in the bank.

 7                 So the Court is going to make a determination that

 8     you are indigent, and the public defenders are appointed

 9     pursuant to Rule 31.02. That's about it. Let me look at

 10    the probable cause statement.

 11                All right, Mr. Callanan, is there a victim

 12    statement on this one?

 13                MR. CALLANAN:       There is not a victim impact

 14    statement, Your Honor.

 15                THE COURT:       Okay. What's your argument on why

 16    the bond should remain no bond?

 17                MR. CALLANAN:       Your Honor, our position -- Yes,

 18    Your Honor. Our position is that the bond should remain

 19    no bond in this particular case. We see an escalation

 20    where he was evicted from the property -- not evicted, but

 21    he was told -- he was ejected from the property, and he

 22    comes back, Your Honor, this time with a firearm, where he

 23    points it not only at the security guard, but he goes up

 24    to several windows of cars that are occupied and taps in a

 25    threatening manner on those vehicles, Your Honor. So, he



                                                                              5

                                                                         Dixon 20654
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 277 of 1116 PageID #:
                                     7307



 1     showcased that he's not a danger just to one person, but

 2     multiple people who were in that parking lot, Your Honor.

 3                 This is someone who previously had a robbery

 4     first, Your Honor, a felon in possession of a firearm again,

 5     Your Honor, and he did time on that robbery first.

 6                 And if you look at the probable cause, too, when

 7     that security guard comes out to try and deescalate the

 8     situation at the property again, second time that day, he

 9     says he's going to beat his ass, and he points the weapon at

 10    him several times.

 11                I don't think that there are any conditions, Your

 12    Honor, monetary or otherwise, that would ensure the safety

 13    of the community. I think we have a felon in possession of

 14    a firearm who is pointing it at several people, Your Honor,

 15    in a threatening manner.

 16                He's a clear danger to the community, and I'd ask

 17    you to keep it at no bond. Thank you.

 18                THE COURT:       All right, Mr. Muhlenkamp, if you

 19    want to talk to your client, you can.

 20                MR. MUHLENKAMP:             We would waive formal reading

 21    and enter a plea of not guilty for Mr. Warren. And can I

 22    inquire now?

 23                THE COURT:       You can.

 24                MR. MUHLENKAMP:             Thank you. Can you hear me

 25    okay?



                                                                               6

                                                                        Dixon 20655
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 278 of 1116 PageID #:
                                     7308



 1                 THE DEFENDANT:          I can.

 2                 THE COURT:       Okay. Please keep your voice up.

 3     As the Court indicated, my name is Tony Muhlenkamp. The

 4     Court has appointed me to represent you for today's

 5     purposes only. My job is to make sure the Judge gets

 6     reliable and accurate information so he can assess your

 7     bond, as far as whether to change it or not change it.

 8     Okay?

 9                 So what I'm going to do is I'm going to ask you

 10    some questions about your background. I'm not going to ask

 11    you about the facts of the case. Please do not volunteer

 12    anything about the facts of the case. You'll get a chance

 13    to do that later with a different attorney. Okay?

 14                THE DEFENDANT:          Okay.

 15                MR. MUHLENKAMP:           Okay. So please just keep your

 16    voice up and tell me the truth. Is that good?

 17                THE DEFENDANT:          All right.

 18                MR. MUHLENKAMP:           Okay. You indicated that you

 19    would live on Illinois if you got released. Right?

 20                THE DEFENDANT:          No. I will be living at my

 21    father house at 4940 Kemper.

 22                MR. MUHLENKAMP:           Oh, you're going to live with

 23    your dad and not your girlfriend?

 24                THE DEFENDANT:          Not my girlfriend, no.

 25                MR. MUHLENKAMP:           Okay. I see here you have two



                                                                              7

                                                                         Dixon 20656
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 279 of 1116 PageID #:
                                     7309



 1     children. Your children live with your girlfriend?

 2                  THE DEFENDANT:        My daughter is kind of -- my son

 3     -- my son is in Florida. I have full custody of my

 4     daughter that's currently with my girlfriend.

 5                  MR. MUHLENKAMP:         Okay. So one of your kids is

 6     here in Missouri and one is in Florida. Right?

 7                  THE DEFENDANT:        Yes.

 8                  MR. MUHLENKAMP:         Do you provide financial

 9     support for your kids?

 10                 THE DEFENDANT:        I provide financial support for

 11    both, yes.

 12                 MR. MUHLENKAMP:         Okay.

 13                 THE DEFENDANT:        I'm a full-time father of my

 14    daughter, sir.

 15                 MR. MUHLENKAMP:         I understand. That's why I

 16    asked. Okay? And you're currently working -- how many

 17    hours a week are you working at the temp agency, sir?

 18                 THE DEFENDANT:        Currently -- they just stopped

 19    it. First I was working about twenty-five to twenty hours

 20    a week. They just stopped it due to one of -- no, two

 21    people having Covid.

 22                 MR. MUHLENKAMP:         Okay. So you've still got your

 23    job, but the hours are a little amuck because of the

 24    pandemic. Right?

 25                 THE DEFENDANT:        Yes, sir.



                                                                              8

                                                                         Dixon 20657
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 280 of 1116 PageID #:
                                     7310



 1                  MR. MUHLENKAMP:           Okay. Do you have any money to

 2     post a bond or hire a private attorney?

 3                  THE DEFENDANT:          I have family members that can

 4     possibly help me. But, no. Myself, no.

 5                  MR. MUHLENKAMP:           Have you had a chance to talk

 6     to any of your family members to see what they can come up

 7     with?

 8                  THE DEFENDANT:          Just -- no bond. No. No. I

 9     didn't -- I didn't -- wasn't -- I was told that I had no

 10    bond, so, I told them at this point I don't know what they

 11    could possibly do, with me not having a bond.

 12                 MR. MUHLENKAMP:           Okay. Fair enough. If the

 13    Court does grant you a bond, you're going to have to stay

 14    away from that 7-Eleven on Gravois.

 15                 Is that understood?

 16                 THE DEFENDANT:          Yes, sir.

 17                 MR. MUHLENKAMP:           Like, serious, you cannot go to

 18    that 7-Eleven.

 19                 You understand that, right?

 20                 THE DEFENDANT:          I know. Yes, sir. I not really

 21    gone back since then.

 22                 MR. MUHLENKAMP:           Well, fair enough. The Court

 23    probably is going to want you to be on electronic monitor

 24    if they let out of jail, too. Would you be okay with

 25    that, being on house arrest?



                                                                                  9

                                                                             Dixon 20658
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 281 of 1116 PageID #:
                                     7311



 1                 THE DEFENDANT:          Yes, sir, I would.

 2                 MR. MUHLENKAMP:           You're also not going to be

 3     allowed to possess any guns, which you can't possess guns

 4     anyway, you're a convicted felon.

 5                 You understand that, right?

 6                 THE DEFENDANT:          I do.

 7                 MR. MUHLENKAMP:           Okay. What I want you to do

 8     now is just stand there and listen closely. I'm going to

 9     make an argument for the Judge. We're going -- we're

 10    going to find something out here relatively quickly.

 11                Regardless of what the Judge does on your bond,

 12    you need a lawyer moving forward. So please fill out the

 13    paperwork for the public defender. Ask the jailer for it

 14    nicely, they'll hand it to you, make sure you get that

 15    filled out. Okay?

 16                THE DEFENDANT:          Okay.

 17                MR. MUHLENKAMP:           All right. Thank you, Mr.

 18    Warren. Judge, are you ready, sir?

 19                THE COURT:       I'm ready. Hit me.

 20                MR. MUHLENKAMP:           Thank you, Your Honor.

 21                Judge, I just want to point out we're dealing with

 22    a Class D and a Class E felony. Again, these are charges

 23    that a lot of times traditionally end up in granting

 24    probation anyway at the end of the case. That being the

 25    case -- I get there's some aggravators here, but I think we



                                                                               10

                                                                           Dixon 20659
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 282 of 1116 PageID #:
                                     7312



 1     could address those with special conditions of the bond.

 2     Specifically I think a GPS monitor makes sense, with house

 3     arrest, requiring him to report to his job, requiring him to

 4     live with his father at that address on Kemper. No bond on

 5     a Class D and a Class E felony seems a little -- little

 6     severe, Judge.

 7                 This looks like it's going to end up being a PD

 8     and a Bail Project case. I ask for something in the range

 9     of $10,000 with ten percent authorized. That way the Bail

 10    Project can potentially get this man out of jail, on his

 11    behalf, get him back to work so he can support his kids.

 12                I do want to point out, too, on the robbery, it is

 13    about ten years old. It appeared that he did walk down his

 14    probation, which is a good thing. Although clearly had a

 15    hiccup here.

 16                No bond on a D and an E felony seems a little

 17    steep, Judge, so I would ask $10,000 with ten percent, house

 18    arrest, GPS, no guns, obviously, and any other conditions

 19    the Court would deem appropriate.

 20                Thank you, sir.

 21                THE COURT:        All right. I'm -- when I look at

 22    the prior, it says that he did three years at the

 23    Department -- he got an SES on the rob first, but the ACA

 24    they gave him three years at DOC. Which is --

 25                MR. MUHLENKAMP:           But he got five years'



                                                                            11

                                                                        Dixon 20660
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 283 of 1116 PageID #:
                                     7313



 1     probation, so that means he got out and he walked it down.

 2     He got one of those city probation ACA deals.

 3                  THE COURT:      Okay. That's one way to look at it.

 4     All right.

 5                  MR. MUHLENKAMP:          Well, that's what happened,

 6     too, so that's another way to look at it. So --

 7                  THE COURT:      Okay. All right. So, the Court is

 8     going to keep the bond at no bond.

 9                  I understand your argument, Mr. Muhlenkamp. This

 10    -- when I look at just a possession of firearm, and

 11    exhibiting, typically the one -- the types of cases that I'm

 12    okay with giving a bond on is somebody waving something in

 13    anger, or that type of thing. But when it's used on

 14    multiple citizens and in response to a situation like this,

 15    it's exactly what scares the bejesus out of the community.

 16                 So, the Court is not confident that the community

 17    would be safe with Mr. Warren out. The Court is going to

 18    deny the request for modification and keep the bond at no

 19    bond.

 20                 The next court date in here, Mr. Warren, will be

 21    next week, July 17th, at noon. Another judge may take a

 22    look at it and see something different, but right now I'm

 23    concerned about the safety of the community.

 24                 And, then, after that, your next court date will

 25    be in Division 25, August 12th, at 9:15.



                                                                              12

                                                                          Dixon 20661
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 284 of 1116 PageID #:
                                     7314



 1                 Good luck, Mr. Warren.

 2                          0o0

 3

 4

 5

 6

 7

 8

 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                                                         13

                                                                    Dixon 20662
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 285 of 1116 PageID #:
                                     7315



 1                                    CERTIFICATE

 2                 I, Renee Lynn Bierman, Certified Court Reporter,

 3     do hereby certify that I am an official court reporter for

 4     the Circuit Court of the City of St. Louis; that on July

 5     10, 2020, I was present and reported all the proceedings

 6     had in the case of STATE OF MISSOURI, Plaintiff, vs. TERRY

 7     LEE WARREN, JR., Defendant, Cause No. 2202-CR01153.

 8                 I further certify that the foregoing pages

 9     contain a true and accurate reproduction of the

 10    proceedings.

 11                In compliance with Supreme Court Rule 84.18, I

 12    certify that the cost of preparing this transcript is as

 13    follows:

 14

 15    14 PAGES @ $4.00 PER PAGE. . . . . . . . . . . . $56.00

 16

 17

 18                              /S/RENEE LYNN BIERMAN

 19                    -----------------------------------------------

 20

 21                       RENEE LYNN BIERMAN, CSR, CCR #701

 22                       22ND JUDICIAL CIRCUIT - CITY OF ST. LOUIS

 23                                   State of Missouri

 24

 25



                                                                             14

                                                                         Dixon 20663
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 286 of 1116 PageID #:
                                     7316




     EXHIBIT 144
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 287 of 1116 PageID #:
                                     7317


  1             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                TWENTY-SECOND JUDICIAL CIRCUIT, DIVISION 16 B
  2                    Honorable Michael Colona, Judge

  3
      STATE OF MISSOURI,                  )
  4                                       )
                   Plaintiff,             )
  5                                       )
      V.                                  )      Cause No. 2022-01479
  6                                       )
      ANDRE DAY,                          )
  7                                       )
                   Defendant.             )
  8

  9                  TRANSCRIPT OF INITIAL APPEARANCE HEARING

10

11           On Friday, November 20, 2020, the above cause came on

12     regularly for hearing before the Honorable Michael Colona,

13     Judge of Division 16 B of the Twenty-Second Judicial Circuit

14     in the City of St. Louis.       The State of Missouri was

15     represented by Natalia Ogurkowitz, Esq., Assistant Circuit

16     Attorney.    The defendant was present via WebEx and was

17     represented by his attorney, Melissa Gorman, Esq.

18

19

20

21

22                                 Tamara L. Young
                                    CCR, RPR, CSR
23                                Official Reporter
24

25



                                                                              1


                                                   Dixon v. City of St. Louis 20674
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 288 of 1116 PageID #:
                                     7318


  1                          FRIDAY, NOVEMBER 20, 2020

  2                THE COURT:    Hi.     Are you Mr. Day?

  3                THE DEFENDANT:      Yes, sir.

  4                THE COURT:    2022-01479, State Missouri versus Andre

  5    Day.   Present on video from the Justice Center is Mr. Day.                 It

  6    looks like we are having this bond hearing within forty-eight

  7    hours of his arrest.      Also present in the courtroom for the

  8    State of Missouri is Miss Ogurkowitz.

  9                Mr. Day, have you had the opportunity to hire a

10     private lawyer in this matter?

11                 THE DEFENDANT:      Yes, Mr. Taaffe.

12                 THE COURT:    Oh, you have hired Mr. Taaffe?

13                 THE DEFENDANT:      Yes.

14                 THE COURT:    Okay.    Well, when is the last time that

15     you talked to Mr. Taaffe?

16                 THE DEFENDANT:      Like two weeks ago, but I had my

17     lady had called him, and yeah, I mean --

18                 THE COURT:    Okay.    Well, so when I look at your

19     court file, I don't see that Mr. Taaffe has entered his

20     appearance yet.     Do you want me to continue this for a couple

21     of days and give him the opportunity to get in on your case?

22                 THE DEFENDANT:      What that?

23                 THE COURT:    What I said is I don't show that

24     Mr. Taaffe is your lawyer on this case.           So do you want me to

25     continue today's hearing to allow Mr. Taaffe the opportunity



                                                                               2


                                                    Dixon v. City of St. Louis 20675
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 289 of 1116 PageID #:
                                     7319




   1   to get in on it?

   2               THE DEFENDANT:    What case is this?

   3               THE COURT:    Give me just a minute here.

   4               MS. GORMAN:   I just got off the phone with

   5   Mr. Taaffe.

   6               THE COURT:    What is going on?

   7               MS. GORMAN:   Sir, your family has contacted

   8   Mr. Taaffe about your case.       However, they have not formally

   9   retained him.    So as of right now, he hasn't been paid to

  10   enter on your case, which is why there's no entry of

  11   appearance.

  12               THE COURT:    Okay.   All right.   So let's do it this

  13   way.   Mr. Day, here are your two options.

  14               Okay, option number one.      The woman that just was

  15   speaking is a private attorney, Miss Melinda Gorman.           I can

  16   appoint her to represent you just for today only, just for

  17   today's bond hearing, if you want.

  18               Or, I can continue this case to Monday of next week

  19   to, you know, let your people have some time to get some

  20   money to Mr. Taaffe so that he can be here on Monday.           It's up

  21   to you.   What do you want to do?

  22               THE DEFENDANT:    I will go with the first one.

  23               THE COURT:    So you want to have this hearing today?

  24               THE DEFENDANT:    Yes, sir.

  25               THE COURT:    Okay.   Also present in the courtroom is



                                                                          3



                                                   Dixon v. City of St. Louis 20676
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 290 of 1116 PageID #:
                                     7320




   1   Miss Gorman who we will appoint to represent Mr. Day just for

   2   today only.

   3               So Mr. Day, you should know that there is a court

   4   reporter present here in the courtroom.        And she is recording

   5   everything that you and I and everybody else says.          So I tell

   6   people it's just like you see on the TV.        Anything that you

   7   say can and will be used against you.

   8               Since we have got a you lawyer for today, I would

   9   suggest that you let her do the talking.        If you have got any

  10   questions for her, of course, you can ask those questions.             I

  11   just remind you that, like they are recording everything you

  12   say, so just be mindful not to say nothing that's going to jam

  13   you up.

  14               So here's the deal.    You asked me what it was that

  15   you was charged with, so I am going to tell you what you are

  16   charged with.    You are charged with delivery of a controlled

  17   substance, which is a Class C felony here in the State of

  18   Missouri.

  19               The range of punishment on that, Miss Gorman, is

  20   what?

  21               MS. GORMAN:   I am sorry.    You said it was a Class C.

  22               That would be from three to ten years in the

  23   Department of Corrections, Your Honor; or a fine of up to, I

  24   believe it's ten or twenty thousand dollars.

  25               THE COURT:    Twenty thousand dollars.     Sometimes I



                                                                          4



                                                   Dixon v. City of St. Louis 20677
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 291 of 1116 PageID #:
                                     7321




  1    get stuck on pre-2016 reform.

  2               All right.    So you heard the range of punishment on

  3    that, Mr. Day.    What they are saying you did is back on

  4    January 28 of 2020 here in the City of St. Louis, you, with

  5    the intent to distribute, knowingly possessed Fentanyl, a

  6    controlled substance, knowing of it's presence and nature.

  7               So I am going to enter a plea of not guilty for you.

  8               And let me say what your current bond setting is.

  9    Well, as soon as I get to it.

 10               MS. GORMAN:    Your Honor, it's currently on no bond

 11    per Judge Peebles.

 12               THE COURT:    Your current bond is no bond.       I know

 13    you can't make a bond on no bond.      So let me check a box to

 14    tell you what that is.

 15               So here's the deal.     Today we are going to have a

 16    fairly brief conversation about can we agree to do something

 17    else with your bond, or is there something I think is

 18    appropriate for your bond.     If we don't, if I leave your bond

 19    at no bond today, or if you can't post a bond that I give you

 20    later today, your next court hearing will be November 25th at

 21    noon.   And that's going to be another bond hearing with

 22    another lawyer.    I am sorry, another judge.      And then after

 23    that, looks like we will get you a court date in Division 25

 24    that you are going to be assigned to on January the 13th at

 25    9:00 am.



                                                                         5



                                                   Dixon v. City of St. Louis 20678
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 292 of 1116 PageID #:
                                     7322




   1               So, Mr. Day, if I was to give you a cash money bond

   2   today, could you afford to post it?       And if so, how much?

   3               THE DEFENDANT:    I think a hundred.     Around five

   4   hundred, I say.

   5               THE COURT:    What did you say?    I am sorry.

   6               THE DEFENDANT:    Three hundred to five hundred.

   7               THE COURT:    Okay.

   8               THE DEFENDANT:    GPS.

   9               THE COURT:    Let me make sure that I have a handle on

  10   everything that's going on.       Does Mr. Day have four pending

  11   felony cases?

  12               MS. GORMAN:   Just has one, Your Honor.       That's

  13   currently in front of Beth Hogan, set for another WebEx

  14   hearing set in one week.      Looks like he received a personal

  15   recognizance from Judge Clark and was ordered to report to

  16   EMAS, but if you look at the PC statement, which did this,

  17   might be a little bit confusing.       It looks like he was -- they

  18   were trying to arrest him for a warrant on the case I just

  19   mentioned at the time that this incident would have occurred.

  20   Or there might be two county cases, Judge.        Those are traffic

  21   cases it looks like.

  22               THE COURT:    Yeah.

  23               Mr. Day, let me tell you what's going on here.          When

  24   you got picked up, you sat down with some of our pretrial

  25   people, and they filled in some blanks on the questionnaire



                                                                          6



                                                   Dixon v. City of St. Louis 20679
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 293 of 1116 PageID #:
                                     7323




   1   here.     It looks like you have got some cases from St. Louis

   2   County.    When I first look -- well, seriously, you have got

   3   two cases in St. Louis County from back in the day.            To be

   4   real, it's driving without a valid license and driving without

   5   insurance.

   6                MS. GORMAN:   He also has a stealing case that's

   7   open.

   8                THE COURT:    I am not done.

   9                MS. GORMAN:   Sorry about that.

  10                THE COURT:    Thank you.

  11                Also looks like you have got a stealing misdemeanor

  12   case that you didn't come to court on, that you still haven't

  13   come to court on, so it's still out there.          Then it does look

  14   like you have got 2020, you have got a case with Judge Hogan

  15   here, which looks like it's probably another C felony drug

  16   case, gun, put you on a personal recognizance.           Then I guess

  17   you picked up this case while you was out on a personal

  18   recognizance.    Also looks like the Feds want to see you.

  19                Well, Miss Gorman, is there anything that you can

  20   say within the next thirty seconds that will convince me to do

  21   anything other than hold this defendant until his next bond

  22   hearing?

  23                MS. GORMAN:   Yes, judge.      I am going to at least

  24   attempt.

  25                THE COURT:    Go ahead.



                                                                            7



                                                     Dixon v. City of St. Louis 20680
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 294 of 1116 PageID #:
                                     7324




   1               MS. GORMAN:   This is not a crime of violence.         This

   2   is a dope case.     It looks like the defendant is working with

   3   Mr. Taaffe's office to try to retain private counsel to handle

   4   his business.    And if you give him the cash bond that he is

   5   asking for, and the Feds truly do want to talk to him, then

   6   the marshals will pick him up before he is able to make that

   7   bond.    And chances are he'll be in another detention hearing

   8   in front of another judge.

   9               THE COURT:    He doesn't go to court on his --

  10   misdemeanor court in the County when he's out on bond.           He has

  11   committed other crimes, St. Louis County.        To be in complete

  12   fairness he is a hot mess since March.       So maybe he just

  13   didn't know.

  14               All right.    So here's what we are going to do,

  15   Mr. Day.    You know, I can do a couple of things today.         I can

  16   change your bond.     I can not change your bond.      I can find

  17   that you are so dangerous to everybody in the world that we

  18   are going to keep you until you get another hearing or your

  19   trial.   I am not going to do that.      But, I am not going to

  20   change your bond.     I am not going to make any other findings,

  21   though, so that works to your advantage.        Like I said earlier,

  22   I am going to get you another bond hearing in front of a

  23   different judge on November 25th at twelve noon.          And if

  24   Mr. Taaffe is in on it by then, you know, he'll be here and

  25   take care of it for you.      If not, we'll appoint another lawyer



                                                                          8



                                                   Dixon v. City of St. Louis 20681
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 295 of 1116 PageID #:
                                     7325




   1   to represent you again.     And at that time, on the 25th, that

   2   judge will spend some more time going into those things that

   3   Miss Gorman was talking about, because she might be absolutely

   4   correct.    But the purpose of this hearing is just supposed to

   5   be short and sweet to see if we can come to an agreement, or

   6   something so crazy like get you a bond and get you out of

   7   here.

   8               At that 25th hearing is when they will dig into what

   9   happened with this case, what's going on with the other case,

  10   you have got a job, that type of a thing.        So we'll get you

  11   set for next Wednesday at noon, and then get you in Division

  12   26 on January the 13th at 9:00 a.m.       All right.    Thank you.

  13               Make it Division 25.
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                                                          9



                                                   Dixon v. City of St. Louis 20682
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 296 of 1116 PageID #:
                                     7326




   1   STATE OF MISSOURI        )
                                )        SS.
   2   COUNTY OF ST. LOUIS      )

   3

   4

   5

   6         I, TAMARA L. YOUNG, Certified Court Reporter, hereby

   7   certify that I was the official court reporter for Division 16

   8   B of the Circuit Court of the City of St. Louis; that on

   9   Friday, November 20, 2020, I was present and reported all the

  10   proceedings had in the case of STATE OF MISSOURI, Plaintiff,

  11   vs. ANDRE DAY, Defendant, Cause No. 2022-01479; and I further

  12   certify that the foregoing pages contain a true and accurate

  13   reproduction of the proceedings.

  14

  15

  16               I certify that the cost of preparing this transcript

  17   is as follows:

  18

  19         10 pages @ $4.00 per page ............ $40.00 TOTAL

  20

  21

  22                                     /Tamara L. Young/ CCR, RPR, CSR

  23                                     Official Court Reporter

  24                                     CCR No. 0348
  25



                                                                          10



                                                   Dixon v. City of St. Louis 20683
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 297 of 1116 PageID #:
                                     7327




     EXHIBIT 145
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 298 of 1116 PageID #:
                                     7328



              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS

                             STATE OF MISSOURI
                     Honorable Michael W. Noble, Judge


     STATE OF MISSOURI,                     )
                                            )
                       Plaintiff,           )
                                            )
        vs.                                 ) Cause No. 2022-CR01153
                                            )
     TERRY LEE WARREN, JR.,                 )
                                            )
                       Defendant.       )


                      INITIAL BOND HEARING APPEARANCE


                 On the 10th day of July, 2020, the

     above-entitled cause came on regularly for bond hearing

     before the Honorable Michael Noble, Judge of Division 16B

     of the Twenty-Second Judicial Circuit in the City of St.

     Louis.

                 The State of Missouri was represented by Mac

     Callanan, Assistant Circuit Attorney.

                 The Defendant was present via video and was

     represented by Anthony Muhlenkamp.




                        RENEE LYNN BIERMAN, CCR, CSR
                          OFFICIAL COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT




                                                      Dixon v. City of St. Louis 20831
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 299 of 1116 PageID #:
                                     7329



 1                 THE COURT:       We're on the record for the initial

 2     appearance of Mr. Terry Warren, Cause Number 2022-CR01153.

 3     Mr. Warren is appearing on video from the Justice Center.

 4     Mr. Mac Callanan is appearing on video for -- on behalf of

 5     the State. And Mr. Tony Muhlenkamp is appearing, for the

 6     limited purposes of this hearing, on video as well.

 7                 So, Mr. Warren, we're going to do a couple things.

 8     One, I don't think I said this, but my name is Judge Noble.

 9     I'm one of the judges here in the 22nd Circuit. I'm

 10    sitting in 16B this week.

 11                This is your initial appearance, so we're going to

 12    go over your charges and your conditions of release. If you

 13    are not released today, then they'll bring you back in one

 14    week and you will have another judge take a peek at it, and

 15    he or she may make a different decision than I make.

 16                So, first thing I want you to understand is you

 17    have the right to remain silent.

 18                Do you understand that?

 19                THE DEFENDANT:         Yes.

 20                THE COURT:       And you understand that anything you

 21    say may be used against you.

 22                Do you understand that?

 23                THE DEFENDANT:         Yes.

 24                THE COURT:       All right. So, when I do ask you

 25    questions, I'm only going to ask you questions about you



                                                                               2

                                                      Dixon v. City of St. Louis 20832
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 300 of 1116 PageID #:
                                     7330



 1     as a person. I do not want to know anything about the

 2     case.

 3                 Do you understand?

 4                 THE DEFENDANT:           Yes.

 5                 THE COURT:         All right. So, do you understand

 6     you are charged with unlawful possession of a firearm,

 7     which is a D felony, and unlawful use of a weapon,

 8     Subsection 4, exhibiting, which is an E felony.

 9                 Do you understand that?

 10                THE DEFENDANT:           Yes.

 11                THE COURT:         All right. Wow, none of the

 12    official appearances are on -- all right. So, I'm going

 13    to go -- they filled out an exhibit for 16B, so I'm going

 14    to go over some information with you, Mr. Warren. Okay?

 15                THE DEFENDANT:           Okay.

 16                THE COURT:         All right. It says here that you

 17    are -- all right. That you have one prior from 2011,

 18    which is a rob first, ACA, and you ended up doing three

 19    years in the Department of Corrections.

 20                Is that correct?

 21                THE DEFENDANT:           Yes.

 22                THE COURT:         And, on this case, your current bond

 23    is -- oh, let me see what he did. Looks like it's no bond

 24    allowed. All right. Huh. Did you do an interview with

 25    anybody -- hold on. Wait. Oh, I see it. Never mind.



                                                                                 3

                                                        Dixon v. City of St. Louis 20833
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 301 of 1116 PageID #:
                                     7331



 1     Here we go.

 2                   All right. You're twenty-six years old, you stay

 3     on Kemper Avenue? Or Kemper --

 4                   THE DEFENDANT:         Yes, sir.

 5                   THE COURT:     So do you stay at Kemper, or do you

 6     stay at Illinois?

 7                   THE DEFENDANT:         Me and my girlfriend live on

 8     Illinois. My dad stay on Kemper.

 9                   THE COURT:     Okay.

 10                  THE DEFENDANT:         Me and my girlfriend just

 11    recently got a house on Illinois.

 12                  THE COURT:     Got it. All right. Single, two

 13    kids. You're currently working at a temp agency?

 14                  THE DEFENDANT:         Yes, sir. I --

 15                  THE COURT:     Hold on one second. Hold on one

 16    second. Looks like you -- you got a gunshot, and you had

 17    a broken collar bone.

 18                  THE DEFENDANT:         I do.

 19                  THE COURT:     All right. You have no mental

 20    health issues?

 21                  THE DEFENDANT:         I don't.

 22                  THE COURT:     Looks like you may abuse marijuana

 23    and alcohol.

 24                  THE DEFENDANT:         I have.

 25                  THE COURT:     All right. Looks like you don't



                                                                                  4

                                                         Dixon v. City of St. Louis 20834
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 302 of 1116 PageID #:
                                     7332



 1     have a lot of money. Is that fair to say?

 2                 THE DEFENDANT:         Correct.

 3                 THE COURT:       All right. Based on your financial

 4     report, you receive some TANF, about two hundred

 5     thirty-four bucks a month, but you don't have anything but

 6     maybe a hundred bucks in the bank.

 7                 So the Court is going to make a determination that

 8     you are indigent, and the public defenders are appointed

 9     pursuant to Rule 31.02. That's about it. Let me look at

 10    the probable cause statement.

 11                All right, Mr. Callanan, is there a victim

 12    statement on this one?

 13                MR. CALLANAN:       There is not a victim impact

 14    statement, Your Honor.

 15                THE COURT:       Okay. What's your argument on why

 16    the bond should remain no bond?

 17                MR. CALLANAN:       Your Honor, our position -- Yes,

 18    Your Honor. Our position is that the bond should remain

 19    no bond in this particular case. We see an escalation

 20    where he was evicted from the property -- not evicted, but

 21    he was told -- he was ejected from the property, and he

 22    comes back, Your Honor, this time with a firearm, where he

 23    points it not only at the security guard, but he goes up

 24    to several windows of cars that are occupied and taps in a

 25    threatening manner on those vehicles, Your Honor. So, he



                                                                              5

                                                     Dixon v. City of St. Louis 20835
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 303 of 1116 PageID #:
                                     7333



 1     showcased that he's not a danger just to one person, but

 2     multiple people who were in that parking lot, Your Honor.

 3                 This is someone who previously had a robbery

 4     first, Your Honor, a felon in possession of a firearm again,

 5     Your Honor, and he did time on that robbery first.

 6                 And if you look at the probable cause, too, when

 7     that security guard comes out to try and deescalate the

 8     situation at the property again, second time that day, he

 9     says he's going to beat his ass, and he points the weapon at

 10    him several times.

 11                I don't think that there are any conditions, Your

 12    Honor, monetary or otherwise, that would ensure the safety

 13    of the community. I think we have a felon in possession of

 14    a firearm who is pointing it at several people, Your Honor,

 15    in a threatening manner.

 16                He's a clear danger to the community, and I'd ask

 17    you to keep it at no bond. Thank you.

 18                THE COURT:       All right, Mr. Muhlenkamp, if you

 19    want to talk to your client, you can.

 20                MR. MUHLENKAMP:             We would waive formal reading

 21    and enter a plea of not guilty for Mr. Warren. And can I

 22    inquire now?

 23                THE COURT:       You can.

 24                MR. MUHLENKAMP:             Thank you. Can you hear me

 25    okay?



                                                                                 6

                                                        Dixon v. City of St. Louis 20836
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 304 of 1116 PageID #:
                                     7334



 1                 THE DEFENDANT:          I can.

 2                 THE COURT:       Okay. Please keep your voice up.

 3     As the Court indicated, my name is Tony Muhlenkamp. The

 4     Court has appointed me to represent you for today's

 5     purposes only. My job is to make sure the Judge gets

 6     reliable and accurate information so he can assess your

 7     bond, as far as whether to change it or not change it.

 8     Okay?

 9                 So what I'm going to do is I'm going to ask you

 10    some questions about your background. I'm not going to ask

 11    you about the facts of the case. Please do not volunteer

 12    anything about the facts of the case. You'll get a chance

 13    to do that later with a different attorney. Okay?

 14                THE DEFENDANT:          Okay.

 15                MR. MUHLENKAMP:           Okay. So please just keep your

 16    voice up and tell me the truth. Is that good?

 17                THE DEFENDANT:          All right.

 18                MR. MUHLENKAMP:           Okay. You indicated that you

 19    would live on Illinois if you got released. Right?

 20                THE DEFENDANT:          No. I will be living at my

 21    father house at 4940 Kemper.

 22                MR. MUHLENKAMP:           Oh, you're going to live with

 23    your dad and not your girlfriend?

 24                THE DEFENDANT:          Not my girlfriend, no.

 25                MR. MUHLENKAMP:           Okay. I see here you have two



                                                                                 7

                                                        Dixon v. City of St. Louis 20837
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 305 of 1116 PageID #:
                                     7335



 1     children. Your children live with your girlfriend?

 2                  THE DEFENDANT:        My daughter is kind of -- my son

 3     -- my son is in Florida. I have full custody of my

 4     daughter that's currently with my girlfriend.

 5                  MR. MUHLENKAMP:         Okay. So one of your kids is

 6     here in Missouri and one is in Florida. Right?

 7                  THE DEFENDANT:        Yes.

 8                  MR. MUHLENKAMP:         Do you provide financial

 9     support for your kids?

 10                 THE DEFENDANT:        I provide financial support for

 11    both, yes.

 12                 MR. MUHLENKAMP:         Okay.

 13                 THE DEFENDANT:        I'm a full-time father of my

 14    daughter, sir.

 15                 MR. MUHLENKAMP:         I understand. That's why I

 16    asked. Okay? And you're currently working -- how many

 17    hours a week are you working at the temp agency, sir?

 18                 THE DEFENDANT:        Currently -- they just stopped

 19    it. First I was working about twenty-five to twenty hours

 20    a week. They just stopped it due to one of -- no, two

 21    people having Covid.

 22                 MR. MUHLENKAMP:         Okay. So you've still got your

 23    job, but the hours are a little amuck because of the

 24    pandemic. Right?

 25                 THE DEFENDANT:        Yes, sir.



                                                                                8

                                                       Dixon v. City of St. Louis 20838
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 306 of 1116 PageID #:
                                     7336



 1                  MR. MUHLENKAMP:           Okay. Do you have any money to

 2     post a bond or hire a private attorney?

 3                  THE DEFENDANT:          I have family members that can

 4     possibly help me. But, no. Myself, no.

 5                  MR. MUHLENKAMP:           Have you had a chance to talk

 6     to any of your family members to see what they can come up

 7     with?

 8                  THE DEFENDANT:          Just -- no bond. No. No. I

 9     didn't -- I didn't -- wasn't -- I was told that I had no

 10    bond, so, I told them at this point I don't know what they

 11    could possibly do, with me not having a bond.

 12                 MR. MUHLENKAMP:           Okay. Fair enough. If the

 13    Court does grant you a bond, you're going to have to stay

 14    away from that 7-Eleven on Gravois.

 15                 Is that understood?

 16                 THE DEFENDANT:          Yes, sir.

 17                 MR. MUHLENKAMP:           Like, serious, you cannot go to

 18    that 7-Eleven.

 19                 You understand that, right?

 20                 THE DEFENDANT:          I know. Yes, sir. I not really

 21    gone back since then.

 22                 MR. MUHLENKAMP:           Well, fair enough. The Court

 23    probably is going to want you to be on electronic monitor

 24    if they let out of jail, too. Would you be okay with

 25    that, being on house arrest?



                                                                                 9

                                                        Dixon v. City of St. Louis 20839
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 307 of 1116 PageID #:
                                     7337



 1                 THE DEFENDANT:          Yes, sir, I would.

 2                 MR. MUHLENKAMP:           You're also not going to be

 3     allowed to possess any guns, which you can't possess guns

 4     anyway, you're a convicted felon.

 5                 You understand that, right?

 6                 THE DEFENDANT:          I do.

 7                 MR. MUHLENKAMP:           Okay. What I want you to do

 8     now is just stand there and listen closely. I'm going to

 9     make an argument for the Judge. We're going -- we're

 10    going to find something out here relatively quickly.

 11                Regardless of what the Judge does on your bond,

 12    you need a lawyer moving forward. So please fill out the

 13    paperwork for the public defender. Ask the jailer for it

 14    nicely, they'll hand it to you, make sure you get that

 15    filled out. Okay?

 16                THE DEFENDANT:          Okay.

 17                MR. MUHLENKAMP:           All right. Thank you, Mr.

 18    Warren. Judge, are you ready, sir?

 19                THE COURT:       I'm ready. Hit me.

 20                MR. MUHLENKAMP:           Thank you, Your Honor.

 21                Judge, I just want to point out we're dealing with

 22    a Class D and a Class E felony. Again, these are charges

 23    that a lot of times traditionally end up in granting

 24    probation anyway at the end of the case. That being the

 25    case -- I get there's some aggravators here, but I think we



                                                                               10

                                                       Dixon v. City of St. Louis 20840
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 308 of 1116 PageID #:
                                     7338



 1     could address those with special conditions of the bond.

 2     Specifically I think a GPS monitor makes sense, with house

 3     arrest, requiring him to report to his job, requiring him to

 4     live with his father at that address on Kemper. No bond on

 5     a Class D and a Class E felony seems a little -- little

 6     severe, Judge.

 7                 This looks like it's going to end up being a PD

 8     and a Bail Project case. I ask for something in the range

 9     of $10,000 with ten percent authorized. That way the Bail

 10    Project can potentially get this man out of jail, on his

 11    behalf, get him back to work so he can support his kids.

 12                I do want to point out, too, on the robbery, it is

 13    about ten years old. It appeared that he did walk down his

 14    probation, which is a good thing. Although clearly had a

 15    hiccup here.

 16                No bond on a D and an E felony seems a little

 17    steep, Judge, so I would ask $10,000 with ten percent, house

 18    arrest, GPS, no guns, obviously, and any other conditions

 19    the Court would deem appropriate.

 20                Thank you, sir.

 21                THE COURT:        All right. I'm -- when I look at

 22    the prior, it says that he did three years at the

 23    Department -- he got an SES on the rob first, but the ACA

 24    they gave him three years at DOC. Which is --

 25                MR. MUHLENKAMP:           But he got five years'



                                                                               11

                                                       Dixon v. City of St. Louis 20841
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 309 of 1116 PageID #:
                                     7339



 1     probation, so that means he got out and he walked it down.

 2     He got one of those city probation ACA deals.

 3                  THE COURT:      Okay. That's one way to look at it.

 4     All right.

 5                  MR. MUHLENKAMP:          Well, that's what happened,

 6     too, so that's another way to look at it. So --

 7                  THE COURT:      Okay. All right. So, the Court is

 8     going to keep the bond at no bond.

 9                  I understand your argument, Mr. Muhlenkamp. This

 10    -- when I look at just a possession of firearm, and

 11    exhibiting, typically the one -- the types of cases that I'm

 12    okay with giving a bond on is somebody waving something in

 13    anger, or that type of thing. But when it's used on

 14    multiple citizens and in response to a situation like this,

 15    it's exactly what scares the bejesus out of the community.

 16                 So, the Court is not confident that the community

 17    would be safe with Mr. Warren out. The Court is going to

 18    deny the request for modification and keep the bond at no

 19    bond.

 20                 The next court date in here, Mr. Warren, will be

 21    next week, July 17th, at noon. Another judge may take a

 22    look at it and see something different, but right now I'm

 23    concerned about the safety of the community.

 24                 And, then, after that, your next court date will

 25    be in Division 25, August 12th, at 9:15.



                                                                                 12

                                                         Dixon v. City of St. Louis 20842
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 310 of 1116 PageID #:
                                     7340



 1                 Good luck, Mr. Warren.

 2                          0o0

 3

 4

 5

 6

 7

 8

 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                                                           13

                                                   Dixon v. City of St. Louis 20843
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 311 of 1116 PageID #:
                                     7341



 1                                    CERTIFICATE

 2                 I, Renee Lynn Bierman, Certified Court Reporter,

 3     do hereby certify that I am an official court reporter for

 4     the Circuit Court of the City of St. Louis; that on July

 5     10, 2020, I was present and reported all the proceedings

 6     had in the case of STATE OF MISSOURI, Plaintiff, vs. TERRY

 7     LEE WARREN, JR., Defendant, Cause No. 2202-CR01153.

 8                 I further certify that the foregoing pages

 9     contain a true and accurate reproduction of the

 10    proceedings.

 11                In compliance with Supreme Court Rule 84.18, I

 12    certify that the cost of preparing this transcript is as

 13    follows:

 14

 15    14 PAGES @ $4.00 PER PAGE. . . . . . . . . . . . $56.00

 16

 17

 18                              /S/RENEE LYNN BIERMAN

 19                    -----------------------------------------------

 20

 21                       RENEE LYNN BIERMAN, CSR, CCR #701

 22                       22ND JUDICIAL CIRCUIT - CITY OF ST. LOUIS

 23                                   State of Missouri

 24

 25



                                                                                 14

                                                         Dixon v. City of St. Louis 20844
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 312 of 1116 PageID #:
                                     7342




     EXHIBIT 146
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 313 of 1116 PageID #:
                                     7343
                                                                           1




              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                     Michael K. Mullen, Circuit Judge



     STATE OF MISSOURI,                    )
                                           )
                             Plaintiff,    )
                                           )
                             vs.           )   Cause No. 2022-CR01520
                                           )
                                           )      Division No. 16B
                                           )
     CORVELL J. WRAGGS, JR.                           )
                                        )
                             Defendant. )




                         FIRST APPEARANCE HEARING
                             September 9, 2020




     ROSS GIPSON
      Assistant Circuit Attorney
      1114 Market Street
      St. Louis, MO 63101
                 on behalf of the State;

     TERENCE W. NIEHOFF
      St. Louis, MO 63104
                 on behalf of the Defendant.




                       LAURIE A. BENNETT, CCR #407
                         OFFICIAL COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT


                                                      Dixon v. City of St. Louis 20845
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 314 of 1116 PageID #:
                                     7344
                                                                             2




   1               THE COURT:    This is Cause No. 2022-CR01520.         It's

   2       styled State of Missouri versus Corvell Wraggs.

   3       Mr. Wraggs appears via video.       Ms. Gorman is here.       She

   4       has been appointed to represent Mr. Wraggs for the

   5       purposes of this -- I'm sorry, no, you're not.

   6               Mr. Niehoff who has entered his appearance on Mr.

   7       Wraggs behalf is here, and Mr. Gipson is here from the

   8       Circuit Attorney's Office.       We are here to take up Mr.

   9       Wraggs' initial appearance.

  10               Let's start.    Mr. Niehoff, are there any

  11       announcements?

  12               MR. NIEHOFF:    Yes, Your Honor.     Mr. Wraggs does

  13       know what he has been charged with, and I'll enter a not

  14       guilty on his behalf.

  15               THE COURT:    Mr. Wraggs, I might ask you some

  16       questions today.     If I do, I don't want you to tell me

  17       what you did or what you didn't do or what you said or

  18       what you didn't say.      I simply might ask you some

  19       background questions about whether or not -- like whether

  20       you work if I'm trying to figure out what a bond might

  21       be.   I might ask you about your income or what kind of

  22       property you own or something like that.         But because the

  23       circuit attorney is here, I don't want you tell me

  24       anything about the case itself.

  25               Do you understand that?



                                                   Dixon v. City of St. Louis 20846
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 315 of 1116 PageID #:
                                     7345
                                                                             3




   1                THE DEFENDANT:    Yes, sir, I do.

   2                THE COURT:    I'm sure if you start to do that Mr.

   3       Niehoff would jump in any way, but I want you to know

   4       ahead of time that you shouldn't do that.

   5                All right.    So Mr. Gipson, what's the defendant's

   6       bond set at this time?

   7                MR. GIPSON:   His bond is set at no bond, Your

   8       Honor.

   9                THE COURT:    And what's the state's position on

  10       that?

  11                MR. GIPSON:   Your Honor, the state is asking for

  12       no bond in this case.      This was a pretty violent crime.

  13       He had an armed criminal action with unlawful use of a

  14       weapon from a car, unlawful possession of a firearm.

  15                The victim in this case was on his way to visit a

  16       friend.

  17                THE COURT:    Say that again please.     Hold on.     Say

  18       that again.    Hold on.    Say that again.

  19                The victim in this case was on his way what?

  20                MR. GIPSON:   The victim was on his way to visit a

  21       friend and he got side-tracked.

  22                The victim's brother pulled up next to him.          The

  23       victim ignored --

  24                THE REPORTER:    The victim what his brother?

  25                THE COURT:    The victim what?



                                                   Dixon v. City of St. Louis 20847
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 316 of 1116 PageID #:
                                     7346
                                                                             4




   1                MR. GIPSON:    The victim was ignoring his brother

   2       who pulled up beside him in the car.

   3                MR. NIEHOFF:   It's his brother, Your Honor.

   4                MR. GIPSON:    Uh-huh.

   5                THE COURT:    Okay.

   6                MR. GIPSON:    The defendant then shouted, hey, at

   7       the brother, and then the brother was still ignoring --

   8       the victim was still ignoring.        And then the defendant

   9       shot six times at the defendant's (sic) car.          The bullet

  10       struck the car twice.      The victim drove off, and bullet

  11       fragments were then recovered from the back seat.            So

  12       shots fired at the car.

  13                We just think that based on these actions that it

  14       shows that the defendant is a danger to the community.

  15       He obviously knows where the victim lives because they

  16       are brothers.     There is no criminal history to speak of

  17       in this case, but we just think based on the action and

  18       the conduct that it was reckless, it was violent, and we

  19       just think that there should be no bail at this time.

  20                THE COURT:    Mr. Niehoff?

  21                MR. NIEHOFF:   Well, Judge --

  22                MR. GIPSON:    I'm sorry, Your Honor and I'm sorry

  23       Terry.   There is a victim impact statement.         May I read

  24       that at this time?

  25                THE COURT:    Sure.



                                                   Dixon v. City of St. Louis 20848
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 317 of 1116 PageID #:
                                     7347
                                                                             5




   1               MR. GIPSON:    Sorry about that.

   2               THE COURT:    But read it slowly so Laurie can take

   3       it down, Mr. Gipson.

   4               MR. GIPSON:    I will read it slowly.       It says --

   5               MR. NIEHOFF:    Before you go, Ross, I want to say

   6       that I'm objecting to this victim impact statement

   7       because it's not by the victim.       It is by the victim's

   8       mother who wasn't there and has, you know, has no

   9       firsthand knowledge of this.

  10               THE COURT:    Would she also be the defendant's

  11       mother?

  12               MR. NIEHOFF:    No.

  13               THE COURT:    Okay.

  14               MR. GIPSON:    This is from the victim's mother.          It

  15       says, "The defendant is my stepson, and he was driving

  16       around specifically looking for my son and shot to kill.

  17       If he would be released you would be making a big

  18       mistake.    And if he is released and anything happens to

  19       my son, I will want someone to tell me why.          What if a

  20       bullet hit a child in the area?       We never knew the

  21       animosity could come to this.       My son does not have a

  22       record.    He is doing well in life and is not looking for

  23       trouble.    CJ has no education and should not be let out

  24       and is not supposed to have a gun.        He keeps getting

  25       arrested, released and then caught again with guns and



                                                   Dixon v. City of St. Louis 20849
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 318 of 1116 PageID #:
                                     7348
                                                                             6




   1       drugs.   What purpose is he serving out here besides

   2       committing crimes?      What will it take?"

   3                Signed Marnice Smith.

   4                THE COURT:   Mr. Niehoff?

   5                MR. NIEHOFF:   Well, Your Honor, I would point out

   6       that obviously this is -- you know, Mr. Wraggs, Corvell

   7       Wraggs is not a danger to the society at large.           I think

   8       the only issue is whether he is a danger to his brother.

   9       I would point out that his brother has not even come

  10       forward with a victim impact statement, and my

  11       understanding is his brother is not even actively

  12       involved in the prosecution and does not want to be

  13       involved in the prosecution.

  14                There was an incident.     I think that it's a

  15       question of what happened is in dispute.         I think that

  16       unless the co -- or the brother comes forward, I don't

  17       see how the state is even going to be able to make a case

  18       on this thing.

  19                I would ask the Court to consider releasing

  20       Mr. Wraggs with house arrest and GPS monitoring with the

  21       condition that he have no contact with his brother, the

  22       victim in this case.      That way -- because like I said,

  23       it's not -- they're not saying Mr. Wraggs is out there

  24       robbing people or threatening other people.          The only

  25       person who is potentially in danger is his brother.            And



                                                   Dixon v. City of St. Louis 20850
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 319 of 1116 PageID #:
                                     7349
                                                                             7




   1       like I said, he is not even making a victim impact

   2       statement saying he's afraid of his brother or anything

   3       along those lines.     And we can keep those two separate

   4       with house arrest and GPS.

   5               Mr. Wraggs does work.      He actually works two job

   6       but, you know, he could work less if it means he has

   7       freedom.

   8               THE COURT:    I disagree.    I don't think we can keep

   9       the victim brother in this case safe from Mr. Wraggs'

  10       actions with any amount of bond combined with any special

  11       conditions including house arrest.        I'm going to deny any

  12       request at this time and leave the bond at no bond.

  13               The next court date is going to be October 7th at

  14       9 o'clock.

  15               MR. NIEHOFF:    Thank you, Your Honor.

  16               THE DEFENDANT:     October 7th?

  17               THE COURT:    Oh, wait.

  18               THE DEPUTY CLERK:     'Cause he was here yesterday,

  19       wasn't he?

  20               THE COURT:    Oh, yeah.    So your initial appearance

  21       is going to be -- I'm sorry your --

  22               MR. NIEHOFF:    I get another shot next week.

  23               THE COURT:    You do, and you get that on September

  24       16th.

  25               MR. NIEHOFF:    Okay.    I'm going to have the victim



                                                   Dixon v. City of St. Louis 20851
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 320 of 1116 PageID #:8
                                     7350



  1       with me next time.

  2                THE COURT:     There you go.     That might do it right

  3       there, Terry.      That's probably what you need to do.

  4

  5

  6                  (End of proceedings.)

  7

  8

  9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                    Dixon v. City of St. Louis 20852
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 321 of 1116 PageID #:9
                                     7351



                                     CERTIFICATE



                   I, Laurie A. Bennett, Certified Court Reporter, do

       hereby certify that I am an Official Court Reporter for the

       Circuit Court of the City of St. Louis; that on September 8,

       2020, I was present and reported all the proceedings had in

       the case of STATE OF MISSOURI, Plaintiff, vs. CORVELL J.

       WRAGGS, JR., Defendant, Cause No. 2022-CR01520

                   I further certify that the foregoing 8 pages

       contain a true and accurate reproduction of the proceedings.




                    /s/ Laurie A. Bennett
                    ______________________________________

                             LAURIE A. BENNETT CCR #407




                                                    Dixon v. City of St. Louis 20853
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 322 of 1116 PageID #:
                                     7352




     EXHIBIT 147
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 323 of 1116 PageID #:
                                     7353

                     IN THE CIRCUIT COURT OF MISSOURI
                   22nd JUDICIAL CIRCUIT, DIVISION 16B
                    Honorable Elizabeth Hogan, Judge
               STATE OF MISSOURI,   )
                                    )
                      Plaintiff,    )
                                    )
         v.                         ) No. 2022-CR01201
                                    )
                                    )
                                    )
                      Defendant.    )
         ___________________________________________________
                         TRANSCRIPT OF HEARING
         ___________________________________________________


                          On July 29, 2020, the above-entitled
         cause came on regularly for hearing before the
         Honorable Elizabeth Hogan, Judge of Division 16B of
         the Twenty-Second Judicial Circuit in the City of St.
         Louis.
                                 APPEARANCES
                          The State of Missouri was represented
         by James Heitman, ESQ., Assistant Circuit Attorneys,
         City of St. Louis, State of Missouri.
                          The Defendant was present in person and
         was represented by Mia Griffin, ESQ., Public
         Defender's Office.


            SHERRY L. GANTNER, CCR #839, RPR, CSR (MO & IL)
                        OFFICIAL COURT REPORTER
                           CITY OF ST. LOUIS
                    TWENTY-SECOND JUDICIAL CIRCUIT
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 324 of 1116 PageID #:
                                     7354
                                                                              2



  1                           July 29, 2020

  2               (The proceedings commenced at 12:00 p.m.)

  3               THE COURT: The record will reflect we are

  4    here in cause No. 2022-CR01201, State of Missouri

  5    vs.                    The record will further reflect

  6    Mr.           is charged with one count of possession of

  7    controlled substance of methamphetamine.

  8               Mr.            the State is charging on

  9    December 10th, 2019, I was on patrol when I saw a Ford

 10    Ranger pull into a gas station. License plate check

 11    showed it was registered to a Mercury. I initiated a

 12    traffic stop on the vehicle and came into contact with

 13                     as the driver.

 14               Computer check revealed he had warrants out

 15    for his arrest. I arrested him and searched the

 16    vehicle where I found a baggy of white crystal

 17    substance in the driver's side door.                said it

 18    was ice. Lab analysis of the substance revealed it to

 19    be methamphetamine.

 20               A warrant is requested due to the belief

 21    that this defendant is a danger to the safety of the

 22    public. He has multiple pending cases and has proven

 23    he will reoffend out on bond.

 24               It shows that you have pending

 25    cause No. 19SL-CR07461, possession of controlled
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 325 of 1116 PageID #:
                                     7355
                                                                              3



  1    substance out of St. Louis County. 1922-CR03928-01, a

  2    receiving stolen property from St. Louis City.

  3    2022-CR0199-01, burglary second, eight counts,

  4    stealing felony eight count, property damage second.

  5    Cause No. 2022-CR00310-01, burglary second, stealing

  6    misdemeanor. 2022-CR000972, burglary second, three

  7    counts stealing felony, three counts property damage

  8    in the second, three counts. 2022-CR00313-01,

  9    burglary second times 31 counts, stealing felony times

 10    31 counts, property damage times 31 counts. Cause

 11    number 1922-CR03792-01, possession of a controlled

 12    substance drug paraphernalia, that you have a prior

 13    conviction for tampering with service where you

 14    received a five-year SES and was revoked and sent to

 15    the penitentiary in cause No. 2194R-01618-01.

 16               The record will further reflect the Court

 17    has reviewed Exhibit 16B which appears to show the

 18    same pending cases that I mentioned. It also list two

 19    additional felony convictions to those that I

 20    mentioned. States that you were living with your

 21    fiancee. That you are a                                and

 22    make approximately $850 a month. That you have no

 23    physical condition, mental health condition or alcohol

 24    or drug abuse concerns.

 25               Does the State have anything further?
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 326 of 1116 PageID #:
                                     7356
                                                                              4



  1               MR. HEITMAN: Nothing further. I would just

  2    emphasize the number of pending cases and reiterate

  3    that I request no bond.

  4               THE COURT: Anything on behalf of defendant?

  5               MS. GRIFFIN: Yes, Judge.

  6               Hi, Mr.              I'm stepping in for

  7    Ms. Lannert. She informed me that the current charges

  8    for possession of a controlled substance, as you

  9    stated, are from December just been charged on

 10    June 26th. Prior to pending charge for this, he has

 11    been out on GPS. He has had only one bond violation

 12    which was cleared at the time. His child was sick so

 13    he stayed at the hospital and was unable to charge his

 14    GPS. He was able to provide EMASS with those

 15    hospitalized records. Again, that was cleared.

 16               He is on GPS. He has been compliant and

 17    Ms. Lannert has been in contact with Mr.                  In

 18    addition, he has been approved for the circuit

 19    attorney's drug classes in regards to this charge. He

 20    has already attended his first class. He missed this

 21    Monday's class because he was in custody, but he

 22    intends to attend all the cases so that the charges

 23    may be dropped.

 24               In addition, last week he appeared in

 25    Division 26 through video. So as a result we would
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 327 of 1116 PageID #:
                                     7357
                                                                              5



  1    request that he be back on his GPS bond and be

  2    required to comply with bond conditions that he was

  3    previously on.

  4               THE COURT: The Court finds considering

  5    Missouri Supreme Court 33.01 generally, and as

  6    specifically applied to this defendant that the

  7    defendant presently has one, two, three, four, five,

  8    six, seven pending felony cases with over 50 felony

  9    counts and therefore poses a danger to the community

 10    and the bond will remain at no bond. That will

 11    conclude the record.

 12               (Proceedings were concluded.)

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 328 of 1116 PageID #:
                                     7358
                                                                              6



  1                            CERTIFICATE
  2                     I, Sherry L. Gantner, Certified Court
  3    Reporter, do hereby certify that I am an official
  4    court reporter for the Circuit Court of the City of
  5    St. Louis; that on July 29, 2020, I was present and
  6    reported all the proceedings had in the case of STATE
  7    OF MISSOURI, Plaintiff, vs.                      Defendant,
  8    Cause No. 2022-CR01201.
  9

 10                     I further certify that the foregoing
 11    pages contain a true and accurate reproduction of the
 12    proceedings.
 13

 14                     __________________________
 15                      Sherry L. Gantner, CCR 839
                            RPR, CSR (IL and MO)
 16

 17

 18

 19

 20

 21

 22

 23    TRANSCRIBED: January 6, 2021
 24

 25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 329 of 1116 PageID #:
                                     7359




     EXHIBIT 148
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 330 of 1116 PageID #:
                                     7360

                     IN THE CIRCUIT COURT OF MISSOURI
                   22nd JUDICIAL CIRCUIT, DIVISION 16B
                    Honorable Elizabeth Hogan, Judge
                STATE OF MISSOURI,  )
                                    )
                      Plaintiff,    )
                                    )
         v.                         ) No. 2022-CR01338
                                    )
                                    )
                                    )
                      Defendant.    )
         ___________________________________________________
                         TRANSCRIPT OF HEARING
         ___________________________________________________


                          On July 31, 2020, the above-entitled
         cause came on regularly for hearing before the
         Honorable Elizabeth Hogan, Judge of Division 16B of
         the Twenty-Second Judicial Circuit in the City of St.
         Louis.
                                 APPEARANCES
                          The State of Missouri was represented
         by James Heitman, ESQ., Assistant Circuit Attorneys,
         City of St. Louis, State of Missouri.
                          The Defendant was present in person and
         was represented by Tony Muhlenkamp, ESQ., Attorney at
         Law.


            SHERRY L. GANTNER, CCR #839, RPR, CSR (MO & IL)
                        OFFICIAL COURT REPORTER
                           CITY OF ST. LOUIS
                    TWENTY-SECOND JUDICIAL CIRCUIT
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 331 of 1116 PageID #:
                                     7361




                                   INDEX

                             JULY 31, 2020



             Direct Examination By Mr. Muhlenkamp . . . . . . . 5

       Reporter's Certificate                                         13
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 332 of 1116 PageID #:
                                     7362
                                                                              3



  1                           July 31, 2020

  2                (The proceedings commenced at 12:00 p.m.)

  3                THE COURT: The record will reflect we are

  4    here in cause No. 2022-CR01338, State of Missouri

  5    vs.                   The record will further reflect

  6    Mr.         is present via video camera from the Justice

  7    Center due to COVID-19.

  8                Mr.         Mr. Muhlenkamp is waving at you.

  9    He is a private attorney that is here to represent you

 10    in terms of the bond for today only.

 11                The State is present by Assistant Circuit

 12    Attorney James Heitman. The State is charging that

 13    the victim reported he was stabbed by the defendant

 14    after the defendant showed up at his house and started

 15    an altercation. A next door neighbor witnessed the

 16    stabbing and said that the defendant pushed the victim

 17    down the stairs and then started kicking the victim,

 18    pulled out a knife and began stabbing the victim while

 19    he was on the ground. The victim had stab wounds to

 20    his face, chest, legs and went to Barnes Hospital for

 21    stitches.

 22                The victim positively identified the

 23    defendant in a photo lineup and reported this is the

 24    second time the defendant has assaulted him. The

 25    defendant was interviewed and at first denied being
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 333 of 1116 PageID #:
                                     7363
                                                                              4



  1    involved and then later admitted to stabbing the

  2    victim, but claimed he only stabbed him in the leg a

  3    couple times and that it was in self-defense.

  4               It is worth noting the victim's version was

  5    corroborated by the next door neighbor statement that

  6    victim was pushed down the stairs by the defendant,

  7    kicked and then stabbed.

  8               You are charged with assault in the first

  9    degree, which is a Class A felony with a range of

 10    punishment anywhere from ten years up to life

 11    imprisonment with a mandatory serving of 85 percent,

 12    and armed criminal action which is an unclassified

 13    felony with a range of punishment beginning at every

 14    day of three years up to 30 years or life

 15    imprisonment.

 16               The probable cause also states: I believe

 17    the defendant is a danger to the community due to his

 18    extensive criminal history. Some of his convictions

 19    include robbery in the first degree, guilty June 21,

 20    1996, seven years department of corrections. Robbery

 21    2nd degree and burglary first degree, guilty date

 22    unknown, seven years department of corrections.

 23    Violating an order of protection, guilty 12-1-2003,

 24    one year SES. Possession of a controlled substance,

 25    guilty May 12, 2009, six year DOC. Assault in the
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 334 of 1116 PageID #:
                                     7364
                                                                              5



  1    third degree, guilty 5-14-2009, one year in jail.

  2    Domestic assault in the second degree, guilty

  3    July 15th, 2014, six months SES.

  4               The Court has also received, reviewed and

  5    takes judicial notice of Exhibit 16B contained in the

  6    Court file which was filled out by the pretrial

  7    commissioner.

  8               It notes the cause numbers for the

  9    previously mentioned -- it only list three of them.

 10    It says the burglary first and robbery second was

 11    cause No. 94CR-00543-01. The possession of a

 12    controlled substance was cause number 08SL-CR07417-01.

 13    In cause -- domestic assault second was

 14    cause No. 1322-CR05858-01.

 15               It states that you have family ties of a

 16    sister and that you lived in the community for your

 17    life and lists your sister's address. States you have

 18    mental health condition, schizophrenia and seizures.

 19    No alcohol or drug abuse issues and no interest in

 20    services for either your mental health or your

 21    physical condition.

 22               It says that are you on Dilantin. Are you

 23    receiving that at the Justice Center, sir?

 24               THE DEFENDANT: Yes, ma'am. Yes, ma'am.

 25               THE COURT: Okay.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 335 of 1116 PageID #:
                                     7365
                                                                              6



  1                THE DEFENDANT: I am.

  2                THE COURT: And you are not on medication

  3    for your schizophrenia; is that correct?

  4                THE DEFENDANT: They going to give me some.

  5                THE COURT: Okay. You've already seen

  6    somebody?

  7                THE DEFENDANT: Yes, ma'am.

  8                THE COURT: Okay.

  9                It list that you aren't receiving any public

 10    assistance. That you are not currently employed.

 11    That you don't have any financial assets. That you

 12    don't have any children. That you can't pay any bond.

 13                Anything further on behalf of the State?

 14                MR. HEITMAN: No, Your Honor. We are simply

 15    requesting based on the violent nature of these

 16    offenses and the fact this is not the first time he

 17    attacked this particular victim, I believe that the

 18    defendant still possesses a threat to the victim and

 19    community at large so we are asking for no bond.

 20                THE COURT: Mr. Muhlenkamp, did you wish to

 21    inquire?

 22                MR. MUHLENKAMP: Please, Judge.

 23                        DIRECT EXAMINATION
 24    BY MR. MUHLENKAMP:

 25          Q.    Mr.         can you hear okay?
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 336 of 1116 PageID #:
                                     7366
                                                                              7



  1          A.   Yes, sir, I can.

  2          Q.   Good afternoon, sir. Like the Judge

  3    indicated, she appointed me to represent you for

  4    today's hearing only, okay? I'm going to be asking

  5    you some questions about your background. I'm not

  6    going to ask you about the facts of the case so don't

  7    volunteer anything about that.

  8               But my goal here is I want to make sure the

  9    Judge gets the right information so she can make an

 10    informed decision about your bond, okay?

 11          A.   Yes, sir.

 12          Q.   So just please keep your voice up because we

 13    are doing this via video and tell me the truth, okay?

 14          A.   Yes, sir.

 15          Q.   As you stand there today, do you have any

 16    money to post bond in this case at all? Can you come

 17    up with anything?

 18          A.   $500.

 19          Q.   I'm sorry? You think you can come up with

 20    $500.

 21          A.   Uh-huh.

 22          Q.   Okay. If you did make bond, would you still

 23    live at                 ?

 24          A.   Yes, sir.

 25          Q.   You live there by yourself, correct?
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 337 of 1116 PageID #:
                                     7367
                                                                              8



  1          A.   Yes, sir.

  2          Q.   If the Court wanted you to wear an ankle

  3    monitor so they knew where you were, kind of be on

  4    house arrest, I'm assuming you would be okay with

  5    that, right?

  6          A.   Yes, sir.

  7          Q.   If the Court wanted you to have no contact

  8    whatsoever with the other individual involved, his

  9    name is                , I'm assuming you would be okay

 10    with that too, right?

 11          A.   Yes, sir.

 12          Q.   Okay. You indicated to the Judge that you

 13    are getting your Dilantin for your seizures?

 14          A.   Yes, sir.

 15          Q.   They are giving that to you at the jail?

 16          A.   Yes, sir.

 17          Q.   Okay. I see that you also have -- do you

 18    get some services from Barnes-Jewish at the Hopewell

 19    Center, Hopewell Clinic?

 20          A.   They take my case, medication this week.

 21    Appointment September 1st, get my medication.

 22          Q.   Are those the folks that kind of monitor

 23    your medication and make sure it's right?

 24          A.   Yes, sir.

 25          Q.   How long have you been going to see those
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 338 of 1116 PageID #:
                                     7368
                                                                              9



  1    folks?

  2          A.   I've been doing it since '07.

  3          Q.   Okay. Here's what I'm going to do, I don't

  4    have any additional questions for you, okay? I am

  5    going to make an argument to the Judge and see if I

  6    can get you a bond set today. She might grant it, she

  7    might not. Either way, you need a lawyer moving

  8    forward, okay?

  9               So my recommendation to you, because I can't

 10    represent you after today, you need to either hire a

 11    private attorney, if you can't afford it, you need to

 12    ask at the jail for the public defender paperwork.

 13    Fill out that paperwork immediately so one of their

 14    attorneys can see you and represent you, okay?

 15          A.   Yes, sir.

 16               MR. MUHLENKAMP: Thank you, Mr.                Just

 17    stand there and listen carefully, okay?

 18               THE DEFENDANT: Yes, sir.

 19               MR. HEITMAN: Thank you, sir.

 20               Judge, are you ready?

 21               THE COURT: I am.

 22               MR. MUHLENKAMP: Thank you, Your Honor.

 23               Judge, I don't dispute any of the stuff that

 24    you got out of him when you questioned him initially.

 25    That all seems to jive with the paperwork I'm looking
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 339 of 1116 PageID #:
                                     7369
                                                                             10



  1    at. The main thing I would stress, this appears that

  2    it happened back in February of 2020, about five or

  3    six months ago. The police, based upon the probable

  4    cause statement, they seem to be involved

  5    relatively -- neighbor was interviewed. The alleged

  6    victim or the victim in the case went to the hospital.

  7    They have a lot of information.

  8               It appears also that my client was

  9    interviewed, gave him a statement, you know, he said

 10    acted in self-defense. He gave his version of what

 11    happened. I'm assuming he was released pending

 12    application of warrants and they just let him go.

 13    They let him go home. And that was back in February,

 14    back when this allegedly happened.

 15               Five months have gone by, nothing has

 16    changed in that time from when he was initially let

 17    go. He doesn't appear he picked up any new cases in

 18    the prior five to six months. I realize he does have

 19    a history. It is relatively old though. The most

 20    recent things from 2009 we are talking about assault

 21    third degree -- I guess there is a 2014 domestic

 22    assault second also. So it's relatively distant.

 23               I guess the main thing I would stress,

 24    Judge, he was released pending application of warrant.

 25    If he was that big of a threat to the victim, they get
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 340 of 1116 PageID #:
                                     7370
                                                                             11



  1    these cases charged relatively quickly.

  2               I'm not asking for the recog. I get it's a

  3    Class A felony, but something in the neighborhood,

  4    probably going to end up being a public defender case

  5    and bail project case hopefully. I would ask for

  6    something in the neighborhood of 30,000, 10 percent

  7    authorized, maybe 40,000, 10 percent authorized so

  8    Mr.        could get an attorney, get his bond posted

  9    and defend his case. Thank you.

 10               THE COURT: Anything further on behalf the

 11    State, Mr. Heitman?

 12               MR. HEITMAN: No, Your Honor.

 13               THE COURT: The Court does note that there

 14    does seem to be a period of time between the incident

 15    and when charges were issued and would ask that at the

 16    seven day hearing the State be prepared to speak to

 17    that issue.

 18               The Court finds pursuant to 33.01 for today,

 19    however, and considering each of the provisions

 20    generally, and as applied to this defendant, namely

 21    that he is unemployed, that he has schizophrenia and

 22    another seizures disorder, that he has not only a

 23    substantial criminal history of convictions, but

 24    substantial violent history of convictions.

 25               The Court does have a concern regarding his
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 341 of 1116 PageID #:
                                     7371
                                                                             12



  1    mental state and whether or not he is on the proper

  2    medication for schizophrenia and notes he testified he

  3    did have a worker. And BJC and Hopewell are two

  4    different people, Mr. Muhlenkamp. He has one or the

  5    other, but I would like to find out if an attorney

  6    representing him can find out who his worker is so we

  7    are sure he is on the proper medication.

  8               So for today's purposes the Court is going

  9    to order the bond remain where it is. I am going to

 10    appoint the public defender. I put in my order that I

 11    do have concerns regarding the mental issue.

 12               Mr.          I want you to fill out an

 13    application for a public defender because you are

 14    going to have another hearing that's longer than the

 15    one today seven days from today's date and it's the

 16    Court's hope that you have an attorney at that hearing

 17    who can speak to and would have spoken with your

 18    sister and make sure that you have an alternate home

 19    plan where the Court and the victim and the State

 20    could not only be assured that you were medically

 21    compliant, but that that place was somewhere away from

 22    this particular neighbor. Does that make sense?

 23               THE DEFENDANT: Yes, ma'am.

 24               THE COURT: So will you fill out an

 25    application for public defender? I already appointed
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 342 of 1116 PageID #:
                                     7372
                                                                             13



  1    them and I put on there to try to speed up the process

  2    of when they come to see you. You are going to have

  3    another hearing one week from today on August 7th, at

  4    noon, and then your first court date is September 1st

  5    at 9:15. Okay?

  6               THE DEFENDANT: (Nods head.)

  7               THE COURT: That will conclude the hearing.

  8               (Proceedings were concluded.)

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 343 of 1116 PageID #:
                                     7373
                                                                             14



  1                            CERTIFICATE
  2                     I, Sherry L. Gantner, Certified Court
  3    Reporter, do hereby certify that I am an official
  4    court reporter for the Circuit Court of the City of
  5    St. Louis; that on July 31, 2020, I was present and
  6    reported all the proceedings had in the case of STATE
  7    OF MISSOURI, Plaintiff, vs.                     Defendant,
  8    Cause No. 2022-CR01338.
  9

 10                     I further certify that the foregoing
 11    pages contain a true and accurate reproduction of the
 12    proceedings.
 13

 14                     __________________________
 15                      Sherry L. Gantner, CCR 839
                            RPR, CSR (IL and MO)
 16

 17

 18

 19

 20

 21

 22

 23    TRANSCRIBED: January 6, 2021
 24

 25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 344 of 1116 PageID #:
                                     7374




     EXHIBIT 149
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 345 of 1116 PageID #:
                                     7375

                     IN THE CIRCUIT COURT OF MISSOURI
                   22nd JUDICIAL CIRCUIT, DIVISION 16B
                     Honorable Elizabeth Hogan, Judge
                STATE OF MISSOURI,  )
                                    )
                      Plaintiff,    )
                                    )
         v.                         ) No. 2022-CR01800
                                    )
                DEMETRIUS SHEGOG, )
                                    )
                      Defendant.    )
         ___________________________________________________
                         TRANSCRIPT OF HEARING
         ___________________________________________________


                          On October 26, 2020, the above-entitled
         cause came on regularly for hearing before the
         Honorable Elizabeth Hogan, Judge of Division 16B of
         the Twenty-Second Judicial Circuit in the City of St.
         Louis.
                                 APPEARANCES
                          The State of Missouri was represented
         by Ken Jones and Chris Clark, ESQ., Assistant Circuit
         Attorneys, City of St. Louis, State of Missouri.
                          The Defendant was present in person and
         was represented by Eric Barnhart, ESQ., Attorney at
         Law.


            SHERRY L. GANTNER, CCR #839, RPR, CSR (MO & IL)
                         OFFICIAL COURT REPORTER
                            CITY OF ST. LOUIS
                    TWENTY-SECOND JUDICIAL CIRCUIT

                                                   Dixon v. City of St. Louis 21000
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 346 of 1116 PageID #:
                                     7376




                                   INDEX

                           OCTOBER 26, 2020

             Direct Examination By Mr. Barnhart . . . . . . . . 5

       Reporter's Certificate                                            9




                                                   Dixon v. City of St. Louis 21001
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 347 of 1116 PageID #:
                                     7377
                                                                                 3



  1                          October 28, 2020

  2               (The proceedings commenced at 12:00 p.m.)

  3               THE COURT: The record will reflect we are

  4    here in cause No. 2022-CR01800, State of Missouri

  5    vs. Demetrius Shegog. The record will further reflect

  6    all parties are present via WebEx due to the ongoing

  7    administrative order associated with COVID-19.

  8               The record will further reflect the State is

  9    present by Assistant Circuit Attorney Ken Jones and

 10    Chris Clark. That the defendant is present in person

 11    via video and by Eric Barnhart who is waving at you,

 12    Mr. Shegog. Mr. Barnhart has been appointed to

 13    represent you for today's hearing only, okay?

 14               THE DEFENDANT: Yes, ma'am.

 15               THE COURT: The record will further reflect

 16    the Court takes judicial notice of its file and

 17    contents and notes Mr. Shegog that you have been

 18    charged with unlawful possession of a firearm.

 19               The State is alleging that the police

 20    officer observed a vehicle driving at a high rate of

 21    speed and then subsequently make a right turn without

 22    stopping at the stop sign. I then activated my

 23    emergency lights and curbed the vehicle. Upon making

 24    contact with the driver he spontaneously stated that

 25    he had a gun. A computer inquiry revealed the
                                                   Dixon v. City of St. Louis 21002
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 348 of 1116 PageID #:
                                     7378
                                                                                 4



  1    defendant to be a convicted felon. Upon seizing the

  2    gun it was revealed to be a black Tisas? Anyone? I

  3    don't know. A black T-I-S-A-S Zig .45 caliber weapon.

  4               On February 23, 2020, the defendant was

  5    convicted of robbery in the first degree in

  6    cause No. 22001-01699B. Based on the foregoing and

  7    the defendant's violent criminal history, I believe he

  8    is a danger to the community.

  9               The Court also notes it has received and

 10    reviewed Exhibit 16B which is contained in the Court

 11    file which notes additional convictions in cause

 12    No. 2200101699B, robbery in the first degree, two

 13    counts for which the defendant received 20 years --

 14    this doesn't make sense, Mr. Barnhart. I don't know

 15    if you have it because it has 20 years confined and

 16    then SES four years. So I'm not sure if he got a 20

 17    year SES or --

 18               MR. JONES: I think, Your Honor, that it was

 19    a four-year SES with a 20-year backup.

 20               THE COURT: Well, that doesn't make sense

 21    either. Remember, it would have to be 20 years SES

 22    with four years' probation. So you couldn't have four

 23    year SES with 20 years' probation.

 24               MR. JONES: I mean the four years is

 25    probation. The 20 years was a sentence that wasn't
                                                   Dixon v. City of St. Louis 21003
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 349 of 1116 PageID #:
                                     7379
                                                                                 5



  1    executed.

  2                THE COURT: Okay. Thank you. In 1990 in

  3    cause No. 00CR-003118, unlawful use of a weapon, a

  4    three-year SES with five years probation. In 2000 in

  5    cause No. 0013420, robbery in the second degree and he

  6    received 15 years confinement. In cause                    No.

  7    011004823, possession of controlled substance for

  8    which he received 18 year's confinement. In 2022 in

  9    cause No. 021000145, possession of a controlled

 10    substance, 15 years confinement.

 11                The defendant indicated he has ties to the

 12    community with his mother, his significant other and

 13    two children. He had a failure to appear wanted from

 14    2019. He is unemployed and has no income.

 15                The State can proceed.

 16                MR. JONES: Your Honor, from defendant's

 17    history it seems like he decided to be a criminal and

 18    he is driving -- particular stop he was compliant, he

 19    was speeding, ran a stop sign on a turn, told the

 20    police officer he had a gun. Police officer finds out

 21    that the defendant had an active city warrant. Of

 22    particular concern, despite the fact he is carrying a

 23    gun, other than a robbery from 20 years ago, he is

 24    simply a felon with a gun which he should not have,

 25    but he has warrants that leads the State to believe
                                                   Dixon v. City of St. Louis 21004
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 350 of 1116 PageID #:
                                     7380
                                                                                 6



  1    that he probably would not participate in this process

  2    if he is allowed to leave today, under any conditions

  3    that is, Your Honor.

  4               Beyond that, the State doesn't strongly

  5    oppose a release, but just he has decided he is going

  6    to be a criminal and I don't -- you know, he -- I

  7    don't believe he is compliant, he shouldn't be

  8    carrying a gun, and if he is released today on a

  9    condition -- I mean, condition of being a felon is

 10    that he not carry a gun. If he is released today,

 11    whatever conditions he has, the State doesn't have any

 12    reason to believe that he would abide by those

 13    conditions either.

 14               Other than those convictions that you noted

 15    for the record, Your Honor, he has numerous traffic

 16    offenses and riding Metro Link without paying a fair

 17    and driving without insurance. So I don't think

 18    Mr. Shegog has any respect for the administration of

 19    justice. That's all I have.

 20               THE COURT: Thank you. Mr. Barnhart.

 21               MR. BARNHART: Thank you, Judge.

 22                        DIRECT EXAMINATION
 23    BY MR. BARNHART:

 24          Q.   Mr. Shegog, I'm Eric Barnhart. I'm your

 25    attorney for today only. I'm going to ask you a few
                                                   Dixon v. City of St. Louis 21005
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 351 of 1116 PageID #:
                                     7381
                                                                                 7



  1    questions and try to get your bond reduced. It looks

  2    like you do seasonal landscape work with your uncle;

  3    is that correct?

  4          A.    Yes.

  5          Q.    And you missed a few days of work and you

  6    are worried about not getting your job back if you

  7    can't get out soon?

  8          A.    Yes.

  9          Q.    Okay. And you've got four children?

 10          A.    Yes, sir.

 11          Q.    And you are actively raising them; is that

 12    correct?

 13          A.    Yes.

 14                MR. BARNHART: Judge, it looks like

 15    community resource screening is recommending Mission

 16    St. Louis for employment opportunities and mentorship.

 17    Recommended employment connection for trade school

 18    options, employment for those with a criminal record,

 19    recommended Care STL for health insurance and as an

 20    asthmatic in need of medication and behavior health

 21    services.

 22          Q.    (By Mr. Barnhart) So you got bad asthma,

 23    Mr. Shegog?

 24          A.    No, sir.

 25          Q.    You got some asthma?
                                                   Dixon v. City of St. Louis 21006
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 352 of 1116 PageID #:
                                     7382
                                                                                 8



  1           A.   Yes.

  2           Q.   Can your family afford to post any sort of

  3    10 percent bond?

  4           A.   No, sir.

  5           Q.   Okay. I think I got what I needed. Thank

  6    you.

  7                If you got released would you live -- where

  8    would you live at?

  9           A.   4111 Taylor.

 10           Q.   Who lives there?

 11           A.   My girlfriend.

 12                MR. BARNHART: All right. Thank you.

 13                Judge, I'm asking for a personal

 14    recognizance, report to EMASS, GPS, waive the fees,

 15    return back to work, no firearms or weapons of any

 16    kind.

 17                THE COURT: Court having considered Missouri

 18    Supreme Court Rule 33.01 generally and as applied to

 19    this defendant finds that this is a weapons offense,

 20    that at the time of the offense the defendant had

 21    active warrants out for failing to appear in court,

 22    that the State has indicated he has a history of

 23    failing to appear in court as was indicated by his

 24    numerous traffic incidents.

 25                The Court notes in regards to public safety
                                                   Dixon v. City of St. Louis 21007
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 353 of 1116 PageID #:
                                     7383
                                                                                 9



  1    the defendant has two prior robbery cases, one of

  2    which had two separate victims and has another weapons

  3    offense, as well as two drug convictions, and,

  4    therefore, does find at this time there is no less

  5    restrictive alternative that could either assure the

  6    safety of the community or assure that the defendant

  7    appeared in court and orders the defendant be detained

  8    until his detention hearing.

  9               Your detention hearing, sir, will be on

 10    November 2, 2020, at nine o'clock in 26 -- never mind.

 11               Your next hearing is on November 2nd. That

 12    will conclude the record.

 13                  (Proceedings were concluded.)

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                   Dixon v. City of St. Louis 21008
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 354 of 1116 PageID #:
                                     7384
                                                                               10



  1                            CERTIFICATE
  2                     I, Sherry L. Gantner, Certified Court
  3    Reporter, do hereby certify that I am an official
  4    court reporter for the Circuit Court of the City of
  5    St. Louis; that on October 26, 2020, I was present and
  6    reported all the proceedings had in the case of STATE
  7    OF MISSOURI, Plaintiff, vs. DEMETRIUS SHEGOG,
  8    Defendant, Cause No. 2022-CR001800.
  9

 10                     I further certify that the foregoing
 11    pages contain a true and accurate reproduction of the
 12    proceedings.
 13

 14                     __________________________
 15                      Sherry L. Gantner, CCR 839
                            RPR, CSR (IL and MO)
 16

 17

 18

 19

 20

 21

 22

 23    TRANSCRIBED: January 6, 2021
 24

 25
                                                   Dixon v. City of St. Louis 21009
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 355 of 1116 PageID #:
                                     7385




     EXHIBIT 150
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 356 of 1116 PageID #:
                                     7386

                     IN THE CIRCUIT COURT OF MISSOURI
                   22nd JUDICIAL CIRCUIT, DIVISION 16B
                     Honorable Elizabeth Hogan, Judge
                STATE OF MISSOURI,  )
                                    )
                      Plaintiff,    )
                                    )
         v.                         ) No. 2022-CR00755-01
                                    )
                ASHLEY EVANS,       )
                                    )
                      Defendant.    )
         ___________________________________________________
                         TRANSCRIPT OF HEARING
         ___________________________________________________


                          On October 28, 2020, the above-entitled
         cause came on regularly for hearing before the
         Honorable Elizabeth Hogan, Judge of Division 16B of
         the Twenty-Second Judicial Circuit in the City of St.
         Louis.
                                 APPEARANCES
                          The State of Missouri was represented
         by Chris Clark, ESQ., Assistant Circuit Attorneys,
         City of St. Louis, State of Missouri.
                          The Defendant was present in person and
         was represented by Robert Taaffe, ESQ., Attorney at
         Law.


            SHERRY L. GANTNER, CCR #839, RPR, CSR (MO & IL)
                         OFFICIAL COURT REPORTER
                            CITY OF ST. LOUIS
                    TWENTY-SECOND JUDICIAL CIRCUIT

                                                   Dixon v. City of St. Louis 21019
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 357 of 1116 PageID #:
                                     7387
                                                                                 2



  1                          October 28, 2020

  2               (The proceedings commenced at 12:00 p.m.)

  3               THE COURT: The record will reflect we are

  4    here in cause No. 2022-CR00755-01, State of Missouri

  5    vs. Ashley Evans. The record will further reflect all

  6    parties are present via WebEx due to the ongoing

  7    administrative orders associated with COVID-19.

  8               The record will further reflect the State is

  9    present by Assistant Circuit Attorney Chris Clark.

 10    The defendant is present by Robert Taaffe.

 11               Ms. Evans, the State has charged and the

 12    grand jury has indicted you on leaving the scene of an

 13    accident resulting in a death alleging that on or

 14    about February 1, 2020, while driving a black Infinity

 15    SUV you struck two individuals, victims EC and QC,

 16    while traveling on Cass Avenue.

 17               Video surveillance depicts the Infinity

 18    striking the victims and pull over where after

 19    defendant exits the Infinity for a short time before

 20    reentering and driving away. The defendant was later

 21    detained during a traffic stop and brought to central

 22    patrol where during a Mirandized interview she stated

 23    she was driving the Infinity when it struck the two

 24    victims in the accident and left without providing any

 25    information to the officers on scene.
                                                   Dixon v. City of St. Louis 21020
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 358 of 1116 PageID #:
                                     7388
                                                                                 3



  1                Victim EC was pronounced dead at the scene.

  2    That is a Class D felony, and we are here -- an at

  3    large warrant was issued for your arrest.

  4                The Court takes judicial notice of its file,

  5    as well as underlying file 2022-CR0755 and its

  6    contents.

  7                Mr. Taaffe, so you know, the Court has also

  8    received and reviewed Exhibit 16B which states that

  9    the defendant has no prior convictions. She has a

 10    sister in the area. She is a lifelong resident of the

 11    area. She is unemployed but receives child support.

 12    She has no physical conditions or disabilities. No

 13    mental health condition. No alcohol or drug abuse.

 14    No finances. No financial assets. She has seven

 15    children ranging in age from 8 to 17.

 16                That's all. Mr. Clark, you can go ahead.

 17    Before we start, was the victim or the victim's family

 18    in this case notified about today's hearing?

 19                MR. CLARK: Yes, Your Honor. The next of

 20    kin of the deceased victim was notified.

 21                THE COURT: Okay. Go ahead, sir.

 22                MR. CLARK: Your honor, this is a victim

 23    impact statement from the mother of the deceased

 24    victim in this case that was just submitted this

 25    morning. Let me pull it up.
                                                   Dixon v. City of St. Louis 21021
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 359 of 1116 PageID #:
                                     7389
                                                                                 4



  1               Your Honor, I believe that Ashley Evans

  2    needs to stay in jail because she has no compassion,

  3    that she didn't feel the need to stay with her, being

  4    the victim, after hitting them with her car and

  5    leaving them for dead. Apparently she is not

  6    responsible enough to act in decent human nature.

  7               Your Honor, while there is not a prior

  8    conviction in this case, there is a 2017 arrest for

  9    operating a vehicle on a highway without a valid

 10    license in Richmond Heights which is troubling given

 11    the facts of this particular case.

 12               Further, I think there was some serious

 13    concerns here about the victim -- the defendant

 14    showing up for court. I mean, after hitting two

 15    individuals with her car she drove off. After

 16    stepping outside of the car for a while, that's

 17    troubling, and then it also appears that this victim

 18    has been at large since March. I believe the warrant

 19    was issued on the 9th of March. Here we are in

 20    October. All of those facts together, Your Honor, we

 21    would be asking for no bond in this case.

 22               I understand that there is a lack of a

 23    record, but the fact the defendant not taking time to

 24    call the police or assist anyone after the accident,

 25    combined with the fact that she has been at large
                                                   Dixon v. City of St. Louis 21022
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 360 of 1116 PageID #:
                                     7390
                                                                                 5



  1    since March is extremely troubling. So for those

  2    reasons we would request no bond.

  3               In the alternative, if the Court does find

  4    that there should be a bond given in this case we

  5    would ask that the defendant at least be on house

  6    arrest so that we can insure that she will, in fact,

  7    show up to court for the next date.

  8               THE COURT: Mr. Taaffe.

  9               MR. TAAFFE: Judge, I would point out that

 10    Ms. Evans is 34 years old. No prior convictions.

 11    Very limited criminal history. And as the Court

 12    already noted for the file, if she was released on

 13    bond she live at 3002 Keokuk Street. She would reside

 14    there with her mother and her seven children. Time of

 15    her arrest she was unemployed, but she is a licensed

 16    med tech and can find work for that.

 17               The housing that she lives in is Section 8.

 18    She does receive child support. Matter of fact, her

 19    seven children, they all have the same father, Steven

 20    Shaw, who actually came in and hired me on the case.

 21    He has custody of the kids at this point. He works

 22    for Domino's rebuilding stores and he does provide

 23    significant financial assistance the children and his

 24    family, all seven of them. And it's a financial

 25    hardship on him at this time to be able to work and
                                                   Dixon v. City of St. Louis 21023
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 361 of 1116 PageID #:
                                     7391
                                                                                 6



  1    also to help support Ms. Evans.

  2               I would like to concede that the State is

  3    correct that it is troubling that Ms. Evans did not

  4    stop and leave information that could identify

  5    herself, and that is a concern for the Court for her

  6    potential flight risk. I do not believe that

  7    Ms. Evans is a danger to the community; however, Your

  8    Honor, the charge itself speaks to that.

  9               The charge is leaving the scene of a motor

 10    vehicle accident without providing identifiable

 11    information. She is not charge with voluntary or

 12    involuntary manslaughter. The investigation and

 13    prosecution, when they reviewed the facts of the case,

 14    they considered that. The accident, there was no

 15    criminal liability. She did not either criminally

 16    negligent or cause the death of the individuals in the

 17    vehicle. What she did do was she fled without leaving

 18    identifying information and that's a D felony and

 19    so -- by the legislature D felony.

 20               She's 34 years old, never been involved in

 21    the criminal justice system. She panicked. It was an

 22    error in judgment, but I don't think it makes her a

 23    danger to the community, nor do I believe it makes her

 24    a flight risk. I think the Court can control the risk

 25    of flight risk by placing her on house arrest. Given
                                                   Dixon v. City of St. Louis 21024
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 362 of 1116 PageID #:
                                     7392
                                                                                 7



  1    her financial condition, request the Court place her

  2    on the house arrest at 3302 Keokuk and also ask the

  3    Court to allow her to look for a job and to work, if

  4    she can, and be able to take the kids to doctor's

  5    visits and things like that. That would be my

  6    position, Your Honor.

  7               THE COURT: The Court having considered

  8    Missouri Supreme Court Rule 33.01 generally and as

  9    specifically applied to this defendant notes this is

 10    the initial bond setting on initial appearance. The

 11    Court notes that it's particularly troubling that the

 12    alleged facts in this case are that the defendant was

 13    fully aware that she had injured two separate

 14    individuals as she got out of the car after hitting

 15    them and then elected to leave after the fact.

 16               That additionally, she confessed to the

 17    police but remained at large since the cases were

 18    issued; therefore, the Court believes she is a flight

 19    risk and there is no less restrictive alternative and

 20    orders that she be detained pending trial.

 21               Mr. Taaffe, as you are aware she will have a

 22    seven day more detailed hearing on November 4th, 2020

 23    at 9:00 o'clock in 16B. And her next court date --

 24    I'm not sure. I think she is one more time in 25 or

 25    26 before she gets sent out.
                                                   Dixon v. City of St. Louis 21025
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 363 of 1116 PageID #:
                                     7393
                                                                                 8



  1               MR. TAAFFE: Okay. Do you know who is in

  2    16B next week?

  3               THE COURT: Judge Higgins. Thank you.

  4               (Proceedings were concluded.)

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                   Dixon v. City of St. Louis 21026
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 364 of 1116 PageID #:
                                     7394
                                                                                 9



  1                            CERTIFICATE
  2                     I, Sherry L. Gantner, Certified Court
  3    Reporter, do hereby certify that I am an official
  4    court reporter for the Circuit Court of the City of
  5    St. Louis; that on October 28, 2020, I was present and
  6    reported all the proceedings had in the case of STATE
  7    OF MISSOURI, Plaintiff, vs. ASHLEY EVANS, Defendant,
  8    Cause No. 2022-CR00755-01.
  9

 10                     I further certify that the foregoing
 11    pages contain a true and accurate reproduction of the
 12    proceedings.
 13

 14                     __________________________
 15                      Sherry L. Gantner, CCR 839
                            RPR, CSR (IL and MO)
 16

 17

 18

 19

 20

 21

 22

 23    TRANSCRIBED: January 6, 2021
 24

 25
                                                   Dixon v. City of St. Louis 21027
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 365 of 1116 PageID #:
                                     7395




     EXHIBIT 151
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 366 of 1116 PageID #:
                                     7396


                     IN THE CIRCUIT COURT OF MISSOURI
                   22nd JUDICIAL CIRCUIT, DIVISION 16B
                     Honorable Elizabeth Hogan, Judge
               STATE OF MISSOURI,   )
                                    )
                      Plaintiff,    )
                                    )
         v.                         ) No. 2022-CR01827
                                    )
                TONISHA POWELL-BEY, )
                                    )
                      Defendant.    )
         ___________________________________________________
                         TRANSCRIPT OF HEARING
         ___________________________________________________


                          On October 30, 2020, the above-entitled
         cause came on regularly for hearing before the
         Honorable Elizabeth Hogan, Judge of Division 16B of
         the Twenty-Second Judicial Circuit in the City of St.
         Louis.
                                 APPEARANCES
                          The State of Missouri was represented
         by Chris Clark and Ken Jones, ESQ., Assistant Circuit
         Attorneys, City of St. Louis, State of Missouri.
                          The Defendant was present in person and
         was represented by TJ Matthes, ESQ., Attorney at Law.


            SHERRY L. GANTNER, CCR #839, RPR, CSR (MO & IL)
                        OFFICIAL COURT REPORTER
                           CITY OF ST. LOUIS
                    TWENTY-SECOND JUDICIAL CIRCUIT



                                                   Dixon v. City of St. Louis 21028
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 367 of 1116 PageID #:
                                     7397
                                                                                 2



  1                          October 30, 2020

  2               (The proceedings commenced at 12:00 p.m.)

  3               THE COURT: The record will reflect we are

  4    here in cause No. 2022-CR01827, State of Missouri

  5    vs. Tonisha Christine Powell-Bey.

  6               The record will further reflect all parties

  7    are present for the initial appearance detention

  8    hearing by WebEx due to the ongoing administrative

  9    orders associated with COVID-19.

 10               The record will further reflect the State is

 11    present by Assistant Circuit Attorney Chris Clark and

 12    Ken Jones. The defendant is present by video camera

 13    and by her attorney TJ Matthes.

 14               The Court takes judicial notice of its file

 15    and contents and Ms. Powell-Bey informs you that the

 16    State has charged you with Count I, assault in the

 17    first degree, a Class A felony; Count II, armed

 18    criminal action, an unclassified felony; Count III,

 19    assault in the second degree, a Class D felony; Count

 20    IV, armed criminal action, unclassified felony; Count

 21    V, assault in the second degree, a Class D felony; and

 22    Count VI, armed criminal action, an unclassified

 23    felony.

 24               The State is alleging that on July 3rd

 25    victims Bionica Stewart and Destiny Stewart were
                                                   Dixon v. City of St. Louis 21029
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 368 of 1116 PageID #:
                                     7398
                                                                                 3



  1    involved in an argument with a group of people in the

  2    area of 909 Manhattan Place in the City of St. Louis.

  3    During the argument defendant pistol-whipped each

  4    Bionica and Destiny in the head with a handgun. The

  5    victim Ershentel Yarbrough arrived on scene once her

  6    sister called and asked for help.

  7               Yarbrough's sister had been involved in the

  8    argument and had been kicked in the stomach.

  9    Yarbrough arrived on scene with another one of her

 10    sisters. When they got out of the vehicle they were

 11    immediately confronted by another woman. This woman

 12    pulled the victim's hair and began punching the

 13    victim's sister. The victim tried to stop the other

 14    woman from fighting her sister when the defendant

 15    approached.

 16               The defendant raised her firearm and shot

 17    the victim in the face, hitting her in the eye. The

 18    victim was taken to the hospital where her eye was

 19    removed. The defendant was identified in a photo

 20    lineup by the victim, as well as other witnesses. I

 21    believe the defendant to be a danger to the victim

 22    because of the nature of the offense and her knowledge

 23    to where the victims reside. I believe the defendant

 24    to be a danger as well because of the nature of the

 25    other offenses.
                                                   Dixon v. City of St. Louis 21030
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 369 of 1116 PageID #:
                                     7399
                                                                                 4



  1               The Court has also received and reviewed

  2    Exhibit 16B, which is contained in the Court file and

  3    notes no other criminal convictions. That the

  4    defendant indicated she lives by herself and is single

  5    and has no children. She is a lifelong resident of

  6    the community. She has no employment. No income. No

  7    cash. No physical, mental or drug or substance abuse

  8    issues. You can proceed.

  9               MR. CLARK: Thank you, Your Honor.

 10               I would just note that -- a number of

 11    things. First, in terms of priors there are no

 12    criminal convictions. There are a number of stealing

 13    arrests and local ordinances that have come up

 14    throughout the last few years notably in 2016 and '17.

 15    Furthermore, this is a troubling case because this

 16    without the gun and gun being fired would have been a

 17    relatively straightforward, troubling none the less,

 18    but relatively straightforward assault, fist fight

 19    between folks. Ultimately, this seems to be a fist

 20    fight that went very south very quickly that resulted

 21    in the defendant here a making decision to, one, carry

 22    a gun with her; second, to use that gun to escalated

 23    what would have been an otherwise less severe fight,

 24    and not only using that gun, but taking the time to

 25    point that gun at the victim's face in this case, pull
                                                   Dixon v. City of St. Louis 21031
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 370 of 1116 PageID #:
                                     7400
                                                                                 5



  1    the trigger and hit the victim in the eye.

  2               Clearly, the resulting injuries were severe,

  3    as indicated by the fact that the victim is now in a

  4    situation where she has -- no longer has an eye. The

  5    eye had to be removed as a result of her injuries

  6    here. Given the severity of that, those actions, I

  7    mean, this shows a significant lack of self-control.

  8    It shows access to a weapon, and it shows a concerning

  9    tendency to escalated what would have been otherwise a

 10    much less severe altercation between a number of

 11    people.

 12               Because of those factors, Your Honor, we

 13    would ask that there be no amendments made and bond be

 14    kept at no bond.

 15               THE COURT: Mr. Matthes.

 16               MR. MATTHES: Thank you, Your Honor.

 17               Tonisha is 22 years old. She has no

 18    priors -- I was going to say no priors, but I guess I

 19    will say no prior felonies now. She graduated from

 20    Vashon High School, lived in St. Louis her entire

 21    life. Judge, she is not a flight risk. This happened

 22    on July 3rd of this year. She reached out to our firm

 23    that week to retain us. We contacted the police.

 24    There was obviously no warrant. There also wasn't a

 25    wanted at that time. We told her to lay low and we
                                                   Dixon v. City of St. Louis 21032
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 371 of 1116 PageID #:
                                     7401
                                                                                 6



  1    will wait for them to do their investigation.

  2               That's what she did, Your Honor, until it

  3    was -- the wanted was put out later on. I'm not sure

  4    exactly when, but she was turned in just recently

  5    here. I think it was yesterday, actually, and she was

  6    turned in and the officer applied yesterday.

  7               So, Judge, she stayed at her home the entire

  8    time. Wasn't -- didn't flee at all. She knew this

  9    was hanging over her head and she knew this was coming

 10    and that they were investigating.

 11               Your Honor, here is what the living

 12    situation is. She was with her mom and her

 13    grandmother at that address off Eighth Street that's

 14    listed in the exhibit. But I think it was a few

 15    months ago she moved out and got an apartment down in

 16    Soulard and that's where we would ask the Court to

 17    release her to on house arrest, along with 20,000,

 18    10 percent bond, Your Honor.

 19               So the situation is, Judge, her grandmother

 20    has lung cancer and her grandmother is with her mom at

 21    the Eighth Street address. She worked out a deal with

 22    her mom where if she was -- her mom is going to help

 23    her out with this new apartment, paying for this new

 24    apartment if she helps out taking care of grandmother.

 25    She helps out feeding her and bathing her while her
                                                   Dixon v. City of St. Louis 21033
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 372 of 1116 PageID #:
                                     7402
                                                                                 7



  1    mother who is a cook at St. Alexius Hospital works six

  2    to seven days a week, depending on the week while she

  3    is at work.

  4               Judge, she listed in the exhibit that she

  5    doesn't have a job. She used to work at the Humane

  6    Society Animal Shelter, but she got laid off because

  7    of COVID. And I talked to her mom right before the

  8    hearing she said that other family members, her sister

  9    and others can help out and they would be able to post

 10    20,000, 10 percent.

 11               So, again, I ask that she be released to

 12    that house in Soulard, 921 Geyer address on house

 13    arrest.

 14               Your Honor, couple other things I want to

 15    tell you about. So in terms of the probable cause

 16    statement. The assault first charge, I think if we

 17    take what the officer says here as true is more

 18    consistent with an assault second charge in that she

 19    knowingly caused serious physical injury under the

 20    influence of sudden passion because if we look at the

 21    second paragraph in the probable cause statement, jump

 22    down in the middle of that paragraph, sentence

 23    starting with this woman pulled the victim's hair and

 24    began punching the victim's sister. This woman,

 25    that's actually Tonisha's sister, Jasmine.
                                                   Dixon v. City of St. Louis 21034
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 373 of 1116 PageID #:
                                     7403
                                                                                 8



  1               So sees Jasmine in a fight with two other

  2    girls, two v. one on Jasmine. That's the sudden

  3    passion. She sees her sister in this fight getting

  4    beat up and she comes over and shoots the other girl.

  5    It is more consistent with an assault second charge.

  6    I think that count is overcharged.

  7               Other than that, Your Honor, again, she

  8    lives there at the address on Geyer. She lives there

  9    alone. She has got a boyfriend who sleeps there once

 10    in a while, but that's what we would ask for, Your

 11    Honor, GPS house arrest, 20,000, 10 percent, ask for

 12    exception to be able to still continue to care for

 13    grandmother over at the address off of Eighth Street

 14    as well. I think that set of conditions, that's

 15    sufficient, but necessary to assure the Court the

 16    safety of the community and assure the Court she is

 17    not a flight risk.

 18               THE COURT: The Court having considered

 19    Missouri Supreme Court Rule 33.01 generally and as

 20    specifically applied to this defendant finds as

 21    previously stated that she is charged with a Class A

 22    felony, Class D felonies, arm criminal actions which

 23    now run consecutive to the other in the event that she

 24    is convicted finds there is no less restrictive

 25    alternative that could insure the safety of the
                                                   Dixon v. City of St. Louis 21035
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 374 of 1116 PageID #:
                                     7404
                                                                                 9



  1    community as noted by the rendition of the facts by

  2    the State, as well as contained in Exhibit B and that

  3    she still is intending to leave the house as stating

  4    she wants to take care of others.

  5               This is, as you know, the initial appearance

  6    hearing. So the seven day detention hearing will be

  7    on November 6th in 16B, and her next court date is

  8    December 10th at nine o'clock in Division 25.

  9               Thank you.

 10                  (Proceedings were concluded.)

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                   Dixon v. City of St. Louis 21036
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 375 of 1116 PageID #:
                                     7405
                                                                               10



  1                            CERTIFICATE
  2                     I, Sherry L. Gantner, Certified Court
  3    Reporter, do hereby certify that I am an official
  4    court reporter for the Circuit Court of the City of
  5    St. Louis; that on October 30, 2020, I was present and
  6    reported all the proceedings had in the case of STATE
  7    OF MISSOURI, Plaintiff, vs. TONISHA POWELL-BEY,
  8    Defendant, Cause No. 2022-CR01827.
  9

 10                     I further certify that the foregoing
 11    pages contain a true and accurate reproduction of the
 12    proceedings.
 13

 14                     __________________________
 15                      Sherry L. Gantner, CCR 839
                            RPR, CSR (IL and MO)
 16

 17

 18

 19

 20

 21

 22

 23    TRANSCRIBED: January 6, 2021
 24

 25
                                                   Dixon v. City of St. Louis 21037
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 376 of 1116 PageID #:
                                     7406




     EXHIBIT 152
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 377 of 1116 PageID #:
                                     7407

                     IN THE CIRCUIT COURT OF MISSOURI
                   22nd JUDICIAL CIRCUIT, DIVISION 16B
                     Honorable Elizabeth Hogan, Judge
                STATE OF MISSOURI,  )
                                    )
                      Plaintiff,    )
                                    )
         v.                         ) No. 2022-CR01758
                                    )
                DETRICH WILLIAMS, )
                                    )
                      Defendant.    )
         ___________________________________________________
                         TRANSCRIPT OF HEARING
         ___________________________________________________


                          On October 30, 2020, the above-entitled
         cause came on regularly for hearing before the
         Honorable Elizabeth Hogan, Judge of Division 16B of
         the Twenty-Second Judicial Circuit in the City of St.
         Louis.
                                 APPEARANCES
                          The State of Missouri was represented
         by Chris Clark, ESQ., Assistant Circuit Attorneys,
         City of St. Louis, State of Missouri.
                          The Defendant was present in person and
         was represented by Tony Muhlenkamp, ESQ., Attorney at
         Law.


            SHERRY L. GANTNER, CCR #839, RPR, CSR (MO & IL)
                        OFFICIAL COURT REPORTER
                           CITY OF ST. LOUIS
                    TWENTY-SECOND JUDICIAL CIRCUIT

                                                   Dixon v. City of St. Louis 21038
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 378 of 1116 PageID #:
                                     7408




                                   INDEX


                           OCTOBER 30, 2020


             Direct Examination By Mr. Muhlenkamp . . . . . . . 7

       Reporter's Certificate                                       15




                                                   Dixon v. City of St. Louis 21039
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 379 of 1116 PageID #:
                                     7409
                                                                                 3



  1                          October 30, 2020

  2                (The proceedings commenced at 12:00 p.m.)

  3                THE COURT: The record will reflect we are

  4    here in cause No. 2022-CR01758, State of Missouri

  5    vs. Detrich Williams.

  6                The record will further reflect all parties

  7    are present via WebEx due to the ongoing

  8    administrative orders associated with COVID-19.

  9                The record will further reflect the State is

 10    present by Assistant Circuit Attorney Chris Clark.

 11    The defendant is present in person via video camera

 12    from the Justice Center and by appointed attorney, who

 13    is waving at you Mr. William, Anthony Muhlenkamp.

 14    Mr. Muhlenkamp is a private attorney that has been

 15    appointed to represent you for today's proceedings

 16    only, which is your initial appearance on your

 17    charges.

 18                The State has charged you with Count I,

 19    tampering in the first degree; Count II, resisting

 20    arrest by flight; and Count III, resisting arrest for

 21    a felony.

 22                The State is alleged that on October 16th an

 23    officer and his partner observed a vehicle with unique

 24    identifying attributes consistent with a vehicle that

 25    was reported taken at gunpoint. The vehicle had no
                                                   Dixon v. City of St. Louis 21040
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 380 of 1116 PageID #:
                                     7410
                                                                                 4



  1    plates. The officer activated his emergency lights

  2    and the vehicle accelerated at a high rate of speed

  3    and led us on a lengthy chase that at various times

  4    including driving 80 miles an hour down 270 when all

  5    three lanes were occupied by vehicles moving at legal

  6    speed.

  7               Defendant used a shoulder to pass a vehicle,

  8    forcing that vehicle partway into a lane occupied by a

  9    semi struck, forcing the semi truck partway into the

 10    next lane over, driving at a high rate of speed right

 11    directly past and in unsafe proximity to a Calverton

 12    police officer who was pulled over conducting a

 13    traffic stop on a civilian, driving 50 miles an hour

 14    in the residential neighborhoods in Castle Point,

 15    driving over 100 miles an hour, driving in excess of

 16    80 miles an hour going southbound in northbound lanes

 17    of Route 367 with vehicle lights going off, going

 18    uphill toward a crest in the hill. Eventually the

 19    vehicle was spike stripped and defendant fled on foot

 20    before they apprehended him.

 21               Defendant said he was fleeing because of the

 22    car which he said he knew his cousin had done

 23    something to. I spoke to the owner of the vehicle who

 24    confirmed that the defendant did not have permission

 25    to have or drive the vehicle. Defendant is currently
                                                   Dixon v. City of St. Louis 21041
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 381 of 1116 PageID #:
                                     7411
                                                                                 5



  1    wanted in Texas as an absconder from justice on a

  2    charge for evading arrest and detention. For the

  3    forgoing reasons I believe defendant is a danger to

  4    the community and will not attend on summons.

  5               Notably, Mr. Muhlenkamp, is that he is

  6    wanted out of Texas.

  7               Mr. Clark, you can go ahead.

  8               MR. CLARK: Thank you, Your Honor, I would

  9    just note that that Texas wanted is for failure to

 10    appear, and that's case number CR202000861C.

 11               And then, furthermore, there are no prior

 12    convictions, but there is a 2009 arrest for assault

 13    first, as well as the present charges.

 14               Your Honor, this does not come across as

 15    your standard tampering or resisting arrest charge.

 16    Of particular concern is the total disregard for not

 17    only officer safety, but the safety of the community

 18    that was displayed during this police chase, including

 19    going speeds over 100 miles per hour, going, you know,

 20    city streets on speeds excess of 80 miles per hour,

 21    making conscious decisions to really put at risk the

 22    lives of the officers, as well as people around him.

 23               This shows not only a concern for the safety

 24    of the community, but a clear concern for the

 25    defendant as a flight risk. In fact, I don't know if
                                                   Dixon v. City of St. Louis 21042
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 382 of 1116 PageID #:
                                     7412
                                                                                 6



  1    there could be a better evidence to indicate a

  2    defendant's propensity to run from officers than a

  3    police chase that lasted for a significant period of

  4    time and spanned quite a few miles.

  5               On top of that, the chase did not end after

  6    the car was spiked, but instead continued as the

  7    defendant decided to run and continued to evade police

  8    after the car was immobilized.

  9               Altogether, Your Honor, I think there is

 10    serious concern for the safety of the community and

 11    serious concern for flight risk. So the State would

 12    be requesting no bond. Thank you.

 13               MR. MUHLENKAMP: Hi, Mr. Williams. Can you

 14    hear me okay, sir?

 15               THE DEFENDANT: Yeah.

 16               MR. MUHLENKAMP: The Judge appointed me to

 17    represent you for today's purposes only. What I'm

 18    going to do is try to get some information for the

 19    Judge that is accurate so she can make an informed

 20    decision about your bond, okay. I'm going to ask a

 21    few questions about your background, not about the

 22    facts of the case. I just ask you keep your voice up

 23    and tell me the truth, okay.

 24               THE DEFENDANT: Yes.

 25               MR. MUHLENKAMP: All right. Thank you.
                                                   Dixon v. City of St. Louis 21043
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 383 of 1116 PageID #:
                                     7413
                                                                                 7



  1                        DIRECT EXAMINATION
  2    BY MR. MUHLENKAMP:

  3          Q.   You are 18 years old, right?

  4          A.   Yes.

  5          Q.   And if you made bond you would live with

  6    your mother, Ms. Johnson, on Lacey Drive; is that

  7    correct?

  8          A.   On Daisy Drive, but yes.

  9          Q.   Daisy with a "D"?

 10          A.   Yes.

 11          Q.   You lived there for a while, right?

 12          A.   Yes.

 13          Q.   And you have one child that's pretty young,

 14    correct?

 15          A.   Yes.

 16          Q.   You have another child on the way, correct?

 17          A.   Yes.

 18          Q.   Does the child that you have already, does

 19    that child live with you?

 20          A.   Somewhat.

 21          Q.   Okay. You think you help take care with the

 22    child's mother?

 23          A.   Yes.

 24          Q.   Do you actively support your one-year-old

 25    child?
                                                   Dixon v. City of St. Louis 21044
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 384 of 1116 PageID #:
                                     7414
                                                                                 8



  1          A.    Yes.

  2          Q.    Okay. At some point somebody from the

  3    social work network over there came over there and

  4    talked with you and asked you a bunch of questions,

  5    correct?

  6          A.    Yes.

  7          Q.    Okay. They recognized a couple different

  8    places that might help you in regard to Mission

  9    St. Louis or Care St. Louis in order to get some help

 10    finding a job, maybe get a mentor that's an older male

 11    to help you with some mental health issues you had in

 12    the past. Do you remember that?

 13          A.    Yes.

 14          Q.    If the Judge were to make conditions of your

 15    bond that you follow-up and actually do those thing,

 16    I'm assuming that's something you would do, correct?

 17          A.    Yes.

 18          Q.    If the Judge wanted you to to wear an ankle

 19    monitor so the Court knew where you were at, weren't

 20    out messing around, assuming you would be okay with

 21    that too?

 22          A.    I would be fine with it.

 23          Q.    Given the nature of these charges, if the

 24    Court wanted you not to drive while this case was

 25    pending, that might be a reasonable condition too,
                                                   Dixon v. City of St. Louis 21045
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 385 of 1116 PageID #:
                                     7415
                                                                                 9



  1    assuming you would be okay with that?

  2          A.    Yes.

  3          Q.    Okay. You got a warrant out of Texas. Did

  4    you live in Texas at one point?

  5          A.    The warrant in Texas that's two years old.

  6    I had been locked up like twice after that. They

  7    never cleared the warrant.

  8          Q.    Slow down. At some point did you live in

  9    Texas?

 10          A.    Not really. It was just a visit.

 11          Q.    Okay. You have the financial means to get

 12    back down to Texas or have you had the financial means

 13    to do that in the last two years?

 14          A.    No. I've been having family problems.

 15          Q.    Fair enough. Okay. I'll -- the last thing

 16    I forgot to ask, I apologize, do you have any access

 17    to any money to either post a bond or hire an

 18    attorney?

 19          A.    No.

 20          Q.    You don't have a job right now, right?

 21          A.    I had an interview -- actually, I had an

 22    interview today.

 23          Q.    Other than a couple hundred bucks in food

 24    stamps, that's the only income you have right now?

 25          A.    Yes.
                                                   Dixon v. City of St. Louis 21046
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 386 of 1116 PageID #:
                                     7416
                                                                               10



  1               MR. MUHLENKAMP: Okay. Mr. Williams, I'm

  2    going to ask you to stand there, listen carefully.

  3    I'm going to make my pitch to the Court, see what I

  4    can do about your bond. Regardless of what the Judge

  5    does, you need a lawyer moving forward. That means

  6    your mom or your friends have to either hire you a

  7    private attorney or you need to fill out paperwork for

  8    the public defender. Please make sure you do one of

  9    those things, okay?

 10               THE DEFENDANT: Okay.

 11               MR. MUHLENKAMP: Thank you, sir.

 12               Your Honor, I'm asking the Court to consider

 13    a recognizance bond on this case in light of the fact

 14    he was given the Class D felony and two Class E

 15    felonies. Those types of felonies often end up

 16    getting probation anyway. Point out to the Court this

 17    stuff happened back in middle of August. My client

 18    was taken into custody and police just let him go. So

 19    I get the argument that he is a flight risk now

 20    because of the speed, but they could have charged the

 21    case immediately. He has been out for two months,

 22    hasn't picked up any other cases.

 23               He's 18 years old. Only criminal history

 24    that I'm showing reference is made to this warrant,

 25    failing to appear in Texas, but also said that is a
                                                   Dixon v. City of St. Louis 21047
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 387 of 1116 PageID #:
                                     7417
                                                                               11



  1    misdemeanor. So I don't know what that is.

  2               THE COURT: Is that a hold Gary?

  3               DEPUTY: I don't think they come for

  4    misdemeanor, only felony.

  5               MR. MUHLENKAMP: Now we are dealing with a

  6    point we have a gentleman here, 18 years old, doesn't

  7    have a job, has no money, got a misdemeanor warrant in

  8    Texas. I think his options will be he can hire a

  9    lawyer in Texas to deal with it, which he doesn't have

 10    any money. Drive down to Texas, deal with it. He

 11    doesn't have any money, especially with what's going

 12    on with COVID right now. I get that it's a formal

 13    failing to appear, but I ask the Court to take that

 14    with a grain of salt, little bit here. He has a place

 15    to live. He can live with his mother. He has a young

 16    child that he helps provide support for. He has

 17    another child coming in May. Of specific note I would

 18    also stress to the Court, I don't know if you were

 19    able to see what they sent me from the Bail Project --

 20               THE COURT: No.

 21               MR. MUHLENKAMP: I'll read you the pertinent

 22    part. This is a social worker that comes and talks to

 23    a lot of inmates. But here they recommended Mission

 24    St. Louis to address mentorship, employment and

 25    fatherhood and recommended Care St. Louis to address
                                                   Dixon v. City of St. Louis 21048
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 388 of 1116 PageID #:
                                     7418
                                                                               12



  1    his mental health issues and his lack of health

  2    insurance.

  3               I would ask the Court to consider

  4    recognizance bond with specific conditions. I don't

  5    think he should drive. I think that would be fair. I

  6    think GPS would be fair, given the circumstances. I

  7    would put on there too or ask the Court to consider

  8    putting on there that he engage with Mission STL and

  9    Care STL to make himself amenable to their services or

 10    available to their services. That would be my

 11    request, Judge.

 12               THE COURT: What's the State's response to

 13    that request?

 14               MR. CLARK: Your Honor, I would just

 15    reiterate our position that we prefer no bond in this

 16    case.

 17               THE COURT: Why didn't you issue charges

 18    while he was in custody then because now he has been

 19    out of custody for three months? As far as say saying

 20    on the one hand he poses a danger, but he was released

 21    before you all issued charges and then it took three

 22    months to issue charges and he has been out in the

 23    community with no further instances.

 24               MR. CLARK: Your Honor, I understand. I

 25    don't have an answer for why charges weren't issued
                                                   Dixon v. City of St. Louis 21049
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 389 of 1116 PageID #:
                                     7419
                                                                               13



  1    sooner in this case.

  2               THE COURT: Would you agree he has been out

  3    in the community for three months and there haven't

  4    been any further instances?

  5               MR. CLARK: That is my understanding that

  6    that is correct, Your Honor. I don't think that taken

  7    in light of the facts of this particular case, I don't

  8    think that negates -- I don't think that absolves the

  9    significant risk of flight, as well as significant

 10    risk to hinder toward the community given the facts of

 11    the case listed in the probable cause.

 12               THE COURT: I'm not arguing about the fact

 13    of the case and agree, but the State elected not to

 14    issue the charges when he was in custody and so he's

 15    been out in the community for three months and now

 16    defense counsel is stating there is a less restrictive

 17    alternative, which as you know the Court is required

 18    to consider. And so how would house arrest and ankle

 19    bracelet and not being permitted to leave the house

 20    for any reason without a court order not alleviate any

 21    concern he would pick up additional cases or drive a

 22    car or any of those things?

 23               MR. CLARK: Your Honor, I do believe that

 24    that would work to alleviate, but I don't think that

 25    would eliminate the concern that there is significant
                                                   Dixon v. City of St. Louis 21050
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 390 of 1116 PageID #:
                                     7420
                                                                               14



  1    risk just because of the facts of the case. I think

  2    defense counsel raised the point he was released

  3    almost immediately upon his questioning at the time is

  4    what I believe defense counsel stated. So the charges

  5    weren't issued immediately at that point. May simply

  6    have been just due to investigation of this case. I

  7    really can't speak to that more fully, Your Honor.

  8               THE COURT: All right. But there is no

  9    question three months have passed?

 10               MR. CLARK: That's correct.

 11               THE COURT: Mr. Muhlenkamp, I think it's a

 12    close call and reason the Court is even inclined to

 13    consider it is because of his age. His behavior

 14    obviously posed a danger to every single car that he

 15    passed, every driver on the road at every single road

 16    that they discussed. So the Court would be interested

 17    in more information from his mother about who would be

 18    at the house insuring that they understood he wasn't

 19    to leave the house and was to be on house arrest. He

 20    would not be going to Mission St. Louis in the

 21    beginning because that would require him leaving the

 22    house.

 23               So we will continue this for seven day

 24    hearing on 11/6. His next court date, court date is

 25    12/10. At this time bond is to remain at no bond.
                                                   Dixon v. City of St. Louis 21051
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 391 of 1116 PageID #:
                                     7421
                                                                               15



  1    That will conclude the record.

  2                  (Proceedings were concluded.)

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                   Dixon v. City of St. Louis 21052
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 392 of 1116 PageID #:
                                     7422
                                                                               16



  1                            CERTIFICATE
  2                     I, Sherry L. Gantner, Certified Court
  3    Reporter, do hereby certify that I am an official
  4    court reporter for the Circuit Court of the City of
  5    St. Louis; that on October 30, 2020, I was present and
  6    reported all the proceedings had in the case of STATE
  7    OF MISSOURI, Plaintiff, vs. DETRICH WILLIAMS,
  8    Defendant, Cause No. 2022-CR01758.
  9

 10                     I further certify that the foregoing
 11    pages contain a true and accurate reproduction of the
 12    proceedings.
 13

 14                     __________________________
 15                      Sherry L. Gantner, CCR 839
                            RPR, CSR (IL and MO)
 16

 17

 18

 19

 20

 21

 22

 23    TRANSCRIBED: January 6, 2021
 24

 25
                                                   Dixon v. City of St. Louis 21053
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 393 of 1116 PageID #:
                                     7423




     EXHIBIT 153
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 394 of 1116 PageID #:
                                     7424

             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                           STATE OF MISSOURI
                      HONORABLE CLINTON R. WRIGHT


        STATE OF MISSOURI,             )
                                       )
              Plaintiff,               )
                                       )
         .                             ) No. 2022-CR01196
                                       )
        ARTHUR JONES,                  )
                                       )
              Defendant.               )


                        FI     APPEA ANCE HEA ING
              On Monda , J l 13, 2020, the abo e-entitled
        ca se came on reg larl for hearing before the
        Honorable Clinton R. Wright, J dge of Di ision 16B
        of the T ent -Second J dicial Circ it in the Cit of
        St. Lo is.
                               APPEA ANCE
              The State of Misso ri as represented b
        Nicholas Fischbach, Assistant Circ it Attorne , Cit
        of St. Lo is, State of Misso ri.
              The Defendant as represented b Christopher H.
        Faerber, Attorne at La .




               JENNA L. HIGGINS, CCR #998, CSR (MO & IL)
                        OFFICIAL COURT REPORTER
                           CITY OF ST. LOUIS
                   TWENTY-SECOND JUDICIAL CIRCUIT

                                                   Dixon v. City of St. Louis 21054
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 395 of 1116 PageID #:
                                     7425
                                                                             2



   1                      HE CO    : All right. This is
   2    State s. Arth r Jones, Line 11, 2022-CR01196.
   3    Mr. Jones is charged ith Domestic Assa lt 2nd and
   4    Domestic Assa lt 3rd. I am re ie ing the pretrial
   5    commissioner's report and the probable ca se
   6    statement.
   7                    Mr. Fischbach.
   8                    M . FI CHBACH: Thank o , Yo r
   9    Honor. Yo r Honor, the State o ld emphasi e that
  10    the defendant and ictim are kno n to each other and
  11    been in a relationship for appro imatel eight
  12    months and ere li ing together. And the defendant
  13    both str ck the ictim in the face ith his hands,
  14    choked her ith both hands and stated, "I might as
  15     ell kill o . I kno I ill be on the r n for
  16    this," according to the ictim.
  17                    All of these factors are combined to
  18    create a clear danger to the ictim in this case.
  19    Additionall , Yo r Honor, the State has a ictim
  20    impact statement, hich I sent to Mr. Faerber j st
  21    no and ill read once o tell me to begin.
  22                      HE CO    : All right. Hold on one
  23    second. Let me finish the probable ca se statement.
  24                    M . FI CHBACH: Certainl , Yo r
  25    Honor.
                                                   Dixon v. City of St. Louis 21055
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 396 of 1116 PageID #:
                                     7426
                                                                             3



   1               (Off the record.)
   2                      HE CO    : Again, I on't ha e m
   3    co rt reporter t pe the ictim's statement b t ill
   4    ha e that as an e hibit. Yo ma proceed to read
   5    it.
   6               (Statement read.)
   7                      HE CO    : All right. Thank o .
   8    We're back on the record.
   9                    Mr. Faerber.
  10                    M . FAE BE : Thank o , Yo r Honor.
  11    As o heard from m client for toda , he does ha e
  12    some here to go sho ld he be released. He has no
  13    means of making bond at this point. So the onl
  14    option o ld be a personal or sponsored
  15    recogni ance, so I o ld ask for one of those t o.
  16    As far as him being a danger, he managed to get to
  17    the point here he's three eeks a a from his
  18    parole e piring. And keep in mind these are all
  19    alleged facts, so...
  20                    And as far as him doing this to other
  21    people, that o ld be ncharged crimes and that's
  22    not corroborated also. So b t he then co ld get o t
  23    and, as he said, hire an attorne beca se the mone
  24    is on his nemplo ment card hich is in his
  25    propert . Of co rse, sho ld he get an attorne
                                                   Dixon v. City of St. Louis 21056
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 397 of 1116 PageID #:
                                     7427
                                                                             4



   1    bet een no and then. J st in case Mr. Jones
   2    applies for a p blic defender -- and that o ld be
   3    m s ggestion.
   4                    B t he does ha e comm nit ties. He
   5     o ld be able to sta a a thro gh a sta a a order,
   6    potentiall e en GPS.
   7                    Yo    o ld agree to that, right,
   8    Mr. Jones, GPS and sta ing a a from the ictim?
   9                      HE DEFENDAN : Yes, sir.
  10                    M . FAE BE : And as I said, he has
  11    some here to go and that is not here the ictim
  12    sta s, so I o ld ask for some le el of recog either
  13    personal or sponsored.
  14                      HE CO    : All right. I o ld also
  15    point o t, altho gh it's in the record and the
  16    probable ca se statement, that the officers did
  17    arri e at the scene, the obser ed the ictim's
  18    right e e to be s ollen, br ising de eloping aro nd
  19    her e e, and the also sa red marks and scratches
  20    on the ictim's neck hich corroborates her
  21    statement as to hat took place.
  22                    I'm going -- I don't find that the
  23    factors gi e me the ass rance that the ictim in
  24    this sit ation and possibl others, b t the ictim
  25     o ld be safe. We ill set this for the se en-da
                                                   Dixon v. City of St. Louis 21057
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 398 of 1116 PageID #:
                                     7428
                                                                             5



   1    hearing J l 20th at 12-noon. The long date is
   2    A g st 13th in Di ision 26.
   3                    Good l ck to o , Mr. Jones.
   4               (Off the record.)
   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
                                                   Dixon v. City of St. Louis 21058
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 399 of 1116 PageID #:
                                     7429
                                                                             6



   1                           CERTIFICATE
   2         I, Jenna L. Higgins, Certified Co rt Reporter,
   3    do hereb certif that I am an official co rt
   4    reporter for the Circ it Co rt of the Cit of
   5    St. Lo is; that on J l 13, 2020, I as present and
   6    reported all the proceedings had in the case of
   7    State of Misso ri s. Arth r Jones,
   8    Ca se No. 2022-CR01196.
   9         I f rther certif that the foregoing pages
  10    contain a tr e and acc rate reprod ction of the
  11    proceedings.
  12

  13

  14

  15                   ___________________________
  16                   Jenna L. Higgins, CCR 998
  17

  18

  19

  20

  21

  22

  23

  24    TRANSCRIBED: Jan ar 6, 2022
  25
                                                   Dixon v. City of St. Louis 21059
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 400 of 1116 PageID #:
                                     7430




     EXHIBIT 154
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 401 of 1116 PageID #:
                                     7431




             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                   Honorable Michael J. Colona, Judge


   STATE OF MISSOURI,                   )
                                        )
             Plaintiff,                 )
                                        )
       vs.                              ) 2022-CRO1757
                                        )
                                        )
                                        )
             Defendant.                 )


                          FIRST APPEARANCE HEARING

                On the 16TH day of October, 2020, the

   above-entitled cause came on regularly for hearing before

   the Honorable Michael J. Colona, in Division 16B of the

   Twenty-Second Judicial Circuit in the City of St. Louis.

             The State of Missouri was represented by

   Natalia Ogurkiewicz, City of St. Louis, State of Missouri.

             The Defendant was present by video and was

   represented by Melinda Gorman.




                        ELLEN L. VINCE, CSR, CCR, CM
                          OFFICIAL COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 402 of 1116 PageID #:
                                     7432
                                                                      2



 1                               OCTOBER 16, 2020

 2                THE COURT:      All right. Now let's go to line one.

 3    That would be                       You're Miss

 4                THE DEFENDANT:        Yes, sir, yes, your Honor.

 5                THE COURT:      All right. So, Miss              I'm

 6    Judge Colona. We can go on the record. State of Missouri

 7    versus                      That's 2022-CR01757. Present on

 8    video from the Justice Center is Miss              Also

 9    present on video for the State is Miss Ogurkiewicz.

10    Miss            have you hired a private lawyer in this

11    matter?

12                THE DEFENDANT:        No, your Honor.

13                THE COURT:      Pardon me?

14                THE DEFENDANT:        No, your Honor.

15                THE COURT:      A couple things. First off, there is

16    a court reporter that's here present. She's recording

17    everything that I say and you say. So I tell everybody just

18    like you hear on the TV, anything that you say can and will

19    be used against you. Since you don't have an attorney for

20    today's bond hearing, it's not a big deal. I'm going to

21    appoint an attorney just for today only. It's Miss Gorman

22    right there. She just waved at you. So let me fill in some

23    blanks on your court order here today 'cause today is

24    October the 16th, and we are seeing you within 48 hours of

25    you being picked up.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 403 of 1116 PageID #:
                                     7433
                                                                      3



 1                One of the things that I've got to do is tell

 2    you what you're charged with to make sure you know what

 3    that is. Looks like they are charging you with abuse or

 4    neglect of a child, a Class D felony. Range of punishment

 5    on that is up to seven years in the Department of

 6    Corrections or $10,000 fine or both jail time and fine.

 7                They are saying that on or about October the

 8    12th, 2020 here in the City of St. Louis you knowingly

 9    struck somebody with the initials DA, a child less than 18

10    years old, with an extension cord on the arms and

11    buttocks; and in the course thereof you caused DA to

12    suffer from physical injury. So that's what you're being

13    charged with.

14                We'll enter a plea of not guilty for you. Let

15    me tell you what your bond is currently. Looks like

16    you've got a no bond allowed currently. Just out of

17    curiosity, Miss             if I were to give you a cash

18    money bond, could you afford a cash money bond of

19    anything?

20                THE DEFENDANT:          No, your Honor. I have four kids

21    at home and I'm not working.

22                THE COURT:        All right. Miss Gorman.

23                MS. GORMAN:         Thank you, your Honor. All right,

24    Miss              first I'd like to ask you -- it shows you

25    live alone with your children. You said you have four of
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 404 of 1116 PageID #:
                                     7434
                                                                      4



 1    them. What are their ages?

 2                THE DEFENDANT:        Eighteen, 14, 13, and 11.

 3                MS. GORMAN:       Okay. And how long have you been in

 4    the City of St. Louis?

 5                THE DEFENDANT:        My whole life.

 6                MS. GORMAN:       Your whole life, okay. Let's see

 7    here. On the paperwork I'm showing you have six children.

 8    Are the other two moved out of the home? Older?

 9                THE DEFENDANT:        Yes, they're 24 and 28.

10                MS. GORMAN:       Okay. Let's see here. You've been

11    unemployed since April 2020. Did you have a job before the

12    corona virus?

13                THE DEFENDANT:        Yes, ma'am. I worked at the

14    school cafeteria.

15                MS. GORMAN:       Oh, okay. What school is that?

16                THE DEFENDANT:        I worked at a temp service so I

17    worked at all different schools. A different school

18    probably every day.

19                MS. GORMAN:       Okay. And I'm showing that you do

20    have some college credits from                 ?

21                THE DEFENDANT:        Correct.

22                MS. GORMAN:       Okay. Where are your children

23    residing now since you've been arrested?

24                THE DEFENDANT:        I don't know.

25                MS. GORMAN:       You don't know. Do you know if
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 405 of 1116 PageID #:
                                     7435
                                                                      5



 1    they've been taken into state custody?

 2                THE DEFENDANT:        I don't know.

 3                MS. GORMAN:       Okay. It looks like most of your

 4    priors that I can see are for passing bad checks and they're

 5    extremely old, about --

 6                THE DEFENDANT:        Yes, ma'am. I was like 18 when

 7    that happened.

 8                MS. GORMAN:       And then there is a 2016 possession

 9    of controlled substance out of St. Charles that you received

10    an SIS on. That was revoked and turned into an SES. Are

11    you still on probation for that case?

12                THE DEFENDANT:        Yes, ma'am.

13                MS. GORMAN:       Have you spoken to your probation

14    officer any since you've been arrested for this case?

15                THE DEFENDANT:        No, ma'am.

16                MS. GORMAN:       So you don't know if there is any

17    sort of a probation hold or anything out of that St. Charles

18    case?

19                THE DEFENDANT:        No, ma'am.

20                MS. GORMAN:       Judge, if you could give me just a

21    few seconds, I will look that up. Do you know -- do you

22    have any family members that DA could potentially reside

23    with if you would be allowed to make bond?

24                THE DEFENDANT:        Yes, ma'am.

25                MS. GORMAN:       Who in your family lives in the St.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 406 of 1116 PageID #:
                                     7436
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 407 of 1116 PageID #:
                                     7437
                                                                      7



 1    victim called 911 on her own to report her mother for

 2    beating her with an extension cord and bruising her body.

 3                The police arrived and the defendant stated that

 4    the victim got a whupping because her brother had caught

 5    her under a blanket with a boy doing sexual things. The

 6    co-defendant in this case is the defendant's other son,

 7           .

 8                And so once the victim returned home, defendant

 9    began beating the victim with a plastic coat hanger until

10    it broke and then once the plastic coat hanger broke, she

11    instructed her son, the co-defendant, to go get an

12    extension cord and then began beating the 11-year-old

13    defendant with the extension cord. And then the

14    co-defendant took off his belt and also started to beat

15    the victim with the belt.

16                In this case the victim was transmitted to

17    Cardinal Glennon Hospital where photographs of her

18    injuries including welting and bruising on her buttocks

19    and her arms was noted. The defendant herself estimates

20    that she hit her daughter 30 times with the hanger, 30

21    times with the extension cords, and 30 times with the belt

22    on the victim's body.

23                The defendant does not have prior violent

24    convictions; however, the State has serious concerns for

25    the safety of the 11-year-old victim in this case. The
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 408 of 1116 PageID #:
                                     7438
                                                                      8



 1    defendant was arrested both last year and earlier this

 2    year for domestic assault in the first degree. And now,

 3    of course, we don't know the circumstances surrounding

 4    those arrests, but it does tend to indicate that there is

 5    a domestic history and pattern going on in this household.

 6                Furthermore, after the 11-year-old victim was

 7    released from the hospital, she was released to a brother

 8    who also has a violent past. Therefore that indicates

 9    that perhaps the person that the victim was released to

10    may not be reliable.

11                The State's concern is that if the defendant is

12    let out on bond, that there could be a situation where the

13    victim and the defendant are placed in the same room again

14    just because of the necessity of the 11-year-old needing

15    somewhere to live, which could create more potential for

16    domestic issues.

17                So therefore in this case the State does

18    recommend a no bond situation to protect the safety

19    especially of the victim in this case. Thank you.

20                THE COURT:       All right. So, Miss              I know

21    you were just picked up on this last night. I mean here's

22    the deal. I don't know what's going on with your kids. I

23    don't want to jam you up on anything or put your kids in any

24    danger. So what I'm going to do for today anyway, I'm going

25    to make a note that we had this conversation about cash
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 409 of 1116 PageID #:
                                     7439
                                                                      9



 1    money bond and you said you can't afford none. That's not a

 2    big deal.

 3                But for now I'm going to deny your request to

 4    modify your bond. But I'm going to get you in front of

 5    another judge on October the 23rd, so that's a week from

 6    today, at 12 noon where you're going to get another bond

 7    hearing and that judge can take a little bit more time to

 8    go through some of the things that your appointed lawyer

 9    today was trying to go through. And that is like what's

10    going on with your kids, where can they be, where you are

11    normally staying at, those kind of things.

12                I'm also going to give you what we call a long

13    court date, meaning this is just your first court date

14    with the judge that you're assigned to -- oh, it was me,

15    how exciting. I think anyway, yeah. For December the 2nd

16    at 9:00. You've got to keep that in the back of your mind

17    because really it's the hearing a week from today that you

18    need to be concerned about and remember.

19                One thing that I'd like you to do before you're

20    done today is fill out a public defender application,

21    okay. They've got them there at the Justice Center. When

22    you're filling it out just make sure you fill out the

23    front and the back 'cause they got questions on both the

24    front and back of the page. Make sure you get it signed

25    and turn it in. And then maybe by this time next week the
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 410 of 1116 PageID #:
                                     7440
                                                                      10



 1    public defender will know whether or not they are going to

 2    represent you. You don't own a house, do you?

 3                THE DEFENDANT:         No. But I live alone.

 4                THE COURT:       You're good, you're good. You're

 5    fine. You don't like own a car, do you?

 6                THE DEFENDANT:         No.

 7                THE COURT:       All right. So you've told me here

 8    today that you are unemployed, you don't have a house, you

 9    don't have a car?

10                THE DEFENDANT:         I do have a house.

11                THE COURT:       No, no, you're fine. I know what you

12    mean. I'm just saying you don't like own a house worth a

13    million dollars, right?

14                THE DEFENDANT:         Oh, no, sir.

15                THE COURT:       Yeah, all right. So I am going to

16    mark here on the court order that I'm ordering the public

17    defender to represent you. But I'm going to tell you

18    straight up they're going to look you in the face and say I

19    ain't representing you until you at least fill out that

20    application. So by me checking this box right here, that

21    lets the judge know that will see you next week that we

22    already had this conversation and that judge will ask you or

23    she'll ask you questions if you filled out that application.

24                THE DEFENDANT:         I already filled out one.

25                THE COURT:       Pardon me?
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 411 of 1116 PageID #:
                                     7441
                                                                      11



 1                    THE DEFENDANT:        I already filled out one.

 2                    THE COURT:    Okay. All right, that's good then.

 3    All right. We'll see you back in a week on October 23rd at

 4    12:00 o'clock for your seven-day hearing, all right. Thank

 5    you.

 6                    THE DEFENDANT:        Wait, I'm confused, your Honor.

 7                    THE COURT:    What are you confused about?

 8                    THE DEFENDANT:        So you denied the bond?

 9                    THE COURT:    Your bond is staying -- you're right.

10    I denied the bond. I'm not modifying your bond. You're

11    going to get another bond hearing in seven days with a

12    different judge, okay?

13                    THE DEFENDANT:        Because you think that I will put

14    my kids in danger?

15                    THE COURT:    So, Miss Gorman, would you like to hop

16    in here? I can continue with this hearing and make a

17    finding or --

18                    MS. GORMAN:    Yes, I can. No, no, no, no, no.

19    Your Honor, if I may just a have a moment with

20    Miss

21                    THE COURT:    Sure.

22                    MS. GORMAN:    Miss               what the judge has

23    done and what happened today -- can you hear me? Hello?

24                    THE DEFENDANT:        Yes, I can hear you.

25                    MS. GORMAN:    Can you hear me?
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 412 of 1116 PageID #:
                                     7442
                                                                      12



 1                THE DEFENDANT:         Yes, yes.

 2                MS. GORMAN:        Okay. So the judge has decided not

 3    to modify the conditions of your bond today. He did not

 4    make a finding that no combination of monetary or non

 5    monetary conditions could ensure the safety of the community

 6    or your return to court.

 7                I know that sounds like a distinction without a

 8    difference, but really what it means is at the seven-day

 9    hearing you will get another chance to go through all of

10    the things that the Court considers when setting a bond

11    much more thoroughly and you'll have that week between now

12    and then to try to get a public defender on your case or

13    to hire a private attorney to go through these issues more

14    thoroughly to find out what's going on with your children,

15    what the status of things are that the Court would

16    consider very relevant in deciding what an appropriate

17    bond for your case would be.

18                So he's not telling you because you're not

19    getting out today you are never getting out. He's telling

20    you that he is going to postpone this hearing for another

21    week and let another judge do a more thorough hearing on

22    the record to determine your bond. Does that make sense?

23                THE DEFENDANT:         Yes, but it doesn't because how

24    would I, how would I get home and figure out any of this?

25                MS. GORMAN:        Well, what he would do -- the best
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 413 of 111613
                                                                        PageID #:
                                     7443



 1     thing that you can do under this circumstance unfortunately

 2     is just get your application turned in and try to get in

 3     touch with the public defender's office to the best of your

 4     ability because they have investigators, they have support

 5     staff and they have attorneys themselves that can look into

 6     these circumstances and try to find out what's going on with

 7     the rest of the people in your home while you're currently

 8     being detained.

 9                  THE DEFENDANT:        That's why I need to -- I can

10     figure all of that out, but I can't do that from here. Like

11     I don't --

12                  MS. GORMAN:      I understand that.

13                  THE COURT:      So, Miss             I've continued your

14     hearing for a week. We'll see you back on October the 23rd.

15     Thank you.

16

17

18

19

20

21

22

23

24

25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 414 of 111614
                                                                        PageID #:
                                     7444



 1                                    CERTIFICATE

 2                 I, ELLEN L. VINCE, Certified Court Reporter,

 3     do hereby certify that I am an official court reporter for

 4     the Circuit Court of the City of St. Louis; that on October

 5     16, 2020, I was present and reported all the proceedings had

 6     in the case of STATE OF MISSOURI, Plaintiff, vs.

 7                    Defendant, Cause No. 2022-CR01757.

 8                 I further certify that the foregoing pages

 9     contain a true and accurate reproduction of the

10     proceedings.

11

12

13

14

15

16                       /s/Ellen L. Vince

17

18                        ___________________________________________
                          ELLEN L. VINCE, CCR, CSR, CM
19                                           CCR #350

20

21

22

23

24

25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 415 of 1116 PageID #:
                                     7445




     EXHIBIT 155
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 416 of 1116 PageID #:
                                     7446




              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                     HONORABLE CHRISTOPHER MCGRAUGH


         STATE OF MISSOURI,               )
                                          )
               Plain iff,                 )
                                          )
          .                               ) No. 2022-CR01216
                                          )
         GARY HARLOW,                     )
                                          )
               Defendan .                 )


                         FI      A EA A CE HEA I G
               On Wedne da , J l 15, 2020, he abo e-en i led
         ca e came on reg larl for hearing before he
         Honorable Chri opher McGra gh, J dge of Di i ion
         16B of he T en -Second J dicial Circ i in he
         Ci    of S . Lo i .
                                  A EA A CE
               The S a e of Mi o ri a repre en ed b
         Nichola Fi chbach, A i an Circ i A orne , Ci
         of S . Lo i , S a e of Mi o ri.
               The Defendan      a repre en ed b Eric Barnhar ,
         A orne a La .




               JENNA L. HIGGINS, CCR #998, CSR (MO & IL)
                        OFFICIAL COURT REPORTER
                           CITY OF ST. LOUIS
                   TWENTY-SECOND JUDICIAL CIRCUIT      Dixon v. City of St. Louis 21083
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 417 of 1116 PageID #:
                                     7447
                                                                                2



    1                     THE COURT: We are here on he ma er
    2    of S a e of Mi o ri       . Gar Harlo , Ca e No.
    3    2022-CR01274. Thi ma er i before he Co r for
    4    an ini ial appearance.
    5                     Mr. Harlo , look a       ho gh o        ere
    6    locked p a co ple da       ago.
    7                     THE DEFENDANT: Ye .
    8                     THE COURT: Oka . All righ .
    9    Mr. Harlo , e're here for ha ' called an ini ial
   10    appearance. Tha '       o di c      he offen e, o r
   11    righ     a i rela e      o he offen e, par ic larl
   12     o r righ      o an a orne , and ha        or of

   13    condi ion of bond ha          o ld be pla ible ha
   14     o ld a     re o r re rn here o co r a           ell a
   15    keep he comm ni        afe.

   16                     Appearing b      a of -- a a pecial

   17    appearance olel for he p rpo e of hi hearing

   18    i Eric Barnhar . He' here o repre en             or

   19    in ere      olel for he p rpo e here, and al o

   20    pre en for hi ini ial appearance i Nichola

   21    Fi chbach a A i an Circ i A orne .

   22                     Mr. Harlo -- ell, fir        I'll a k

   23    Mr. Barnhar . Do o req e           ha    here be a formal

   24    reading of he charge , Mr. Barnhar , o Mr. Harlo ?

   25                     MR. BARNHART: We'll ai e he formal
                                                             Dixon v. City of St. Louis 21084
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 418 of 1116 PageID #:
                                     7448
                                                                                3



    1    reading of he complain and en er a plea of no
    2    g il .
    3                      THE COURT: Pre en l , Mr. Harlo ,
    4     he recommenda ion for he bond in hi ma er i no
    5    bond. I     here -- can o       ell me ha     or
    6    financial condi ion i , Mr. Harlo ? I         here an
    7    bond ha     o can make?
    8                      THE DEFENDANT: I can -- if I ge o
    9     oda , I co ld pa      p o probabl $500.
   10                      THE COURT: A $500 bond?
   11                      THE DEFENDANT: Ye , ir.
   12                      THE COURT: Do o ha e a job?

   13                      THE DEFENDANT: I ha e      o job .
   14                      THE COURT: Yo ha e       o job . Wha
   15    kind of ork do o do?

   16                      THE DEFENDANT: I' e been a carpen er

   17    for 22 ear .

   18                      THE COURT: I look a        ho gh o

   19    ha e ano her pending ca e, a dome ic a a l ca e.

   20    I     ha righ ?

   21                      THE DEFENDANT: Ye . Ye , ir.

   22    Wha ' going on i --

   23                      THE COURT: Wai a min e. Yo don'

   24     an    o alk abo     i.

   25                      THE DEFENDANT: Ye , ir.
                                                            Dixon v. City of St. Louis 21085
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 419 of 1116 PageID #:
                                     7449
                                                                                4



    1                     THE COURT: Here i       he hing,
    2    Mr. Harlo , hich I ho ld ha e old o . There' a
    3    co r repor er i ing righ ne              o me. She'
    4     aking do n e er hing I a and e er hing o                   a.
    5    Yo don'     an    o a an hing ha migh h r                 or
    6    ca e la er, oka ?
    7                     THE DEFENDANT: Yeah. And, ell, do
    8     o mind if I a       hi ? I don'      hink i       o ld h r
    9     he ca e, b      I mean, I'm no in o r g           po i ion.
   10    I don' kno , b      can I a      ome hing?
   11                     THE COURT: I hink i ' be er o
   12    err on he ide of ca ion beca e, o kno , I

   13     hink a lo of ime        here e're i ing righ no
   14     e ma no      hink i ' going o h r        o r ca e, b ,
   15     o kno , i ma read differen la er.

   16                     So le me a k o . Wha I'm

   17    in ere ed in i      ha I j       no ed ha      o

   18    had -- o ' e go a pending ca e. Doe an a orne

   19    repre en    o in ha pending ca e?

   20                     THE DEFENDANT: No. I go o Ema

   21    and I go -- I ha e been checking in o Ema          mon hl

   22    for e en or eigh mon h on ha ca e, and hen i

   23    go held p and e ended n il Sep ember beca e of

   24    COVID again, b     I had alread     en    e en ime .

   25                     THE COURT: So o don' ha e an
                                                              Dixon v. City of St. Louis 21086
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 420 of 1116 PageID #:
                                     7450
                                                                                5



    1    a orne on ha ca e?
    2                     THE DEFENDANT: No.
    3                     THE COURT: All righ .
    4                     Mr. Barnhar , i     ha correc , he'
    5    no repre en ed a       o he ca e 2920?
    6                     MR. BARNHART: I can look ha            p
    7    reall q ickl .
    8                     THE COURT: While o 're doing ha ,
    9    Mr. Barnhar , le me a k Mr. Fi chbach.
   10    Mr. Fi chbach, i     he ic im in he 2920 he ame a
   11    in hi ca e?
   12                     MR. FISCHBACH: I i , Yo r Honor.

   13                     MR. BARNHART: J dge, here i no
   14    a orne on hi ca e and i look like, I hink,
   15     he S a e e erda filed a mo ion o re oke bond

   16    and i doe n' -- for ome rea on I can' click on

   17    i,b       here i a mo ion o re oke bond.

   18                     THE COURT: All righ . Wha '            he

   19    S a e' po i ion a       o hi bond, Mr. Harlo ' bond?

   20                     MR. FISCHBACH: Yo r Honor, in hi

   21    ca e he defendan i o         on a PR bond a      o'e

   22    alread no ed. Tha i         he onl criminal hi or I

   23     ho , i    ha pending dome ic a a l          hird.

   24    Ho e er, i i      he ame ic im. Thi          rike o her

   25    face, hich he S a e        bmi ed pho o of bo h he
                                                              Dixon v. City of St. Louis 21087
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 421 of 1116 PageID #:
                                     7451
                                                                                6



    1    before and af er, he       i ch ork occ rred in fron
    2    of heir hree children.
    3                     And, Yo r Honor, he fac          ha he
    4    reoffended again       he ame ic im, I recogni e
    5     he e are allega ion , b          he S a e' po i ion of
    6    reoffending again       he ame ic im repre en
    7    danger and, herefore, he S a e belie e no bond i
    8    appropria e.
    9                     Addi ionall , Yo r Honor, he S a e
   10    ha     bmi ed he       a emen -- a leng h         a emen
   11    of he ic im de cribing ha            hi pa     ear of
   12    Mr. Harlo being on hi PR bond ha been like for

   13    her, hich I belie e       ppor       he S a e' po i ion
   14     ha he i a danger.
   15                     THE COURT: All righ . Mr. Barnhar .

   16                     MR. BARNHART: I'm j         reading a

   17    le er from he complaining i ne . I indica e

   18     ha    he an     him o do a li le bi of jail ime,

   19    ma be a co ple eek . B            he reall   an    him o

   20    ge dr g rehab and ge him off he dr g . She keep

   21     a ing, I hope ha he          a    in c   od for a li le

   22     hile and hen he ge       o       he i in dr g rehab and

   23    GPS moni oring and pa      child      ppor , hich i a

   24    de pera ion I ha e o file for.

   25                     Ige      i       o nd like he an        him
                                                             Dixon v. City of St. Louis 21088
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 422 of 1116 PageID #:
                                     7452
                                                                                7



    1     o do a li le bi of hock ime and hen ge               ome
    2    dr g rea men , and i       o nd like he an         GPS
    3    moni oring o he can help pa          he child     ppor
    4    for he kid . So I o ld a k -- I'm going o a k
    5    Mr. Harlo a co ple q ick q e ion .
    6                      THE COURT: S re.
    7                      MR. BARNHART: Yo      aid o can
    8    afford $500 if o go o . Wha happen if o
    9    can' ge o , Mr. Harlo ? Yo can' ge o                and
   10     hen po     he mone . Somebod ha         o po     he mone
   11    on o r behalf.
   12                      THE DEFENDANT: Correc .

   13                      MR. BARNHART: I     here omebod o
   14     here ha can po         he mone ?
   15                      THE DEFENDANT: Ye , ir.

   16                      MR. BARNHART: And o       hink $500 i

   17     he mo      ha    o can come p i h?

   18                      THE DEFENDANT: Ma be p o $700.

   19    Wha e er he -- he old me he'll do ha i                ake ,

   20    b   I kno    ha    he' onl go abo         $700 beca e

   21     he a going o pa m ren beca e I ain' been

   22    able o pa i beca e of all hi               ff ha ' been

   23    going on. So I'm one mon h behind on m ren            ha

   24     he a going o        e o pa      ha and aid he o ld

   25     ake care of hi . B        I am no an danger o
                                                            Dixon v. City of St. Louis 21089
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 423 of 1116 PageID #:
                                     7453
                                                                                8



    1    an bod , I promi e o       ha .
    2                     MR. BARNHART: Oka . Yeah. I j
    3    don'     an   o making an       a emen    abo    an hing.
    4                     THE DEFENDANT: I nder and. Ye ,
    5     ir.
    6                     MR. BARNHART: And GPS, o         o ld
    7    compl    i h GPS and     a a a from he complaining
    8     i ne    in hi ca e, he kid ?
    9                     THE DEFENDANT: Ye , ir. She mo ed
   10     o We    Co n , o he doe n' li e an here aro nd.
   11                     MR. BARNHART: Oka . And o          o ld
   12    compl    i h all he order       he J dge o ld an          o

   13     o -- he heal h e am, he dr g rea men , o               o ld
   14    do i ?
   15                     THE DEFENDANT: S re.

   16                     MR. BARNHART: All righ . Thank o .

   17    J dge, I'm going o a k for 7,000, 10 percen , p

   18    him on GPS and Ema ,       a a a from complaining

   19     i ne , and ha e him do a -- ma be a dr g

   20    e al a ion hro gh Ema        o ee, o kno , ha             or

   21    of problem ha he ha .

   22                     THE COURT: Oka . Mr. Harlo , ha

   23    pre en    a problem o me i , i       ha and if I -- I'm

   24    laboring nder an incorrec a         mp ion, I need one

   25    of he a orne        o ell me I am, b        o ha e a
                                                            Dixon v. City of St. Louis 21090
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 424 of 1116 PageID #:
                                     7454
                                                                                9



    1    pending charge in he ca e ha end in 2920, a
    2    dome ic a a l       hird, and ha -- he ic im in
    3     ha ca e i      he ic im in hi ca e hich occ rred
    4    on Ma of hi       ear. And I am a       ming par of he
    5    bond in he 2920 i       ha    o 're o ha e no con ac
    6     i h ha per on, righ ?
    7                     THE DEFENDANT: No, ir. Tha ' no
    8    correc .
    9                     THE COURT: All righ . Well --
   10                     THE DEFENDANT: She -- he --
   11                     MR. BARNHART: Don'       a no hing,
   12    oka ?

   13                     THE COURT: Le me a k Mr. Barnhar
   14    and Mr. Fi chbach. I         he ic im in he ca e ha
   15    end 2920 he ame ic im a in hi ca e ha end

   16    in 1274?

   17                     MR. FISCHBACH: I i        he ame

   18     ic im, Yo r Honor.

   19                     THE COURT: Oka . I a condi ion of

   20     he bond in 2920 no      o ha e an con ac      i h he

   21     ic im in ha ca e?

   22                     MR. FISCHBACH: Yo r Honor, I am

   23    looking a    he bond order for ha ca e. I i a

   24    per onal recog, Ema , repor ing i h GPS, no

   25    con ac     i h ic im.
                                                             Dixon v. City of St. Louis 21091
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 425 of 1116 PageID #:
                                     7455
                                                                               10



    1                     THE COURT: So I alread ha e
    2    e idence or I ha e ome e idence ha , o kno ,
    3    e en b    he ic im' impac         a emen , ha      o 're
    4     iola ing he condi ion of o r former bond. And
    5    beca e of ha , he Co r ' going o den an
    6    modifica ion of o r condi ion of a relea e and i
    7    going o order o        o be held i ho      bond.
    8                     Thi ma er i       e for fir
    9    appearance and re ie of o r -- of he e condi ion
   10    on J l 22nd, 2020, a 12 o'clock. The Co r
   11    f r her e       hi ma er for -- in Di i ion 26 for
   12    fir    appearance on A g      14 h, 2020, a 9:00 a.m.
   13    All righ . Good l ck o o , Mr. Harlo .
   14               (End of proceeding)
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
                                                            Dixon v. City of St. Louis 21092
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 426 of 1116 PageID #:
                                     7456
                                                                               11



    1                           CERTIFICATE
    2          I, Jenna L. Higgin , Cer ified Co r Repor er,
    3    do hereb cer if      ha I am an official co r
    4    repor er for he Circ i Co r of he Ci             of
    5    S . Lo i ; ha on J l 15, 2020, I a pre en and
    6    repor ed all he proceeding had in he ca e of
    7    S a e of Mi o ri . Gar Harlo ,
    8    Ca e No. 2022-CR01274.
    9          I f r her cer if     ha    he foregoing page
   10    con ain a r e and acc ra e reprod c ion of he
   11    proceeding .
   12

   13

   14

   15                   ___________________________
   16                    Jenna L. Higgin , CCR 998
   17

   18

   19

   20

   21

   22

   23

   24    TRANSCRIBED: December 7, 2020
   25
                                                               Dixon v. City of St. Louis 21093
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 427 of 1116 PageID #:
                                     7457




     EXHIBIT 156
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 428 of 1116 PageID #:
                                     7458



          IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                        STATE OF MISSOURI
                  H      able Ti        h    J. B   e , J dge



   STATE OF MISSOURI,               )
                                    )
                Plain iff,          )
                                    )
      .                             )       Ca   e No. 2122-CR00123
                                    )
   ERIC LAMONT CARLESS,             )
                                    )
                                    )
                Defendan .          )




               TRANSCRIPT OF BOND HEARING PROCEEDINGS



             On he 20 h da of Jan ar , 2021, he
   abo e-en i led ca e came on for a remo e
    ideoconferenced hearing before he Honorable Timo h J.
   Bo er, J dge of Di i ion 8 of he Circ i Co r of he
   Ci   of S . Lo i , S a e of Mi o ri.
             The S a e of Mi o ri a repre en ed b
   Jordan Smi h, A i an Circ i A orne .
             The defendan  a pre en in per on ia
    ideoconferencing and a repre en ed b hi a orne ,
   Andre J. So ile, A orne a La .




                       Tina M. Gi en , CCR, RPR
                 Official Co r Repor er, Di i ion 8
                    S . Lo i Ci     Circ i Co r
                        22nd J dicial Circ i




                                                     Dixon v. City of St. Louis 21587
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 429 of 1116 PageID #:
                                     7459



 1                         THE COURT:              All righ .                   We are on           he record.

 2           Thi           i        Ca     e No. 2122-CR00123, a ca e                                 led S a e

 3           of Mi                 o ri      . Eric Carle                   .        Mr. Carle            i

 4           pre en                  oda     b      ideo.           He'             pre en      i hin 48

 5           ho r              of hi        arre        in        hi        ca e in           hich he face

 6                o charge , one i                        he Cla                    D felon     of        nla f l

 7           po        e           ion of a firearm, and                            he o her i            he Cla

 8           A mi demeanor of re i                             ing or in erfering                         i h

 9           arre              .

10                         Pre en           repre en ing                   he S a e of Mi                 o ri i

11           A     i           an        Circ i     A     orne             Jordan Smi h, and

12           Mr. And                 So     ile i       here           o repre en              Mr. Carle

13           for           he p rpo e              of     hi        hearing and                hi     hearing

14           alone.

15                         Mr. So           ile, a           hi            ime do        o      ai e formal

16           reading of                    he complain              and en er a no                   g il

17           plea on behalf of Mr. Carle                                        ?

18                         MR. SOTTILE:                 I do,          o r Honor.              Thank           o .

19                         THE COURT:              We     ill en er a no                      g il            plea on

20           Mr. Carle                    ' ca e.

21                         I        ill no if           Mr. Carle                    a   hi         ime        ha

22               he c rren                 condi ion           of          o r relea e are                    ha         o

23           are being held                       i h no bond allo ed;                         herefore,

24           I'll make a finding                          ha           o        canno        make     ho e

25           condi ion                    of relea e and I'll ad i e                            o         ha         o

                                                                  2

                                                                                Dixon v. City of St. Louis 21588
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 430 of 1116 PageID #:
                                     7460



 1           ha e a righ               o hearing                 regarding             he

 2           modifica ion              of        ho e condi ion .

 3                  We're going                  o cond c              a hearing righ                      no ,

 4           and if     o          ill remain de ained,                            o        ha e a righ

 5            o a     econd hearing                       i hin        e en da              of        oda '

 6           da e     nder R le 33.

 7                  THE DEFENDANT:                        Do I ha e a bond a                          hi         ime?

 8                  THE COURT:                  Yo        ha e no bond a                    hi         ime, and

 9            o r a     orne           i        going        o arg e         ha             ha         ho ld be

10           changed and I'm going                          o make a r ling.                         Oka ?

11                  THE DEFENDANT:                        Ye ,     ir.

12                  THE COURT:                  Fir        , I'm going             o         rn        o Mr.

13           Smi h.

14                  Mr. Smi h,                  o r arg men              on behalf of                      he

15           S a e of Mi           o ri              i h regard           o Mr. Carle                      ' bond.

16                  MR. SMITH:                  Ye ,        o r Honor.             So        hi        ca e

17           came o         beca           e officer               ere follo ing a                         ehicle

18            ha      he pla e                 on i        came back a                  olen.              The

19            ere follo ing in                       nmarked car .             The               a         he

20           defendan        ge        in o           he car and dri e i                         off.           The

21           follo ed i           for a              hile.        He      opped and go                      o        .

22           The police go                 o         of     heir car         and anno nced

23            hem el e .           A            ha        poin ,        hen he reali ed                         he

24            ere police officer ,                          he defendan                fled on foo .

25           While he        a     fleeing, de ec i e                          a        him drop a

                                                             3

                                                                        Dixon v. City of St. Louis 21589
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 431 of 1116 PageID #:
                                     7461



 1           g n.        The     ca gh        him and              hen           he     fo nd             he g n.

 2                      He ha     an e        en i e prior criminal hi                                        or

 3           da ing back           o 2012.           He        a        con ic ed of                      re pa

 4           in        he fir      degree, a B mi demeanor.                                     He        a        al o

 5           con ic ed of robber                 in           he        econd degree, an E

 6           felon .           He recei ed an SIS on                             he robber                ca e

 7               hich he did            cce     f ll           comple e.                    In 2013 he go

 8           a        re pa      fir      con ic ion.                    He           hen go          a

 9           con ic ion for ha ing a con rolled                                             b       ance

10               i ho         a pre crip ion in a jail.                                He       a     gi en an

11           SIS on           ha , b      hi     pro ec ion                       a             pended.

12                      In 2015 he had di                 rib           ion of con rolled

13                b     ance, go        an SIS and comple ed                                ha .

14                      Ho     in 2015 he la er go                       a UUW S b ec ion 1

15           for carr ing and concealed.                                He        a     gi en proba ion

16           on        ha , b          he proba ion                 a        re oked.                2017 he

17           had        nla f l po        e     ion of a firearm and                                  ampering

18           in        he fir      degree, recei ed proba ion, proba ion

19           re oked.

20                      In 2019 he had a b rglar                                 econd and                    ealing

21           le          han $150 con ic ion a                           ell a              a       ampering

22           fir         con ic ion.           I '        m         nder              anding he'

23           c rren l           on parole for                 ha ,           a        on parole                hen

24               hi     offen e occ rred.                 He al o ha                    a pending

25               arran        for m rder in           he fir                     degree in S . Lo i

                                                          4

                                                                        Dixon v. City of St. Louis 21590
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 432 of 1116 PageID #:
                                     7462



 1           Co n          .

 2                        Ba ed on             he e                 en i e prior criminal hi                             or ,

 3               he n mero                proba ion re oca ion ,                                   he fac            ha

 4           he       a        on parole                   i h           hi        happened,        e belie e

 5               ha        he onl              a            o en              re hi        f      re re           rn for

 6           co r          da e , e peciall                               gi en        ha        he al o ha              a

 7           pending m rder fir                                      arran , i                  o hold        he

 8           defendan                  on no bond.

 9                        THE COURT:                   J                 o check, Mr. Smi h, m

10           reading of                  he pre rial repor                                 ho      14 prior

11           con ic ion                  and           ha           he'        on parole on fo r

12               epara e ca e .                        I            ha         o r     nder        anding?

13                        MR. SMITH:                   The parole,                    e .        Wi h        he

14           con ic ion , I                        a        going off                 ha         e had in           he

15           comp          er.          I kno               he pre rial repor                           ho         -- I

16           ha e no rea on                        o do b                     ho e addi ional

17           con ic ion , b                                ha '               ha     I co ld        erif .

18                        THE COURT:                   Thank              o , Mr. Smi h.

19                        Mr. So          ile, arg men                             on behalf of Mr.

20           Carle             ?

21                        MR. SOTTILE:                      Ye ,              o r Honor.

22                        Can I a k Mr. Smi h, i                                      here a ca e filed or

23           i        ha           j      a        an ed for q e                       ioning in              he m rder

24           in S . Lo i                  Co n              ?

25                        MR. SMITH:                   I        a        looking for i , and I

                                                                          5

                                                                                     Dixon v. City of St. Louis 21591
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 433 of 1116 PageID #:
                                     7463



 1           co ldn'              find a ca e on ca e.ne ,                                 o I        hink i '

 2           j          a     an ed for q e                   ioning, b                    I don'           kno

 3               here i           i .       All I kno              i       i '        an ac i e                 arran

 4           and i '              for m rder fir                   .

 5                      MR. SOTTILE:                   Yo r Honor,                   hank        o .        I        o ld

 6                ill a k           he Co r              o con ider relea ing

 7           Mr. Carle                  on bond.             I kno             he doe           ha e a leng h

 8           criminal record,                      ome of i                i       fairl         old, b               I

 9           kno            ome of i          doe        e        end in o             he pre en                 a        he

10           i        on parole.

11                      He'        a lifelong re iden                              of S . Lo i .                 He

12           li e           here.       He ha            ie            o       he comm ni              .        Hi

13           girlfriend i                   here.        He ha                     o children              ha        li e

14               i h him and he'                       aking care of.                      He     a        gainf ll

15           emplo ed before he'                         locked                p on        hi ,        o I           o ld

16                bmi         o     he Co r              ha            he Co r             co ld p               a

17           n mber of condi ion                         in place                    ch a        ho        e arre              ,

18           GPS moni oring, e                         ce era,             ha         o ld en              re        he

19               afe         of     he comm ni                .        And I          hink al o                 ha        he,

20           beca           e of hi           ie         o        he comm ni                    here, he'

21           going           o make all co r                      appearance .

22                      And ob io             l         he        an ed,             he Co r           i        a are,

23               ha '        concerning, b                    i        i       j       a        an ed ba ed on

24               he informa ion                   ha         e ha e and                he S a e ha                    a

25               hi     poin .          I     hink i               o ld be differen                         if        here

                                                                  6

                                                                               Dixon v. City of St. Louis 21592
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 434 of 1116 PageID #:
                                     7464



 1               a    a ca e ac             all       filed.            So I'd a k                       he Co r                          o

 2           con ider relea ing him.

 3                      THE COURT:               Mr. So           ile, ba ed on, I kno                                        i '

 4           been brief repre en a ion of Mr. Carle                                                      , do             o

 5           belie e he ha                   he capaci                   o po                  an        mone ar

 6           bond?

 7                      MR. SOTTILE:                  I do no           belie e he ha                             he

 8           capaci                o po          a bond           ince he'                 locked             p righ

 9           no .          And I        o ld ad i e him if no bond i                                              e           here

10               oda , he need                   o immedia el                 appl              for          he

11               er ice           of    he p blic defender.                            I            ake           hem a

12               hile        o     ee him, b                 he        co ld po                 ibl          ge           more

13           informa ion a                  a la er da e                 hich co ld be helpf l

14           in fron              of ano her j dge.

15                      THE DEFENDANT:                  I'm        orr ,           o r Honor, I

16           j          --

17                      THE COURT:               Hold on, Mr. Carle                             .        Before                   o

18               a    an         hing, I         an         o make            re           ha            o

19               nder        and       ha    in       hi      hearing              o           ha e a righ                                o

20           remain              ilen ,      o        ha e a righ                  o re ain co n el

21           or req e                  he appoin men                   of co n el, and if                                     o

22           choo e no                 o remain             ilen , an                      a emen                     o               a

23           ma       be          ed again              o .        I     an            o make                 re              o

24               nder        and       o r righ              before           o            a        an       hing, and

25           I       o ld implore                o      o     alk        o Mr. So                    ile abo

                                                              7

                                                                         Dixon v. City of St. Louis 21593
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 435 of 1116 PageID #:
                                     7465



 1            ha        o 're con idering                    a ing before             o        a        i .

 2                     Doe      ha     make        en e, Mr. Carle                ?

 3                     THE DEFENDANT:              Ye , I do.

 4                     THE COURT:           Le '        go off        he record briefl                            o

 5            ha        o     can     alk     o Mr. So              ile, and if            o                ill

 6            an        o make a            a emen ,           e'll go back on                     he

 7           record.          Oka ?

 8                     THE DEFENDANT:              Ye ,        ir.

 9                     THE COURT:           So, Tina,           e'll go off               he record

10           for a momen .

11                     (Di c         ion off           he record.)

12                     THE COURT:           Mr. So           ile, do       o     belie e                ha

13           Mr. Carle               o ld like           o addre               he Co r             a         hi

14            ime?

15                     MR. SOTTILE:           Ye ,           o r Honor.

16                     THE COURT:           Wo ld        o     like        o do i         in a Q and

17           A form or j               le     Mr. Carle                 alk?

18                     MR. SOTTILE:           I        o ld probabl             pre en             i , if

19            ha '          oka .

20                     Mr. Carle        , i        i     oka        if I        mmari e                ha

21            o    j           old me?

22                     THE DEFENDANT:              Ye ,        ir.

23                     THE COURT:           Thank        o , Mr. So             ile.

24                     MR. SOTTILE:           Thank           o ,     o r Honor.

25                     Mr. Carle             an ed me           o le           he Co r             kno

                                                         8

                                                                    Dixon v. City of St. Louis 21594
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 436 of 1116 PageID #:
                                     7466



 1           and     he pro ec                 or     ha        he'           a changed man and                       ha

 2           hi     in en           i      o        ork and              ake care of hi

 3           children.              Tho e are hi                 primar              goal .           So he

 4            an ed me              o con e               ha         o        he Co r .              He a ked

 5            he Co r               o con ider gi ing him a chance on bond

 6            o     ho         he Co r               ha        he i           changed and he'                    j

 7           going        o     ake care of hi                       kid        and        ork.        Thank

 8            o .

 9                   THE COURT:                 Thank          o , Mr. So                  ile, and              hank

10            o , Mr. Smi h.

11                   Af er hearing                    he e idence and con idering all

12           of     he fac or                  nder R le 33, a                        hi         ime        he

13           Co r         ill make a finding                             ha     i     i        going        o den

14            he req e                  for modifica ion of condi ion                                   of

15           relea e.           The Co r              relied on fac or                          in making

16            ha     finding.

17                   Specificall ,                    he Co r                 make        a finding              ha

18            he defendan                 ha ,        he Co r                 belie e , 14 prior

19           con ic ion , incl ding a                                lea              o prior

20           con ic ion                 in ol ing firearm ;                          ha        he'     on parole

21           on a        lea            fo r differen                    ca e ;           ha     he'         an ed

22           for m rder o                  of S . Lo i                    Co n        .        And     he Co r ,

23           ba ed on           ho e fac or                     pecificall , doe                       no

24           belie e           ha         he        afe         of        he comm ni                  can be

25            ec red           i h a bond and                    ill den                  he req e               for

                                                                9

                                                                              Dixon v. City of St. Louis 21595
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 437 of 1116 PageID #:
                                     7467



 1           modifica ion of condi ion             of relea e.

 2                 The Co r       ill    e     he ma      er for an

 3           addi ional bond hearing p r             an     o R le 33.05 on

 4           Jan ar      27 h, 2021, a       12 p.m., and       he defendan '

 5           ne    appearance on        hi    ca e in general         ill be in

 6           Di i ion 25 on Febr ar           25 h of 2021 a         9 a.m.

 7                 Tha      ill concl de       he record.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                              10

                                                     Dixon v. City of St. Louis 21596
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 438 of 1116 PageID #:
                                     7468



 1

 2                           REPORTER'S CERTIFICATE
 3                I, Tina M. Gi en , Regi ered Profe ional
             Repor er & Cer ified Co r Repor er, do hereb
 4           cer if   ha I am he Official Co r Repor er for
             Di i ion 8 of he Circ i Co r of he Ci       of S .
 5           Lo i , S a e of Mi o ri; ha on Sep ember 9,
             2019, I a pre en in Di i ion 16B and repor ed
 6           all he proceeding had in he ca e of STATE OF
             MISSOURI, Plain iff,   . ERIC LAMONT CARLESS,
 7           Defendan , Ca e No. 2122-CR00123.
 8

 9                I f r her cer if  ha   he foregoing page
             con ain a r e and acc ra e reprod c ion of he
10           proceeding .
11

12

13                I here n o       e   m   hand on     hi    10 h da      of
             Febr ar , 2021.
14

15

16

17

18
                   / / Tina Gi en
19                 Tina Gi en , CCR #481

20

21

22

23

24

25

                                             11

                                                   Dixon v. City of St. Louis 21597
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 439 of 1116 PageID #:
                                     7469




     EXHIBIT 157
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 440 of 1116 PageID #:
                                     7470



          IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                        STATE OF MISSOURI
                  H      able Ti        h    J. B   e , J dge



   STATE OF MISSOURI,               )
                                    )
                Plain iff,          )
                                    )
    s.                              )       Ca se Nos. 2122-CR00135
                                    )                  2122-CR00141
   ROBERT E. DICKENS,               )
                                    )
                                    )
                Defendan .          )




               TRANSCRIPT OF BOND HEARING PROCEEDINGS



             On he 20 h da of Jan ar , 2021, he
   abo e-en i led ca se came on for a remo e
    ideoconferenced hearing before he Honorable Timo h J.
   Bo er, J dge of Di ision 8 of he Circ i Co r of he
   Ci   of S . Lo is, S a e of Misso ri.
             The S a e of Misso ri as represen ed b
   Jordan Smi h, Assis an Circ i A orne .
             The defendan  as presen in person ia
    ideoconferencing and as represen ed b his a orne ,
   Pa ricia Poe, Assis an P blic Defender.




                       Tina M. Gi ens, CCR, RPR
                 Official Co r Repor er, Di ision 8
                    S . Lo is Ci    Circ i Co r
                        22nd J dicial Circ i




                                                    Dixon v. City of St. Louis 21614
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 441 of 1116 PageID #:
                                     7471



 1                 THE COURT:       We are on                he record and           e are on

 2            he record in         o ca se n mbers, Ca se

 3           No. 2122-CR00135,              here     he defendan             faces     he

 4           charge of      he Class D felon                  of     nla f l possession

 5           of a firearm, and Ca se No. 2122-CR00141                            here       he

 6           defendan     faces     hree co n s.                   Co n s 1 and 2 are

 7            he Class E felonies of                 nla f l          se of a        eapon,

 8           discharge in o a home, and Co n                         3 is     he Class B

 9           misdemeanor of proper                  damage second degree.

10           Mr. Dickens appears              oda       b      ideo.        He appears

11            i hin 48 ho rs of his arres                      on bo h of        hese

12           cases.

13                 Presen     represen ing                  he S a e of Misso ri is

14           Assis an     Circ i        A     orne          Jordan Smi h, and

15           represen ing      he defendan                  is Ms. Pa          Poe.

16                 Ms. Poe, a           his        ime, on behalf of

17           Mr. Dickens, do        o         ai e formal reading of                   he

18           complain s in        hese cases and en er no                      g il

19           pleas?

20                 MS. POE:       Yes,        o r Honor.

21                 THE COURT:       I'm going                o en er no        g il

22           pleas for Mr. Dickens in                   his case.

23                 Ms. Poe, le          me ask.             I see     ha     Ms. C rran

24           has en ered in one case.                   Is she --           es, she's

25           en ered in bo h of              he cases.

                                                    2

                                                              Dixon v. City of St. Louis 21615
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 442 of 1116 PageID #:
                                     7472



 1                 All righ .                I        ill inform Mr. Dickens                  ha     in

 2           bo h of        hese cases he's c rren l                          being held            i h

 3           no bond allo ed,                    herefore,            he Co r       ill make a

 4           finding        ha     Mr. Dickens canno                      c rren l          mee      he

 5           condi ions of his release.

 6                 Mr. Dickens,                   o     ha e a righ           bo h a          his

 7           hearing for a re ie                       of     o r bond condi ions and,

 8           if   o 're s ill de ained af er                              oda ,     o        ill ha e

 9           a righ         o ano her hearing                     i hin se en da s on a

10           modifica ion of                 o r condi ions of release                        nder

11           R le 33.

12                 Wi h all             ha        being said, I'll                 rn i       o er        o

13           Mr. Smi h for his posi ion                           i h regard            o    he bond

14           in Mr. Dickens' case.

15                 MR. SMITH:                Yes,           o r Honor.        I'll s ar             i h

16            he 141 case           hich has                  o co n s of discharge UUW

17           S b 3 and proper                     damage second.              The backgro nd

18           of   his case,             he        ic im in            his case and           he

19           defendan            ere pre io sl                   in a rela ionship for

20           ro ghl     a        ear and a              some poin          prior        o    he

21           inciden s here              he           broke      p.

22                 The firs             inciden               as on Jan ar          11 h.

23           Police go           a call for a sho s fired.                         The

24           responded.           The        ic im sho ed               hem     ideo foo age of

25           an indi id al              ha        she        as able       o iden if          as     he

                                                             3

                                                                      Dixon v. City of St. Louis 21616
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 443 of 1116 PageID #:
                                     7473



 1           defendan , her e -bo friend,                                      ho     alked    p        o       he

 2           fron        door, fired a sho                          in o i           and   hen ran.                 T o

 3           da s la er she repor ed ano her sho , again sho ed

 4           officers camera foo age of                                   he defendan ,             his             ime

 5           firing a sho                 in o        he back door and r nning.

 6                      T o da s af er                    ha , on              he 15 h,       he        ic im

 7               as ac        all         a ching              he camera and sa                    he

 8           defendan           approach              he rear of                    he home, dra            a

 9           pis ol, and fire one ro nd before fleeing.                                                 I

10           sho ld           ell        he Co r               ha     on        ha     case, al ho gh

11               here     as ballis ic damage                             o     he door frame,                  e're

12               nable        o reco er ballis ic e idence                                 hich is              h

13               ha     one     as charged as proper                                 damage second.

14                      J mping           o        he 135 case, on Jan ar                      18,

15           officers           ere ac              all         r ing           o loca e       his

16           defendan               ho        as     an ed on                 hese     hree inciden s

17           and recei ed informa ion                                ha        he     as in    he Na                ral

18           Bridge and Ne s ead area, began                                         o can ass, sa

19           someone           ho ma ched                 ha        descrip ion and s opped

20           him for a field in er ie .                                   He iden ified himself

21           as       he defendan ,                  as        aken in o c s od , and a

22           search inciden                        o arres           prod ced a firearm.

23                      He has prior con ic ions da ing back                                        o 1989

24           for possession of a con rolled s bs ance.                                              He          as

25           p        on proba ion for                     ha        and re oked.             He has

                                                                4

                                                                              Dixon v. City of St. Louis 21617
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 444 of 1116 PageID #:
                                     7474



 1            hree domes ic assa l                   in       he     hird degree

 2           con ic ions from 2004, 2007, 2009.                                  This is prior

 3            o     he        pda e in       he s a           es so          o of     hem are A

 4           misdemeanors, ho e er                   he       hird one, beca se i                         as

 5           his     hird or s bseq en                   offense,           as a D felon .

 6           On      o of        hose he also picked                   p         o assa l

 7            hird, one              as for assa l ing a la                      enforcemen

 8           officer.

 9                   I also ha e a s a emen                        from      he     ic im        ha

10           I'd like           o read a           his       ime,      o r Honor.

11                   THE COURT:             Go ahead, Mr. Smi h.

12                   MR. SMITH:             "Rober        Dickens canno              be

13           released.           He is a danger               o     he comm ni             and me

14           and m        famil .        He's con in ing                   o p      me and m

15           children a              risk, shoo ing in o                   he ho se and

16           ligh ing m              doors on fire on m l iple occasions

17            i h one-, fi e-, and 15- ear-olds are in                                     he home,

18           incl ding his o n son.                      He's       hrea ened         ha        he'll

19           shoo        me and lea e me in                  he back of            he ho se           o

20           ro .        I had       o ge     m     o n g n.           Please pro ec                  s."

21                   Yo r Honor, gi en                   he escala ing pa                 ern of

22            iolence,           he fac       i      as       i h a firearm,               he

23           defendan           kno s       here     he       ic im lea es and keeps

24           going        o     he     ic im's residence, firing sho s in

25            he door,           e belie e          here's an e              reme danger              o

                                                         5

                                                                   Dixon v. City of St. Louis 21618
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 445 of 1116 PageID #:
                                     7475



 1            he        ic im sho ld              his defendan               be allo ed                 o be

 2           released on bond.                    I belie e            he onl           condi ion

 3            ha        can sec re           he     ic im's safe                   in        his case is

 4           a condi ion of no bond.

 5                      THE COURT:           Mr. Smi h, one q es ion before I

 6                rn i     o er        o Ms. Poe.            Wha 's           he rela ion

 7           be     een        he     ic im and Mr. Dickens in                           his case?

 8                      MR. SMITH:           The     ic im and Mr. Dickens,                                 he

 9           are formerl              in a rela ionship and ha e one child

10           in common.

11                      THE COURT:           Ms. Poe, I'm going                     o        rn i            o er

12            o     o     for arg men               ha       o         an      o make on behalf

13           of Mr. Dickens in bo h of                           hese cases.

14                      MS. POE:           Thank     o , J dge.              So Mr. Dickens

15           also has               o o her pending cases                     ha        he's being

16           represen ed b                 Nora on.        Based on her no es                           ha        I

17           had an oppor              ni          o re ie         on, he           as        er        ac i e

18           in con ac ing her and keeping                              p     i h        hose cases.

19                      No ,        hile     i h     hese ne            allega ions seem

20           more serio s and                 he S a e is ci ing                        ha         he        ha e

21            ideo s r eillance,                    e ha e no               been pro ided                    ha

22            ideo s r eillance, and I                           on'        belie e a              ord of

23            ha         n il I ac           all     see         he s r eillance m self.

24                      And I don'            hink he presen s a danger                                 o        he

25           comm ni           .     The s a e ma            be able           o arg e              ha           he

                                                         6

                                                                   Dixon v. City of St. Louis 21619
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 446 of 1116 PageID #:
                                     7476



 1           poses a danger       o     he alleged             ic im in            he

 2           shoo ing case, b           a remed            o     ha         o ld be        o

 3           release him on his o n recogni ance and ho se

 4           arres , GPS moni oring, I                hink        i h a s a a a

 5            one from       he address of           he        ic im's home sho ld

 6           be s fficien .

 7                  THE COURT:        Ms. Poe,        ha        are        he na        re of

 8           Mr. Dickens' o her pending cases?

 9                  MS. POE:     I belie e one of                 hem is a deli er

10           of a con rolled s bs ance and -- or ma be i 's --

11           and    hen an assa l        fo r h,               o co n s, I belie e.

12                  THE COURT:        And a q es ion              ha        I ask on all

13           of    hese cases, ob io sl , if he's represen ed b

14            he p blic defender's office,                     here's been a

15           finding of indigenc .             Does he ha e a recog on                          he

16           o her cases and do          o     belie e he has                 he

17           capabili        of pos ing an           mone ar           bond on ei her

18           one of       hese cases?

19                  MS. POE:     I'm no        s re.           Unfor        na el , i 's

20           no    in m     no es from Nora regarding his bond

21           condi ions in       hose         o cases, b               I     o ld arg e

22            ha    he's indigen        as he is a p blic defender

23           clien .

24                  THE COURT:        Oka .     An        hing else from ei her

25           Mr. Smi h or Ms. Poe before I make a r ling in                                     his

                                                7

                                                           Dixon v. City of St. Louis 21620
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 447 of 1116 PageID #:
                                     7477



 1           case?

 2                   MR. SMITH:                 Yo r Honor, I kno                            ha            he p blic

 3           defender feels                    ha         here are o her condi ions                                    ha

 4           co ld sec re              he safe                 .       I j s        an            o        nderscore

 5           for     he Co r               ha        he has             hree separa e                      imes        ha

 6               e kno        of gone           o        he        ic im's ho se                  i h           he sole

 7           p rpose of harassing her b                                  firing sho s in o her

 8           home.        So        here's no condi ions, e en GPS, ho se

 9           arres , all he has                          o do is lea e once, go                                 o her

10           ho se once and h r                          her, and          here's no hing                         e can

11           do abo            i .     B            he        ime       e ge        he GPS

12           no ifica ion, i 's                          oo la e.          Tha           h            e belie e

13               he condi ion              ha        sec res her safe                         is no bond.

14                   THE COURT:                 An        hing else?

15                   MS. POE:              I        o ld j s             ask     ha           he           ri     en

16           s a emen           be pro ided                    o me       ia e-mail.                   I        hasn'

17           been pro ided and I                          o ld like            ha        for           he file.

18                   THE COURT:                 I        ill ask Mr. Smi h, since he's

19           pro ided           ha     s a emen                    a     he hearing,                   o make

20           s re        ha     s a emen                 ge s pro ided                o Mr. Dickens'

21           a     orne        in a        ri        en form.

22                   A         his     ime,              he Co r          is going                o make a

23           finding           ha      he defendan                      presen s a danger                         o     he

24               ic im in           his case.                 I'm going          o den                 he req es

25           for modifica ions of -- den                                   he req es                   for

                                                                   8

                                                                          Dixon v. City of St. Louis 21621
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 448 of 1116 PageID #:
                                     7478



 1           modifica ion of           he condi ions of release.

 2                 In making         ha    de ermina ion, I'm rel ing on

 3            he fac      ha         here's s bs an ial e idence                  ha

 4           Mr. Dickens fired on m l iple occasions in o                              he

 5           home of     he    ic im in       his case.       I 's a         ic im he

 6            as formerl       in a rela ionship           i h.       On     op of

 7            ha , he commi          ed   his crime on bond on o her

 8           pending cases.          He also has priors for domes ic

 9            iolence, and           his appears   o be a domes ic-rela ed

10           case, and        here's a prior con ic ion and is in

11           possession of a firearm.

12                 For all of         hose reasons, I         ill den            an

13           modifica ion        o     he condi ions of release, and I

14            ill se     Mr. Dickens case for an addi ional hearing

15            nder R le 33.05 on Jan ar            27 h, 2021, a                 12 p.m.

16           in Di ision 16B.

17                 Mr. Dickens,           o 'll be back here ne

18           Wednesda     for an addi ional hearing on                     o r

19           condi ions of release, so con in e                   o    ork        i h

20            o r a     orne s on         o r cases.     Oka ?

21                 THE DEFENDANT:           Yes, sir.

22                 THE COURT:         Thank    o , sir.

23

24

25

                                               9

                                                       Dixon v. City of St. Louis 21622
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 449 of 1116 PageID #:
                                     7479



 1

 2                           REPORTER'S CERTIFICATE
 3                I, Tina M. Gi ens, Regis ered Professional
             Repor er & Cer ified Co r Repor er, do hereb
 4           cer if   ha I am he Official Co r Repor er for
             Di ision 8 of he Circ i Co r of he Ci       of S .
 5           Lo is, S a e of Misso ri; ha on Sep ember 9,
             2019, I as presen in Di ision 16B and repor ed
 6           all he proceedings had in he case of STATE OF
             MISSOURI, Plain iff, s. ROBERT E. DICKENS,
 7           Defendan , Ca se Nos. 2122-CR00135 and
             2122-CR00141.
 8

 9                I f r her cer if  ha   he foregoing pages
             con ain a r e and acc ra e reprod c ion of he
10           proceedings.
11

12

13                I here n o se        m   hand on     his 10 h da        of
             Febr ar , 2021.
14

15

16

17

18
                   /s/ Tina Gi ens
19                 Tina Gi ens, CCR #481

20

21

22

23

24

25

                                             10

                                                   Dixon v. City of St. Louis 21623
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 450 of 1116 PageID #:
                                     7480




     EXHIBIT 158
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 451 of 1116 PageID #:
                                     7481

            IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                          STATE OF MISSOURI
                    HONORABLE BRYAN L. HETTENBACH



    STATE OF MISSOURI,                   )
                                         )
                     Plaintiff,          )
                                         )
            vs.                          ) Cause No. 2022-CR00725-01
                                         )
    MONIQUE LASHAE COLLIER,              )
                                         )
                     Defendant.          )




                                   TRANSCRIPT

       Initial Appearance Hearing held on November 30, 2020




                                  APPEARANCES:

    For the State:                                  For the Defendant:

    Mr. Christopher Clark                           Mr. Eric Selig
    Assistant Circuit Attorney                      Attorney at Law
    1114 Market Street, Room 401                    4542 W. Pine Boulevard
    Saint Louis, MO 63101                           Saint Louis, MO 63108




                        ALICE M. BAKER, CCR #0361
                         OFFICIAL COURT REPORTER
                      TWENTY-SECOND JUDICIAL CIRCUIT
                            CITY OF ST. LOUIS




                                                   Dixon v. City of St. Louis 21676
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 452 of 1116 PageID #:
                                     7482


1                             TRANSCRIPT OF PROCEEDINGS

2                     THE COURT:     We will go on the record in Case No.

3        2022-CR00725, State of Missouri versus Monique Lashae

4        Collier. Ms. Collier is confined. She's present by video.

5        The assistant circuit attorney is present by video. The

6        lawyer appointed to represent Ms. Collier for this date is

7        also present by video.

8                     If there is no objection, the Court will take

9        judicial notice of its file, including the pleadings and

10       documents, include those pleadings and documents as part of

11       the record in this case.

12                    Ms. Collier is here on an initial appearance on a

13       hearing that has been timely scheduled following her

14       arrest.

15                    Ms. Collier, we are going to do two things today.

16       Two things only. Number one, we are going to make sure you

17       have a new court date. Number two, I am going to review

18       the conditions of your bond or your release. I have a

19       lawyer who is appointed to represent you for today only,

20       Mr. Eric Selig. He'll advocate for you.

21                    Mr. Selig, can we waive any formal reading of the

22       charging document, enter a plea of not guilty for the

23       defendant?

24                    MR. SELIG:    Yes, Your Honor. Thank you.

25                    THE COURT:     It looks like Ms. Collier is charged

                                                                                 2

                                                         Dixon v. City of St. Louis 21677
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 453 of 1116 PageID #:
                                     7483


1        with unlawful use of a weapon and property damage, an A

2        felony and an E felony.

3                       What do I need -- what is her bond now?

4                       MR. CLARK:    Your Honor, the bond is set at no

5        bond.

6                       THE COURT:     And what do I need to hear about

7        Ms. Collier?

8                       MR. CLARK:    Your Honor, as you noted, this

9        defendant is charged with unlawful use of a weapon,

10       Subsection 9, a Class A felony, and property damage first.

11                      On the 26th of this month around the area of the

12       1500 block of North 13th, City of St. Louis, officers were

13       requested by the victim in this case that he had exited off

14       of Highway I-70 at Cass and was nearly struck by a woman

15       later identified as the defendant. She was driving a Kia

16       automobile.

17                      At the stop it looks like she started displaying

18       at him. When the light changed, she drove off and turned

19       into a gas station. He parked his car and went in, having

20       some sort of words with her. He was advised by an unknown

21       patron shortly after he walked away that the woman had shot

22       into his car, and surveillance video shows that her car

23       pulled up behind his and drove off quickly.

24                      Several spent cartridges were found at the scene

25       and they matched with a 9-millimeter semiautomatic pistol

                                                                                  3

                                                          Dixon v. City of St. Louis 21678
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 454 of 1116 PageID #:
                                     7484


1        that was in the custody of the defendant. The victim also

2        identified the defendant in a photo spread and lineup.

3                     There is a victim statement from the -- just to

4        mention. It starts: My concern is not to have -- not

5        to --

6                     THE COURT REPORTER: I'm sorry. Wait.

7        Something's wrong with the -- can we stop for a second and

8        start that over.

9                     THE COURT:     Can you start -- start over on what

10       you just said. We're having a connection difficulty with

11       you only, and my court reporter's having a hard time taking

12       down what you're saying.

13                    MR. CLARK:    I apologize. Can you hear me okay

14       right now?

15                    THE COURT REPORTER: Yes.

16                    THE COURT:     That sounds better. Whatever you did.

17                    MR. CLARK:    Okay. So the victim impact statement

18       starts: My concern is for the defendant not to know me and

19       to fire a gun into my car. I was dropping my grandbabies

20       off. I worry of what she -- what would have happened had

21       she struck one of my children. The bullet went through the

22       truck and into the back seat.

23                    I think she is a danger to the community. She did

24       not know me from a can of paint. She was able to pull a

25       gun on me, and she did not know me at all. What about the

                                                                               4

                                                       Dixon v. City of St. Louis 21679
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 455 of 1116 PageID #:
                                     7485


1        people she does know. I do not think that she is -- I do

2        not feel safe if she were to be let out.

3                    Your Honor, I would note a number of arrests for

4        domestic assaults in the defendant's criminal history.

5        There is a conviction, only a misdemeanor, 2018 conviction

6        of -- let's see -- of fleeing an arrest. And it also

7        appears that there's a warrant out under Cause No.

8        1922-CR03346, which is an assault case that remains open.

9        An assault and a resisting case. And that's an assault

10       where it looks like the defendant failed to appear for her

11       court date in October for that case.

12                   Your Honor, I would just note that the troubling

13       fact here is the immediate turn toward violence and the

14       immediate access to a firearm. There was no, you know,

15       provocation whatsoever, and the defendant did not know the

16       victim at all in this case. Given the fact that there's,

17       you know, a warrant out for an assault fourth because of a

18       failure to appear in October, I think there's also a flight

19       risk. All those facts taken together, Your Honor, the

20       State would with be requesting no bond in this case.

21                   THE COURT:      All right. Mr. Selig.

22                   MR. SELIG:    Your Honor, I'm sorry, I can't -- I'm

23       trying to pull up the notes from Pretrial Release.

24                   THE COURT:      What do you want to know?

25                   MR. SELIG:    I don't have -- I don't know anything

                                                                                 5

                                                         Dixon v. City of St. Louis 21680
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 456 of 1116 PageID #:
                                     7486


1        about Ms. Collier's background. I don't know if she has a

2        job. I don't know what her priors are like. And I guess

3        it has to do with -- maybe it's because this is a -- it

4        looks like maybe she's been indicted. There's been a grand

5        jury indictment.

6                    But Your Honor, I guess I'm just going to ask that

7        you give Ms. Collier a personal recognizance bond with

8        house arrest and that that would ensure the safety of the

9        community.

10                   THE COURT:      All right. Ms. Collier, do you have a

11       lawyer?

12                   THE DEFENDANT:       No, sir.

13                   THE COURT:      Do you have any money to hire a

14       lawyer?

15                   THE DEFENDANT:       I have a job. I work at TGI

16       Fridays in Creve Coeur. I'm a server.

17                   THE COURT:      If I do not let you leave the building

18       today, if I continue your case for another week so you're

19       still confined for at least a few more days, are you going

20       to be able to hire a lawyer?

21                   THE DEFENDANT:       Sir, my job -- I'm a server so

22       it's -- I work for minimum wage basically, but I work for

23       tips. So I would definitely -- like Mr. Eric say, I would

24       be willing to consent to, like, a GPS monitor or arm wrist

25       system, but, you know, the majority of my income comes from

                                                                                6

                                                        Dixon v. City of St. Louis 21681
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 457 of 1116 PageID #:
                                     7487


1        myself. I haven't been in any trouble. This was an

2        accused incident that happened and --

3                    THE COURT:       All right. Let me ask -- let me you

4        this. Do you have any money available today to hire a

5        lawyer?

6                    THE DEFENDANT:        Not on -- not on my person, but

7        I'm able to get some.

8                    THE COURT:       All right. I'm going to make the

9        finding that the defendant is indigent and appoint the

10       Public Defender. I am reminding Ms. Collier, you still

11       need to fill out paperwork, your application, if you want a

12       public defender. We will transmit this order to the Public

13       Defender so they're aware of that appointment, but you need

14       to fill out the paperwork.

15                   After consideration of the arguments made, I'm

16       going to hold Ms. Collier until next week. We'll give her

17       a court date on December the 7th at 12:00 noon. We'll give

18       her a further court date in Division 25 on January 20th,

19       2021, at 9:00 a.m. With any luck, we can have a public

20       defender here next week who can have a little more

21       information, can better advocate for Ms. Collier.

22                   Anything else we need to do for Ms. Collier today?

23                   MR. SELIG:   No, Your Honor.

24                   THE COURT:       Then that will conclude the hearing on

25       that matter.

                                                                                7

                                                        Dixon v. City of St. Louis 21682
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 458 of 1116 PageID #:
                                      7488
1                                  CERTIFICATE

2                 I, Alice M. Baker, Certified Court Reporter, do

3         hereby certify that I am an Official Court Reporter for the

4         Circuit Court of the City of St. Louis; that on November

5         30, 2020, I was present and reported the proceedings had in

6         the case of STATE OF MISSOURI, Plaintiff, vs. MONIQUE

7         LASHAE COLLIER, Defendant, Cause No. 2022-CR00725-01. I

8         further certify that the foregoing pages contain a true and

9         accurate reproduction of the proceedings.

10

11

12                                         /s/ Alice M. Baker

13                                  ALICE M. BAKER, CCR #0361

14

15

16

17

18

19

20

21

22

23

24

25



                                                                           8
                                                      Dixon v. City of St. Louis 21683
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 459 of 1116 PageID #:
                                     7489




     EXHIBIT 159
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 460 of 1116 PageID #:
                                     7490

            IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                          STATE OF MISSOURI
                    HONORABLE BRYAN L. HETTENBACH



    STATE OF MISSOURI,                   )
                                         )
                     Plaintiff,          )
                                         )
            vs.                          ) Cause No. 2022-CR01986
                                         )
    WILLIAM JERMAINE CALHOUN,            )
                                         )
                     Defendant.          )




                                   TRANSCRIPT

       Initial Appearance Hearing held on November 30, 2020




                                  APPEARANCES:

    For the State:                                  For the Defendant:

    Mr. Christopher Clark                           Mr. Eric Selig
    Assistant Circuit Attorney                      Attorney at Law
    1114 Market Street, Room 401                    4542 W. Pine Boulevard
    Saint Louis, MO 63101                           Saint Louis, MO 63108




                        ALICE M. BAKER, CCR #0361
                         OFFICIAL COURT REPORTER
                      TWENTY-SECOND JUDICIAL CIRCUIT
                            CITY OF ST. LOUIS




                                                   Dixon v. City of St. Louis 21743
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 461 of 1116 PageID #:
                                     7491


1                                TRANSCRIPT OF PROCEEDINGS

2                    THE COURT:       All right. Then we will go on the

3        record in Case No. 2022-CR01986, styled State of Missouri

4        versus William Jermaine Calhoun. Mr. Calhoun is confined

5        and is present by video. The assistant circuit attorney is

6        present by video, and we have a lawyer representing

7        Mr. Calhoun for today who is also present by video.

8                    If there is no objection, the Court will take

9        judicial notice of its file, including all of the pleadings

10       and documents in the file, include those pleadings and

11       documents as part of the record in this case.

12                   Mr. Calhoun is here on his initial court

13       appearance following a timely scheduled appearance

14       following his arrest.

15                   Mr. Calhoun, we're going to do two things today,

16       and only two things. Number one, we're going to review

17       your conditions of bond or detention. And number two,

18       we're going to make sure you have another court date.

19       There will be another date and a place and time for you to

20       tell your side of the story in this case. Today is not

21       that date or that time.

22                   So can I get you to agree to answer my questions

23       and any questions your lawyer may ask you only about your

24       court date and about the conditions of your bond? Can we

25       agree on that, sir?

                                                                                  2

                                                          Dixon v. City of St. Louis 21744
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 462 of 1116 PageID #:
                                     7492


1                   THE DEFENDANT:       Yes, sir.

2                   THE COURT:      All right. Then Mr. Selig, can we

3        waive any formal reading of the charging document and enter

4        a plea of not guilty for Mr. Calhoun?

5                   MR. SELIG:    Yes, we can, Your Honor. Thank you.

6                   THE COURT:      All right. Is Mr. Calhoun held now on

7        no bond?

8                   MR. CLARK:      Yes, Your Honor, he is.

9                   THE COURT:      And what do I need to hear from the

10       State about Mr. Calhoun?

11                  MR. CLARK:      Your Honor, he is charged currently

12       with assault first, as well as armed criminal action. The

13       incident in question took place on the 18th of this month

14       in the 4600 block of Minnesota Avenue in the City of St.

15       Louis. The victim recorded that he -- or excuse me. The

16       officer reported that he responded to a call at -- excuse

17       me. The victim responded to a call from his sister about

18       being assaulted by the defendant in her home on the 4600

19       block of Minnesota.

20                  Upon arrival, the defendant displayed a pistol and

21       ordered the victim to leave. As the victim walked to his

22       vehicle, the defendant exited the side door of the home and

23       took several shots at the victim from the gangway of that

24       house in the 4600 block of Minnesota. Officers seized

25       several shell casings from that gangway.

                                                                               3

                                                       Dixon v. City of St. Louis 21745
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 463 of 1116 PageID #:
                                     7493


1                    The victim and the witness present -- and a

2        separate witness present at the scene know the defendant,

3        and both verified his identity in a photographic lineup

4        with blind administrators.

5                    Your Honor, the defendant here has a troubling

6        criminal record. I'll just draw the Court's attention to

7        Cause No. 1322-CR02503-01, where the defendant was

8        convicted for shooting from a motor vehicle. He was

9        sentenced to fifteen years for that. Unlawful possession,

10       resisting, pled guilty on the 12th of -- or excuse me,

11       December of 2013 for all those. So he's currently out on

12       parole for that charge.

13                   In addition, there are several other convictions

14       for domestic assaults, and probation was revoked for that

15       domestic assault charge in 2008. There are a number of

16       arrests.

17                   The violent nature of this crime, Your Honor, as

18       well as kind of the pattern of violent activities, notably

19       that shooting from a car in 2013 for which the defendant is

20       still on parole while he committed this, the State would be

21       requesting no bond as the only option for ensuring the

22       safety of the community.

23                   THE COURT:       All right. Mr. Selig.

24                   MR. SELIG:    Your Honor, I do have a question, and

25       it really is for Mr. Calhoun. Maybe Mr. Clark can tell us,

                                                                                  4

                                                          Dixon v. City of St. Louis 21746
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 464 of 1116 PageID #:
                                     7494


1        it looks like there's a possibility that he -- that

2        Mr. Calhoun is on federal supervised release?

3                    Is that something that's current, Mr. Calhoun?

4                    THE DEFENDANT:        Can you run that by me again?

5                    MR. SELIG:    Are you currently on federal

6        supervised release?

7                    THE DEFENDANT:        Yes, sir.

8                    MR. SELIG:    Okay. Your Honor, what I guess --

9        what I'm asking for is for him to actually be placed on a

10       personal recognizance so that he can get into the federal

11       system and be in temporary federal custody, which is

12       something that, you know, seems to work better for

13       individuals so that they don't end up getting consecutive

14       time for their state and their federal times.

15                   THE COURT:      All right. Mr. Calhoun, what is

16       the -- what is your plan for hiring a lawyer, sir?

17                   THE DEFENDANT:        I don't have no lawyer.

18                   THE COURT:      Do you have any money to hire a

19       lawyer?

20                   THE DEFENDANT:        Not as of right now.

21                   THE COURT:      Say that again.

22                   THE DEFENDANT:        Not as of right now I don't.

23                   THE COURT:      All right. Then the Court is going to

24       make a finding that the defendant is indigent, and I'm

25       going to appoint the Public Defender pursuant to Rule

                                                                                 5

                                                         Dixon v. City of St. Louis 21747
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 465 of 1116 PageID #:
                                     7495


1        31.02. I am reminding Mr. Calhoun that you still need to

2        fill out the paperwork that you can ask for over at the

3        jail to apply for Public Defender. We will pass this memo

4        on so they'll get the notice that I've made this finding,

5        but they still want you to fill out the paperwork.

6                      Do you understand that, sir?

7                      THE DEFENDANT:      Mm-hmm.

8                      THE COURT:     All right. Then the Court is going to

9        at this time deny the request for modification of condition

10       of release.

11                     Mr. Selig, I think you made a good argument about

12       the federal supervision. However, I'm going to leave that

13       to next week, December the 7th, at 12:00 noon. Perhaps

14       Mr. Calhoun can get his own lawyer who can advocate that

15       for him at that time.

16                     I'm going to set this matter for a hearing in

17       Division 26 on January 20th, 2021, at 9:00 a.m.

18                     Anything else we need to do for Mr. Calhoun today?

19                     MR. SELIG:   No, Your Honor.

20                     THE COURT:     Mr. Calhoun, do you have any

21       questions, sir? We will see you back here next week with

22       your -- hopefully with your public defender.

23                     (The proceedings were concluded.)

24                                     *******

25

                                                                                 6

                                                         Dixon v. City of St. Louis 21748
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 466 of 1116 PageID #:
                                      7496
1                                  CERTIFICATE

2                 I, Alice M. Baker, Certified Court Reporter, do

3         hereby certify that I am an Official Court Reporter for the

4         Circuit Court of the City of St. Louis; that on November

5         30, 2020, I was present and reported the proceedings had in

6         the case of STATE OF MISSOURI, Plaintiff, vs. WILLIAM

7         JERMAINE CALHOUN, Defendant, Cause No. 2022-CR01986. I

8         further certify that the foregoing pages contain a true and

9         accurate reproduction of the proceedings.

10

11

12                                         /s/ Alice M. Baker

13                                  ALICE M. BAKER, CCR #0361

14

15

16

17

18

19

20

21

22

23

24

25



                                                                           7
                                                      Dixon v. City of St. Louis 21749
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 467 of 1116 PageID #:
                                     7497




     EXHIBIT 160
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 468 of 1116 PageID #:
                                     7498
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 469 of 1116 PageID #:
                                     7499
                                                                             2



   1                    THE COURT: We are on the record in
   2    the matter of State of Missouri v.                   It's
   3    Cause No. 1922-CR03849. This matter is before the
   4    Court for an initial appearance.
   5                    Mr.          this indicates that --
   6    when were you taken into custody, Mr.
   7                    THE DEFENDANT: Judge, July the 7th
   8    -- or, I think, the 8th.
   9                    THE COURT: July the 8th?

  10                    THE DEFENDANT: July the 8th, I
  11    think, or the 7th. One of them. I think it was
  12    Wednesday -- last Wednesday.

  13                    THE COURT: Okay. I have it down for
  14    an initial appearance. Is this a detention?

  15                    THE CLERK: It's initial appearance.

  16    They just gave it to me.

  17                    THE COURT: Okay. All right.

  18                    MR. FISCHBACH: Your Honor, he may

  19    have been in medical isolation. Let me check.

  20                    THE CLERK: They didn't tell me he

  21    was in medical.

  22                    THE COURT: He should appear within

  23    48 hours.

  24                    MR. FISCHBACH: No, Your Honor. This

  25    is not one of the ones in medical. I show he was --
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 470 of 1116 PageID #:
                                     7500
                                                                             3



   1    the warrant was served on 7/9.
   2                    THE COURT: All right. Well, it's
   3    7/15. Were you in a different jurisdiction,
   4    Mr.           Were you locked up somewhere else?
   5                    THE DEFENDANT: No. The city. I was
   6    right here. I was right here.
   7                    THE COURT: All right. Well,
   8    Mr.         you're charged in a number of offenses:
   9    Trafficking drugs, unlawful use of a weapon,

  10    unlawful possession of a firearm, resisting arrest
  11    and unlawful possession of drug paraphernalia. You
  12    have certain rights. Particularly, you have a right

  13    to counsel and you have rights at this initial
  14    appearance.

  15                    On appearing as a special -- for a

  16    special appearance solely for this initial

  17    appearance, Eric Barnhart is here to represent you

  18    just for the purposes of this initial appearance.

  19    Also appearing by way of video is Assistant Circuit

  20    Attorney Nicholas Fischbach.

  21                    Mr. Barnhart, do you request formal

  22    reading of the charges in this matter?

  23                    MR. BARNHART: Judge, we'll waive the

  24    reading of the charges and enter a plea of not

  25    guilty.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 471 of 1116 PageID #:
                                     7501
                                                                             4



   1                    THE COURT: Okay. The Court will
   2    receive the not guilty plea and enter that today.
   3                    Mr.          are you able to retain
   4    counsel in this matter? Are you able to hire a
   5    lawyer?
   6                    THE DEFENDANT: Yes. My father is
   7    trying to get me one now.
   8                    THE COURT: I'm sorry?
   9                    THE DEFENDANT: Yes. My father is

  10    trying to get me an attorney.
  11                    THE COURT: Okay. Your father is
  12    hiring you an attorney. Do you know what attorney

  13    your father is hiring?
  14                    THE DEFENDANT: Jermaine.

  15                    THE COURT: Jermaine Wooten?

  16                    THE DEFENDANT: Yeah.

  17                    THE COURT: Okay. Have you spoken to

  18    Mr. Wooten?

  19                    THE DEFENDANT: My father is supposed

  20    to be talking to him today.

  21                    THE COURT: Okay. So you're not

  22    requesting to be interviewed by the public defender

  23    to determine whether you're eligible for their

  24    services?

  25                    THE DEFENDANT: Yeah. I mean, he can
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 472 of 1116 PageID #:
                                     7502
                                                                             5



   1    get one.
   2                     THE COURT: Do you want to talk to
   3    the public defender's office to determine whether
   4    you're eligible for their services?
   5                     THE DEFENDANT: Yes.
   6                     THE COURT: Okay. Prior to being
   7    locked up, Mr.          did you have a job?
   8                     THE DEFENDANT: I was working with my
   9    father at his store.

  10                     THE COURT: Your father owns a store?
  11                     THE DEFENDANT: Yes, sir.
  12                     THE COURT: Do you own any property?

  13                     THE DEFENDANT: No. No, sir.
  14                     THE COURT: Do you have any bank

  15    accounts?

  16                     THE DEFENDANT: No, sir.

  17                     THE COURT: Do you receive any

  18    government benefits?

  19                     THE DEFENDANT: No, sir.

  20                     THE COURT: Mr.           I know your

  21    bond is at 45,000 cash. I'm assuming you're -- you

  22    don't have $45,000 hanging around, do you?

  23                     THE DEFENDANT: 45,000, no, sir.

  24                     THE COURT: What sort of bond can you

  25    make, sir?
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 473 of 1116 PageID #:
                                     7503
                                                                             6



   1                    THE DEFENDANT: I guess I've got to
   2    talk to my father and try to see.
   3                    THE COURT: Do you think you can make
   4    some sort of cash bond?
   5                    THE DEFENDANT: Probably so. Yes,
   6    sir.
   7                    THE COURT: Okay. But you're not in
   8    the position now to tell us what sort of cash bond
   9    you would be able to make?

  10                    THE DEFENDANT: After talking with
  11    him. Not at this time, no.
  12                    THE COURT: What is the State's

  13    position on Mr.            bond?
  14                    MR. FISCHBACH: Your Honor, the State

  15    would be requesting given the facts of his criminal

  16    history, he's on probation at the moment, the State

  17    would be requesting the defendant for a cash bond of

  18    some variety with a no firearms position.

  19                    THE COURT: Mr.            are you on

  20    probation in another case?

  21                    THE DEFENDANT: Yes, sir.

  22                    THE COURT: Is there a hold on you as

  23    it relates to that probation?

  24                    THE DEFENDANT: No. She received it

  25    yesterday. She said if I get released, call her.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 474 of 1116 PageID #:
                                     7504
                                                                             7



   1                     MR. BARNHART: Judge, he's on
   2    probation with Judge Sullivan and no bond.
   3                     THE COURT: Okay. What is he on
   4    probation for?
   5                     MR. BARNHART: I can look that up
   6    real quick. I just know that on 2/29 of this year
   7    Judge Sullivan issued a warrant and a no bond. I
   8    can look it up real quick.
   9                     THE COURT: It looks like he has got

  10    another UUW and a possession of a firearm from 2017
  11    and he received seven years on it, so it looks like
  12    he's got -- maybe he's got a seven-year backup.

  13                     MR. BARNHART: Yes.
  14                     THE COURT: Okay. All right. Well,

  15    the purpose -- Mr.           the purpose of this

  16    hearing is to determine whether you're going to

  17    receive -- whether you're going to obtain counsel to

  18    represent you, to determine whether there is any

  19    sort of bond condition that would either make sure

  20    you would return to this jurisdiction for

  21    adjudication of the pending charge as well as the

  22    probation matter, as well as to advise you of your

  23    rights as it relates to Missouri Supreme Court Rule

  24    33.06, which means you have got a right to this

  25    hearing now as well, and if I detain you, you have a
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 475 of 1116 PageID #:
                                     7505
                                                                                8



    1    right to a detention hearing seven days from today.
    2                     Presently the bond is at $45,000
    3    cash. It's my understanding that generally cash
    4    bonds -- or at any time monetary bonds are not
    5    permitted if, in fact, we're to determine that the
    6    defendant is unable to make any sort of financial
    7    bond.
    8                     As such, I am going to modify the
    9    condition of this bond and note this is to be a no
   10    bond case, as, I believe, that given the fact that
   11    Mr.        is on probation with seven years backup
   12    that there is a question whether we can have
   13    Mr.        return back here to court for adjudication
   14    of this charge as well as the bond conditions; as
   15    well as given the offenses, particularly the
   16    trafficking drugs, a B felony, and the second UUW in
   17    this case, the defendant presents a danger to the
   18    community.
   19                     The Court will set this matter for a
   20    detention hearing on July 22nd, 2020, at noon, I
   21    guess. This case will go to Division 25 for an
   22    arraignment on August 14th at 9:00 a.m., okay?
   23                     Good luck to you, Mr.
   24               (Proceedings concluded.)

   25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 476 of 1116 PageID #:
                                     7506
                                                                                9



    1                           CERTIFICATE
    2          I, Jenna L. Higgins, Certified Court Reporter,
    3    do hereby certify that I am an official court
    4    reporter for the Circuit Court of the City of
    5    St. Louis; that on July 15, 2020, I was present and
    6    reported all the proceedings had in the case of
    7    State of Missouri v.
    8    Cause No. 1922-CR03849.
    9          I further certify that the foregoing pages
   10    contain a true and accurate reproduction of the
   11    proceedings.
   12

   13

   14

   15                   ___________________________
   16                   Jenna L. Higgins, CCR 998
   17

   18

   19

   20

   21

   22

   23

   24    TRANSCRIBED: January 12, 2021
   25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 477 of 1116 PageID #:
                                     7507




                  EXHIBIT
                    161
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 478 of 1116 PageID #:
                                     7508



                 IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
               TWENTY-SECOND JUDICIAL CIRCUIT, DIVISION 16B
                    Honorable Lynne Perkins, Judge



     STATE OF MISSOURI,                  )
                                         )
                   Plaintiff,            )
                                         ) Cause No. 1922-CR02384
                                         )
     vs.                                 )
                                         )
                            ,)           Division No.16B
                                         )
                   Defendant.            )


                                BOND REVIEW HEARING



                 On the 21st day of August, 2019, the

     above-entitled cause came on for hearing before the

     Honorable Lynne Perkins, Judge of Division No. 16-B of the

     Circuit Court of the City of St. Louis.

                 The State of Missouri was represented by Nick

     Lake, Assistant Circuit Attorney, City of St. Louis.

                 The defendant was present via video conference

     and was represented by his attorney, Chris Faerber,

     Attorney at Law.



                            MARGARET R. COLE, CCR
                           SWING COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT
                       TWENTY-SECOND JUDICIAL CIRCUIT
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 479 of 1116 PageID #:
                                     7509
                                                                               2



 1                                     AUGUST 21, 2019

 2                  THE COURT:         Today is August 21st, 2019. We are in

 3     Division 16-B of the 22nd Judicial Circuit Court for the

 4     City of St. Louis. We're here in Cause Number 1922-CR02384

 5     styled State of Missouri versus                               .

 6                  Let the record reflect the defendant,

 7     Mr.          , is present in court via satellite

 8     communication from the City of St. Louis Justice Center.

 9     Also present in the courtroom is Assistant Circuit

 10    Attorney Lake and a court appointed private attorney

 11    representing the defendant, Mr. Chris Faerber.

 12                 Mr. Lake, could you please relay to the court

 13    the State's position as to Mr.            's current bond

 14    setting for -- listen up, Mr.           . You are charged

 15    with possession of a controlled substance, which is a

 16    Class D felony, and unlawful possession of a firearm, also

 17    a Class D felony. Your current bond is set at no bond

 18    allowed.

 19                 Okay. Mr. Lake, you may proceed.

 20                 MR. LAKE:     Thank you, Your Honor. The State would

 21    request that the Court take judicial notice of its court

 22    file and the Bond Commissioner's report in this case.

 23                 THE COURT:         The Court shall take judicial notice

 24    of both items.

 25                 MR. LAKE:     Thank you, Your Honor. The State's
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 480 of 1116 PageID #:
                                     7510
                                                                             3



 1     position is that the bond, which is currently set at no bond

 2     allowed, is appropriate to ensure the safety of the

 3     community.

 4                  Your Honor, this is essentially a case where

 5     police conducted a traffic stop. During the course of

 6     that stop they discovered the defendant to have in his

 7     possession both illegal narcotics, which was later

 8     analyzed to be methamphetamine, as well as a firearm.

 9                  In terms of prior convictions showing that the

 10    defendant from -- has a prior conviction for robbery in

 11    the second degree as well as assault in the second degree.

 12    It should be noted that he did receive -- well, he was on

 13    parole for these matters.

 14                 THE COURT:       Parole or probation?

 15                 MR. LAKE:      Parole.

 16                 THE COURT:       So he was sentenced to prison?

 17                 MR. LAKE:      Correct, Your Honor.

 18                 THE COURT:       What years were these?

 19                 MR. LAKE:      Let me back up. This was from 2015,

 20    Your Honor. That was the finding of guilt. He received

 21    five years confinement.

 22                 MR. FAERBER:       It was a 2013 case so I imagine he

 23    12/12'd in '18.

 24                 MR. LAKE:      Well, that's what I was going to say.

 25    It should be noted that he completed parole or was taken off
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 481 of 1116 PageID #:
                                     7511
                                                                             4



 1     of parole in June of last year but, nevertheless, I would

 2     argue that just barely a year after being taken off of

 3     parole here we are where the defendant again is found within

 4     his possession a controlled substance as well as a firearm.

 5                 It should also be noted that I'm showing he does

 6     have an active case in St. Louis County, which there is a

 7     failure to appear. It looks like he received a

 8     recognizance and his current bond in that matter is set at

 9     $5,000 cash only. It looks like the charge is for

 10    possession of a controlled substance.

 11                Your Honor, the State's position again is that

 12    given the defendant's prior history, violent history,

 13    again, robbery second and assault second, the fact that he

 14    was found with both drugs and a firearm in this case makes

 15    him a danger to the community and so we will be opposed to

 16    a bond reduction at this time.

 17                THE COURT:       Mr. Lake, can you tell me where in the

 18    criminal justice system is that St. Louis County possession

 19    case? Is it in Circuit Court or Associate Circuit Court, if

 20    you have that information? I'm curious.

 21                MR. LAKE:      I can look it up on Casenet, Your

 22    Honor.

 23                THE COURT:       It's still Associate Circuit Court.

 24                Mr. Faerber.

 25                MR. FAERBER:       Your Honor, I have a few questions
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 482 of 1116 PageID #:
                                     7512
                                                                             5



 1     for Mr.         , if I may.

 2                 THE COURT:        You may.

 3                 MR. FAERBER:       Mr.             , my name is Chris

 4     Faerber. I'm the attorney appointed to represent you today

 5     for this hearing and this hearing alone. Let's not talk

 6     about any facts in any way involved with this case. This is

 7     just going to be about you, your connections to the

 8     community, and a little bit of your background, okay?

 9                 THE DEFENDANT:           Yes.

 10                MR. FAERBER:       How long have you lived in St.

 11    Louis, Mr. Johnson?

 12                THE DEFENDANT:           My entire life.

 13                MR. FAERBER:       Who do you live with?

 14                THE DEFENDANT:           Currently right now a family

 15    member.

 16                MR. FAERBER:       What family member? Cousin, uncle?

 17                THE DEFENDANT:           Yeah, a cousin.

 18                MR. FAERBER:       So you have a place to stay?

 19                THE DEFENDANT:           Yes.

 20                MR. FAERBER:       Were you working when you got picked

 21    up?

 22                THE DEFENDANT:           Could you repeat that, please?

 23                MR. FAERBER:       Did you have a job when you got

 24    arrested?

 25                THE DEFENDANT:           No, sir. I just do on the side
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 483 of 1116 PageID #:
                                     7513
                                                                             6



 1     and do a little grass cutting for the lady on our block

 2     that's the Neighborhood Watch and cut a little grass and do

 3     stuff for her.

 4                  MR. FAERBER:      Have you ever held down a job like a

 5     part time job or anything like that?

 6                  THE DEFENDANT:       Can you repeat that?

 7                  MR. FAERBER:      Have you ever held down a job like a

 8     paycheck?

 9                  THE DEFENDANT:       No, sir.

 10                 MR. FAERBER:      Okay. How far did you go in school?

 11                 THE DEFENDANT:       To my junior year.

 12                 MR. FAERBER:      Did you get a GED or anything?

 13                 THE DEFENDANT:       No, sir.

 14                 MR. FAERBER:      Would you be interested in doing

 15    that?

 16                 THE DEFENDANT:       Yes, sir. I was fixin' to go

 17    receive my GED. I got released from prison so I never got

 18    my certificate.

 19                 MR. FAERBER:      Thank you.

 20                 THE COURT:     Mr. Bond Commissioner, do you have

 21    anything that you would like to add, please?

 22                 BOND COMMISSIONER:         No, we don't have any

 23    additional information, Judge.

 24                 THE COURT:     Mr. Lake.

 25                 MR. LAKE:    Your Honor, the State has nothing to
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 484 of 1116 PageID #:
                                     7514
                                                                             7



 1     add to what it already stated in my opening argument.

 2                  THE COURT:        Mr. Faerber.

 3                  MR. FAERBER:        Your Honor, the Complaint -- well,

 4     basically the recorded alleged facts of this case are the

 5     defendant was pulled over with somebody else in a Ford F150

 6     that was reported stolen. They pulled over. No one pulled

 7     away. No one ran away. They did exit the truck and then

 8     the officers placed my client in handcuffs and searched him.

 9     They did not find a gun on him. They found a gun under the

 10    driver's seat in the truck. Again, all this is allegedly.

 11                 But not his truck. The gun very well could have

 12    been there. It's not on his person. There's another

 13    person there so as far as the gun, gun, gun tying it

 14    directly to him is going to be a little bit difficult.

 15    Otherwise, we're dealing with a drug case, which is a

 16    non-violent offense.

 17                 So he was able to walk down parole, and while he

 18    does have a failure to appear in the county that's only

 19    one failure to appear. I would ask that he be released on

 20    his own recognizance. Stay with his cousin. I'm sure he

 21    could provide an address. And potentially go out and

 22    enroll in a GED program. GPS, if the Court thinks that's

 23    appropriate. If not, a PR bond, a matching $5,000 bond

 24    might be appropriate in this case to what he has in the

 25    County.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 485 of 1116 PageID #:
                                     7515
                                                                             8



 1                 THE COURT:      Mr. Lake, I'm looking at this Probable

 2     Cause Statement which tells me that the vehicle that the

 3     defendant was in was reported stolen previously?

 4                 MR. LAKE:     Correct, Your Honor. So according to

 5     the PC statement officers received a hit for the license

 6     plate of that vehicle. It was reported stolen, and the

 7     defendant, it's my understanding, was the one observed to be

 8     in the driver's seat of that vehicle when they pulled him

 9     over.

 10                THE COURT:      Okay.

 11                MR. LAKE:     And, for the record, Your Honor, I

 12    guess I'll just briefly add also, although defense counsel

 13    pointed out some potential difficulties in the case, this

 14    isn't a trial. We're here to determine whether or not the

 15    defendant poses a danger to the community, and, again, the

 16    fact that he was observed in a stolen vehicle, a firearm was

 17    recovered under the driver's seat where the defendant was

 18    located, and the fact that he did have illegal narcotics on

 19    his person I think indicates he does pose a danger given the

 20    fact he does have these prior convictions for robbery and

 21    assault in the second degree. So I'll just add that as

 22    well.

 23                THE COURT:      Thank you very much. Mr. Lake, can

 24    you do me one more favor?

 25                MR. LAKE:     Absolutely, Your Honor.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 486 of 1116 PageID #:
                                     7516
                                                                                9



 1                 THE COURT:      Can you take a look at that St. Louis

 2     County case and see were there any conditions of bond that

 3     Mr.          is currently on?

 4                 MR. LAKE:     Okay.

 5                 BOND COMMISSIONER:          It's an active warrant, Judge,

 6     so the warrant is out there for 5,000. That's it.

 7                 THE COURT:      So it's an at large warrant?

 8                 BOND COMMISSIONER:          It's previously -- it's a

 9     failure to appear. He was on a recog.

 10                THE COURT:      Okay. The Court has heard enough

 11    testimony from both parties in this matter in which to

 12    render a decision. The Court having heard testimony from

 13    both the defendant and the State is going to grant the

 14    defendant's request to reduce the bond in this matter.

 15                The bond shall be set at $5,000 cash only with

 16    the condition that if and when the defendant posts bond

 17    that he be supervised by Emass. The defendant is to not

 18    have in his possession any firearms of any type. This

 19    case will be continued to September 25, 2019 in Division

 20    26.

 21                MR. LAKE:     Your Honor, if I may, I just wanted to

 22    request as far as that order could we possibly add no

 23    possession of firearms and also not to reside at any

 24    residence where he knows firearms to be present?

 25                THE DEFENDANT:        Your Honor --
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 487 of 1116 PageID #:
                                     7517
                                                                                   10



 1                  MR. FAERBER:     Mr.               , Mr.         , let's not

 2    talk, okay?

 3                  THE DEFENDANT:         Can I just have a few words?

 4                  MR. FAERBER:     I would advise you not to talk. You

 5    went from no bond to 5,000 that is a very large leap in

 6    reduction.

 7                  THE DEFENDANT:         I understand, but I just want a

 8    few words. I understand you alls verdict is fine, but I

 9    just want a few words. I just want to say that I'm hearing

10    that the prosecutor -- they trying to bring up my past that

11    I got robberies, assaults, and all this. Okay. But I

12    walked down my parole perfectly. Only had one violation.

13                  MR. FAERBER:     Mr.               , the judge hasn't signed

14    anything yet. The judge can still change his mind. Silence

15    is probably your best route right now.

16                  THE DEFENDANT:         Yes, sir.

17                  THE COURT:     You know what, Mr.                ? You know

18    you have shown me something here while I was sitting here.

19    I've noticed you were very animated. You seemed to get a

20    little bit upset and that concerns me. You know why that

21    concerns me?

22                  THE DEFENDANT:         Why?

23                  THE COURT:     You know why that concerns me,

24    Mr.           ?

25                  THE DEFENDANT:         I don't, Your Honor. Could you
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 488 of 1116 PageID #:
                                     7518
                                                                            11



 1    please explain it to me?

 2                 THE COURT:      Yes, I will. I'll be more than happy

 3    to. It concerns me because I heard everything that the

 4    prosecutor has said. I do know that you have priors. I do

 5    know that you just completed a sentence in DOC. I do know

 6    that you currently have a case in St. Louis County and you

 7    still get caught in a stolen vehicle driving with a gun in

 8    the car, and then coupled that with your demonstration to

 9    me, you know, I am now going to reconsider that bond and, in

10    fact, I'm going to rescind my previous order, and I am going

11    to decide that the Court, and the State, and you,

12    Mr.          , have convinced me beyond clear and convincing

13    evidence that no combination of non-monetary conditions and

14    monetary conditions will secure the safety of the community

15    or other persons and, therefore, I'm going to order that you

16    be held with no bond. You are entitled --

17                 THE DEFENDANT:          Your Honor, Your Honor --

18                 THE COURT:      Let me finish. Let me finish.

19    Pursuant to Missouri Supreme Court Rule 33.06 you have a

20    right to a second hearing. This will be set for next

21    Wednesday, which will be August 28, 2019 at 10:30 a.m. That

22    will be the Court's order. That will complete the record.

23                 (End of proceedings.)

24

25
     Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 489 of 1116 PageID #:
                                          7519
                                                                            12



1                                    CERTIFICATE

2                 I, Margaret R. Cole, Certified Court Reporter,

3     do hereby certify that I am an official court reporter for

4     the Circuit Court of the City of St. Louis; that on August

5     21, 2019, I was present and reported all the proceedings

6     had in the case of State of Missouri, Plaintiff, vs.

7                , Defendant, Cause No. 1922-CR02384.

8                 I further certify that the foregoing pages

9     contain a true and accurate reproduction of the

10    proceedings.

11

12

13

14

15

16                                          /s/Margaret R. Cole

17                                          MARGARET R. COLE, CCR

18                                             #494

19

20    Date:

21

22

23

24

25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 490 of 1116 PageID #:
                                     7520




     EXHIBIT 162
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 491 of 1116 PageID #:
                                     7521




             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                   Honorable Michael J. Colona, Judge


   STATE OF MISSOURI,                   )
                                        )
             Plaintiff,                 )
                                        )
       vs.                              ) 1922-CR03687
                                        )
                                        )
                                        )
             Defendant.                 )


                          INITIAL APPEARANCE HEARING

                On the 9TH day of December, 2019, the

   above-entitled cause came on regularly for hearing before

   the Honorable Michael J. Colona, in Division 16B of the

   Twenty-Second Judicial Circuit in the City of St. Louis.

             The State of Missouri was represented by

   Steven Payne, City of St. Louis, State of Missouri.

             The Defendant was present by video and was

   represented by Chris Faerber.




                        ELLEN L. VINCE, CSR, CCR, CM
                          OFFICIAL COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 492 of 1116 PageID #:
                                     7522
                                                                      2



 1                                 December 9, 2019

 2                 THE COURT:       Mr.        ?

 3                 THE DEFENDANT:         Yes, sir.

 4                 THE COURT:       Hang on. Hang on, Mr.            . I'm

 5    Judge Colona. We're going to -- I'm going to tell you what

 6    you're charged with. You're charged with assault first,

 7    which is a Class B felony here in the State of Missouri. It

 8    carries a range of punishment of five to 15 years. We've

 9    also got an armed criminal action charge which is an

10    additional three years on top of it. Your bond currently is

11    at -- what's it at?

12                 MR. PAYNE:      25,000, ten percent.

13                 THE COURT:       25,000, ten percent. In the courtroom

14    is an attorney for the State of Missouri who is going to

15    give me some suggestions on what to do on your bond. There

16    is also a defense attorney who has been appointed for the

17    sole purpose of this hearing today who will, of course,

18    argue to have your bond reduced.

19                 First off, we'll enter a plea of not guilty for

20    you. State of Missouri, go.

21                 MR. PAYNE:      Judge, we're requesting bond remain at

22    25,000 ten percent with the added conditions that he

23    complete a mental health evaluation, report to EMASS

24    monthly, that he make contact with Places for People, and

25    that he seek mental health treatment.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 493 of 1116 PageID #:
                                     7523
                                                                      3



 1                Judge, the facts surrounding this case are that

 2    the victim was a family friend that was residing with the

 3    defendant. In the middle of the night the defendant

 4    started acting a bit erratically, came into a bedroom that

 5    was shared by the victim and another eyewitness.

 6                They got into a physical altercation which then

 7    continued to escalate until the defendant made statements

 8    that he was going to attempt to kill one of them. There

 9    were lacerations made to the victim's ribs and I believe

10    two other places that did require medical attention at

11                    Hospital.

12                This matter was brought to law enforcement the

13    next day as the victim and the witness were more concerned

14    about the victim's injuries at that point. I do not show

15    any prior criminal history for this defendant, but I do

16    think that he poses a serious risk to the community should

17    he not focus on his mental health issues.

18                THE COURT:      And what is your recommendation again?

19                MR. PAYNE:      25,000, ten percent, with a mental

20    health evaluation and that he make contact with Places for

21    People and be placed on supervision under EMASS.

22                THE COURT:      Defense.

23                MR. FAERBER:       Thank you, your Honor. May I

24    inquire?

25                THE COURT:      Yes.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 494 of 1116 PageID #:
                                     7524
                                                                      4



 1                 MR. FAERBER:     Mr.          , my name is Chris Faerber.

 2    I am a local criminal defense attorney appointed to

 3    represent you today only and for the purposes of this

 4    hearing only. This hearing's purpose is to see if there is

 5    a lower appropriate bond we can get for you, basically to

 6    see if we can get you out. So I want to go over some things

 7    that you have probably already been asked so that the Court

 8    can be informed. You are a lifelong resident of St. Louis?

 9                 THE DEFENDANT:         Yes, sir.

10                 MR. FAERBER:     You've got family here. You've got

11    daughters.

12                 THE DEFENDANT:         Yes, sir. Two daughters -- three

13    daughters, sir.

14                 MR. FAERBER:     But you live alone?

15                 THE DEFENDANT:         Yes, sir. And my wife died.

16                 MR. FAERBER:     I'm sorry. But you have your own

17    place?

18                 THE DEFENDANT:         Yes, sir. He was staying with me.

19    I was trying --

20                 MR. FAERBER:     No, no. Don't talk about your case

21    at all. That's not the purpose of this. We don't want you

22    saying something you can't take back because this is on the

23    record. I see you get $944 monthly. Is that disability or

24    something?

25                 THE DEFENDANT:         Yes, sir. Social Security.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 495 of 1116 PageID #:
                                     7525
                                                                      5



 1                  MR. FAERBER:    Okay. So social security

 2    disability?

 3                  THE DEFENDANT:        Yes, sir.

 4                  MR. FAERBER:    What are you on disability for?

 5                  THE DEFENDANT:        Really just retiring. I --

 6                  MR. FAERBER:    So you're not on disability?

 7                  THE DEFENDANT:        I was a army man, serviceman.

 8    Been in the service. It was, it was no race off to work. I

 9    got time and then when I got my own time it was just

10    push-ups, sit-ups and some more.

11                  MR. FAERBER:    Well, let's --

12                  THE DEFENDANT:        Real --

13                  MR. FAERBER:    Mr.             , let's move away from your

14    experience in the army.

15                  THE DEFENDANT:        Yes, sir.

16                  MR. FAERBER:    But if you were told to go to court

17    for something, you could get yourself there or could your

18    daughter get you there?

19                  THE DEFENDANT:        Well, I don't mind taking a cab.

20    The reason why I don't have trouble because I got hit this

21    year from behind. And I said no, fix it. And it's the

22    second new Concord that I bought in my lifetime. The first

23    new car I bought in my lifetime -- I'm sorry.

24                  MR. FAERBER:    Mr.             , let's keep it to the

25    questions I'm asking you as far as the answers. We'll keep
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 496 of 1116 PageID #:
                                     7526
                                                                      6



 1    them simple. Would you be able to get yourself to court or

 2    if you had trouble with transportation --

 3                 THE DEFENDANT:        I could take a cab, sir, a cab.

 4                 MR. FAERBER:     Okay, you can get a cab. Or your

 5    daughter could maybe --

 6                 THE DEFENDANT:        No. I take a cab and for my

 7    transportation --

 8                 THE COURT:     Mr.         , try not to over talk him.

 9    He's got questions he's got to ask.

10                 MR. FAERBER:     Have you ever been diagnosed with

11    any sort of mental health issue?

12                 THE DEFENDANT:        Yes, sir.

13                 MR. FAERBER:     What's that?

14                 THE DEFENDANT:        Schizophrenia, sir.

15                 MR. FAERBER:     Are you on medication for that?

16                 THE DEFENDANT:        Yes, sir.

17                 MR. FAERBER:     Where do you get your medication?

18                 THE DEFENDANT:        From the VA, sir.

19                 MR. FAERBER:     From the VA, okay. If you were to

20    get out, would you be able to stay away from the victims in

21    this case?

22                 THE DEFENDANT:        Well, I wasn't going to get into

23    my --

24                 MR. FAERBER:     If you were to get out and there was

25    an order saying you should have no contact with the victims,
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 497 of 1116 PageID #:
                                     7527
                                                                      7



 1    could you obey that?

 2                THE DEFENDANT:        Yes, sir.

 3                MR. FAERBER:       Okay. And if you got out -- and do

 4    you have a specific psychiatrist at the VA?

 5                THE DEFENDANT:        Yes, sir.

 6                MR. FAERBER:       Okay. If you were to get out and

 7    were ordered to report to the VA within the next week or so

 8    and speak to those psychiatrists, would you be able to do

 9    that?

10                THE DEFENDANT:        Yes, sir.

11                MR. FAERBER:       Thank you.

12                THE DEFENDANT:        Yes, sir.

13                MR. FAERBER:       I have nothing further. And, your

14    Honor, I would ask that you consider a recognizance in this

15    case. The probable cause statement is simple and it says

16    that the victim was hit with a vase and had to get stitches.

17    And the complaint mentions stabbing, but I believe it's an

18    unknown object. And again the wounds are not all of that.

19    And the two things actually don't line up if you read them

20    both side by side, but that's not for today.

21                He obviously has some mental health issues and

22    him checking in at the VA could hopefully right the ship

23    from anything that may or may not have allegedly

24    contributed to these alleged events. Keeping him locked

25    up, keeping a schizophrenic in the workhouse or in the
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 498 of 1116 PageID #:
                                     7528
                                                                      8



 1    Justice Center is just a recipe for things getting worse.

 2    And he has a place to go. He has doctors to see. And he

 3    knows how to get there.

 4                THE COURT:      Anything further from the State?

 5                MR. PAYNE:     No, your Honor.

 6                THE COURT:      All right. Mr.        , I'm going to

 7    leave your bond where it is for now, but I'm going to modify

 8    it that if one of our social service agencies or whoever

 9    posts or you end up posting the 10 percent, which is $2,500,

10    that you get a mental health evaluation and that you are

11    ordered to have no contact with the victim.

12                Now I'm going to put your case on for December

13    the 16th where we can revisit your bond. At that point in

14    time your attorney can argue for another reduction.

15    Depending upon what's going on that may happen or may not.

16    I'm going to give you a new court date that's going to be

17    here in 16B. So December the 16th at 10:30, 16B. And I'm

18    going to give you another court date in one of our regular

19    trial divisions, which will be January the 10th in

20    Division 25 at 9 AM. Okay? Thank you.

21                               END OF TRANSCRIPT

22

23

24

25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 499 of 1116 PageID #:
                                     7529
                                                                      9



 1                                   CERTIFICATE

 2                I, ELLEN L. VINCE, Certified Court Reporter,

 3    do hereby certify that I am an official court reporter for

 4    the Circuit Court of the City of St. Louis; that on December

 5    9, 2019, I was present and reported all the proceedings had

 6    in the case of STATE OF MISSOURI, Plaintiff, vs.

 7           , Defendant, Cause No. 1922-CR03687.

 8                I further certify that the foregoing pages

 9    contain a true and accurate reproduction of the

10    proceedings.

11

12

13

14

15                      /s/Ellen L. Vince

16

17                       ___________________________________________
                         ELLEN L. VINCE, CCR, CSR, CM
18                                          CCR #350

19

20

21

22

23

24

25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 500 of 1116 PageID #:
                                     7530




                  EXHIBIT
                    163
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 501 of 1116 PageID #:
                                     7531
                                                                              1
  1           IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
  2                  Honorable Joseph P. Whyte , Judge

  3

  4

  5      STATE OF MISSOURI ,                  )
                                              )
  6                          Plaintiff,       )
                                              )
  7                   Vs .                    )
                                              )
  8                          ,                )
                                              )
  9                          Defendant.       )

 10

 11

 12
                  TRANSCRIPT OF FIRST APPEARANCE HEARING
 13                            July 5, 2019

 14

 15

 16      Mr . Robert Taaffe
         Attorney at Law
 17      On behalf of the Defendant.

 18

 19

 20

 21                      TINA MARIE CATLETT, CCR #946
                           OFFICIAL COURT REPORTER
 22                    CITY OF ST. LOUIS CIRCUIT COURT
                        TWENTY-SECOND JUDICIAL CIRCUIT
 23

 24

 25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 502 of 1116 PageID #:
                                     7532
                                                                             2
  1                     (The following proceedings were had in

  2      open court:)

  3                     THE COURT: You are                         .

  4                     THE DEFENDANT: Yes, sir, Your Honor.

  5                     THE COURT: And do you reside at

  6

  7                     THE DEFENDANT: Yes, sir, Your Honor.

  8                     THE COURT: Okay. My name is Joe Whyte.

  9      I'm a judge here in the Twenty-Second Judicial

 10      Circuit.      I'm going to explain some of your rights

 11      to you.     I'm going to advise you of the charges

 12      pending against you.          And I'm going to make an

 13      initial determination about the conditions of your

 14      release, okay.

 15                     THE DEFENDANT: Yes, sir, Your Honor.

 16                     THE COURT: If you are not released

 17      today, you will be back in court one week from

 18      today where the conditions of your confinement will

 19      again be determined subject to the rights of any

 20      victim to be present and heard at that hearing.                   Do

 21      you understand that.

 22                     THE DEFENDANT: Yes, sir, Your Honor.

 23                     THE COURT: If you are released, there

 24      will be conditions of your bond, do you understand

 25      that.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 503 of 1116 PageID #:
                                     7533
                                                                             3
  1                     THE DEFENDANT: Yes, sir, Your Honor.

  2                     THE COURT: Do you understand that if you

  3      violate any of those conditions, then a warrant

  4      will be issued for your arrest.              You will be taken

  5      into custody again.          And in that event, you are not

  6      likely to be released again prior to trial, do you

  7      understand that.

  8                     THE DEFENDANT: Yes, sir, Your Honor.

  9                     THE COURT: Do you understand that you

 10      have the right to remain silent.

 11                     THE DEFENDANT: Yes, sir, Your Honor.

 12                     THE COURT: Do you understand that

 13      anything you say here this morning will quite

 14      likely be used against you.

 15                     THE DEFENDANT: Yes, sir, Your Honor.

 16                     THE COURT: Do you understand that you

 17      have the right to an attorney.

 18                     THE DEFENDANT: Yes, sir, Your Honor.

 19                     THE COURT: It's my understanding that

 20      your family has hired Robert Taaffe.

 21                     THE DEFENDANT: Yes, sir, Your Honor.

 22                     THE COURT: Mr. Taaffe is here in the

 23      courtroom this morning, okay.

 24                     THE DEFENDANT: Yes, sir, Your Honor.

 25                     THE COURT: What is the State's position
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 504 of 1116 PageID #:
                                     7534
                                                                             4
  1      on bond release for                      .

  2                     MS. WILLIAMS: Your Honor, it's the

  3      State's position that the cash only bond of $30,000

  4      currently set is appropriate or in the alternative

  5      if the court is not entertaining cash bond and no

  6      bond allowed, for the limited purposes of this

  7      hearing, the State would not allow --

  8                     THE COURT: I'm sorry.           I forgot to tell

  9      him the charges.         I'm going to back us up just a

 10      little bit and do that.

 11                     MS. WILLIAMS: No problem, Your Honor.

 12                     THE COURT:                    , do you understand

 13      that in Count I you are charged with the Class D

 14      felony of unlawful possession of a firearm under

 15      section 571.070 of the revised statutes of

 16      Missouri.

 17                     THE DEFENDANT: Yes, sir, Your Honor.

 18                     THE COURT: The State is alleging that on

 19      or about July 3rd of this year in the City of St.

 20      Louis, State of Missouri, you knowingly possessed a

 21      Draco AK pistol, a firearm, and that on or about

 22      April 9, 2018 you were convicted of the felony of

 23      property damage in the 1st Degree in St. Charles

 24      County.     Do you understand that in County II you

 25      are charged with the Class D felony of unlawful
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 505 of 1116 PageID #:
                                     7535
                                                                             5
  1      possession of a firearm under section 571.070 of

  2      the revised statues of Missouri in that on or about

  3      July 3rd, 2019 in the City of St. Louis, State of

  4      Missouri you knowingly possess a 40 Caliber Taurus

  5      semi-automatic handgun, a firearm, and on April 9,

  6      2018, you are convicted of property damage first in

  7      St. Charles County Circuit Court.              Do you

  8      understand that.

  9                     THE DEFENDANT: Yes, Your Honor.

 10                     THE COURT: Those are the two counts

 11      against you.

 12                     All right.      Now, you don't have to

 13      repeat that you think that the 30,000 cash only or

 14      no bond allowed is appropriate, just tell me why,

 15      please.

 16                     MS. WILLIAMS: Your Honor, I would first

 17      like to move to admit the probable cause statement

 18      in this matter.

 19                     THE COURT: I will take judicial notice

 20      of all of the filings in every case this morning.

 21                     MS. WILLIAMS: Thank you.           Your Honor, as

 22      far as criminal history, I have a UUW from 2014 for

 23                     for which he was given SIS three years.

 24      As you have mentioned, there is a property damage

 25      first from St. Charles County from April 2018, last
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 506 of 1116 PageID #:
                                     7536
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 507 of 1116 PageID #:
                                     7537
                                                                             7
  1      family ties in St. Louis.            As far as failures to

  2      appear, Your Honor, I don't think the prosecution

  3      has noted any failures to appear on

  4      part.     In terms of assets, You Honor,

  5      does make that $500 a week working construction.

  6      He does not have a checking account or a savings

  7      account.      He doesn't own any property so he has no

  8      assets.     Financially, he is able to pay some money

  9      for a bond but not $30,000 cash.

 10                     THE COURT:      How much is he able to pay,

 11      Mr. Taaffe.

 12                     MR. TAAFFE:      You're Honor, I think if

 13      the court would allow the 10 percent bond in this

 14      case, he would be able to make that.                He has a 9th

 15      grade education.         Also, he does have one child two

 16      years old.      He does provide care for that child.

 17      The child does live with, I believe, with his

 18      mother.     He does provide emotionally and

 19      financially for that child as the mother, I

 20      believe, is brain dead.

 21                     Your Honor, I would point out that one

 22      thing the court is able to consider is his defense

 23      pursuant to the statute was defendant's criminal

 24      convictions, and it specifically states the new

 25      rule.     It says criminal convictions and it says the
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 508 of 1116 PageID #:
                                     7538
                                                                             8
 1       convictions that he has in front of you, Your

 2       Honor, are two counts of property damage and a UUW

 3       from 2014.      I would like to point out the UUW from

 4       2014 was a carry and conceal charge, Your Honor.                     A

 5       UUW and CCW are no longer illegal in the State of

 6       Missouri.

 7                     THE COURT:      Was it legal when he pled

 8       guilty to it.

 9                     MR. TAAFFE:       It was, Your Honor.         The

10       thing the State neglected to point out in fairness,

11       Your Honor, and cater to the court,                            is

12       on bond for unlawful possession of a firearm.                  His

13       next court date is --

14                     THE COURT:      Where.

15                     MS. WILLIAMS:        It's also open here in

16       St. Louis City, Your Honor.

17                     MR. TAAFFE:       In Division 16 at this

18       time.

19                     THE COURT:      He was charged with felon in

20       possession of a firearm, he bonded out, and then he

21       picked up another felon in possession of a firearm.

22                     MR. TAAFFE:       That's correct, Your Honor.

23       If you will take judicial notice of the probable

24       cause affidavit, Your Honor, I would like to point

25       out that --
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 509 of 1116 PageID #:
                                     7539
                                                                             9
  1                     THE COURT:      Are you going to point out

  2      to me he took off at a high rate of speed when they

  3      lit him up.

  4                     MR. TAAFFE:      No.

  5                     THE COURT:      I didn't think so.

  6                     MR. TAAFFE:      I would point out, Judge,

  7      that the police are claiming whoever it was that

  8      took off at a high rate of speed, that the car had

  9      tinted windows and they were not able to identify

 10      who the individual was who was driving the car.

 11                     I find it, Your Honor, interesting that

 12      Figaro and Zwilling were able to locate the car and

 13      just as they were able to locate the car, defendant

 14      is exiting the car with a bag of marijuana they

 15      claim that they see in his hand, thereby allowing

 16      them to, I guess, search the vehicle and find what

 17      they find on the passenger side floorboard.

 18                     It would be our position, Your Honor,

 19      the defendant was not driving the car, and that he

 20      was not in the car when the police approached him,

 21      and he did not have a bag of marijuana in his hand,

 22      and that the car was driven by someone else,

 23      possessed by someone else, and the weapons thereby

 24      in the car belonged to someone else.

 25                     MS. WILLIAMS:       Your Honor, the State may
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 510 of 1116 PageID #:
                                     7540
                                                                            10
  1      add who is the person he would be living with?

  2                     MR. TAAFFE:      Would be his fiance

  3                .

  4                     MS. WILLIAMS:       Your Honor, the defendant

  5      previously had domestic assault against this very

  6      person,                    from back in 2018.         It also

  7      looks like he has domestic assault third --

  8                     THE COURT:      Are those arrests or

  9      convictions.

 10                     MS. WILLIAMS:       These are arrests either

 11      the victim refused to assist or there were safety

 12      issues.

 13                     THE COURT:      Okay.    My understanding of

 14      what Mr. Taaffe said about the rule is that it's

 15      correct, that the rule that went into effect on

 16      Monday, tells me that I am supposed to consider

 17      records of convictions.

 18                     MS. WILLIAMS:       Understood, Your Honor.

 19                     THE COURT:      I don't mind if you tell me

 20      about the arrests, but I don't know how much weight

 21      I'm supposed to give those.

 22                     MS. WILLIAMS:       I do believe it is

 23      imperative to bring these arrests up not for the

 24      fact of the arrest, but again, the home plan that

 25      is set for                    if he was to be released is
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 511 of 1116 PageID #:
                                     7541
                                                                            11
  1      with someone he previously is alleged to have

  2      assaulted.

  3                     THE COURT:      But I think he was living

  4      there before he got picked up, right.

  5                     MS. WILLIAMS:       I'm not aware of that.

  6                     THE COURT:                     -- Mr. Taaffe,

  7      you can tell him not to answer any of this stuff

  8      I'm going to ask him.

  9                     MR. TAAFFE:      I would have to advise him

 10      at this point to remain silent.

 11                     THE COURT:      I want to know if the fiance

 12      was living with him there at

 13      before Tuesday or Wednesday when he was arrested,

 14      and I want to know if his father

 15      --I have documentation from the bond commissioner

 16      that says that                                 lives at the

 17      same address.       His employer and father lives at the

 18      same address, so I want to know if that's true.

 19                     MR. TAAFFE:      Go ahead.

 20                     THE COURT:                      did you hear Mr.

 21      Taaffe say it would be okay for you to answer my

 22      questions.

 23                     THE DEFENDANT:       Yes, sir, Your Honor.

 24                     THE COURT:      Did your fiance live with

 25      you before you were arrested on Wednesday at
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 512 of 1116 PageID #:
                                     7542
                                                                            12
  1                            .

  2                       THE DEFENDANT:     Yes, sir.      We just got

  3      our own house.        We were staying together we got our

  4      own residents we were in the motion of moving.

  5                       THE COURT:    So does that mean that you

  6      are not going to stay at                                        if

  7      you are released.

  8                       THE DEFENDANT:     No.    If I'm released I

  9      will be able to stay there.            Yes, sir.      Yes, sir.

 10                       THE COURT:    Does your father and

 11      employee                               likewise live at

 12

 13                       THE DEFENDANT:     Yes, sir.

 14                 do.    I told my lawyer he owns the residence.

 15                       THE COURT:    Your father owns the

 16      building.

 17                       THE DEFENDANT:     My father's brother owns

 18      the building, sir, Your Honor.             Me and my father

 19      stay there.

 20                       THE COURT:    In separate apartments or

 21      something like that.

 22                       THE DEFENDANT:     The same, sir.

 23                       THE COURT:    So it would be you, your

 24      father and your fiance living at

 25             .
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 513 of 1116 PageID #:
                                     7543
                                                                           13
 1                     THE DEFENDANT:        Yes, sir.

 2                     THE COURT:      Who else lives there.

 3                     THE DEFENDANT:        In the building or just

 4       in the one --

 5                     THE COURT:      With you in your apartment

 6       who else.

 7                     THE DEFENDANT:        That's it, Your Honor.

 8                     MS. WILLIAMS:        Your Honor, the State

 9       would also like to point out that charges were

10       filed by us back in 2012 for a murder second with

11       this defendant.

12                     THE DEFENDANT:        I beat that.

13                     MR. TAAFFE:       Don't say anything, Donald.

14                     MS. WILLIAMS:        With this defendant as

15       well, again, just speaking I understand the weight

16       of arrest versus convictions but speaking to the

17       dangerous nature of this defendant, I mean, he's

18       had charges filed in that murder second, charges

19       filed in domestic assault and then a

20       and his fiance                          .   There are also

21       charges filed in a robbery first in 2016 by us.                   So

22       we do believe that he is a serious danger to the

23       community overall and he still is walking around

24       with multiple weapons at a time including assault

25       rifles.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 514 of 1116 PageID #:
                                     7544
                                                                            14
  1                     THE COURT:      What are your hours of

  2      employment,

  3                     THE DEFENDANT:        Eight to 2:30.       It

  4      depends on the job we got, Your Honor.                My uncle do

  5      construction so we work for him so it depends what

  6      job we have if it's a job roofing we be there until

  7      6:00 that day depending on the job site, Your

  8      Honor.

  9                     THE COURT:      It's going to be the court's

 10      finding that the defendant is a danger to the

 11      community and will be held without bond pending

 12      trial in this case -- or, yes.                           , you

 13      will be back in this court one week from today and

 14      you will be in Division 29 --

 15                     THE DEFENDANT:        Judge, can I say

 16      something?

 17                     THE COURT:      No.

 18                     MR. TAAFFE:      May I say one more thing,

 19      Your Honor?

 20                     THE COURT:      You may.

 21                     MR. TAAFFE:      I understand that the State

 22      is pointing out his arrest history.               I think, Your

 23      Honor --

 24                     THE COURT:      I'm considering the

 25      convictions and the pending case.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 515 of 1116 PageID #:
                                     7545
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 516 of 1116 PageID #:
                                     7546
                                                                            16
  1      would show up in court.

  2                     THE COURT:      I will grant you,

  3      Mr. Taaffe, that this one is a pretty close call,

  4      but I'm not convinced and you will get a chance to

  5      argue that a week from today in front of Judge

  6      Noble at 1:30 p.m.

  7                     MR. TAAFFE:      In front of Judge Noble,

  8      Your Honor.

  9                     THE COURT:      I believe it will be Judge

 10      Noble next week.

 11                     MR. TAAFFE:      So, Judge, July 12 --

 12                     THE COURT:      No, it's August 1st in here

 13      in 16 -- July 12th, I'm sorry.             It's in Division 26

 14      on August 1st.        I said August 1st.         I meant July

 15      12.    I misspoke.

 16                     MR. TAAFFE:      So I'm a little confused on

 17      the procedure.        Maybe you can clarify for me.

 18                     THE COURT:      Well, I might be able to

 19      help you.      I will certainly try.

 20                     MR. TAAFFE:      So I am confused why is he

 21      back here on July the 12th.

 22                     THE COURT:      To comply with the new rule

 23      that says if a determination is made he is held

 24      without bond, then he gets an automatic review of

 25      that within seven days.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 517 of 1116 PageID #:
                                     7547
                                                                            17
  1                     MR. TAAFFE:       Okay.    Thank you.

  2                     THE COURT:      You're welcome.

  3

  4                      (The hearing was concluded.)

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 518 of 1116 PageID #:
                                     7548
                                                                            18
  1                                 CERTIFICATE

  2

  3                  I, Tina Marie Catlett, Certified Court

  4      Reporter, do hereby certify that I am an official

  5      court reporter for the Circuit Court of the City of

  6      St. Louis, State of Missouri, that on July 5, 2019,

  7      I was present and reported all of the proceedings

  8      had in the case of STATE OF MISSOURI, Plaintiff,

  9      vs.                    , Defendant, Cause No.

 10      1922-CR02038.

 11                  I further certify that the foregoing pages

 12      contain a true and accurate reproduction of the

 13      proceedings.

 14

 15

 16

 17                                     Ti n a Ma r i e C a t l e t t ,   C C R #9 4 6

 18

 19

 20

 21

 22

 23

 24

 25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 519 of 1116 PageID #:
                                     7549
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 520 of 1116 PageID #:
                                     7550
                                                                              2
  14:10                     far [2] - 5:22, 7:1         home [1] - 10:24             5:4                       moving [1] - 12:4
 Defendant [2] - 1:17,      father [7] - 6:24,          Honor [44] - 2:4, 2:7,                                 MR [19] - 6:16, 7:12,
  18:9                        11:14, 11:17, 12:10,       2:15, 2:22, 3:1, 3:8,                 L                8:9, 8:17, 8:22, 9:4,
 DEFENDANT [25] -             12:15, 12:18, 12:24        3:11, 3:15, 3:18,                                      9:6, 10:2, 11:9,
  2:4, 2:7, 2:15, 2:22,     father's [1] - 12:17         3:21, 3:24, 4:2, 4:11,     large [1] - 15:24           11:19, 13:13, 14:18,
  3:1, 3:8, 3:11, 3:15,     felon [2] - 8:19, 8:21       4:17, 5:9, 5:16, 5:21,     last [1] - 5:25             14:21, 15:1, 16:7,
  3:18, 3:21, 3:24,         felony [4] - 4:14, 4:22,     6:3, 6:23, 7:2, 7:4,       Law [1] - 1:16              16:11, 16:16, 16:20,
  4:17, 5:9, 11:23,           4:25, 15:11                7:12, 7:21, 8:2, 8:4,      law [1] - 6:12              17:1
  12:2, 12:8, 12:13,        fiance [6] - 6:18, 10:2,     8:9, 8:11, 8:16, 8:22,     lawyer [1] - 12:14         MS [13] - 4:2, 4:11,
  12:17, 12:22, 13:1,         11:11, 11:24, 12:24,       8:24, 9:11, 9:18,          least [1] - 15:20           5:16, 5:21, 8:15,
  13:3, 13:7, 13:12,          13:20                      9:25, 10:4, 10:18,         legal [1] - 8:7             9:25, 10:4, 10:10,
  14:3, 14:15               Figaro [1] - 9:12            11:23, 12:18, 13:7,        life [1] - 6:24             10:18, 10:22, 11:5,
 defendant's [1] - 7:23     filed [4] - 13:10, 13:18,    13:8, 14:4, 14:8,          likely [2] - 3:6, 3:14      13:8, 13:14
 defense [1] - 7:22           13:19, 13:21               14:19, 14:23, 16:8         likewise [1] - 12:11       multiple [1] - 13:24
 Degree [1] - 4:23          filings [1] - 5:20          Honorable [1] - 1:2         limited [1] - 4:6          murder [3] - 13:10,
 despite [1] - 15:7         financially [2] - 7:8,      hours [1] - 14:1            lit [1] - 9:3               13:18, 15:13
 determination [2] -          7:19                      house [2] - 12:3,           live [3] - 7:17, 11:24,
  2:13, 16:23               firearm [7] - 4:14,          15:21                        12:11                                N
 determined [1] - 2:19        4:21, 5:1, 5:5, 8:12,                                 lives [3] - 11:16,
 disregard [1] - 6:12         8:20, 8:21                            I                 11:17, 13:2              name [1] - 2:8
 Division [3] - 8:17,       FIRST [1] - 1:12                                        living [4] - 10:1, 11:3,   nature [1] - 13:17
  14:14, 16:13              first [5] - 5:6, 5:16,      identify [1] - 9:9            11:12, 12:24             neglected [1] - 8:10
 documentation [1] -          5:25, 13:21, 15:13        II [1] - 4:24               loaded [1] - 6:9           never [2] - 15:10,
  11:15                     five [1] - 6:2              illegal [1] - 8:5           locate [2] - 9:12, 9:13     15:12
 domestic [3] - 10:5,       floorboard [1] - 9:17       imperative [1] - 10:23      looks [1] - 10:7           new [2] - 7:24, 16:22
  10:7, 13:19               following [1] - 2:1         IN [1] - 1:1                LOUIS [2] - 1:1, 1:22      next [2] - 8:13, 16:10
 DONALD [2] - 1:8,          foregoing [1] - 18:11       including [3] - 13:24,      Louis [7] - 4:20, 5:3,     Noble [3] - 16:6, 16:7,
  18:9                      forgot [1] - 4:8              15:21, 15:22                6:23, 6:25, 7:1, 8:16,    16:10
 Donald [2] - 2:3, 13:13    front [3] - 8:1, 16:5,      increased [1] - 6:3           18:6                     noted [1] - 7:3
 Draco [1] - 4:21             16:7                      individual [2] - 9:10,                                 nothing [1] - 15:8
                                                          15:12                                                notice [2] - 5:19, 8:23
 driven [1] - 9:22                                                                             M
                                                        initial [1] - 2:13
 driving [2] - 9:10, 9:19              G
                                                        interesting [1] - 9:11      manner [1] - 15:15                     O
            E               general [1] - 15:24         involving [1] - 15:15       MARIE [1] - 1:21
                            given [4] - 5:23, 6:6,      issued [1] - 3:4            Marie [2] - 18:3, 18:17    OF [7] - 1:1, 1:1, 1:5,
 East [1] - 6:23             6:8, 15:17                 issues [1] - 10:12          marijuana [2] - 9:14,       1:12, 1:22, 18:8
 education [1] - 7:15       Given [1] - 6:5                                          9:21                      offense [1] - 15:14
 effect [1] - 10:15         GPS [1] - 15:22                         J               matter [1] - 5:18          office [1] - 15:8
 eight [1] - 14:3           grade [1] - 7:15                                        mean [2] - 12:5, 13:17     OFFICIAL [1] - 1:21
 either [1] - 10:10         grant [1] - 16:2            job [4] - 14:4, 14:6,       meant [1] - 16:14          official [1] - 18:4
 emotionally [1] - 7:18     guess [1] - 9:16              14:7                      meet [1] - 15:23           old [2] - 6:17, 7:16
 employee [1] - 12:11       guilty [1] - 8:8            Joe [1] - 2:8               mentioned [1] - 5:24       one [8] - 2:17, 7:15,
 employer [1] - 11:17       guns [1] - 6:4              Joseph [1] - 1:2            met [1] - 15:16             7:21, 13:4, 14:13,
 employment [1] - 14:2                                  Judge [6] - 1:2, 9:6,       might [1] - 16:18           14:18, 15:6, 16:3
                                                          16:5, 16:7, 16:9,                                    open [2] - 2:2, 8:15
 entertaining [1] - 4:5                H                  16:11
                                                                                    mind [1] - 10:19
 entire [1] - 6:23                                                                  Missouri [6] - 4:16,       overall [1] - 13:23
 event [1] - 3:5            hand [2] - 9:15, 9:21       judge [3] - 2:9, 6:16,       4:20, 5:2, 5:4, 8:6,      own [3] - 7:7, 12:3,
 evidence [1] - 15:17       handgun [1] - 5:5             14:15                      18:6                       12:4
 exiting [1] - 9:14         hear [1] - 11:20            judicial [2] - 5:19, 8:23   MISSOURI [3] - 1:1,        owns [3] - 12:14,
 explain [1] - 2:10         heard [1] - 2:20            Judicial [1] - 2:9           1:5, 18:8                  12:15, 12:17
 extended [2] - 6:24,       HEARING [1] - 1:12          JUDICIAL [1] - 1:22         misspoke [1] - 16:15
  6:25                      hearing [3] - 2:20, 4:7,    July [8] - 1:13, 4:19,      modify [1] - 15:21                     P
                             17:4                         5:3, 16:11, 16:13,        Monday [1] - 10:16
                                                          16:14, 16:21, 18:6                                   p.m [1] - 16:6
             F              held [2] - 14:11, 16:23                                 money [1] - 7:8
                                                                                                               pages [1] - 18:11
                            help [1] - 16:19                                        morning [3] - 3:13,
 fact [1] - 10:24           hereby [1] - 18:4                      K                 3:23, 5:20
                                                                                                               part [1] - 7:4
 failures [2] - 7:1, 7:3    high [2] - 9:2, 9:8                                     mother [3] - 6:24,         passenger [1] - 9:17
                                                                 [3] - 6:19,                                   past [1] - 6:7
 fairness [1] - 8:10        hired [1] - 3:20                                         7:18, 7:19
 family [4] - 3:20, 6:22,                                10:2, 13:20                                           pay [2] - 7:8, 7:10
                            history [3] - 5:22, 6:7,                                motion [1] - 12:4
   6:25, 7:1                                            knowingly [2] - 4:20,                                  pending [3] - 2:12,
                             14:22                                                  move [1] - 5:17


                                                     CATLETT REPORTING
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 521 of 1116 PageID #:
                                     7551
                                                                              3
  14:11, 14:25               records [1] - 10:17        SES [1] - 6:2               Taurus [1] - 5:4            10:18
 percent [1] - 7:13          refused [1] - 10:11        set [2] - 4:4, 10:25        terms [4] - 6:13, 6:22,    unlawful [5] - 4:14,
 person [2] - 10:1, 10:6     release [3] - 2:14, 4:1,   seven [2] - 6:2, 16:25        7:4, 15:9                 4:25, 8:12, 15:3,
 picked [3] - 8:21, 11:4,      6:17                     show [2] - 6:14, 16:1       THE [76] - 1:1, 2:3,        15:5
  15:6                       released [7] - 2:16,       side [1] - 9:17               2:4, 2:5, 2:7, 2:8,      unlawfully [1] - 6:7
 picks [1] - 15:4              2:23, 3:6, 6:19,         silent [2] - 3:10, 11:10      2:15, 2:16, 2:22,        unwillingness [1] -
 pistol [1] - 4:21             10:25, 12:7, 12:8                      [4] - 6:19,     2:23, 3:1, 3:2, 3:8,      6:13
 Place [6] - 2:6, 11:12,     remain [2] - 3:10,          10:3, 10:6, 13:20            3:9, 3:11, 3:12, 3:15,   up [8] - 4:9, 8:21, 9:3,
  12:1, 12:6, 12:12,           11:10                    SIS [1] - 5:23                3:16, 3:18, 3:19,         10:23, 11:4, 15:4,
  12:25                      repeat [1] - 5:13          site [1] - 14:7               3:21, 3:22, 3:25, 4:8,    15:6, 16:1
 Plaintiff [2] - 1:6, 18:8   reported [1] - 18:7        someone [4] - 9:22,           4:12, 4:17, 4:18, 5:9,   UUW [4] - 5:22, 8:2,
 plan [1] - 10:24            REPORTER [1] - 1:21         9:23, 9:24, 11:1             5:10, 5:19, 6:15,         8:3, 8:5
 pled [1] - 8:7              Reporter [1] - 18:4        sorry [2] - 4:8, 16:13        7:10, 8:7, 8:14, 8:19,
 point [8] - 7:21, 8:3,      reporter [1] - 18:5        speaking [2] - 13:15,         9:1, 9:5, 10:8, 10:13,               V
  8:10, 8:24, 9:1, 9:6,      reproduction [1] -          13:16                        10:19, 11:3, 11:6,
  11:10, 13:9                  18:12                    specifically [1] - 7:24       11:11, 11:20, 11:23,     vehicle [3] - 6:5, 6:9,
 pointing [1] - 14:22        requirements [1] -         speed [3] - 6:3, 9:2,         11:24, 12:2, 12:5,        9:16
 police [3] - 6:4, 9:7,        15:23                     9:8                          12:8, 12:10, 12:13,      versus [1] - 13:16
  9:20                       requires [1] - 15:2        Sr [4] - 6:20, 11:14,         12:15, 12:17, 12:20,     victim [2] - 2:20, 10:11
 poses [1] - 6:14            reside [2] - 2:5, 6:25      11:16, 12:11                 12:22, 12:23, 13:1,      violate [1] - 3:3
 position [3] - 3:25,        resided [1] - 6:23         St [10] - 4:19, 4:23,         13:2, 13:3, 13:5,        violent [1] - 15:15
  4:3, 9:18                  residence [1] - 12:14       5:3, 5:7, 5:25, 6:23,        13:7, 13:12, 14:1,       vs [2] - 1:7, 18:9
 possess [1] - 5:4                                                                    14:3, 14:9, 14:15,
                             residents [1] - 12:4        6:25, 7:1, 8:16, 18:6
 possessed [2] - 4:20,                                                                14:17, 14:20, 14:24,                W
                             residing [1] - 6:17        ST [2] - 1:1, 1:22
  9:23                                                                                16:2, 16:9, 16:12,
                             restrictions [1] - 15:22   State [11] - 4:7, 4:18,
                                                                                      16:18, 16:22, 17:2       walking [1] - 13:23
 possessing [1] - 6:7        restrictive [1] - 15:20     4:20, 5:3, 8:5, 8:10,
                                                                                    thereby [2] - 9:15,        warrant [1] - 3:3
 possession [5] - 4:14,      review [1] - 16:24          9:25, 13:8, 14:21,
                                                                                      9:23                     weapon [3] - 15:3,
  5:1, 8:12, 8:20, 8:21      revised [2] - 4:15, 5:2     15:16, 18:6
                                                                                    third [1] - 10:7            15:5, 15:15
 present [2] - 2:20,         rifles [1] - 13:25         STATE [3] - 1:1, 1:5,
  18:7                                                   18:8                       threat [1] - 6:14          weapons [4] - 6:8,
                             rights [2] - 2:10, 2:19
 presents [1] - 15:18                                   State's [2] - 3:25, 4:3     three [1] - 5:23            9:23, 13:24
                             robbery [2] - 13:21,
 pretty [1] - 16:3                                      statement [1] - 5:17        ties [2] - 6:22, 7:1       Wednesday [2] -
                               15:13
 previously [2] - 10:5,                                 states [1] - 7:24           TINA [1] - 1:21             11:13, 11:25
                             Robert [2] - 1:16, 3:20
  11:1                                                  statues [1] - 5:2           Tina [2] - 18:3, 18:17     week [6] - 2:17, 6:22,
                             Robin [1] - 13:19
 probable [2] - 5:17,                                   statute [3] - 7:23,         tinted [1] - 9:9            7:5, 14:13, 16:5,
                             Rodney [5] - 6:20,
  8:23                                                                              today [4] - 2:17, 2:18,     16:10
                               11:14, 11:16, 12:11,      15:2, 15:24
 probation [4] - 6:1,                                                                 14:13, 16:5              weight [2] - 10:20,
                               12:13                    statutes [1] - 4:15
  6:6, 6:14, 15:4                                                                   together [1] - 12:3         13:15
                             roofing [1] - 14:6         stay [3] - 12:6, 12:9,
 problem [1] - 4:11                                                                 took [2] - 9:2, 9:8        welcome [1] - 17:2
                             rule [4] - 7:25, 10:14,     12:19
 procedure [1] - 16:17                                                              TRANSCRIPT [1] -           West [7] - 2:6, 6:18,
                               10:15, 16:22             staying [1] - 12:3
 proceedings [3] - 2:1,                                                               1:12                      11:12, 12:1, 12:6,
                                                        still [1] - 13:23
                                                                                    trial [2] - 3:6, 14:12      12:12, 12:24
  18:7, 18:13                           S               stop [1] - 6:10
                                                                                    true [2] - 11:18, 18:12    whatsoever [1] -
 property [7] - 4:23,                                   stuff [1] - 11:7
                             safety [2] - 10:11,                                    try [1] - 16:19             15:14
  5:6, 5:24, 6:6, 7:7,                                  subject [1] - 2:19
  8:2, 15:3                   15:24                                                 Tuesday [1] - 11:13        Whyte [2] - 1:2, 2:8
                                                        supposed [2] - 10:16,
 prosecution [1] - 7:2       savings [1] - 7:6                                      TWENTY [1] - 1:22          WILLIAMS [13] - 4:2,
                                                         10:21
                             search [1] - 9:16                                      Twenty [1] - 2:9            4:11, 5:16, 5:21,
 provide [4] - 7:16,
                                                                                    TWENTY-SECOND [1]           8:15, 9:25, 10:4,
  7:18, 15:24, 15:25         SECOND [1] - 1:22                      T                 - 1:22                    10:10, 10:18, 10:22,
 purposes [1] - 4:6          second [2] - 13:10,
                                                        TAAFFE [19] - 6:16,         Twenty-Second [1] -         11:5, 13:8, 13:14
 pursuant [1] - 7:23          13:18
                                                         7:12, 8:9, 8:17, 8:22,       2:9                      windows [1] - 9:9
                             Second [1] - 2:9
                                                                                    two [6] - 5:10, 6:4,       worker [1] - 6:21
            Q                section [2] - 4:15, 5:1     9:4, 9:6, 10:2, 11:9,
                                                                                      7:15, 8:2, 15:2, 15:5
                             see [1] - 9:15              11:19, 13:13, 14:18,
 questions [1] - 11:22       semi [1] - 5:5              14:21, 15:1, 16:7,         types [1] - 6:8                        Y
 quite [1] - 3:13            semi-automatic [1] -        16:11, 16:16, 16:20,
                                                                                                               year [4] - 4:19, 6:1, 6:2
                              5:5                        17:1                                  U               years [3] - 5:23, 6:17,
            R                senior [1] - 12:14         Taaffe [9] - 1:16, 3:20,
                                                                                    uncle [1] - 14:4            7:16
                             separate [1] - 12:20        3:22, 6:15, 7:11,
 rate [2] - 9:2, 9:8                                     10:14, 11:6, 11:21,        under [2] - 4:14, 5:1
                             serious [1] - 13:22
 reckless [1] - 6:12                                     16:3                       understood [1] -


                                                   CATLETT REPORTING
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 522 of 1116 PageID #:
                                     7552
                                                                              4
            Z
 Zwilling [1] - 9:12




                             CATLETT REPORTING
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 523 of 1116 PageID #:
                                     7553




     EXHIBIT 164
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 524 of 1116 PageID #:
                                     7554


                    ,1 7 (    ,5 8,7 2857 2) 67 /28,6 0,66285,
                             1' -8', ,$/ ,5 8,7 ',9,6,21
                             RQRUDEOH KULVWRSKHU ( 0F UD JK


          67$7( 2) 0,66285,

                    3/$,17,))
                                                 $86( 12             5
            YV

          '21$/' ',//2:

                    '()(1'$17


                                ),567 $33($5$1 (      ($5,1
                                    6(37(0 (5


                    $SSHDULQJ RQ EHKDOI RI WKH SODLQWLII 1LFKRODV

          /DNH $SSHDULQJ RQ EHKDOI RI WKH GHIHQGDQW 0HOLQGD

            RUPDQ




                              -$ 48(/ 1 6 :,//,$06    5
                                 2)), ,$/ 2857 5(3257(5
                              ,7 2) 67 /28,6 ,5 8,7 2857
                             7:(17 6( 21' -8', ,$/ ,5 8,7


                                                   Dixon v. City of St. Louis, 04781
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 525 of 1116 PageID #:
                                     7555



                   7 (     2857        :H UH KHUH LQ WKH PDWWHU RI 6WDWH RI

      0LVVR UL YHUV V 'RQDOG 'LOOR              D VH 1R                 5

      :H UH KHUH 0U 'LOOR       IRU DQ LQLWLDO DSSHDUDQFH 7KH

      GRFNHW KHUH LQGLFDWHV WKDW R          HUH DUUHVWHG WKUHH GD V

      DJR DQG WKLV LV R U LQLWLDO DSSHDUDQFH DSSUR LPDWHO

      KR UV DIWHU :H FR OGQ W KDYH R U LQLWLDO DSSHDUDQFH

      H DFWO      KR UV EHFD VH WKLV        R UW    DV FORVHG /DERU 'D

      6R WKDW V WKH UHDVRQ    K    R     GLG QRW KDYH WKH LQLWLDO

      DSSHDUDQFH        KR UV IURP WKH GDWH RI R U DUUHVW

                   :H UH KHUH IRU DQ LQLWLDO DSSHDUDQFH 0U

      'LOOR     $SSHDULQJ DOVR KHUH LV DVVLVWDQW FLUF LW DWWRUQH

      1LFKRODV /DNH $OVR DSSHDULQJ LV SULYDWH FR QVHO                    KR   LOO

      EH UHSUHVHQWLQJ R      VROHO IRU WKH S USRVHV RI WKLV

      KHDULQJ      HU QDPH LV 0HOLQGD       RUPDQ

                   0V     RUPDQ DUH R            DLYLQJ       R         QGHUVWDQG

      0U 'LOOR     WKDW R YH EHHQ FKDUJHG            LWK VH       DO

      PLVFRQG FW LQYROYLQJ D FKLOG          R      QGHUVWDQG WKDW"

                   7 ( '()(1'$17                HV VLU

                   7 (     2857        0V       RUPDQ GR R              LVK WR KDYH WKH

      FRPSODLQW UHDG"

                   06     250$1          R U      RQRU    H       LOO   DLYH IRUPDO

      UHDGLQJ RI WKH FRPSODLQW DQG HQWHU D SOHD RI QRW J LOW DW

      WKLV WLPH

                   7 (     2857        $ SOHD RI QRW J LOW LV EHLQJ

      HQWHUHG RQ R U EHKDOI 0U 'LOOR               'R R   LQWHQG WR


                                                              Dixon v. City of St. Louis, 04782
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 526 of 1116 PageID #:
                                     7556



      REWDLQ FR QVHO 0U 'LOOR      DW WKLV WLPH"

                  7 ( '()(1'$17           , FDQ W DIIRUG RQH

                  7 (     2857     2ND       DYH R      DSSOLHG WR WKH

      0LVVR UL 6WDWH 3 EOLF 'HIHQGHU V RIILFH"

                  7 ( '()(1'$17           1R VLU

                  7 (     2857     2ND      7KDW V   KDW R UH JRLQJ WR

      QHHG WR GR LQ RUGHU WR REWDLQ FR QVHO LQ WKLV PDWWHU IRU

      WKHP WR GHWHUPLQH     KHWKHU R UH LQ IDFW LQGLJHQW             R U

      ERQG SUHVHQWO LV            FDVK RQO       'R R      KDYH DQ

      PHDQV LQ RUGHU WR PDNH D ERQG LQ WKLV PDWWHU"

                  7 ( '()(1'$17           1R VLU , GRQ W

                  7 (     2857     ,   QGHUVWDQG IURP WKH VWDWH WKDW

      WKH   LVK WR RIIHU D YLFWLP LQ WKLV FDVH

                  05 /$.(        7KDW LV FRUUHFW     R U    RQRU

                  7 (     2857     2ND      :H FDQ GR WKDW DW WKLV WLPH

                  05 /$.(         RRG PRUQLQJ        R U    RQRU ,W V P

       QGHUVWDQGLQJ WKDW WKLV LV WKH PRWKHU RI WKH YLFWLP LQ

      WKLV FDVH

                  7 (     2857     :LOO R    SOHDVH JLYH R U QDPH WR

      WKH FR UW UHSRUWHU"

                  06 -$ .621           (YHO Q -DFNVRQ

                  7 (     2857     0V -DFNVRQ        KDW LV LW WKDW R

       DQW WR WHOO PH"

                  06 -$ .621           7KDW KH VKR HG KLV SULYDWHV WR P

      GD JKWHU IRU DV ORQJ DV KH NQR Q KHU DV P FK DV KH FR OG


                                                        Dixon v. City of St. Louis, 04783
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 527 of 1116 PageID #:
                                     7557



      DQG KH WULHG WR VHH KHU SULYDWH SDUW          H WULHG WR WR FK

      RQ KHU SULYDWH SDUW DQG D IR U HDU ROG LV WKH SHUVRQ

      WKDW WROG PH WKLV      LWK KHU R Q PR WK         KHWKHU VKH      DQW WR

      FRPH DQG WHVWLI DER W LW RU QRW

                      7KLV LV KLV VHFRQG RIIHQVH       LWK WKLV      H QHHGV

      WR EH LQ MDLO IRU WKH UHVW RI KLV OLIH ,W V QR UHDVRQ

          K D VHYHQ HDU ROG VKR OG HYHU VHH D JUR Q PDQ                 HV

      WRR ROG

                      7 (   2857        2ND     $OO ULJKW 0V -DFNVRQ

      7KDQN R         0U /DNH , P LQWHUHVWHG DV WR WKLV

      DOOHJDWLRQ 7KLV LV WKH VHFRQG WLPH IRU WKLV :DV WKHUH

      D

                      06    250$1        7KHUH V D SULRU IURP                R U

          RQRU IRU    KDW ORRNV OLNH 0U 'LOOR      VHUYHG ILYH HDUV LQ

      WKH 0LVVR UL 'HSDUWPHQW RI          RUUHFWLRQV

                      05 /$.(          RUUHFW   R U     RQRU 7KH FKDUJH LQ

      WKDW    DV VH    DO PLVFRQG FW LQYROYLQJ D FKLOG          QGHU WKH DJH

      RI        $V GHIHQVH FR QVHO SRLQWHG R W WKH GHIHQGDQW

      UHFHLYHG ILYH HDUV FRQILQHPHQW ,W VKR OG DOVR EH QRWHG

      WKDW , P VKR LQJ D SULRU DUUHVW R W RI /H LQJWRQ .HQW FN

      LQ         IRU UDSH RI D FKLOG

                      7 (   2857        0U 'LOOR        KHUH GR R      UHVLGH"

                      7 ( '()(1'$17                   ,OOLQRLV $YHQ H

                      7 (   2857        2ND     , ILUVW VKR OG WHOO R        0U

      'LOOR     WKDW DQ WKLQJ R        VD FDQ DQG      LOO EH     VHG DJDLQVW


                                                            Dixon v. City of St. Louis, 04784
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 528 of 1116 PageID #:
                                     7558



       R    (YHU WKLQJ LV EHLQJ UHFRUGHG KHUH 6R ,        DQW R    WR

      EH H WUHPHO FDUHI O DV WR DQ WKLQJ R       WHOO PH RND "

                   7 ( '()(1'$17          HV VLU

                   7 (     2857    , P JRLQJ WR WU WR VWD D D IURP

      DQ WKLQJ WKDW UHODWHV WR R U SULRU RIIHQVHV RU WKLV

      FKDUJH WKDW R UH SUHVHQWO VWDQGLQJ FKDUJHG IRU :KDW

      , P LQWHUHVWHG DV WR DUH R    HPSOR HG"

                   7 ( '()(1'$17          HV VLU

                   7 (     2857    :KDW GR R       GR VLU"

                   7 ( '()(1'$17         7U FN GULYHU DW 3URG FH 5R

                   7 (     2857      R UH D WU FN GULYHU"

                   7 ( '()(1'$17          HV VLU RQ 3URG FH 5R

                   7 (     2857    'RHV WKDW WDNH R      , P DVV PLQJ R W

      RI WKH M ULVGLFWLRQ"

                   7 ( '()(1'$17          HV VLU LW GRHV 2QO D

      FR SOH SODFHV RYHU LQ ,OOLQRLV 7KH I UWKHVW VWRS RYHU LQ

      ,OOLQRLV LV ILYH PLOHV

                   7 (     2857    $OO ULJKW $Q WKLQJ IURP WKH VWDWH"

                   05 /$.(        6 UH   R U    RQRU ,I , FDQ SURYLGH D

      OLWWOH PRUH EDFNJUR QG LQWR WKH SDUWLF ODUV RI WKLV FDVH

                   7 (     2857    , GRQ W QHFHVVDULO QHHG DQ PRUH

      SDUWLF ODUV WR WKLV FDVH

                   05 /$.(        2ND    7KHQ    R U    RQRU M VW EDVHG

      RQ WKH QDW UH RI WKH FKDUJHV WKH GHIHQGDQW V SULRU

      FRQYLFWLRQV DQG DUUHVWV UHODWHG WR WKLV VDPH W SH RI


                                                       Dixon v. City of St. Louis, 04785
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 529 of 1116 PageID #:
                                     7559



      FRQG FW WKH VWDWH EHOLHYHV KH GRHV SRVH D GDQJHU WR WKH

      YLFWLP LQ WKLV FDVH DV         HOO DV WKH JHQHUDO FRPP QLW DQG

           R OG EH RSSRVHG WR DQ NLQG RI UHG FWLRQ DW WKLV WLPH

                     ,W VKR OG DOVR EH QRWHG WKDW LW V P

       QGHUVWDQGLQJ WKDW WKH GHIHQGDQW NQR V WKH YLFWLP IURP

      EHLQJ DUR QG WKH QHLJKERUKRRG 6R LW VR QGV OLNH WKH

      LW     R OGQ W EH   QIRUHVHHDEOH WKDW WKH            R OG KDYH FRQWDFW

      VKR OG KH EH UHOHDVHG DQG EDVHG RQ WKH T HVWLRQV WKDW WKH

           R UW M VW DVNHG WKH VWDWH DOVR EHOLHYHV WKDW WKH

      GHIHQGDQW GRHV SRVH D SRWHQWLDO IOLJKW ULVN JLYHQ KLV

      RFF SDWLRQ

                     7 (     2857       2ND        0V      RUPDQ

                     06      250$1           R U    RQRU LI , PD         /RRNLQJ DW

      WKH LQIRUPDWLRQ RQ ILOH LW        R OG DSSHDU WKDW 0U 'LOOR

      VHUYHG LQ WKH $LU )RUFH IURP                  QWLO          DQG UHFHLYHG

      DQ KRQRUDEOH GLVFKDUJH IRU WKDW VHUYLFH                H KDV DOVR

      JUDG DWHG IURP KLJK VFKRRO KDV KLJKHU HG FDWLRQ DQG KDV

      EHHQ LQ WKH FRPP QLW IRU               HDUV

                     ,    R OG DVN WKDW WKH        R UW FRQVLGHULQJ WKDW WKH

      ERQG LV VHW DW            FDVK RQO QR           FRQVLGHU VHWWLQJ WKH

      ERQG DW             FDVK RQO     LWK   36 QR FRQWDFW           LWK WKH

      YLFWLP DQG VHH LI WKLV LV VRPHWKLQJ WKDW WKH                DLO 3URMHFW

           R OG EH   LOOLQJ WR SRVW ERQG RQ

                     7 (     2857       2ND        $Q WKLQJ I UWKHU"

                     06      250$1        1R       R U     RQRU


                                                               Dixon v. City of St. Louis, 04786
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 530 of 1116 PageID #:
                                     7560



                       05 /$.(         1R    R U     RQRU

                       7 (   2857         $OO ULJKW $V , VWDWHG 0U 'LOOR

       R U FDVK ERQG LV DW                  FDVK RQO        LYHQ WKH IDFW

      WKDW R        GR KDYH SULRU RIIHQVHV IRU WKH VDPH RU VLPLODU

      FRQG FW DQG DV         HOO WKDW R     OLYH LQ WKH VWDWH RI ,OOLQRLV

      DQG WKDW R U MRE LV WR DFW DOO               DV D WU FN GULYHU ,

      GRQ W EHOLHYH WKDW WKHUH DUH DQ              DQG JLYHQ WKH QDW UH

      DQG FLUF PVWDQFHV RI WKH RIIHQVH , EHOLHYH WKDW WKHUH LV

      UHDOO QR FRQGLWLRQ          QGHU 0LVVR UL 6 SUHPH           R UW 5 OH

               WKDW    R OG VDWLVI       R U UHW UQ KHUH WR FR UW P FK

      OHVV NHHS WKH FRQGLWLRQV RU NHHS WKH S EOLF VDIH DQG DV

      V FK , P QRW PRGLI LQJ WKH FRQGLWLRQV RI R U ERQG DW

      WKLV WLPH $OWKR JK , DP VHWWLQJ WKLV IRU D ERQG KHDULQJ

      QH W 0RQGD          , J HVV LW      R OG EH QH W 7 HVGD        VHYHQ

      GD V

                       05 /$.(           RUUHFW

                       7 (   2857         :KLFK      R OG EH WKH      WK

      6HSWHPEHU         WK DW            D P DW     KLFK WLPH ,    R OG V JJHVW

      WKDW R        ILOO R W VRPH SDSHU RUN IRU WKH S EOLF GHIHQGHU V

      RIILFH WR GHWHUPLQH         KHWKHU R     FDQ JHW UHSUHVHQWDWLRQ

      DQG DW WKDW ERQG KDULQJ R              LOO EH JLYHQ DQ RSSRUW QLW

      WR VHW    S     KDW SRVVLEOH FRQGLWLRQV        QGHU WKH 0LVVR UL

      6 SUHPH         R UW 5 OH             KLFK    R OG DVV UH WKH VDIHW RI

      WKH FRPP QLW DV           HOO DV    R OG DVV UH R U UHW UQ WR

      FR UW


                                                              Dixon v. City of St. Louis, 04787
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 531 of 1116 PageID #:
                                     7561



                  6R WKLV FDVH LV FRQWLQ HG WR 6HSWHPEHU       WK

           DW          ,V WKHUH DQ WKLQJ I UWKHU RQ EHKDOI RI WKH

      SDUWLHV"

                  05 /$.(       1R    R U    RQRU

                  06     250$1       1R     R U   RQRU

                  7 (    2857     7KDW FRQFO GHV WKH UHFRUG

                  (QG RI SURFHHGLQJV




                                                     Dixon v. City of St. Louis, 04788
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 532 of 1116 PageID #:
                                     7562




                 , -DFT HO Q 6 :LOOLDPV        HUWLILHG    R UW

    5HSRUWHU GR KHUHE FHUWLI WKDW , DP DQ RIILFLDO FR UW

    UHSRUWHU IRU WKH   LUF LW   R UW RI WKH   LW RI 6W /R LV

    WKDW RQ 6HSWHPEHU              ,   DV SUHVHQW DQG UHSRUWHG WKH

    SURFHHGLQJV KDG LQ WKH FDVH RI 6WDWH RI 0LVVR UL

    3ODLQWLII YV 'RQDOG 'LOOR      'HIHQGDQW     D VH 1R

           5

               , I UWKHU FHUWLI WKDW WKH IRUHJRLQJ SDJHV FRQWDLQ D

    WU H DQG DFF UDWH UHSURG FWLRQ RI WKH SURFHHGLQJV




      V -$ 48(/ 1 6 :,//,$06              5




                                                          Dixon v. City of St. Louis, 04789
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 533 of 1116 PageID #:
                                     7563




     EXHIBIT 165
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 534 of 1116 PageID #:
                                     7564




             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                   Honorable Michael J. Colona, Judge


   STATE OF MISSOURI,                   )
                                        )
             Plaintiff,                 )
                                        )
       vs.                              ) 1922-CR03801
                                        )
   FERNANDO ALENCAR,                    )
                                        )
             Defendant.                 )


                          INITIAL APPEARANCE HEARING

                On the 9TH day of December, 2019, the

   above-entitled cause came on regularly for hearing before

   the Honorable Michael J. Colona, in Division 16B of the

   Twenty-Second Judicial Circuit in the City of St. Louis.

             The State of Missouri was represented by

   Steven Payne, City of St. Louis, State of Missouri.

             The Defendant was present by video and was

   represented by Chris Faerber.




                        ELLEN L. VINCE, CSR, CCR, CM
                          OFFICIAL COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT




                                                   Dixon v. City of St. Louis, 04641
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 535 of 1116 PageID #:
                                     7565
                                                                      2



 1                               December 9, 2019

 2                 THE COURT:      Mr. Alencar, my name is Judge Colona.

 3    Present in the courtroom is an attorney from the State of

 4    Missouri, circuit attorney, and there is also an attorney

 5    here that's standing in on your behalf to talk about your

 6    pretrial release.

 7                 I'm sure you know, or if you don't, I'm going to

 8    tell you, you are charged with robbery in the first degree

 9    which is a Class A felony. That carries with it a term of

10    imprisonment of ten years to 30 or life. So it's a pretty

11    serious case.

12                 Your present bond I believe is $100,000 cash

13    only. So our purpose today is for me, one, to tell you

14    what you're charged with, let you know what the range of

15    punishment is. And then the State of Missouri is going to

16    present an argument about your bond, their suggestion on

17    what to do, and then the attorney who is here representing

18    you will give me their opinion on what an appropriate bond

19    is.

20                 I will have some follow-up questions for both

21    the attorneys and I may have a question for our bond

22    commissioner. If I have a question for you, I will direct

23    it to your attorney. And then if you wish to speak, you

24    got to check with your lawyer, okay. 'Cause sometimes

25    when people talk they just accidentally jam themselves up.
                                                    Dixon v. City of St. Louis, 04642
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 536 of 1116 PageID #:
                                     7566
                                                                      3



 1    So before you say anything, I want to make sure that you

 2    have the opportunity to kind of talk to your lawyer for a

 3    sec because a lot of times the lawyer can tell me

 4    everything it is that you might want to get out there,

 5    okay?

 6                So, the State of Missouri want to tell me what's

 7    going on?

 8                MR. PAYNE:     Judge, first the State would request

 9    that there be some inquiry into his community ties and where

10    he would stay. The bond commissioner's report did mention

11    that he's been homeless for approximately two years and that

12    would have an impact on our recommendation.

13                THE COURT:      So, Mr. Alencar, before you were

14    arrested for this where were you living?

15                THE DEFENDANT:        The Biddle House, sir.

16                THE COURT:      How long had you been at the Biddle

17    House?

18                THE DEFENDANT:        A homeless shelter.

19                THE COURT:      About how long had you been there?

20                THE DEFENDANT:        I have been there for three months

21    and I'd just gotten housing through them.

22                THE COURT:      Okay. Prior to living at the Biddle

23    House, where did you reside?

24                THE DEFENDANT:        Oh, with my parents, sir.

25                THE COURT:      Where is that at? Was that here in
                                                   Dixon v. City of St. Louis, 04643
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 537 of 1116 PageID #:
                                     7567
                                                                      4



 1    St. Louis?

 2                 THE DEFENDANT:         No. That is in St. Charles.

 3                 THE COURT:        St. Charles, okay. And how long were

 4    you living with your parents before you ended up at Biddle

 5    House?

 6                 THE DEFENDANT:         A couple years.

 7                 THE COURT:        A couple years, okay. Was there any

 8    time that you spent in between living with your parents and

 9    Biddle House somewhere else?

10                 THE DEFENDANT:         No, sir.

11                 THE COURT:        Okay. So in other words when you got

12    done living with your parents, you ended up at Biddle House

13    like soon afterwards, right?

14                 THE DEFENDANT:         Right.

15                 THE COURT:        Okay.

16                 MR. PAYNE:    Judge, the defendant's bond currently

17    sits at $100,000 cash only. It is the State's

18    recommendation that the bond be amended to 50,000

19    ten percent authorized, but with the added conditions he

20    make contact with Places for People and he complete a mental

21    health evaluation. Additionally, he possess no firearms,

22    report to EMASS monthly, and that he seek full-time

23    employment.

24                 The facts surrounding this case involve the

25    defendant being at a local restaurant kitchen at 4 AM in
                                                      Dixon v. City of St. Louis, 04644
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 538 of 1116 PageID #:
                                     7568
                                                                      5



 1    which he was seated in the booth, but then stood and began

 2    pacing around the restaurant. The victim in this case was

 3    counting her tips at a table when the defendant approached

 4    her and had his hand in his pocket as if he had a gun

 5    demanding that she hand over all of her money. Believing

 6    it was a gun she did hand over the money and then he left.

 7                Police responded and obtained a description of

 8    the defendant. He was shortly thereafter taken into

 9    custody. There is surveillance footage showing the

10    defendant was wearing the same hat and shoes in the video

11    of the robbery when he was picked up by the police.

12    Additionally, the victim was able to identify him through

13    a show-up procedure.

14                It should be important to note to the Court that

15    there are no prior convictions that were listed on the

16    bond commissioner's report and the State was unable to

17    locate any priors, which is the reason for our

18    recommendation.

19                MR. FAERBER:      May I inquire, your Honor?

20    Fernando, my name is Chris Faerber. I'm a local private

21    defense attorney. I'm representing you today and today only

22    for the purposes of this hearing. This hearing is to

23    determine if we can get you out on some reasonable bond.

24                So I'm going to ask you some questions, but it's

25    just about your background, family ties, things like that.
                                                   Dixon v. City of St. Louis, 04645
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 539 of 1116 PageID #:
                                     7569
                                                                      6



 1    Do not talk about any facts to do with the case against

 2    you or the allegations against you, okay?

 3                THE DEFENDANT:          Okay.

 4                MR. FAERBER:         Okay. So I see you have a child?

 5                THE DEFENDANT:          I do have a son. He's two years

 6    old.

 7                MR. FAERBER:         And he lives locally?

 8                THE DEFENDANT:          Yes. He lives with his baby's

 9    mother and my parents.

10                MR. FAERBER:         Okay. And you had been --

11                THE DEFENDANT:          In St. Charles.

12                MR. FAERBER:         And you had been living with your

13    parents at some point?

14                THE DEFENDANT:          At some point, yes.

15                MR. FAERBER:         You mentioned that you had obtained

16    housing. You were about ready to move into that when you

17    got arrested?

18                THE DEFENDANT:          Yes, sir.

19                MR. FAERBER:         Okay. You previously have worked

20    for Tyson Food; is that right?

21                THE DEFENDANT:          Yes, sir.

22                MR. FAERBER:         That was your last employment?

23                THE DEFENDANT:          Yes, sir.

24                MR. FAERBER:         And you graduated high school?

25                THE DEFENDANT:          Yes, sir.
                                                      Dixon v. City of St. Louis, 04646
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 540 of 1116 PageID #:
                                     7570
                                                                      7



 1                MR. FAERBER:       So I see you made actually pretty

 2    decent salary at Tyson, 60,000 or something like that?

 3                THE DEFENDANT:        Yes, sir.

 4                MR. FAERBER:       So you're likely capable of finding

 5    a job somewhere out there?

 6                THE DEFENDANT:        Yes, sir.

 7                MR. FAERBER:       Especially now that you have

 8    housing?

 9                THE DEFENDANT:        Yes, sir.

10                MR. FAERBER:       Thank you, your Honor.

11                THE COURT:       Anything else from the State?

12                MR. PAYNE:     Not at this time, your Honor.

13                MR. FAERBER:       Leave for argument, please, your

14    Honor?

15                THE COURT:       Yeah, but I have --

16                MR. FAERBER:       Unless you have more questions.

17                THE COURT:       Do you know anything about medical or

18    mental history? I've got a note that -- I guess there is a

19    diagnosis for schizophrenia, anxiety, bipolar and history of

20    substance abuse with cocaine.

21                MR. PAYNE:     I think that likely came from him.

22                THE COURT:       Okay. So, Mr. Alencar, I'm going to

23    ask you a couple questions and again this doesn't really go

24    to guilt or innocence. What I'm trying to figure out is

25    whether or not to follow the recommendation of the State of
                                                    Dixon v. City of St. Louis, 04647
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 541 of 1116 PageID #:
                                     7571
                                                                      8



 1    Missouri to modify your bond or to leave it where it

 2    currently is. And some of the things that I have to

 3    consider before I reduce any bond or I change any bond is

 4    public safety.

 5                So I have some notes here that I guess came from

 6    you when you did your intake when they arrested you. Have

 7    you been diagnosed with schizophrenia or bipolar disorder?

 8                THE DEFENDANT:        Bipolar, yes. Not schizophrenia.

 9                THE COURT:      Have you ever been treated for

10    schizophrenia?

11                THE DEFENDANT:        No, no, sir.

12                THE COURT:      Okay. Any idea where that came from,

13    why that's written down here?

14                THE DEFENDANT:        I do take one medication that's

15    for schizophrenia. That's probably why I said that. One of

16    the medications is for schizophrenia and bipolar, but I've

17    never been diagnosed with schizophrenia. Only diagnosed

18    with bipolar.

19                THE COURT:      So when you were at Biddle House how

20    did you get your medication?

21                THE DEFENDANT:        Through the Salvation Army. I

22    have a, I run a program at Salvation Army, a drug program.

23                THE COURT:      How often would you go to the

24    Salvation Army to get your medication and stay on top of

25    that?
                                                   Dixon v. City of St. Louis, 04648
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 542 of 1116 PageID #:
                                     7572
                                                                      9



 1                THE DEFENDANT:        I, I go every day to Salvation

 2    Army.

 3                THE COURT:      Okay.

 4                THE DEFENDANT:        Do ten classes a week.

 5                THE COURT:      Mr. Alencar, so one concern is your

 6    mental health condition. So if I amend your bond, part of

 7    the pretrial release requirements are that you take your

 8    medication that's been prescribed to you as prescribed,

 9    okay?

10                THE DEFENDANT:        Yes, sir.

11                THE COURT:      I got personal experience with family

12    members. When they're taking their medication, they're

13    good. But then when they're taking the medication, they're

14    like, well, I don't need to take my medication because I'm

15    good. And then they stop taking their medication. So if I

16    amend your bond, I want to make sure that the expectations

17    on you are crystal clear. So if I amend your bond, I don't

18    care if you're feeling good or not, you have to take your

19    medication as prescribed. If you don't, that would be a

20    violation, okay. Now let me ask --

21                THE DEFENDANT:        Yes, sir.

22                THE COURT:      Let me ask you about the housing with

23    Biddle House. You were just picked up on this, right?

24                THE DEFENDANT:        I was, I -- they just gave me

25    housing assistance for three months and I just find my place
                                                    Dixon v. City of St. Louis, 04649
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 543 of 1116 PageID #:
                                     7573
                                                                      10



 1    and I was to, I was supposed to move in on Friday.

 2                THE COURT:       So what does housing assistance mean?

 3    What does that mean?

 4                THE DEFENDANT:         Okay. They are paying for three

 5    months and double deposit, and then subsidized after that.

 6    And then once I find employment I'll take over.

 7                THE COURT:       Okay. So I tell you what, here's what

 8    I'm going to do. I want to get a little bit more

 9    information before I let you out, okay, because I still have

10    a concern about public safety and what you've got going on.

11                So first of all, you're going to get an

12    automatic return date to come back and look at your bond

13    within seven days, okay. So next week your bond is going

14    to be revisited. But in between now and next week, and I

15    believe I can do this, I want to get you evaluated by our

16    treatment courts to see maybe if you're eligible for one

17    of our treatment programs here. Because if you are, that

18    will help you greatly in trying to get to a bond that

19    maybe you can manage, okay.

20                But the point is I want to get a little bit more

21    input from some of the professionals here to advise me on,

22    you know, what a good path to move forward on your case

23    would be, okay.

24                MR. FAERBER:       Your Honor, given the nature of the

25    charge I don't think he would be eligible for treatment
                                                     Dixon v. City of St. Louis, 04650
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 544 of 1116 PageID #:
                                     7574
                                                                      11



 1    court, unless there is some new program that popped up.

 2                THE COURT:       Is that an automatic box out for this

 3    charge?

 4                MR. PAYNE:      Yeah, I believe so, judge.

 5                THE COURT:       Even though treatment court might be

 6    completely warranted for mental health issues?

 7                MR. PAYNE:      I am unaware of a program that he

 8    would be eligible for for the charges that currently exist.

 9                THE COURT:       Okay.

10                MR. FAERBER:       Could I ask him one more thing, your

11    Honor?

12                THE COURT:       Of course.

13                MR. FAERBER:       Fernando, is there any level of bond

14    that you could afford or potentially your mother could

15    afford, like a ten percent bond, like a 10,000, ten percent

16    or something along those lines?

17                THE DEFENDANT:        Something along those lines maybe.

18    But 5,000 something maybe.

19                MR. FAERBER:       Like 5,000 outright or 5,000,

20    ten percent?

21                THE DEFENDANT:        I don't know, I don't know if I --

22    you mean --

23                MR. FAERBER:       Like 10 percent would be $500 of

24    5,000. So would your parents be able to afford like the

25    full 5,000 which would be the equivalent of what the State
                                                    Dixon v. City of St. Louis, 04651
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 545 of 1116 PageID #:
                                     7575
                                                                      12



 1    is recommending, or would that be too much? Would they only

 2    be able to afford less? Like 500?

 3                 THE DEFENDANT:          They would definitely be able to

 4    afford 500, yes.

 5                 MR. FAERBER:       Is there an amount in between that

 6    you think they could afford?

 7                 THE DEFENDANT:          A thousand, I would think so.

 8                 MR. FAERBER:       Okay, thank you.

 9                 THE DEFENDANT:          They paid 2500. I think they

10    would, 2500. I'm not sure.

11                 MR. FAERBER:       Okay, thank you. All right.

12                 DEPUTY CAIN:      Any further from the State?

13                 MR. PAYNE:     No, your Honor.

14                 THE COURT:      Any victim here?

15                 MR. PAYNE:     Not on this one.

16                 THE COURT:      Okay.

17                 MR. FAERBER:       Your Honor, if I may?

18                 THE COURT:      Yeah.

19                 MR. FAERBER:       As far as the two prong test

20    attached here, the Supreme Court Rule 33.01, I do not

21    believe there is much of a, if at all, a risk of danger to

22    society in general. It sounds like he was just on the cusp

23    of getting his feet underneath him. He does not have

24    priors. This is not a case where even the allegations

25    include a weapon. There's no charged weapon. And also
                                                      Dixon v. City of St. Louis, 04652
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 546 of 1116 PageID #:
                                     7576
                                                                      13



 1    there is no spree here. So there's no pattern of behavior.

 2                 He does have family ties locally. He had lived

 3    with his parents. He has a child. And he has the ability

 4    given his past to go out and find a good job. And I think

 5    that is a distinct possibility now that he has a base such

 6    as housing paid for over the next three months.

 7                 So if we could find something lower than the

 8    50,000 ten percent, as he won't be able to afford that and

 9    part of this test has an affordability aspect, so one

10    cannot continue to be held simply because that person

11    cannot afford a bond. If we could do a 25,000,

12    ten percent or a 10,000, ten percent, I think that would

13    be more appropriate, your Honor.

14                 THE COURT:      So my concerns again are the

15    seriousness of the crime with a Class A felony, the

16    allegations of homelessness and some mental health issues.

17                 MR. FAERBER:      Which it seems like he is addressing

18    all those.

19                 THE COURT:      Let's be real. The family ties are in

20    a county far, far away where if I have homelessness issues,

21    I also have transportation issues. I, you know, I don't

22    know where Biddle House set Mr. Alencar up for residency. I

23    don't know if the family in St. Charles is going to be able

24    to help him get back and forth to court. Really no reason

25    that you should have known that or tried to inquire.
                                                    Dixon v. City of St. Louis, 04653
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 547 of 1116 PageID #:
                                     7577
                                                                      14



 1                So for today I'm going to leave the bond where

 2    it is. But I think these are some issues that you can dig

 3    into for the seven day call back to see if there is any

 4    support there, to make sure that he can not only get back

 5    and forth to court from a transportation perspective, but

 6    also have some support when it comes to making sure

 7    there's a follow-through with the mental health treatment

 8    that he's currently getting.

 9                And you can feel free to put that in the order

10    that perhaps these are issues that should be revisited

11    that might shed some additional light to the judge next

12    week.

13                So, Mr. Alencar, your lawyer has done a really

14    good job at trying to highlight some of the issues out

15    there that would work in your favor to reduce your bond.

16    But you also just heard me express my concerns. So again

17    you will be brought back here within a week -- or within

18    seven days and hopefully the attorney that's been working

19    on your case can provide the answer to some of those

20    questions that I proposed. And then your bond will be

21    revisited on that date, okay? And then we -- I give him a

22    call back date of December 16th?

23                CLERK:     Yes.

24                THE COURT:         So will that be at 1:30 or 9 for the

25    16th?
                                                      Dixon v. City of St. Louis, 04654
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 548 of 1116 PageID #:
                                     7578
                                                                      15



 1                  CLERK:   10:30.

 2                  THE COURT:     So, Mr. Alencar, I'm going to give you

 3    two court dates. One, your bond will be revisited on

 4    December the 16th at 10:30 in the morning just like this.

 5    And then I'm also going to give you a court date in one of

 6    our other divisions to move your case forward, you know, as

 7    far as getting it ready for trial. And that court date will

 8    be January the 10th, looks like in Division 25 at 9 AM.

 9    Okay? So you'll be back here within a week. Try and touch

10    base with your attorney if you can to give him or her some

11    more information that they can use when we revisit your bond

12    issue next week, all right? Very good.

13                  THE DEFENDANT:       All right. So what is the bond

14    right now?

15                  THE COURT:     Your bond right now is $100,000 cash

16    only, okay.

17                  THE DEFENDANT:       Okay.

18                  THE COURT:     Thank you.

19                               END OF TRANSCRIPT

20

21

22

23

24

25
                                                     Dixon v. City of St. Louis, 04655
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 549 of 1116 PageID #:
                                     7579
                                                                      16



 1                                   CERTIFICATE

 2                I, ELLEN L. VINCE, Certified Court Reporter,

 3    do hereby certify that I am an official court reporter for

 4    the Circuit Court of the City of St. Louis; that on December

 5    9, 2019, I was present and reported all the proceedings had

 6    in the case of STATE OF MISSOURI, Plaintiff, vs. FERNANDO

 7    ALENCAR, Defendant, Cause No. 1922-CR03801.

 8                I further certify that the foregoing pages

 9    contain a true and accurate reproduction of the

10    proceedings.

11

12

13

14

15                      /s/Ellen L. Vince

16

17                       ___________________________________________
                         ELLEN L. VINCE, CCR, CSR, CM
18                                          CCR #350

19

20

21

22

23

24

25
                                                    Dixon v. City of St. Louis, 04656
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 550 of 1116 PageID #:
                                     7580




     EXHIBIT 166
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 551 of 1116 PageID #:
                                     7581

              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                       HONORABLE CLINTON R. WRIGHT


         STATE OF MISSOURI,         )
                                    )
              Plain iff,            )
                                    )
          .                         ) No. 1922-CR03421
                                    )
         GREGORY POWERS,            )
                                    )
              Defendan .            )
         __________________________________________________
                        FI    APPEA ANCE HEA ING
         __________________________________________________
              On Monda , Oc ober 28, 2019, he abo e-en i led
         ca se came on reg larl for hearing before he
         Honorable Clin on R. Wrigh , J dge of Di ision 16B of
          he T en -Second J dicial Circ i in he Ci             of
         S . Lo is.
                                 APPEA ANCE
              The S a e of Misso ri as represen ed b Jona han
         Phipps, Assis an Circ i A orne , Ci           of S . Lo is,
         S a e of Misso ri.
              The Defendan     as represen ed b Eric Barnhar ,
         A orne a La .




                JENNA L. HIGGINS, CCR #998, CSR (MO & IL)
                         OFFICIAL COURT REPORTER
                            CITY OF ST. LOUIS
                    TWENTY-SECOND JUDICIAL CIRCUIT

                                                    Dixon v. City of St. Louis05254
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 552 of 1116 PageID #:
                                     7582
                                                                                2



   1                HE CO    : All righ . We are on he record
   2    in 1922-CR03421, S a e s. Gregor Po ers. En ering a
   3    plea of no g il      and ai ing formal reading of he
   4    complain , Mr. Barnhar ?
   5               M . BA NHA : Yes, Yo r Honor.
   6                HE CO    : The S a e i h regard o he
   7    bond.
   8               M . PHIPP : Yes, J dge. We firs ask ha
   9     he Co r    ake j dicial no ice of i s file along i h
  10     he bond commissioner's repor .
  11                HE CO    : I do and I ha e read bo h.
  12               M . PHIPP : J dge, as indica ed in he
  13    probable ca se s a emen      his is an al erca ion ha
  14    go ra her iolen       hich in ol ed her garmen s
  15    ripping, her phone being hro n o        of he cab indo
  16     hile mo ing pre en ing her from comm nica ing i h
  17    o hers for help. Also ca sing e ensi e br ising o
  18    her back, arm and inj ring her foo .
  19               The defendan     hen proceeded o rina e on
  20     he ic im and hre her on he gro nd in some b shes.
  21    Also grabbed her p rse ripping i and des ro ing he
  22    i ems. She as also nable o se her dominan righ
  23    hand o ri e. The ic im did go o he hospi al
  24    again recen l and fo nd o        ha her hand as broken
  25    d ring his al erca ion. We o ld ask o defer o he
                                                    Dixon v. City of St. Louis05255
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 553 of 1116 PageID #:
                                     7583
                                                                                3



   1    bond commissioner as o he defendan 's criminal
   2    his or .
   3               BOND COMMI IONE : J dge, Mr. Po ers'
   4    his or is ha he had a -- is presen l on proba ion
   5    for possession of a con rolled s bs ance in 2017.
   6    Fi e ears proba ion on ha . Looks like he as
   7    re oked and did fi e ears in he depar men of
   8    correc ions. In 2016, nla f l possession of a
   9     eapon. Three ears imprisonmen on ha and ha                as
  10    in Illinois. 2015, possession of a firearm. 24
  11    mon hs proba ion on ha . Tha         as in Illinois. And
  12    2015, again a mob ac ion. 30 da s imprisonmen and
  13     ha    as in Illinois.
  14               M . PHIPP : J dge, he S a e has a grea
  15    concern for he safe      of his ic im. She as going
  16     o a end oda b         as nable o make i . She has
  17    s a ed o o r office ha she's er fearf l of he
  18    defendan and is concerned ha if he as released her
  19    safe    is a risk. As s ch, he S a e o ld be
  20    req es ing $25,000 cash onl      i h an order o s a
  21    a a from he ic im and residence along i h GPS
  22    moni oring hro gh Emass.
  23                HE CO    : I ho gh I sho ed ha           ha 's
  24     ha i      as se a c rren l .
  25               M . PHIPP : I is c rren l se a 25,000,
                                                    Dixon v. City of St. Louis05256
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 554 of 1116 PageID #:
                                     7584
                                                                                4



   1    J dge.
   2                HE CO    : I also sho in he pre rial
   3    release repor -- Mr. Po ers, i sa s leng h of
   4    residence in he comm ni       one da .
   5                HE DEFENDAN : E c se me?
   6                HE CO    : I sa s leng h of residence in
   7     he comm ni    being one da . Am I reading ha righ ?
   8    Ho long ha e o li ed --
   9                HE DEFENDAN : No. I don' li e in
  10    S . Lo is. I li e ac all in Grani e i h m mo her.
  11                HE CO    : Tha 's ha       o mean b --
  12    oka .
  13               I also sho    ha    o 're a s den . Where
  14    are o a s den ?
  15                HE DEFENDAN : A SIUE.
  16                HE CO    : Are o s ill c rren l ?
  17                HE DEFENDAN : Yes, sir. Well, as of oda
  18    I don' kno . I am s re if I miss p o hree da s
  19     he 'll req es for me o be dropped from he classes.
  20    I missed one as of righ no       i h i being Monda .
  21                HE CO    : Financial reso rces, o sho a
  22    s den loan and o r paren s assis ance. Ho m ch
  23     as o r s den loan?
  24                HE DEFENDAN : M s den loan as
  25    48 -- 38. I ended p i h m mom beca se m mom and
                                                    Dixon v. City of St. Louis05257
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 555 of 1116 PageID #:
                                     7585
                                                                                5



   1    m dad he pa for li erall e er hing, so I ga e
   2     hem -- i    as ac all financial aid, a s den loan.
   3                HE CO     : 3,800 or 38,000?
   4                HE DEFENDAN : 3,800 b cks.
   5                HE CO     : Mr. Barnhar .
   6                M . BA NHA : Thank o .
   7                Good af ernoon, Mr. Po ers. I'm Eric
   8    Barnhar . I'm o r a orne for oda onl . I'm
   9    going o r      o ge    o r bond red ced oda , oka ?
  10                HE DEFENDAN : Thank o .
  11                M . BA NHA : The j dge alread asked a lo
  12    of m q es ions. Wha do o          hink o r mom co ld
  13    afford if I o ld ask for a 10 percen bond? Co ld
  14    she afford a 25,000, 10 percen       hich o ld be 2,500
  15     i h he Co r ?
  16                HE DEFENDAN : Hones l , no, I don'         hink
  17    she o ld be able o.
  18                M . BA NHA : Wha abo        10,000, 10
  19    percen , a ho sand dollars?
  20                HE DEFENDAN : Possible. I hones l don'
  21     hink so, no, b     -- no. I don'      hink so. I'm
  22    sorr . B , I mean, he lo er he bigger possibili .
  23                M . BA NHA : I am j s       r ing o ge       he
  24    j dge --
  25                HE DEFENDAN : I don' kno .
                                                    Dixon v. City of St. Louis05258
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 556 of 1116 PageID #:
                                     7586
                                                                                6



   1               M . BA NHA : -- o gran i . So he
   2    higher he be er. I nders and o            an i lo er he
   3    be er, b     I'm j s    r ing o come p i h some hing
   4     ha   o ld con ince he j dge ha he migh --
   5                HE DEFENDAN : Yes, sir.
   6               M . BA NHA : -- appro e.
   7               All righ . Thank o . J dge, m arg men
   8    is his. I is a Class E felon          he a i is
   9    charged, so he ma im m p nishmen is p o fo r
  10     ears. If he's prior and persis en i         o ld be p o
  11    se en ears. The res of hem are all misdemeanors,
  12    so I g ess here's si charges. Fi e of hem are
  13    misdemeanors and one of hem is a felon .
  14               He is going o school. He's aken o
  15    loans. So nds like his -- o kno , mom. He li es
  16     i h his mom. I mean, he's pres med o be innocen ,
  17    so I'm going o ask for a 10,000, 10 percen , p           him
  18    on GPS hro gh Emass and s a a a from he
  19    complaining i ness. Thank o .
  20                HE CO    : An hing else?
  21               M . PHIPP : J dge, if he Co r         as going
  22     o be gran ing a red c ion in bond, e o ld also
  23    req es    he s a -a a encompass SLU's medical camp s
  24    and reg lar camp s. The ic im is a s den and she
  25    is presen in bo h of hose camp ses.
                                                    Dixon v. City of St. Louis05259
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 557 of 1116 PageID #:
                                     7587
                                                                                7



   1                HE CO    : Oka . Wha abo         i h regard o
   2    his residenc in Illinois? Does ha ca se a problem
   3    for his bond?
   4                M . PHIPP : I don' kno       he her ha       o ld
   5    ca se an iss e i h GPS.
   6                BOND COMMI IONE : No, i       o ldn' , J dge.
   7    The   ill s ill be able o rack him.
   8                HE CO    : All righ . T o compe ing
   9    fac ors. One is i is an E felon and he res are
  10    misdemeanors. So I an        o se a bond ha 's in
  11    conj nc ion i h ha le el of he charged offense.
  12    On he o her hand, I agree i h he S a e. There's a
  13    lo of concern abo       he safe    of he alleged ic im
  14    in his ma er.
  15                So I am going o red ce he bond o 15,000,
  16    10 percen    i h ha e er condi ions need o be added
  17     i h regard o an con ac        ha soe er i h he ic im
  18     hich, Mr. Po ers, o      nders and an con ac -- and I
  19    ass me o can incl de i h ha calling or --
  20                M . PHIPP : An and all con ac .
  21                HE CO    : An con ac       ha soe er is going
  22     o be an immedia e iola ion of o r bond. Do o
  23     nders and ha ?
  24                HE DEFENDAN : Yes, I do, Yo r Honor.
  25                HE CO    : And special condi ions -- ere
                                                    Dixon v. City of St. Louis05260
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 558 of 1116 PageID #:
                                     7588
                                                                                8



   1     o sa ing GPS moni oring hro gh Emass?
   2               M . BA NHA : Yes.
   3                HE CO    : Do o      nders and ha ,
   4    Mr. Po ers?
   5                HE DEFENDAN : I didn'       nders and o r
   6    las commen .
   7                HE CO    : Yo r hereabo s ill be
   8    moni ored b an ankle bracele or ha e er he             se
   9    no .
  10                HE DEFENDAN : Yes. Tha 's comple el fine
  11    no .
  12                HE CO    : All righ . Yo r ne        co r da e
  13     ill be No ember 4 h a 10:30 if needed. O her ise,
  14    i    ill be Di ision 25 a 9:15 on No ember 26 h.
  15    An hing else on he record for Mr. Po ers?
  16               M . BA NHA : No, J dge. Thank o .
  17               M . PHIPP : No, J dge.
  18                HE CO    : Tha     ill concl de he record.
  19    Yo     ill ge a cop of he paper ork.
  20                HE HE IFF: E c se me. J dge, Mr. Po ers
  21    has a q es ion for o .
  22                HE CO    : Yes.
  23                HE DEFENDAN : Is here a possibili            o
  24     o ld consider a recogni ance considering m mo her is
  25    probabl no capable of financiall f nding he bond?
                                                    Dixon v. City of St. Louis05261
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 559 of 1116 PageID #:
                                     7589
                                                                                9



   1    I ha e -- like I'm no necessaril like a fligh risk.
   2    I li e li erall 15 min es from he bridge and I ha e
   3    also    rned m self in on he las Misso ri case. M
   4    fail re o appear ac all came abo .
   5                HE CO    : I hink ha        ha is a
   6    possibili , b       I hink be een no and ne         Monda
   7    if o 're no going o be able o make his bond o
   8    sho ld ha e o r mom -- ho can she ge a hold of?
   9               M . BA NHA : Like --
  10                HE CO    : Do he in end o hire an
  11    a orne ? Do o kno , Mr. Po ers?
  12                HE DEFENDAN : No, I do no . I don'           hink
  13    so. M mom ac all j s came back home on a b siness
  14     rip and she ended p spending mone        here r ining her
  15    car, so I don'      hink she's going o be capable of
  16    financiall f nding he bond hich is h I asked for
  17    a recog.
  18               M . BA NHA : There is The Bail Projec
  19    po en iall .
  20                HE CO    : Mr. Barnhar has poin ed o
  21     ha    here is The Bail Projec     hich he some imes
  22     ill make bonds for indi id als ho can' afford hem.
  23    Are o in con ac       i h o r mom no      ha she's back
  24    in o n?
  25                HE DEFENDAN : I can r and con ac her,
                                                    Dixon v. City of St. Louis05262
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 560 of 1116 PageID #:
                                     7590
                                                                               10



   1     es, sir.
   2                HE CO    : Oka . The Bail Projec         o ld be
   3    an op ion, also. Yo r ne       co r da e is ne       Monda ,
   4    one eek from oda , a 10:30. Wo ld she be a ailable
   5     o be presen a      ha co r da e?
   6                HE DEFENDAN : Yes, sir, if she ge s no ice
   7     ha co r is ha da , es, sir. She ill ake off
   8    for ha .
   9                HE CO    : All righ . I o ld sa          ha
  10     ha 's he bes a en e o s reng hening o r arg men
  11    for a lo er bond. An hing else?
  12                HE DEFENDAN : Yes, sir.
  13                HE CO    : All righ .
  14                HE DEFENDAN : No, sir.
  15                HE CO    : Tha     ill end he record.
  16                (End of proceeding.)
  17
  18
  19
  20
  21
  22
  23
  24
  25
                                                    Dixon v. City of St. Louis05263
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 561 of 1116 PageID #:
                                     7591
                                                                               11



   1                            CERTIFICATE
   2                    I, Jenna L. Higgins, Cer ified Co r
   3    Repor er, do hereb cer if       ha I am an official
   4    co r repor er for he Circ i Co r of he Ci              of
   5    S . Lo is; ha on Oc ober 28, 2019, I as presen and
   6    repor ed all he proceedings had in he case of S a e
   7    of Misso ri s. Gregor Po ers,
   8    Ca se No. 1922-CR03421.
   9                    I f r her cer if      ha   he foregoing
  10    pages con ain a r e and acc ra e reprod c ion of he
  11    proceedings.
  12
  13
  14                    __________________________
  15                    Jenna L. Higgins, CCR 998
                              CSR (IL and MO)
  16
  17
  18
  19
  20
  21
  22
  23    TRANSCRIBED: J l 30, 2020
  24
  25
                                                    Dixon v. City of St. Louis05264
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 562 of 1116 PageID #:
                                     7592




     EXHIBIT 167
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 563 of 1116 PageID #:
                                     7593




                    ,1 7 (    ,5 8,7 2857 2) 7 ( ,7 2) 67                          28,6
                                    67$7( 2) 0,66285,
                             0LFKDHO . 0 OOH     LUF LW - GJH



            7 7         0,         ,

                                       3ODL       LII

                                                              D    H1              5

                                                                  'LYLVLR     1R

                0            0         ,,,

                                         HIH       D




                                                 - O




        -       0
                L D    L F L             H
                  0D NH 6 HH
            6   / L 02
                         EH DOI I            H6DH

                              ,
            6   /   L   02
                          EH DOI I           H    HIH   D

        $OVR 3UHVH W         9LFWRU .HOO                R G       RPPLVVLR HU



                                         ,                    77
                                             , ,                7         7
                              ,7               7            ,    ,     ,7              7
                             7          7                     -    , ,     ,            ,7


                                                                    Dixon v. City of St. Louis, 04217
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 564 of 1116 PageID #:
                                     7594




                                  7KLV LV         D VH 1 PEHU                  5

           ,W V VW OHG 6WDWH RI        0LVVR UL YHUV V             HUPD        D DPRUH

           0U     D DPRUH LV SUHVH W L            WKH FR UWURRP YLD

           YLGHRFR IHUH FH       7KH      LUF LW $WWRU H           V 2IILFH LV

           UHSUHVH WHG E     DVVLVWD W FLUF LW DWWRU H                 -HUHP        UR OH

                   0U     D DPRUH     0U       KDUOHV       DUEHULR LV L           WKH

           FR UWURRP      H LV UHSUHVH WL J             R     IRU WKH OLPLWHG

           S USRVHV RI WKLV L LWLDO DSSHDUD FH R O                     GR      R

              GHUVWD G WKDW"

                                           HV

                                  6R      R    FD   W VHH KLP         E W KH FD          VHH

            R     D G KH OO SUREDEO        WDON WR       R     DER W     KDW       H W R

           WRGD    WR D V HU D      T HVWLR V        R      PLJKW KDYH LI          R     UH

            RW OHW R W    E W ,     D W       R   WR N R       WKDW KH V KHUH IRU

           WKDW

                   ,    D W WR OHW     R      N R   WKDW       R   UH FKDUJHG          LWK

           GRPHVWLF DVVD OW L       WKH        G GHJUHH         7KDW LV D          ODVV '

           IHOR     RND

                                           HV     VLU

                                  0       H W MRE LV WR GHWHUPL H                  KDW ER G

           , P JRL J WR VHW R         R       LI , VHW D ER G              R U ER G

           ULJKW   R    LV VHW DW     R ER G        :H PLJKW DVN           R   VRPH

           T HVWLR V DER W VRPH WKL JV              , GR       W   D W     R   WR WDON

           DER W WKH IDFWV RI       R U FDVH        OLNH       KDW GLG KDSSH           RU GLG

            RW KDSSH    RU   KDW GLG       R      GR RU GLG        RW GR       :H PLJKW



                                                             Dixon v. City of St. Louis, 04218
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 565 of 1116 PageID #:
                                     7595




           DVN    R    VRPH EDFNJUR      G VW II     OLNH    KHWKHU       R     RUN RU

           KR    P FK PR H        R    PDNH RU    KDW SURSHUW         R   R     EHFD VH

            H UH WU L J WR ILJ UH R W             KDW PLJKW EH D          DSSURSULDWH

           ER G       2ND

                                             HV   VLU

                                       HW PH DVN WKH VWDWH ILUVW              KDW WKHLU

           SRVLWLR     LV R     WKH ER G

                              :          R U      R RU   WKH VWDWH LV UHT HVWL J

           WKH GHIH GD W EH GHWDL HG DW WKLV WLPH G H WR VDIHW

           FR FHU V IRU WKH YLFWLP

                      7KH EDVLF IDFWV RI WKH FDVH DUH WKDW R                  - O      WK

                  WKH YLFWLP D G GHIH GD W KDG EHH               L    D URPD WLF

           UHODWLR VKLS IRU DER W W H W              HDUV       :KH   WKH RIILFHUV

            HUH FDOOHG R W WR WKH VFH H              KH    WKH   DUULYHG WKH

           IR    G WKH YLFWLP L        WKH IUR W     DUG FU L J D G VFUHDPL J

           IRU KHOS     HOOL J WKDW KH         DV L VLGH EUHDNL J KHU VW II

           6KH KDG EORRG GULSSL J IURP KHU OLS                  6KH GHVFULEHG KLP

           DV YHU      FR WUROOL J      D YHU     FR WUROOL J SHUVR             6DLG

           WKDW KH     DV D JU         LWK KHU EHFD VH VKH       H W R W WKH        LJKW

           EHIRUH      LWK KHU VLVWHU

                      7KLV GD     KH   DV VWLOO D JU        LWK KHU           H OHIW

           HDUO   L    PRU L J         :KH   KH FDPH EDFN       KH    DV VWLOO D JU

           OHIW DJDL        IRU D VKRUW WLPH        $ G    KH    KH FDPH EDFN       KH

           VD    VKH   DV    ULWL J D OHWWHU        L     KLFK VKH        DV EDVLFDOO

            ULWL J D OHWWHU WR KLP WR NL G RI H SODL                      KDW   DV JRL J



                                                          Dixon v. City of St. Louis, 04219
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 566 of 1116 PageID #:
                                     7596




           R    L   WKHLU UHODWLR VKLS               H EHOLHYHG VKH         DV    ULWL J D

           OHWWHU WR D RWKHU PD              H GHPD GHG WR UHDG LW                 6KH

            R OG     W JLYH LW WR KLP            $   DUJ PH W VWDUWHG             6KH DVNHG

           KLP WR OHDYH          H VDLG          LWFK       R     SDFN P    WKL JV D G

           , OO OHDYH

                     6KH FDOOHG KHU VR           IRU KHOS            H DFF VHG KHU RI

           FDOOL J D RWKHU PD          D G EHJD       S     FKL J KHU L        WKH IDFH

           P OWLSOH WLPHV          H DOVR S VKHG KHU R WR WKH FR FK                    KHUH

           KHU L ID W JUD GFKLOG            DV VLWWL J           LWK D        HDU ROG

            LHFH         H WKH   KHOG KHU GR          D G UHSHDWHGO           KLW KHU L

           WKH IDFH       6KH    DV DEOH WR EUHDN KLV KROG                 WKUH    D

           SLFW UH IUDPH DW KLP          D G WKDW V KR             VKH    DV DEOH WR JHW

           D D

                     ,   WKH PHD WLPH       KH UHPDL HG L VLGH D G EHJD

           VPDVKL J WKH SURSHUW             L FO GL J W R 79 VHWV                :KH   WKH

           RIILFHUV DUULYHG        WKH      IR   G EORRG GULSSL J IURP KHU OLS

           D G KHU       RVH     7KH   IR   G WKDW D IUR W WRRWK               DV PLVVL J

           7KH      DOVR VD    WKDW WKHUH        DV V EVWD WLDO EU LVL J DUR               G

           KHU H H       D G WKH DSDUWPH W           DV L   H WUHPH GLVDUUD

                     'HIH GD W DOVR KDV SULRU FR YLFWLR V                      7KH     UH D

           ELW ROGHU      E W SRVVHVVLR          RI D FR WUROOHG V EVWD FH IURP

                     KLFK DSSHDUV      DV VHYH          HDUV FR IL HPH W

           WUDIILFNL J D G GU JV            WH       HDU FR IL HPH W IURP                 DV

            HOO     D G DOVR D GLVWULE WLR            RU GHOLYHU          RI D

           PD    IDFW UHG FR WUROOHG V EVWD FH                    $ G L           D



                                                                Dixon v. City of St. Louis, 04220
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 567 of 1116 PageID #:
                                     7597




           WUDIILFNL J GU JV            ORRNV OLNH DWWHPSWHG WUDIILFNL J

           GU JV L     WKH     G GHJUHH IRU        KLFK KH UHFHLYHG             HDUV

           FR IL HPH W

                      , P JRL J WR DVN WKH ER G FRPPLVVLR HU LI KH KDV

           D     DGGLWLR DO L IRUPDWLR            UHODWHG WR GHIH GD W V SULRUV

                                              .          - GJH     H VKR    L

           KH KDG D SRVVHVVLR           RI D FR WUROOHG V EVWD FH          W R

           FR    WV   WKUHH    HDUV SUREDWLR          , WKL N WKH SURVHF WL J

           DWWRU H     KDV JLYL J       R     DOO WKH RWKHU L IRUPDWLR

                              :         , DOVR KDYH D VWDWHPH W IURP WKH

           YLFWLP      ,W V VKRUW LI WKH          R UW    R OG DOOR     PH WR UHDG

           LW

                                       6 UH

                              :         7KLV LV IURP 0V        0F.RUY      SKR HWLF

           6KH    ULWHV       'HDU - GJH      SOHDVH GR     RW DOOR      HUPD    WR

           JHW R W EHFD VH , P L            IHDU RI P     OLIH D G IRU P

           GD JKWHU V VDIHW             H V YHU     DE VLYH D G FR WUROOL J

            H N RFNHG P       WHHWK R W           H S VKHG P     GD JKWHU R

           7 HVGD      - O        UG     H KHOG PH GR        D G S    FKHG PH D G

           VWRPSHG R      P   VWRPDFK         3OHDVH GR    RW DOOR    KLP R W R

           ER G       6L FHUHO     0V    0F.RUY

                      DVHG R      WKH   DW UH RI WKH RIIH VH         WKH

           FLUF PVWD FHV L YROYHG             WKH UHODWLR VKLS EHW HH

           GHIH GD W D G WKH YLFWLP               H EHOLHYH KH GRHV SRVH D

           GD JHU WR KHU LI KH V UHOHDVHG DW WKLV WLPH D G WKHUHIRUH



                                                          Dixon v. City of St. Louis, 04221
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 568 of 1116 PageID #:
                                     7598




           , P DVNL J KH EH GHWDL HG SH GL J WULDO

                                  0U     DUEHULR"

                                       7KD N    R    - GJH

                     HUPD    , P JRL J WR VSHDN R           R U EHKDOI WRGD       L

           D JH HUDO FDSDFLW      D G LI       R    UH RUGHUHG GHWDL HG RU

            R U ER G LV KLJK      , OO FRPH D G VHH         R   WRPRUUR      EHIRUH

            R U GHWH WLR     KHDUL J     KLFK      R OG EH VHYH       GD V IURP

           WRGD       R      GHUVWD G WKDW"

                                         HV    VLU

                                       $OO ULJKW      - GJH      KDW ,    LOO VD

           LV WKLV ORRNV OLNH D GRPHVWLF GLVS WH                7KH   KDYH EHH    L

           D UHODWLR VKLS IRU          HDUV        KLFK LV EDVLFDOO      WKH ODVW

           WLPH 0U     D DPRUH    DV L   D      UHDO WUR EOH      LWK WKH OD

           7KH    KDYH EHH   WRJHWKHU WKDW OR J          , WKL N WKDW LI

           0U     D DPRUH    DV RUGHUHG WR VWD       D D    SHUKDSV     LWK RWKHU

           VDIHW   PHFKD LVPV L    SODFH       LWK WKDW VWD      D D     V FK DV

           KRPH GHWH WLR     RU   36 PR LWRUL J D G         R FR WDFW     ,

           EHOLHYH WKDW WKDW      R OG NHHS 0U        D DPRUH D D       IURP WKH

           YLFWLP D G WKHUHIRUH        RW D GD JHU WR WKH FRPP          LW

                     H KDG   R RWKHU DOOHJHG L FLGH WV RI YLROH FH

           D    WKL J RWKHU WKD    KDW WKH ER G FRPPLVVLR HU RU WKH

           VWDWH M VW WDONHG DER W       M VW GU JV         6R PD EH D RWKHU

           FR GLWLR    RI KLV ER G     R OG EH GU J WHVWL J RU           R

           DOFRKRO

                   6R DW WKLV WLPH       - GJH      , G DVN IRU D PRUH



                                                       Dixon v. City of St. Louis, 04222
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 569 of 1116 PageID #:
                                     7599




           DSSURSULDWH ER G WKD          R ER G           ,I 0U    D DPRUH KDV       R

           I    GV WR PDNH D ER G        H UHT HVW UHFRJ L D FH              LWK WKH

           VSHFLDO FR GLWLR V WKDW , PH WLR HG                    R HYHU     LI KH GRHV

           KDYH D ER G     - GJH   D     WKL J                     WH    SHUFH W PLJKW

           H V UH D OLWWOH VNL      L     WKH JDPH IRU KLP WR FRPH EDFN WR

            R UW

                                   0U     D DPRUH         LV WKDW     R U         KDW LV

           WKH YLFWLP V     DPH"

                            :       ,W V 0F RUYH

                                   0V    0F RUYH          LV VKH     R U    LIH     DUH

            R    PDUULHG   RU M VW EHH        L    D UHODWLR VKLS          LWK KHU"

                                         1R    WKDW V P        FKLOG V PDPD

                                   2ND        'R      R   OLYH    LWK KHU"      'R   R

           KDYH D SODFH WR OLYH WKDW V             RW     LWK KHU"

                                          HV      , GR

                                   :HUH   R       OLYL J       LWK KHU     KH   WKLV

           KDSSH HG"

                                         1R       :HOO     ,   DV OLYL J        LWK KHU

           :H    DV IL H    DV    W JRL J WKUR JK D               SUREOHPV      :H KDG D

           FKLOG EHIRUH , VWDUWHG OLYL J              LWK KHU      D G , WRRN KHU

           D G P   FKLOG EHIRUH           KH      ,   DV OLYL J       LWK KHU       VKH

           H GHG   S JRL J R       OLNH        LW     DV     W V VSH VLR        E W LW

            DV DW WKH H G RI KHU MRE           D V PPHU MRE           :HOO      R    LW

            DV   W V PPHU    LW    DV D UHJ ODU MRE            E W VKH H GHG         S

           JRL J R    YDFDWLR     IRU WKH V PPHU



                                                            Dixon v. City of St. Louis, 04223
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 570 of 1116 PageID #:
                                     7600




                   6R      KH   ,   DV VWD L J    LWK KHU          ,   DV KHOSL J KHU

            LWK KHU ELOOV       WDNL J FDUH RI P           GD JKWHU       :KH      , JR WR

            RUN   VKH      R OG GULYH P    FDU

                                    :KHUH GR     R       RUN"

                                          3ODVWLF PROGL J

                                     R    OR J KDYH        R       RUNHG WKHUH"

                                          )R U       DOPRVW JRL J             LW V

           IR U        D OLWWOH RYHU IR U        HDUV

                                    $ G   R    PDNH         GROODUV D         KR U"

                                          HV     VLU

                                    $ G   R      RUN        KR UV D      HHN"

                                          HV     VLU

                                     R    P FK       FD        R   SRVW D WKR VD G

           GROODU ER G WR JHW R W"

                                          $W WKLV WLPH             R   , FD   W    EHFD VH

           , KDG WR SD      WKH FDU      RWH   D G WKH FDU L V UD FH               $ G

           WKH    , KDG KHOSHG KHU        LWK KHU ELOOV            VR DW WKLV WLPH ,

           SUREDEO      R OG    W EH DEOH WR SD          LW

                                     D    R    SRVW D          ER G DW DOO"        D     R

           SRVW        "

                                          , FD   SUREDEO               , FD   UR   G   S

           FORVH WR

                                    ,I , RUGHU       R     WR KDYH      R FR WDFW      LWK

           KHU    KR    R OG WKDW     RUN R W"         R    ROG LV      R U FKLOG

           WRJHWKHU"



                                                           Dixon v. City of St. Louis, 04224
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 571 of 1116 PageID #:
                                     7601




                                         0      FKLOG LV HLJKW          HDUV ROG      $ G

           WKDW V IL H EHFD VH , KDG DOUHDG               H SODL HG WR KHU DIWHU

            H JRW L WR LW DER W WKH DUJ PH W WKDW                     R   N R      LW V

           IL H WKDW      H FD   VSOLW      S     $V OR J DV        H ERWK KDYH

           DVVLJ HG UHVSR VLELOLW            KH    LW FRPHV WR R U EDE             FKLOG

           , KDYH    R SUREOHP     LWK LW

                                   6R    KHUH      R OG     R   OLYH         KDW   R OG

           WKH DGGUHVV EH        KHUH   R       R OG OLYH       D G     KR   R OG OLYH

           WKHUH"

                                                   ROOHJH       P   D     W D G P

           PRWKHU

                                   ,V WKDW L       6W       R LV"

                                         6W       R LV    0LVVR UL

                                   2ND          , P JRL J WR RUGHU 0U              D DPRUH

           UHOHDVHG R     D                  SHUFH W D WKRUL HG ER G

           6SHFLDO FR GLWLR V RI WKDW ER G               R OG EH WKDW KH VWD

           DW       KDW V WKH DGGUHVV"

                                                  FROOHJH

                                                  ROOHJH

                    0U    D DPRUH       R U     H W FR UW GDWH LV JRL J WR EH

           $ J VW     G L     'LYLVLR             , UHFRPPH G         R   JHW D

           DWWRU H    E   WKDW WLPH         :LWK   R U SULRUV D G WKLV EHL J D

           IHOR       R   UH ORRNL J DW VRPH WLPH L                 WKH 0LVVR UL

           'HSDUWPH W RI      RUUHFWLR V        VR LW V LPSRUWD W            R     JHW D

           DWWRU H        R   ILOOHG R W D S EOLF GHIH GHU DSSOLFDWLR



                                                           Dixon v. City of St. Louis, 04225
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 572 of 1116 PageID #:
                                     7602




           LW ORRNV OLNH     E W LI       R   UH   RW FR IL HG           WKH     R   W

           FRPH IL G     R      R   UH JRL J WR          HHG WR FRPH IL G WKHP

           7KH    UH L   WKLV E LOGL J        L    WKH   DU DKD         FR UWKR VH

                   $OO ULJKW        $   WKL J RWKHU T HVWLR V

           0U     D DPRUH"

                                          , PHD     VLU         HDK      , PHD   ILYH

           K    GUHG LV UHDVR DEOH        E W , GR       W WKL N WKDW , FD

           DFW DOO    M VW JR D G M VW SD          D            ER G     EHFD VH , GR

           KDYH WR JHW EDFN R W D G           RUN EHIRUH ,             R OG EH DEOH WR

           SD    WKH ILYH VR , KDYH WKH PR H             R     P   R     WR SD   WKH

           ER G

                                    2ND       , P JRL J WR OHDYH LW WKHUH IRU

            R

                                        7HOO KLP , OO FRPH VHH KLP

                                    $ G 0U        DUEHULR VDLG KH OO FRPH VHH

            R    D G D V HU D       T HVWLR V      R     PLJKW KDYH DER W WKDW

           2ND "

                                          $OO ULJKW

                                    $OO ULJKW       7KD N          R




                                                             Dixon v. City of St. Louis, 04226
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 573 of 1116 PageID #:
                                     7603




                                                                   (57,), $7(



                               , /D        LH             H    H       H LILH                        5H       H

               H HE FH LI                D , DP D 2IILFLDO                            5H             H I       H

               L F L                 I    H       L       I6       /   L         D              - O

                       ,   D        H H       D           H        H DOO         H             FHH L J       D L

               H FD H I 67 7               2) 0,66285, 3ODL                          LII              50 1

                1 025          ,,,        HIH         D        D       H1                       5

                               ,I         H FH LI              D        HI       HJ L J                DJH

           F      DL D         HD          DFF            DH H              FL             I     H         FHH L J




                                    /D LH      H H
                                BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                                  / 85,                11 77               5




                                                                                      Dixon v. City of St. Louis, 04227
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 574 of 1116 PageID #:
                                     7604




     EXHIBIT 168
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 575 of 1116 PageID #:
                                     7605




             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                   Honorable James E. Sullivan, Judge


   STATE OF MISSOURI,                   )
                                        )
             Plaintiff,                 )
                                        )
       vs.                              ) 1922-CR02027
                                        ) 1922-CR02455
   JAMESHA HUGHES,                      )
                                        )
             Defendant.                 )


                          INITIAL APPEARANCE HEARING

                On the 6TH day of August, 2019, the

   above-entitled cause came on regularly for hearing before

   the Honorable James E. Sullivan, in Division 16B of the

   Twenty-Second Judicial Circuit in the City of St. Louis.

             The State of Missouri was represented by

   Nicholas Lake, City of St. Louis, State of Missouri.

             The Defendant was present by video and was

   represented by Andy Sottile.




                        ELLEN L. VINCE, CSR, CCR, CM
                          OFFICIAL COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT




                                                   Dixon v. City of St. Louis, 04540
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 576 of 1116 PageID #:
                                     7606
                                                                      2



 1                                 August 6, 2019

 2                THE COURT:       Are you -- is it Jamesha Hughes?

 3                THE DEFENDANT:        Yes, sir.

 4                THE COURT:       Miss Hughes, I am Judge Sullivan. I'm

 5    a circuit judge in the 22nd judicial circuit and I

 6    understand this is your first court appearance since your

 7    arrest. I'm going to explain the charges to you, explain

 8    certain rights to you, and I'm going to make an initial

 9    determination of your conditions of release.

10                If you are not released and if you are detained,

11    you'll be back in court in a week when your conditions of

12    release will be again reviewed, subject to the right of

13    any victim to be informed of and to be heard at any

14    hearing.

15                With that being stated this is Cause Number

16    1922-CR02027. And so, Miss Hughes, at this time I intend

17    to advise you that you're currently represented in this

18    court by Mr. Andy Sottile, a criminal defense attorney,

19    who is here by contract for this court date only. It's a

20    limited appearance for today only. Do you understand

21    that?

22                THE DEFENDANT:        Yes, sir.

23                THE COURT:       The State of Missouri is represented

24    by Assistant Circuit Attorney Mr. Nicholas Lake. And so at

25    this time I will advise you of the charges against you. And
                                                     Dixon v. City of St. Louis, 04541
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 577 of 1116 PageID #:
                                     7607
                                                                      3



 1    I want to remind you that anything you say can and will be

 2    held against you in the court of law. You have a right not

 3    to make any statements. You may remain silent. Do you

 4    understand that?

 5                THE DEFENDANT:         Yes, sir.

 6                THE COURT:       You are charged with property damage

 7    in the first degree, that you allegedly committed a Class E

 8    felony. Upon conviction, punishable upon conviction of

 9    Sections 558.002 and 558.011 RSMO, that on or about

10    June 8th, 2019 in the City of St. Louis, State of Missouri,

11    that you knowingly damaged an EKG machine in the infirmary

12    which is a property owned by St. Louis City Justice Center

13    by picking it up and throwing it against the wall, and the

14    damages to such property exceeded $750.

15                Do you understand that charge of property in the

16    first degree -- property damage in the first degree, a

17    Class E felony?

18                THE DEFENDANT:         Yes, sir. I'm currently working

19    right now to try to pay off -- get a lawyer.

20                THE COURT:       Very well. And so at this time,

21    Mr. Lake, do you wish to be heard on this matter?

22                MR. LAKE:      Yes, your Honor. The State would

23    request that the Court take judicial notice of its court

24    file and the bond commissioner report in this matter.

25                THE COURT:       Very well. It will.
                                                     Dixon v. City of St. Louis, 04542
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 578 of 1116 PageID #:
                                     7608
                                                                      4



 1                 MR. LAKE:     Thank you, your Honor. The State

 2    believes that the current bond which I believe is set at

 3    $10,000 cash only is appropriate in this matter.

 4                 THE COURT:      Excuse me, I think that we have -- I

 5    have one cause number of 1922-CR02027. But I have some

 6    additional paperwork here. She must have more than one

 7    case; is that correct, gentlemen?

 8                 BOND COMMISSIONER:           Judge, she has a total of

 9    three cases. Two of them are cases that you will be

10    hearing. The first the one you just stated and the second

11    case is 1922-CR02455. The charge is assault third, felony,

12    and it looks like four counts of assault fourth,

13    misdemeanor, and a resisting arrest misdemeanor.

14                 THE COURT:      Very well. I have been advised that

15    you have additional cases, Miss Hughes, and I will read to

16    you the charges relative to the second case, that being

17    1922-CR02455. In that matter you are charged with the

18    following cases, following charges: Assault in the third

19    degree, a Class D felony. That they're charging on or about

20    August the 5th, 2019 at 4703 Sacramento Avenue in the City

21    of St. Louis, that you knowingly caused physical injury to

22    Joshua B Nicks, a law enforcement officer and a special

23    victim, by striking Officer Nicks in the mouth, thereby

24    causing a laceration to the inside of the officer's lip.

25                 Count Number II in that same case is assault in
                                                     Dixon v. City of St. Louis, 04543
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 579 of 1116 PageID #:
                                     7609
                                                                      5



 1    the fourth degree, that you're charged in violation of

 2    Section 565.056, committed a Class A misdemeanor of

 3    assault in the fourth degree, punishable upon conviction

 4    under Sections 558.002 and 558.010 -- or, excuse me,

 5    558.011 RSMO in that on or about August the 5th, 2019 in

 6    the City of St. Louis, State of Missouri, that you

 7    knowingly caused physical contact with Ronsanto Parriott

 8    Powell, a special victim, knowing that such person would

 9    regard such conduct as offensive or provocative.

10                   Count Number III you're charged with assault in

11    the fourth degree pursuant to Subsections 3 and 6, special

12    victims, a Class A misdemeanor. That was Count III. That

13    you allegedly on or about August 5th, 2019 in the city of

14    St. Louis, State of Missouri, the defendant knowingly

15    caused physical contact with Gregory P Schaffer, a special

16    victim, knowing that such person would regard such conduct

17    as offensive or provocative.

18                   Count Number IV, you are charged another count

19    of assault in the fourth degree in that on or about August

20    the 5th, 2019 in violation of Section 565.056 RSMO, you

21    committed the Class A misdemeanor in the City St. Louis,

22    State of Missouri, in that you knowingly caused physical

23    contact with Steven M Ortinau, a special victim, knowing

24    that such person would regard such conduct as offensive or

25    provocative.
                                                    Dixon v. City of St. Louis, 04544
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 580 of 1116 PageID #:
                                     7610
                                                                      6



 1                You're charged in Count Number V with assault in

 2    the fourth degree that you allegedly in violation of

 3    Section 565.070 RSMO committed the Class A misdemeanor of

 4    assault in the fourth degree, punishable upon conviction

 5    under Section 558.002 and 558.011 RSMO in that on or about

 6    August the 5th, 2019 in the City of St. Louis, State of

 7    Missouri, that you knowingly caused physical contact with

 8    Keith Dale, a special victim, knowing that such person

 9    would regard such conduct as offensive or provocative.

10                In Count Number VI you are charged in violation

11    of Section 575.150 RSM0, you allegedly committed the Class

12    A misdemeanor resisting a lawful detention punishable

13    under conviction under Sections 558.002 and 558.011 RSMO

14    in that on or about August the 5th, 2019 in the City of

15    St. Louis, State of Missouri, Ronsanto Powell and Joshua

16    Nicks, law enforcement officers, were attempting to make a

17    lawful detention of defendant and the defendant knew or

18    reasonably should have known that the officers were making

19    a lawful detention.

20                And for the purposes of preventing the officers

21    from effecting the detention, resisted the detention of

22    defendant by using or threatening the use of violence,

23    physical force, or physical interference in that defendant

24    held tight to a vehicle steering wheel and kicked Officer

25    Powell and therefore struck Officer Nicks in the mouth.
                                                    Dixon v. City of St. Louis, 04545
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 581 of 1116 PageID #:
                                     7611
                                                                      7



 1    So those are the six charges, counts against you in that

 2    specific cause number.

 3                THE DEFENDANT:          Yes, sir.

 4                THE COURT:         Let me see if there's any other cause

 5    number today. If I'm not mistaken, that appears to be the

 6    only other cause number against Miss Hughes today; is that

 7    correct, gentlemen?

 8                BOND COMMISSIONER:            Out of this division, Judge,

 9    that's the only two she has.

10                THE COURT:         Very well. So, Miss Hughes, you

11    understand that you have two different cause numbers and it

12    reflects six counts which include assault in the third

13    degree, a Class D felony; four counts of assault in the

14    fourth degree, a Class A misdemeanor; and resisting arrest,

15    a Class A misdemeanor in one case and property damage in the

16    first degree, a Class E felony, in the other matter. Do you

17    understand, Miss?

18                THE DEFENDANT:          Yes, sir. I'm trying to get a

19    lawyer. I work at Taco Bell.

20                THE COURT:         Do you understand that if you cannot

21    afford to hire your own lawyer, that you can make an

22    application for the public defender's office and they may be

23    able to represent you. Do you understand that?

24                THE DEFENDANT:          Yes. But I know I probably won't

25    be eligible because I'm not even eligible to put my daughter
                                                      Dixon v. City of St. Louis, 04546
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 582 of 1116 PageID #:
                                     7612
                                                                      8



 1    in daycare and get it paid for by the State. So I doubt I'd

 2    be eligible for a public defender.

 3                THE COURT:       Very well. Mr. Lake, what is the

 4    State's condition -- position on bond in this case?

 5                MR. LAKE:     Your Honor, the State would be opposed

 6    to a reduction at this time because we believe that the

 7    defendant does pose a danger to the community in that she

 8    assaulted numerous law enforcement officers, and then also

 9    we believe that she poses a flight risk given that she has a

10    number of failures to appear.

11                Just by my count I'm showing a total of five

12    pending cases that the defendant currently has open. And

13    just to make sure --

14                THE DEFENDANT:           And I showed up at every court

15    date.

16                THE COURT:       Okay, ma'am, you'll have your

17    opportunity in just a moment if you wish to to speak, okay.

18    Just please hold on. You may continue, Mr. Lake.

19                MR. LAKE:     Thank you, your Honor. The first case,

20    I just want to make sure I have this correct for the record.

21    The first case is again the 1922-CR02455 case. That's the

22    case that's on today's docket where she is charged with the

23    assault third degree and the four counts of assault in the

24    fourth degree and the resisting arrest.

25                The second case that I have is under Cause
                                                     Dixon v. City of St. Louis, 04547
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 583 of 1116 PageID #:
                                     7613
                                                                      9



 1    Number 1922-CR02027 where she's charged with one count of

 2    property damage in the first degree.

 3                The third case I show that's pending is one

 4    count of endangering the welfare of a child in the second

 5    degree. That's under Cause Number 1922-CR01729.

 6                Fourth case I have is in the 16th Judicial

 7    Circuit Court. It's listed under Cause Number

 8    1816-CR03879. And that's one count of stealing $750 or

 9    more. And I'm showing that defendant did have a failure

10    to appear on January 17th of this year for that case.

11                And the final case that I have that's pending is

12    under Cause Number 1822-CR02878 where it looks like the

13    defendant is charged with three counts of assault in the

14    fourth degree and one count of resisting arrest.

15                And I'm showing a failure to appear January --

16    excuse me -- July 31st of this year and then a failure to

17    appear September 24th of last year. So she went capias

18    September 24th of last year. She reappeared, she

19    reappeared looks like June 27th of this year and then she

20    missed her court date again, which was set for that

21    July 31st date of this year.

22                Your Honor, given the sheer number of times that

23    the defendant has failed to appear, the State has serious

24    concerns about her appearing if she's released on any kind

25    of bond in this matter, personal recognizance bond in this
                                                   Dixon v. City of St. Louis, 04548
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 584 of 1116 PageID #:
                                     7614
                                                                      10



 1    matter.

 2                THE DEFENDANT:        You all can put me on house

 3    arrest.

 4                MR. LAKE:     So we would be opposed to a reduction

 5    at this time. And furthermore at this time, your Honor, I

 6    would like to inquire of the bond commissioner about any

 7    additional information that he has in regards to the

 8    defendant's failure to appear history and things of that

 9    nature.

10                THE COURT:      Very well. The Court will entertain

11    any statement from the bond commissioner.

12                BOND COMMISSIONER:          Judge, we weren't able to get

13    an interview from Miss Hughes. We do show one additional

14    charge. That was 1716-CR00271-01. That was passing a bad

15    check. That was in 2017. She got one day confinement on

16    that charge.

17                THE COURT:      Very well. The attorney who

18    represents you today is Mr. Sottile. Mr. Sottile, is there

19    anything you would like to say on your client's behalf?

20                MR. SOTILLE:     Yes, your Honor. Your Honor, I

21    would ask the Court to consider a recognizance bond in this

22    case. In speaking with the bond commissioner I don't think

23    there's any special conditions on any of these bonds that

24    she's on in these other cases which would require her to

25    report to EMASS or require her to be subjected to electronic
                                                    Dixon v. City of St. Louis, 04549
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 585 of 1116 PageID #:
                                     7615
                                                                      11



 1    monitoring or any kind of curfew or any kind of drug testing

 2    or any kind of mental health evaluation and/or follow-up

 3    treatment.

 4                 Those would all be resources that could be

 5    utilized in conditions of her release. And as such I

 6    think if those conditions were put in place, then that

 7    would satisfy the requirements of the statute that she

 8    appear in court and that I don't believe she would pose a

 9    danger to the community.

10                 So for those reasons I'd ask the Court to

11    consider recognizance. I don't think at this point the

12    State has proven by clear and convincing evidence that

13    she's a danger to the community and that she won't appear

14    in court.

15                 If I could one moment, I'm going to look on one

16    of these cases to see if she has a public defender or an

17    attorney on that 'cause I think sometimes when someone

18    doesn't have an attorney on a case and they miss court,

19    that can be a factor as opposed to someone who has an

20    attorney. So if I may have one moment to look up one of

21    these.

22                 THE COURT:     You may.

23                 MR. SOTILLE:    Your Honor, looking at that

24    particular case it doesn't appear, I can't see that any

25    counsel has entered, private counsel or the public defender.
                                                    Dixon v. City of St. Louis, 04550
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 586 of 1116 PageID #:
                                     7616
                                                                      12



 1    If I may inquire, Miss Hughes, do you have a public defender

 2    or private attorney on any of these cases that are pending?

 3                THE COURT:        Miss Hughes?

 4                THE DEFENDANT:          You talking to me?

 5                THE COURT:        Yes, ma'am.

 6                THE DEFENDANT:          Yes?

 7                MR. SOTTILE:      Do you have a private attorney or

 8    public defender on any of these cases?

 9                THE DEFENDANT:          No. I literally just started

10    working. I have a two-month-old baby at home. So on the

11    13th I was, I already had a -- was gonna hire an attorney.

12    He told me to put $400 down. And I get paid on the 13th and

13    that's what I was going to do. But I can't while I'm in

14    here 'cause I don't have no way to contact my job and tell

15    them that I'm incarcerated.

16                MR. SOTILLE:      So you never interviewed with the

17    public defender; is that correct?

18                THE DEFENDANT:          Correct. I told them I was trying

19    to hire an attorney of my own.

20                MR. SOTILLE:      Who is the attorney you spoke with?

21                THE DEFENDANT:          But I just started working and I

22    get -- my first paycheck is on the 13th.

23                MR. SOTILLE:      Who is the attorney you spoke with?

24                THE DEFENDANT:          They were sending letters in the

25    mail. I'm not sure. I'm not from here. I can't guarantee
                                                     Dixon v. City of St. Louis, 04551
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 587 of 1116 PageID #:
                                     7617
                                                                      13



 1    the name. But I know it's with Onder something, Hoening,

 2    something like that, law enforcement -- law attorneys'

 3    office.

 4                 MR. SOTILLE:     Okay. Thank you. Thank you, your

 5    Honor. That's all I have at this point.

 6                 THE COURT:      Is there anything further by either

 7    party?

 8                 MR. LAKE:    Nothing from the State your Honor.

 9                 MR. SOTILLE:     Nothing from the defense, your

10    Honor, thank you.

11                 THE COURT:      The Court finds that there is a bond

12    set of $10,000 cash only in Cause Number 1922-CR02455, as

13    well as $5,000 cash only on the companion case.

14                 The Court believes that in light of the

15    defendant's statements that she wishes to hire her own

16    private counsel and she has financial resources to do so,

17    that in light of her current employment that that bond

18    amount is restrictively high. The Court therefore will

19    amend the bond amount from 10,000 cash only, it will be

20    amended to cash only 10,000, 10 percent authorized in

21    Cause Number 1922-CR02455, and $5,000 cash only will be

22    amended --

23                 THE DEFENDANT:        Sir, I'm not going to be able to

24    pay that.

25                 THE COURT:      -- to $5,000, 10 percent authorized.
                                                    Dixon v. City of St. Louis, 04552
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 588 of 1116 PageID #:
                                     7618
                                                                      14



 1                 THE DEFENDANT:         I'm not going to be able to pay

 2    that if I can't go to work.

 3                 THE COURT:       I'll be more than happy to set this

 4    matter for a hearing, bond hearing set for next week. And

 5    so I will schedule a bond hearing for August the 13th, 2019

 6    at 10:30 AM.

 7                 THE DEFENDANT:         Is that going to be a actual judge

 8    or is it going to be a TV judge?

 9                 THE COURT:       You will see actually a judge who

10    happens to be on TV. I suggest that you contact the public

11    defender's office, make an application for the public

12    defender's office, Miss. Your new court date --

13                 THE DEFENDANT:         How do I do that?

14                 THE COURT:       -- in both --

15                 THE DEFENDANT:         How do I do --

16                 THE COURT:       -- in both of these matters will be

17    August the 13th, 2019 at 10:30 AM. There are forms

18    available for you in the Justice Center to apply for

19    representation by the public defender's office. That will

20    be all. Thank you.

21                 THE DEFENDANT:         Thank you.

22

23

24

25
                                                     Dixon v. City of St. Louis, 04553
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 589 of 1116 PageID #:
                                     7619
                                                                      15



 1                                   CERTIFICATE

 2                I, ELLEN L. VINCE, Certified Court Reporter,

 3    do hereby certify that I am an official court reporter for

 4    the Circuit Court of the City of St. Louis; that on August

 5    6, 2019, I was present and reported all the proceedings had

 6    in the case of STATE OF MISSOURI, Plaintiff, vs. JAMESHA

 7    HUGHES, Defendant, Cause No. 1922-CR02027 and 1922-CR02455.

 8                I further certify that the foregoing pages

 9    contain a true and accurate reproduction of the

10    proceedings.

11

12

13

14

15

16                      /s/Ellen L. Vince

17

18                       ___________________________________________
                         ELLEN L. VINCE, CCR, CSR, CM
19                                          CCR #350

20

21

22

23

24

25
                                                    Dixon v. City of St. Louis, 04554
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 590 of 1116 PageID #:
                                     7620




     EXHIBIT 169
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 591 of 1116 PageID #:
                                     7621




                  ,1 7 (    ,5 8,7 2857 2) 67 /28,6 0,66285,
                           1' -8', , / ,5 8,7 ',9,6,21
                           RQRUDEOH KULVWRSKHU ( 0F UD JK


      67 7( 2) 0,66285,

                  3/ ,17,))
                                               86( 12             5
        YV

      - 5(' 60,7           8516

                  '()(1' 17


                                ),567 33( 5 1 (    ( 5,1
                                    6(37(0 (5


                   SSHDULQJ RQ EHKDOI RI WKH SODLQWLII 1LFKRODV

      /DNH     SSHDULQJ RQ EHKDOI RI WKH GHIHQGDQW      KDUOHV

        DUEHULR




                            -   48(/ 1 6 :,//, 06   5
                               2)), , / 2857 5(3257(5
                            ,7 2) 67 /28,6 ,5 8,7 2857
                            7:(17 6( 21' -8', , / ,5 8,7




                                                     Dixon v. City of St. Louis 04838
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 592 of 1116 PageID #:
                                     7622



                   7 (       2857       :H UH KHUH LQ WKH PDWWHU RI 6WDWH RI

      0LVVR UL YHUV V -DUHG 6PLWK             UQV      D VH 1R

               5         0U       UQV LW ORRNV DV WKR JK R             HUH

      ORFNHG    S DER W ILYH GD V DJR ,V WKDW FRUUHFW"

                   7 ( '()(1' 17                  HV VLU

                   7 (       2857       :KDW      H UH KHUH LV IRU DQ LQLWLDO

      DSSHDUDQFH      KLFK W SLFDOO RFF UV             KR UV IURP R U

      DUUHVW E W , DVV PH R             HUH DUUHVWHG RQ 7K UVGD RU

      )ULGD "

                   7 ( '()(1' 17                  HV VLU

                   7 (       2857       2ND       6R    H FR OGQ W KDYH D KHDULQJ

         KR UV DIWHU WKDW EHFD VH WKDW            R OG KDYH EHHQ D

      6DW UGD RU D 6 QGD            R     QGHUVWDQG WKDW"

                   7 ( '()(1' 17                  HV VLU

                   7 (       2857       6R WKLV     DV WKH ILUVW DYDLODEOH GDWH

      LQ RUGHU WR KDYH R U LQLWLDO DSSHDUDQFH ,QLWLDO

      DSSHDUDQFH LV WR DGYLVH R          RI   KDW R UH FKDUJHG         LWK

      E W DOVR WR GHWHUPLQH      KDW FRQGLWLRQV WKDW FR OG EH

      FRQVLGHUHG IRU R U UHOHDVH LQ WKLV PDWWHU SDUWLF ODUO

      DV WR    KDW FRQGLWLRQV     R OG HQ UH WKH VDIHW RI WKH

      FRPP QLW DV        HOO DV HQV UH R U UHW UQ WR FR UW WR DQV HU

      WKHVH FKDUJHV      R      QGHUVWDQG WKDW VLU"

                   7 ( '()(1' 17                  HV VLU

                   7 (       2857       2ND       0U       UQV DSSHDULQJ KHUH LV

      DVVLVWDQW FLUF LW DWWRUQH 1LFKRODV /DNH               OVR DSSHDULQJ


                                                              Dixon v. City of St. Louis 04839
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 593 of 1116 PageID #:
                                     7623



      LV DQ DWWRUQH RU R U EHKDOI                KDUOHV          DUEHULR

       SSDUHQWO          R YH KLUHG 0U          DUEHULR ,V WKDW FRUUHFW"

                         05        5 (5,2          LV PRWKHU

                         7 (      2857          R U PRP GLG            OO ULJKW JUHDW

      0U        UQV      R UH FKDUJHG        LWK DVVD OW LQ WKH ILUVW

      GHJUHH VHULR V SK VLFDO LQM U VSHFLDO YLFWLP D                        ODVV

      IHORQ        0U     DUEHULR GR R           LVK WR KDYH WKH FKDUJHV

      UHDG"

                         05        5 (5,2        )RU WKH S USRVHV RI WKH LQLWLDO

      DSSHDUDQFH - GJH QR                H GRQ W QHHG WKH FKDUJHV UHDG DQG

       H      LOO SOHDG QRW J LOW

                         7 (      2857          SOHD RI QRW J LOW LV HQWHUHG RQ

      EHKDOI RI 0U 6PLWK              UQV WRGD          0U 6PLWK           UQV     R U

      FDVK ERQG LV DW                    FDVK RQO            R    GRQ W KDSSHQ WR

      KDYH WKDW RQ R              GR R "

                         7 ( '()(1' 17                 1R VLU

                         7 (      2857       2ND        , P DVV PLQJ WKHUH V QR              D

       R     FDQ FRPH         S   LWK WKDW

                         7 ( '()(1' 17                 1DK

                         7 (      2857       , P DVV PLQJ LI , FDQ W FRPH                S   LWK

      WKDW     R    SUREDEO FDQ W FRPH             S    LWK WKDW HLWKHU 'RHV

      WKH VWDWH         LVK WR EH KHDUG DV WR ERQG RQ WKLV PDWWHU"

                         05 / .(           HV     R U     RQRU

                         05        5 (5,2          R U       RQRU LI , PD EHIRUH WKH

      VWDWH KDV VRPHWKLQJ OHQJWK                PD , M VW VD VRPHWKLQJ WR


                                                                      Dixon v. City of St. Louis 04840
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 594 of 1116 PageID #:
                                     7624



      P FOLHQW"

                    7 (        2857       6 UH

                    05         5 (5,2        0U 6PLWK            UQV DV WKH VWDWH

      WDONV DQG DV WKLV KHDULQJ SURFHHGV M VW UHPDLQ VLOHQW DQG

      , OO VHH R    VRPH WLPH DIWHU DUGV WR WDON PRUH LQ GHWDLO

       R     GRQ W QHHG WR UHVSRQG WR DQ WKLQJ QHFHVVDULO WKDW

      WKH UH VD LQJ        R     QGHUVWDQG"

                    7 ( '()(1' 17                  HV

                    05         5 (5,2        2ND

                    7 (        2857        FW DOO       , DSSUHFLDWH 0U     DUEHULR

      VD LQJ WKDW      R       QGHUVWDQG 0U 6PLWK              UQV WKDW

      DQ WKLQJ R      VD FDQ DQG          LOO EH    VHG DJDLQVW R

      6LWWLQJ ULJKW QH W WR PH        R    SUREDEO FDQ W VHH KHU LV

      P FR UW UHSRUWHU 6KH V WDNLQJ GR Q HYHU WKLQJ , VD DQG

      VKH V WDNLQJ GR Q HYHU WKLQJ R               VD    RND "

                    7 ( '()(1' 17                  2ND

                    7 (        2857        OO ULJKW 0U /DNH

                    05 / .(           7KDQN R            R U   RQRU 7KH VWDWH

       R OG ILUVW UHT HVW WKDW WKH         R UW WDNH M GLFLDO QRWLFH RI

      LWV FR UW ILOH DQG WKH ERQG FRPPLVVLRQHU V UHSRUW LQ WKLV

      FDVH

                    7 (        2857       2ND       , GR KDYH WKDW 7KH        R UW

       LOO WDNH M GLFLDO QRWLFH RI WKH ERQG FRPPLVVLRQHU V

      UHSRUW

                    05 / .(           7KDQN R            R U   RQRU 7KH VWDWH V


                                                                 Dixon v. City of St. Louis 04841
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 595 of 1116 PageID #:
                                     7625



      SRVLWLRQ LV WKDW WKH ERQG LV DSSURSULDWH       KHUH LW V VHW WR

      HQV UH WKH VDIHW RI WKH YLFWLP LQ WKLV FDVH DV        HOO DV

      WKH JHQHUDO FRPP QLW

                     R U   RQRU WKLV LV D FDVH    KHUH WKH GHIHQGDQW

      DSSURDFKHG WKH YLFWLP        KR V DQ RII G W SUREDWLRQ RIILFHU

      R WVLGH RI D EDU     H WKHQ SURFHHGHG WR S QFK WKH YLFWLP

      P OWLSOH WLPHV LQ KHU H H KHU PR WK DQG KHU IDFH               H

      DOVR S W KLV KDQG RQ KHU QHFN DQG FKRNHG KHU

                  ,W VKR OG EH QRWHG WKDW WKH YLFWLP V RSWLFDO

      QHUYHV   HUH GDPDJHG DV D UHV OW RI WKLV LQFLGHQW DQG VKH

      KDV V IIHUHG    KDW FR OG EH SHUPDQHQW YLVLRQ LVV HV LQ RQH

      RI KHU H HV ,W VKR OG EH QRWHG WKDW WKH YLFWLP

      V EVHT HQWO LGHQWLILHG WKH GHIHQGDQW R W RI D OLQH S

                  ,Q WHUPV RI SULRU FRQYLFWLRQV       R U    RQRU WKH

      RQO FRQYLFWLRQ WKDW , P VKR LQJ LW ORRNV OLNH IURP

      LV D WKHIW RI D FUHGLW FDUG 1HYHUWKHOHVV WKH VWDWH V

      SRVLWLRQ LV WKDW JLYHQ WKH QDW UH RI WKHVH FKDUJHV DQG WKH

      IDFWV RI WKH FDVH WKH GHIHQGDQW GRHV SRVH D GDQJHU WR WKH

      JHQHUDO FRPP QLW       ,W VKR OG DOVR EH QRWHG WKDW LW V P

       QGHUVWDQGLQJ WKDW WKHVH W R GLGQ W DFW DOO NQR           HDFK

      RWKHU SULRU WR WKLV LQFLGHQW 6R LW DSSHDUV WR EH D

      UDQGRP DFW RI YLROHQFH

                     W WKLV WLPH    R U   RQRU    H GR KDYH WKH YLFWLP

      SUHVHQW LQ WKH FR UWURRP WRGD        DQG VKH    R OG OLNH WR

      SURYLGH D VWDWHPHQW


                                                         Dixon v. City of St. Louis 04842
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 596 of 1116 PageID #:
                                     7626



                   7 (     2857           2ND

                   05 / .(           , DSRORJL H    R U    RQRU 7KLV     LOO

      DFW DOO EH UHDG E WKH YLFWLP V PRWKHU

                   7 (     2857           2ND

                   06      ,1(6       , P WKH PRWKHU RI YLFWLP

                   7 (     2857            R OG R   JLYH R U QDPH WR WKH

      FR UW UHSRUWHU SOHDVH"

                   06      ,1(6       (YHO Q     LQHV      , 1 ( 6 2Q EHKDOI

      RI P GD JKWHU WKLV LQFLGHQW RFF UUHG RQ                      KDV QRW

      RQO DIIHFWHG PH SK VLFDOO E W HPRWLRQDOO DV              HOO 0

      IDPLO KDV EHHQ DIIHFWHG E WKH UHV OW RI P HPRWLRQDO DQG

      SK VLFDO VWDWH DV    HOO

                   6LQFH WKDW GD          , KDYH UHRFF UULQJ QLJKWPDUHV RI

      KDUP FRPLQJ WR P VHOI DQG HYHQ P FKLOG DQG EHLQJ                 QDEOH

      WR KHOS KHU , KDYH IR QG P VHOI VOHHSLQJ RQO VKRUW

      WLPHV DW QLJKW DQG KDYH KDG WR EH S OOHG R W RI D

      QLJKWPDUH E P HLJKW HDU ROG GD JKWHU                  DYLQJ WR

      H SODLQ WR KHU WKDW ,       RQ W JHW K UW M VW    DONLQJ WR P

      FDU RU WDNLQJ WKH WUDVK R W LV HPRWLRQDOO SDLQI O

                     V DQ RIILFHU RI WKH FR UW VKH DOUHDG IHDUV P

      MRE DQG QR     GDLO DVNV T HVWLRQV DER W            K WKLV KDSSHQHG

      DQG LI LW V VDIH WR JR WR     RUN      V D PRWKHU WKLV KDV

      EHHQ KDUG WR    DWFK P FKLOG JR WKUR JK E W WKH R QJHVW RI

      WKUHH KDYLQJ WR IDFH P VLEOLQJV DQG HOGHUO PRWKHU KDV

      EHHQ OLIH DOWHULQJ


                                                            Dixon v. City of St. Louis 04843
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 597 of 1116 PageID #:
                                     7627



                    7KH VKRFN DQG SDLQ WKDW VKR HG RQ P GD JKWHU V

      IDFH    KHQ VKH VD      PH QR RQH VKR OG KDYH WR JR WKUR JK

      WKLV 7KH SDLQ DQG IHDU WKDW P PRWKHU KDV HYHU WLPH ,

      OHDYH WKH KR VH LV H KD VWLQJ

                    , JR WR    RUN DV P FK DV , FDQ E W EHW HHQ

      GRFWRU V DSSRLQWPHQWV HPRWLRQDO EUHDNGR QV DQG

      HPEDUUDVVPHQW LW V KDUG ,         RUN DV D SUREDWLRQ DQG

      SDUROH RIILFHU DQG KDYH WR IDFH P FOLHQWV HDFK DQG HYHU

      GD DQG JLYH RII D SHUVRQD WKDW , FDQQRW EH D YLFWLP DV

      SDUW RI P V UYLYDO IURP GD WR GD           E W QR   ,   DON LQ

      WKHUH DQG , P D ELOOERDUG VFUHDPLQJ , P D YLFWLP

                    3K VLFDOO , DP KHDOLQJ DV EHVW DV SRVVLEOH

      FRQVLGHULQJ 0 OHIW H H LV VWLOO QRW UHDFWLQJ WR OLJKW

      DV LW VKR OG DQG DV RI WRGD      , DP WR    HDU D SDWFK DW DOO

      WLPHV WR UHVW LW - VW DQRWKHU      D RI WKH VKDPH DQG

      HPEDUUDVVPHQW WR EH WKUR Q DW PH , KDYH SRVVLEOH QHUYH

      GDPDJH WR WKH S SLO DQG WR WKH VWU FW UH RI P H H :H

      DUH QRW V UH LI WKLV LV JRLQJ WR EH SHUPDQHQW

                    , KDYH KHDOLQJ F WV DQG D EU LVH WKDW WDNHV        S

      WKH     KROH EDFN RI P     SSHU DUP   KHUH KH ELW PH

      (PRWLRQDOO , KRQHVWO GRQ W NQR              G PS WU FN FRPHV

      GR Q WKH DOOH DQG M PSV PH R W RI P VOHHS 7KH SHUVRQ

      DW WKH JDV VWDWLRQ SLFNLQJ R W KLV VRGD PDNHV PH VLW IRU D

       KLOH    QWLO KH   DONV RII DQG RQH RI P FOLHQWV H SUHVVLQJ

      WKHPVHOI WRR OR GO KDV PH EDFNLQJ          S


                                                          Dixon v. City of St. Louis 04844
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 598 of 1116 PageID #:
                                     7628



                   , D DNHQ IURP QLJKWPDUHV DQG WHDUV FU LQJ IRU

      WKH QH W     PLQ WHV    QWLO , P DEOH WR IDOO EDFN DVOHHS DQG

      VWDUW WKH SURFHVV RYHU DJDLQ , GRQ W OHDYH P KR VH

      RWKHU WKDQ WR JR WR    RUN DQG WKDW V LW , GRQ W WDNH P

      GD JKWHU WR JHW LFH FUHDP RU WR VHH PRYLHV EHFD VH , P QRW

      V UH LI , P QRW JRLQJ WR VFDUH KHU , FU UDQGRPO

      VLWWLQJ WKHUH WKLQNLQJ DER W WKDW QLJKW

                   )LQDQFLDOO DQG SURIHVVLRQDOO      , YH PLVVHG D

      ORW RI WLPH DW   RUN G H WR WKLV LQFLGHQW G H WR PHGLFDO

      DSSRLQWPHQWV       RUNLQJ   LWK WKH SROLFH DQG M VW GHDOLQJ

      0HGLFDO ELOOV DUH SLOLQJ    S GDLO DQG    LOO FRQWLQ H WR

                   ,   LOO KDYH WR WKLQN DER W WKLV GD DW OHDVW IRU

      WKH QH W     PRQWKV DV ,     LOO KDYH WR EH WHVWHG IRU    ,9

      DLGV LQ VL DQG      PRQWKV

                   7 (    2857        OO ULJKW 7KDQN R         PD DP   Q

      DGGLWLRQDO RQ EHKDOI RI WKH VWDWH"

                   05 / .(        1RW DW WKLV WLPH    R U      RQRU

                   7 (    2857       0U    DUEHULR

                   05       5 (5,2        7KDQN R    - GJH :KLOH ,

      UHVSHFW WKH YLFWLP V SOLJKW DQG WKH HPRWLRQDO MR UQH

      VKH V JRLQJ WR KDYH WR EH RQ    KLOH WKLV FDVH LV

      SURJUHVVLQJ WRGD DV IDU DV       H UH WDONLQJ DER W WKH

      FLUF PVWDQFHV WKDW     H NQR    RI LQ WKLV FULPH DQG WKH OHDVW

      UHVWULFWLYH PHDQV WR PDNH V UH WKDW WKH S EOLF LV VDIH DQG

      WKDW 0U 6PLWK       UQV DSSHDUV DW DQ I W UH FR UW GDWHV


                                                       Dixon v. City of St. Louis 04845
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 599 of 1116 PageID #:
                                     7629



       KLOH    H UH GHDOLQJ      LWK WKLV , OO VD WKLV

                        OWKR JK 0U 6PLWK            UQV GRHVQ W KDYH DQ

      V EVWDQWLDO IRUP RI LQFRPH KH               DV D   U E    E GULYHU    KHQ

      KH   DVQ W LQFDUFHUDWHG            H GRHV OLYH     LWK KLV PRWKHU    KR

       R OG DJUHH WR DOOR        KLP WR FRQWLQ H WR OLYH WKHUH DQG          H

      FR OG S W D       36 DQG LQ IDFW HYHQ DQ ( '             KHUH KH V QRW

      DOOR HG WR OHDYH WKDW KR VH           KLFK     R OG HQV UH WKDW KH KDG

      QR FRQWDFW        LWK WKH YLFWLP     KLFK     R OG DOVR EH LQFO GHG

                    , G DOVR OLNH WR LQFO GH QR GULQNLQJ DQG WKHUH

       DV VRPHWKLQJ HOVH ,            DV JRLQJ WR LQFO GH EHVLGHV QR

      FRQWDFW ( ' QR GULQNLQJ

                    ,       R OG VD WKDW WKLV KDSSHQHG R WVLGH RI D EDU

      DW        DW QLJKW 0U 6PLWK              UQV KDV QR SULRU FULPLQDO

      KLVWRU RI DQ YLROHQFH 7KHUH              DV D SLFW UH RI WKH

      GHIHQGDQW WKDW         DV WDNHQ E WKH YLFWLP V IULHQG SULRU WR

      WKLV DOWHUFDWLRQ ,W VHHPV WR PH WKH DUH VWUDQJHUV WKDW

      KDG DQ DOWHUFDWLRQ R WVLGH D EDU             LWK QR UHDO PHQDFLQJ

      PRWLYH

                        H    LOO KDYH WR KDYH KLV GD LQ FR UW DQG IDFH

      WKH FKDUJHV E W IRU QR            , WKLQN WKDW D UHFRJQL DQFH ERQG

      LV DOVR VHUYHG        LWK WKH    36 UHT LULQJ WR EH SDLG IRU

      EHIRUH KH V UHOHDVHG DQG WKHQ WR EH UHJLVWHUHG WR KLV

      PRWKHU V DGGUHVV RQ .HRN N             QWLO I UWKHU QRWLFH

                        JDLQ - GJH , J HVV OHW PH M VW UHLWHUDWH WKDW

      KH KDV QR SULRU YLROHQW KLVWRU           7KHUH V QR      HDSRQ


                                                               Dixon v. City of St. Louis 04846
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 600 of 1116 PageID #:
                                     7630



      LQYROYHG KHUH , PHDQ LW DSSHDUV WR EH DQ DOWHUFDWLRQ

      7KH PRWLYH RU WKH FLUF PVWDQFHV V UUR QG LW , WKLQN          LOO

      SUREDEO WDNH D     KLOH WR   QIROG

                  7 (    2857        0U /DNH

                  05 / .(          - GJH WKH RQO FRPPHQW WKDW , OO

      PDNH LQ UHJDUGV WR WKLV LV WKDW DJDLQ JLYHQ WKH VHYHULW

      RI WKH LQM ULHV WKDW   HUH V VWDLQHG E WKH YLFWLP WKH

      VWDWH EHOLHYHV WKDW WKLV LQGLYLG DO GRHV SRVH D

      VLJQLILFDQW GDQJHU WR WKH JHQHUDO FRPP QLW

                  7KH IDFW WKDW WKLV GRHV DSSHDU DW OHDVW WKLV

      SRLQW LQ WLPH WR EH D UDQGRP DFW RI VLOHQFH DQG

      I UWKHUPRUH WKLV GLG RFF U R WVLGH RI D EDU (YHQ RQ

      KR VH DUUHVW   36 PRQLWRULQJ LW GRHVQ W HQV UH WKDW WKH

      GHIHQGDQW    LOO DYRLG DQ    VH RI DQ V EVWDQFHV RU DOFRKRO

      RU DQ WKLQJ WR WKDW HIIHFW

                  6R DJDLQ WKH VWDWH V SRVLWLRQ LV WKDW ERQG

      VKR OG UHPDLQ DV LW LV F UUHQWO VHW SHQGLQJ WULDO

                  7 (    2857        2ND    , EHOLHYH JLYHQ WKH QDW UH

      DQG FLUF PVWDQFHV RI WKH RIIHQVH DV      HOO DV WKDW WKH

      GHIHQGDQW KDV D SULRU FRQYLFWLRQ IURP             KLFK KH     DV

      SODFHG RQ ILYH HDUV SUREDWLRQ IRU      KLFK   R OG KDYH WDNHQ

       S WR

                  ,Q DGGLWLRQ LW     R OG EH GLIILF OW JLYHQ KLV

      RFF SDWLRQ DV D GULYHU WR PDLQWDLQ D GLVWDQFH HYHQ

      LQDGYHUWHQWO IURP WKH YLFWLP LQ WKLV FDVH , P JRLQJ WR


                                                      Dixon v. City of St. Louis 04847
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 601 of 1116 PageID #:
                                     7631



      GHQ DQ PRGLILFDWLRQV WR WKH F UUHQW ERQG DW WKLV WLPH

                  , P JRLQJ WR VHW WKLV PDWWHU IRU QH W 7 HVGD

                  DW       IRU D UHYLH   RI ERQG 7KDW FRQFO GHV

      WKH UHFRUG RQ WKLV PDWWHU

                   (QG RI SURFHHGLQJV




                                                   Dixon v. City of St. Louis 04848
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 602 of 1116 PageID #:
                                     7632




                  , -DFT HO Q 6 :LOOLDPV       HUWLILHG    R UW

   5HSRUWHU GR KHUHE FHUWLI WKDW , DP DQ RIILFLDO FR UW

   UHSRUWHU IRU WKH    LUF LW   R UW RI WKH   LW RI 6W /R LV

   WKDW RQ 6HSWHPEHU               ,   DV SUHVHQW DQG UHSRUWHG WKH

   SURFHHGLQJV KDG LQ WKH FDVH RI 6WDWH RI 0LVVR UL

   3ODLQWLII YV -DUHG 6PLWK        UQV 'HIHQGDQW          D VH 1R

            5

                , I UWKHU FHUWLI WKDW WKH IRUHJRLQJ SDJHV FRQWDLQ D

   WU H DQG DFF UDWH UHSURG FWLRQ RI WKH SURFHHGLQJV




      V -   48(/ 1 6 :,//, 06             5




                                                          Dixon v. City of St. Louis 04849
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 603 of 1116 PageID #:
                                     7633




     EXHIBIT 170
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 604 of 1116 PageID #:
                                     7634
                                                                                  1



 1

 2                 IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                 TWENTY-SECOND JUDICIAL CIRCUIT, DIVISION 16B
 3                    Honorable David Roither, Judge

 4

 5     STATE OF MISSOURI,                  )
                                           )
 6                   Plaintiff,            )
                                           )     Cause No. 1922-CR02350
 7                                         )
       vs.                                 )
 8                                         )
       JASMINE BOLDEN,                     )             Division No.16B
 9                                         )
                     Defendant.            )
 10

 11                               BOND REVIEW HEARING

 12

 13                On the 29th day of July, 2019, the

 14    above-entitled cause came on for hearing before the

 15    Honorable David Roither, Judge of Division No. 16-B of the

 16    Circuit Court of the City of St. Louis.

 17                The State of Missouri was represented by Alexus

 18    Williams, Assistant Circuit Attorney, City of St. Louis.

 19                The defendant was present via video conference

 20    and was represented by his attorney, Sarah Boyce, Attorney

 21    at Law.

 22

 23                           MARGARET R. COLE, CCR
                              SWING COURT REPORTER
 24                     CITY OF ST. LOUIS CIRCUIT COURT
                         TWENTY-SECOND JUDICIAL CIRCUIT
 25
                                                    Dixon v. City of St. Louis, 04904
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 605 of 1116 PageID #:
                                     7635
                                                                                  2



 1                                  JULY 29, 2019

 2                 THE COURT:       We are on the record in Cause Number

 3     1922-CR02350, the matter of State of Missouri versus Jasmine

 4     Bolden. Appearing in the Court today are Miss Williams from

 5     the Circuit Attorney's Office representing the State of

 6     Missouri. Miss Bolden appears through video conference, and

 7     I have appointed a private defense counsel, Miss Boyce, for

 8     the limited purposes of today's hearing.

 9                 Miss Bolden, I am Judge Roither. We are here

 10    today to handle your initial appearance before the Court.

 11    I do want to remind you that you have the right to remain

 12    silent and that anything you say may very well be used

 13    against you in the future prosecution of this matter.

 14                There is a Circuit Attorney sitting very near me

 15    listening to everything that you and I say this afternoon.

 16    Having said that, I do not intend discussing with you the

 17    pending charges. The purpose of today's hearing is to go

 18    over your conditions of release, if any, pending trial.

 19                You are currently being charged, Miss Bolden,

 20    with domestic assault in the first degree, a Class B

 21    felony. Assault in the first degree, a Class B felony. A

 22    second count of assault in the first degree, also a Class

 23    B felony. Endangering the welfare of a child, a Class D

 24    felony. Do you understand everything that I've said to

 25    you so far, Miss Bolden?
                                                    Dixon v. City of St. Louis, 04905
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 606 of 1116 PageID #:
                                     7636
                                                                                    3



 1                 THE DEFENDANT:         Yes, sir.

 2                 THE COURT:       Miss Williams, what is the State's

 3     position regarding appropriate conditions of release in Miss

 4     Bolden's matter?

 5                 MS.WILLIAMS:       Your Honor, it's the State's

 6     position that the bond, which is currently set at no bond in

 7     this case, is appropriate. Before moving forward I would

 8     like to have the Court take notice of the case file for Miss

 9     Bolden.

 10                THE COURT:       The Court will take judicial notice of

 11    Miss Bolden's case file and all contents therein.

 12                MS.WILLIAMS:       Thank you, Your Honor. As far as

 13    priors, I show a 2011 theft for which she received an SIS

 14    five years. I also show a 2014 theft, both of these in the

 15    21st Circuit, for which she received a five year SES,

 16    probation with a seven-year back-up. I show a stealing

 17    under $500 from the 21st Circuit. That was a two-year SES

 18    with a six month back-up. I show a trespass first from 2015

 19    for which she received an SIS six months, and that was here

 20    in the 22nd Circuit. I show a 2016 robbery second in the

 21    21st Circuit where she received a five-year SES with a seven

 22    year back-up.

 23                Additionally, Miss Bolden has two other open

 24    cases. There's a domestic assault -- I'm sorry, that's

 25    this case. So there's one other open case an assault
                                                      Dixon v. City of St. Louis, 04906
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 607 of 1116 PageID #:
                                     7637
                                                                                   4



 1     fourth. That's a felony case. It was like from July

 2     21st. Actually, Your Honor, I think that these cases were

 3     maybe merged together. Yes, I'm sorry, Your Honor. I

 4     think these case were actually merged together.

 5                 Given the defendant's criminal history and given

 6     the alleged facts in this case we do believe that she's a

 7     danger to the victims in this case and a danger to the

 8     community. I'm trying to load the Probable Cause

 9     Affidavit, but my computer is giving me a hard time.

 10                THE COURT:       Commissioner.

 11                BOND COMMISSIONER:           Judge, we weren't able to get

 12    an interview from Miss Bolden. We do show that she does

 13    have pending cases in St. Louis County. One is for

 14    receiving stolen property. That case number is 18SLCR05600.

 15    She has a court appearance on August 1st on that case.

 16                She also has a stealing case. 17SLCR07932.

 17    Same court date of August 1st. St. Louis County. We do

 18    show that she has a prior conviction of shoplifting 2013.

 19    Twenty-four months probation. That's in Illinois.

 20                MS.WILLIAMS:       Your Honor, I do have the Probable

 21    Cause Statement up now. The reason this case is concerning

 22    is because it looks like the victim in this case is an

 23    individual that the defendant was previously in a romantic

 24    relationship with. They also share two children.

 25                While the victim was driving his vehicle and had
                                                     Dixon v. City of St. Louis, 04907
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 608 of 1116 PageID #:
                                     7638
                                                                                    5



 1     another passenger as well as a minor child, who is two

 2     years old, the defendant drove alongside the victim and

 3     repeatedly collided into the vehicle from the rear and on

 4     the side, and then attempted to drive the victim and the

 5     two passengers, including the two-year old child who was

 6     in the back seat, off of the road.

 7                  THE COURT:      Thank you. Miss Boyce.

 8                  MS. BOYCE:     Thank you, Your Honor. May I ask Miss

 9     Bolden some questions?

 10                 THE COURT:      Please.

 11                 MS. BOYCE:     Miss Bolden, are you currently

 12    represented by private counsel in your St. Louis County

 13    cases?

 14                 THE DEFENDANT:          Yes.

 15                 MS. BOYCE:     And who is representing you in those

 16    matters?

 17                 THE DEFENDANT:          Dramon Foster.

 18                 MS. BOYCE:     Have you had a chance to contact him?

 19                 THE DEFENDANT:          No. I haven't been able to use

 20    the phone.

 21                 MS. BOYCE:     Okay. Judge, I would note the charge

 22    of domestic assault in the first degree, the two assault

 23    first degrees and endangering the welfare of a child is

 24    simply an allegation at this stage. We haven't heard from

 25    any alleged victims or witnesses in this matter, so
                                                      Dixon v. City of St. Louis, 04908
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 609 of 1116 PageID #:
                                     7639
                                                                                   6



 1     certainly it's just a charge for which the State hasn't

 2     presented any clear and convincing evidence that Miss Bolden

 3     is a danger to the community.

 4                   We didn't hear any evidence, Judge, that she is

 5     a flight risk or that she failed to appear in her St.

 6     Louis County cases. I would note that a no bond is in

 7     violation of the 8th Amendment stating that everybody

 8     should have a bailable offense unless, again, charged with

 9     murder in the first degree. Judge, I would ask that you

 10    set a reasonable bond such that Miss Bolden can post.

 11    Thank you.

 12                  THE COURT:     The Court having determined upon clear

 13    and convincing evidence that no combination of non-monetary

 14    conditions and monetary conditions will secure the safety of

 15    the community, including but not limited to the victims of

 16    the crimes.

 17                  Therefore, Miss Bolden, I'm going to hold you

 18    without bond. However, I am going to set a future

 19    detention hearing for next Monday August 5th at 10:30 a.m.

 20    Additionally, this matter will be set on an initial

 21    appearance docket for August 28th at 9 a.m. That will be

 22    in Division 26. That will conclude the hearing on this

 23    matter. Thank you, Miss Bolden.

 24                             (End of proceedings.)

 25
                                                     Dixon v. City of St. Louis, 04909
     Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 610 of 1116 PageID #:
                                          7640
                                                                                7



1                                    CERTIFICATE

2                 I, Margaret R. Cole, Certified Court Reporter,

3     do hereby certify that I am an official court reporter for

4     the Circuit Court of the City of St. Louis; that on July 29,

5     2019, I was present and reported all the proceedings had in

6     the case of State of Missouri, Plaintiff, vs. Jasmine

7     Bolden, Defendant, Cause No. 1922-CR02350.

8                 I further certify that the foregoing pages

9     contain a true and accurate reproduction of the

10    proceedings.

11

12

13

14

15

16                                          /s/Margaret R. Cole

17                                          MARGARET R. COLE, CCR

18                                             #494

19

20    Date:

21

22

23

24

25
                                                         Dixon v. City of St. Louis, 04910
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 611 of 1116 PageID #:
                                     7641




     EXHIBIT 171
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 612 of 1116 PageID #:
                                     7642




  1              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                 TWENTY-SECOND JUDICIAL CIRCUIT, DIVISION 16B
  2                    Honorable David A. Roither, Judge

  3
       STATE OF MISSOURI,               )
  4                                     )
                 Plaintiff,             )
  5                                     )
       V.                               )      Cause No. 1922-CR03481
  6                                     )
       Jessie Williams,                 )
  7                                     )
                 Defendant.             )
  8

  9                  TRANSCRIPT OF FIRST APPEARANCE HEARING

 10

 11          On Tuesday, November 5, 2019, the above cause came on

 12    regularly for hearing before the Honorable David A. Roither,

 13    Judge of Division 16B of the Twenty-Second Judicial Circuit in

 14    the City of St. Louis.     The State of Missouri was represented

 15    by Buddy Phipps, Esq., Assistant Circuit Attorney.           The

 16    defendant was present in person and was represented by his

 17    attorney, Melinda Gorman, Esq.

 18

 19

 20

 21

 22                               Tamara L. Young
                                   CCR, RPR, CSR
 23                              Official Reporter
 24

 25



                                                                           1



                                                   Dixon v. City of St. Louis, 04763
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 613 of 1116 PageID #:
                                     7643




  1               THE COURT:    We are on the record in Cause Number

  2    1922-CR03481, the matter of the State of Missouri versus

  3    Jessie Williams.    Appearing in court today are Mr. Phipps on

  4    behalf of the State of Missouri from the circuit attorney's

  5    office.   Mr. Williams appears via video conferencing.

  6               Mr. Williams, the Circuit Court routinely arranges

  7    for attorneys to represent individuals on this docket in order

  8    that we can conduct your initial appearance while having you

  9    represented.    Unfortunately the attorney who is assigned that

 10    duty today has been hired by your codefendant; therefore, I

 11    cannot conduct fully your hearing today.

 12               There are a couple of victims involved in this

 13    matter that are willing to provide me with a victim statement.

 14    So I'm going to allow them to provide their statement to the

 15    Court today.    Unfortunately, the remainder of the hearing, I

 16    am going to have to continue until tomorrow at 1:30.           We will

 17    have a different attorney in the courtroom to handle your file

 18    at that time.

 19               Do you understand everything that I have told you so

 20    far?

 21               THE DEFENDANT:    Yes, Judge.

 22               THE COURT:    Okay, Mr. Williams.

 23               Mr. Phipps, could we have the victim step forward,

 24    please?

 25               Ma'am, if you want to step all the way up here.



                                                                          2



                                                   Dixon v. City of St. Louis, 04764
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 614 of 1116 PageID #:
                                     7644




  1               THE COURT:    I understand you are here to provide a

  2    victim impact statement.     Please tell me what is on your mind.

  3               MS. SMILEY:    I am here because I believe he should

  4    stay in jail.    I have real safety concerns because he and a

  5    group of others ambushed my home.       He had a gun.     He put it to

  6    my head and threatened me.       Said that he would kill me.       And

  7    the fact is I don't even know this man, but he knew where I

  8    stayed at and kicked my door down.       Also my children were

  9    there, ages thirteen and eleven.      My kids normally go to and

 10    from school on their own because they are in middle school.              I

 11    haven't been able to do that.       It's just true safety concerns

 12    around my house.    And I don't know him.     So I am concerned

 13    about my safety and my kids'.

 14               THE COURT:    Okay.    Thank you, Miss Smiley.      Thank

 15    you for your time.

 16               Sir, did you wish to make a statement as well?

 17               MR. WILLIAMS:    Yes, sir.

 18               THE COURT:    Your name, please?

 19               MR. WILLIAMS:    Lavon Williams.

 20               THE COURT:    Tell me what you wanted to share with me

 21    about Mr. Williams' conditions of release.

 22               MR. WILLIAMS:    I would rather he stay in as well,

 23    because I am concerned about my safety and my daughter.            My

 24    daughter was taken with the group of people that came.            And he

 25    did threaten me with a gun.       And I am concerned about my



                                                                           3



                                                   Dixon v. City of St. Louis, 04765
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 615 of 1116 PageID #:
                                     7645




  1    career, because I enlisted on the 9th of October, and I leave

  2    December 18th, a few weeks, for the United States Navy.            I am

  3    concerned about my career, and I don't know if I'll be able to

  4    leave because of this incident.

  5                 THE COURT:    Thank you, Mr. Williams.     I appreciate

  6    your time.    Thank you.

  7                 Mr. Williams, that concludes the victims' statement

  8    in this matter.

  9                 Again, I cannot conduct the remainder of your

 10    hearing today.    We will re-group tomorrow at 1:30 at which

 11    time I'll go over the charges with you, your current bond

 12    amount and will conclude your initial appearance.          We will see

 13    you tomorrow at 1:30.
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                                                           4



                                                   Dixon v. City of St. Louis, 04766
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 616 of 1116 PageID #:
                                     7646




  1    STATE OF MISSOURI        )
                                )        SS.
  2    COUNTY OF ST. LOUIS      )

  3

  4

  5

  6          I, TAMARA L. YOUNG, Certified Court Reporter, hereby

  7    certify that I was the official court reporter for Division

  8    16B of the Circuit Court of the City of St. Louis; that on

  9    Tuesday, November 5, 2019, I was present and reported all the

 10    proceedings had in the case of STATE OF MISSOURI, Plaintiff,

 11    vs. Jessie Williams, Defendant, Cause No. 1922-CR03481; and I

 12    further certify that the foregoing pages contain a true and

 13    accurate reproduction of the proceedings.

 14

 15          I certify that the cost of preparing this transcript is

 16    as follows:

 17

 18          5 pages @ $4.00 per page ............ $20.00 TOTAL

 19

 20

 21                                       /Tamara L. Young/ CCR, RPR, CSR

 22                                            Official Court Reporter

 23                                            CCR No. 0348
 24

 25



                                                                           5



                                                   Dixon v. City of St. Louis, 04767
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 617 of 1116 PageID #:
                                     7647




     EXHIBIT 172
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 618 of 1116 PageID #:
                                     7648
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 619 of 1116 PageID #:
                                     7649
                                                                             2
  1                     (The following proceedings were had in

  2      open court:)

  3                     THE COURT:      We are on the record in

  4      cause number 1922-CR02021.            State of Missouri

  5      against                       .                  , my name is

  6      Joe Whyte.       I'm a judge here in the Twenty-Second

  7      Judicial Circuit.         This should be your first

  8      appearance since you have been confined; is that

  9      correct?

 10                     THE DEFENDANT:        Yes, sir.

 11                     THE COURT:      I'm going to explain the

 12      charges against you.          I'm going to advise you of

 13      some of the rights you have and I'm going to make

 14      an initial determination about the conditions of

 15      your release.        Do you understand that?

 16                     THE DEFENDANT:        Yes, sir.

 17                     THE COURT:      If you are not released, you

 18      will be back in court next week where the

 19      conditions of your release will again be reviewed

 20      subject to the rights of any victim to be notified

 21      of and be heard at any such hearing, do you

 22      understand that?

 23                     THE DEFENDANT:        Yes, sir.

 24                     THE COURT:      If you are released, you

 25      will have to comply with all conditions of your
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 620 of 1116 PageID #:
                                     7650
                                                                             3
  1      bond.     If you do not do that, a warrant will be

  2      issued for your arrest, you will be re-arrested and

  3      you are not likely to be released prior to trial in

  4      that instance, do you understand that?

  5                     THE DEFENDANT:       Yes, sir.

  6                     THE COURT:      Do you understand that you

  7      have the right to remain silent?

  8                     THE DEFENDANT:       Yes, sir.

  9                     THE COURT:      Do you understand that any

 10      statement you make may be used against you?

 11                     THE DEFENDANT:       Yes, sir.

 12                     THE COURT:      Do you understand that you

 13      have the right to a lawyer and that a lawyer will

 14      be appointed to represent you if you can't afford

 15      to hire your own lawyer?

 16                     THE DEFENDANT:       Yes, sir.

 17                     THE COURT:      Do you have a lawyer?

 18                     THE DEFENDANT:       No, sir.        I've got a lot

 19      going on, sir.        I just left court yesterday and I

 20      got a lot of courts going on.             I got to go to court

 21      today and I'm trying to take care of court.                  I am

 22      trying not to go to jail, sir.

 23                     THE COURT:                      --

 24                     THE DEFENDANT:       Yes, sir.

 25                     THE COURT:      This will go alot smoother
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 621 of 1116 PageID #:
                                     7651
                                                                             4
  1      if you jus answer my questions.

  2                     THE DEFENDANT:       No, I don't have no

  3      lawyer.     I'm trying to get a lawyer for my other

  4      case.     I don't have no public defender on this

  5      case, sir.

  6                     THE COURT:      So what I'm going do then,

  7      I'm going to appoint a lawyer to represent you just

  8      for today and just for the purposes of this

  9      hearing, okay?

 10                     THE DEFENDANT:       Okay.     Yes, sir.

 11                     THE COURT:      His name is Andrew

 12      Muhlenkamp.       He's in the courtroom and he's a very

 13      experienced lawyer in the private bar and he will

 14      represent you just for today and for this hearing,

 15      okay.

 16                     THE DEFENDANT:       All right.

 17                     THE COURT:      Ms. Williams, what is the

 18      position of the State?

 19                     MS. WILLIAMS:       It's the State's position

 20      at this time that the defendant be detained pending

 21      trial on a no bond allowed.            For the limited

 22      purposes of this hearing, now I would also like to

 23      move to admit the probable cause statement in this

 24      matter.     This is a domestic violence case.               The

 25      defendant is alleged to have punched the victim of
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 622 of 1116 PageID #:
                                     7652
                                                                             5
  1      this crime, ripped her out of the vehicle.                  He also

  2      broke her phone during this time.              Victim services

  3      has been in contact with her on and off.                 It's a

  4      little difficult right now because he broke her

  5      phone during the incident.            What is most concerning

  6      about                    is that in addition to this

  7      current case, he has a felony, possession of a

  8      controlled substance, also open in the

  9      Twenty-second Judicial Circuit.              Cause number on

 10      that case is 1922-CR00512.            That is still open.         I

 11      believe it's already currently set for a

 12      preliminary hearing.

 13                     Additionally, I have a lengthy criminal

 14      history.      He has an aggravated assault out of St.

 15      Clair County from 2009, a battery and bodily harm

 16      from St. Clair County in 2010, a burglary with two

 17      counts from St. Clair County in 2010 for which he

 18      received a 30-day detention and two-year probation

 19      on top of that $840 fine which I'm assuming may be

 20      restitution.       He has a retail theft also from 2010,

 21      one year probation $350 fine again presuming for

 22      restitution.       He has aggravated assault, battery,

 23      and harm as well as a retail theft.               Those counts

 24      are together from September of 2010 in St. Clair

 25      County.     He was on an 18 month special probation,
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 623 of 1116 PageID #:
                                     7653
                                                                             6
  1      six months intensive probation, and got one year

  2      imprisonment on the theft charge.              And it looks

  3      like his probation was revoked in 2011 on that

  4      case.     Additionally, I show the August 2011

  5      probation revocation must be in connection with

  6      another retail theft in August 2011 for which he

  7      received 18 months imprisonment.              He has a

  8      possession of a cannabis in 2014, 30 days

  9      imprisonment, a robbery from 2014, three years

 10      imprisonment, and then another retail theft, two

 11      years probation, six month intensive probation, 28

 12      days confinement, over $1,200 in cost, and then

 13      another retail theft from July of 2015, and then

 14      another retail theft out of St. Clair County from

 15      October 2017 for which he received one-year

 16      confinement.

 17                     The defendant additionally has multiple

 18      domestic violence based arrests going all the way

 19      from 2009 up to currently in 2018, multiple arrests

 20      for possession of controlled substance, burglary,

 21      endangerment of a child, battery, obstructing,

 22      identification, more theft cases, criminal property

 23      damage.     He's been wreaking havoc on St. Clair

 24      County and St. Louis City for a very, very long

 25      time, Your Honor.         We do now believe the $1,500
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 624 of 1116 PageID #:
                                     7654
                                                                             7
 1       cash only would be appropriate.              We would be asking

 2       no bond allowed.        Additionally, the victim does

 3       have safety concerns in this case.              I'm not 100

 4       percent aware of the nature of the relationship.

 5       He is either a current or former boyfriend is my

 6       understanding at this time.

 7                     Again, we couldn't get a statement from

 8       her, an additional statement from her given she

 9       does have a cell phone because that was broken by

10       the defendant in this incident.

11                     MR. MUHLENKAMP:        Are you ready for me,

12       Judge?

13                     THE COURT:      Is it M-U-H-L-E-M-K-A-M-P?

14                     MR. MUHLENKAMP:        Yes.                   , I

15       see your hand raising.          You will get a chance to

16       talk too.      Can you hear me okay?

17                     THE DEFENDANT:        Yes, sir.

18                     MR. MUHLENKAMP:        I'm going to ask you a

19       series of questions about your current situation.

20                     THE COURT:      This is your lawyer talking.

21       Mr. Muhlenkamp is your lawyer.              You can't see him,

22       but that's who's talking now.

23                     THE DEFENDANT:        Okay.

24                     MR. MUHLENKAMP:        Does that make sense?

25       I'm your lawyer for today, okay?
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 625 of 1116 PageID #:
                                     7655
                                                                             8
  1                     THE DEFENDANT:       Yes, sir.

  2                     THE COURT:      I know it's strange because

  3      I haven't actually met you and you can't see me.

  4      Trust me.      I'm your lawyer for today and I'm going

  5      to do my best here today, okay?

  6                     THE DEFENDANT:       All right.

  7                     MR. MUHLENKAMP:        When I ask you

  8      questions, just answer to the best of your ability

  9      and tell the truth.

 10                     THE DEFENDANT:       Can I say something real

 11      quick, sir?

 12                     MR. MUHLENKAMP:        No.    I'm going to ask

 13      you the right questions and then at the end we will

 14      see if you have any questions, okay?

 15                     THE DEFENDANT:       Alright.

 16                     MR. MUHLENKAMP:        Sit tight and wait for

 17      me.

 18                     Before I ask any questions of

 19                     , I want to clarify on the record,

 20      Judge.     The alleged victim in this case,                       ,

 21      she is having phone trouble, I guess, because of

 22      the alleged incident, but she has contacted Victim

 23      Services, correct?

 24                     MS. WILLIAMS:       Yes.

 25                     THE DEFENDANT:       I --
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 626 of 1116 PageID #:
                                     7656
                                                                             9
  1                     MR. MUHLENKAMP:                       , when I ask

  2      you a question, answer.           I'm not asking you a

  3      question yet, okay?

  4                     THE DEFENDANT:       Alright.

  5                     THE COURT:      You should follow the advice

  6      of your lawyer and only answer his questions, okay?

  7                     THE DEFENDANT:       I can't hear him, Your

  8      Honor.     That's what I'm saying.            Yes, sir, no, sir

  9      I can't hear him.         I'm not trying to be rude, sir.

 10                     MR. MUHLENKAMP:        I'm going to speak up

 11      when I ask you a question.            I want to verify

 12      something for the record.            Can you hear me now?

 13                     THE DEFENDANT:       Yes, sir.

 14                     MR. MUHLENKAMP:        Okay.    Sit tight for

 15      one minute.       The State was going to clarify whether

 16      the victim was -- her contact with your office?

 17                     MS. WILLIAMS:       Yes.    The victim was

 18      present during the warrant application.                 She did

 19      not believe the defendant needs to be released.                   At

 20      this time, she fears for her safety.                Again, she's

 21      a former or current girlfriend.

 22                     MR. MUHLENKAMP:        When was the warrant

 23      application?

 24                     MS. WILLIAMS:       That was yesterday.

 25                     MR. MUHLENKAMP:        July 2nd.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 627 of 1116 PageID #:
                                     7657
                                                                            10
  1                     MS. WILLIAMS:       That was yesterday.

  2                     MR. MUHLENKAMP:        I assume, correct me if

  3      I am wrong.       I assume she would have been informed

  4      the detention hearing is today, she had a right to

  5      be here today also.

  6                     MS. WILLIAMS:       I don't know.       I don't

  7      work for Victim Services to say what was said to

  8      her.

  9                     THE DEFENDANT:       Excuse me.       Can I ask a

 10      question?

 11                     MR. MUHLENKAMP:                       , could you

 12      hold on?      You have got to sit tight, okay?

 13                     THE DEFENDANT:       Okay.

 14                     MR. MUHLENKAMP:        I assume, but correct

 15      me I am wrong, but with the Circuit Attorney's

 16      Office, that's policy to let your victims know they

 17      have a right to be heard and let the victim's know

 18      when the court dates are and they have a right to

 19      show up, correct?

 20                     MS. WILLIAMS:       That's correct.        I would

 21      assume she has been notified.

 22                     MR. MUHLENKAMP:        From your office.

 23                     MS. WILLIAMS:       Correct.      But I cannot

 24      verify that for you regardless of the victim being

 25      here or not.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 628 of 1116 PageID #:
                                     7658
                                                                            11
  1                     MR. MUHLENKAMP:        You went through a

  2      significant criminal history.             I guess my question

  3      is this.      Which one of those are felonies?              I heard

  4      about a robbery and the three-year sentence.                  I

  5      assume that's a felony?

  6                     MS. WILLIAMS:       The robberies, the

  7      burglaries.       I believe that all of -- I'm not sure

  8      about the retail thefts.           Some of them are at a

  9      high enough amount.          The burglaries, the robberies,

 10      one of the retail thefts was over $1,200 which I

 11      would presume is also a felony.              But I'm not sure

 12      to the aggravated assault and robberies.

 13                     MR. MUHLENKAMP:        Let me ask this.        You

 14      mentioned a drug case in the City of St. Louis.

 15                     MS. WILLIAMS:       That's a bond.

 16                     MR. MUHLENKAMP:        What is the bond in

 17      that case?

 18                     THE COURT:      Deputies, when you are

 19      speaking, I can't hear the lawyers.               So can you

 20      please try and keep it down?             I'd appreciates it.

 21      Thank you.      Okay.

 22                     MS. WILLIAMS:       The bond on that other

 23      currently open case, it looks like it was -- It's

 24      currently 5,000, 10 percent, then the defendant

 25      went capias, so there's that flight risk there, met
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 629 of 1116 PageID #:
                                     7659
                                                                            12
  1      as well by clear and convincing evidence, and then

  2      it was set up $500 cash only because he was capias.

  3                     MR. MUHLENKAMP:        And then he posted it?

  4                     MS. WILLIAMS:       Yes.

  5                     MR. MUHLENKAMP:        And he was released?

  6                     MS. WILLIAMS:       Yes.

  7                     MR. MUHLENKAMP:        And he's got a next

  8      court date when?

  9                     MS. WILLIAMS:       August 1.

 10                     MR. MUHLENKAMP:        Okay.                   , now

 11      I got questions for you.           Can you hear me okay?

 12                     THE DEFENDANT:       Yes, sir.

 13                     MR. MUHLENKAMP:        Your current case, the

 14      circuit attorney represented you have a drug case

 15      pending in the City of St. Louis.              Are you familiar

 16      with that?

 17                     THE DEFENDANT:       Yes, sir.      I went to the

 18      court for that yesterday, sir.             I posted bond for

 19      that for my possession charge.             I've been on bond

 20      for like two months, probably longer than that.                    I

 21      don't know why my possession charge but I've been

 22      to court since then.          I don't jump bond.         I go to

 23      my court dates.        And then --

 24                     MR. MUHLENKAMP:                       ?

 25                     THE DEFENDANT:       Yes.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 630 of 1116 PageID #:
                                     7660
                                                                            13
  1                     MR. MUHLENKAMP:        I'm going to ask real

  2      basic questions and going to be direct questions,

  3      so please try to bear with me here.               I know it's a

  4      tough setup here but this is how we are doing it.

  5      So the answer, yes or no.            You are familiar with

  6      your city drug case, correct?             Yes?

  7                     THE DEFENDANT:        Yes, sir.     Yes, sir.

  8                     MR. MUHLENKAMP:        Did you hire an

  9      attorney on this yet?

 10                     THE DEFENDANT:        You are saying what,

 11      sir?

 12                     MR. MUHLENKAMP:        Do you have an attorney

 13      representing you on that case, yet.

 14                     THE DEFENDANT:        No, I'm working on it.

 15                     MR. MUHLENKAMP:        But you are in the

 16      process of finding a lawyer?

 17                     THE DEFENDANT:        Yes, sir.

 18                     MR. MUHLENKAMP:        You are currently on

 19      bond in that case, correct?

 20                     THE DEFENDANT:        Yes, sir.

 21                     MR. MUHLENKAMP:        And your next court

 22      date is not until August 1st, correct?

 23                     THE DEFENDANT:        I'm not sure.       I can't

 24      remember.      When I go home I will check my -- the

 25      case file when I go to court.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 631 of 1116 PageID #:
                                     7661
                                                                           14
 1                     MR. MUHLENKAMP:        How long have you been

 2       in jail now.      Did you just get arrested yesterday?

 3                     THE DEFENDANT:        I got arrested

 4       yesterday.      I just left court yesterday.            I just

 5       left court yesterday.          I got arrested from court

 6       yesterday leaving the courtroom for my drug charge,

 7       and then when I'm leaving court, my victim actually

 8       was at my courthouse stalking me.              I got proof.

 9                     MR. MUHLENKAMP:        Hang on.      Hang on.     I

10       want to make sure I got all this information right.

11       Yesterday, you came to court on your drug case.

12       You were not in cuffs, you came on your own,

13       correct?

14                     THE DEFENDANT:        I came on my own.         I had

15       two different court dates.           I had city court at

16       nine and I had -- I don't know -- traffic court at

17       nine too.     I had two different courts.             The main

18       court --

19                     MR. MUHLENKAMP:                          just

20       listen to my question.          I know this is tough but

21       just listen to my question, it's a pretty easy

22       answer yes or no.

23                     THE DEFENDANT:        Alright.

24                     MR. MUHLENKAMP:        Yesterday you came to

25       court in the City of St. Louis, correct?
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 632 of 1116 PageID #:
                                     7662
                                                                            15
  1                     THE DEFENDANT:       Yes.     I came on my own,

  2      yes, sir.

  3                     MR. MUHLENKAMP:        Thank you.         And when

  4      you came to court you were not in custody, you came

  5      on your own to talk to the judge, correct?

  6                     THE DEFENDANT:       Yes, sir.      Yes, sir.

  7                     MR. MUHLENKAMP:        At some point you were

  8      informed there was a new charge for this case and

  9      you were taken into custody; is that correct?

 10                     THE DEFENDANT:       I don't know why I was

 11      taken into custody because when I left the

 12      courtroom, my baby mama was in the courthouse

 13      stalking me, waiting on me outside the courthouse.

 14                     MR. MUHLENKAMP:                       .     I'm

 15      trying to help you here, man.              Listen to my

 16      question.      When you were in court yesterday, you

 17      were at some point arrested because of this new

 18      case, correct?

 19                     THE DEFENDANT:       Yes, sir.

 20                     MR. MUHLENKAMP:        So you do know why you

 21      are in jail.       It's because of that case, right?

 22                     THE DEFENDANT:       Yes.

 23                     MR. MUHLENKAMP:        And ever since then you

 24      have been in jail for the last day, correct?

 25                     THE DEFENDANT:       I've been in here since
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 633 of 1116 PageID #:
                                     7663
                                                                            16
  1      yesterday.

  2                     MR. MUHLENKAMP:        Fair enough.       Do you

  3      currently have a job?

  4                     THE DEFENDANT:       Yes, sir.      I work at

  5                                             I don't know the phone

  6      number.     It's in my phone.

  7                     MR. MUHLENKAMP:        What do you do there,

  8      sir?

  9                     THE DEFENDANT:       It's stocking tissue.

 10      Like I stock stuff, put it in a box and they ship

 11      it to big companies like Walmart, Target, stuff

 12      like that.

 13                     MR. MUHLENKAMP:        So you like working in

 14      a warehouse?

 15                     THE DEFENDANT:       Yeah.     I work in a

 16      warehouse.      It's a warehouse.

 17                     MR. MUHLENKAMP:        How long have you had a

 18      job, sir?

 19                     THE DEFENDANT:       I just got it two weeks

 20      ago.    Like, I said, I'm trying to pay to fight this

 21      case.     I mean, to fight my drug case.

 22                     MR. MUHLENKAMP:        How much money do you

 23      make at that job?

 24                     THE DEFENDANT:       You said what I get paid

 25      an hour?
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 634 of 1116 PageID #:
                                     7664
                                                                           17
 1                     MR. MUHLENKAMP:        Yeah.       How much money

 2       do you make?

 3                     THE DEFENDANT:        I make $9.61 per hour.

 4                     MR. MUHLENKAMP:        Do you work full time?

 5                     THE DEFENDANT:        Yeah, full time, five

 6       days out of the week.

 7                     MR. MUHLENKAMP:        If you are not

 8       released, are you going to lose that job probably?

 9                     THE DEFENDANT:        You said what, sir?

10                     MR. MUHLENKAMP:        If you do not get out

11       of jail, are you going to lose that job.

12                     THE DEFENDANT:        If I don't get out of

13       jail, I'm going to lose my job and have no way to

14       make money, sir.

15                     MR. MUHLENKAMP:        That's what I'm asking.

16       Where do you live?         What is your address.

17                     THE DEFENDANT:        I live at

18                                                             but I stay

19       current at                                   .

20                     MR. MUHLENKAMP:        If you got out of jail

21       today where would you sleep tonight.

22                     THE DEFENDANT:        I would sleep at

23                                           .

24                     MR. MUHLENKAMP:        Who lives at that

25       address besides you?
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 635 of 1116 PageID #:
                                     7665
                                                                            18
  1                     THE DEFENDANT:        It's                 .

  2                     MR. MUHLENKAMP:        I understand.       Who

  3      lives there besides you?

  4                     THE DEFENDANT:        A girl named

  5               .

  6                     MR. MUHLENKAMP:        Is that your

  7      girlfriend?

  8                     THE DEFENDANT:        That's my witness on

  9      this case right here.           That's my girlfriend.

 10                     MR. MUHLENKAMP:        So you live with your

 11      girlfriend, correct?

 12                     THE DEFENDANT:        Yes, sir.

 13                     MR. MUHLENKAMP:        If the court were to

 14      enter an order forbidding you to not --

 15                     THE DEFENDANT:        What?

 16                     MR. MUHLENKAMP:        Can you hear me okay?

 17                     THE DEFENDANT:        I really can't.          You

 18      keep breaking in and breaking out, sir.                 You said

 19      what now?

 20                     MR. MUHLENKAMP:        If the court were to

 21      enter an order telling you not to have any contact

 22      whatsoever with                  , would you abide by that

 23      order?

 24                     THE DEFENDANT:        Yes, sir.

 25                     MR. MUHLENKAMP:        Can you hear me okay
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 636 of 1116 PageID #:
                                     7666
                                                                            19
  1      now?

  2                     THE DEFENDANT:       Yes, sir.      You said no

  3      contact with my girlfriend?

  4                     MR. MUHLENKAMP:        With             , not your

  5      girlfriend,                .

  6                     THE DEFENDANT:       Oh, you talking about my

  7      baby momma?

  8                     MR.    MUHLENKAMP:      I'm talking about the

  9      woman involved in this case,                      .

 10                     THE DEFENDANT:       Sir, I'm not trying to

 11      be rude.      You said           like my baby momma, right?

 12                     MR. MUHLENKAMP:        You tell me.

 13                     THE DEFENDANT:       I don't talk to my baby

 14      momma.     I ain't talked to my baby momma in eight

 15      months.

 16                     MR. MUHLENKAMP:        I understand.        Let me

 17      back up.      I shouldn't have said that.             The woman

 18      involved in this case is                         , right?

 19                     THE DEFENDANT:       Yes.      That's the

 20      daughter of my mother, sir.            When I contact her, I

 21      contact my own mother.

 22                     MR. MUHLENKAMP:        Okay.

 23                     THE DEFENDANT:       No, I won't contact her.

 24                     MR. MUHLENKAMP:                        --

 25                     THE DEFENDANT:       I don't contact her and
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 637 of 1116 PageID #:
                                     7667
                                                                            20
  1      I wont contact her.

  2                     MR. MUHLENKAMP:                         --

  3                     THE COURT:                     .     For the

  4      record,                   .   For the record --

  5                     THE DEFENDANT:        No, I won't contact her.

  6                     THE COURT:      Will you please let me ask

  7      my question before you talk.

  8                     THE DEFENDANT:        I'm sorry, sir.          I

  9      apologize.

 10                     THE COURT:      That's okay.

 11                     MR. MUHLENKAMP:        Judge, I think I got

 12      everything unless we need to clarify something for

 13      the record.

 14                     THE COURT:      We need to clarify something

 15      for the record because multiple people including

 16      yourself were talking at one time.                 Our court

 17      reporter --

 18                     THE DEFENDANT:        I'm sorry about that.

 19                     THE COURT:      Please don't say anything

 20      until I ask you this question.              Can you do that?

 21                     THE DEFENDANT:        Yes, sir.

 22                     THE COURT:      When you contact your baby

 23      momma, do you contact her mother or your mother?

 24                     THE DEFENDANT:        I contact my mother.

 25                     THE COURT:      Thank you.         That's what we
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 638 of 1116 PageID #:
                                     7668
                                                                           21
 1       needed for the record.          Now, your lawyer is going

 2       to make an argument to me.           You are just going to

 3       listen.     Do you understand that?

 4                     THE DEFENDANT:        Yes, sir.

 5                     THE COURT:      Thank you.

 6                     MR. MUHLENKAMP:        Your Honor, I'm asking

 7       the court to release                        on a personal

 8       recognizance bond.         The mitigating circumstances of

 9       this case I would reference.            He was coming to

10       court.     He came to court yesterday on his other

11       case.     So whether he's a flight risk or not, he's

12       showing up to the court to answer to much more

13       serious charges which seems to be an indication

14       that he is going to come back to court.                He has a

15       job.     He's currently employed.          If he doesn't get

16       out of jail he is going to lose his job.                He's

17       willing to abide by no contact with the alleged

18       victim in this case.         I think that makes sense.

19                     The fact the State is asking for a no

20       bond on the Class A misdemeanor is a little

21       ludicrous since there's nobody here to testify to

22       that.     They listed a long list of criminal history.

23       That smells like misdemeanors to me, Judge.                 The

24       initial bond in this case was $1,500 cash only.

25       That in and of itself is a little steep.                I got a
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 639 of 1116 PageID #:
                                     7669
                                                                            22
  1      number of clients that get a summons in this type

  2      of case and if they show up great, if they don't

  3      show up, then they go to jail.             At this point to go

  4      no bond allowed with a Class A misdemeanor when

  5      there is no victim here asking for that, I would

  6      ask the court to grant an ER bond or authorize 10

  7      percent of the current bond to get out on a more

  8      reasonable amount.         And obviously he can't have any

  9      contact with this woman.           I think that would make

 10      sense.

 11                     MS. WILLIAMS:       If the State may?

 12                     THE COURT:      Yes.

 13                     MS. WILLIAMS:       The victim in this case

 14      was present at the warrant application yesterday.

 15      I actually can verify the victim services did

 16      attempt to give her information on this court date,

 17      but they were not able to because she does not have

 18      a working phone.         That's what's noted.         Given the

 19      bond was set at a cash bond outright, I believe

 20      that it is due to the circumstances and the

 21      concerns of the victim, and the victim was very

 22      clear at the time of the warrant application that

 23      she does not believe he should be released.

 24                     The new court order allows us to

 25      consider a multitude of things.              Included in that
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 640 of 1116 PageID #:
                                     7670
                                                                            23
  1      is whether or not the defendant would be a flight

  2      risk or if the defendant is reliable or credible to

  3      come to court.        Going capias is clear and

  4      convincing evidence that this defendant is not

  5      reliable to come to court.            Again, he went capias

  6      on May 7.      He showed up randomly yesterday.              That

  7      being the case, he's shown us that he is not

  8      reliable to come to court on much more serious

  9      charges.      And based on the injuries to this victim,

 10      based on her belief that he would harm her if he is

 11      released, based on the havoc he has wreaked since

 12      2009 on St. Clair County, St. Louis City, with all

 13      of these steps, all of these aggravated assaults

 14      and batteries, whether these are misdemeanors or

 15      not, these are still against people and companies.

 16      He is clearly a threat to society.               He is clearly a

 17      threat to this victim.           And he is clearly not

 18      liable to show up in court since he's been capias.

 19                     MR. MUHLENKAMP:        Judge, can I respond to

 20      this briefly?

 21                     THE DEFENDANT:       I understand this is a

 22      new rule.      If going capias on a case that you later

 23      come to court for is clear and convincing evidence,

 24      I think we are going to have a lot of issues if

 25      that is going to be our standard going forward.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 641 of 1116 PageID #:
                                     7671
                                                                            24
  1      The guy came to court.           That's the point.        Whether

  2      he went warrant once or warrant twice, clients,

  3      defendant's, they do that all the time.                 The issue

  4      is did he remedy the issues.             Did he remedy the

  5      issue, he did.        It's not like he is still capias.

  6      He came to court and posted another bond.                 He is

  7      not a flight risk.         Again, this is a misdemeanor.

  8      You are asking for no bond allowed on a

  9      misdemeanor.       She references injuries.           These cases

 10      do not even reference that she has injuries at all

 11      and again she is not here.            So no bond allowed on a

 12      Class A misdemeanor?

 13                     THE COURT:      What's the current bond?

 14                     MR. MUHLENKAMP: $1,500.

 15                     MS. WILLIAMS: $1,500 cash only.

 16                     THE COURT:      It will be the order of the

 17      court that the cash component of the bond be

 18      reduced to $250 cash only.            It will be the order of

 19      the court that                       stay 100 yards away from

 20

 21                     THE DEFENDANT:       Can I say something?

 22      It's important I was going to get a restraining

 23      order on my baby momma.

 24                     MR. MUHLENKAMP:                         time out.

 25                     THE COURT:      He said he was going to get
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 642 of 1116 PageID #:
                                     7672
                                                                            25
  1      a restraining order on his baby momma.

  2                     MR. MUHLENKAMP:                       , I'm your

  3      attorney.

  4                     THE DEFENDANT:        I want to get a

  5      restraining order on my baby momma.

  6                     MR. MUHLENKAMP:        I'm your attorney --

  7                     THE DEFENDANT:        I want to get a

  8      restraining order.

  9                     THE COURT:                        if you can make

 10      your bond, you can go get whatever order anybody

 11      will issue.       It doesn't have anything to do with

 12      what we are deciding here today.              Your lawyer has

 13      advised you not to the say anything else.                 And I'm

 14      advising you to take his advice.

 15                     THE DEFENDANT:        All right, sir.

 16                     MR. MUHLENKAMP:        Thank you, judge.

 17                     MS. WILLIAMS:       Your Honor, this is only

 18      pertaining to this case, not the open drug case,

 19      correct?

 20                     THE COURT:      He's not on my docket for

 21      the open drug case.          I'm setting his bond on the

 22      misdemeanor charge.

 23                     MS. WILLIAMS:       Got it.     Thank you, Your

 24      Honor.

 25                    (This concludes the hearing.)
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 643 of 1116 PageID #:
                                     7673
                                                                            26
  1                                 CERTIFICATE.

  2

  3                  I, Tina Marie Catlett, Certified Court

  4      Reporter, do hereby certify that I am an official

  5      court reporter for the Circuit Court of the City of

  6      St. Louis, State of Missouri, that on July 5, 2019,

  7      I was present and reported all of the proceedings

  8      had in the case of STATE OF MISSOURI, Plaintiff,

  9      vs.                      , Defendant, Cause No.

 10      1922-CR02021.

 11                  I further certify that the foregoing pages

 12      contain a true and accurate reproduction of the

 13      proceedings.

 14

 15

 16

 17                                     Ti n a Ma r i e C a t l e t t ,   C C R #9 4 6

 18

 19

 20

 21

 22

 23

 24

 25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 644 of 1116 PageID #:
                                     7674
                                                                              1
                #                      A               argument [1] - 21:2        breaking [2] - 18:18       circumstances [2] -
                                                       arrest [1] - 3:2           briefly [1] - 23:20         21:8, 22:20
 #946 [2] - 1:21, 26:17     abide [2] - 18:22,         arrested [5] - 3:2,        broke [2] - 5:2, 5:4       City [6] - 6:24, 11:14,
                             21:17                      14:2, 14:3, 14:5,         broken [1] - 7:9            12:15, 14:25, 23:12,
                $           ability [1] - 8:8           15:17                     burglaries [2] - 11:7,      26:5
                            able [1] - 22:17           arrests [2] - 6:18, 6:19    11:9                      city [2] - 13:6, 14:15
 $1,200 [2] - 6:12,         accurate [1] - 26:12       Ashley [2] - 19:18,        burglary [2] - 5:16,       CITY [2] - 1:1, 1:22
  11:10                     addition [1] - 5:6          24:20                      6:20                      Clair [6] - 5:15, 5:16,
 $1,500 [4] - 6:25,         additional [1] - 7:8       assault [3] - 5:14,                                    5:17, 5:24, 6:14,
  21:24, 24:14, 24:15       additionally [4] - 5:13,    5:22, 11:12                          C                6:23
 $250 [1] - 24:18            6:4, 6:17, 7:2            assaults [1] - 23:13                                  clair [1] - 23:12
 $350 [1] - 5:21            address [2] - 17:16,       assume [5] - 10:2,         cannabis [1] - 6:8         clarify [4] - 8:19, 9:15,
 $500 [1] - 12:2             17:25                      10:3, 10:14, 10:21,       cannot [1] - 10:23          20:12, 20:14
 $840 [1] - 5:19            admit [1] - 4:23            11:5                      capias [7] - 11:25,        Class [3] - 21:20,
 $9.61 [1] - 17:3           advice [2] - 9:5, 25:14    assuming [1] - 5:19         12:2, 23:3, 23:5,          22:4, 24:12
                            advise [1] - 2:12          attempt [1] - 22:16         23:18, 23:22, 24:5        clear [4] - 12:1, 22:22,
                1           advised [1] - 25:13        Attorney [1] - 1:16        care [1] - 3:21             23:3, 23:23
                            advising [1] - 25:14       attorney [5] - 12:14,            [8] - 8:20, 18:22,   clearly [3] - 23:16,
 1 [1] - 12:9               afford [1] - 3:14           13:9, 13:12, 25:3,         19:4, 19:5, 19:9,          23:17
 10 [2] - 11:24, 22:6       aggravated [4] - 5:14,      25:6                       19:11, 19:18, 24:20       clients [2] - 22:1, 24:2
 100 [2] - 7:3, 24:19        5:22, 11:12, 23:13        Attorney's [1] - 10:15     case [38] - 4:4, 4:5,      coming [1] - 21:9
 18 [2] - 5:25, 6:7         ago [1] - 16:20            August [4] - 6:4, 6:6,      4:24, 5:7, 5:10, 6:4,     companies [2] -
 1922-CR00512 [1] -         ain't [1] - 19:14           12:9, 13:22                7:3, 8:20, 11:14,          16:11, 23:15
  5:10                      alleged [4] - 4:25,        authorize [1] - 22:6        11:17, 11:23, 12:13,      comply [1] - 2:25
 1922-CR02021 [3] -          8:20, 8:22, 21:17         aware [1] - 7:4             12:14, 13:6, 13:13,       component [1] - 24:17
  1:6, 2:4, 26:10           allowed [5] - 4:21, 7:2,                               13:19, 13:25, 14:11,      concerning [1] - 5:5
 1946 [3] - 17:19,                                                                 15:8, 15:18, 15:21,
                             22:4, 24:8, 24:11                    B                                          concerns [2] - 7:3,
  17:22, 18:1                                                                      16:21, 18:9, 19:9,         22:21
                            allows [1] - 22:24
 1st [1] - 13:22                                       baby [9] - 15:12, 19:7,     19:18, 21:9, 21:11,       concludes [1] - 25:25
                            alot [1] - 3:25
                                                        19:11, 19:13, 19:14,       21:18, 21:24, 22:2,       conditions [3] - 2:14,
                            alright [2] - 8:15, 9:4
                2           Alright [1] - 14:23         20:22, 24:23, 25:1,        22:13, 23:7, 23:22,        2:19, 2:25
                                                        25:5                       25:18, 25:21, 26:8        confined [1] - 2:8
                            amount [2] - 11:9,
 2009 [3] - 5:15, 6:19,                                bar [1] - 4:13             cases [2] - 6:22, 24:9     confinement [2] -
                             22:8
  23:12                                                based [4] - 6:18, 23:9,    cash [7] - 7:1, 12:2,       6:12, 6:16
 2010 [4] - 5:16, 5:17,                                 23:10, 23:11               21:24, 22:19, 24:15,      connection [1] - 6:5
  5:20, 5:24                                           basic [1] - 13:2            24:17, 24:18              consider [1] - 22:25
 2011 [3] - 6:3, 6:4, 6:6                              batteries [1] - 23:14      Catlett [2] - 26:3,        contact [15] - 5:3,
 2014 [2] - 6:8, 6:9                                   battery [3] - 5:15,         26:17                      9:16, 18:21, 19:3,
 2015 [1] - 6:13                                        5:22, 6:21                CATLETT [1] - 1:21          19:20, 19:21, 19:23,
 2017 [1] - 6:15                                       Beach [1] - 16:5           CCR [2] - 1:21, 26:17       19:25, 20:1, 20:5,
 2018 [1] - 6:19                                       bear [1] - 13:3            cell [1] - 7:9              20:22, 20:23, 20:24,
 2019 [2] - 1:13, 26:6                                 behalf [1] - 1:17          CERTIFICATE [1] -           21:17, 22:9
 28 [1] - 6:11                                         belief [1] - 23:10          26:1                      contacted [1] - 8:22
 2nd [1] - 9:25                                                     [1] - 17:18   Certified [1] - 26:3       contain [1] - 26:12
                                                                 [3] - 17:19,     certify [2] - 26:4,        controlled [2] - 5:8,
                            answer [7] - 4:1, 8:8,
                3            9:2, 9:6, 13:5, 14:22,     17:23, 18:1                26:11                      6:20
                                                       best [2] - 8:5, 8:8        CFA [1] - 16:4             convincing [3] - 12:1,
                             21:12
 3 [1] - 1:13                                          big [1] - 16:11            chance [1] - 7:15           23:4, 23:23
                            Anthony [1] - 1:16
 30 [1] - 6:8                                          bodily [1] - 5:15          charge [6] - 6:2,          correct [17] - 2:9,
                            apologize [1] - 20:9
 30-day [1] - 5:18                                     bond [25] - 3:1, 4:21,      12:19, 12:21, 14:6,        8:23, 10:2, 10:14,
                            appearance [1] - 2:8
 32 [1] - 17:17                                         7:2, 11:15, 11:16,         15:8, 25:22                10:19, 10:20, 13:6,
                            APPEARANCE [1] -
                                                        11:22, 12:18, 12:19,      charges [3] - 2:12,         13:19, 13:22, 14:13,
                             1:12
                5           application [4] - 9:18,     12:22, 13:19, 21:8,        21:13, 23:9                14:25, 15:5, 15:9,
                                                        21:20, 21:24, 22:4,       check [1] - 13:24           15:18, 15:24, 18:11,
                             9:23, 22:14, 22:22
 5 [1] - 26:6                                           22:6, 22:7, 22:19,        child [1] - 6:21            25:19
                            appoint [1] - 4:7
 5,000 [1] - 11:24                                      24:6, 24:8, 24:11,        circuit [1] - 12:14        Correct [1] - 10:23
                            appointed [1] - 3:14
                                                        24:13, 24:17, 25:10,      CIRCUIT [3] - 1:1,         cost [1] - 6:12
                            appreciates [1] -
                7            11:20                      25:21                      1:22, 1:23                counts [2] - 5:17, 5:23
                                                       box [1] - 16:10            Circuit [4] - 2:7, 5:9,    County [7] - 5:15,
 7 [1] - 23:6               appropriate [1] - 7:1
                                                       boyfriend [1] - 7:5         10:15, 26:5                5:16, 5:17, 5:25,


                                                  CATLETT REPORTING
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 645 of 1116 PageID #:
                                     7675
                                                                              2
  6:14, 6:24, 23:12         7:17, 7:23, 8:1, 8:6,     6:21                      HEARING [1] - 1:12             16:23, 17:8, 17:11,
 Court [2] - 26:3, 26:5     8:10, 8:15, 8:25, 9:4,   enter [2] - 18:14,         hearing [7] - 2:21, 4:9,       17:13, 21:15, 21:16
 COURT [35] - 1:1,          9:7, 9:13, 10:9,          18:21                      4:14, 4:22, 5:12,           Joe [1] - 2:6
  1:22, 1:22, 2:3, 2:11,    10:13, 12:12, 12:17,     ER [1] - 22:6               10:4, 25:25                 Joseph [1] - 1:2
  2:17, 2:24, 3:6, 3:9,     12:25, 13:7, 13:10,      evidence [3] - 12:1,       help [1] - 15:15             Judge [5] - 1:2, 7:12,
  3:12, 3:17, 3:23,         13:14, 13:17, 13:20,      23:4, 23:23               hereby [1] - 26:4              8:20, 20:11, 21:23
  3:25, 4:6, 4:11, 4:17,    13:23, 14:3, 14:14,      excuse [1] - 10:9          high [1] - 11:9              judge [4] - 2:6, 15:5,
  7:13, 7:20, 8:2, 9:5,     14:23, 15:1, 15:6,       experienced [1] - 4:13     hire [2] - 3:15, 13:8          23:19, 25:16
  11:18, 20:3, 20:6,        15:10, 15:19, 15:22,     explain [1] - 2:11         history [3] - 5:14,          JUDICIAL [1] - 1:23
  20:10, 20:14, 20:19,      15:25, 16:4, 16:9,                                   11:2, 21:22                 Judicial [2] - 2:7, 5:9
  20:22, 20:25, 21:5,       16:15, 16:19, 16:24,
                                                                F               hold [1] - 10:12             July [4] - 1:13, 6:13,
  22:12, 24:13, 24:16,      17:3, 17:5, 17:9,                                   home [1] - 13:24               9:25, 26:6
  24:25, 25:9, 25:20        17:12, 17:17, 17:22,     fact [1] - 21:19           Honor [5] - 6:25, 9:8,       jump [1] - 12:22
 court [45] - 2:2, 2:18,    18:1, 18:4, 18:8,        fair [1] - 16:2             21:6, 25:17, 25:24          jus [1] - 4:1
  3:19, 3:20, 3:21,         18:12, 18:15, 18:17,     familiar [2] - 12:15,      Honorable [1] - 1:2          JUSTIN [2] - 1:8, 26:9
  10:18, 12:8, 12:18,       18:24, 19:2, 19:6,         13:5                     hour [2] - 16:25, 17:3       Justin [1] - 2:5
  12:22, 12:23, 13:21,      19:10, 19:13, 19:19,     fears [1] - 9:20
  13:25, 14:4, 14:5,        19:23, 19:25, 20:5,      felonies [1] - 11:3
  14:7, 14:11, 14:15,       20:8, 20:18, 20:21,
                                                                                             I                          K
                                                     felony [3] - 5:7, 11:5,
  14:16, 14:18, 14:25,      20:24, 21:4, 23:21,        11:11                    identification [1] -         keep [2] - 11:20, 18:18
  15:4, 15:16, 18:13,       24:21, 25:4, 25:7,       fight [2] - 16:20, 16:21     6:22
  18:20, 20:16, 21:7,       25:15
                           defendant [10] - 1:9,
                                                     file [1] - 13:25           Illinois [2] - 16:5,                    L
  21:10, 21:12, 21:14,                               fine [2] - 5:19, 5:21        17:18
  22:6, 22:16, 22:24,       4:20, 4:25, 6:17,        FIRST [1] - 1:12           important [1] - 24:22        last [1] - 15:24
  23:3, 23:5, 23:8,         7:10, 9:19, 11:24,       first [1] - 2:7            imprisonment [4] -           Law [1] - 1:16
  23:18, 23:23, 24:1,       23:1, 23:2, 23:4         five [1] - 17:5              6:2, 6:7, 6:9, 6:10        lawyer [16] - 3:13,
  24:6, 24:17, 24:19,      Defendant [2] - 1:17,                                IN [1] - 1:1                   3:15, 3:17, 4:3, 4:7,
                                                     flight [4] - 11:25,
  26:5                      26:9                                                i                    [1] -     4:13, 7:20, 7:21,
                                                       21:11, 23:1, 24:7
 courthouse [3] - 14:8,    defendant's [1] - 24:3                                 17:18                        7:25, 8:4, 9:6, 13:16,
                                                     follow [1] - 9:5
  15:12, 15:13             defender [1] - 4:4                                   incident [3] - 5:5,            21:1, 25:12
                                                     following [1] - 2:1
 courtroom [3] - 4:12,     deputies [1] - 11:18                                   7:10, 8:22                 lawyers [1] - 11:19
                                                     forbidding [1] - 18:14
  14:6, 15:12              detained [1] - 4:20                                  included [1] - 22:25         leaving [2] - 14:6, 14:7
                                                     foregoing [1] - 26:11
 courts [2] - 3:20,        detention [2] - 5:18,                                including [1] - 20:15        left [4] - 3:19, 14:4,
                                                     former [2] - 7:5, 9:21
  14:17                     10:4                                                indication [1] - 21:13         14:5, 15:11
                                                     forward [1] - 23:25
 credible [1] - 23:2       determination [1] -                                  information [2] -            lengthy [1] - 5:13
                                                     full [2] - 17:4, 17:5
 crime [1] - 5:1            2:14                                                  14:10, 22:16               liable [1] - 23:18
 criminal [4] - 5:13,      different [2] - 14:15,                                                            likely [1] - 3:3
  6:22, 11:2, 21:22         14:17
                                                                G               informed [2] - 10:3,
                                                                                  15:8                       limited [1] - 4:21
 cuffs [1] - 14:12         difficult [1] - 5:4       girl [1] - 18:4            initial [2] - 2:14, 21:24    list [1] - 21:22
 current [8] - 5:7, 7:5,   direct [1] - 13:2         girlfriend [6] - 9:21,     injuries [3] - 23:9,         listed [1] - 21:22
  7:19, 9:21, 12:13,       docket [1] - 25:20         18:7, 18:9, 18:11,          24:9, 24:10                listen [4] - 14:20,
  17:19, 22:7, 24:13       domestic [2] - 4:24,       19:3, 19:5                instance [1] - 3:4             14:21, 15:15, 21:3
 custody [3] - 15:4,        6:18                     given [2] - 7:8, 22:18     intensive [2] - 6:1,         live [3] - 17:16, 17:17,
  15:9, 15:11              down [1] - 11:20          grant [1] - 22:6             6:11                         18:10
                           drug [8] - 11:14,         great [1] - 22:2           involved [2] - 19:9,         lives [2] - 17:24, 18:3
            D               12:14, 13:6, 14:6,       guess [2] - 8:21, 11:2       19:18                      looks [2] - 6:2, 11:23
                            14:11, 16:21, 25:18,     guy [1] - 24:1             issue [3] - 24:3, 24:5,      lose [4] - 17:8, 17:11,
 damage [1] - 6:23          25:21                                                                              17:13, 21:16
                                                                                  25:11
 date [3] - 12:8, 13:22,   due [1] - 22:20                                                                   LOUIS [2] - 1:1, 1:22
  22:16                    during [3] - 5:2, 5:5,
                                                                H               issued [1] - 3:2
                                                                                issues [2] - 23:24,          Louis [8] - 6:24,
 dates [3] - 10:18,         9:18                     hand [1] - 7:15                                           11:14, 12:15, 14:25,
                                                                                  24:4
  12:23, 14:15                                       hang [2] - 14:9                                           17:19, 17:23, 23:12,
                                                                                itself [1] - 21:25
 daughter [1] - 19:20                 E                                                                        26:6
                                                     harm [3] - 5:15, 5:23,
 days [3] - 6:8, 6:12,                                23:10                                                  ludicrous [1] - 21:21
  17:6                     easy [1] - 14:21                                                  J
                                                     havoc [2] - 6:23, 23:11
 deciding [1] - 25:12      eight [1] - 19:14
 DEFENDANT [78] -          either [1] - 7:5
                                                     hear [8] - 7:16, 9:7,      jail [9] - 3:22, 14:2,                  M
                                                      9:9, 9:12, 11:19,           15:21, 15:24, 17:11,
  2:10, 2:16, 2:23, 3:5,   employed [1] - 21:15       12:11, 18:16, 18:25         17:13, 17:20, 21:16,       main [1] - 14:17
  3:8, 3:11, 3:16, 3:18,   end [1] - 8:13            heard [3] - 2:21,            22:3                       mama [1] - 15:12
  3:24, 4:2, 4:10, 4:16,   endangerment [1] -         10:17, 11:3               job [8] - 16:3, 16:18,       man [1] - 15:15


                                                  CATLETT REPORTING
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 646 of 1116 PageID #:
                                     7676
                                                                              3
 MARIE [1] - 1:21           25:17, 25:23             OF [7] - 1:1, 1:1, 1:5,     private [1] - 4:13        REPORTER [1] - 1:22
 Marie [2] - 26:3, 26:17   MUHLEMKAMP [1] -           1:12, 1:22, 26:8           probable [1] - 4:23       Reporter [1] - 26:4
 matter [1] - 4:24          7:13                     office [2] - 9:16, 10:22    probation [8] - 5:18,     reporter [2] - 20:17,
 mean [1] - 16:21          Muhlenkamp [3] -          Office [1] - 10:16           5:21, 5:25, 6:1, 6:3,      26:5
 mentioned [1] - 11:14      1:16, 4:12, 7:21         OFFICIAL [1] - 1:22          6:5, 6:11                represent [3] - 3:14,
 met [2] - 8:3, 11:25      MUHLENKAMP [74] -         official [1] - 26:4         proceedings [3] - 2:1,      4:7, 4:14
 minute [1] - 9:15          7:11, 7:14, 7:18,        once [1] - 24:2              26:7, 26:13              represented [1] -
 misdemeanor [6] -          7:24, 8:7, 8:12, 8:16,   one [7] - 5:21, 6:1,        process [1] - 13:16         12:14
  21:20, 22:4, 24:7,        9:1, 9:10, 9:14, 9:22,    6:15, 9:15, 11:3,          proof [1] - 14:8          representing [1] -
  24:9, 24:12, 25:22        9:25, 10:2, 10:11,        11:10, 20:16               property [1] - 6:22         13:13
 misdemeanors [2] -         10:14, 10:22, 11:1,      one-year [1] - 6:15         Pruitt [1] - 18:5         reproduction [1] -
  21:23, 23:14              11:13, 11:16, 12:3,      open [6] - 2:2, 5:8,        public [1] - 4:4            26:12
 MISSOURI [3] - 1:1,        12:5, 12:7, 12:10,        5:10, 11:23, 25:18,        punched [1] - 4:25        respond [1] - 23:19
  1:5, 26:8                 12:13, 12:24, 13:1,       25:21                      purposes [2] - 4:8,       restitution [2] - 5:20,
 Missouri [3] - 2:4,        13:8, 13:12, 13:15,      order [11] - 18:14,          4:22                       5:22
  17:23, 26:6               13:18, 13:21, 14:1,       18:21, 18:23, 22:24,       put [1] - 16:10           restraining [4] -
 mitigating [1] - 21:8      14:9, 14:19, 14:24,       24:16, 24:18, 24:23,                                   24:22, 25:1, 25:5,
                            15:3, 15:7, 15:14,
 momma [8] - 19:7,
                            15:20, 15:23, 16:2,
                                                      25:1, 25:5, 25:8,                    Q                 25:8
  19:11, 19:14, 20:23,                                25:10                                                retail [8] - 5:20, 5:23,
  24:23, 25:1, 25:5         16:7, 16:13, 16:17,      outright [1] - 22:19        questions [10] - 4:1,       6:6, 6:10, 6:13, 6:14,
 money [3] - 16:22,         16:22, 17:1, 17:4,       outside [1] - 15:13          7:19, 8:8, 8:13, 8:14,     11:8, 11:10
  17:1, 17:14               17:7, 17:10, 17:15,      own [6] - 3:15, 14:12,       8:18, 9:6, 12:11,        reviewed [1] - 2:19
 month [2] - 5:25, 6:11     17:20, 17:24, 18:2,       14:14, 15:1, 15:5,          13:2                     revocation [1] - 6:5
 months [4] - 6:1, 6:7,     18:6, 18:10, 18:13,       19:21                      quick [1] - 8:11          revoked [1] - 6:3
  12:20, 19:15              18:16, 18:20, 18:25,                                                           rights [2] - 2:13, 2:20
                            19:4, 19:8, 19:12,
 most [1] - 5:5                                                  P                          R              ripped [1] - 5:1
                            19:16, 19:22, 19:24,
 mother [5] - 19:20,                                                                                       risk [4] - 11:25, 21:11,
                            20:2, 20:11, 21:6,       pages [1] - 26:11           raising [1] - 7:15
  19:21, 20:23, 20:24                                                                                        23:2, 24:7
                            23:19, 24:14, 24:24,     paid [1] - 16:24            randomly [1] - 23:6
 move [1] - 4:23                                                                                           robberies [3] - 11:6,
                            25:2, 25:6, 25:16        pay [1] - 16:20             re [1] - 3:2
 MR [74] - 7:11, 7:14,                                                                                       11:9, 11:12
                           multiple [3] - 6:17,      pending [2] - 4:20,         re-arrested [1] - 3:2
  7:18, 7:24, 8:7, 8:12,                                                                                   robbery [2] - 6:9, 11:4
                            6:19, 20:15               12:15                      ready [1] - 7:11
  8:16, 9:1, 9:10, 9:14,                                                                                   rude [2] - 9:9, 19:11
                           multitude [1] - 22:25     people [2] - 20:15,         real [2] - 8:10, 13:1
  9:22, 9:25, 10:2,                                                                                        rule [1] - 23:22
                           must [1] - 6:5             23:15                      really [1] - 18:17
  10:11, 10:14, 10:22,
                                                     per [1] - 17:3              reasonable [1] - 22:8
  11:1, 11:13, 11:16,                                                                                                 S
  12:3, 12:5, 12:7,                   N              percent [3] - 7:4,          received [3] - 5:18,
  12:10, 12:13, 12:24,                                11:24, 22:7                 6:7, 6:15                safety [2] - 7:3, 9:20
                           name [2] - 2:5, 4:11
  13:1, 13:8, 13:12,                                 personal [1] - 21:7         recognizance [1] -        SECOND [1] - 1:23
                           named [1] - 18:4                                       21:8
  13:15, 13:18, 13:21,                               pertaining [1] - 25:18                                second [1] - 5:9
                           nature [1] - 7:4                                      record [8] - 2:3, 8:19,
  14:1, 14:9, 14:19,                                 phone [7] - 5:2, 5:5,                                 Second [1] - 2:6
                           need [2] - 20:12, 20:14                                9:12, 20:4, 20:13,
  14:24, 15:3, 15:7,                                  7:9, 8:21, 16:5, 16:6,                               see [4] - 7:15, 7:21,
  15:14, 15:20, 15:23,     needed [1] - 21:1          22:18                       20:15, 21:1               8:3, 8:14
  16:2, 16:7, 16:13,       needs [1] - 9:19          Plaintiff [2] - 1:6, 26:8   reduced [1] - 24:18       sense [3] - 7:24,
  16:17, 16:22, 17:1,      new [4] - 15:8, 15:17,    point [4] - 15:7, 15:17,    reference [2] - 21:9,      21:18, 22:10
  17:4, 17:7, 17:10,        22:24, 23:22              22:3, 24:1                  24:10                    sentence [1] - 11:4
  17:15, 17:20, 17:24,     next [3] - 2:18, 12:7,    policy [1] - 10:16          references [1] - 24:9     September [1] - 5:24
  18:2, 18:6, 18:10,        13:21                    Pontoon [1] - 16:5          regardless [1] - 10:24    series [1] - 7:19
  18:13, 18:16, 18:20,     nine [2] - 14:16, 14:17   position [2] - 4:18,        Rejyah [1] - 18:4         serious [2] - 21:13,
  18:25, 19:4, 19:8,       nobody [1] - 21:21         4:19                       relationship [1] - 7:4     23:8
  19:12, 19:16, 19:22,     noted [1] - 22:18         possession [5] - 5:7,       release [3] - 2:15,       services [2] - 5:2,
  19:24, 20:2, 20:11,      notified [2] - 2:20,       6:8, 6:20, 12:19,           2:19, 21:7                22:15
  21:6, 23:19, 24:14,       10:21                     12:21                      released [8] - 2:17,      Services [2] - 8:23,
  24:24, 25:2, 25:6,       number [4] - 2:4, 5:9,    posted [3] - 12:3,           2:24, 3:3, 9:19, 12:5,    10:7
  25:16                     16:6, 22:1                12:18, 24:6                 17:8, 22:23, 23:11       set [3] - 5:11, 12:2,
 MS [19] - 4:19, 8:24,                               preliminary [1] - 5:12      reliable [3] - 23:2,       22:19
  9:17, 9:24, 10:1,                  O               present [3] - 9:18,          23:5, 23:8               setting [1] - 25:21
  10:6, 10:20, 10:23,                                 22:14, 26:7                remain [1] - 3:7          setup [1] - 13:4
  11:6, 11:15, 11:22,      obstructing [1] - 6:21
                                                     presume [1] - 11:11         remedy [2] - 24:4         ship [1] - 16:10
  12:4, 12:6, 12:9,        obviously [1] - 22:8
                                                     presuming [1] - 5:21        remember [1] - 13:24      show [5] - 6:4, 10:19,
  22:11, 22:13, 24:15,     October [1] - 6:15
                                                     pretty [1] - 14:21          reported [1] - 26:7        22:2, 22:3, 23:18


                                                CATLETT REPORTING
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 647 of 1116 PageID #:
                                     7677
                                                                              4
 showed [1] - 23:6            7:13, 7:17, 7:20,          16:20, 19:10               11:22, 12:4, 12:6,
 showing [1] - 21:12          7:23, 8:1, 8:2, 8:6,     TWENTY [1] - 1:23            12:9, 22:11, 22:13,
 shown [1] - 23:7             8:10, 8:15, 8:25, 9:4,   Twenty [2] - 2:6, 5:9        24:15, 25:17, 25:23
 significant [1] - 11:2       9:5, 9:7, 9:13, 10:9,    TWENTY-SECOND [1]           willing [1] - 21:17
 silent [1] - 3:7             10:13, 11:18, 12:12,       - 1:23                    witness [1] - 18:8
 sit [3] - 8:16, 9:14,        12:17, 12:25, 13:7,      Twenty-second [2] -         woman [3] - 19:9,
  10:12                       13:10, 13:14, 13:17,       2:6, 5:9                   19:17, 22:9
 situation [1] - 7:19         13:20, 13:23, 14:3,      twice [1] - 24:2            wreaked [1] - 23:11
 six [2] - 6:1, 6:11          14:14, 14:23, 15:1,      two [7] - 5:16, 5:18,       wreaking [1] - 6:23
 sleep [2] - 17:21,           15:6, 15:10, 15:19,        6:10, 12:20, 14:15,
  17:22                       15:22, 15:25, 16:4,        14:17, 16:19                         Y
 smells [1] - 21:23           16:9, 16:15, 16:19,      two-year [1] - 5:18
 smoother [1] - 3:25          16:24, 17:3, 17:5,       type [1] - 22:1             yards [1] - 24:19
 society [1] - 23:16          17:9, 17:12, 17:17,                                  year [5] - 5:18, 5:21,
                              17:22, 18:1, 18:4,                                    6:1, 6:15, 11:4
 sorry [2] - 20:8, 20:18
                              18:8, 18:12, 18:15,
                                                                  U
 speaking [1] - 11:19                                                              years [2] - 6:9, 6:11
                              18:17, 18:24, 19:2,      unless [1] - 20:12          yesterday [16] - 3:19,
 special [1] - 5:25
                              19:6, 19:10, 19:13,      up [10] - 6:19, 9:10,        9:24, 10:1, 12:18,
 St [15] - 5:14, 5:16,
                              19:19, 19:23, 19:25,      10:19, 12:2, 19:17,         14:2, 14:4, 14:5,
  5:17, 5:24, 6:14,
                              20:3, 20:5, 20:6,         21:12, 22:2, 22:3,          14:6, 14:11, 14:24,
  6:23, 6:24, 11:14,
                              20:8, 20:10, 20:14,       23:6, 23:18                 15:16, 16:1, 21:10,
  12:15, 14:25, 17:19,
                              20:18, 20:19, 20:21,                                  22:14, 23:6
  17:23, 23:12, 26:6
                              20:22, 20:24, 20:25,
 ST [2] - 1:1, 1:22                                                V               yourself [1] - 20:16
                              21:4, 21:5, 22:12,
 stalking [2] - 14:8,
                              23:21, 24:13, 24:16,     vehicle [1] - 5:1
  15:13
                              24:21, 24:25, 25:4,      verify [3] - 9:11, 10:24,
 standard [1] - 23:25
                              25:7, 25:9, 25:15,        22:15
 STATE [3] - 1:1, 1:5,
                              25:20                    victim [17] - 2:20,
  26:8
                            theft [8] - 5:20, 5:23,     4:25, 5:2, 7:2, 8:20,
 State [6] - 2:4, 4:18,
                              6:2, 6:6, 6:10, 6:13,     9:16, 9:17, 10:24,
  9:15, 21:19, 22:11,
                              6:14, 6:22                14:7, 21:18, 22:5,
  26:6
                            thefts [2] - 11:8, 11:10    22:13, 22:15, 22:21,
 State's [1] - 4:19
                            threat [2] - 23:16,         23:9, 23:17
 statement [4] - 3:10,
                              23:17                    Victim [2] - 8:22, 10:7
  4:23, 7:7, 7:8
                            three [2] - 6:9, 11:4      victim's [1] - 10:17
 stay [2] - 17:18, 24:19
                            three-year [1] - 11:4      victims [1] - 10:16
 steep [1] - 21:25
                            tight [3] - 8:16, 9:14,    violence [2] - 4:24,
 steps [1] - 23:13
                              10:12                     6:18
 still [3] - 5:10, 23:15,
                            TINA [1] - 1:21            vs [2] - 1:7, 26:9
  24:5
                            Tina [2] - 26:3, 26:17
 stock [1] - 16:10
 stocking [1] - 16:9
                            tissue [1] - 16:9                     W
                            today [10] - 3:21, 4:8,
 strange [1] - 8:2
                              4:14, 7:25, 8:4, 8:5,    wait [1] - 8:16
 stuff [2] - 16:10, 16:11
                              10:4, 10:5, 17:21,       waiting [1] - 15:13
 subject [1] - 2:20
                              25:12                    Walmart [1] - 16:11
 substance [2] - 5:8,
                            together [1] - 5:24        warehouse [3] -
  6:20
                            tonight [1] - 17:21         16:14, 16:16
 summons [1] - 22:1
                            top [1] - 5:19             warrant [7] - 3:1, 9:18,
                            tough [2] - 13:4, 14:20     9:22, 22:14, 22:22,
            T               traffic [1] - 14:16         24:2
                            TRANSCRIPT [1] -           week [2] - 2:18, 17:6
 Target [1] - 16:11
                              1:12                     weeks [1] - 16:19
 testify [1] - 21:21
                            trial [2] - 3:3, 4:21      whatsoever [1] -
 THE [112] - 1:1, 2:3,
                            trouble [1] - 8:21          18:22
   2:10, 2:11, 2:16,
                            true [1] - 26:12           Whyte [2] - 1:2, 2:6
   2:17, 2:23, 2:24, 3:5,
                            trust [1] - 8:4            Williams [1] - 4:17
   3:6, 3:8, 3:9, 3:11,
                            truth [1] - 8:9            WILLIAMS [19] - 4:19,
   3:12, 3:16, 3:17,
                            try [2] - 11:20, 13:3       8:24, 9:17, 9:24,
   3:18, 3:23, 3:24,
                            trying [7] - 3:21, 3:22,    10:1, 10:6, 10:20,
   3:25, 4:2, 4:6, 4:10,
                              4:3, 9:9, 15:15,          10:23, 11:6, 11:15,
   4:11, 4:16, 4:17,


                                                  CATLETT REPORTING
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 648 of 1116 PageID #:
                                     7678




     EXHIBIT 173
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 649 of 1116 PageID #:
                                     7679
                                                                              1



1             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                             STATE OF MISSOURI
2                    Honorable Calea Stovall-Reid, Judge
3    STATE OF MISSOURI,                  )
                                         )
4                      Plaintiff,        )
                                         )
5              vs.                       )   Cause No. 1922-CR02482-01
                                         )
6    JUSTIN BUGGS,                       )
                                         )
7                      Defendant.        )
8
                      BOND HEARING - INITIAL APPEARANCE
9
                               October 21, 2019
10
11
     FOR THE PLAINTIFF:                  FOR THE DEFENDANT:
12
     Mr. Jonathan Phipps                 Mr. Aaron Banks
13   Ms. Sydney Haberberger              Assistant Public Defender
     Assistant Circuit Attorneys         1114 Market Street, #602
14   1114 Market Street, #401            St. Louis, MO 63101
     St. Louis, MO 63101
15
16
17
18
19
20
21
22
23               KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                         OFFICIAL COURT REPORTER
24                   CITY OF ST. LOUIS CIRCUIT COURT
                     TWENTY-SECOND JUDICIAL CIRCUIT
25
                                                   Dixon v. City of St. Louis, 04306
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 650 of 1116 PageID #:
                                     7680
                                                                              2



1                THE COURT:       Are you Mr. Buggs?
2                THE DEFENDANT:          Yes.
3                MR. BANKS:      I'm here for Mr. Buggs, Your Honor.
4                THE COURT:       Let's hear from the State first.
5                MR. PHIPPS:      Thank you, Your Honor. Justin Buggs
6    has been charged with resisting arrest, risking injury or
7    death, and is currently held on no bond. We would ask that
8    the Court take judicial notice of its file in this case,
9    including the bond commissioner's report.
10               THE COURT:       All right. Mr. Kearbey, do you have
11   anything you want to add?
12               COMMISSIONER KEARBEY:             Judge, we show priors:
13   2008, possession of a controlled substance; 2009, robbery
14   second; 2016, a receiving stolen property; a 2016 theft,
15   over; a 2016 tampering first motor vehicle, and he has a
16   pending case on resisting.
17               MR. PHIPPS:      Ma'am, the facts of this case are
18   that a stolen vehicle is reported --
19               THE COURT:       Counsel, I'm reading the probable
20   cause statement, so if you don't have anything to add, you
21   don't have to keep doing that because I'm looking at it.
22               MR. PHIPPS:      Yes, Your Honor.
23               THE COURT:       Do you have anything else you want to
24   add?
25               MR. PHIPPS:      No. We would simply point out, Your
                                                   Dixon v. City of St. Louis, 04307
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 651 of 1116 PageID #:
                                     7681
                                                                              3



1    Honor, that his lengthy criminal history that was just
2    pointed out by the bond commissioner included an ongoing
3    series of thefts and robberies and the fact that he has a
4    pending case right now.
5                THE COURT:       All right.
6                MR. PHIPPS:      And the State would recommend a
7    $25,000 cash bond.
8                THE COURT:       Okay. All right. Mr. Banks?
9                MR. BANKS:      Thank you. I would like to ask the
10   State actually -- I appreciate them giving a recommendation
11   at this time for their bond amount. What is that
12   calculation based on in this particular case?
13               MR. PHIPPS:      In this particular case, looking at
14   Mr. Buggs' criminal history, his ongoing criminal history,
15   especially the fact that he previously served probation and
16   had that revoked, because of his repeated criminal actions,
17   and the fact that he currently has another pending resisting
18   arrest charge when he picked up this one, we believe that a
19   $25,000 cash bond is what's necessary to secure the safety
20   of the community.
21               MR. BANKS:      Okay, and that was the basis?
22               MR. PHIPPS:      Yes, sir.
23               MR. BANKS:      So I would like to point out, Your
24   Honor, here that, to my knowledge, the State hasn't spoken
25   with my client. They don't know what my client can afford.
                                                   Dixon v. City of St. Louis, 04308
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 652 of 1116 PageID #:
                                     7682
                                                                              4



1    They don't know what his family can afford. I can say he
2    was recently picked up on this case, and I do represent him
3    on the previous case. That is also a resisting charge.
4                This is what I can say about Mr. Buggs. Mr. Buggs
5    does not have a problem showing up in court. He showed up
6    to court last week successfully and provided me with an
7    updated phone number in order to contact him. He is not a
8    flight risk in this particular case, Your Honor. There
9    should be no clear and convincing evidence that he would be
10   anything to the contrary to be a flight risk. He is not a
11   threat to the community, Your Honor.
12               Again, these charges are, again, resisting
13   charges. I don't see anything about tampering or anything
14   else like that. His family -- his mother, father, brother,
15   sister -- they're all from St. Louis City and St. Louis
16   County. He does have a support system here. He has been
17   gainfully employed. He's working at Campbell's Construction
18   Company, and it's his stepfather's construction company.
19   He's done that for quite some time.
20               He completed high school, Mehlville High School.
21   He was a Harris-Stowe business administration major and
22   entrepreneurship back in 2013, and he was able to complete
23   his freshman year.
24               He's been in the community his entire life, since
25   about 1986, and yes, he does have several convictions, but
                                                   Dixon v. City of St. Louis, 04309
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 653 of 1116 PageID #:
                                     7683
                                                                              5



1    that should not be the sole basis of why he would be
2    detained at this particular point in time.
3                Again, as I said before, just a week ago he was on
4    bond, he was reporting to Division 16 with no problems
5    without me even having to remind him, so he's well aware of
6    the importance of coming to court and resolving his issues
7    here with the Court. He has no problem with doing that. I
8    am much better able to assist him and interact with him when
9    he is out on bond, and I'm able to communicate that way, and
10   he's able to work, go home and be a productive individual.
11               I understand that this is a new charge, but again,
12   he would have no problem appearing just the same as he
13   already has for his court dates, Your Honor. If anything,
14   if it would really -- if the Court really feels it's
15   necessary, he would be open to GPS monitoring; perhaps the
16   Court would entertain doing that, and then maybe removing
17   him off of GPS monitoring once he's shown that he's
18   successfully able to show up. Although, he is already
19   showing up for court anyway.
20               THE COURT:       Yeah, but he's picking up new cases
21   while he's on bond.
22               MR. BANKS:       And I understand that. So again, I
23   don't have the discovery. I don't have the police report.
24   I don't have any of that information to really dispute the
25   facts, and again, because I just received notice of this, I
                                                   Dixon v. City of St. Louis, 04310
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 654 of 1116 PageID #:
                                     7684
                                                                              6



1    haven't been able to speak with him on this particular case.
2                But again, I have a lot of knowledge of Mr. Buggs,
3    and I do -- have had the chance to get to know him, so I'm
4    presenting to you what I do have. If they have discovery,
5    I'll review that.
6                THE DEFENDANT:          Excuse me, Your Honor.
7                THE COURT:       He wants to make a statement.
8                MR. BANKS:      Now, Mr. Buggs, remember, we're in
9    open court here. There's a prosecutor. So if you have a
10   question, just be mindful of that; okay? I would rather you
11   just wait until --
12               THE DEFENDANT:          I understand that. I was just in
13   court Friday, Your Honor, when they locked me up, when I got
14   incarcerated. This is the charge that they picked up --
15   they TUA'd it. This happened like three, four, five months
16   ago. They're just now picking it up on me. I didn't even
17   know I had a warrant and I got locked up in court. I was in
18   court, reporting. I'm out on bond. I went to court, and
19   they locked me up in court. I was trying to see if I
20   could get a recognizance bond, your Honor.
21               MR. BANKS:      So again, your Honor, threat to the
22   community, flight risk, he is neither of those. He's
23   interested in resolving his cases.
24               THE DEFENDANT:          I've shown up for every court date
25   I had.
                                                   Dixon v. City of St. Louis, 04311
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 655 of 1116 PageID #:
                                     7685
                                                                              7



1                MR. BANKS:      He's interested in doing some
2    diversion programs that we're trying to work out right now,
3    Your Honor. So there is an end in sight, and it would be
4    important if I could actually get him out reporting to the
5    sixth floor and talking with me as he's been doing before
6    and reporting to this Court. There's no need for him to be
7    detained in this particular situation; although, I do
8    understand he's picked up a new case.
9                THE COURT:       So Buggs, you're saying this was from
10   June of '19, and it was pending before you picked up the
11   case that you're on bond for now?
12               THE DEFENDANT:          Yes, ma'am. They just picked this
13   up I guess last month or something, whatever. I went to
14   city court and then I went to county court and they locked
15   me up, said I had a warrant for the city. I didn't know
16   what this was about. That's not even the charges they had
17   charged me with, so I don't even know what's going on.
18               THE COURT:       And what's his bond on the other case,
19   the one that he's on bond for now?
20               COMMISSIONER KEARBEY:             I don't have it, Judge.
21   She's going to look it up for us.
22               MR. BARNHART:        It says $500 cash, according to
23   this.
24               MS. HABERBERGER:           $500 cash, Judge, that's
25   correct.
                                                   Dixon v. City of St. Louis, 04312
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 656 of 1116 PageID #:
                                     7686
                                                                              8



1                THE COURT:       Are you working, Buggs?
2                THE DEFENDANT:         Yes, ma'am.
3                THE COURT:       Where are you working at?
4                THE DEFENDANT:         Campbell's Construction Company
5    for my stepfather.
6                THE COURT:       Doing what?
7                THE DEFENDANT:         -- my landlord tomorrow. What did
8    you say, Your Honor?
9                THE COURT:       What are you doing? Are you a laborer
10   or what?
11               THE DEFENDANT:         Yes, ma'am, a laborer for his
12   construction company. Yes, ma'am.
13               THE COURT:       So the case you're on bond for now is
14   from a March 23rd stop, and the case that you were just
15   arrested on is from June 9, so it did happen after the case
16   you're on bond for now.
17               THE DEFENDANT:         Yes, they just picked it up I
18   guess like a month ago.
19               THE COURT:       Right, but what I'm saying to you,
20   it's based on conduct that occurred after you were already
21   on bond.
22               THE DEFENDANT:         Yes, Your Honor. They charged me
23   with something else, and when I went to court, that's what
24   they said. They said I had a warrant for the city, but I
25   didn't know what it was for.
                                                   Dixon v. City of St. Louis, 04313
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 657 of 1116 PageID #:
                                     7687
                                                                              9



1                THE COURT:       Yes, Mr. Banks?
2                MR. BANKS:      I was just going to clarify. I don't
3    think he was saying whether or not it happened before. I
4    think he was saying it happened some time ago and that he
5    was unaware of any pending warrant.
6                THE DEFENDANT:          Yes, Your Honor. I didn't know
7    that they had issued on it. I was just going to court,
8    doing the right thing, and I got locked up in court, Your
9    Honor.
10               MR. BANKS:      And he's been consistent with that,
11   Your Honor, as far as showing up.
12               THE DEFENDANT:          I haven't missed one court date.
13   Please, Your Honor, can I get a second chance, a
14   recognizance bond?
15               MR. BANKS:      Just wait a minute, Mr. Buggs. She's
16   here. She hears you.
17               THE DEFENDANT:          Okay.
18               THE COURT:       All right. The Court will modify the
19   bond to $25,000, 10 percent with GPS, so that means you need
20   $2,500, and you're going to have to pay for the GPS
21   monitoring.
22               THE DEFENDANT:          Okay. What if I can't pay it,
23   Your Honor?
24               THE COURT:       If you can't pay it, then you're not
25   going anywhere because the condition of your bond is that
                                                   Dixon v. City of St. Louis, 04314
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 658 of 1116 PageID #:
                                     7688
                                                                              10



1    you be on GPS monitoring -- on the GPS.
2                MR. BANKS:      And Mr. Buggs, I'll be in to meet with
3    you this week; okay?
4                THE DEFENDANT:          Okay.
5                MR. BANKS:      If for some reason you can't post
6    that; all right?
7                THE DEFENDANT:          Okay.
8                THE COURT:       Who's filling out the paperwork?
9                MR. BARNHART:        I'm helping him.
10               THE COURT:       Okay. So it's $25,000, 10 percent,
11   plus GPS, report to EMASS. Yes, sir, who is this?
12               SHERIFF:      Judge, up next is line 3 on page 2 of
13   the state's afternoon docket, a Charles Gates.
14               MR. BANKS:      Your Honor, is that secured or not
15   secured?
16               THE COURT:       Oh, the 10 percent, 10 percent cash.
17               MR. BARNHART:        Judge, do you want him reporting to
18   EMASS to install the GPS?
19               THE COURT:       He's got to do it through EMASS, so
20   yes, so he'll have to pay that $30-a-month fee plus the
21   13 --
22               MR. BANKS:      300.
23               THE COURT:       Well, the 300 is the initial
24   installation. Then I think it's $13 a day or something like
25   that, plus $30 reporting fee. I believe that's it.
                                                   Dixon v. City of St. Louis, 04315
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 659 of 1116 PageID #:
                                     7689
                                                                              11



1                                 CERTIFICATE
2                I, Kristine A. Toennies, Registered Merit
3    Reporter, Certified Realtime Reporter, and Certified Court
4    Reporter, do hereby certify that I am an official court
5    reporter for the Circuit Court of the City of St. Louis;
6    that on October 21, 2019, I was present and reported all the
7    proceedings had in the case of STATE OF MISSOURI, Plaintiff,
8    vs. JUSTIN BUGGS, Defendant, Cause No. 1922-CR02482-01.
9                I further certify that the foregoing pages contain
10   a true and accurate transcription of the proceedings.
11
12
                       /s/ Kristine A. Toennies
13                     _________________________________________
                       Kristine A. Toennies, RMR, CRR, CCR #769
14
15
16
17
18
19
20
21
22
23
24
25
                                                   Dixon v. City of St. Louis, 04316
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 660 of 1116 PageID #:
                                     7690




                 EXHIBIT
                   174
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 661 of 1116 PageID #:
                                     7691



             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                           STATE OF MISSOURI
                    Honorable David L. Dowd, Judge

   STATE OF MISSOURI,                   )
                                        )
                Plaintiff,              )     Cause No. 1922-CR02197
                                        )
                vs.                     )
                                        )     Division 16B
                  ,                     )
                                        )
                Defendant.              )




                         FIRST APPEARANCE HEARING
                                TRANSCRIPT




                                 APPEARANCES

   For the Plaintiff:                   For the Defendant:

   Mr. Nicholas Lake                    Mr. Eric Selig
   Asst. Circuit Attorney               Attorney at Law
   1114 Market St., Room 602            120 S. Central Ave., Ste. 130
   St. Louis, MO 63101                  St. Louis, MO 63105




                            SHANA L. CRANE, CCR
                          Official Court Reporter
                            St. Louis, Missouri
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 662 of 1116 PageID #:
                                     7692

     1                      THE COURT:         Mr.                  ?

     2                      DEFENDANT:         Yes, sir.

     3                      THE COURT:         I’m Judge Dowd. This

     4         case is on our docket to review your bond,

     5         currently set at 2,500 cash only. That was set

     6         yesterday. This is a charge of domestic assault

     7         third. Did you know what your bond currently is?

     8                      DEFENDANT:         No, I just found out,

     9         sir.

    10                      THE COURT:         Okay.    Are you working?

    11                      DEFENDANT:         No, sir.

    12                      THE COURT:         What’s the last job

    13         that you held?

    14                      DEFENDANT:         I worked at

    15                      .

    16                      THE COURT:         What was your last day

    17         that you were working?

    18                      DEFENDANT:         2010.

    19                      THE COURT:         All right.     The

    20         prosecutor is here, and he is going to present

    21         some information to the Court about your case,

    22         and there’s also an attorney here, Mr. Eric

    23         Selig, and he’s going to represent you for this

    24         hearing only while we review the conditions of

    25         your release, if any. All right?




                                                                           2
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 663 of 1116 PageID #:
                                     7693

     1                      DEFENDANT:         Yes, sir.

     2                      THE COURT:         Okay, Mr. Lake?

     3                      MR. LAKE:         Thank you, Your Honor.

     4         Just one second. Your Honor, I would ask that the

     5         Court take judicial notice of the court file and

     6         the Bond Commissioner Report.

     7                      THE COURT:         Granted.

     8                      MR. LAKE:         Thank you.    Your Honor,

     9         the state believes that the bond currently set at

    10         $2500 cash only is appropriate in this matter.

    11         This is a case where the defendant and the victim

    12         had been dating for about a year and were living

    13         together. Evidently, the defendant and the victim

    14         were in a car driving when the victim informed

    15         the defendant that she no longer wanted to

    16         continue their relationship. The defendant

    17         subsequently struck the victim in the side of the

    18         head and forced her out of the vehicle. The

    19         victim had to contact her adult children to come

    20         pick her up. I have a victim impact statement I

    21         would like to share with the Court.

    22               [The prosecutor handed the document to the

    23         Court and the Court reviewed it at this time.]

    24                      THE COURT:         All right.

    25                      MR. LAKE:         Your Honor, may I just




                                                                           3
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 664 of 1116 PageID #:
                                     7694

     1         briefly add, having reviewed the defendant’s

     2         criminal history, I don’t show any prior felony

     3         convictions, however, I will point out that I am

     4         showing a finding of guilt in 1993 for a weapons

     5         offense out of the State of Illinois. It looks

     6         like it was a one-year probation for that, it’s a

     7         misdemeanor. And from 2012, I’m showing a driving

     8         while revoked. And finally, I’ll just add that in

     9         this matter, the defendant actually struck -- is

    10         said to have struck the victim on the side of her

    11         head with a handgun. I don’t know if I stated

    12         that earlier, but having reviewed the statement,

    13         I wanted to make that clear to the Court as well.

    14                      THE COURT:         Thank you. Mr. Selig?

    15                      MR. SELIG:        Sure.   Mr.          , I

    16         just want to remind you, you’re on screen and

    17         stop -– stop, sir.        I just want to remind you

    18         that you’re not to talk out of turn, okay? You

    19         should remain silent. Got it?

    20               [No response.]

    21               Thank you, Judge.       Mr.            has no priors,

    22         although, the charge is a felony, but it’s the

    23         lowest level felony that there is. I don’t have

    24         information if Mr.              is employed or not.

    25               Sir, are you employed? Do you work, Mr.




                                                                             4
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 665 of 1116 PageID #:
                                     7695

     1                 ?

     2                        DEFENDANT:       No, sir.

     3                        MR. SELIG:       No?

     4                        DEFENDANT:       No, sir.

     5                        MR. SELIG:       How long have you lived

     6         in the St. Louis metropolitan area?

     7                        DEFENDANT:       Almost eight years.

     8                        MR. SELIG:       Almost eight years,

     9         okay.       So, Your Honor, what we are asking for is

    10         that he be placed on a personal recognizance with

    11         GPS monitoring and with orders that he remain

    12         away from the woman who has made the allegations

    13         against him.

    14                        THE COURT:       All right.     Have you

    15         seen this?

    16                        MR. SELIG:       I did look at it. I

    17         read it, though briefly.

    18                        THE COURT:       I have some concerns

    19         about the allegations that he has threatened to

    20         kill himself.

    21                        MR. SELIG:       Well, Your Honor, then

    22         I would ask that perhaps Mr.                 have some

    23         kind of mental health review and that he

    24         participate in counseling while his case is

    25         pending, if that’s deemed necessary by mental




                                                                           5
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 666 of 1116 PageID #:
                                     7696

     1         health experts. You know, we do have -- Places

     2         for People does do intakes. One of the things

     3         that they concentrate on are substance abuse and

     4         mental health intake, and I know they do intakes

     5         Monday through Friday 8:30 to 11:30. That might

     6         be an organization that could help him if there

     7         is concerns about Mr.                 hurting himself.

     8                      THE COURT:         Mr.          , I don’t

     9         want you to talk about this case, but let me ask

    10         you generally, do you believe you’re a threat to

    11         harm yourself or anyone else?

    12                      DEFENDANT:         I was about to go to

    13                                psych ward before this

    14         happened.

    15                      THE COURT:         All right. I appreciate

    16         that honesty. That’s my concern. Of course, I’m

    17         concerned about the alleged victim as well, but

    18         we have concern about your mental health also.

    19         So, Mr. Selig, I would like to have that

    20         evaluation done prior to Mr.                ’s release, if

    21         that’s -- I don’t want to necessarily order a

    22         psych evaluation because it takes so long but, do

    23         you have any other ideas? I think I’m going to

    24         maintain the bond and give us a chance to tend

    25         to, as Mr.            acknowledges, some mental




                                                                            6
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 667 of 1116 PageID #:
                                     7697

     1         health issues.

     2                      MR. SELIG:         Judge, I don’t think

     3         Places for People would come and visit in the

     4         Department of -- in the Justice Center.

     5               [Mr. Selig confers with a Places for People

     6         representative off the record.]

     7                      THE COURT:         I think what we are

     8         going to do, Mr.            , we are going to keep you

     9         where you are and we are going to try to get you

    10         on the docket for this Friday to be assessed by

    11         the -- if you keep shaking your head, it’s only

    12         going to get worse for you, Mr.                , so I

    13         don’t appreciate the reaction.         If you read the

    14         impact statement that I read, it might be a no

    15         bond. So, if you want to continue to have a

    16         reaction to this proceeding, go ahead. Do you

    17         understand me?

    18                      DEFENDANT:         Yes, sir.

    19                      THE COURT:         So, we are going to set

    20         you for this Friday, if that’s doable, for

    21         assessment on the treatment court mental health

    22         docket, I think with Judge Sullivan, and have a

    23         more informed review of your current mental

    24         health state and the facts surrounding this case.

    25         So that will be the Court’s ruling.




                                                                           7
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 668 of 1116 PageID #:
                                     7698

     1                      MR. SELIG:         Judge, just to be

     2         clear, his bond remains the same, but he is

     3         ordered to be assessed on the treatment mental

     4         health -- I’m just writing it out here so I want

     5         to make sure to get it correct.

     6                      THE COURT:         Yes.   That will be this

     7         Friday at 9:30.      All right, thank you.

     8               [End of Proceeding.]

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25




                                                                           8
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 669 of 1116 PageID #:
                                     7699

    1                           REPORTER'S CERTIFICATE

    2                      I, Shana L. Crane, Certified Court

    3          Reporter, do hereby certify that I was the

    4          official court reporter for Division 16B of the

    5          City of St. Louis Circuit Court, St. Louis,

    6          Missouri, and that I was present and reported all

    7          of the proceedings in State of Missouri,

    8          Plaintiff, vs.                   , Defendant, case

    9          number 1922-CR02197.       I further certify that the

   10          foregoing pages contain a true and accurate

   11          transcription of the proceedings.

   12

   13

   14

   15

   16
   17                                  /s/Shana L. Crane, CCR
   18                                  Official Court Reporter
   19

   20

   21          Transcript completed on:       July 21, 2020

   22

   23

   24

   25




                                                                          9
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 670 of 1116 PageID #:
                                     7700




     EXHIBIT 175
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 671 of 1116 PageID #:
                                     7701

              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                       HONORABLE CLINTON R. WRIGHT


         STATE OF MISSOURI,         )
                                    )
              Plain iff,            )
                                    )
          .                         ) No. 1922-CR03411
                                    )
         KEVIN LAMARR GILLUM,       )
                                    )
              Defendan .            )
         __________________________________________________
                        FI    APPEA ANCE HEA ING
         __________________________________________________
              On Monda , Oc obe 28, 2019, he abo e-en i led
         ca e came on eg la l fo hea ing befo e he
         Hono able Clin on R. W igh , J dge of Di i ion 16B of
          he T en -Second J dicial Ci c i in he Ci              of
         S . Lo i .
                                   APPEA ANCE
              The S a e of Mi o i a             ep e en ed b Jona han
         Phipp , A i an Ci c i A o ne , Ci              of S . Lo i ,
         S a e of Mi o i.
              The Defendan     a     ep e en ed b E ic Ba nha ,
         A o ne a La .




                JENNA L. HIGGINS, CCR #998, CSR (MO & IL)
                         OFFICIAL COURT REPORTER
                            CITY OF ST. LOUIS
                    TWENTY-SECOND JUDICIAL CIRCUIT

                                                     Dixon v. City of St. Louis05265
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 672 of 1116 PageID #:
                                     7702
                                                                                2



   1                 HE CO     : We' e he e on he eco d,
   2    1922-CR03411; S a e       . Ke in Lama   Gill m, cha ged
   3     ih       alking fi     deg ee. The p e ial elea e
   4     ho       e e al c    en o p io ma e .
   5                BOND COMMI IONE : Bo h, J dge. M . Gill m
   6    ha po e ion of a con olled           b ance, nla f l         e
   7    of a eapon. In 1993, he go one ea on ha .
   8    Dome ic a a l         hi d, '05. T o ea     confinemen on
   9     ha . Re i ing a e , 2014. T o ea               confinemen
  10    on ha . A a l fo           h in iola ion of an o de of
  11    p o ec ion -- iola ing Ad l Ab e Ac , 2017. T o
  12     ea   on ha . Tha         a comple ed and ha      a on
  13    p oba ion and hen a comple ed 7/19 of hi             ea .
  14                He' p e en l on pa ole fo a         alking
  15    fi    ,    o co n . Tha con ic ion a in 2018.
  16    Th ee ea      in he depa men of co ec ion on ha .
  17    And he had a la cen in '91. 180 da         jail ime and
  18     ha   a in U ah.
  19                 HE CO     : All igh . The S a e.
  20                M . PHIPP : J dge, he S a e o ld e e
  21     ha   he Co          ake j dicial no ice of i   file and
  22     he bond commi ione '        epo .
  23                 HE CO     : I ha e done o and ead bo h.
  24                M . PHIPP : All igh . J dge, a indica ed
  25    in he p obable ca e         a emen on hi ca e, hi i
                                                    Dixon v. City of St. Louis05266
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 673 of 1116 PageID #:
                                     7703
                                                                                  3



   1    a ela ion hip i h m l iple e en         occ      ing again
   2     hi   ic im a     he hand of hi defendan .
   3               A    a j      ead b     he bond commi ione ,
   4     he e a e m l iple iola ion of o de of p o ec ion
   5    and   alking cha ge . Addi ionall , he ic im ha
   6    made a    a emen . Wo ld he Co         like me o ead
   7     ha in o he eco d?
   8                HE CO     : Yo ma .
   9               M . PHIPP : Yo      Hono --
  10                HE CO     : Ho long i i ?
  11               M . PHIPP : T o pa ag aph .
  12                HE CO     : Le me ee i .
  13               M . Ba nha , ha e o        een hi ?
  14               M . BA NHA : No.
  15                HE CO     : J     fo   he eco d, I' e ead
  16     he ic im'      a emen .
  17               M . Ba nha , i M . Gill m en e ing a plea
  18    of no g il      and ai ing fo mal eading?
  19               M . BA NHA : Ye , Yo        Hono .
  20               M . PHIPP : J dge, o       conce n fo       he
  21     ic im in hi ca e i ob io l           hi defendan can'
  22     eem o     a a a f om hi         ic im. The S a e o ld
  23    be e e ing ha         he bond be amended 45,000 ca h
  24    onl   i h he added condi ion of GPS,           a a a f om
  25     he ic im and he      e idence, and Ema .
                                                      Dixon v. City of St. Louis05267
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 674 of 1116 PageID #:
                                     7704
                                                                                  4



   1                 HE CO   : I i c         en l    e a no bond.
   2               M . PHIPP : Tha i co ec , J dge.
   3                 HE CO   : The S a e i          gge ing 45,000
   4    ca h onl ?
   5               M . PHIPP : Ye , J dge.
   6                 HE CO   : M . Ba nha .
   7               M . PHIPP : Thank o , J dge.
   8               M . Gill m, I'm E ic Ba nha . I'm o
   9    a o ne fo      oda onl . I'm going o a k o a fe
  10      e ion in hope       o       o ge    o     bond ed ced,
  11    oka ?
  12                 HE DEFENDAN : Oka .
  13               M . BA NHA : A e o         o king?
  14                 HE DEFENDAN : (Nodding).
  15                 HE CO   : Did o      a    o a e?
  16                 HE DEFENDAN : Ye .
  17               M . BA NHA : Whe e a e o           o king a ?
  18                 HE DEFENDAN : A.W.Neal Elec ic.
  19               M . BA NHA : I       ha a 40-ho         eek job?
  20                 HE DEFENDAN : Ye .
  21               M . BA NHA : And ha do o do he e?
  22                 HE DEFENDAN : Labo e .
  23               M . BA NHA : And ho m ch do o make an
  24    ho ?
  25                 HE DEFENDAN : $12.
                                                      Dixon v. City of St. Louis05268
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 675 of 1116 PageID #:
                                     7705
                                                                                  5



   1               M . BA NHA : And he e o ld o li e if
   2     o go     elea ed?
   3                HE DEFENDAN : I'm in a       an i ional cen e
   4    a 1621 No h 1        S ee , a half a ho e.
   5               M . BA NHA : Oka . I         ha pa       of o
   6    pa ole?
   7                HE DEFENDAN : Ye .
   8               M . BA NHA : I       ha al o called The
   9    Hono    Cen e ?
  10                HE DEFENDAN : Ye .
  11               M . BA NHA : I       he e an bod in o
  12    famil     ha can affo d o po      10 pe cen bond?
  13                HE DEFENDAN : No. No.
  14               M . BA NHA : Oka . All igh . Thank o .
  15               J dge, I'm going o a k fo a 5,000, 10
  16    pe cen . Hopef ll , The Bail P ojec can po             i.
  17    Repo      o Ema . GPS. S a a a f om he alleged
  18     ic im and ba icall keep, I g e , follo ing he
  19     e m of hi pa ole li ing a        he T an i ion Cen e .
  20    Thank o .
  21                HE CO    : An hing f       he ?
  22               M . PHIPP : No, J dge.
  23                HE CO    : I'm mi nde       anding ome hing
  24     i h ega d o M . Gill m. I         a    in Co n I ha i
  25    i in iola ion of a condi ion of an o de of
                                                      Dixon v. City of St. Louis05269
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 676 of 1116 PageID #:
                                     7706
                                                                                6



   1    p o ec ion.
   2                M . PHIPP : Ye , J dge.
   3                HE CO    : Do o kno        h   ha ' no a
   4    cha ge?
   5                M . PHIPP : I do no off he op of m
   6    head, b     eaec       en l looking p he -- I do no
   7     ee an no e a       o h     ha deci ion a made, J dge.
   8                HE CO    : I'm no able o ef e h m
   9     c een on he bond commi ione ' page, b           I belie e
  10     he o iginal ecommenda ion a 20,000. I ho gh I
  11     a   ha .
  12                BOND COMMI IONE : Ye , J dge. 20,000 ca h
  13    onl .
  14                HE CO    : Ba ed on he cha ge being -- a
  15     hi poin being a D felon , I ill ed ce he bond o
  16     he 20,000-dolla ca h onl le el. And ba ed pon he
  17     e pon e    o M . Ba nha , I ill a         me ha     e need
  18     o e      hi fo No embe 4 h a 10:30 o ha e a mo e
  19    fo mal e ie of he ma e          i h he po ibili        of
  20    famil o a li ing i a ion ha can be e ified
  21    along i h hi emplo men .
  22                I   ill be e fo No embe 4 h a
  23    10:30 a.m. o e ie       ha . In he mean ime, o           bond
  24    i    ed ced o 20,000 ca h onl . All igh ,
  25    M . Gill m?
                                                    Dixon v. City of St. Louis05270
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 677 of 1116 PageID #:
                                     7707
                                                                                7



   1                HE DEFENDAN : Oka .
   2               M . PHIPP : J dge, hile i '         nlikel
   3    ba ed off he an e , can e add he            a -a a
   4    condi ion ?
   5                HE CO    : Ye . I o ld con ide          ha    o
   6    al a    be a fac o    i h a ic im, le alone ome o
   7    of ma e like        alking o o de of p o ec ion and
   8      ch.
   9               Thank o , M . Gill m. Tha        ill end he
  10     eco d.
  11               (End of p oceeding.)
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
                                                    Dixon v. City of St. Louis05271
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 678 of 1116 PageID #:
                                     7708
                                                                                 8



   1                            CERTIFICATE
   2                    I, Jenna L. Higgin , Ce ified Co
   3    Repo e , do he eb ce if         ha I am an official
   4    co     epo e fo       he Ci c i Co         of he Ci     of
   5    S . Lo i ; ha on Oc obe 28, 2019, I a p e en and
   6     epo ed all he p oceeding had in he ca e of S a e
   7    of Mi o i      . Ke in Lama     Gill m,
   8    Ca e No. 1922-CR03411.
   9                    If     he ce if       ha    he fo egoing
  10    page con ain a       e and acc a e ep od c ion of he
  11    p oceeding .
  12
  13
  14                    __________________________
  15                    Jenna L. Higgin , CCR 998
                              CSR (IL and MO)
  16
  17
  18
  19
  20
  21
  22
  23    TRANSCRIBED: J l 30, 2020
  24
  25
                                                     Dixon v. City of St. Louis05272
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 679 of 1116 PageID #:
                                     7709




     EXHIBIT 176
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 680 of 1116 PageID #:
                                     7710

              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                       HONORABLE CLINTON R. WRIGHT


         STATE OF MISSOURI,         )
                                    )
              Plain iff,            )
                                    )
          .                         ) No. 1922-CR03443
                                    )
         KEVIN A. PATRICK,          )
                                    )
              Defendan .            )
         __________________________________________________
                        FI    APPEA ANCE HEA ING
         __________________________________________________
               On Monda , Oc obe 30, 2019, he abo e-en i led
         ca e came on eg la l fo hea ing befo e he
         Hono able Clin on R. W igh , J dge of Di i ion 16B of
          he T en -Second J dicial Ci c i in he Ci                of
         S . Lo i .
                                    APPEA ANCE
               The S a e of Mi o i a             ep e en ed b De ek
         Spence , A i an Ci c i A o ne , Ci                of
         S . Lo i , S a e of Mi o i.
               The Defendan     a     ep e en ed b Joel J.
         Sch a    , A o ne a La .




                 JENNA L. HIGGINS, CCR #998, CSR (MO & IL)
                          OFFICIAL COURT REPORTER
                             CITY OF ST. LOUIS
                     TWENTY-SECOND JUDICIAL CIRCUIT

                                                      Dixon v. City of St. Louis05315
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 681 of 1116 PageID #:
                                     7711
                                                                                2



   1                HE CO    : Good af e noon, M . Pa ick.
   2    M . Pa ick, o ha e f iend in he co               oom and
   3    al o o     a o ne M . Sch a       .
   4                HE DEFENDAN : Ye , i .
   5                HE CO    : I'm going o e ie          ome
   6    doc men     eal q ick and e'll be igh          ih o.
   7                HE DEFENDAN : Ye , Yo       Hono .
   8                HE CO    : M . Pa ne.
   9               M . PENCE : J dge, ac all I'm going o
  10    appea on behalf of he S a e fo         hi ca e. De ick
  11    Spence , a i an ci c i a o ne .
  12                HE CO    : Wha i      o    name again?
  13               M . PENCE : De ek Spence .
  14                HE CO    : All igh . M . Spence .
  15               M . PENCE : J dge, I ha e a membe of he
  16     ic im' famil he e oda , and I hink he o ld like
  17     o b iefl add e       he Co      ega ding bond. Wo ld
  18     o like o hea f om he no ?
  19                HE CO    : Ye .
  20               M . PENCE : J dge, he e o ld o like
  21    he   o     and a ?
  22                HE CO    : Righ     he e i fine. She on'
  23    be on a came a, o i ' clo e fo         he co      epo e
  24     o hea .
  25                HE IC IM: Hi, Yo       Hono .
                                                    Dixon v. City of St. Louis05316
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 682 of 1116 PageID #:
                                     7712
                                                                                3



   1                HE CO    : Good af e noon.
   2                HE IC IM: I'm hi       o nge    da gh e . I
   3    j     an    o a     hi man ha     eckle l      ook m
   4    fa he ; a h band, a g andfa he , a b o he a a f om
   5    hi famil . M fa he        a a good man. He a ne e a
   6     h ea ening pe on. He ha ed g n . He ha ed d g .
   7    He al a    enco aged and an ed o be i h famil . He
   8     a a ha d o king man. He helped an one he co ld.
   9               Thi man, Ke in, decided o be a eckle
  10    d nk ca ele l        ing a eapon on an innocen man
  11     ha had good in en ion          ing o help o he . I'm
  12    oppo ed o an      ed c ion. He i a ca ele        and
  13     eckle     indi id al ho ha no ega d fo         he afe
  14    of o he .
  15                HE CO    : All igh . Thank o , ma'am.
  16               M . PENCE : J dge, I'm going o a k ha
  17     o   ake in o con ide a ion oda a pa           of he
  18    de e mina ion he he o no M . Pa ick i a dange
  19     o he comm ni , he fac          ha in 2014 M . Pa ick
  20     a a e ed b         he S . Lo i Co n     Police Depa men
  21    in ol ing an inciden     hich happened in a ho e ha
  22    M . Pa ick a        ehabbing.
  23               In ha ca e, he ic im a fo nd in ide
  24     he ho e bea en, bloodied and old police ha
  25    M . Pa ick i      he one ha had done hi         o him.
                                                    Dixon v. City of St. Louis05317
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 683 of 1116 PageID #:
                                     7713
                                                                                   4



   1    M . Pa ick a          he o ne of ha ho e. Neighbo
   2    ac o     he     ee     old police ha      he    a
   3    M . Pa ick ca         ing cleaning   pplie in and o         of
   4     hi ho e p io         o he police a i ing he e.
   5               The e e e ne e cha ge filed in hi ca e
   6    and he a no con ic ed of i , b            I o ld like o
   7    en e in a S a e' E hibi 1 a cop of ha police
   8     epo     ha o line he fac            ha   he police ga he ed
   9    a pa     of ha . And I ill gi e o              ha , a cop . I
  10    ha e p o ided M . Sch a        a cop of ha in ad ance
  11    of oda ' hea ing.
  12                  HE CO    : All igh .
  13               M . PENCE : And, J dge, al o M . Pa ick
  14     a fo nd g il         of po e ing a fi ea m he e in hi
  15    ci c i in 2008, I belie e. I'm o               in 2000 --
  16    J l 28 h, 2009, i        hen ha finding of g il          a.
  17    J dge, he' go a hi o          of ha ing fi ea m on him
  18     hile he' in o ica ed. We belie e ha '              ha
  19    happened in hi ca e o ome e en .
  20               The S a e, J dge, i going o eq e               ha
  21    bond be e a a 100,000 ca h onl . No 10 pe cen .
  22    And if he e e e o be -- if he defendan               ee o
  23    po     ha 100,000 ca h bond, ha he be p             on SCRAM
  24    and ha he no be allo ed o po e              fi ea m .
  25               The S a e feel      ha    ha i      he lea
                                                       Dixon v. City of St. Louis05318
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 684 of 1116 PageID #:
                                     7714
                                                                                  5



   1     e    ic i e amo n of bond o en        e he afe           of he
   2    comm ni    a fa a       ome of he pa      ha M . Pa ick
   3    ha    i h indi id al ge ing h          hile he a e a
   4     ome of he e ho e       ha he o k on and he fac
   5     ha he' had a hi o          of po e ing he e g n . And
   6    g n and alcohol do no mi         ell i h M . Pa ick,
   7    J dge. Tha ' all I ha e o a .
   8                 HE CO    : J        o cla if --
   9               M . PENCE : S e.
  10                 HE CO    : -- ha      he e en     ha     o'e
  11    handed me in hi police epo          f om he pa , a e o
  12      gge ing ha         hi i a imila occ         ence a       o
  13     ha   e ha e he e oda ?
  14               M . PENCE : J dge, I o ld j                a    ha
  15     he e i      o indi id al no po en iall          i h hi
  16    fi    one, a econd one. I kno no hing ha been
  17    p o en in a co       of la , b     he e a e      o
  18    indi id al    ho ha e made imila claim           ha       he
  19    ha e been inj ed o ome e en b M . Pa ick.
  20               No , I kno    hi one appea         o be an
  21    indi id al ha M . Pa ick kne and he had le                     a
  22    in he ho e and fo       ha e e     ea on he end
  23     p -- o 'll ee he'       hi indi id al if o           ead he
  24    police epo       ho a    e       e e el bea en and lef
  25     he e. The e a -- lef         he e long eno gh he e a
                                                      Dixon v. City of St. Louis05319
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 685 of 1116 PageID #:
                                     7715
                                                                                6



   1    d ied blood all a o nd him. He had been bleeding
   2    p of el .
   3               I'       e , e     po ible hi indi id al
   4    co ld ha e ended p decea ed j          a M . John on ended
   5     p decea ed in he defendan ' ho e ha he a
   6     ehabbing. The e i kind of a imila fac pa e n o
   7     he e ca e     hile he a e a li le diffe en , b
   8    J dge, I do belie e ha --
   9                 HE CO    : Wha    a     he e l of hi
  10    ma e ?
  11               M . PENCE : Thi ma e           a -- cha ge
  12     e e ne e filed in hi ma e , J dge. The onl no e
  13    I ha e in hi police epo         i , I belie e i      a    a
  14     he end, ha Ma        D bin a        he p o ec o on ha
  15    ca e and ha he ef ed he ca e ba ed pon lack of
  16    e idence conce ning he e io          ph ical inj        of he
  17     ic im he had ecei ed f om hi inciden . Tha '
  18     he onl no e on he e f om he -- i i on he e
  19    la   page.
  20               B    I    ill do -- I     ill o ld a k o       o
  21    con ide    he hea a     ha i in hi police epo
  22    he e and al o con ide       he fac    of hi ca e, J dge,
  23    and he fac      ha he doe ha e a con ic ion fo
  24     nla f l     e of a eapon. Thank o .
  25                 HE CO    : All igh . M . Sch a         .
                                                    Dixon v. City of St. Louis05320
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 686 of 1116 PageID #:
                                     7716
                                                                                 7



   1               M . CH A       : J dge, le me fi        no e ha
   2    M . Pa ick' mo he , b o he and ncle a e bo h he e
   3    in he co        oom.
   4                HE CO      : Thank o all fo being p e en .
   5               M . CH A       : He doe ha e famil         ppo .
   6    Le me --
   7                HE CO      : Thank o all fo being p e en .
   8               M . CH A       : Le me add e       hi .
   9    Rega ding hi      epo     f om 2014, if o     an     o look
  10    a   he hea a      he fi        hing ha   hi alleged
  11    homele     pe on a , i         ha he ini iall      a ed a
  12    g o p of men nkno n ace, ph ical o clo hing
  13    de c ip ion en e ed he e idence a an nkno n ime
  14     h o gho     he nigh and a acked him         ing hei
  15    hand , fee and fi       .
  16               He hen e ac           ha and change     he     o
  17    la e . And acco ding o M . Pa ick, he en              oa
  18    home ha he o ned and a           ehabbing and hi -- and
  19     he e a a homele        indi id al, he alleged ic im,
  20    in ha home. I don' kno            ha   he ele ance i
  21    he e, b    fo    he fac     ha    he la ha changed
  22     ome ha in he fac         ha     he e i no   hi ca le
  23    doc ine in he S a e of Mi o i.
  24               The home ha M . Pa ick a           ehabbing a
  25    hi home. I don'         hink he S a e o ld a g e ha .
                                                     Dixon v. City of St. Louis05321
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 687 of 1116 PageID #:
                                     7717
                                                                                  8



   1    The ag ee i       a a 1005 Ba e , hich i no            he
   2    g ea e      a ea. He o ned he ho e. He a in he
   3    ho e and he did ha e a fi ea m fo p o ec ion. I
   4    don'       hink i ' abandoned a all ha        he ic im in
   5     hi ca e alked in o he ho e. The e i ma be ome
   6    di c epanc a       o ha hi      ea on      e e fo going in o
   7     he ho e and he he o no            he e a a h ea , b
   8     he la i        ch ha if omeone alk in o o              home
   9     o a e allo ed o nde          he e nece a
  10    ci c m ance .
  11                 M . Pa ick ha     o ked con i en l fo          he
  12    la     decade. B    he a , he ca e e' e alking abo
  13     a an SIS on a plea; one ea SIS f om 2009. I
  14    b o gh a cop of hi        a    e    n in addi ion o hi
  15     ecen pa         b. He o k         o job . He o k
  16    app o ima el 60 ho        a eek a an RN a BJC a             ell
  17    a    he S . Lo i P chia ic Cen e . He make a nice
  18    li ing if he Co        i he     o ee an of hi
  19    info ma ion. I can gi e o          he la    one and I can
  20    gi e o       he o he pa       ba     ell. He e i       he la
  21     a     e    n. We don' ha e 18       e,b      I ha e hem
  22    fo all he p e io          ea . He e i       he pa       b. I
  23    onl ha e BJC f om hi          ea . I don' ha e he
  24    p chia ic cen e . And he e i a cop of he
  25     a an ee deed.
                                                      Dixon v. City of St. Louis05322
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 688 of 1116 PageID #:
                                     7718
                                                                                9



   1               J dge, he e' ob io l de ail and min ia
   2     ha     ill go in o hi in f on of a diffe en j dge
   3    o aj         ignifican l do n he oad f om he e.
   4    Gi en hi lack of hi o        and gi en ha i       a , in
   5    fac , hi home and I belie e he e i a ignifican
   6    legal i    e ha      ill come in o pla , I o ld a k he
   7    Co       o con ide a bond of 50,000 i h 10 pe cen
   8    a ho i ed i h he condi ion of SCRAM hich o ld
   9    add e     an alcohol i    e . And I o ld al o emind
  10     he Co       ha a cha ged i i a C felon a             hi
  11    poin .
  12                 HE CO   : I do ee ha .
  13               M . Spence , an hing f       he ?
  14               M . PENCE : J dge, I o ld no e ha               hile
  15    po en iall     he ic im en e ed he ho e, ha doe
  16    no gi e o      nfea he ed igh      o    e fo ce. The e i
  17    ab ol el no e idence a        hi   ime ha      he e a an
  18     h ea of an       pe of ph ical fo ce f om he ic im.
  19               A   o hea d f om he ic im' da gh e , he
  20    i a good man. I'll be hone         i h o . He doe n'
  21    ha e a    pe of a c iminal hi o        ha indica e he i
  22    a iolen pe on, o e a e planning o ef e ha
  23    claim of he fac      ha he a in he e           ing o       e
  24     ome     pe of ph ical fo ce and i doe belie e ha
  25     omeone lo     hei life. Tha ' a e             e io   ma e
                                                    Dixon v. City of St. Louis05323
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 689 of 1116 PageID #:
                                     7719
                                                                                 10



   1    and j      -- i ma be a C felon , b        omebod lo
   2     hei life.
   3               And addi ionall , J dge, he e i e idence
   4     ha     he defendan p lled he ic im back o            of he
   5    doo a in o he ho e af e          he hoo ing and h               he
   6    doo . And I hink ba ed pon ha and he fac                   of
   7     hi ca e, he S a e doe belie e i i a e , e
   8     e io    ma e . I ' a e          e io      pe of killing
   9     ha , J dge, e hink he e'         ome po en ial ha          hi
  10    indi id al i dange o        o o he people, o people
  11     ha co ld j       come on o a i e and he hoo           fi
  12    and a k q e ion la e .
  13               And d e o ha        pe of beha io , e' e
  14    a king bond be e a 100,000.
  15                HE CO     : All igh . Ve          ell. An hing
  16    el e?
  17               M . PENCE : No, Yo        Hono .
  18                HE CO     : All igh . I don' di ag ee
  19     i h ei he po i ion. I ha e o be bo nd b              ha
  20     he e i in f on of me. And, ob io l , he lo                 of
  21    a life i     agic. I can' be ndone. Tha doe n'
  22    a oma icall mean in e e          i a ion he he i be an
  23    acciden o     he mo     icio     of a e ible i a ion,
  24     he pe on i going o be he efo e locked p fo e e .
  25    I do ha e o look a      he fac    ha    he cha ge he e i
                                                      Dixon v. City of St. Louis05324
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 690 of 1116 PageID #:
                                     7720
                                                                              11



   1    a C felon .
   2               Whe he o no -- and I didn' cha ac e i e
   3     o     po i ion, M . Sch a    ,a       ing he ca e oda
   4    and ha     he e' an a g men      he e i innocence. Tha
   5    come a a la e da e. The le el of g il o              he
   6    le el of innocence come a a la e da e.
   7               I ill a , ho gh, ha f om he p obable
   8    ca e      a emen and f om he famil '        a emen , I
   9    al o ha e he conce n ha i appea            f om he
  10    allega ion    ha alcohol pla ed a ole in i and ha
  11    i     ome hing ha can' be con olled and o ld ca e
  12     o     o ha e con in ed fea , al ho gh M . Sch a       , o
  13    ha e offe ed he be on a SCRAM b acele . If o ' e
  14    familia    i h ha , o can' ha e an alcohol
  15     ha oe e      i ho   i ligh ing p he b acele and
  16     he efo e o       o ld be aken off o      bond i m
  17     nde    anding.
  18               M . CH A     : Ye .
  19                 HE CO   : I o ld a ho i e a bond e ing
  20    of $70,000, 10 pe cen a ho i ed, a SCRAM b acele .
  21    Doe    he SCRAM b acele      e e al o he addi ional
  22    benefi of GPS moni o ing?
  23               M . CH A     : No.
  24                 HE CO   : Can o do bo h?
  25               M . CH A     : We can' . We'd j          a k he
                                                    Dixon v. City of St. Louis05325
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 691 of 1116 PageID #:
                                     7721
                                                                               12



   1    Co       o a ho i e no    he ma im m ho      beca e he
   2     ok      o job and he e i a ime limi . Yo ' e no
   3    a king fo ho e a e ?
   4                  HE CO   : I'm no .
   5                  M . CH A   : I don' kno if o can do
   6    bo h,    o b acele .
   7                  NIDEN IFIED PEAKE : Ema      cha ge     o fo
   8    bo h.
   9                  M . CH A   : I don'     hink he e i an
  10    i    e   i h ha . He o k 60 ho           a eek.
  11                  HE CO   : I i b den ome; ho e e , no
  12    a b den ome on he famil         ho ha lo       hei lo ed
  13    one, o I hink ha         o ld be an app op ia e
  14     eq i emen on hi pa       in o de     o ha e he po ible
  15    oppo     ni    of p oceeding i h hi c iminal ma e on
  16    bond.
  17                  M . PENCE : J dge, o ld e be able o
  18    al o o de he no po e          an fi ea m o i        ha
  19    al ead a       anda d?
  20                  M . CH A   : Tha i fine.
  21                  HE CO   : Tha    ill be. And in addi ion
  22     o ha     i h ega d o he conce n ha alcohol a
  23    in ol ed, i doe ge       ome ha mi k if omeone
  24        ongl o     igh l , I'm no pa ing j dgmen , defended
  25     hem elf o      he he i i     he ca le doc ine o
                                                    Dixon v. City of St. Louis05326
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 692 of 1116 PageID #:
                                     7722
                                                                                 13



   1    an hing el e, he he         ha can o can' be done. And
   2     ome ime    nde infl ence.
   3               I mean, he e' a lo of q e ion do n he
   4     oad ha     ill be an e ed on ha and po ibl all
   5      oa      o ' e aid, M . Spence , b         I feel a     ho gh
   6     he e condi ion     o ld gi e         ome comfo      in kno ing
   7     he e he i and kno ing ha        he e i no alcohol
   8    in ake.
   9               M . CH A        : J dge, e o ld ai e fo mal
  10     eading of he indic men o        he -- I'm o         . The
  11    cha ge a     hi poin and en e a plea of no g il
  12    and j      eq e     a co     da e.
  13                HE CO    : Co       da e i going o be in
  14    Di i ion 25 Decembe 2nd a 9:15 a.m.
  15               M . Pa ick, did o          nde    and all ha ?
  16                HE DEFENDAN : Ye , Yo           Hono .
  17                HE CO    : All igh . Yo ha e ome
  18    condi ion on o       bond. If ho e condi ion a e
  19     iola ed, o       bond o ld be e oked and o            o ld be
  20    locked p. Do o        nde     and ha ?
  21                HE DEFENDAN : Ye , Yo           Hono .
  22                HE CO    : An hing el e fo          he eco d?
  23               M . CH A        : No, Yo    Hono .
  24               M . PENCE : No, Yo         Hono .
  25                HE CO    : Tha concl de          he eco d. Good
                                                       Dixon v. City of St. Louis05327
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 693 of 1116 PageID #:
                                     7723
                                                                               14



   1    l ck o o all.
   2               (End of p oceeding.)
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
                                                    Dixon v. City of St. Louis05328
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 694 of 1116 PageID #:
                                     7724
                                                                                15



   1                            CERTIFICATE
   2                    I, Jenna L. Higgin , Ce ified Co
   3    Repo e , do he eb ce if         ha I am an official
   4    co     epo e fo       he Ci c i Co         of he Ci     of
   5    S . Lo i ; ha on Oc obe 30, 2019, I a p e en and
   6     epo ed all he p oceeding had in he ca e of S a e
   7    of Mi o i      . Ke in A. Pa ick,
   8    Ca e No. 1922-CR03443.
   9                    If     he ce if       ha    he fo egoing
  10    page con ain a       e and acc a e ep od c ion of he
  11    p oceeding .
  12
  13
  14                    __________________________
  15                    Jenna L. Higgin , CCR 998
                              CSR (IL and MO)
  16
  17
  18
  19
  20
  21
  22
  23    TRANSCRIBED: J l 30, 2020
  24
  25
                                                     Dixon v. City of St. Louis05329
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 695 of 1116 PageID #:
                                     7725




             EXHIBIT
               177
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 696 of 1116 PageID #:
                                     7726
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 697 of 1116 PageID #:
                                     7727
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 698 of 1116 PageID #:
                                     7728
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 699 of 1116 PageID #:
                                     7729
                                                                                 4




   1    to enter in a plea of not guilty for you.        We're also going

   2    to talk about your bond today.      Your bond is currently set

   3    at a thousand dollars cash only; no entry in the Grand

   4    Center Arts Academy.

   5               In the courtroom today is attorney for the State

   6    of Missouri.    There's also an attorney that's been appointed

   7    to represent you for this bond matter only.        The two

   8    attorneys in the room have handed me a document that says

   9    that they have agreed for you to be let out on a personal

  10    recognizance bond, which is your promise to come back to

  11    court.

  12               I got to be honest.     I don't know if I want to do

  13    it, I mean, because my answer is why?       If we can't get our

  14    names straight and we try to play games with catching cases

  15    and with getting booked, I'm afraid for public safety

  16    because if I let you out of jail today and you go right on

  17    to Grand Center or someplace else and commit a crime, and

  18    the next thing you know you're telling me, Judge Colona, and

  19    then Judge Colona is booked [sic].       I'm at a loss.      So

  20    here's what we're going to do.      Here's what we're going to

  21    do.

  22               I'm going to -- I'm going to deny putting you out

  23    on recognizance bond.     Say something.    Go ahead and say

  24    something and I'll jack your bond up even more, okay?             It's

  25    my suggestion not to speak.      I'm going to leave your bond
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 700 of 1116 PageID #:
                                     7730
                                                                             5




   1    where it is, all right?      So you want to find somebody to

   2    post a bond for you, great.

   3               Now, I also understand that sometimes I might go

   4    off the chain for no reason, so I'm going to give you

   5    another hearing date on December the 18th at 10:30 in

   6    Division 16B where another judge is going to look at your

   7    case.   Maybe we'll know who you really are by that time.

   8    Maybe we'll have some additional information about aliases

   9    and criminal history, but at the end of the day I ain't

  10    taking a chance to put the public at risk to put you back

  11    out on the street.

  12               Another judge is going to look at this on December

  13    the 18th at 10:30 in Division 16B.       In addition, in order to

  14    get your case moving forward, I'm going to give you a court

  15    date of January the 14th in Division 25, and that's to make

  16    sure that your case starts moving forward and you just don't

  17    sit there and people forget about you.        All right.   Thank

  18    you.

  19               MR. WOLD:    Judge, I have the paperwork out there,

  20    but I'm asking did you -- do you want me to redo this?

  21               THE COURT:     Anything else, deputy?

  22               THE SHERIFF:     No, sir.

  23               THE COURT:     Okay.

  24    [END OF HEARING.]

  25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 701 of 1116 PageID #:
                                     7731
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 702 of 1116 PageID #:
                                     7732
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 703 of 1116 PageID #:
                                     7733
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 704 of 1116 PageID #:
                                     7734
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 705 of 1116 PageID #:
                                     7735
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 706 of 1116 PageID #:
                                     7736




     EXHIBIT 178
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 707 of 1116 PageID #:
                                     7737




               IN THE CIRCUIT COURT OF MISSOURI
             22ND JUDICIAL CIRCUIT, DIVISION 16B
             Honorable Michael F. Stelzer, Judge



 STATE OF MISSOURI,               )
             Plaintiff,           )
                                  )
                                  )
 vs.                              ) Cause No. 1922-CR03633
                                  )
                                  )
                                  )
 LATRAVIA WOODS                   )
             Defendant.           )


                    FIRST APPEARANCE HEARING
       On Wednesday, November 20, 2019, the above cause

 came on for hearing before the Honorable Michael F.

 Stelzer, Judge of Division 16B of the City of St. Louis

 Circuit Court, Missouri.



                           APPEARANCES

       The State, was represented by Steven Payne,

 Assistant Circuit Attorney,       1114 Market Street, Suite

 401, St. Louis, Mo. 63101.

       The Defendant, Latravia Woods, was represented by

 Melinda Gorman, a private attorney, 3703 Watson Road,

 St. Louis, Mo. 63109.




                       Sherry A. Marshall
                     Official Court Reporter
                      22nd Judicial Circuit
                       St. Louis, Missouri
                                                   Dixon v. City of St. Louis 05423
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 708 of 1116 PageID #:
                                     7738




   1    (Wednesday, November 20, 2019)

   2                THE COURT:     Okay.   Ma'am, you are Latravia

   3    Woods?

   4                THE DEFENDANT:     Yes, sir.

   5                THE COURT:     Okay.   I'm Judge Stelzer.        This is

   6    your initial appearance.

   7                THE DEFENDANT:     How are you doing?

   8                THE COURT:     I'm doing fine.     You've been

   9    charged with one count of robbery in the second degree.

  10    That's a B felony.      What is the maximum punishment on

  11    that?

  12                MS. GORMAN:     Fifteen years, Your Honor.

  13                THE COURT:     Fifteen years is the maximum

  14    punishment on that.      Do you understand that, Ms. Woods?

  15                THE DEFENDANT:     Yes, sir.

  16                THE COURT:     Do you have a lawyer that

  17    represents you?     Have you hired a lawyer or applied to

  18    the public defender?

  19                THE DEFENDANT:     No, sir.

  20                THE COURT:     Okay.   So we have a lawyer here,

  21    Ms. Gorman, that is here to represent you on this

  22    initial appearance.      Your bond is currently set at --

  23                MR. PAYNE:     Seventy-five thousand dollars, ten

  24    percent.

  25                THE COURT:     Seventy-five thousand, ten percent

                                                                           2
                                                   Dixon v. City of St. Louis 05424
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 709 of 1116 PageID #:
                                     7739




   1    bond.    That means if you can post ten percent of that

   2    amount, 7,500, you can bond out today.            I'm assuming you

   3    might not be able to do that; is that correct?

   4                THE DEFENDANT:      Yes, sir.

   5                THE COURT:     Ma'am, are you a city resident?

   6    Do you live in the city?

   7                THE DEFENDANT:      No, sir.

   8                THE COURT:     Well, where do you live?

   9                THE DEFENDANT:      Yes, sir.

  10                THE COURT:     Well, which one is it?

  11                THE DEFENDANT:      I'm homeless at the time, sir,

  12    for real.

  13                THE COURT:     How long have you been homeless?

  14                THE DEFENDANT:      Four years going on five.

  15                THE COURT:     Four to five years you've been

  16    homeless?

  17                THE DEFENDANT:      Yes, sir.

  18                THE COURT:     This seems like a rather obvious

  19    question to ask you, but where is your family?

  20                THE DEFENDANT:      My daddy never been in my life

  21    and my mama is somewhere in the county.

  22                THE COURT:     Why aren't you living with her?

  23                THE DEFENDANT:      Because she recently put me

  24    out, sir.

  25                THE COURT:     When you say recently, but you

                                                                            3
                                                    Dixon v. City of St. Louis 05425
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 710 of 1116 PageID #:
                                     7740




   1    told me you were homeless for four to five years; right?

   2                THE DEFENDANT:      Yes.

   3                THE COURT:     Okay.    Say that again.

   4                THE DEFENDANT:      I mean recently.       I'm sorry.

   5    I apologize.

   6                THE COURT:     So I mean are you literally just

   7    living on the street then?

   8                THE DEFENDANT:      Yes, sir.

   9                THE COURT:     Okay.    Ms. Gorman.

  10                MS. GORMAN:     Yes, Your Honor.

  11                THE COURT:     Oh, hold on.     Ma'am, just so you

  12    know, we're on the record.         I have a court reporter

  13    taking everything down.        So we're going to ask you

  14    questions but they have nothing to do with what actually

  15    happened or what you're accused of, okay?             So please be

  16    careful when you are answering these questions; okay?

  17    So only answer the question that we ask you, and do not

  18    talk about the specific facts of what did or did not

  19    happen with this robbery second degree charge that's

  20    been filed against you; okay?

  21                THE DEFENDANT:      Yes, sir.

  22                THE COURT:     Thank you.

  23                MS. GORMAN:     Ms. Woods, this is Melinda your

  24    attorney.     Can you hear me, dear?

  25                THE DEFENDANT:      Yes, ma'am.

                                                                            4
                                                    Dixon v. City of St. Louis 05426
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 711 of 1116 PageID #:
                                     7741




   1                MS. GORMAN:     Okay.    I am looking at all of the

   2    same records that the Judge is looking at here, and it

   3    looks like you've been homeless since you were about 13

   4    years old; is that correct?

   5                THE DEFENDANT:      Yes, ma'am.

   6                MS. GORMAN:     Okay.    Now one of the big things

   7    that judges consider when they're trying to decide an

   8    appropriate bond on a case is a person's ties to the

   9    community; okay?

  10                THE DEFENDANT:      Yes.

  11                MS. GORMAN:     So I can tell you that you're

  12    facing a very serious charge, but you're also very young

  13    and you don't have any priors.         So I want to ask you

  14    some questions so we can maybe kind of flush out some of

  15    the things the Judge is going to have to take into

  16    consideration when he decides what an appropriate bond

  17    is.

  18                So if you are living on the streets how would

  19    you make it to and from your court appearances?

  20                THE DEFENDANT:      I can sneak on the train for

  21    free.

  22                MS. GORMAN:     Okay.    So let me ask you this:         I

  23    am sitting here.      I know you can't see myself or the

  24    prosecutor.     I know the camera only goes one way, but

  25    there is a social worker sitting with me, and he is

                                                                           5
                                                   Dixon v. City of St. Louis 05427
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 712 of 1116 PageID #:
                                     7742




   1    involved with a program through BJC called Relink.               I'm

   2    going to actually let him take the stage for a hot

   3    second, and talk about how a program like that might

   4    suit your needs, and then I'm going to come back and ask

   5    you a couple more questions.

   6                THE COURT:     Go ahead.

   7                MR. BROOKS:     My name is Mr. Brooks.

   8                THE COURT:     Can you hear Mr. Brooks?

   9                THE DEFENDANT:      Barely, sir.

  10                THE COURT:     Okay.

  11                MR. BROOKS:     My name is Phillips Brooks.          I

  12    spoke with Ms. Woods earlier this morning.

  13                THE COURT:     Oh, okay.

  14                MR. BROOKS:     And what I found out after

  15    talking to her is that she has a lot of issues going on,

  16    but I feel like we could assist with her, especially

  17    with the housing, and then getting her back in school

  18    and working on the educations.         She's had some previous

  19    mental health diagnoses, and I'm sure that probably

  20    plays some part, but we have a re-entry program that's

  21    been contracted with the city for about five years now,

  22    and we work with 18 to 26 year olds that are getting out

  23    and helping them get stable.

  24                THE COURT:     How do we get -- in other words,

  25    let's say I do something with the bond.           I'm not saying

                                                                           6
                                                   Dixon v. City of St. Louis 05428
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 713 of 1116 PageID #:
                                     7743




   1    that's what I'm going to do, but let's say I do

   2    something with the bond.        I would make that a condition,

   3    but how do we link you up with her before she's

   4    released?

   5                MR. BROOKS:     My office is 1520 Market Street,

   6    and if she goes on a GPS or something I can give her all

   7    the information.      I staple that to her paperwork,

   8    whether she gets out today or not today so she can reach

   9    out to me.

  10                THE COURT:     Okay.

  11                MS. GORMAN:     And, Your Honor, GPS, if it is a

  12    condition of the bond, I would ask that the Court

  13    obviously waive the cost as we are dealing with an

  14    extremely young person of literally no means.

  15                THE COURT:     Okay.   All right.      Anything else?

  16                MS. GORMAN:     She would be on my caseload

  17    personally.

  18                THE COURT:     What's the name of the program?

  19                MR. BROOKS:     Relink Reentry Community.

  20                THE COURT:     Relink is the program.

  21                All right.     Do you remember meeting this

  22    gentleman this morning?

  23                THE DEFENDANT:      Yes, sir.

  24                THE COURT:     Okay.   And he gave you some

  25    information.     Do you still have that?

                                                                            7
                                                    Dixon v. City of St. Louis 05429
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 714 of 1116 PageID #:
                                     7744




   1                THE DEFENDANT:      He put it in with the

   2    paperwork that I'm supposed to have when I get released.

   3                THE COURT:     Okay.   All right.      So if you get

   4    released that paperwork will be given to you is what

   5    your understanding is; correct?

   6                THE DEFENDANT:      Yes, sir.

   7                THE COURT:     All right.    So, ma'am, I want to

   8    ask you a few other questions.         So you are 17 years old;

   9    correct?

  10                THE DEFENDANT:      Yes, sir.

  11                THE COURT:     Did you finish -- have you ever

  12    attended high school?

  13                THE DEFENDANT:      Yes, sir, I have but I never

  14    finished.

  15                THE COURT:     Okay.   What high school did you

  16    attend and for how long?

  17                THE DEFENDANT:      Northwest Academy of Law and

  18    probably two or three months before I got into a

  19    physical altercation with another female.

  20                THE COURT:     Okay.   All right.      So you don't

  21    work; correct?

  22                THE DEFENDANT:      Yes, sir, that's correct.

  23                THE COURT:     You do not have any money;

  24    correct?

  25                THE DEFENDANT:      Yes, sir, that's correct.

                                                                            8
                                                    Dixon v. City of St. Louis 05430
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 715 of 1116 PageID #:
                                     7745




   1                THE COURT:     Okay.   All right.     Can you take

   2    her off the screen for a moment, deputy?

   3                DEPUTY:    Yes, sir.

   4                THE COURT:     So let's say I give her some sort

   5    of a bond that I guess the Bail Project can't bond

   6    everybody out though, right?         But let's say I lower this

   7    to a point where she's at least eligible.            Where is she

   8    going to live?

   9                MR. BROOKS:     We have some resources at

  10    Salvation Army and she's already connected to BJC

  11    Behavioral Health.

  12                THE COURT:     Has she been following up with

  13    them?    Has there been a gap?

  14                MR. BROOKS:     I think there's been a gap.

  15                THE COURT:     Okay.   Good God.     Okay.

  16                MR. BROOKS:     There is Safe Haven and I'm

  17    reaching out to Dr. Jerry Dunn, who's at UMSL to see if

  18    they take 17 year-olds.

  19                THE COURT:     All right.

  20                Can you bring her back in, deputies?

  21                DEPUTY:    Yes, sir.

  22                THE COURT:     All right.     Ms. Woods, I have

  23    reviewed your bond conditions, and here's what I'm going

  24    to do today.     I'm going to do several things.          I'm going

  25    to set your bond at 35,000, ten percent.            It's possible

                                                                           9
                                                   Dixon v. City of St. Louis 05431
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 716 of 1116 PageID #:
                                     7746




   1    that the Bail Project will bond you out but I can't

   2    guarantee that.      Do you understand that?         So you may not

   3    bond out on this.      Do you understand that?

   4                THE DEFENDANT:      Yes, sir.

   5                THE COURT:     Okay.    If you do you have to get a

   6    hold of this gentleman -- and your name again, sir?                 I'm

   7    sorry.

   8                MR. BROOKS:     Phillip Brooks.

   9                THE COURT:     Phillip Brooks.      You have his

  10    information at Relink.       You have to get a hold of him

  11    immediately upon your release.         You have to reengage

  12    with Barnes Jewish Christian.         I understand that they've

  13    been giving you some help maybe with some mental health

  14    issues; is that correct?

  15                THE DEFENDANT:      Yes, sir.

  16                THE COURT:     Okay.    And you're going to have to

  17    have a home plan which maybe they can help you with at

  18    Relink.

  19                Anything else you can think of, Mr. Payne?

  20                MR. PAYNE:     Judge, we were going to ask that

  21    she have a curfew of 6:00 p.m., but obviously she would

  22    need a home plan for that.

  23                THE COURT:     Yes.    I agree with that.        There

  24    would be a curfew from 6:00 p.m. to 7:00 a.m. and we'll

  25    have to establish a home plan.

                                                                           10
                                                    Dixon v. City of St. Louis 05432
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 717 of 1116 PageID #:
                                     7747




   1                MR. PAYNE:     And that she stays away from the

   2    Marriott Hotel on Washington Avenue.

   3                THE COURT:     Yes.

   4                MR. PAYNE:     And just for the record it was the

   5    State's recommendation that bond be continued at 75,000,

   6    ten percent.

   7                THE COURT:     I understand.

   8                MR. PAYNE:     But I didn't get a chance to do it

   9    on the record.

  10                THE COURT:     Yes, of course.      Go ahead.

  11                MR. PAYNE:     Mainly due to the fact that this

  12    case involved seven individuals including the defendant

  13    striking an individual, the victim on the street who

  14    fell to the ground and was then kicked repeatedly in the

  15    face.    While on the ground it was the defendant who went

  16    through the victim's pockets and took approximately $350

  17    worth of the victim's possessions.

  18                Additionally, the officer did observe the

  19    victim to have a black eye and lacerations to his face

  20    and nose.     He was connected to a convention here in the

  21    City of St. Louis.      Since this event occurred he has

  22    received emergency room care.         He does have a fractured

  23    eye socket, a broken nose and heavy contusions to his

  24    head.    He, so far, has approximately $5,000 in medical

  25    bills due to this incident.        The victim is opposed to

                                                                          11
                                                   Dixon v. City of St. Louis 05433
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 718 of 1116 PageID #:
                                     7748




   1    her being released.

   2                THE COURT:     I'm not releasing her.

   3                MR. PAYNE:     I'm just giving this victim's

   4    statement.

   5                THE COURT:     I'm modifying the bond conditions

   6    and I'll set this for the more formal review under Rule

   7    33.06 for next week at 11/27 at 10:30 a.m.

   8                MS. GORMAN:     Ms. Wood, this is Melinda talking

   9    to you again.     In between now and then the best thing

  10    that you can do to help yourself is to make application

  11    with the Bail Project, and should they elect to post

  12    your bond for you, make sure that the very first thing

  13    that you do upon hitting the streets is to make contact

  14    with Mr. Brooks; okay?

  15                THE DEFENDANT:      Yes.

  16                THE COURT:     All right.    Ms. Woods, did you

  17    hear what she just told you?

  18                THE DEFENDANT:      Yes, sir.

  19                THE COURT:     All right.    Do you have any

  20    questions for me?

  21                THE DEFENDANT:      Nope.

  22                THE COURT:     I am making a finding of indigency

  23    on this after what she's told me.           So you would be

  24    eligible for a public defender services but you need to

  25    apply with them; okay?

                                                                           12
                                                    Dixon v. City of St. Louis 05434
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 719 of 1116 PageID #:
                                     7749




   1                THE DEFENDANT:      Yes, sir.

   2                MR. PAYNE:     Can we have her stay away from the

   3    other co-defendants in this case as well?

   4                THE COURT:     Well, do we know their names?            I'm

   5    happy to do that, but I need to know what their names

   6    are.

   7                MR. PAYNE:     All right.    Give me just a second.

   8                THE COURT:     All right.    Another one of your

   9    bond conditions it to stay away from the Marriott Hotel

  10    on Washington, and you cannot be in the presence of any

  11    of the other individuals that the State alleges you were

  12    with the evening of this robbery second degree.               Do you

  13    understand all of that?

  14                THE DEFENDANT:      Yes, sir.     Can I say

  15    something, sir?

  16                THE COURT:     You can.    Having said that, let me

  17    caution you before you say something.           We've already

  18    been over that this is not the time to discuss the facts

  19    of the case, in other words, what did or did not happen,

  20    whether you did this or did not do this.             So, yes, you

  21    can say something, but if it's going to be on that topic

  22    I would strongly suggest that you do not say it.

  23                Having given you that warning, go ahead.

  24                THE DEFENDANT:      Nevermind then.

  25                THE COURT:     Okay.   Very good.

                                                                           13
                                                    Dixon v. City of St. Louis 05435
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 720 of 1116 PageID #:
                                     7750




   1                MR. PAYNE:     Judge, it is Ronnie Edmond.

   2                THE COURT:     All right.    We'll just put him on

   3    there.

   4                All right.     Thank you, Ms. Woods.

   5                THE DEFENDANT:      Thank you.

   6                          (Off the record.)

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

                                                                          14
                                                   Dixon v. City of St. Louis 05436
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 721 of 1116 PageID #:
                                     7751




                           REPORTER'S CERTIFICATE


      I, Sherry A. Marshall, a Certified Court Reporter,

      hereby certify that I was the Official Court Reporter

      for Division 16 B of the City of St. Louis, 22nd

      Judicial Circuit Court; that on November 20, 2019 was

      present and reported all of the proceedings in State of

      Missouri vs. Latravia Woods, Defendant, Cause

      No.1922-CR03633.

      I further certify that the foregoing 14 pages contain a

      true and accurate reproduction of the proceedings

      transcribed.




      15 pages @ $4.00 per page

       Total     $60.00




      ______________________________________

      /s/Sherry A. Marshall

      Sherry A. Marshall, CCR       # 486

                  Completed:     July 21, 2020




                                                                        15
                                                   Dixon v. City of St. Louis 05437
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 722 of 1116 PageID #:
                                     7752




     EXHIBIT 179
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 723 of 1116 PageID #:
                                     7753




               IN THE CIRCUIT COURT OF MISSOURI
             22ND JUDICIAL CIRCUIT, DIVISION 16B
             Honorable Michael F. Stelzer, Judge



 STATE OF MISSOURI,               )
             Plaintiff,           )
                                  )
                                  )
 vs.                              ) Cause No. 1922-CR03578
                                  )
                                  )
                                  )
 LESTER ALLEN SMITH               )
             Defendant.           )


                    FIRST APPEARANCE HEARING
       On Wednesday, November 20, 2019, the above cause

 came on for hearing before the Honorable Michael F.

 Stelzer, Judge of Division 16B of the City of St. Louis

 Circuit Court, Missouri.



                           APPEARANCES

       The State, was represented by Steven Payne,

 Assistant Circuit Attorney, 1114 Market Street, Suite

 401, St. Louis, Mo. 63101.

       The Defendant, Lester Allen Smith, was represented

 by Melinda Gorman, a private attorney, 3703 Watson Road,

 St. Louis, Mo. 63109.




                       Sherry A. Marshall
                     Official Court Reporter
                      22nd Judicial Circuit
                       St. Louis, Missouri
                                                   Dixon v. City of St. Louis 05438
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 724 of 1116 PageID #:
                                     7754




   1    (Wednesday, November 20, 2019)

   2                THE COURT:     You are Alan Lester Smith?

   3                THE DEFEDANT:      Yes, sir.

   4                THE COURT:     Mr. Smith, you understand what you

   5    are charged with here?       You have one count of making a

   6    terrorist threat, which is an E felony, and you have

   7    three counts of assault in the fourth degree, which are

   8    all C misdemeanors; do you understand that?

   9                THE DEFEDANT:      Yes.

  10                THE COURT:     What is his bond set at?

  11                MR. PAYNE:     Ten thousand dollars cash only,

  12    Judge.

  13                THE COURT:     So your bond is $10,000 cash only.

  14    Do you understand that?

  15                THE DEFEDANT:      Yes, sir.

  16                THE COURT:     Okay.   All right.     So we have a

  17    lawyer here, Ms. Gorman, who is here to represent you

  18    today.    I want to have her talk to you.         I know you

  19    can't see her, but she's sitting right in front of me at

  20    the counsel table.      She is going to discuss a few topics

  21    with you, and when she's finished, then you I are going

  22    to have to discuss some additional topics.            So, please,

  23    give her your attention; okay?

  24                THE DEFEDANT:      Yes, sir.

  25                THE COURT:     Thank you, Mr. Smith.

                                                                           2
                                                   Dixon v. City of St. Louis 05439
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 725 of 1116 PageID #:
                                     7755




   1                MS. GORMAN:     Mr. Smith, this is Melinda Gorman

   2    speaking to you.      Can you hear me all right, sir?

   3                THE DEFEDANT:      Not very well.

   4                MS. GORMAN:     Okay.     I can speak up.     I'm not

   5    shy.    I got a pretty loud voice.        Is that better?

   6                THE DEFEDANT:      Yes.

   7                MS. GORMAN:     Okay, sir.     So today is your

   8    initial appearance.       We are going to be waiving formal

   9    reading of your charges, entering a plea of not guilty

  10    on your behalf, and then trying to ask a couple of

  11    questions about your finances, and see if you need a

  12    public defender.      What the whole situation for me trying

  13    to be arguing a bond for you that you can make and be

  14    able to get out of here.

  15                So I'm assuming it's safe to say that you

  16    don't have $10,000 cash laying around; is that fair?

  17                THE DEFEDANT:      That's fair to say, yes, I do

  18    not.

  19                MS. GORMAN:     Sir, what kind of bond could you

  20    afford to post should the Court grant you a bond

  21    reduction today?

  22                THE DEFEDANT:      Between two to five hundred

  23    cash.

  24                MS. GORMAN:     Did you say between two and five

  25    hundred cash?

                                                                           3
                                                   Dixon v. City of St. Louis 05440
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 726 of 1116 PageID #:
                                     7756




   1                THE DEFEDANT:      Yes, ma'am.

   2                MS. GORMAN:     Okay.     It's my understanding that

   3    you've been in the same home for the last 48 years; is

   4    that correct?

   5                THE DEFEDANT:      Yes, ma'am.

   6                MS. GORMAN:     Okay.     And you own that home;

   7    right?

   8                THE DEFEDANT:      It's a family owned home.         It's

   9    in a trust.

  10                MS. GORMAN:     Okay.     And you have been employed

  11    as a carpenter for the last 20 years with the same

  12    company; is that also correct, sir?

  13                THE DEFEDANT:      Yes, ma'am.

  14                MS. GORMAN:     Okay.     Now, I'm also seeing in

  15    the notes here that you spent some time at the Psych

  16    Center on Delmar?

  17                THE DEFEDANT:      Yes, ma'am.

  18                MS. GORMAN:     Okay.     And you've been previously

  19    deemed unfit for confinement in your past; is that

  20    correct?

  21                THE DEFEDANT:      I didn't understand what you

  22    said.    I'm sorry.

  23                MS. GORMAN:     Okay.     You're on about 15

  24    different medications; is that correct, sir?

  25                THE DEFEDANT:      Yes.    That's from being in

                                                                           4
                                                   Dixon v. City of St. Louis 05441
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 727 of 1116 PageID #:
                                     7757




   1    construction for so many years.

   2                MS. GORMAN:     Okay.    And you're not getting

   3    those medications in the jail?

   4                THE DEFEDANT:      No.

   5                MS. GORMAN:     Okay.

   6                Those are about all of the questions I have of

   7    my client at this time, Your Honor.          And the State can

   8    go ahead.

   9                MR. PAYNE:     Judge, it's the State's position

  10    that bond remain at $10,000 cash only on this case.                The

  11    facts surrounding this case are that on or about

  12    November 13, 2019 officers were called for a suspicious

  13    person at the intersection of Gravois and Bates Avenue

  14    near 7-11 in the City of St. Louis.          When the officers

  15    arrived on the scene they had been informed by multiple

  16    victims that the defendant had what was presumed to be a

  17    firearm that he was directing at multiple vehicles,

  18    which did cause at least one of the victims to back her

  19    car into another vehicle.        He was flourishing a hand gun

  20    out in public in the middle of a busy street, causing a

  21    severe public safety risk to the city residents, along

  22    with putting himself in danger.

  23                Furthermore, the defendant has prior

  24    convictions dating back to 1985, Your Honor, starting

  25    with receiving stolen property.         He also had a

                                                                           5
                                                   Dixon v. City of St. Louis 05442
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 728 of 1116 PageID #:
                                     7758




   1    conviction for DWI misdemeanor in 1995.           In 1995 he also

   2    had an assault third conviction where he was on

   3    probation for 731 days.

   4                In 1997 he had a stealing felony where he had

   5    a suspended execution of sentence, which I believe was

   6    completed with a seven year back up.

   7                He also had another DWI in 1998, which was an

   8    SIS that I believe he completed, and then in 2006 he had

   9    another domestic assault third that was originally a six

  10    month SES that was revoked, and he ending up serving a

  11    six-months confined.       He does have another pending case

  12    in the City of St. Louis, Cause No. 1522-CR05573.               Bond

  13    on that case is currently at $2,500 cash only.

  14                THE COURT:     Is that a probation matter?

  15                MR. PAYNE:     Judge, it's unclear, but it looks

  16    like the warrant was outstanding and then wasn't served.

  17    I'm seeing I believe when I looked it up there were

  18    events that happened in 2018 on it.          That's what I was

  19    trying to determine.       I'll pull it back up.

  20                THE COURT:     Is anybody here on behalf of Mr.

  21    Smith?

  22                UNIDENTIFIED SPEAKER:       I am.

  23                THE COURT:     Okay.   His brother is apparently

  24    in the courtroom.      Mr. Smith.

  25                MR. PAYNE:     Judge, there was an indictment on

                                                                           6
                                                   Dixon v. City of St. Louis 05443
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 729 of 1116 PageID #:
                                     7759




   1    that case in April of 2018.

   2                THE COURT:     On a 2015 case?

   3                MR. PAYNE:     Yes.

   4                THE COURT:     What's the charge?

   5                MR. PAYNE:     Possession of a controlled

   6    substance.

   7                THE COURT:     Mr. Smith, who do you live with?

   8                THE DEFEDANT:      Myself.

   9                THE COURT:     That's it?    Yourself?

  10                THE DEFEDANT:      Yes.

  11                THE COURT:     Do you drive?     Do you have a valid

  12    driver's license?

  13                THE DEFEDANT:      Not at this time, but I do have

  14    a way back and forth, and I have a way with the company

  15    I work with, and as well my brother to be anywhere I

  16    need to be.

  17                THE COURT:     Okay.   All right.

  18                MR. PAYNE:     And, Judge, just for

  19    clarification --

  20                THE DEFEDANT:      And, I --

  21                THE COURT:     Hold on, Mr. Smith.

  22                MR. PAYNE:     On the 2015 case --

  23                THE DEFEDANT:      Yes, Your Honor.

  24                MR. PAYNE:     -- it is outstanding because there

  25    was a failure to appear from 2016 that had been issued

                                                                           7
                                                   Dixon v. City of St. Louis 05444
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 730 of 1116 PageID #:
                                     7760




   1    that was just served.

   2                THE COURT:     Is that a misdemeanor?

   3                MR. PAYNE:     That is a felony possession of a

   4    controlled substance, Judge.

   5                THE COURT:     Okay.   And what's the bond set at

   6    on that one?

   7                MR. PAYNE:     Twenty-five hundred cash only.

   8    Due to the serious nature of these charges along with

   9    the events that occurred leading to his arrest, it is

  10    the State's position that he does pose a safety risk.                I

  11    also do have a statement from the victims on this case.

  12                THE COURT:     Go ahead.

  13                MR. PAYNE:     Your Honor, the truth is that I do

  14    not want other people to have the same thing that

  15    happened to me happen to them.         If he is released I will

  16    not feel pleased.      I am very scared.      I feel very bad.

  17    I'm very afraid.      I cannot sleep.      I'm afraid of people.

  18    I think that everyone that comes near me is going to do

  19    me harm.    For this I'm very scared.        I cannot overcome

  20    this trauma.     I go through the area where this happened

  21    on my way to work and back every day near Bates and

  22    Gravois.    He lives close to this.        I'm scared when I

  23    pass through there.       My life is not the same.        Do not

  24    let him free because this trauma is very serious and I

  25    cannot overcome it.       I feel very traumatized.        I respect

                                                                           8
                                                   Dixon v. City of St. Louis 05445
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 731 of 1116 PageID #:
                                     7761




   1    the decision of the judges of the court, but the fact is

   2    that he will be in the street causing more trauma to

   3    more people because he threatened us with a weapon.                No

   4    one wants to be threatened with a weapon, because on

   5    this morning I was not the only person that was

   6    threatened.     He threatened me directly.        The most

   7    beautiful thing we have is life.          Thank you.

   8                THE COURT:     All right.    Ms. Gorman, you've had

   9    an opportunity to speak with Mr. Smith's brother;

  10    correct?

  11                MS. GORMAN:     I have, Your Honor.

  12                THE COURT:     Any additional information that

  13    may be of some help to the Court?

  14                MS. GORMAN:     Yes, I believe so, Your Honor.

  15    First and foremost I would point out to the Court, as

  16    the Court is already aware, that Mr. Smith does have a

  17    support system; okay?       He does have family in the

  18    community.     He has strong ties to the community.            He's

  19    been in the same house for 48 years.          In the same job

  20    for 20.

  21                What I see, Judge, is that Mr. Smith may

  22    struggle with drinking; okay?         And I think that as

  23    opposed to holding him without bond, I think that the

  24    community would best be served if this Court ordered a

  25    bond that either he could pose or that the Bail Project

                                                                           9
                                                   Dixon v. City of St. Louis 05446
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 732 of 1116 PageID #:
                                     7762




   1    could pose and ordered him to attend AA meetings,

   2    potentially wear a SCRAM bracelet while his case is

   3    pending, or get some sort of help to take care of the

   4    alcoholism, because I think with the different

   5    medications that he is on, Judge, because there are 16

   6    of them, that it's very potentially probable that

   7    alcohol interfered with those medications, and that

   8    that's where some of these impulsive decisions may come

   9    from.

  10                So I think that if we tackle the drinking

  11    we'll be tackling the problem, and that he would not be

  12    a threat to the community.         I think that he's got enough

  13    stability that he is definitely not a flight risk.

  14                THE COURT:     Mr. Smith, how long have you been

  15    working at your current job?

  16                THE DEFEDANT:      Over 20 years, Your Honor.

  17                THE COURT:     Do you make an hourly rate there?

  18                THE DEFEDANT:      No.    I make a salary.

  19    Approximately 30,000 a year.

  20                THE COURT:     Thirty thousand a year.

  21                THE DEFEDANT:      Yes, Your Honor.

  22                THE COURT:     Okay.

  23                THE DEFEDANT:      If I may add something.         On

  24    that time, I was struck in the leg by the vehicle.

  25                THE COURT:     Okay.     Hold on.   Don't talk about

                                                                          10
                                                   Dixon v. City of St. Louis 05447
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 733 of 1116 PageID #:
                                     7763




   1    the case.

   2                THE DEFEDANT:      Thank you.     Thank you.

   3                MS. GORMAN:     That's the reason we're not going

   4    to do that is because we have a court reporter and the

   5    State here.     Why don't we save those conversations for a

   6    time where you have confidentiality.

   7                THE COURT:     All right.    So you make 30,000 a

   8    year.    You live in a house that's in a trust; correct?

   9                THE DEFEDANT:      Yes, Your Honor.

  10                THE COURT:     Okay.   Are you getting any

  11    treatment for any substance abuse issues you might be

  12    having?

  13                THE DEFEDANT:      No, Your Honor, but I would be

  14    gladly to do anything you deemed that I need to do.

  15                THE COURT:     Well, but I mean what's prevented

  16    you from having done anything up to this point?

  17                THE DEFEDANT:      Well, it --

  18                THE COURT:     I mean why do you need me to tell

  19    you that?

  20                THE DEFEDANT:      Well, it wasn't a very ongoing

  21    occurrence.     It was a random occurrence.

  22                THE COURT:     Well, here is the problem:           You're

  23    waving a gun around in the street is what they're saying

  24    you did.    They say it's on video.        Obviously you're

  25    innocent until proven guilty.

                                                                           11
                                                    Dixon v. City of St. Louis 05448
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 734 of 1116 PageID #:
                                     7764




   1                I'm not going to do anything with the older

   2    case.    That's still set at 2,500 cash.         I'll give you a

   3    ten percent option on this case, but if you get out

   4    you're going to have to report to EMASS.            You're going

   5    to have to do a drug evaluation.          You're going to have

   6    to be on the SCRAM bracelet, which means you will not be

   7    drinking alcohol.      If you are then you can -- that's a

   8    condition of your release.        You can be revoked.

   9                I don't think I can make a finding that you

  10    are indigent at this point given what you told me about

  11    your $30,000 a year salary.          Do you have any dependents

  12    that you have to pay for, children, an elderly parent or

  13    is this $30,000 just for you?

  14                THE DEFEDANT:      No.    I do have child support

  15    pay.

  16                THE COURT:     How much do you pay in child

  17    support?

  18                THE DEFEDANT:      Four seventy-six a month.

  19                THE COURT:     Four seventy-six a month.         Okay.

  20    All right.     I still don't think it would be appropriate

  21    for me to make a finding that you're indigent.              You're

  22    going to have to hire a lawyer on this case.             We'll set

  23    a bond review next week on the 27th at 10:30 a.m.               And

  24    your next court date will be December 17th in Division

  25    26 at 9:15 a.m.

                                                                          12
                                                   Dixon v. City of St. Louis 05449
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 735 of 1116 PageID #:
                                     7765




   1                All right.     So you have a ten percent option

   2    on this bond but you have another case out there that's

   3    a $2,500 cash bond, so I don't know if the Bail Project

   4    would be willing to help you out with this, or if your

   5    brother can make the bond, I don't know, but you have

   6    two separate bonds you have to make.           One is going to

   7    cost you a thousand and one is going to cost you 2,500.

   8    Do you understand that?

   9                THE DEFEDANT:      Yes, I do know, Your Honor.

  10    Yes, sir.

  11                THE COURT:     Okay.    All right.     Any questions

  12    for me, Mr. Smith?

  13                THE DEFEDANT:      The Bail Project, if I could

  14    get into that somehow, I would definitely look into

  15    that.    I might be able to work it.

  16                THE COURT:     Talk to the social worker at the

  17    jail, but I'll see what I can do on this end; okay?

  18                MR. PAYNE:     Judge, the State would request

  19    that he stay away from the 7-11.

  20                THE COURT:     Yes.    You can't be over at the

  21    7-11 on Gravois and Bates.         That's another condition of

  22    your bond.     Do you understand that?

  23                THE DEFEDANT:      Yes, I do.

  24                THE COURT:     Again, if you violate conditions

  25    of bond, the bond can be revoked, and you can be put

                                                                           13
                                                    Dixon v. City of St. Louis 05450
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 736 of 1116 PageID #:
                                     7766




   1    back in the workhouse while your case is pending.                Do

   2    you understand that?

   3                THE DEFEDANT:      Yes, I do.

   4                THE COURT:     All right.    Thank you, Mr. Smith.

   5    Hold on, Mr. Smith.

   6                MS. GORMAN:     First off, Mr. Smith, I don't

   7    know if we actually did this out loud, but we are going

   8    to waive your formal reading and enter a plea of not

   9    guilty in your behalf, and I just wanted to circle back

  10    and ask the Judge, we have him reporting to EMASS and we

  11    have SCRAM.     Do we have substance abuse evaluation and

  12    treatment?

  13                THE COURT:     I thought I did that.

  14                MS. GORMAN:     I was just checking because I

  15    didn't write it down.       I was going to say SCRAM is not

  16    really a solution then in itself without the treatment.

  17                THE COURT:     No, no, it's not.

  18                All right.     Thank you, Mr. Smith.

  19                THE DEFEDANT:      Thank you, Your Honor.

  20                            (Off the record.)

  21

  22

  23

  24

  25

                                                                           14
                                                    Dixon v. City of St. Louis 05451
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 737 of 1116 PageID #:
                                     7767




                           REPORTER'S CERTIFICATE


      I, Sherry A. Marshall, a Certified Court Reporter,

      hereby certify that I was the Official Court Reporter

      for Division 16 B of the City of St. Louis, 22nd

      Judicial Circuit Court; that on November 20, 2019 was

      present and reported all of the proceedings in State of

      Missouri vs. Lester Allen Smith, Defendant, Cause

      No.1922-CR03578.

      I further certify that the foregoing 14 pages contain a

      true and accurate reproduction of the proceedings

      transcribed.




      15 pages @ $4.00 per page

       Total     $60.00




      ______________________________________

      /s/Sherry A. Marshall

      Sherry A. Marshall, CCR       # 486

                  Completed:     July 21, 2020.




                                                                        15
                                                   Dixon v. City of St. Louis 05452
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 738 of 1116 PageID #:
                                     7768




     EXHIBIT 180
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 739 of 1116 PageID #:
                                     7769



                 IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
               TWENTY-SECOND JUDICIAL CIRCUIT, DIVISION 16B
                    Honorable Lynne Perkins, Judge



     STATE OF MISSOURI,                  )
                                         )
                   Plaintiff,            )
                                         )     Cause No. 1922-CR01811
                                         )
     vs.                                 )
                                         )
     LOUENDO MOSS,                       )            Division No.16B
                                         )
                   Defendant.            )


                                BOND REVIEW HEARING



                 On the 19th day of August, 2019, the

     above-entitled cause came on for hearing before the

     Honorable Lynne Perkins, Judge of Division No. 16-B of the

     Circuit Court of the City of St. Louis.

                 The State of Missouri was represented by Alexus

     Williams, Assistant Circuit Attorney, City of St. Louis.

                 The defendant was present via video conference

     and was represented by his attorney, Melinda Gorman,

     Attorney at Law.



                            MARGARET R. COLE, CCR
                            SWING COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT
                       TWENTY-SECOND JUDICIAL CIRCUIT




                                                   Dixon v. City of St. Louis, 04923
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 740 of 1116 PageID #:
                                     7770
                                                                                 2



 1                                 AUGUST 19, 2019

 2                 THE COURT:      Today is August 19, 2019. We are in

 3     Division 16-B of the 22nd Judicial Circuit Court for the

 4     City of St. Louis. We are here in Cause Number 1922CR01811

 5     styled State of Missouri versus Louendo Moss. Let the

 6     record reflect that the defendant is present in court today

 7     via video hook-up from the St. Louis City Justice Center.

 8                 Also in court is Assistant Circuit Attorney

 9     Alexus Williams representing the State of Missouri and

 10    Melinda Gorman who has been retained by the Court for the

 11    limited purposes of representing Mr. Moss here today.

 12                Mr. Moss, have you heard everything I've said

 13    thus far?

 14                THE DEFENDANT:        Yes, sir, Your Honor, I have.

 15                THE COURT:      So what I'm going to do next,

 16    Mr. Moss, I'm going to ask the prosecuting attorney, Miss

 17    Williams, to comment on the current bond setting in your

 18    case, which right now is set at no bond allowed.

 19                You are currently charged with the following

 20    felonies: Count I robbery in the first degree, which is a

 21    Class A felony. Count II is the unclassified felony of

 22    armed criminal action. Count III is the Class E felony of

 23    assault third degree. Is that what you knew what you were

 24    confined for, Mr. Moss?

 25                THE DEFENDANT:        Yes, sir, Your Honor. I did.
                                                   Dixon v. City of St. Louis, 04924
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 741 of 1116 PageID #:
                                     7771
                                                                                   3



 1                    THE COURT:     You also were aware that right now

 2     your bond is currently set at no bond allowed and that was

 3     set by Judge Michael Noble on August 9, 2019 when the

 4     warrant was issued?

 5                    THE DEFENDANT:       Yes, sir, Your Honor. I did.

 6                    THE COURT:     And this is your first appearance

 7     before a judge and this is for your initial appearance as

 8     well as your first bond hearing.

 9                    Miss Williams, I'm going to ask you to go ahead

 10    and provide the State's position, if you would, on the

 11    current bond setting for Mr. Moss.

 12                   MS. WILLIAMS:    Your Honor, so Mr. Moss does not

 13    have any prior felony convictions and I don't show any prior

 14    arrests. I do believe, however, that strongly contributed

 15    to by him only being 18 years old. As far as getting to the

 16    facts of this case, on or about May 19, 2019, police

 17    responded to a call for a robbery. They made contact with

 18    the victim who stated he had parked his car in front of his

 19    residence and as he got out he was approached by an

 20    unidentified male that was armed with two handguns and the

 21    male struck the victim in the arm with one handgun and

 22    ordered him out of the vehicle. The victim dropped his keys

 23    and ran away and he witnessed the defendant drive away in

 24    his vehicle.

 25                   The vehicle was later located by the OnStar
                                                     Dixon v. City of St. Louis, 04925
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 742 of 1116 PageID #:
                                     7772
                                                                                  4



 1     system and a canine dog was able to track the scent of the

 2     defendant from the vehicle to a nearby residence that was

 3     possibly approximately a hundred feet away from the

 4     vehicle where the defendant was inside cutting off his

 5     locks. At that time he was taken into custody and he was

 6     identified from a photo line-up.

 7                 THE COURT:       Where did this robbery occur at?

 8                 MS. WILLIAMS:      I show it occurring in the 1900

 9     block of Angelrodt Street.

 10                THE COURT:       Is that in the City of St. Louis?

 11                MS. WILLIAMS:      Yes, Your Honor.

 12                THE COURT:       At that time was the defendant held

 13    and taken into custody?

 14                MS. WILLIAMS:      Yes.

 15                THE COURT:       As far as you know was there any

 16    statements made by the defendant allegedly?

 17                MS. WILLIAMS:      I don't have any statements that

 18    were made by him based off of the PC statements. I just

 19    have that he was identified from a photo line-up.

 20                THE COURT:       Okay. Miss Gorman, you may inquire.

 21                MS. GORMAN:       Louendo, I'm going to ask you a

 22    couple of questions and then I have an argument to make to

 23    the court. The first question I have for you is how long

 24    have you lived in St. Louis, where do you live, and who do

 25    you live with?
                                                    Dixon v. City of St. Louis, 04926
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 743 of 1116 PageID #:
                                     7773
                                                                                  5



 1                 THE DEFENDANT:        I never stayed in St. Louis. I

 2     have always stayed in East St. Louis with my grandmother at

 3     4303 Caseyville in East St. Louis, Illinois. 63204 is the

 4     Zip Code.

 5                 MS. GORMAN:       And, sir, how far did you go in

 6     school? Are you a graduate of high school? Were you still

 7     in high school?

 8                 THE DEFENDANT:        Yes. I have my high school

 9     diploma. I have finished the 12 grade and I'm currently

 10    enrolled in Swift, but I supposed to be going up there on

 11    the 1st of August to get enrolled, but then I missed it. I

 12    overslept, so I supposed to be going back on the 6th so I

 13    can get my papers so I can start Swift on the 15th.

 14                MS. GORMAN:       Sir, and so you graduated from high

 15    school and it's your intention to pursue a higher education?

 16                THE DEFENDANT:        Yes.

 17                MS. GORMAN:       So I take it at this point and time

 18    having just graduated high school and trying to move on to

 19    college, do you have a job?

 20                THE DEFENDANT:        Yes, ma'am. I have worked in

 21    Sauget, Illinois. I have worked at KFC, Kentucky Fried

 22    Chicken in Cahokia, Illinois. Like, 9.25 an hour. I was

 23    getting paid like maybe $10 an hour. I was working there

 24    for like a week and when the warrant was issued I was

 25    actually not aware of it and then the police came and had me
                                                    Dixon v. City of St. Louis, 04927
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 744 of 1116 PageID #:
                                     7774
                                                                                    6



 1     for some charges in St. Louis.

 2                 MS. GORMAN:        Okay, sir. That's all the questions

 3     I have. I just have argument for the Court.

 4                 THE COURT:       I have a couple of questions, please,

 5     Miss Gorman. You heard Miss Williams indicate that the

 6     police canine tracked the defendant to a home on Anglerodt

 7     Street. That's within the City of St. Louis?

 8                 MS. WILLIAMS:        Correct.

 9                 THE COURT:       Your client just testified that he has

 10    never lived in St. Louis. He's only lived in East St. Louis

 11    his entire life with his grandmother. So I'm curious whose

 12    house was he on Angelrodt?

 13                MS. GORMAN:        Did you hear the Judge, Mr. Moss?

 14                THE DEFENDANT:          Yes.

 15                MS. GORMAN:        He's asking who resides at 1924

 16    Angelrodt Street, if you know?

 17                THE DEFENDANT:          Oh, that was my girlfriend's

 18    house. That wasn't my family members. I was at my

 19    girlfriend's house.

 20                THE COURT:       You also indicated, Miss Williams, I

 21    just want to make sure I understood correctly, that the

 22    defendant when he was apprehended in the house he was in the

 23    process of cutting off his locks. I just want to clarify

 24    that for the record. That he was cutting his hair, is that

 25    correct?
                                                      Dixon v. City of St. Louis, 04928
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 745 of 1116 PageID #:
                                     7775
                                                                                 7



 1                  MS. WILLIAMS:     Correct, Your Honor.

 2                  THE COURT:     Was there ever any show up

 3     identification by the victim of this defendant?

 4                  MS. WILLIAMS:     Yes. He was picked out of a photo

 5     line-up by the victim.

 6                  THE COURT:     He was not shown at a show up. A show

 7     up is where the victim is taken to the police where the

 8     defendant may have been or vice-versa and make an in person

 9     identification.

 10                 MS. WILLIAMS:     No. He was pulled from my

 11    understanding and I have the copy of the photo line-up. He

 12    was pulled from a photo line-up. Not in person.

 13                 THE COURT:     You may or may not know the answer to

 14    this question, Miss Williams. But how long after the

 15    incident, the actual robbery, was Mr. Moss apprehended?

 16                 MS. WILLIAMS:     Your Honor, I'm not sure, but if

 17    you give me a moment. It looks like the time of the

 18    occurrence is listed in the report as 1525. So that's 3:25.

 19    The time of the report was 3:30.

 20                 THE COURT:     It sounds like a matter of minutes.

 21                 MS. WILLIAMS:     Yes. So it seems to have been

 22    rather quickly because they tracked the vehicle with OnStar,

 23    so I think they were able to track it rather quickly. Given

 24    that OnStar as soon as they -- if he activated it or as soon

 25    as they call OnStar it activates it. I'm not a hundred
                                                   Dixon v. City of St. Louis, 04929
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 746 of 1116 PageID #:
                                     7776
                                                                                  8



 1     percent sure how OnStar works so don't let me tell you a

 2     story, but it was tracked with OnStar and found because all

 3     they had to do was track it. But that time frame I can't

 4     speak to for sure.

 5                    THE COURT:     Anything else you want to add?

 6                    MS. WILLIAMS:    No, Your Honor. I mean, it's a

 7     dangerous -- there was a firearm involved. He did actually

 8     injure the victim, which is most concerning, although I do

 9     understand he does not have any prior criminal history.

 10                   THE COURT:     Was a firearm recovered at the scene?

 11    Do you know the answer to that question?

 12                   MS. WILLIAMS:    I haven't had enough time to go

 13    through the report to know, Your Honor. I didn't -- I don't

 14    want to say yes or no. I don't know. But not based off the

 15    PC statement.

 16                   THE COURT:     Miss Gorman, argument on behalf of

 17    your client?

 18                   MS. GORMAN:     It would appear, Your Honor, if this

 19    car was tracked as quickly as the Probable Cause Statement

 20    indicates it's curious to me why he was not arrested and

 21    charged on a 24-hour hold and applied for in custody

 22    warrant.

 23                   It would appear to me that, obviously, Mr. Moss

 24    was taken into custody without incident. He was not

 25    charged with this crime until June 13, 2019, almost a
                                                    Dixon v. City of St. Louis, 04930
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 747 of 1116 PageID #:
                                     7777
                                                                                   9



 1     month later. He was only 18 by five days, Your Honor, at

 2     the time this incident was committed, and despite the

 3     allegations that he had two handguns no shots were alleged

 4     to have been fired. You know, the victim is claiming that

 5     he was hit with a gun in the arm, but not actually shot by

 6     any means.

 7                  It doesn't appear that there was any resisting

 8     or anything else when he was taken into custody. Given

 9     his young age, and given the probability of the outcome

 10    even if everything in the Probable Cause Statement is

 11    later proven true beyond a reasonable doubt, given

 12    Mr. Moss's extremely young age and lack of criminal

 13    history, I think that there is a high likelihood this case

 14    would end in a dropping of the ACA and probation, just

 15    relatively speaking.

 16                 That being said, I don't think that it's

 17    appropriate to hold Mr. Moss without bond under these

 18    facts. We don't have a serious physical injury. It would

 19    appear that the car was recovered and recovered, in fact,

 20    so we don't have, you know, the loss of property by the

 21    victim.

 22                 I do understand that if the Probable Cause

 23    Statement is assumed to be true, obviously, that would be

 24    scary, but it also shows there was not a high speed chase

 25    or anything like this. When confronted by police Mr. Moss
                                                     Dixon v. City of St. Louis, 04931
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 748 of 1116 PageID #:
                                     7778
                                                                                10



 1    was perfectly compliant.

 2                 That being said, I understand the charges are

 3    serious. I would ask that the Court if it's not so

 4    inclined to give him a recognizance bond with a GPS and

 5    Emass to set the bond at $5,000 cash only so that the

 6    defendant is eligible to reach out to the Bail Project to

 7    post his bond.

 8                 THE COURT:       Thank you very much.

 9    Mr. Commissioner, anything you would like to add?

10                 BOND COMMISSIONER:           Judge, other than Mr. Moss

11    gave us a complete interview, if the Court chooses to I can

12    relay what he stated to us.

13                 THE COURT:       Is it essentially the same thing?

14                 BOND COMMISSIONER:           It's basically the same thing

15    he had stated to you. That information is being

16    corroborated by his interview with us.

17                 THE COURT:       Okay.

18                 MS. GORMAN:       If you were to be placed on GPS

19    monitoring, Mr. Moss, the cost is approximately $10 per day.

20    Right around $300 a month. If the Court were to grant you a

21    bond and make that a special condition would you be able to

22    comply with that condition?

23                 THE DEFENDANT:        Yes, ma'am, I would be able to

24    comply with that condition. I would go back to my job and

25    start back working and start back and pay you guys the GPS
                                                    Dixon v. City of St. Louis, 04932
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 749 of 1116 PageID #:
                                     7779
                                                                                11



 1    monitoring, and I will let you guys monitor me and I will

 2    also bring job papers to show where I'm getting money from,

 3    and also let you guys have me on GPS and be compliant with

 4    your allegations.

 5                 THE COURT:      All right. The Court's only concern

 6    right now is the age of the defendant being only 18. He's

 7    indicated to the Court he has lived in East St. Louis his

 8    entire life with his grandmother. What's her name?

 9                 THE DEFENDANT:        Hortense Moss.

10                 THE COURT:      And who else lives at that home with

11    Miss Moss?

12                 THE DEFENDANT:        Her husband Brad Moss. I think

13    it's Brad Moss. I'm not really sure. He was married into

14    the family through her and I think my dad stays there, but

15    like his name is on but he don't be there. He has his own

16    house and stuff like that with his own girlfriend. His

17    girlfriend has her own house and he stays with her, but his

18    name is still on the lease if that makes sense.

19                 THE COURT:      Here's what I'm inclined to do. I'm

20    inclined to reduce the defendant's bond to $5,000 cash only

21    with conditions. One, that he maintain full time employment

22    if he's not in school. If he is in school full-time then

23    the Court will order him to at least maintain some type of

24    part-time employment.

25                 The Court is going to order that the defendant
                                                    Dixon v. City of St. Louis, 04933
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 750 of 1116 PageID #:
                                     7780
                                                                               12



 1    be monitored by GPS through Emass and that the defendant

 2    pay for those services whatever they may be. The Court is

 3    going to order, let me ask you this, Mr. Moss. Aside from

 4    your girlfriend, do you have any other reason to be in the

 5    City of St. Louis?

 6                 THE DEFENDANT:       No, sir, your Honor.

 7                 THE COURT:     Good. The Court is going to order

 8    that the defendant not venture into the City of St. Louis

 9    for any reason other than educational purposes, employment

10    purposes, to attend all of his court dates, or to meet with

11    his attorney, whoever eventually enters on this case.

12                 MS. WILLIAMS:     So you're doing 5,000, GPS

13    monitoring upon release, the curfew.

14                 THE COURT:     What is your work hours generally,

15    Mr. Moss?

16                 THE DEFENDANT:       Normally when I was working at KFC

17    I had worked hours from 9:30 to 4:30. When I was working at

18    Holties Meat Company it was like 12:00 to 1:00.

19                 THE COURT:     Stop right there. Twelve, what, to

20    one? What are we talking about there?

21                 THE DEFENDANT:       Like 12:00 in the afternoon. Like

22    in the afternoon from like 12:00 to 1:00, but it was like

23    that was -- they will just call me up there at Holties and

24    tell me come if they need me because I was such a good

25    worker. But I normally go into work from 2:00 to 10:00, but
                                                   Dixon v. City of St. Louis, 04934
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 751 of 1116 PageID #:
                                     7781
                                                                                 13



 1    I stay overtime. But if I tell them I'm on a GPS monitor

 2    they'll understand and I can be home at a certain time. Not

 3    1 a.m. Like.1:00 p.m.

 4                 MS. WILLIAMS:      Midnight to 1:00 p.m. is what he is

 5    saying.

 6                 THE COURT:       Mr. Moss, obviously, I've indicated

 7    and you've indicated to me that you intend to go back to

 8    school, right? That you are registering with college?

 9                 THE DEFENDANT:        Yes, sir.

10                 THE COURT:       I want to encourage you to do that.

11    If that is the case, that's why I said you either be

12    gainfully employed full time or if you were in school at

13    least maintain part time employment. Now with that said, I

14    do not want you out running the streets at 12:00, 1:00,

15    2:00 o'clock in the morning if you're in school and working,

16    so that's not going to fly.

17                 I'm going to maintain a curfew for you, but I

18    want to be reasonable because I want you to be able to

19    work part-time and go to school either full or part time.

20    But there is a limitation on my willingness to let you be

21    out on the street at all times in the morning.

22                 So, Miss Williams, what do you think is an

23    appropriate time for an 18 year-old to be working no later

24    than at night?

25                 MS. WILLIAMS:      My mother wouldn't let me work past
                                                     Dixon v. City of St. Louis, 04935
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 752 of 1116 PageID #:
                                     7782
                                                                               14



 1    9 o'clock. So I would think special conditions of GPS

 2    monitoring, being either in school and/or employed are fine.

 3    I would do a curfew of 9:00 or 10:00 p.m and I would request

 4    no firearms.

 5                 MS. GORMAN:      Judge, I would add to that just given

 6    the nature as far as work and if that's what he's typically

 7    done, my grandma always said nothing good ever happens after

 8    midnight. So I would ask for something closer to

 9    11:00 o'clock that would give the employer some flexibility

10    to work with his schedule since it sounds like if he would

11    be in school during the day he will probably be working

12    evenings. That would give him more flexibility to work and

13    pay for the GPS. That being said, I think 11:00 o'clock is

14    appropriate. I think that no weapons is also an appropriate

15    restriction on bond.

16                 THE COURT:     Mr. Moss, you have a 11:00 p.m.

17    curfew. So whatever employment you get you and your

18    employer are going to have to work around that schedule.

19                 MS. WILLIAMS:     11:00 to what time, Your Honor?

20                 THE COURT:     No. He should be back in the house no

21    later than 11:00 p.m.

22                 MS. WILLIAMS:     What is the cut-off in the morning?

23    There's not a morning curfew?

24                 THE COURT:     No. There's not a morning curfew.

25    I'm not going to add a morning time. You are to be in the
                                                   Dixon v. City of St. Louis, 04936
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 753 of 1116 PageID #:
                                     7783
                                                                               15



 1    house no later than 11:00 p.m. That includes your

 2    transportation from work and back home or whatever. All

 3    right.

 4                 Also, I'm going to order that you not possess

 5    any firearms at all and that you stay away from the victim

 6    in this case and have no contact with him whatsoever

 7    either personally or via social media, telephone, text,

 8    email, Facebook, Facetime, or whatever. I want that in

 9    the order as well. Any violation of any of those terms or

10    conditions of bond, Mr. Moss, will result in that bond

11    being revoked and you will be subject to rearrest and

12    placed back in jail until your court date.

13                 Now, in the meantime we're going to pass this

14    case until August 26th, which is next Monday at 10:30 a.m.

15    for bond review. That means if you get out between now

16    and next Monday you need to show up in court at 10:30 a.m.

17    That is one of the exceptions when you can come to St.

18    Louis to come to court or meet with an attorney.

19                 Also, I'm going to order that you meet with and

20    fill out an application with the Public Defenders here at

21    the courthouse, which is located on the 6th floor of the

22    Carnahan Courthouse when you're here that day. That

23    morning.

24                 THE DEFENDANT:       Okay. Before 10:30?

25                 THE COURT:     You can do it when you get done here
                                                   Dixon v. City of St. Louis, 04937
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 754 of 1116 PageID #:
                                     7784
                                                                                      16



 1    in the courtroom, but I want you to take this opportunity

 2    next Monday to interview with the Public Defender's Office.

 3                   THE DEFENDANT:          All right.

 4                   THE COURT:     Have you understood everything that

 5    I've said?

 6                   THE DEFENDANT:          Yes, sir, Your Honor. Fully.

 7                   THE COURT:     Do you have any questions?

 8                   THE DEFENDANT:          No, sir.

 9                   THE COURT:     Do you think you can adhere to the

10    conditions of this bond if, in fact, if you make this bond?

11                   THE DEFENDANT:          Yes, sir. I can and will comply

12    with the regulations.

13                   THE COURT:     Last, but not least, I'm going to

14    direct you to interview with the Bail Project individuals

15    that have been making bails at this time for people accused

16    of crimes in the City of St. Louis. You need to do that as

17    soon as possible. If you are not released by next Monday

18    you will appear on a video again and we will discuss your

19    bond conditions again at that time. But you have to make

20    the effort to apply with the Bail Project personnel. That

21    will be the Court's order. That will complete the record in

22    this matter.

23                   (End of proceedings.)

24

25
                                                          Dixon v. City of St. Louis, 04938
     Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 755 of 1116 PageID #:
                                          7785
                                                                                17



1                                    CERTIFICATE

2                 I, Margaret R. Cole, Certified Court Reporter,

3     do hereby certify that I am an official court reporter for

4     the Circuit Court of the City of St. Louis; that on August

5     19, 2019, I was present and reported all the proceedings

6     had in the case of State of Missouri, Plaintiff, vs. Louendo

7     Moss, Defendant, Cause No. 1922-CR01811.

8                 I further certify that the foregoing pages

9     contain a true and accurate reproduction of the

10    proceedings.

11

12

13

14

15

16                                          /s/Margaret R. Cole

17                                          MARGARET R. COLE, CCR

18                                             #494

19

20    Date:

21

22

23

24

25
                                                         Dixon v. City of St. Louis, 04939
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 756 of 1116 PageID #:
                                     7786




     EXHIBIT 181
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 757 of 1116 PageID #:
                                     7787
                                                                              1
  1           IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
  2                  Honorable Joseph P. Whyte, Judge

  3

  4

  5      STATE OF MISSOURI,                   )
                                              )
  6                         Plaintiff,        )
                                              ) Cause #1922-CR01943
  7                   Vs.                     )
                                              )
  8      MAHDI GAYAR,                         )
                                              )
  9                         Defendant.        )

 10

 11

 12
                  TRANSCRIPT OF FIRST APPEARANCE HEARING
 13                            July 3, 2019

 14

 15

 16      Ms. Shelby Cowley
         Attorney at Law
 17      On behalf of the Defendant.

 18

 19

 20

 21
                         TINA MARIE CATLETT, CCR #946
 22                        OFFICIAL COURT REPORTER
                       CITY OF ST. LOUIS CIRCUIT COURT
 23                    TWENTY-SECOND JUDICIAL CIRCUIT

 24

 25




                                                   Dixon v. City of St. Louis 05179
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 758 of 1116 PageID #:
                                     7788
                                                                             2
  1                     (The following proceedings were had in

  2      open court:)

  3

  4                     THE COURT:      We are on the record in

  5      cause number 1922-CR01943, State of Missouri

  6      against Mahdi Gayar.          This is a bond reduction

  7      hearing being conducted without the defendant

  8      present because his counsel has waived his presence

  9      in writing at this hearing today.              I've read your

 10      motion, counsel.         Would you identify yourself for

 11      the record and tell me what you want me to hear.

 12                     MS. COWLEY:      Shelby Cowley for defendant

 13      Mahdi Gayar.       This charge is a result of an

 14      accident that happened back in December of 2017.

 15      Mr. Gayar has no significant criminal history.                     He

 16      has a significant number of traffic tickets on his

 17      record.     I just spoke to Jeff about that.

 18      Mr. Gayar is willing to surrender his passport.                      In

 19      the probable cause statement, the police officer

 20      noted that he's originally from Iraq.                 That is

 21      true.     His family fled Iraq when he was 9 years

 22      old.    He has now an American citizen.               He became a

 23      citizen in 2014.         He has not been back to Iraq, has

 24      no plans to, but should the court deem it

 25      appropriate, he's willing to surrender his passport




                                                   Dixon v. City of St. Louis 05180
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 759 of 1116 PageID #:
                                     7789
                                                                             3
  1      pending the outcome of this case.              Another issue

  2      that we talked about is his driving record and

  3      potentially being or the court viewing him as a

  4      danger to society.         He's willing to surrender his

  5      driver's license pending the outcome of this case

  6      as well and make himself available to EMass should

  7      the court deem that appropriate as well.

  8                     Mr. Gayar is 18 years old.            He will be

  9      19 next week.       He was severely injured in the

 10      accident and is receiving ongoing medical treatment

 11      as a result of that.          And we think a no bond

 12      allowed which is currently what is set is

 13      unreasonable and excessive for this kind of case.

 14      And in my motion, I gave the suggestion of a

 15      reasonable bond being set at $50,000, 10 percent

 16      surety.     I think that's about it for the defense.

 17                     MR. ESTES:      Your Honor, I have a number

 18      of family members here.           I would like to have at

 19      least one speak to the court.

 20                     THE COURT:      I will listen to all that

 21      want to talk to me.

 22                     DAVE DOMIAN:       I am Dave Domian,

 23      D-O-M-I-A-N?

 24                     THE COURT:      Are you Daniel Domian's

 25      father.




                                                   Dixon v. City of St. Louis 05181
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 760 of 1116 PageID #:
                                     7790
                                                                             4
 1                     DAVE DOMIAN:       I am Daniel Domian's twin

 2       brother.

 3                     THE COURT:      Twin brother.

 4                     DAVE DOMIAN:       Dan Domian was a lovable

 5       man and he was loved.          We have a big family.           He

 6       was married.      His mother is 97.         His wife of 20

 7       years is here.       We have suffered a tremendous loss.

 8       There is a lot of loneliness and sadness in this

 9       family.     Dan was the individual who could walk in

10       and smile and make such a difference in people's

11       lives.     He did that all of the time for a lot of

12       people.     We didn't know until actually the funeral

13       how big an impact this guy actually had on people

14       that we had not even met.           But it's been a

15       tremendous hardship on his wife both emotionally,

16       financially, physically, his mother of 97 years and

17       just the entire family.          He was -- He was so well

18       thought of, so well loved.           This has just been a

19       devastating loss.        I know there's nothing we can do

20       to bring him back.         It has been a long time to get

21       here.     And we are just looking whatever justice can

22       come of this.       It could have been anyone out there.

23       It happened to be Dan.          And -- Anybody's family,

24       anybody's kids, anybody's grand kids.                It

25       just painful.       It's a tragedy.        It's a tragedy.          We




                                                   Dixon v. City of St. Louis 05182
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 761 of 1116 PageID #:
                                     7791
                                                                             5
 1       just really want to support first his wife.                   She's

 2       the one that needs it most, and just do whatever we

 3       can to see that justice is served.

 4                     MR. ESTES:      His wife is here by the way

 5       but I think she was too nervous to say anything.                         I

 6       will double-check.

 7                     THE COURT:      That's understandable.

 8       Mr. Domian, do you mind if I ask you a couple of

 9       questions about this?

10                     Ma'am, did you want to speak?

11                     PAM DOMIAN:       Yeah.    I'm Dan's wife, Pam

12       Domian.     I wanted to -- since the day of the

13       accident, I've lost my most bestest friend.                   Dan

14       and I had such a wonderful love relationship and

15       the loss has been so devastating to me.                 It was

16       just the two of us.         We had no kids.        We had a cat

17       and a dog.      Every day his plan for the day was

18       always to take care of me.           He would like to make

19       me breakfast.       He would make my lunch for work.                 He

20       would want to take me to work because we had time

21       together, you know.         Then he would pick me up.               He

22       would call me to say I'm coming, coming to get you.

23       He would be so happy.          He was the most joyfulest

24       man I've ever known.         We were so happy and we

25       laughed every day and I've not had a day where I've




                                                   Dixon v. City of St. Louis 05183
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 762 of 1116 PageID #:
                                     7792
                                                                             6
  1      had a good laugh since his passing.                I just can't

  2      imagine how each day I make it through it because

  3      it has been so horribly hard not to have him with

  4      me.

  5                     THE COURT:      Well, I want to tell both of

  6      you that I'm very sorry for your loss.                 What I'm

  7      supposed to do here this morning really doesn't

  8      have much to do with the ultimate outcome of the

  9      case, the justice.

 10                     PAM DOMIAN:      I understand.

 11                     THE COURT:      What I'm supposed to do is

 12      to assure that this man comes back to court to face

 13      these charges.        I'm supposed to determine whether

 14      he's a danger to society.            Are you opposed to me

 15      releasing him on some sort of bond that would be

 16      significant financially and would require him to

 17      surrender his driver's license and surrender his

 18      passport so that we can be sure that he comes back

 19      to court and stands trial or pleads guilty to these

 20      charges?

 21                     And I will just say, you know, he's 18

 22      years old.      Little more than a kid.            I haven't been

 23      provided any information that he was intoxicated.

 24      I don't know what time this happened.

 25                     PAM DOMIAN:      It happened at like 3:30 in




                                                   Dixon v. City of St. Louis 05184
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 763 of 1116 PageID #:
                                     7793
                                                                             7
 1       the afternoon.

 2                     MR. ESTES:      On Gravois.       He was doing

 3       90.    He was tested.       He was not intoxicated.            Just

 4       driving like --

 5                     PAM DOMIAN:       I don't know why he felt

 6       the need that he needed to drive so reckless.

 7                     THE COURT:      I don't think I can answer

 8       that for you either.         It took a lot of guts for

 9       both of you to come in here this morning.

10                     PAM DOMIAN:       I fear for other people out

11       there should he decide if he's not monitored and he

12       gets behind a wheel, I don't think he cares whether

13       he has a license or not that he would drive again

14       and someone else could be hurt.             I fear that.         You

15       know, my family and Dan's family, they live in

16       Affton and I live in South City.             We have family in

17       South City.      You know, I lay in bed at night and I

18       hear people racing down Holly Hills and

19       Kingshighway and I wonder to myself if it's him or

20       if it's some other kid that he knows.                It's scarey.

21       It's terrifying.

22                     MR. ESTES:      Don't they use your ally

23       too?

24                     PAM DOMIAN:       Yeah, they've got family

25       that go down my ally every day.




                                                   Dixon v. City of St. Louis 05185
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 764 of 1116 PageID #:
                                     7794
                                                                             8
  1                     MR. ESTES:      Speaking specifically now

  2      about defendant's family.

  3                     PAM DOMIAN:      Correct.      They live on

  4      Eichelberger so it's a quick down to their

  5      backyard, I would guess.

  6                     THE COURT:      Is there anything else from

  7      the State?

  8                     MR. ESTES:      Well, Your Honor, I don't

  9      think we have any other family that wanted to say

 10      anything.      I do have a brief argument to make.

 11      First of all, we are not necessarily asking he be

 12      held with no bond, but we want a pretty significant

 13      bond on him.       Counsel advised they don't have a lot

 14      of money.      They had a Maserati, an expensive car

 15      even though it was a used car.             So I would suggest

 16      maybe $100,000 or $200,000 would be more

 17      appropriate than $50,000.            I appreciate counsel's

 18      offer to surrender his driver's license if you

 19      would let him out, we would agree that would be

 20      necessary, and further ordered not to drive.                    I

 21      appreciate the offer for him to report to EMass, we

 22      would agree with that too, and we would also like

 23      him to be on electronic monitoring so we can figure

 24      out if he is on the monitor going really, really,

 25      really fast, we can figure out that he's driving,




                                                   Dixon v. City of St. Louis 05186
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 765 of 1116 PageID #:
                                     7795
                                                                             9
  1      and of course we would like for him to surrender

  2      his passport.       I appreciate the offer in advance of

  3      them offering for him to surrender his passport as

  4      well.

  5                     We do have a very strong case.              We have

  6      the forensic evidence from the company that shows

  7      they were doing 90 miles an hour.              We have a

  8      witness who said that he passed by so fast it

  9      rocked her Jeep Cherokee.            She's a nurse.         She got

 10      out and tried to help.           And she guesstimated 80

 11      miles an hour was the speed.             That's a pretty good

 12      estimate but kind of confirms the technical data.

 13      Multiple people know that he was driving, so we

 14      have a really solid case.

 15                     THE COURT:      It's going to be the order

 16      of the court that the motion be granted, that bond

 17      will be set at $225,000, 10 percent or surety

 18      authorized, EMass reporting, surrender his

 19      passport, surrender his driver's license and

 20      electronic monitoring.           I'm going to say house

 21      arrest with electronic monitoring.

 22                     MR. ESTES:      He does have a job I

 23      understand and I think he's starting school in the

 24      fall.     I think it would be appropriate to let him

 25      go to those.




                                                   Dixon v. City of St. Louis 05187
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 766 of 1116 PageID #:
                                     7796
                                                                            10
  1                     MS. COWLEY:      That is correct.          I'm sure

  2      EMass can work out his schedule as far as work and

  3      school goes unless you want to impose a curfew.

  4                     THE COURT:      What is his job?

  5                     MS. COWLEY:      He works at a mechanic

  6      shop.

  7                     THE COURT:      So during normal business

  8      hours.

  9                     MS. COWLEY:      Normal business hours.

 10                     THE COURT:      And school is he going to go

 11      in the day.

 12                     MS. COWLEY:      It's in the day.

 13                     THE COURT:      I'm going to have a six p.m.

 14      curfew.     I didn't know this was going to be on.                   I

 15      don't have an order.          If you want to write it up.

 16                     MS. COWLEY:      I will write it up for you.

 17                     THE COURT:      The ones that I have assumed

 18      that it was a 48-hour first appearance.                  Again, I'm

 19      sorry for your loss.

 20                     PAM DOMIAN:      Thank you.

 21                     THE COURT:      I'm trying to do what's

 22      right here and what I'm constrained to do under the

 23      law.     I believe that the conditions that I've set

 24      will protect the public and ensure that this

 25      defendant returns to court and answers these




                                                   Dixon v. City of St. Louis 05188
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 767 of 1116 PageID #:
                                     7797
                                                                            11
  1      charges.

  2                     PAM DOMIAN:       Thank you.

  3                     THE COURT:      Thank you.

  4                     MR. ESTES:      Thank you, Your Honor.

  5                     MS. COWLEY:       Thank you.

  6                     (The hearing was concluded.)

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25




                                                   Dixon v. City of St. Louis 05189
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 768 of 1116 PageID #:
                                     7798
                                                                           12
 1                                  CERTIFICATE

 2

 3                   I, Tina Marie Catlett, Certified Court

 4       Reporter, do hereby certify that I am an official

 5       court reporter for the Circuit Court of the City of

 6       St. Louis, State of Missouri, that on July 3, 2019,

 7       I was present and reported all of the proceedings

 8       had in the case of STATE OF MISSOURI, Plaintiff,

 9       vs. MAHDI GAYAR, Defendant, Cause No. 1922-CR01943.

10                   I further certify that the foregoing pages

11       contain a true and accurate reproduction of the

12       proceedings.

13

14

15

16                                     Ti n a Ma r i e C a t l e t t ,   C C R #9 4 6

17

18

19

20

21

22

23

24

25




                                                      Dixon v. City of St. Louis 05190
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 769 of 1116 PageID #:
                                     7799
                                                                              1
             #            American [1] - 2:22        Cherokee [1] - 9:9          2:7, 2:12, 10:25           fast [2] - 8:25, 9:8
                          answer [1] - 7:7           Circuit [1] - 12:5         Defendant [2] - 1:17,       father [1] - 3:25
 #1922-CR01943 [1] -      answers [1] - 10:25        CIRCUIT [3] - 1:1,          12:9                       fear [2] - 7:10, 7:14
  1:6                     APPEARANCE [1] -            1:22, 1:23                defendant's [1] - 8:2       felt [1] - 7:5
 #946 [2] - 1:21, 12:16    1:12                      citizen [2] - 2:22, 2:23   defense [1] - 3:16          figure [2] - 8:23, 8:25
                          appearance [1] -           CITY [2] - 1:1, 1:22       determine [1] - 6:13        financially [2] - 4:16,
             $             10:18                     City [3] - 7:16, 7:17,     devastating [2] - 4:19,       6:16
                          appreciate [3] - 8:17,      12:5                       5:15                       first [3] - 5:1, 8:11,
 $100,000 [1] - 8:16       8:21, 9:2                 coming [2] - 5:22          difference [1] - 4:10         10:18
 $200,000 [1] - 8:16      appropriate [4] - 2:25,    company [1] - 9:6          dog [1] - 5:17              FIRST [1] - 1:12
 $225,000 [1] - 9:17       3:7, 8:17, 9:24           concluded [1] - 11:6       DOMIAN [13] - 3:22,         fled [1] - 2:21
 $50,000 [2] - 3:15,      argument [1] - 8:10        conditions [1] - 10:23      3:23, 4:1, 4:4, 5:11,      following [1] - 2:1
  8:17                    arrest [1] - 9:21          conducted [1] - 2:7         6:10, 6:25, 7:5, 7:10,     foregoing [1] - 12:10
                          assumed [1] - 10:17        confirms [1] - 9:12         7:24, 8:3, 10:20,          forensic [1] - 9:6
             1            assure [1] - 6:12          constrained [1] -           11:2                       friend [1] - 5:13
                          Attorney [1] - 1:16         10:22                     domian [1] - 5:8            funeral [1] - 4:12
 10 [2] - 3:15, 9:17      authorized [1] - 9:18      contain [1] - 12:11        Domian [3] - 3:22, 4:4,
 18 [2] - 3:8, 6:21                                                              5:12
 19 [1] - 3:9
                          available [1] - 3:6        correct [2] - 8:3, 10:1                                           G
                                                     counsel [3] - 2:8,         Domian's [2] - 3:24,
 1922-CR01943 [2] -
  2:5, 12:9
                                     B                2:10, 8:13                 4:1                        GAYAR [2] - 1:8, 12:9
                                                     counsel's [1] - 8:17       double [1] - 5:6            Gayar [5] - 2:6, 2:13,
                          backyard [1] - 8:5         couple [1] - 5:8           double-check [1] - 5:6       2:15, 2:18, 3:8
             2            became [1] - 2:22          course [1] - 9:1           down [3] - 7:18, 7:25,      grand [1] - 4:24
                          bed [1] - 7:17             Court [2] - 12:3, 12:5      8:4                        granted [1] - 9:16
 20 [1] - 4:6             behalf [1] - 1:17                                     drive [3] - 7:6, 7:13,      Gravois [1] - 7:2
                                                     COURT [20] - 1:1,
 2014 [1] - 2:23          behind [1] - 7:12                                      8:20                       guess [1] - 8:5
                                                      1:22, 1:22, 2:4, 3:20,
 2017 [1] - 2:14          bestest [1] - 5:13                                    driver's [4] - 3:5, 6:17,   guesstimated [1] -
                                                      3:24, 4:3, 5:7, 6:5,
 2019 [2] - 1:13, 12:6    big [2] - 4:5, 4:13                                    8:18, 9:19                  9:10
                                                      6:11, 7:7, 8:6, 9:15,
                          bond [7] - 2:6, 3:11,       10:4, 10:7, 10:10,        driving [4] - 3:2, 7:4,     guilty [1] - 6:19
             3             3:15, 6:15, 8:12,          10:13, 10:17, 10:21,       8:25, 9:13                 guts [1] - 7:8
                           8:13, 9:16                 11:3                      during [1] - 10:7           guy [1] - 4:13
 3 [2] - 1:13, 12:6
                          breakfast [1] - 5:19       court [10] - 2:2, 2:24,
 3:30 [1] - 6:25
                          brief [1] - 8:10            3:3, 3:7, 3:19, 6:12,                 E                           H
                          bring [1] - 4:20            6:19, 9:16, 10:25,
             4            brother [2] - 4:2, 4:3      12:5                      Eichelberger [1] - 8:4      happy [2] - 5:23, 5:24
                          business [2] - 10:7,       COWLEY [7] - 2:12,         either [1] - 7:8            hard [1] - 6:3
 48-hour [1] - 10:18
                           10:9                       10:1, 10:5, 10:9,         electronic [3] - 8:23,      hardship [1] - 4:15
                                                      10:12, 10:16, 11:5         9:20, 9:21                 hear [2] - 2:11, 7:18
             8                                                                  EMass [4] - 3:6, 8:21,
                                     C               Cowley [2] - 1:16,                                     HEARING [1] - 1:12
                                                      2:12                       9:18, 10:2                 hearing [3] - 2:7, 2:9,
 80 [1] - 9:10
                          car [2] - 8:14, 8:15       criminal [1] - 2:15        emotionally [1] - 4:15       11:6
                          care [1] - 5:18            curfew [2] - 10:3,         ensure [1] - 10:24          held [1] - 8:12
             9            cares [1] - 7:12            10:14                     entire [1] - 4:17           help [1] - 9:10
 9 [1] - 2:21             case [7] - 3:1, 3:5,                                  ESTES [8] - 3:17, 5:4,      hereby [1] - 12:4
 90 [2] - 7:3, 9:7         3:13, 6:9, 9:5, 9:14,                D                7:2, 7:22, 8:1, 8:8,       Hills [1] - 7:18
 97 [2] - 4:6, 4:16        12:8                                                  9:22, 11:4                 himself [1] - 3:6
                          cat [1] - 5:16             dan [1] - 4:4              estimate [1] - 9:12         history [1] - 2:15
                          Catlett [2] - 12:3,        Dan [3] - 4:9, 4:23,       evidence [1] - 9:6          Holly [1] - 7:18
             A             12:16                      5:13                      excessive [1] - 3:13        Honor [3] - 3:17, 8:8,
 accident [3] - 2:14,     CATLETT [1] - 1:21         Dan's [2] - 5:11, 7:15     expensive [1] - 8:14         11:4
  3:10, 5:13              CCR [2] - 1:21, 12:16      danger [2] - 3:4, 6:14                                 Honorable [1] - 1:2
 accurate [1] - 12:11     CERTIFICATE [1] -          Daniel [2] - 3:24, 4:1                 F               horribly [1] - 6:3
 advance [1] - 9:2         12:1                      data [1] - 9:12                                        hour [2] - 9:7, 9:11
 advised [1] - 8:13       Certified [1] - 12:3       DAVE [3] - 3:22, 4:1,      face [1] - 6:12             hours [2] - 10:8, 10:9
 Affton [1] - 7:16        certify [2] - 12:4,         4:4                       fall [1] - 9:24             house [1] - 9:20
 afternoon [1] - 7:1       12:10                     Dave [1] - 3:22            family [12] - 2:21,         hurt [1] - 7:14
 agree [2] - 8:19, 8:22   charge [1] - 2:13          December [1] - 2:14          3:18, 4:5, 4:9, 4:17,
                          charges [3] - 6:13,        decide [1] - 7:11            4:23, 7:15, 7:16,
 allowed [1] - 3:12
                                                                                  7:24, 8:2, 8:9
                                                                                                                        I
 ally [2] - 7:22, 7:25     6:20, 11:1                deem [2] - 2:24, 3:7
                          check [1] - 5:6            defendant [4] - 1:9,       far [1] - 10:2              identify [1] - 2:10


                                                   CATLETT REPORTING


                                                                                     Dixon v. City of St. Louis 05191
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 770 of 1116 PageID #:
                                     7800
                                                                              2
 imagine [1] - 6:2          lunch [1] - 5:19                      O                public [1] - 10:24        South [2] - 7:16, 7:17
 impact [1] - 4:13                                                                                           speaking [1] - 8:1
 impose [1] - 10:3                     M               OF [7] - 1:1, 1:1, 1:5,                Q              specifically [1] - 8:1
 IN [1] - 1:1                                           1:12, 1:22, 12:8                                     speed [1] - 9:11
 individual [1] - 4:9       ma'am [1] - 5:10           offer [3] - 8:18, 8:21,     questions [1] - 5:9       ST [2] - 1:1, 1:22
 information [1] - 6:23     MAHDI [2] - 1:8, 12:9       9:2                        quick [1] - 8:4           St [1] - 12:6
 injured [1] - 3:9          Mahdi [2] - 2:6, 2:13      offering [1] - 9:3                                    stands [1] - 6:19
 intoxicated [2] - 6:23,    man [3] - 4:5, 5:24,       officer [1] - 2:19                     R              starting [1] - 9:23
   7:3                       6:12                      OFFICIAL [1] - 1:22                                   STATE [3] - 1:1, 1:5,
 Iraq [3] - 2:20, 2:21,     MARIE [1] - 1:21           official [1] - 12:4         racing [1] - 7:18          12:8
   2:23                     Marie [2] - 12:3, 12:16    old [3] - 2:22, 3:8, 6:22   read [1] - 2:9            State [3] - 2:5, 8:7,
 issue [1] - 3:1            married [1] - 4:6          one [2] - 3:19, 5:2         really [6] - 5:1, 6:7,     12:6
                            Maserati [1] - 8:14        ones [1] - 10:17             8:24, 8:25, 9:14         statement [1] - 2:19
                            mechanic [1] - 10:5                                    reasonable [1] - 3:15
             J                                         ongoing [1] - 3:10
                                                                                   receiving [1] - 3:10
                                                                                                             strong [1] - 9:5
                            medical [1] - 3:10         open [1] - 2:2                                        suffered [1] - 4:7
 Jeep [1] - 9:9             members [1] - 3:18         opposed [1] - 6:14          reckless [1] - 7:6        suggest [1] - 8:15
 Jeff [1] - 2:17            met [1] - 4:14             order [2] - 9:15, 10:15     record [4] - 2:4, 2:11,   suggestion [1] - 3:14
 job [2] - 9:22, 10:4       miles [2] - 9:7, 9:11      ordered [1] - 8:20           2:17, 3:2                support [1] - 5:1
 Joseph [1] - 1:2           mind [1] - 5:8             originally [1] - 2:20       reduction [1] - 2:6       supposed [3] - 6:7,
 joyfulest [1] - 5:23       MISSOURI [3] - 1:1,        outcome [3] - 3:1, 3:5,     relationship [1] - 5:14    6:11, 6:13
 Judge [1] - 1:2             1:5, 12:8                  6:8                        releasing [1] - 6:15      surety [2] - 3:16, 9:17
 JUDICIAL [1] - 1:23        Missouri [2] - 2:5,                                    report [1] - 8:21         surrender [10] - 2:18,
 July [2] - 1:13, 12:6       12:6                                                  reported [1] - 12:7
                                                                   P               REPORTER [1] - 1:22
                                                                                                              2:25, 3:4, 6:17, 8:18,
 justice [3] - 4:21, 5:3,   money [1] - 8:14                                                                  9:1, 9:3, 9:18, 9:19
   6:9                      monitor [1] - 8:24         p.m [1] - 10:13             Reporter [1] - 12:4
                            monitored [1] - 7:11                                   reporter [1] - 12:5
                                                       pages [1] - 12:10                                                T
             K              monitoring [3] - 8:23,     painful [1] - 4:25          reporting [1] - 9:18
                             9:20, 9:21                PAM [9] - 5:11, 6:10,       reproduction [1] -        technical [1] - 9:12
 kid [2] - 6:22, 7:20       morning [2] - 6:7, 7:9      6:25, 7:5, 7:10, 7:24,      12:11                    terrifying [1] - 7:21
 kids [3] - 4:24, 5:16      most [3] - 5:2, 5:13,       8:3, 10:20, 11:2           require [1] - 6:16        tested [1] - 7:3
 kind [2] - 3:13, 9:12       5:23                      Pam [1] - 5:11              result [2] - 2:13, 3:11   THE [19] - 1:1, 2:4,
 Kingshighway [1] -         mother [2] - 4:6, 4:16     passed [1] - 9:8            returns [1] - 10:25         3:20, 3:24, 4:3, 5:7,
  7:19                      motion [3] - 2:10,         passing [1] - 6:1           rocked [1] - 9:9            6:5, 6:11, 7:7, 8:6,
 known [1] - 5:24            3:14, 9:16                passport [6] - 2:18,                                    9:15, 10:4, 10:7,
 knows [1] - 7:20           MR [8] - 3:17, 5:4, 7:2,    2:25, 6:18, 9:2, 9:3,                 S                10:10, 10:13, 10:17,
                             7:22, 8:1, 8:8, 9:22,      9:19                                                   10:21, 11:3
             L               11:4                      pending [2] - 3:1, 3:5      sadness [1] - 4:8         they've [1] - 7:24
                            MS [7] - 2:12, 10:1,       people [5] - 4:12,          scarey [1] - 7:20         tickets [1] - 2:16
 laugh [1] - 6:1             10:5, 10:9, 10:12,         4:13, 7:10, 7:18,          schedule [1] - 10:2       Tina [2] - 12:3, 12:16
 laughed [1] - 5:25          10:16, 11:5                9:13                       school [3] - 9:23,        TINA [1] - 1:21
 Law [1] - 1:16             multiple [1] - 9:13        people's [1] - 4:10          10:3, 10:10              today [1] - 2:9
 law [1] - 10:23                                       percent [2] - 3:15,         SECOND [1] - 1:23         together [1] - 5:21
 lay [1] - 7:17                        N                9:17                       see [1] - 5:3             took [1] - 7:8
 least [1] - 3:19                                      physically [1] - 4:16       served [1] - 5:3          traffic [1] - 2:16
 license [5] - 3:5, 6:17,   necessarily [1] - 8:11     pick [1] - 5:21             set [4] - 3:12, 3:15,     tragedy [2] - 4:25
   7:13, 8:18, 9:19         necessary [1] - 8:20       Plaintiff [2] - 1:6, 12:8    9:17, 10:23              TRANSCRIPT [1] -
 listen [1] - 3:20          need [1] - 7:6             plan [1] - 5:17             severely [1] - 3:9          1:12
 live [3] - 7:15, 7:16,     needed [1] - 7:6           plans [1] - 2:24            Shelby [1] - 1:16         treatment [1] - 3:10
   8:3                      needs [1] - 5:2            pleads [1] - 6:19           shelby [1] - 2:12         tremendous [2] - 4:7,
 lives [1] - 4:11           nervous [1] - 5:5          police [1] - 2:19           shop [1] - 10:6             4:15
 loneliness [1] - 4:8       next [1] - 3:9             potentially [1] - 3:3       shows [1] - 9:6           trial [1] - 6:19
 looking [1] - 4:21         night [1] - 7:17           presence [1] - 2:8          significant [4] - 2:15,   tried [1] - 9:10
 loss [5] - 4:7, 4:19,      normal [2] - 10:7, 10:9    present [2] - 2:8, 12:7      2:16, 6:16, 8:12         true [2] - 2:21, 12:11
   5:15, 6:6, 10:19         noted [1] - 2:20           pretty [2] - 8:12, 9:11     six [1] - 10:13           trying [1] - 10:21
 lost [1] - 5:13            nothing [1] - 4:19         probable [1] - 2:19         smile [1] - 4:10          TWENTY [1] - 1:23
 Louis [1] - 12:6           number [3] - 2:5, 2:16,    proceedings [3] - 2:1,      society [2] - 3:4, 6:14   TWENTY-SECOND [1]
 LOUIS [2] - 1:1, 1:22       3:17                       12:7, 12:12                solid [1] - 9:14            - 1:23
 lovable [1] - 4:4          nurse [1] - 9:9            protect [1] - 10:24         someone [1] - 7:14        twin [2] - 4:1, 4:3
 love [1] - 5:14                                       provided [1] - 6:23         sorry [2] - 6:6, 10:19    two [1] - 5:16
 loved [2] - 4:5, 4:18                                                             sort [1] - 6:15


                                                   CATLETT REPORTING


                                                                                        Dixon v. City of St. Louis 05192
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 771 of 1116 PageID #:
                                     7801
                                                                              3
             U
 ultimate [1] - 6:8
 under [1] - 10:22
 understandable [1] -
  5:7
 unless [1] - 10:3
 unreasonable [1] -
  3:13
 up [3] - 5:21, 10:15,
  10:16

             V
 viewing [1] - 3:3
 vs [2] - 1:7, 12:9

            W
 waived [1] - 2:8
 walk [1] - 4:9
 week [1] - 3:9
 wheel [1] - 7:12
 Whyte [1] - 1:2
 wife [5] - 4:6, 4:15,
  5:1, 5:4, 5:11
 willing [3] - 2:18, 2:25,
  3:4
 witness [1] - 9:8
 wonder [1] - 7:19
 wonderful [1] - 5:14
 works [1] - 10:5
 write [2] - 10:15, 10:16
 writing [1] - 2:9

             Y
 years [5] - 2:21, 3:8,
  4:7, 4:16, 6:22
 yourself [1] - 2:10




                             CATLETT REPORTING


                                                   Dixon v. City of St. Louis 05193
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 772 of 1116 PageID #:
                                     7802




     EXHIBIT 182
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 773 of 1116 PageID #:
                                     7803

              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                       HONORABLE CLINTON R. WRIGHT


         STATE OF MISSOURI,         )
                                    )
              Plain iff,            )
                                    )
          .                         ) No. 1922-CR03412
                                    )
         MAURICE K. THOMAS,         )
                                    )
              Defendan .            )
         __________________________________________________
                        FI    APPEA ANCE HEA ING
         __________________________________________________
              On Monda , Oc ober 28, 2019, he abo e-en i led
         ca se came on reg larl for hearing before he
         Honorable Clin on R. Wrigh , J dge of Di ision 16B of
          he T en -Second J dicial Circ i in he Ci             of
         S . Lo is.
                                 APPEA ANCE
              The S a e of Misso ri as represen ed b Jona han
         Phipps, Assis an Circ i A orne , Ci           of S . Lo is,
         S a e of Misso ri.
              The Defendan     as represen ed b Eric Barnhar ,
         A orne a La .




                JENNA L. HIGGINS, CCR #998, CSR (MO & IL)
                         OFFICIAL COURT REPORTER
                            CITY OF ST. LOUIS
                    TWENTY-SECOND JUDICIAL CIRCUIT

                                                    Dixon v. City of St. Louis05281
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 774 of 1116 PageID #:
                                     7804
                                                                                2



   1                 HE CO   : Good af ernoon, Mr. Thomas.
   2                 HE DEFENDAN : Ho are o doing?
   3                 HE CO   : Yo 're charged i h nla f l
   4    possession of a firearm. Le me p ll o r ma er p.
   5    Mr. Thomas, i looks like o applied o he p blic
   6    defender's office. For he record, his is
   7    1922-CR03412, S a e s. Ma rice Thomas. Ha e o
   8    heard back e if o ha e been accep ed?
   9                 HE DEFENDAN : H h- h. No.
  10                 HE HE IFF: Yo ha e o speak p beca se
  11     he co r repor er is recording e er hing. So o
  12    ha e o speak p.
  13                 HE CO   : All righ . The S a e.
  14               M . PHIPP : J dge, firs , he S a e o ld
  15    req es    ha   he Co r    ake j dicial no ice of i s
  16    file incl ding he bond commissioner's repor .
  17                 HE CO   : I ha e read he bond
  18    commissioner's repor and he probable ca se
  19    s a emen .
  20               M . PHIPP : All righ . J dge, j s          o
  21     r nca e he fac s here. The S a e's grea concern
  22     i h his o ld be ha         he defendan has admi ed o
  23     ol n eering ha he had his firearm kno ing ha he
  24    sho ldn' ha e possession of his firearm based off
  25     he probable ca se s a emen . Addi ionall , e ill
                                                    Dixon v. City of St. Louis05282
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 775 of 1116 PageID #:
                                     7805
                                                                                3



   1    defer o he bond commissioner as o he defendan 's
   2    criminal his or .
   3               BOND COMMI IONE : J dge, Mr. Thomas' prior
   4    con ic ions are in 2011 b rglar second,         o co n s.
   5    T o ears proba ion. And 2013, possession and sale of
   6    man fac ring an illegal eapon, assa l          hird,     o
   7    co n s. He as con ic ed in 2018 and go 90 da s
   8    confinemen . 2016, possession of a con rolled
   9    s bs ance. Fi e ears confinemen . 2016, domes ic
  10    assa l second,      o co n s of domes ic assa l        hird.
  11    Se en ears confinemen . 2016, rafficking dr gs
  12    second, nla f l se of a eapon          o co n s,
  13    dis rib ing, deli er and man fac ring of con rolled
  14    s bs ance, possession of dr g paraphernalia. Ten
  15     ears confinemen . The pas -- he prior hree
  16    con ic ions are he's presen l on parole for each one.
  17                HE CO    : Mr. Thomas, hen ere o
  18    released on parole?
  19                HE DEFENDAN : April 4 h.
  20                HE CO    : Of his ear?
  21                HE DEFENDAN : Yes, sir.
  22                HE CO    : So o ha e se eral priors. I
  23    looks like he all probabl        ere he same. The         ere
  24    disposed of all oge her. Is ha righ ?
  25                HE DEFENDAN : Yes, sir.
                                                    Dixon v. City of St. Louis05283
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 776 of 1116 PageID #:
                                     7806
                                                                                4



   1                HE CO    : Bond is c rren l 30,000 cash
   2    onl ?
   3               M . PHIPP : Tha is correc , J dge. And e
   4     o ld be req es ing ha       he bond be amended o
   5    30,000, 10 percen a hori ed i h Emass in addi ion
   6     o no eapons and GPS moni oring. We hink
   7    s per ision o ld be necessar if he ere o            based
   8    off of his prior his or .
   9                HE CO    : All righ . Mr. Barnhar .
  10               M . BA NHA : Thank o .
  11                HE CO    : I hink I s a ed before i          as
  12    Mr. Thomas ha had applied for a p blic defender.
  13               M . BA NHA : I hink he did. I hink
  14     o 're righ .
  15               Mr. Thomas, I'm Eric Barnhar . I'm o r
  16    a orne for oda onl . And ha e o applied for he
  17    p blic defender e ?
  18                HE DEFENDAN : Yes.
  19               M . BA NHA : Oka . And I'm j s going o
  20    ask o a fe q es ions. I'm r ing o ge              o r bond
  21    lo ered. The S a e has recommended i be lo ered from
  22    30,000 cash onl     o 30,000, 10 percen . Is here
  23    an bod in o r famil or friends ha can afford
  24    pos ing 3,000 i h he Co r        o ge    o o ?
  25                HE DEFENDAN : No, sir.
                                                    Dixon v. City of St. Louis05284
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 777 of 1116 PageID #:
                                     7807
                                                                                5



   1               M . BA NHA : Wha do o          hink o can
   2    afford, as I as going o ask for a 10 percen bond?
   3                HE DEFENDAN : I can probabl come p i h
   4    a ho sand.
   5               M . BA NHA : Oka . Like 10,000, 10
   6    percen ? Oka . Do o -- here o ld o be li ing
   7    if o      ere released?
   8                HE DEFENDAN : Wi h m girlfriend.
   9               M . BA NHA : And ha 's ha address.
  10                HE DEFENDAN : 3004 Miami.
  11               M . BA NHA : Did I alread ask o are o
  12     orking a all?
  13                HE DEFENDAN : Yes.
  14               M . BA NHA : Where are o         orking a ?
  15                HE DEFENDAN : Fa l less Linen.
  16               M . BA NHA : Is ha a f ll- ime job.
  17                HE DEFENDAN : Yes, sir.
  18               M . BA NHA : All righ . I'm going o do
  19     he bes I can for o , oka ?
  20                HE DEFENDAN : Oka .
  21               M . BA NHA : J dge, I'm asking for 10,000,
  22    10 percen . I is a D felon . He does ha e a
  23    f ll- ime job. He does ha e a s able residence. The
  24     a   ha    he   ro e he probable ca se s a emen , a
  25    lo of hese are he same -- he same case n mber and
                                                    Dixon v. City of St. Louis05285
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 778 of 1116 PageID #:
                                     7808
                                                                                6



   1    makes i look like he's go 20 priors.
   2                HE CO     : I sa    ha i     as all one --
   3                M . BA NHA : Righ .
   4                HE CO     : -- resol ion, al ho gh i 's
   5    problema ic ha he's been o        since April and picks
   6     his p again on parole.
   7                M . BA NHA : I mean, I on' spec la e b
   8    some imes people are afraid o        here. The ha e g ns
   9    for heir pro ec ion. I kno he's no allo ed o ha e
  10    a g n. Tha 's if he had he g n. Yo can ha e him
  11    repor    o Emass, GPS i h 10,000, 10 percen . Thank
  12     o.
  13                HE CO     : An hing else?
  14                M . PHIPP : No, J dge.
  15                HE CO     : Mr. Thomas, o kno , as
  16    Mr. Barnhar said as an one ill ell o , o 're no
  17    allo ed o possess a firearm. I recogni e he fac
  18     ha in a sense an ac i e crime didn'        ake place, b
  19    for o a possession of a firearm is a crime. Yo ge
  20     ha , righ ?
  21                HE DEFENDAN : Yes, sir.
  22                HE CO     : The fac    ha    o 're orking
  23    f ll- ime is a er posi i e hing, b           ha is
  24    nega ed b    he fac    ha    o 're riding aro nd in his
  25    par ic lar s a e.
                                                    Dixon v. City of St. Louis05286
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 779 of 1116 PageID #:
                                     7809
                                                                                7



   1               I ill red ce he bond o 15,000, 10
   2    percen . And e'll se        o r ma er again in case o
   3    don' make ha bond for No ember 4 h a 10:30, and
   4    also o r ne     co r da e af er ha        ill be in
   5    Di ision 25 a 9:15 on No ember -- I'm sorr .
   6    Di ision 26 on No ember 26 a 9:15. And here ill be
   7    condi ions of Emass, GPS, and ha e er else o all
   8    had recommended. Tha      ill concl de o r record, all
   9    righ , Mr. Thomas?
  10                HE DEFENDAN : Yes, sir.
  11               (End of proceeding.)
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
                                                    Dixon v. City of St. Louis05287
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 780 of 1116 PageID #:
                                     7810
                                                                                8



   1                            CERTIFICATE
   2                    I, Jenna L. Higgins, Cer ified Co r
   3    Repor er, do hereb cer if       ha I am an official
   4    co r repor er for he Circ i Co r of he Ci              of
   5    S . Lo is; ha on Oc ober 28, 2019, I as presen and
   6    repor ed all he proceedings had in he case of S a e
   7    of Misso ri s. Ma rice K. Thomas,
   8    Ca se No. 1922-CR03412.
   9                    I f r her cer if      ha   he foregoing
  10    pages con ain a r e and acc ra e reprod c ion of he
  11    proceedings.
  12
  13
  14                    __________________________
  15                    Jenna L. Higgins, CCR 998
                              CSR (IL and MO)
  16
  17
  18
  19
  20
  21
  22
  23    TRANSCRIBED: J l 30, 2020
  24
  25
                                                    Dixon v. City of St. Louis05288
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 781 of 1116 PageID #:
                                     7811




     EXHIBIT 183
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 782 of 1116 PageID #:
                                     7812
                                                                                1




              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                   22ND JUDICIAL CIRCUIT, DIVISION 16B
                    Honorable DAVID A. ROITHER, J dge



     STATE OF MISSOURI,            )
                                   )
                         Plain iff,)
                                   ) Ca se No. 1922-CR02956
      s.                           )
                                   )
     PRESTON MONTGOMERY,           )
                                   )
                         Defendan .)



               TRANSCRIPT OF PROCEEDINGS/INITIAL APPEARANCE

                     The follo ing proceedings    ere had in Di ision 16B

     of    he 22nd J dicial Circ i , Ci          of S . Lo is Circ i

     Co r , S a e of Misso ri, on         he 16 h da        of Sep ember,

     2019.



                     Mr. Cro le , Assis an   Circ i     A     orne , appeared

     for     he S a e of Misso ri.



                     The defendan , PRESTON MONTGOMERY, appeared in

     person     ia     ideo and   i h Mr. D lle, A     orne     A   La .




                              Ri a T. DeFilio, RMR
                                   C.C.R. #0192
                              22nd J dicial Circ i
                           Ci    of S . Lo is, Misso ri



                                                      Dixon v. City of St. Louis 05530
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 783 of 1116 PageID #:
                                     7813
                                                                                                                              2




   1                  THE COURT:                 We are on                   he record in Ca se N mber

   2    1922-CR02956,           he ma            er of             he S a e of Misso ri                    ers s

   3    Pres on Mon gomer .                  Appearing before                         he Co r            oda        are

   4    Mr. Cro le         on behalf of                   he S a e of Misso ri;

   5    Mr. Mon gomer           in person                 hro gh              ideo conferencing; and a

   6    member of         he pri a e defense bar, Mr. D lle,                                          ho appears

   7    ha ing been appoin ed b                           he Co r              for        he limi ed p rposes

   8    of     oda 's hearing.

   9                  Mr. Mon gomer , m                            name is J dge Roi her.                       I'll be

  10    cond c ing         o r ini ial appearance                               oda .           There is some

  11    preliminar         ma     ers        e need                o ge         o and           hen     e'll disc ss

  12     o r condi ions of release.

  13                  Firs        off, sir,                   o 're c rren l                    charged        i h one

  14    co n     of Tampering            i h a Mo or Vehicle in                                  he Firs        Degree,

  15     hich is a Class D Felon ; resis ing or Resis ing Arres                                                           b

  16    Fleeing,      hich is a Class E Felon ; and Resis ing or

  17    In erfering         i h Arres ,                   hich is also a Class E Felon .

  18    Yo r bond in            his ma           er has been se                      in     he amo n           of

  19    $5,000 cash onl .

  20                  Mr. Mon gomer ,                         o     do ha e           he righ            o remain

  21    silen .      An     hing        ha           o        sa        in     oda 's hearing ma                     er

  22     ell be      sed agains                  o       in        he f         re prosec             ion of         his

  23    ma     er.   There is a prosec                            ing a        orne        si     ing and

  24    lis ening         o e er        hing             ha         o        and I sa            o one ano her

  25    and e er      hing        ha         o       and           o r defense a                 orne     sa         i h




                                                                                 Dixon v. City of St. Louis 05531
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 784 of 1116 PageID #:
                                     7814
                                                                                                                                3




   1    one ano her.

   2                      Ha ing said              ha , i 's no              m     in en ion                  o ge

   3    in o     he fac s of                   he case     i h        o     as m ch         o disc ss                 i h

   4     o     appropria e condi ions for                            o r release.               Do        o

   5     nders and e er                   hing     ha     I ha e said so far?

   6                      THE DEFENDANT:                 Yes, Yo r Honor.

   7                      THE COURT:              Oka .        Mr. D lle, are               o        asking           he

   8    Co r         o    ai e           he formal reading of                    he complain ?

   9                      MR. DULLE:              We are, Yo r Honor.

  10                      THE COURT:              Ho     does        he defendan            plead in                 his

  11    ma     er?

  12                      MR. DULLE:              Yo r Honor,              e are en ering a plea of

  13    no     g il           in        his ma     er.

  14                      THE COURT:              Thank        o .        Mr. Mon gomer , af er

  15     oda 's hearing, is i                          o r in en ion              o appl             o        he P blic

  16    Defender's Office for ser ices or                                  ill    o     be hiring pri a e

  17    co nsel?

  18                      THE DEFENDANT:                 Yeah, I'll sign                p for             he P blic

  19    Defender's, so I can'                      afford an a              orne .

  20                      THE COURT:              Oka , sir.              The P blic Defender                        ill

  21    process          ha        applica ion.           Yo     sho ld hear from                        hem

  22    shor l .

  23                      Mr. Mon gomer ,                 he S a e and                o r a          orne            oda

  24    ha e agreed                ha      o     sho ld be released                   pon       he pa men              of

  25    $250 cash,             ha        is 10 percen           of a        o al bond of $2,500.                           Is




                                                                             Dixon v. City of St. Louis 05532
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 785 of 1116 PageID #:
                                     7815
                                                                                                                                    4




   1     ha     some hing                ha         o     or        o r famil           can afford for                    o r

   2    release           oda ?

   3                          THE DEFENDANT:                   Can I sa        --

   4                          THE COURT:                Can     e     ero in on           o r abili                   o pos

   5     ha     bond firs ?

   6                          THE DEFENDANT:                   Yeah,       eah, I co ld call aro nd

   7    and     r         o make             he bond, b               I    as going            o ask        o        beca se

   8    I ne er failed                   o appear              o an       co r , I         as going                 o ask

   9     o    co ld           o     gi e me a co r                    da e and recog, please?

  10                          THE COURT:                Oka .        One momen , sir.                 Ho        did           e

  11    arri e a              he $250 bond?

  12                          MR. CROWLEY:                The defendan              has a pending case in

  13    S . Charles, has a prior and pending, according                                                    o records.

  14                          MR. DULLE:                There        as a s olen           ehicle in ol ed

  15    and ho e er                he        came        pon        he defendan , i              sa s e en                    all

  16    fo nd           he s olen             ehicle.           The        ere chasing, ref sed                           o

  17    s op, and dro e off, and                               hile I'm no              s re     he        can connec

  18     ha     s olen             ehicle and                 he person        ho dro e off                 o        he

  19    person           ha        he        e en        all        fo nd,     he defendan                 here, I

  20     nders and                ha ,        o     kno ,           i h    he prior and a pending case

  21     ha         o     need          o sec re              he safe         of        he comm ni              .     We

  22    came do n from $5,000 cash onl .                                     The S a e s gges ed

  23    10 percen             of        ha        and I --           e nego ia ed              o half of              ha

  24    2,500,           en percen .

  25                          THE COURT:                Mr. Mon gomer              --




                                                                                   Dixon v. City of St. Louis 05533
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 786 of 1116 PageID #:
                                     7816
                                                                                                                           5




   1                   MR. DULLE:           Addi ionall , J dge, I                                hink he had a

   2    sec red bond pos ed else here,                               hich seemed                 o indica e           o

   3     he bo h of       s     ha         here        ere --              here        ere means.

   4                   THE COURT:           Mr. Mon gomer , I ha e been disc ssing

   5     i h       he S a e and           i h     o r a              orne         ha         here are prior

   6    charges and pending charges and                               ha        o her bonds ha e been

   7    pos ed and some of                hese files indica ing                             ha      o        do ha e

   8    some abili            o pos        a cash bond.                    If     o r req es                 of me is

   9    for personal recogni ance, I                         o ld den                  ha        req es           oda .

  10    Do     o   belie e i         is     i hin           o r abili                   o pos               ha    $250

  11    cash bond?

  12                   THE DEFENDANT:              Yes, sir.

  13                   THE COURT:           Oka .           As an addi ional condi ion of

  14     o r release, I'm req iring                         ha         o        repor            o eMass          i hin

  15    48 ho rs of       o r release.                 Do        o         nders and?

  16                   THE DEFENDANT:              Yes, Yo r Honor.

  17                   THE COURT:           Do     o        belie e              hose are               o

  18    condi ions       ha      o        can li e b ?

  19                   THE DEFENDANT:              Yes, sir.

  20                   THE COURT:           Oka , sir.                 I        ill sign off on                   hose

  21    condi ions amending                o r bond from $5,000 cash onl                                         o $250,

  22    being 10 percen          of $2,500; along                          i h     he condi ion                   o

  23    repor        o eMass.        I     ill se            o r case for an ini ial

  24    appearance in         he criminal Di ision 26 on Oc ober 16 h and

  25     ha        ill be a     9:15 a.m.




                                                                                Dixon v. City of St. Louis 05534
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 787 of 1116 PageID #:
                                     7817
                                                                                6




   1               THE DEFENDANT:     Yes, sir.

   2               THE COURT:    Thank   o , Mr. Mon gomer .      Tha     ill

   3    concl de   oda 's hearing.

   4

   5

   6     END OF HEARING]

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25




                                                   Dixon v. City of St. Louis 05535
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 788 of 1116 PageID #:
                                     7818
                                                                                          7




   1

   2                      CERTIFICATE OF COURT REPORTER

   3                I, Ri a T. DeFilio, cer ified co r                   repor er, do

   4    hereb    cer if        ha     I am an official co r           repor er for   he

   5    Circ i    Co r    of        he Ci   of S . Lo is;        ha    on 16 h da    of

   6    Sep ember, 2019, I            as presen        and repor ed all     he

   7    proceedings had in            he case of STATE OF MISSOURI           s. PRESTON

   8    MONTGOMERY, Ca se No. 1922-CR02956.

   9                I f r her cer if              ha      he foregoing pages con ain

  10    a   r e and acc ra e reprod c ion of                 he proceedings.

  11

  12

  13

  14    "/s/ Ri a T. DeFilio"

  15    Ri a T. DeFilio, RMR

  16    Official Co r      Repor er

  17    CCR No. 0192

  18

  19

  20

  21

  22

  23

  24

  25




                                                             Dixon v. City of St. Louis 05536
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 789 of 1116 PageID #:
                                     7819
                         after [1] 3/14              bonds [1] 5/
MR. CROWLEY: [1] 4/11 against [1] 2/22               both [1] 5/3
MR. DULLE: [4] 3/ 3/11 agreed [1] 3/24               C
4/13 4/25                all [1] /
                         along [1] 5/22            C.C.R [1] 1/24
THE COURT: [13]                                    call [1] 4/
THE DEFENDANT: [ ]       also [1] 2/1
                         am [1] /4                 came [2] 4/15 4/22
$                        amending [1] 5/21         can [5] 4/1 4/3 4/4 4/1
$2,500 [2] 3/25 5/22     amount [1] 2/1            5/1
$250 [4] 3/25 4/11 5/10 another [2] 2/24 3/1       can't [1] 3/1
5/21                     any [1] 4/                case [5] 3/3 4/12 4/20
$5,000 [3] 2/1 4/22 5/21 Anything [1] 2/21         5/23 /
                         appear [1] 4/             cash [ ] 2/1 3/25 4/22
/                        appearance [3] 1/10 2/10  5/ 5/11 5/21
/s [1] /14               5/24                      Cause [3] 1/5 2/1 /
                         appeared [2] 1/1 1/1      CCR [1] /1
0                                                  CERTIFICATE [1] /2
                         Appearing [1] 2/3
01 2 [2] 1/24 /1         appears [1] 2/            certified [1] /3
1                        application [1] 3/21      certify [2] /4 /
                                                   charged [1] 2/13
10 percent [3] 3/25 4/23 apply [1] 3/15            charges [2] 5/ 5/
5/22                     appointed [1] 2/
                         appropriate [1] 3/4       Charles [1] 4/13
1 B [2] 1/1 1/11                                   chasing [1] 4/1
1 th [3] 1/13 5/24 /5    are [ ] 2/1 2/3 3/ 3/
                         3/12 5/5 5/1              CIRCUIT [ ] 1/1 1/1 1/12
1 22-CR02 5 [3] 1/5                                1/12 1/1 1/25 /5
2/2 /                    around [1] 4/
                         Arrest [2] 2/15 2/1       CITY [4] 1/1 1/12 1/25
2                        arrive [1] 4/11             /5
2,500 [1] 4/24           as [2] 3/3 5/13           Class [3] 2/15 2/1 2/1
201 [2] 1/14 /           ask [2] 4/ 4/             community [1] 4/21
22ND [3] 1/1 1/12 1/25 asking [1] 3/               complaint [1] 3/
2 [1] 5/24               Assistant [1] 1/1         conclude [1] /3
                         attorney [ ] 1/1 1/20     condition [2] 5/13 5/22
4                        2/23 2/25 3/1 3/23 5/5    conditions [4] 2/12 3/4
4 [1] 5/15                                         5/1 5/21
                           B                       conducting [1] 2/10
                           bar [1] 2/              conferencing [1] 2/5
 :15 [1] 5/25              be [5] 2/ 2/22 3/1 3/24 connect [1] 4/1
A                          5/25                    contain [1] /
                           because [1] 4/          could [2] 4/ 4/
a.m [1] 5/25
                           been [4] 2/ 2/1 5/4 5/ could you [1] 4/
ability [3] 4/4 5/ 5/10
                           before [1] 2/3          counsel [1] 3/1
according [1] 4/13
                           behalf [1] 2/4          count [1] 2/14
accurate [1] /10
                           being [1] 5/22          court [12]
additional [1] 5/13
                           believe [2] 5/10 5/1    CR02 5 [3] 1/5 2/2 /
Additionally [1] 5/1
                           bond [ ]                criminal [1] 5/24
afford [2] 3/1 4/1



                                                   Dixon v. City of St. Louis 05537
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 790 of 1116 PageID #:
                                     7820
 C                         Fleeing [1] 2/1            it's [1] 3/2
                           following [1] 1/11
 Crowley [2] 1/1 2/4
                           foregoing [1] /
                                                      J
 currently [1] 2/13                                   Judge [3] 1/2 2/ 5/1
                           formal [1] 3/
 D                         found [2] 4/1 4/1          JUDICIAL [3] 1/1 1/12
 date [1] 4/               further [1] /               1/25
 DAVID [1] 1/2             future [1] 2/22            K
 day [2] 1/13 /5           G                          know [1] 4/20
 defendant [ ] 1/ 1/1
 3/10 4/12 4/15 4/1        get [2] 2/11 3/2           L
 Defender [1] 3/20         give [1] 4/
                                                      Law [1] 1/20
 Defender's [2] 3/1 3/1    going [2] 4/ 4/
                                                      limited [1] 2/
 defense [2] 2/ 2/25       guilty [1] 3/13
                                                      listening [1] 2/24
 DeFilio [4] 1/24 /3 /14   H                          live [1] 5/1
   /15                     had [3] 1/11 5/1 /         LOUIS [4] 1/1 1/12 1/25
 Degree [1] 2/14           half [1] 4/23                /5
 deny [1] 5/               has [3] 2/1 4/12 4/13
 did [1] 4/10
                                                      M
                           have [ ] 2/20 3/5 3/24
 discuss [2] 2/11 3/3                                make [1] 4/
                           5/4 5/ 5/
 discussing [1] 5/4                                  matter [5] 2/2 2/1 2/23
                           having [2] 2/ 3/2
 DIVISION [3] 1/1 1/11                               3/11 3/13
                           he [1] 5/1
 5/24                                                matters [1] 2/11
                           hear [1] 3/21
 do [ ] 2/20 3/4 5/ 5/10                             may [1] 2/21
                           hearing [5] 2/ 2/21 3/15
 5/15 5/1 /3                                         me [2] 4/ 5/
                             /3 /
 does [1] 3/10                                       means [1] 5/3
                           here [1] 4/1
 down [1] 4/22                                       member [1] 2/
                           hereby [1] /4
 drove [2] 4/1 4/1                                   MISSOURI [ ] 1/4 1/13
                           hiring [1] 3/1
 Dulle [3] 1/20 2/ 3/                                1/1 1/25 2/2 2/4 /
                           Honor [4] 3/ 3/ 3/12
                                                     moment [1] 4/10
 E                         5/1
                                                     MONTGOMERY [12]
 elsewhere [1] 5/2         Honorable [1] 1/2
                                                     Motor [1] 2/14
 eMass [2] 5/14 5/23       hours [1] 5/15
                                                     Mr [5] 1/1 1/20 3/23
 END [1] /                 How [2] 3/10 4/10
                                                     4/25 5/4
 entering [1] 3/12         however [1] 4/15
                                                     Mr. [ ]
 eventually [2] 4/15 4/1  I                          Mr. Crowley [1] 2/4
 everything [3] 2/24 2/25 I'll [2] 2/ 3/1            Mr. Dulle [2] 2/ 3/
  3/5                     I'm [2] 4/1 5/14           Mr. Montgomery [5] 2/5
                                                     2/ 2/20 3/14 /2
 F                        indicate [1] 5/2
                                                     much  [1] 3/3
 facts [1] 3/3            indicating [1] 5/
 failed [1] 4/            initial [3] 1/10 2/10 5/23 my [2] 2/ 3/2
 family [1] 4/1           intention [2] 3/2 3/15     N
 far [1] 3/5              Interfering  [1] 2/1
                                                     name [1] 2/
 Felony [3] 2/15 2/1 2/1  involved   [1] 4/14
                                                     need [2] 2/11 4/21
 files [1] 5/             is [11]
                                                     negotiated [1] 4/23
 first [3] 2/13 2/14 4/5  it [3]  3/15 4/15 5/10
                                                     never [1] 4/



                                                   Dixon v. City of St. Louis 05538
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 791 of 1116 PageID #:
                                     7821
N                         process [1] 3/21            sign [2] 3/1 5/20
No [3] 1/5 / /1           prosecuting [1] 2/23        silent [1] 2/21
not [3] 3/2 3/13 4/1      prosecution [1] 2/22        sir [ ] 2/13 3/20 4/10
Number [1] 2/1            Public [3] 3/15 3/1 3/20    5/12 5/1 5/20 /1
                          purposes [1] 2/             sitting [1] 2/23
O                                                     so [2] 3/5 3/1
                          R                           some [3] 2/10 5/ 5/
October [1] 5/24
October 1 th [1] 5/24     reading [1] 3/              something [1] 4/1
off [4] 2/13 4/1 4/1      recog [1] 4/                ST [5] 1/1 1/12 1/25 4/13
5/20                      recognizance [1] 5/           /5
Office [1] 3/1            record [1] 2/1              STATE [ ]
official [2] /4 /1        records [1] 4/13            stolen [3] 4/14 4/1 4/1
Okay [5] 3/ 3/20 4/10     refused [1] 4/1             stop [1] 4/1
5/13 5/20                 release [5] 2/12 3/4 4/2    suggested [1] 4/22
one [4] 2/13 2/24 3/1     5/14 5/15                   sure [1] 4/1
4/10                      released [1] 3/24
                          remain [1] 2/20             T
only [3] 2/1 4/22 5/21
other [1] 5/              report [2] 5/14 5/23        Tampering [1] 2/14
                          reported [1] /              ten [1] 4/24
P                         reporter [4] /2 /3 /4       Thank [2] 3/14 /2
pages [1] /                 /1                        that [30]
payment [1] 3/24          reproduction [1] /10        them [1] 3/21
pending [4] 4/12 4/13     request [2] 5/ 5/           then [1] 2/11
4/20 5/                   requiring [1] 5/14          there [ ] 2/10 2/23 4/14
percent [4] 3/25 4/23     resisting [3] 2/15 2/15      5/3 5/3 5/5
4/24 5/22                 2/1                         these [1] 5/
person [4] 1/20 2/5 4/1   right [1] 2/20              they [4] 4/15 4/1 4/1
4/1                       Rita [4] 1/24 /3 /14         4/1
personal [1] 5/             /15                       think [1] 5/1
Plaintiff [1] 1/5         RMR [2] 1/24 /15            this [4] 2/1 2/22 3/10
plea [1] 3/12             ROITHER [2] 1/2 2/           3/13
plead [1] 3/10                                        those [2] 5/1 5/20
                          S                           through [1] 2/5
please [1] 4/
post [3] 4/4 5/ 5/10      safety [1] 4/21             today [5] 2/3 2/10 3/23
posted [2] 5/2 5/         said [2] 3/2 3/5             4/2 5/
preliminary [1] 2/11      say [4] 2/21 2/24 2/25      today's [4] 2/ 2/21 3/15
present [1] /             4/3                           /3
PRESTON [4] 1/ 1/1        says [1] 4/15               total [1] 3/25
2/3 /                     secure [1] 4/21             TRANSCRIPT [1] 1/10
prior [3] 4/13 4/20 5/5   secured [1] 5/2             true [1] /10
private [2] 2/ 3/1        seemed [1] 5/2              try [1] 4/
proceedings [4] 1/10      September [2] 1/13 /        two [1] 5/1
1/11 / /10                services [1] 3/1
                          set [2] 2/1 5/23            U
PROCEEDINGS/INITIAL
[1] 1/10                  shortly [1] 3/22            understand [3] 3/5 4/20
                          should [2] 3/21 3/24        5/15



                                                     Dixon v. City of St. Louis 05539
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 792 of 1116 PageID #:
                                     7822
  U
  up [1] 3/1
  upon [2] 3/24 4/15
  us [1] 5/3
  used [1] 2/22
  V
  vehicle [4] 2/14 4/14
  4/1 4/1
  versus [1] 2/2
  very [1] 2/21
  via [1] 1/20
  video [2] 1/20 2/5
  W
  waive [1] 3/
  was [4] 4/ 4/ 4/14 /
  we [ ]
  we'll [1] 2/11
  well [1] 2/22
  were [4] 1/11 4/1 5/3
  5/3
  which [4] 2/15 2/1 2/1
  5/2
  while [1] 4/1
  who [2] 2/ 4/1
  will [ ] 3/1 3/20 5/20
  5/23 5/25 /2
  within [2] 5/10 5/14
  would [1] 5/
  Y
  yeah [3] 3/1 4/ 4/
  Yes [5] 3/ 5/12 5/1
  5/1 /1
  you [2 ]
  you're [1] 2/13
  your [21]
  Z
  zero [1] 4/4




                                                   Dixon v. City of St. Louis 05540
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 793 of 1116 PageID #:
                                     7823




     EXHIBIT 184
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 794 of 1116 PageID #:
                                     7824




  1              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                 TWENTY-SECOND JUDICIAL CIRCUIT, DIVISION 16B
  2                      Honorable Timothy Boyer, Judge

  3
       STATE OF MISSOURI,               )
  4                                     )
                 Plaintiff,             )
  5                                     )
       V.                               )      Cause No. 1922-CR02744
  6                                     )
       RAYMOND GARDNER,                 )
  7                                     )
                 Defendant.             )
  8

  9                  TRANSCRIPT OF FIRST APPEARANCE HEARING

 10

 11          On Friday, September 13, 2019, the above cause came on

 12    regularly for hearing before the Honorable Timothy Boyer,

 13    Judge of Division 16B of the Twenty-Second Judicial Circuit in

 14    the City of St. Louis.     The State of Missouri was represented

 15    by Jeremy Crawley, Esq., Assistant Circuit Attorney.           The

 16    defendant was present in person and was represented by his

 17    attorney, Chris Faerber, Esq.

 18

 19

 20

 21

 22                               Tamara L. Young
                                   CCR, RPR, CSR
 23                              Official Reporter
 24

 25



                                                                            1



                                                   Dixon v. City of St. Louis, 04715
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 795 of 1116 PageID #:
                                     7825




  1               THE COURT:     We are on the record in Cause Number

  2    1922-CR02744, State of Missouri versus Raymond Gardner.

  3    Mr. Gardner is present in person within 48 hours of his arrest

  4    in this case.    Mr. Gardner faces one count of the unclassified

  5    felony of enticement or attempted enticement of a child.            The

  6    current bond in this case is set at $30,000 cash only.

  7               Mr. Gardner, I am the judge that's going to preside

  8    over your detention hearing this morning.        I am Judge Boyer.

  9    Can you see me and can you hear me?

 10               THE DEFENDANT:    Yes, sir.

 11               THE COURT:     If at any point you can't hear me, will

 12    you let me know?

 13               THE DEFENDANT:    Yes, I will, sir.

 14               THE COURT:     Present on behalf of the State of

 15    Missouri is Assistant Circuit Attorney Jeremy Crowley.            And

 16    present representing Mr. Gardner for the purposes of this

 17    hearing and this hearing only is attorney Chris Faerber.

 18               Mr. Faerber, at this time do you waive formal

 19    reading of the complaint and enter a not guilty plea on behalf

 20    of Mr. Gardner?

 21               MR. FAERBER:     I do, Your Honor.

 22               THE COURT:     All right.   The Court will enter that

 23    not guilty plea at this time.

 24               I have informed Mr. Gardner of his current

 25    conditions of release, and the Court now intends to conduct an



                                                                           2



                                                   Dixon v. City of St. Louis, 04716
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 796 of 1116 PageID #:
                                     7826




  1    initial appearance detention hearing under Rule 33.

  2                 Before we get to the next stage of that hearing, I

  3    will ask the attorneys, does either attorney object to the

  4    Court taking judicial notice of the Court's own file and the

  5    bond commissioner's file in this case, and making those

  6    documents part of the record of this hearing?

  7                 MR. CROWLEY:    No.

  8                 MR. FAERBER:    No.

  9                 THE COURT:     Then I will turn to Mr. Crowley and ask

 10    for your argument on behalf of the State.

 11                 MR. CROWLEY:    As you indicated, the defendant is

 12    charged with the unclassified felony of child enticement.

 13    There's investigation involved with the St. Louis Police

 14    Department which alleged that the victim in this case, who's

 15    initials are T.G.    She's ten years old.     She had been in

 16    communication with the defendant through an on-line dating ap

 17    that is called Kick.      She had been communicating with this

 18    defendant.    During one of their communications she advised him

 19    she was, in fact, twelve years old, although she's actually

 20    ten.   And upon explaining to him or telling him that she was

 21    twelve, the defendant began to ask her questions about whether

 22    she was a virgin, whether she would be willing to sneak away

 23    to go to his house for a sexual encounter.        There was also

 24    some explicit video that was exchanged.       Defendant also asked

 25    victim if she would be able to have sexual intercourse with



                                                                           3



                                                   Dixon v. City of St. Louis, 04717
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 797 of 1116 PageID #:
                                     7827




  1    him.

  2               If the defendant was convicted of this, I am not

  3    quite certain what the upper end is.       I know on the lower end

  4    it's five years without eligibility of parole.          I don't show

  5    that the defendant has any priors, but in part, due to the

  6    fact that this was involving a child, I do believe the

  7    defendant is a danger to the community.

  8               I also have a statement from the child's mother that

  9    I would like to read into the record, if that would be

 10    alright.

 11               THE COURT:     Go ahead.

 12               MR. CROWLEY:    The victim's mother writes:        I am

 13    writing this impact letter for my daughter.         She's age ten.

 14    Let me start off by saying how angry and disgusted I am that

 15    the defendant took advantage of her daughter.         She writes:        My

 16    daughter has low self esteem, but she's one of the sweetest

 17    kids you would meet.     The defendant decided to take an

 18    opportunity to steal a little girl's innocence by having her

 19    sending naked photos of herself, for whatever sick reason.

 20    Then the defendant gained her trust and got our home address.

 21    I feel unsafe knowing this defendant has that information,

 22    since he did try to lure her out to meet with him and do God

 23    knows what.    I know my daughter has a part of fault in this,

 24    and she's dealing with those consequences, but the defendant

 25    is an adult.    He's supposed to help guide youth in positive



                                                                            4



                                                   Dixon v. City of St. Louis, 04718
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 798 of 1116 PageID #:
                                     7828




  1    roles.   He chose not to do that.     And for that I hope the

  2    justice system makes an example out of him and others like

  3    him.   I know my daughter was probably not the only child that

  4    he took advantage of.     I pray that whatever punishment is

  5    served upon him that she will be the last.

  6               It's signed by the mother.

  7               THE COURT:     Thank you, Mr. Crowley.

  8               Mr. Faerber, before I ask for your argument on

  9    behalf of Mr. Gardner, do you have any questions that you

 10    would like to ask him?

 11               MR. FAERBER:     I do, Your Honor.

 12               Mr. Gardner, my name is Chris Faerber.         I'm a local

 13    private defense attorney appointed to represent you today and

 14    today only for this hearing.

 15               Can you hear me okay?

 16               THE DEFENDANT:    Yes, sir, I can.

 17               MR. FAERBER:     I am not seeing much information on

 18    your interview sheets.     Are you working currently?

 19               THE DEFENDANT:    Yes.   I am employed for three years.

 20               MR. FAERBER:     And you have got a place to live

 21    locally, right?

 22               THE DEFENDANT:    Say that again.

 23               MR. FAERBER:     Do you live in St. Louis?

 24               THE DEFENDANT:    Yes, sir, I do.

 25               MR. FAERBER:     Okay.   And it doesn't look like you



                                                                           5



                                                   Dixon v. City of St. Louis, 04719
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 799 of 1116 PageID #:
                                     7829




  1    have any convictions whatsoever in your past.

  2               THE DEFENDANT:    Not at all.

  3               MR. CROWLEY:     Okay.   Thank you.

  4               THE COURT:     Mr. Faerber, your argument.

  5               MR. FAERBER:     Your Honor, allegations are

  6    allegations.    And moving beyond that, the purpose of this

  7    hearing is to determine whether or not my client is a danger

  8    or a flight risk.    He lives locally, and he works locally.            He

  9    still has a job.    And as far as a danger, despite what the

 10    mother's victim's statement mentioned, there's no evidence,

 11    absolutely no evidence that this is a pattern of behavior or

 12    this has happened in the past.      And he has no other

 13    convictions.    He's not a danger to society.       I would ask that

 14    Mr. Gardner be released on his own recognizance with the

 15    condition that he stay off of any and all social media sites,

 16    including dating sites, romantic sites, whatever, but any and

 17    all social media sites so as to have no contact with anyone in

 18    the fashion that these allegations outline.

 19               THE COURT:     Thank you, Mr. Faerber.

 20               Having heard the arguments of the attorneys, having

 21    reviewed the record and the court file in this case, at this

 22    time the Court will deny the request for modification of

 23    conditions of release.

 24               I will set this case under Rule 33.05 for an

 25    additional bond hearing within seven working days of this



                                                                           6



                                                   Dixon v. City of St. Louis, 04720
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 800 of 1116 PageID #:
                                     7830




  1    appearance.

  2                 Mr. Gardner, you have a right to a second bond

  3    hearing on this case.       That hearing will occur on

  4    September 20th, next Friday, at 10:30 a.m.        You will be

  5    brought back over.     Okay?

  6                 THE DEFENDANT:    Can I ask a question?

  7                 THE COURT:     Sure.

  8                 MR. FAERBER:     Is it about the case or is it about

  9    procedure?

 10                 THE DEFENDANT:    It's about the bond.

 11                 THE COURT:     The bond is $30,000, cash only.

 12                 THE DEFENDANT:    I have to pay $30,000?

 13                 THE COURT:     Correct.

 14                 Thank you, Mr. Gardner.
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25



                                                                           7



                                                   Dixon v. City of St. Louis, 04721
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 801 of 1116 PageID #:
                                     7831




  1    STATE OF MISSOURI        )
                                )        SS.
  2    COUNTY OF ST. LOUIS      )

  3

  4

  5

  6          I, TAMARA L. YOUNG, Certified Court Reporter, hereby

  7    certify that I was the official court reporter for Division

  8    16B of the Circuit Court of the City of St. Louis; that on

  9    Friday, September 13, 2019, I was present and reported all the

 10    proceedings had in the case of STATE OF MISSOURI, Plaintiff,

 11    vs. RAYMOND GARDNER, Defendant, Cause No. 1922-CR02744; and I

 12    further certify that the foregoing pages contain a true and

 13    accurate reproduction of the proceedings.

 14

 15              I certify that the cost of preparing this transcript

 16    is as follows:

 17

 18          8 pages @ $4.00 per page ............ $32.00 TOTAL

 19

 20

 21                                 /Tamara L. Young/ CCR, RPR, CSR

 22                                      Official Court Reporter

 23                                      CCR No. 0348
 24

 25



                                                                           8



                                                   Dixon v. City of St. Louis, 04722
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 802 of 1116 PageID #:
                                     7832




                  EXHIBIT
                    185
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 803 of 1116 PageID #:
                                     7833



                 IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
               TWENTY-SECOND JUDICIAL CIRCUIT, DIVISION 16B
                    Honorable Lynne Perkins, Judge



     STATE OF MISSOURI,                  )
                                         )
                   Plaintiff,            )
                                         )     Cause No. 1922-CR02428
                                         )
     vs.                                 )
                                         )
                    ,                    )           Division No.16B
                                         )
                   Defendant.            )


                                BOND REVIEW HEARING



                 On the 21st day of August, 2019, the

     above-entitled cause came on for hearing before the

     Honorable Lynne Perkins, Judge of Division No. 16-B of the

     Circuit Court of the City of St. Louis.

                 The State of Missouri was represented by Nick

     Lake, Assistant Circuit Attorney, City of St. Louis.

                 The defendant was present via video conference

     and was represented by his attorney, Chris Faerber,

     Attorney at Law.



                              MARGARET R. COLE, CCR
                             SWING COURT REPORTER
                        CITY OF ST. LOUIS CIRCUIT COURT
                         TWENTY-SECOND JUDICIAL CIRCUIT
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 804 of 1116 PageID #:
                                     7834
                                                                             2



 1                                AUGUST 21, 2019

 2                 THE COURT:      Today is August 21st, 2019. We are in

 3     Division 16-B of the 22nd Judicial Circuit Court for the

 4     City of St. Louis. We're here in Cause Number 1922-CR02428

 5     styled State of Missouri versus               .

 6                 Let the record reflect that the defendant,

 7     Mr.      , is present in court via video conferencing from

 8     the St. Louis City Justice Center. Also present in the

 9     courtroom today is Assistant Circuit Attorney Mr. Lake and

 10    private court provided attorney Mr. Chris Faerber, who is

 11    representing the defendant for the limited purposes of

 12    this bond review hearing only.

 13                Mr.       , the State of Missouri has charged you

 14    with three felonies. They are: Count I, delivery of a

 15    controlled substance. That's a Class C felony. Count II,

 16    two unlawful possession of a firearm. That is a Class D

 17    felony. Count III, unlawful use of a weapon, Subsection

 18    11, and possession of a weapon, and a felony controlled

 19    substance. That is a Class E felony.

 20                Currently your bond is set at $80,000 cash only.

 21    $80,000 cash only. Mr.        , do you understand what

 22    you've been charged with today?

 23                THE DEFENDANT:        Yes, sir.

 24                THE COURT:      Do you understand what your bond is

 25    currently set at? That was set on August 2nd, 2019 by Judge
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 805 of 1116 PageID #:
                                     7835
                                                                              3



 1     Joe Whyte. Do you up understand what your bond is currently

 2     set at?

 3                   THE DEFENDANT:        Yes, sir.

 4                   THE COURT:      Mr. Lake, can you please share the

 5     State's position as it relates to the adequacy of

 6     Mr.       's bond as set?

 7                   MR. LAKE:     Yes, Your Honor. The State would first

 8     request that the Court take judicial notice of its court

 9     file and the Bond Commissioner's report in this case.

 10                  THE COURT:      The Court will take judicial notice of

 11    both items.

 12                  MR. LAKE:     Thank you, Your Honor. The State's

 13    position in this case is that the bond should remain as it

 14    is currently set due to the fact that it's the State's

 15    opinion that the defendant does pose a danger to the

 16    community.

 17                  Your Honor, this is a case where police officers

 18    were executing a search warrant at a residence where the

 19    defendant had been residing. Upon entering that residence

 20    the officers recovered a firearm as well as numerous

 21    baggies of suspected narcotics at a location where the

 22    defendant had actually been sleeping.

 23                  Furthermore, they recovered a couple of boxes of

 24    sandwich baggies as well as a digital scale, your Honor.

 25    Furthermore, under the couch where the defendant had
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 806 of 1116 PageID #:
                                     7836
                                                                             4



 1     appeared to have been sleeping they recovered a dinner

 2     plate which included a spoon, a razor blade, a straw, two

 3     playing cards as well as white powder, and it should be

 4     noted that a subsequent analysis of this suspected

 5     narcotics revealed Fentanyl.

 6                  In terms of priors, Your Honor, I'm showing the

 7     defendant has significant criminal history dating back to

 8     1990's primarily for drug related offenses. From 1997 I'm

 9     showing possession of marijuana. The defendant received

 10    an SIS with one year probation which he successfully

 11    completed.

 12                 From 1999 I'm showing a finding of guilt for

 13    possession of a controlled substance for which the

 14    defendant received an SIS with one year probation and,

 15    again, successfully completed. I'm also showing that

 16    during the lifetime of that case the defendant was capias

 17    on two separate occasions.

 18                 From 2002 I'm showing a finding of guilt for

 19    possession of a controlled substance. It looks like the

 20    defendant was sentenced to an SES, two years probation,

 21    with a one year back-up and that probation was revoked.

 22    Furthermore, during the lifetime of that case I'm showing

 23    three instances in which the defendant was capias.

 24                 From 2011 I'm showing one count of assault it

 25    looks like on law enforcement and one count of resisting
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 807 of 1116 PageID #:
                                     7837
                                                                             5



 1     arrest for which the defendant received an SES with one

 2     year probation with six months back-up for both counts.

 3     Also, out of that case I'm showing three instances in

 4     which the defendant failed to appear.

 5                 From 2013 I'm showing several matters. In one

 6     cause number that is 1222-CR00720-01 I'm showing a finding

 7     of guilt on one count of distributing, delivering, and

 8     manufacturing a controlled substance for which the

 9     defendant was sentenced to 15 years in the Department of

 10    Corrections. Showing one count of possession of a

 11    controlled substance for which he was sentenced to 7 years

 12    in the Department of Corrections. Two counts of

 13    possession of marijuana for which he received one year

 14    incarceration on both of those counts.

 15                Also, from 2013 in a separate cause under

 16    1222-CR06277-01 I'm showing a finding of guilt for one

 17    count of possession of marijuana for which the defendant

 18    was sentenced to one year incarceration, as well as two

 19    counts of possession of a controlled substance for which

 20    the defendant was sentenced to 15 years in the Department

 21    of Corrections on both of those counts.

 22                Finally, Your Honor, from 2013 in a separate

 23    matter I'm showing under Cause Number 1322-CR00698-01, the

 24    defendant was sentenced to 15 years in the Department of

 25    Corrections for three counts of possession of a controlled
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 808 of 1116 PageID #:
                                     7838
                                                                             6



 1     substance and he was sentenced to one year incarceration

 2     for one count of possession of marijuana.

 3                 It should also be noted, Your Honor, in those

 4     last three cases that I referenced, the one ending in

 5     0698, the one ending in 0720, and the one ending in 6277

 6     the defendant was on parole at the time -- or is on

 7     parole, was on parole, obviously, at the time this

 8     incident occurred.

 9                 So, Your Honor, given the defendant's lengthy

 10    criminal history, especially the fact that it revolves

 11    around possession and drug related offenses, the fact that

 12    this current incident before us is another drug related

 13    offense, the State believes that the defendant does pose a

 14    danger to the community and that the bond should not be

 15    reduced at this time.

 16                THE COURT:       All right. Mr. Faerber.

 17                MR. FAERBER:       Your Honor, let me just start off

 18    with some clarification then I will move onto asking

 19    Mr.       some questions. As far as the laundry list of

 20    what was found during this search warrant execution I'll

 21    quote from the Probable Cause Statement. In the kitchen

 22    Matea (phonetic), that's the detective, discovered inside a

 23    cabinet containing hand towels and pasta a digital scale and

 24    a box of sandwich bags, so it's not like everything was all

 25    rolled up together in one neat place. It was spread out
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 809 of 1116 PageID #:
                                     7839
                                                                                 7



 1     over multiple rooms.

 2                 Moving on, may I inquire with Mr.           on a few

 3     things?

 4                 THE COURT:      You may.

 5                 MR. FAERBER:      Mr.          , my name is Chris Faerber.

 6     I represent you for today and today only and for the

 7     purposes of this hearing. I'm a local private attorney.

 8     Were you working before you got arrested?

 9                 THE DEFENDANT:          Yes, I was.

 10                MR. FAERBER:      Where at?

 11                THE DEFENDANT:          I was working at          and I was

 12    doing some electrician work with my brother.

 13                MR. FAERBER:      So you had some income, right?

 14                THE DEFENDANT:          Yes.

 15                MR. FAERBER:      You were working?

 16                THE DEFENDANT:          Yes.

 17                MR. FAERBER:      You mentioned your brother. Who

 18    would you stay with if you were to be released or make bond?

 19                THE DEFENDANT:          Probably my mom or my girlfriend.

 20                MR. FAERBER:      And you have addresses for both of

 21    them?

 22                THE DEFENDANT:          Yes, sir.

 23                MR. FAERBER:      Okay. How far did you go in school?

 24                THE DEFENDANT:          I got my GED.

 25                MR. FAERBER:      Okay. When was the last time you
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 810 of 1116 PageID #:
                                     7840
                                                                               8



 1     saw your parole officer?

 2                 THE DEFENDANT:         Um, I supposed to see them -- I

 3     supposed to see them right before they had issued the

 4     warrant for me.

 5                 MR. FAERBER:        Okay.

 6                 THE DEFENDANT:         But I talked to my -- I had talked

 7     to my P.O. and she let me know if, you know, if I was to get

 8     out just to call her and come see her. She didn't put a

 9     warrant out for me or nothing like that.

 10                MR. FAERBER:        Okay. The place where you were

 11    arrested, who all was living there?

 12                THE DEFENDANT:         You say where I was arrested at?

 13                MR. FAERBER:        Yeah.

 14                THE DEFENDANT:         When, today? I mean --

 15                MR. FAERBER:        Don't answer that. Don't answer

 16    that. I have nothing further.

 17                THE COURT:       Mr. Commissioner.

 18                BOND COMMISSIONER:           Yes, sir. So we show the same

 19    priors, Judge. He's been in and out of jail from 2004 to

 20    his last stint he got released on parole in 2018. August

 21    30, 2018. So he is on parole currently for three different

 22    cases.

 23                THE COURT:       Mr. Lake.

 24                MR. LAKE:      Yes, Your Honor.

 25                THE COURT:       Let me make sure, help me out, and
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 811 of 1116 PageID #:
                                     7841
                                                                                 9



 1     Mr. Faerber you can follow along with me on this as well.

 2     I'm counting prior felony convictions. I'm counting 17

 3     priors and all but two of them are drug cases. I see an

 4     assault on a law enforcement officer in 2011. That was a

 5     third degree, six months, SES one year, and a criminal

 6     non-support in 2012.

 7                  MR. LAKE:     That's what I have as well, Your Honor.

 8                  THE COURT:      As well as it looks like misdemeanor

 9     resisting arrest, is that correct?

 10                 MR. LAKE:     That's what I have, Your Honor.

 11                 THE COURT:      I'm not so much concerned about a

 12    danger to the community because he doesn't have a violent

 13    history, but with this history of missing court dates that's

 14    what causes me some concern. Looks like Mr.             don't

 15    like showing up for court.

 16                 Now, Mr.         -- Mr. Faerber, ask your client,

 17    if you don't mind, considering what he's charged with and

 18    the fact that he does work and have a job, what type of

 19    bond could he come up with considering his history?

 20                 MR. FAERBER:       Thank you, Your Honor. Mr.           ,I

 21    don't know if you can hear the judge. What kind of bond do

 22    you believe you could come up with or possibly your family

 23    or people?

 24                 THE DEFENDANT:          You mean like right now? We kind

 25    of in a situation right now. We just lost a family member
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 812 of 1116 PageID #:
                                     7842
                                                                                10



 1    so right now they, you know, like getting the funeral

 2    together for Thursday. So our money has kind of been tight,

 3    sir. Just lost two of my little cousins last week in his

 4    sleep. So that would be kind of dealing with that right

 5    now.

 6                  THE COURT:         So, Mr. Faerber, I'm going to take

 7    that answer as zero.

 8                  MR. FAERBER:         That's what I took it as, Your

 9    Honor.

10                  THE COURT:         Okay. All right.

11                  MR. FAERBER:         Your Honor, GPS monitoring I think

12    would help keep track of him and probably encourage him to

13    keep his court dates as well as his parole officer.

14                  THE DEFENDANT:          I see my parole officer every

15    week, sir.

16                  THE COURT:         Do we know if there's a parole hold on

17    Mr.          or not, Mr. Lake?

18                  BOND COMMISSIONER:            There is not at this time,

19    Your Honor.

20                  THE COURT:         There is not? When were you locked

21    up, Mr.         ?

22                  THE DEFENDANT:          I was locked up from 2012 to 2018.

23                  MR. FAERBER:         No. No. When did you get arrested

24    on this?

25                  BOND COMMISSIONER:            He was arrested August 20th,
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 813 of 1116 PageID #:
                                     7843
                                                                               11



 1    Judge.

 2                 THE COURT:      So yesterday is when he got arrested?

 3                 THE DEFENDANT:          Yes, sir. Like I have been

 4    calling trying to see how I can -- because I know that they

 5    have a couple warrants out for me. I know that they put the

 6    warrant out on August 6th.

 7                 MR. FAERBER:      Mr.           . Mr.     , this is Chris

 8    Faerber. Let's not talk about the goings on surrounding

 9    this case, okay?

10                 THE DEFENDANT:          Okay.

11                 THE COURT:      When was Mr.            released from

12    custody from DOC?

13                 BOND COMMISSIONER:              August 30, 2018.

14                 THE COURT:      Mr. Faerber, what are you asking for?

15                 MR. FAERBER:      Your Honor, I would ask for a

16    personal recognizance with GPS monitoring. Monitoring

17    through Emass. I would also ask that fees be waived on that

18    as it doesn't sound like he can afford $300 a month nor

19    could his family. And a condition that he maintain some

20    form of verifiable employment.

21                 THE COURT:      Anything else, Mr. Lake?

22                 MR. LAKE:    No, Your Honor.

23                 THE COURT:      All right. The Court has heard enough

24    testimony from both the State and the defendant in this

25    case. The Court is not convinced by clear and convincing
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 814 of 1116 PageID #:
                                     7844
                                                                            12



 1    evidence that the defendant is a danger to the community, or

 2    witness, or a victim.

 3                 However, the Court does have grave concerns

 4    about the history of missed court dates by this defendant.

 5    Therefore, the Court is going to grant the defendant's

 6    request to reduce the bond. Bond shall be reduced to

 7    $5,000 cash only with the additional condition that he

 8    report to Emass, and that he be monitored via GPS. The

 9    Court will grant defense's request to waive the fees for

10    that GPS monitoring. That will be the Court's order and

11    that will complete the record in this case.

12                 (End of proceedings.)

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 815 of 1116 PageID #:
                                          7845
                                                                            13



1                                    CERTIFICATE

2                  I, Margaret R. Cole, Certified Court Reporter,

3     do hereby certify that I am an official court reporter for

4     the Circuit Court of the City of St. Louis; that on August

5     21, 2019, I was present and reported all the proceedings

6     had in the case of State of Missouri, Plaintiff, vs.

7             , Defendant, Cause No. 1922-CR2428.

8                  I further certify that the foregoing pages

9     contain a true and accurate reproduction of the

10    proceedings.

11

12

13

14

15

16                                          /s/Margaret R. Cole

17                                          MARGARET R. COLE, CCR

18                                             #494

19

20    Date:

21

22

23

24

25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 816 of 1116 PageID #:
                                     7846




     EXHIBIT 186
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 817 of 1116 PageID #:
                                     7847



                 IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
               TWENTY-SECOND JUDICIAL CIRCUIT, DIVISION 16B
                    Honorable Scott Millikan, Judge



     STATE OF MISSOURI,                  )
                                         )
                   Plaintiff,            )
                                         )   Cause No.1922-CR02664
                                         )
     vs.                                 )
                                         )
     RONALD WHITE,                       )            Division No.16B
                                         )
                   Defendant.            )


                                BOND REVIEW HEARING



                 On the 26th day of August, 2019, the

     above-entitled cause came on for hearing before the

     Honorable Scott Millikan, Judge of Division No. 16-B of

     the Circuit Court of the City of St. Louis.

                 The State of Missouri was represented by Roland

     Swanson, Assistant Circuit Attorney, City of St. Louis.

                 The defendant was present via video conference

     and was represented by his attorney, Eric Barnhart,

     Attorney at Law.



                            MARGARET R. COLE, CCR
                            SWING COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT
                       TWENTY-SECOND JUDICIAL CIRCUIT




                                                   Dixon v. City of St. Louis, 04976
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 818 of 1116 PageID #:
                                     7848
                                                                                   2



 1                                 AUGUST 26, 2019

 2                 THE COURT:      We're on the record in Cause Number

 3     1922-CR02664. The State of Missouri is here and represented

 4     by Assistant Circuit Attorney Roland Swanson. Also present

 5     in this matter is the defendant. He's here via video.

 6     Ronald White.

 7                 Mr. White, at this time I need to inform you

 8     that we have a private attorney here that's here for the

 9     purposes solely for this initial hearing, okay? This is

 10    called an initial appearance and arraignment. We're also

 11    going to address your bond.

 12                A couple things could happen. We could modify

 13    your bond. We could set this for a full bond hearing in 7

 14    days to give the State some time to contact any victims in

 15    this matter, or we'll reduce the bond, or release you on

 16    your personal recognizance.

 17                I have to hear the evidence from the State and

 18    then they're going to turn it over then to Mr. Barnhart

 19    and he'll argue on your behalf, okay? Do you understand

 20    that?

 21                THE DEFENDANT:        Yes, sir.

 22                THE COURT:      We're here within 48 hours of the

 23    defendant's arrest.

 24                Mr. Barnhart, do you wish to waive formal

 25    reading of the Complaint in this matter?
                                                     Dixon v. City of St. Louis, 04977
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 819 of 1116 PageID #:
                                     7849
                                                                                   3



 1                 MR. BARNHART:       Yes, Your Honor.

 2                 THE COURT:      And enter a plea of not guilty at this

 3     time?

 4                 MR. BARNHART:       Yes, Your Honor.

 5                 THE COURT:      Mr. White, are you going to hire

 6     private counsel for this case going forward or are you going

 7     to make an application with the Public Defender?

 8                 THE DEFENDANT:        I thought I had a lawyer, sir.

 9                 THE COURT:      You have a lawyer for this hearing,

 10    Mr. Barnhart. Did you hire private counsel for this?

 11                THE DEFENDANT:        Yeah, my dad told me I had one.

 12                THE COURT:      Who did he hire, do you know?

 13                THE DEFENDANT:        Donnell Smith.

 14                THE COURT:      All right. I'm not showing an Entry

 15    of Appearance yet from Mr. Donnell Smith. He may very well

 16    have entered on the case, but I don't have that yet, okay?

 17    So what we're going to do today is have this initial

 18    appearance, which we've already began, we're going to decide

 19    what we're going to do if we're going to do anything with

 20    this bond in this matter, and maybe Mr. Smith will have an

 21    opportunity to come in and be heard on this in the near

 22    future, okay?

 23                THE DEFENDANT:        Yes, sir.

 24                THE COURT:      Mr. Swanson, you may begin.

 25                MR. SWANSON:       Thank you, Your Honor. Your Honor,
                                                     Dixon v. City of St. Louis, 04978
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 820 of 1116 PageID #:
                                     7850
                                                                                 4



 1     in this matter the defendant is charged with rape in the

 2     second degree based on the belief that the date of this

 3     incident there was some altercation between the defendant

 4     and the victim in this matter who is a coworker.

 5                 It is believed that the two were at a residence

 6     together and the victim expressed that she did not want to

 7     engage in any type of sexual activity. The defendant

 8     proceeded to try to rip her pants and was unsuccessful.

 9     Was subsequently successful in pulling her pants down and

 10    then engaging in sexual relations with the victim without

 11    her consent. I do have a statement from the victim, if it

 12    pleases the court.

 13                THE COURT:      I would like to see it. Thank you.

 14                MR. SWANSON:       I think the Court will note in that

 15    statement the victim expresses safety concerns based upon

 16    the fact that the two individuals did at one point work

 17    together. He's aware of where the victim resides. Given

 18    the nature of the case there may obviously pose a threat to

 19    the safety of the victim.

 20                I'm showing as far as prior convictions are

 21    concerned there were prior convictions for burglary in the

 22    second degree as well as a felony theft and both of which

 23    the defendant received six years confinement in 2012.

 24                THE COURT:      That's enough, Mr. Swanson.

 25                Mr. Barnhart.
                                                   Dixon v. City of St. Louis, 04979
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 821 of 1116 PageID #:
                                     7851
                                                                                   5



 1                 MR. BARNHART:       Thank you.

 2                 THE COURT:      Mr. White, Mr. Barnhart will have some

 3     questions for you, okay?

 4                 THE DEFENDANT:        Yes, sir.

 5                 MR. BARNHART:       Mr. White, I'm Eric Barnhart. I'm

 6     your attorney for today only. You said you hired Donnell

 7     Smith. Do you want me to try to make an argument to lower

 8     your bond or do you want Mr. Smith to do that?

 9                 THE DEFENDANT:        Yes, sir, I would like you to try

 10    to do it.

 11                MR. BARNHART:       Okay. If you got released where

 12    would you live?

 13                THE DEFENDANT:        1003 Cole, St. Louis Missouri.

 14                MR. BARNHART:       What's the Zip Code?

 15                THE DEFENDANT:        I don't know the Zip Code. It's

 16    downtown.

 17                MR. BARNHART:       Who would you live with?

 18                THE DEFENDANT:        I stay with my cousin Jerry

 19    Carries (phonetic).

 20                MR. BARNHART:       I see you were working as a prep

 21    cook?

 22                THE DEFENDANT:        Yeah, I got two jobs. I work as a

 23    prep cook at Salt and Smoke and as a line cook.

 24                MR. BARNHART:       Okay. We're not allowed to get

 25    into the facts of the case, obviously, so don't make any
                                                     Dixon v. City of St. Louis, 04980
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 822 of 1116 PageID #:
                                     7852
                                                                                    6



 1     statements about anything involving the case. We're doing

 2     things for your bond right now, okay?

 3                  THE DEFENDANT:        Yes, sir.

 4                  MR. BARNHART:       Cause anything you say can be used

 5     against you. There's a court reporter taking everything

 6     down so don't make any statements about the facts of the

 7     case. I have no further questions for you. Thank you,

 8     Mr. White.

 9                  THE COURT:      Mr. Barnhart.

 10                 MR. BARNHART:       Just argument. Judge, this is a

 11    Class D felony. It's rape second, a Class D felony. It's

 12    the same classification as a drug case, which is also a D

 13    felony. I know they're worlds apart on the spectrum, but

 14    the range of punishment is anywhere from one day to one year

 15    in the Workhouse or Justice Center, or two years to seven

 16    years in the Missouri Department of Corrections, or a fine

 17    up to $10,000.

 18                 It's a serious charge. I'm not saying it's not,

 19    but it's not a forcible rape, which I believe would be an

 20    A felony, which is a mandatory minimum of 10 to 30 or life

 21    and 85 percent. He's presumed to be innocent and he

 22    should be treated as such. I would say if you didn't want

 23    to give a recognizance bond then -- Mr. White, what could

 24    you afford if the Court would do a 10 percent bond?

 25                 THE DEFENDANT:        A thousand dollars.
                                                      Dixon v. City of St. Louis, 04981
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 823 of 1116 PageID #:
                                     7853
                                                                                    7



 1                 MR. BARNHART:        Okay. So like a 10,000,

 2     ten percent. So I would ask for $10,000, ten percent, and

 3     if the Court wanted to put him on GPS this might be the case

 4     to do so even though I know it does cost money. So that's

 5     what I would be asking is 10,000, ten percent and report to

 6     Emass with GPS, and live with his cousin at 1003 Cole.

 7                 THE COURT:       All right. Thank you, Mr. Barnhart.

 8                 THE DEFENDANT:         Your Honor, can I say one thing?

 9                 MR. BARNHART:        Only if it deals with your bond and

 10    not the facts of the case. I mean, do you understand that?

 11                THE DEFENDANT:         Yes, sir.

 12                THE COURT:       I wouldn't bring up the victim, okay?

 13    A couple things, Mr. White. One of my responsibilities is

 14    to -- I think one of the highest duties I have in these

 15    hearings is to make sure that the public is safe. Make sure

 16    that the community and victim is safe in this matter.

 17                The Victim Impact Statement was provided to me,

 18    which gives me grave concerns regarding that matter. What

 19    I am going to do, though, is you're going to have an

 20    opportunity to have this bond hearing in full, okay?

 21    You'll have your -- hopefully, Mr. Smith will be entered

 22    as your attorney at that time.

 23                But what I'm going to do today is deny the

 24    request for any bond change and set the matter for a bond

 25    hearing within seven working days of this appearance,
                                                      Dixon v. City of St. Louis, 04982
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 824 of 1116 PageID #:
                                     7854
                                                                                     8



 1     which is going to be September 3rd, 2019 at 10:30. So

 2     you'll come back in here next week and, hopefully,

 3     Mr. Smith will have entered on your case by then and the

 4     State may have reached out to the victim or have more

 5     information at that time and you'll be given the

 6     opportunity to have a full bond hearing at that time. Do

 7     you understand?

 8                 THE DEFENDANT:          Yes, sir.

 9                 THE COURT:      All right. That concludes the record.

 10                (End of proceedings.)

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                       Dixon v. City of St. Louis, 04983
     Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 825 of 1116 PageID #:
                                          7855
                                                                                9



1                                    CERTIFICATE

2                 I, Margaret R. Cole, Certified Court Reporter,

3     do hereby certify that I am an official court reporter for

4     the Circuit Court of the City of St. Louis; that on August

5     21, 2019, I was present and reported all the proceedings

6     had in the case of State of Missouri, Plaintiff, vs. Ronald

7     White, Defendant, Cause No. 1922-CR02664.

8                 I further certify that the foregoing pages

9     contain a true and accurate reproduction of the

10    proceedings.

11

12

13

14

15

16                                          /s/Margaret R. Cole

17                                          MARGARET R. COLE, CCR

18                                             #494

19

20    Date:

21

22

23

24

25
                                                         Dixon v. City of St. Louis, 04984
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 826 of 1116 PageID #:
                                     7856




     EXHIBIT 187
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 827 of 1116 PageID #:
                                     7857




             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                   Honorable James E. Sullivan, Judge


   STATE OF MISSOURI,                   )
                                        )
             Plaintiff,                 )
                                        )
       vs.                              ) 1922-CR02481
                                        ) 1922-CR02265
                     ,                  )
                                        )
             Defendant.                 )


                          INITIAL APPEARANCE HEARING

                On the 8TH day of August, 2019, the

   above-entitled cause came on regularly for hearing before

   the Honorable James E. Sullivan, in Division 16B of the

   Twenty-Second Judicial Circuit in the City of St. Louis.

             The State of Missouri was represented by

   Nicholas Lake, City of St. Louis, State of Missouri.

             The Defendant was present by video and was

   represented by Chris Faerber.




                           ELLEN L. VINCE, CSR, CCR, CM
                             OFFICIAL COURT REPORTER
                         CITY OF ST. LOUIS CIRCUIT COURT
                         TWENTY-SECOND JUDICIAL CIRCUIT
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 828 of 1116 PageID #:
                                     7858
                                                                      2



 1                                August 8, 2019

 2                THE COURT:      So, Mr.        , you have two matters

 3    that appear on this afternoon's docket. This is your first

 4    initial appearance in court. I need for you to understand

 5    that anything that you say to me can and will be used

 6    against you in a court of law. You don't have to make any

 7    statements at all if you don't want to, okay?

 8                THE DEFENDANT:        Yes, your Honor.

 9                THE COURT:      At this time you are limited -- you

10    have an attorney for a limited appearance. Mr. Chris

11    Faerber is a private criminal defense attorney. He is

12    representing you today on a limited contract basis for only

13    today, sir, so you do have a lawyer present. The State of

14    Missouri is represented by Mr. Nicholas Lake, an assistant

15    circuit attorney.

16                So, sir, I'm going to at this time advise you of

17    certain rights that you have and make sure that you

18    understand what's going on here today. I want to make

19    sure you understand the nature of the charges. You have

20    two different cases pending. In Cause Number 1922-CR02265

21    you are charged in violation of Section 575.150 RSMO with

22    committing the Class E felony of resisting a lawful stop

23    punishable under conviction Section 558.002 and 558.011

24    RSMO in that on or about April the 18th, 2019 in the City

25    of St. Louis, State of Missouri, Martinous Walls, a law
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 829 of 1116 PageID #:
                                     7859
                                                                      3



 1    enforcement officer, was attempting to make a lawful stop

 2    of a vehicle being operated by you for a stop sign

 3    violation. And the defendant knew that the officer was

 4    attempting to make a stop, a lawful stop, and for the

 5    purpose of preventing the officer from effecting the stop,

 6    the lawful stop, resisted the stop by fleeing from the

 7    officer. And the defendant fled in such a manner that

 8    created a substantial risk of serious physical injury or

 9    death to other persons, and that the defendant drove at a

10    high rate of speed violating traffic control devices,

11    passing vehicles on the opposite lane of traffic and

12    nearly striking another vehicle.

13                In Count Number II, you are charged in violation

14    of Section 571.015 RSMO, committed the felony of armed

15    criminal action punishable under conviction under Section

16    571.015.1 RSMO in that on or about May 18 in the City of

17    St. Louis, State of Missouri, the defendant committed the

18    felony of resisting a lawful stop charged in Count I, all

19    allegations of which are incorporated herein by reference,

20    and the defendant committed the foregoing felony of

21    resisting a lawful stop with and through the knowing use,

22    assistance and aid of a dangerous instrument, to wit: A

23    2016 Kia Forte automobile.

24                THE DEFENDANT:         Your Honor --

25                THE COURT:       Sir, just a moment, please. I believe
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 830 of 1116 PageID #:
                                     7860
                                                                      4



 1    that your attorney probably would like to speak with you

 2    before you make any statements to the Court. And at this

 3    time I'm going to go to the other cause number. I'm going

 4    to handle both cause numbers. The second cause number is

 5    1922-CR02481.

 6                And in that case, sir, you're charged as

 7    follows: In a grand jury indictment you have been charged

 8    in Count I in violation of Section 565.050 RSMO you

 9    committed the Class A felony of assault in the first

10    degree punishable under conviction under Section 558.011

11    RSMO. And that on or about May 3rd, 2019 in the City of

12    St. Louis, State of Missouri, the defendant struck Brendan

13    Byers with a flashlight and such conduct was a substantial

14    step toward the commission of the offense of assault in

15    the first degree of Brendan Byers, a law enforcement

16    officer and special victim, and was done for the purpose

17    of committing such assault.

18                Count Number II. Defendant in violation of

19    section 571.015 RSMO committed the felony of armed

20    criminal action punishable under conviction, upon

21    conviction under Section 571.015.1 RSMO in that on or

22    about May 3rd, 2019 in the City of St. Louis, State of

23    Missouri, the defendant committed the felony of assault in

24    the first degree charged in Count I, all allegations of

25    which are incorporated herein by reference.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 831 of 1116 PageID #:
                                     7861
                                                                      5



 1                The defendant committed the felony, the

 2    foregoing felony of assault in the first degree by, with

 3    and through the knowing use and assistance and aid of a

 4    dangerous instrument.

 5                Count Number III you are charged as follows: In

 6    violation of Section 575.150 RSM0 committed the Class E

 7    felony of resisting a lawful stop punishable under

 8    conviction under Section 558.002 and 558.011, and that on

 9    or about May 3rd, 2019 in the City of St. Louis, State of

10    Missouri, Chase Worth, a law enforcement officer, was

11    attempting to make a lawful stop of a vehicle being

12    operated by the defendant and the defendant knew or

13    reasonably should have known that the officer was making a

14    lawful stop and for the purpose of preventing the officer

15    from effecting the stop, resisted the stop of the

16    defendant by fleeing from the officer and the defendant

17    fled in such a manner that created a substantial risk of

18    serious physical injury or death to other persons in that

19    defendant operated a motor vehicle at high speeds in

20    residential areas, drove through a yard, drove the wrong

21    way on city streets and ignored traffic signals.

22                In Count Number IV in violation of Section

23    571.015 RSMO you committed the felony of armed criminal

24    action punishable under conviction under Section 571.015.1

25    RSMO in that on or about May 3, 2019 in the City of St.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 832 of 1116 PageID #:
                                     7862
                                                                      6



 1    Louis, State of Missouri, the defendant committed the

 2    felony of resisting a lawful stop charged in Count III,

 3    all allegations of which are incorporated by reference.

 4    And the defendant committed the foregoing felony of

 5    resisting a lawful stop by, with and through the knowing

 6    use, assistance and aid of a dangerous instrument.

 7                And those are four counts that are charged on

 8    the second case, sir. And so before you make a statement

 9    I need for you to understand again that anything that you

10    say can be used against you in a court of law. You do not

11    have to make any statement. You might want to speak with

12    your lawyer before you make a statement.

13                Mr. Faerber, is there anything you would like to

14    say to your client at this time?

15                MR. FAERBER:       Yes. Mr.         , this is Chris

16    Faerber. I am representing you today for the purpose of

17    this hearing. I would advise you not to talk about your

18    case, anything to do with your case, because as the judge

19    told you anything you say could be used against you and you

20    don't want to misspeak about anything.

21                If you have anything to say, just talk about if

22    you would have a place to live, which I will ask you. If

23    you were to be released, would you have a place to stay?

24    It lists here that your father is local, but can you stay

25    with your father?
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 833 of 1116 PageID #:
                                     7863
                                                                      7



 1                THE DEFENDANT:         Yes. I still want to speak to

 2    your Honor if I may. My mother in hospice right now. She

 3    on hospice and that's why I would like to if I could get

 4    house arrest or GPS monitoring if we have the money to pay

 5    for it today or tomorrow, your Honor. I have 90 days and

 6    just picked up these cases. As my lawyer said anything, not

 7    to say anything about my case --

 8                THE COURT:       Sir, you'll have to speak up. We have

 9    a court reporter attempting to take down everything you're

10    saying so if you would speak a little bit more loudly if you

11    wish to speak.

12                THE DEFENDANT:         I'm asking for mercy of the Court,

13    your Honor, and can I please be let go on GPS or house

14    arrest. My mother is on hospice,              , and my father,

15                 . And I am disabled and I am on probation and

16    my probation judge is willing to see me to release me back

17    out to society to be with my mama, but I have to finish this

18    first so I'm asking for lenience to be released to St. Louis

19    County so I can go home and be with my mom on house arrest

20    or GPS with my father                 at              with my

21    mother,            , who is on hospice again, sir. Please.

22    And I am disabled so I really don't consider myself or see

23    myself being fit to be a threat to society or run and my

24    family doesn't have a vehicle. We don't have a vehicle, so

25    won't be no more driving, sir.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 834 of 1116 PageID #:
                                     7864
                                                                      8



 1                 THE COURT:      All right. At this time, sir, I'm

 2    attempting to determine if there is any conditions of

 3    release of bond to be fit to release you out of confinement.

 4    In the event that you are detained and not released from

 5    confinement, you'll be back in court in seven days' time for

 6    a reevaluation of the conditions of any proposed bond

 7    situation.

 8                 So you've been advised of the nature of the

 9    charges. Your attorney is present. At this time I'm

10    going to ask Mr. Lake, as a prosecutor in the case do you

11    wish to be heard relative to the bonds in both cases?

12                 MR. LAKE:    Yes, your Honor. Before we begin can

13    we have a brief moment? It's my understanding the bond

14    commissioner just stepped out to make a phone call to the

15    defendant's father to verify some of the claims he just made

16    in regards to his mother. And before I announce the State's

17    position, I'd like to see if he's able to make contact with

18    the defendant's father.

19                 THE COURT:      Very well.

20                 MR. LAKE:    Thank you.

21                 MR. FAERBER:      Your Honor, can we go off the record

22    quickly?

23                 THE COURT:      We'll be off the record.

24                 (At this time a discussion was held off the

25    record.)
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 835 of 1116 PageID #:
                                     7865
                                                                      9



 1                  THE COURT:      We'll be on the record at this time

 2    and we are at this time unmuted. Can you hear me, sir?

 3                  THE DEFENDANT:        (Nodding head.)

 4                  THE COURT:      You may.

 5                  BOND COMMISSIONER:          Judge, I did talk with his

 6    father, Mr.               . He did state to us that his wife

 7    is in hospice. She's been there two weeks, that she's in

 8    poor health. I addressed the issue of him staying with

 9    them. He stated that at this time that he did not want him

10    to stay with them, that he would probably have to get money

11    together to have him housed.

12                  He said this is an agreement that him and his

13    wife had come to that their son kinda drains them of their

14    money and it's up to him to do what he can to stand on his

15    own two feet. He said he'll try to make some type of

16    arrangements to get him a place to stay, but he won't be

17    staying with them and his wife agrees to that.

18                  THE COURT:      Very well, I appreciate that

19    information. Mr. Lake, do you have anything further, sir?

20                  MR. LAKE:     Your Honor, the State's position in

21    this case is that the bond, which I believe it's currently

22    set at no bond allowed --

23                  THE COURT:      Well, my understanding there's two

24    different bond amounts. And in one cause number it's set at

25    $20,000, 10 percent authorized in Cause Number 1922-CR02265.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 836 of 1116 PageID #:
                                     7866
                                                                      10



 1    And in the other cause number it's set at no bond. That is

 2    correct.

 3                MR. LAKE:     Correct. So for the cause number

 4    ending in 2481, your Honor, the State believes that the bond

 5    could appropriately be modified to $50,000, 10 percent

 6    authorized. The Court already reviewed most of the facts

 7    when reading the charge to the defendant, so the only thing

 8    that the State will provide at this point are the

 9    defendant's priors.

10                From 2002 I'm showing a conviction for unlawful

11    use of a weapon for which the defendant received an SES,

12    three years' probation with a one-year backup. That was

13    revoked.

14                Also in 2002 I'm showing a finding of guilt for

15    tampering with a motor vehicle in the first degree, for

16    which the defendant was sentenced to five years'

17    confinement.

18                In 2007 I'm showing a conviction for a

19    distributing, delivering and/or manufacturing a controlled

20    substance for which the defendant received eight years

21    confinement.

22                Also from 2007 in a separate case I'm showing a

23    conviction for robbery in the second degree. Defendant

24    received eight years' confinement. Burglary first, eight

25    years' confinement. Assault on law enforcement, he
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 837 of 1116 PageID #:
                                     7867
                                                                      11



 1    received seven years' confinement. And a charge for

 2    resisting arrest for which the defendant received four

 3    years' confinement.

 4                From 2013 I'm showing a finding of guilt for

 5    harassment. Defendant was sentenced to six months'

 6    confinement.

 7                In 2018 I'm showing a conviction for stealing

 8    leased or rented property. The defendant received an SES,

 9    five years' probation with a five year backup.

10                And finally, your Honor, also from 2018 I'm

11    showing a finding of guilt for domestic assault in the

12    fourth degree for which the defendant received a sentence

13    of three months' confinement.

14                Based on the facts of the case and again the

15    defendant's prior convictions and taking into

16    consideration the rules and finding the least restrictive

17    means, the State again would be asking the Court to modify

18    the bond to $50,000 with 10 percent authorized.

19                I'm sorry, your Honor, in terms of the cause

20    number ending in 2265, the State would move for the bond

21    to remain as it is currently set.

22                THE COURT:       What is the defendant's position,

23    Mr. Faerber?

24                MR. FAERBER:       Well, your Honor, I would ask that

25    he be released on his own recognizance so he can deal with
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 838 of 1116 PageID #:
                                     7868
                                                                      12



 1    his county probation cases. And while the cause number

 2    ending in 2481 on its face looks serious, ultimately it is

 3    allegedly hitting a police officer with a flashlight and

 4    driving away. So looks very serious, but ultimately I'm not

 5    even sure if those charges would stick as is.

 6                And as far as an armed criminal action attached

 7    to the resisting arrest, while I know that is legally

 8    possible and is done, I would also look at the legislative

 9    intent of a Class E felony that tops out at four years

10    being paired with an unclassified felony that has a

11    minimum of three years, no parole allowed or probation.

12                So if your Honor will not consider a personal

13    recog, I would ask that your Honor follow the State's

14    position of the 50,000 ten percent. That would give his

15    family some ability to do something should they choose to.

16    I have nothing further.

17                BOND COMMISSIONER:           Judge, I will state that in

18    terms of if -- as the attorney stated, if the family can do

19    something. His father stated that they're in the process of

20    bankruptcy. They've already lost their car. The mother is

21    in poor health and he's got to scrap together some money in

22    order for him to find him a place to stay.

23                THE COURT:       Mr.        , you kind of indicated that

24    you wished to say something, but I want you to know that

25    your attorney perhaps would like to say a couple words to
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 839 of 1116 PageID #:
                                     7869
                                                                      13



 1    you before you say something.

 2                MR. FAERBER:      Yeah, Mr.        , do not talk about

 3    the cases against you, any facts, any circumstances. Is

 4    what you're about to say to do with your family or your

 5    potential housing?

 6                THE DEFENDANT:        Yes. This is about the housing,

 7    sir.

 8                MR. FAERBER:      Okay. Go ahead.

 9                THE DEFENDANT:        On and about the alleged crime of

10    May 3rd, that's where I was residing at, at

11                      in Ballwin, Missouri         with a

12            who rents the property, and she let me rent a back

13    room for 150 a month and that's where I was trying to go

14    reside. I wasn't going to be staying with my parents

15    because of the past instance which was brought up about the

16    ex-girlfriend. That's what made it where I couldn't get

17    that housing unit. So that's where I was going to be

18    staying at was being since my mother --

19                MR. FAERBER:      So is that a place you would be able

20    to go back to? Is that a place you would be able to return

21    to?

22                THE DEFENDANT:        Yes, sir, if that was okay. I

23    mean I have the number also and the name. If you need the

24    name and number it's                 .

25                             sir. That's what I was saying 150 a
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 840 of 1116 PageID #:
                                     7870
                                                                      14



 1    month to her and her sister, sir.

 2                MR. FAERBER:       Okay, thank you.

 3                THE DEFENDANT:          Yes, sir.

 4                THE COURT:      Relative to Cause Number 1922-CR02265

 5    the bond currently is set at $20,000, 10 percent authorized.

 6    I will deny the request for a bond change. That bond will

 7    remain the same at the previously stated amount. I will set

 8    the matter for a bond hearing within seven working days.

 9    That will be August the 15th, 2019 at 10:30 AM. And if

10    there are any victims, please notify them.

11                Relative to Cause Number 1922-CR02481, the

12    defendant's request for recog bond is hereby denied. I do

13    see that the defendant has previously been convicted of

14    assault second of a law enforcement officer and got seven

15    years in jail. And the State is requesting an amendment

16    of the bond from no bond to that of $50,000, 10 percent

17    authorized. I find that concerning.

18                I see that the defendant is on crutches. His

19    mother is in a dire state. I also understand he has some

20    matters in St. Louis County that he must answer to before

21    he hits the street. I do not believe that Mr.      will

22    be able to post the bond. As a result I will go along

23    with the State's recommendation. Bond will be amended

24    from that of no bond to $50,000, 10 percent authorized.

25                I will schedule the matter for a bond hearing on
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 841 of 1116 PageID #:
                                     7871
                                                                      15



 1    August the 15th, 2019 at 10:30 AM in this division,

 2    Division 16B. Mr.         , if there's some way that you get

 3    out of confinement on these charges, you still need to

 4    appear in court on August the 15th, 2019 at 10:30 AM. Are

 5    you aware of that, sir?

 6                THE DEFENDANT:        Yes, sir, your Honor.

 7                THE COURT:      That is your next court date. If you

 8    fail to appear in court on your next court date, all bets

 9    are off. Capias warrants will be issued and you will be

10    detained after that. Do you understand, Mr.          ?

11                THE DEFENDANT:        Yes, sir, your Honor.

12                THE COURT:      All right. That will be all.

13                               END OF TRANSCRIPT

14

15

16

17

18

19

20

21

22

23

24

25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 842 of 1116 PageID #:
                                     7872
                                                                      16



 1                                   CERTIFICATE

 2                I, ELLEN L. VINCE, Certified Court Reporter,

 3    do hereby certify that I am an official court reporter for

 4    the Circuit Court of the City of St. Louis; that on August

 5    8, 2019, I was present and reported all the proceedings had

 6    in the case of STATE OF MISSOURI, Plaintiff, vs.                 ,

 7    Defendant, Cause No. 1922-CR02481 and 1922-CR02265.

 8                I further certify that the foregoing pages

 9    contain a true and accurate reproduction of the

10    proceedings.

11

12

13

14

15                      /s/Ellen L. Vince

16

17                       ___________________________________________
                         ELLEN L. VINCE, CCR, CSR, CM
18                                          CCR #350

19

20

21

22

23

24

25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 843 of 1116 PageID #:
                                     7873




     EXHIBIT 188
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 844 of 1116 PageID #:
                                     7874



           IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                       STATE OF MISSOURI
                  Honorable Timothy Boyer, Judge




 STATE OF MISSOURI,                   )
                                      )
             Plaintiff,               )
                                      )
     vs.                              ) Cause No. 1922-CR02887
                                      )          1922-CR02888
                                      )
 SHANIKA EVANS,                       )
                                      )
             Defendant.               )




               TRANSCRIPT OF FIRST APPEARANCE HEARING
                        September 10, 2019




 Mr. Nick Lake
 Assistant Circuit Attorney
    on behalf of the State of Missouri,
 Ms. Jessica Diamond
  Attorney At Law
   on behalf of the Defendant.




                  JENNIFER A. DUNN, RPR, CCR #485
                      OFFICIAL COURT REPORTER
                  CITY OF ST. LOUIS CIRCUIT COURT
                   TWENTY-SECOND JUDICIAL CIRCUIT

                                                   Dixon v. City of St. Louis 05551
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 845 of 1116 PageID #:
                                     7875
                                                                           2



1                      (The following proceedings were had in open
2    court:)
3                      THE COURT:      We are on the record on two cause
4    numbers, Cause Number 1922-CR02887 and Cause Number 1922-
5    CR02888, each of those cases are styled State of Missouri
6    versus Shanika Evans.
7                Ms. Evans is present via the closed circuit video,
8    at this time, within 48 hours of her arrest on these
9    charges.
10               I'll go through the cases. On the case ending
11   887, Ms. Evans faces three counts. Count I is the Class D
12   felony of domestic assault in the second degree. Count II
13   is the Class D felony of assault in the third degree on a
14   special victim. And Count III is the Class D felony of
15   assault in the third degree on a special victim.
16               The conditions of release on that case are that
17   she is being held on a $15,000 cash only bond.
18               The case ending 888, Ms. Evans faces one count of
19   assault in the third degree with a special victim, which is
20   also a Class D felony. The conditions of release on that
21   case are that Ms. Evans is being held on a bond that's
22   $7,500 with 10 percent authorized.
23               Ms. Evans, my name is Judge Boyer. I'm the judge
24   presiding over your hearing this morning. Can you see me
25   and can you hear me?


                                                   Dixon v. City of St. Louis 05552
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 846 of 1116 PageID #:
                                     7876
                                                                           3



1                      THE DEFENDANT:         Yes, your Honor.
2                      THE COURT:      All right. If at any point you
3    can't hear me, will you let me know?
4                      THE DEFENDANT:         Yes, sir.
5                      THE COURT:      Present in the courtroom and
6    representing the State of Missouri is Assistant Circuit
7    Attorney Nick Lake, and present on behalf of Ms. Evans is an
8    attorney who's representing Ms. Evans for the purposes of
9    this hearing and this hearing only, and that's attorney
10   Jessica Diamond.
11               I've read Ms. Evans her charges, and I've also
12   described to her the conditions of release on each of her
13   cases.
14               At this time, Ms. Diamond, on behalf of Ms. Evans
15   on each case, do you waive formal reading on each and enter
16   pleas of not guilty?
17                     MS. DIAMOND:       Yes, your Honor.
18                     THE COURT:      The Court will enter not guilty
19   pleas on behalf of Ms. Evans on each of these cases.
20               I've informed her of the conditions of release,
21   and the Court now intends to conduct an initial appearance
22   detention hearing under Rule 33.
23               Before we get to the argument portion of that
24   hearing, does either counsel object to me taking judicial
25   notice on each of the cases of the underlying court files


                                                   Dixon v. City of St. Louis 05553
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 847 of 1116 PageID #:
                                     7877
                                                                           4



1    and the bond commissioner's report in making those documents
2    part of the record of this hearing?
3                      MR. LAKE:     No, your Honor.
4                      MS. DIAMOND:        No, your Honor.
5                      THE COURT:        Mr. Lake, argument on behalf of
6    the State.
7                      MR. LAKE:     Thank you, your Honor.
8                 The State's position in both of these cases is
9    that the bond should remain as they are currently set to
10   ensure the safety of the victim in this case.
11                The primary victim in this case, your Honor, and
12   the defendant, were in an ongoing romantic relationship on
13   the day of this particular incident. The two became
14   involved in a verbal altercation.
15                The defendant then stabbed the victim in the back
16   with a pair of scissors causing a puncture wound in the
17   victim's back. Upon arrest and placing the defendant in a
18   police cruiser, the defendant bit and kicked one officer and
19   kicked a second officer.
20                The defendant was transported to the hospital to
21   receive a fit for confinement, where the defendant kicked a
22   nurse in the face causing the nurse's tongue to split open.
23                In terms of prior convictions, your Honor. From
24   2008, I am showing a conviction for resisting arrest and one
25   count of assault in the third degree. The defendant


                                                   Dixon v. City of St. Louis 05554
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 848 of 1116 PageID #:
                                     7878
                                                                           5



1    received an SIS, six months' probation.
2                 From 2010, I'm showing a stealing out of Creve
3    Coeur Municipal Court. From 2014, I'm showing a finding of
4    guilt for assault in the first degree. The defendant was
5    sentenced to 31 days confinement.
6                 And from 2018, I'm showing a finding of guilt for
7    assault and driving while revoked out of Bridgeton.
8                 It should also be noted, your Honor, that the
9    defendant has a list of prior arrests that are also a bit
10   troubling.
11                From 2009, I'm showing an arrest for assault
12   third, as well as a resisting arrest. From 2010, I'm
13   showing an arrest for assault third. From 2011, I'm showing
14   an arrest for domestic assault in the first degree.
15                From 2014, I'm showing an arrest for property
16   damage in the first degree, domestic assault the second
17   degree, and assault in the third degree. From 2015, I'm
18   showing an arrest for assault in the third degree. And also
19   from 2015, on a separate matter, I'm showing an arrest for
20   property damage in the second degree.
21                Your Honor, based -- it should also be noted that
22   our office has been in contact with, again, the victim in
23   this case. He was planning to be present today, but due to
24   unforeseen circumstances, that was not able to happen, but
25   he's indicated that he does have safety concerns and safety


                                                   Dixon v. City of St. Louis 05555
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 849 of 1116 PageID #:
                                     7879
                                                                           6



1    for his well-being.
2                Your Honor, based on the facts of this case, the
3    defendant's prior convictions and arrest history, the State
4    believes that she does pose a danger to the victim and
5    potential general community, so the State's opposed to a
6    reduction in either of the cases at this time.
7                      THE COURT:      Ms. Diamond, argument on behalf
8    of Ms. Evans.
9                      MS. DIAMOND:       Your Honor, I believe that the
10   priors that the prosecutor is talking about are very minor,
11   all misdemeanors.
12               The victim in this case, I believe, is -- there's
13   only a victim on one of the counts that is in any sort of
14   relationship with or was in any sort of relationship with
15   the suspect, I'm sorry, the defendant.
16               So that is only in regard to one count, I believe.
17   There were no weapons involved in any other counts.
18               I would ask that she be placed on electronic home
19   monitoring, and in light of the financial burden that the
20   bonds placed on her, that she be released on a recognizance
21   bond with a home detention.
22                     THE COURT:      Based on the evidence that the
23   Court has heard at this time, based on the argument of
24   counsel, the record in this case, at this time on each of
25   the two counts, the Court is going to deny a request for


                                                   Dixon v. City of St. Louis 05556
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 850 of 1116 PageID #:
                                     7880
                                                                           7



1    modifications of the conditions of release. So the bonds
2    will remain of $15,000 cash only on the case ending 887, and
3    $7,500 with 10 percent authorized on the case ending 888.
4                Under Rule 33.05, should Ms. Evans remain
5    confined, she has a right to an additional bond hearing
6    within 7 working days of this initial appearance.
7                The Court will set that hearing on 9/17 of 2019,
8    at 10:30 a.m. Should Ms. Evans post that bond, the Court
9    will set her initial appearance in Division 25 on
10   October 10th, 2019, at 9:15 a.m.
11               Ms. Evans, if you don't post your bond, you have a
12   right to an additional bond hearing, and that will occur
13   next Tuesday at 10:30 a.m., okay?
14                     THE DEFENDANT:         Yes, your Honor. I do have
15   one other thing because me and my baby daddy --
16                     THE COURT:      I want to stop you for one
17   second. I'm not going to tell you you can't talk, but I
18   just want to say one thing to you.
19               I want to -- I sense that you're going to talk to
20   me about something that happened with regard to the case,
21   one of the cases that we're talking about, okay. I know
22   you're shaking your head at me, but I just want to remind
23   you that you do have a right to remain silent and anything
24   you say, even in this hearing, can and will be used against
25   you, and you have the right to have an attorney.


                                                   Dixon v. City of St. Louis 05557
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 851 of 1116 PageID #:
                                     7881
                                                                            8



1                You have an attorney who's representing you just
2    for the limited purpose of this hearing, but in the case
3    going forward, you have a right to have an attorney, and if
4    you can't afford one, one will be appointed for you.
5                I've read you your rights. I've informed you I do
6    not think it's in your best interest to talk about the facts
7    in this case.
8                Having said that, is there something you want to
9    share with me, Ms. Evans?
10                     THE DEFENDANT:         Hiring a public defender.
11                     THE COURT:      Okay. Have you filled out a
12   public defender application yet?
13                     THE DEFENDANT:         No.
14                     THE COURT:      All right. They have those.
15   They can give you those. The case workers at the jail have
16   them. The sooner you fill one out the better.
17               If you fill one of those applications out today
18   and you're eligible for the public defender, you'll have
19   them representing you at your hearing next Tuesday, okay?
20                     THE DEFENDANT:         Next Tuesday at 10 o'clock?
21                     THE COURT:      Next Tuesday at 10:30 in the
22   morning.
23                     THE DEFENDANT:         In Division 25?
24                     THE COURT:      It will be in this same division,
25   16B. It will be in front of Judge Roither.


                                                    Dixon v. City of St. Louis 05558
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 852 of 1116 PageID #:
                                     7882
                                                                           9



1                Thank you, Ms. Evans.
2                      (The hearing was concluded.)
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                   Dixon v. City of St. Louis 05559
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 853 of 1116 PageID #:
                                     7883
                                                                          10



1                                 CERTIFICATE
2                      I, Jennifer A. Dunn, Registered Professional
3    Reporter and Certified Court Reporter, do hereby certify
4    that I am an official court reporter for the Circuit Court
5    of the City of St. Louis; that on September 10, 2019, I was
6    present and reported all the proceedings had in the case of
7    STATE OF MISSOURI, Plaintiff, vs. SHANIKA EVANS, Defendant,
8    Cause No. 1922-CR02887 and 1922-CR02888.
9                      I further certify that the foregoing pages
10   contain a true and accurate reproduction of the proceedings.
11
12
13
14
15
16                 "/S/JENNIFER A. DUNN, RPR, CCR #485"
17
18
19
20
21
22
23
24
25


                                                   Dixon v. City of St. Louis 05560
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 854 of 1116 PageID #:
                                     7884




     EXHIBIT 189
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 855 of 1116 PageID #:
                                     7885




             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                   Honorable James E. Sullivan, Judge


   STATE OF MISSOURI,                   )
                                        )
             Plaintiff,                 )
                                        )
       vs.                              ) 1922-CR02454
                                        )
   THELMA WHITE                         )
                                        )
             Defendant.                 )


                          INITIAL APPEARANCE HEARING

                On the 6TH day of August, 2019, the

   above-entitled cause came on regularly for hearing before

   the Honorable James E. Sullivan, in Division 16B of the

   Twenty-Second Judicial Circuit in the City of St. Louis.

             The State of Missouri was represented by

   Nicholas Lake, City of St. Louis, State of Missouri.

             The Defendant was present by video and was

   represented by Andy Sottile.




                        ELLEN L. VINCE, CSR, CCR, CM
                          OFFICIAL COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT




                                                   Dixon v. City of St. Louis, 04555
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 856 of 1116 PageID #:
                                     7886
                                                                      2



 1                               August 6, 2019

 2                THE COURT:      Are you Miss White?

 3                THE DEFENDANT:        Yes, sir.

 4                THE COURT:      Miss White, I am Judge Sullivan. I

 5    understand you were recently arrested. I'm going to read to

 6    you the current charges, advise you of certain rights and so

 7    I need to make sure that you understand the following: You

 8    have a right to remain silent. You don't have to make any

 9    statements. Anything that you say can and will be used

10    against you in a courtroom. Do you understand that?

11                THE DEFENDANT:        Yes, sir.

12                THE COURT:      You have an attorney today for a

13    limited representation of this hearing only. His name is

14    Mr. Andrew Sottile. He is here today for a limited purpose

15    for this day only. He does not represent you throughout the

16    case. Do you understand that?

17                THE DEFENDANT:        Yes, sir.

18                THE COURT:      The State of Missouri is represented

19    by Assistant Circuit Attorney Mr. Nicholas Lake. At this

20    time I will read to you the charges in Cause Number

21    1922-CR02454. You are charged as follows: Violation of

22    order of protection for an adult first degree. You are

23    charged in violation of Section 455.010 and 455.085 RSMO.

24    You committed the Class A misdemeanor of violation of order

25    of protection punishable under conviction under Sections
                                                    Dixon v. City of St. Louis, 04556
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 857 of 1116 PageID #:
                                     7887
                                                                      3



 1    455.085 and 558.002 and 558.011 in that on or about August

 2    the 4th, 2019 the defendant, having been served with a copy

 3    of an order of the Circuit Court of the City of St. Louis,

 4    cause number 1922-PN01021 that prohibited the defendant from

 5    being within 100 feet of petitioner MB and/or communicating

 6    with MB knowingly violated the terms and conditions of the

 7    order by being within 100 feet of MB and communicating with

 8    MB. Do you understand that charge?

 9                 THE DEFENDANT:        (No response.)

10                 THE COURT:      You can say no or yes, I mean --

11                 THE DEFENDANT:        Yes, sir. Yes, sir.

12                 THE COURT:      -- if you understand the charge. Does

13    the State wish to be heard on the bond situation?

14                 MR. LAKE:    Yes, your Honor. This is another case

15    where I believe that the State and defense counsel have

16    reached an agreement. Before I announce that agreement I

17    just want to note that our office has been in contact with

18    the victim in this case and he has indicated to us that he's

19    opposed to all bond reduction and bond reductions unless the

20    defendant can receive drug treatment. He's indicated that

21    he wants the defendant to be in the lives of his children,

22    but only if the defendant remains off drugs and can control

23    her anger.

24                 The agreement that we've reached is that the

25    defendant should be released on her own personal
                                                     Dixon v. City of St. Louis, 04557
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 858 of 1116 PageID #:
                                     7888
                                                                      4



 1    recognizance with the condition that she be screened in

 2    Division 25A for drug treatment. And we would also

 3    request that she also receive anger management through

 4    EMASS. However, I'm not sure of her current financial

 5    status so if defense counsel wants to inquire as to

 6    whether or not that's something that she might be able to

 7    do.

 8                THE COURT:       I don't think we have Miss White's

 9    attention right now because she seems to be laughing

10    throughout this. So, Miss White, is there something funny

11    that I don't understand?

12                THE DEFENDANT:         No, sir.

13                THE COURT:       Because as far as I'm concerned if you

14    want to continue to laugh, I'll be doing this docket

15    tomorrow and I can see you tomorrow.

16                THE DEFENDANT:         No, sir.

17                THE COURT:       Do I have your attention now?

18                THE DEFENDANT:         Yes, sir.

19                THE COURT:       I certainly hope so, Miss White.

20    Mr. Sottile, do you want to talk to your client or shall I

21    continue to talk with her?

22                MR. SOTTILE:      Your Honor, if I may inquire for a

23    moment?

24                THE COURT:       You may.

25                MR. SOTTILE:      My name is Andy Sottile. I'm a
                                                     Dixon v. City of St. Louis, 04558
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 859 of 1116 PageID #:
                                     7889
                                                                      5



 1    private attorney who is entering today for this limited

 2    purpose on the bond hearing. The prosecutor and I spoke and

 3    we reached an agreement if it's okay with you that you be

 4    released on your own personal recognizance bond, okay. Do

 5    you understand that?

 6                THE DEFENDANT:        Yes.

 7                MR. SOTTILE:      Okay. And as a condition of that

 8    bond you would also be screened for treatment court in 25A,

 9    meaning you'd have to come back to court and fill out an

10    application. You'd get information about what treatment

11    court is. You'd learn about that and you'd be screened for

12    that. That would be a possible option for you, okay. Would

13    you be willing to do that?

14                THE DEFENDANT:        Yes. I don't know what he said

15    that -- something about coming back within a certain amount

16    of days. I cannot hear.

17                THE COURT:       Gentlemen, before we go too much

18    further, is this a Class A misdemeanor?

19                THE DEFENDANT:        Yes, sir.

20                THE COURT:       And treatment court is normally for

21    individuals charged with felonies. And so unless there's

22    some sort of special proviso allowing her to be involved

23    with treatment court, it quite candidly ain't gonna happen.

24    And looking at this individual standing in front of me she

25    ain't gonna do it.
                                                    Dixon v. City of St. Louis, 04559
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 860 of 1116 PageID #:
                                     7890
                                                                      6



 1                MR. SOTTILE:     Your Honor, in light of that I'd ask

 2    the Court if the Court would have her report to EMASS and --

 3                THE COURT:      I'm thinking about just detaining her

 4    and she can come back next week.

 5                MR. SOTTILE:     Your Honor, I haven't spoken with

 6    her before, but I think possibly the reason why she was

 7    smiling earlier, she probably wanted to make a comment about

 8    the validity of the charges which obviously this is not the

 9    time to do that regarding contesting the charges. Maybe

10    she, you know, doesn't -- believes she shouldn't be charged

11    in this and maybe -- ma'am, you understand this is just a

12    detention hearing, correct? This is not --

13                THE DEFENDANT:        Yes. I do apologize. I can't

14    hear.

15                MR. SOTTILE:     This is not the place you would

16    contest the charges. Do you understand that?

17                THE DEFENDANT:        Yes.

18                MR. SOTTILE:     So, your Honor, I'd ask the Court to

19    consider as a condition of the bond making her report to

20    EMASS and then they can offer an anger management program.

21    Do you work, ma'am?

22                THE DEFENDANT:        No. I was supposed to be at my

23    job yesterday 11:00, but now I don't have a job anymore.

24                MR. SOTTILE:     Where did you work?

25                THE DEFENDANT:        I started work at Texas de Brazil
                                                   Dixon v. City of St. Louis, 04560
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 861 of 1116 PageID #:
                                     7891
                                                                      7



 1    in the Galleria.

 2                MR. SOTTILE:       So, your Honor, I'd ask the Court to

 3    consider placing her on the condition that she report to

 4    EMASS and be ordered to complete an anger management program

 5    through them.

 6                THE COURT:        What do you do for money, Miss White?

 7                THE DEFENDANT:         Well, like I said I was just

 8    supposed to start my job yesterday at 11. Now I have no

 9    money or nothing at all.

10                THE COURT:        What did you do before you were

11    supposed to start your job?

12                THE DEFENDANT:         Prior to that I was bartending at

13    Cotter's and at Tuckers. I was working two jobs prior. I

14    wanted a change of pace. I didn't want to be a bartender

15    anymore. I wanted to go back into a fine dining restaurant

16    and not do the bartending.

17                THE COURT:        Where do you live, Miss White?

18                THE DEFENDANT:         I was residing in Memphis. I just

19    came back here for court for the children.

20                THE COURT:        So you don't live at 2211 Prather?

21                THE DEFENDANT:         That was my address that I resided

22    at for many years. It was my parents' home and my

23    grandparents' home and we just sold it, literally just sold

24    it.

25                THE COURT:        Where do you live?
                                                    Dixon v. City of St. Louis, 04561
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 862 of 1116 PageID #:
                                     7892
                                                                      8



 1                 THE DEFENDANT:         My father passed away. My sister

 2    passed away. Like I said, I just moved back from Memphis is

 3    where I was residing and I moved here for court, for court.

 4    I just came back here for court. Did not move here. Came

 5    back here for court. And now I'm literally headed out back

 6    to Memphis.

 7                 MR. SOTTILE:      Ma'am, do you have any other

 8    relatives that stay here that you could possibly stay here?

 9                 THE DEFENDANT:         I have no family or friends, sir.

10    I -- I -- my family died. All's I have is no one. I have

11    no one.

12                 MR. SOTTILE:      When you say you're coming back here

13    for court, is that for a custody hearing?

14                 THE DEFENDANT:         Correct. I will be back for court

15    just like I was just back here for my last court. I will

16    not miss it, no, sir. If I have to stay here, I can find a

17    place to stay. If you feel, Judge, that I should, then I'm

18    sure I could find a place to stay. But I'd rather not be

19    here. I'd rather go back to Memphis. But if I have to for

20    court, then I'm going to have to do what I have to do,

21    right?

22                 MR. SOTTILE:      Ma'am, can I ask you, you were

23    supposed to start here a job here, correct, at the Galleria?

24                 THE DEFENDANT:         Correct, and I was going to stay

25    here. But now that I lost the job that I wanted, and I was
                                                     Dixon v. City of St. Louis, 04562
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 863 of 1116 PageID #:
                                     7893
                                                                      9



 1    supposed to be there yesterday, I had nothing to be here

 2    for. Nothing. I have no one. I've lost everything. So

 3    but I can find a friend to stay with. I can stay at 313

 4    West Courtois Street.

 5                  MR. SOTTILE:   Whose address is that?

 6                  THE DEFENDANT:      That's Josh, Joshua Welch's

 7    address.

 8                  MR. SOTTILE:   Is that a friend of yours?

 9                  THE DEFENDANT:      Yes, sir.

10                  MR. SOTTILE:   You're sure that he would let you

11    stay there?

12                  THE DEFENDANT:      Positive. He's my ex-boyfriend

13    so --

14                  MR. SOTTILE:   Your Honor, I would argue that she

15    does have a viable address, home placement here. This is a

16    misdemeanor. She could still report through EMASS. She

17    did -- and you, how long -- so you're confident you'd be

18    able to apply for another job and get another job fairly

19    quickly?

20                  THE DEFENDANT:      Most definitely.

21                  MR. SOTTILE:   Would you be trying to work --

22                  THE DEFENDANT:      Buffalo Wild Wings just called me

23    as a matter of fact right before all this happened.

24                  MR. SOTTILE:   Who did, I'm sorry?

25                  THE DEFENDANT:      Buffalo Wild Wings just called me
                                                    Dixon v. City of St. Louis, 04563
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 864 of 1116 PageID #:
                                     7894
                                                                      10



 1    for an interview prior to all this happening. So I mean I

 2    have put my résumé in many places. I'm sure I've gotten

 3    phone calls back. I'm sure I already have a job to tell you

 4    the truth. And I'm sure I could call this job back and tell

 5    them that I had a minor setback. I had court or something,

 6    I got the date misconstrued, whatever, and probably still

 7    keep this job to tell you the truth.

 8                MR. SOTTILE:      Okay. Your Honor, again I would

 9    request the Court to release her on her own recognizance. I

10    think that it sounds like she's going to be able to get

11    another job. She's willing to stay here, so I think she's

12    going to make her appearance in court.

13                THE COURT:       The bond is set at $250 cash only. I

14    think that's not unreasonable for the situation.

15                MR. SOTTILE:      Ma'am, can I ask you -- the bond is

16    $250. The friend you were going to stay at, is that a

17    possibility he would help you make that bond?

18                THE DEFENDANT:         No, sir, I don't have anyone, I

19    don't have any money. I don't have anyone with money and

20    I'm not going to ask anyone for money, absolutely not. If I

21    had the money, I would bond out for sure, but I don't have

22    the money. I don't have a job. I don't have money. I can

23    pay you guys the money back soon as I get a job, but I can't

24    do it now, no.

25                MR. SOTTILE:      Thank you, ma'am.
                                                    Dixon v. City of St. Louis, 04564
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 865 of 1116 PageID #:
                                     7895
                                                                      11



 1                THE DEFENDANT:        Thank you.

 2                THE COURT:      The bond will remain after

 3    consideration of all the arguments made at the initial

 4    appearance, as well as the factors that the Court needs to

 5    consider under Rule 33.01. The Court is of the belief that

 6    a bond of $250 cash only is reasonable. As a result that

 7    will be the bond. The bond remains set at $250 cash only.

 8    This matter will be scheduled for a hearing on August the

 9    13th, 2019 at 10:30 AM in the event the defendant is not

10    able to post the bond. That will be all.

11                              END OF TRANSCRIPT

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                   Dixon v. City of St. Louis, 04565
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 866 of 1116 PageID #:
                                     7896
                                                                      12



 1                                   CERTIFICATE

 2                I, ELLEN L. VINCE, Certified Court Reporter,

 3    do hereby certify that I am an official court reporter for

 4    the Circuit Court of the City of St. Louis; that on August

 5    6, 2019, I was present and reported all the proceedings had

 6    in the case of STATE OF MISSOURI, Plaintiff, vs. THELMA

 7    WHITE, Defendant, Cause No. 1922-CR02454.

 8                I further certify that the foregoing pages

 9    contain a true and accurate reproduction of the

10    proceedings.

11

12

13

14

15                      /s/Ellen L. Vince

16

17                       ___________________________________________
                         ELLEN L. VINCE, CCR, CSR, CM
18                                          CCR #350

19

20

21

22

23

24

25
                                                    Dixon v. City of St. Louis, 04566
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 867 of 1116 PageID #:
                                     7897




     EXHIBIT 190
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 868 of 1116 PageID #:
                                     7898



                 IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
               TWENTY-SECOND JUDICIAL CIRCUIT, DIVISION 16B
                    Honorable Scott Millikan, Judge



     STATE OF MISSOURI,                  )
                                         )
                   Plaintiff,            )
                                         )   Cause No.1922-CR02664
                                         )
     vs.                                 )
                                         )
     THOMAS WRIGHT,                      )            Division No.16B
                                         )
                   Defendant.            )


                                BOND REVIEW HEARING



                 On the 26th day of August, 2019, the

     above-entitled cause came on for hearing before the

     Honorable Scott Millikan, Judge of Division No. 16-B of

     the Circuit Court of the City of St. Louis.

                 The State of Missouri was represented by Roland

     Swanson, Assistant Circuit Attorney, City of St. Louis.

                 The defendant was present via video conference

     and was represented by his attorney, Eric Barnhart,

     Attorney at Law.



                            MARGARET R. COLE, CCR
                            SWING COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT
                       TWENTY-SECOND JUDICIAL CIRCUIT




                                                   Dixon v. City of St. Louis, 05015
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 869 of 1116 PageID #:
                                     7899
                                                                                    2



 1                                   AUGUST 26, 2019

 2                 THE COURT:        We're on the record in Cause Number

 3     1922CR02701. The State of Missouri is here represented by

 4     Assistant Circuit Attorney Roland Swanson. Also present via

 5     video is the defendant in this matter Thomas Wright.

 6                 Mr. Wright, also present is a private attorney

 7     that's contracted to handle the bond hearings and initial

 8     appearances on these cases. His name is Eric Barnhart.

 9     He's here to represent you today, do you understand that?

 10                THE DEFENDANT:         Yes, sir.

 11                THE COURT:        He's only representing you for the

 12    purpose of this initial appearance though, okay?

 13                THE DEFENDANT:         Yes, sir.

 14                THE COURT:        Mr. Wright, you're charged with

 15    robbery second degree, a B felony. You're also charged with

 16    assault in the third degree, which is an E felony. The

 17    Court will note that the defendant appeared within 48 hours

 18    of his arrest on this date.

 19                Mr. Barnhart, do you wish to waive formal

 20    reading of the Complaint in this matter?

 21                MR. BARNHART:        Yes, Your Honor.

 22                THE COURT:        Do you wish to enter a plea of not

 23    guilty for Mr. Wright?

 24                MR. BARNHART:        Yes, Your Honor.

 25                THE COURT:        All right. The bond is currently set
                                                      Dixon v. City of St. Louis, 05016
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 870 of 1116 PageID #:
                                     7900
                                                                                   3



 1     at 75,000 cash only. What we're here to do today, Mr.

 2     Wright, is to determine whether we're going to keep the bond

 3     the same, set this matter for a full bond hearing in seven

 4     days, or if we're going to make any modifications to the

 5     bond and do something differently.

 6                 I'll hear from the State first and then I'll

 7     have an opportunity to hear from Mr. Barnhart, okay?

 8     Mr. Wright, I remind you that you have the right to remain

 9     silent and anything you say can and will be used against

 10    you in a court of law in any future proceedings in this

 11    matter.

 12                Therefore, I'm going to ask you to be careful

 13    when you do make any statements to the Court.

 14    Mr. Barnhart will probably do the same. He may stop you

 15    from talking at some point if you're trying to do that,

 16    okay?

 17                THE DEFENDANT:         Okay.

 18                THE COURT:       That's only done because we don't want

 19    to violate any of your rights.

 20                Mr. Swanson, you may proceed.

 21                MR. SWANSON:         Thank you, Your Honor. Your Honor,

 22    the underlying facts of this case the victim in this matter,

 23    or actually maybe two victims I should say, are teenagers.

 24    What is alleged to have occurred is that the victim was here

 25    in St. Louis from Columbia, Illinois in order to pick up
                                                     Dixon v. City of St. Louis, 05017
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 871 of 1116 PageID #:
                                     7901
                                                                                    4



 1     some parts for his vehicle and he saw a friend at a gas

 2     station. The defendant was present there as well and ended

 3     up getting a ride from the defendant as well as a third

 4     party who was with the defendant, a female.

 5                 At some point in the vehicle the defendant is --

 6     they're driving around and the defendant requests to use

 7     the victim's phone. At some point thereafter the victim

 8     requests to receive the phone back and at that point the

 9     defendant extended the phone towards the victim and when

 10    he reached to grab it punched him in the face, took the

 11    car keys, which were in the victim's hand at that point.

 12                There was a struggle that ensued and at some

 13    point the defendant was stabbed in the torso with a small

 14    pocket knife that the victim had I guess in his

 15    possession. Ultimately, the defendant was able to leave

 16    the scene of this incident.

 17                When officers eventually caught up with the

 18    defendant he was observed to be holding a bloodstained

 19    shirt to his torso in the area where it was believed the

 20    victim was able to -- or made contact with the person of

 21    the individual who was in the vehicle. I also have a

 22    statement from which would be the victim's father in this

 23    matter, if the Court would like to see that.

 24                THE COURT:        Sure.

 25                MR. SWANSON:        This would be --
                                                      Dixon v. City of St. Louis, 05018
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 872 of 1116 PageID #:
                                     7902
                                                                                    5



 1                   THE COURT:       Mr. Swanson, did he leave with the

 2     victim's car in this matter?

 3                   MR. SWANSON:       I don't believe that he left with

 4     the vehicle, Your Honor, or was able to leave with the

 5     vehicle.

 6                   THE COURT:       When you see the Complaint, what the

 7     complaint indicates, correct, or am I on the wrong --

 8                   MR. SWANSON:       Excuse me, I misspoke, Your Honor.

 9     The defendant was apprehended the next day asleep in that

 10    vehicle so, yes.

 11                  THE COURT:       Okay.

 12                  THE DEFENDANT:        Your Honor --

 13                  MR. BARNHART:       Mr. Wright, please don't make any

 14    statements.

 15                  THE COURT:       You'll get an opportunity, Mr. Wright.

 16    Any priors?

 17                  MR. SWANSON:       As far as the history is concerned,

 18    Your Honor, I would defer to the Bond Commissioner for that.

 19                  BOND COMMISSIONER:          Judge, the history that we

 20    have is that in 2006 he had a tampering with a motor

 21    vehicle. Originally he was given a five-year probation and

 22    that was revoked. Seven years Department of Corrections.

 23                  Also in 2006 forgery. Five years probation.

 24    Revoked. Seven years Department of Corrections. 2006

 25    failure to return rental property. Five years probation.
                                                      Dixon v. City of St. Louis, 05019
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 873 of 1116 PageID #:
                                     7903
                                                                                 6



 1     Revoked. Seven years Department of Corrections. 2014

 2     possession of a controlled substance. Five years

 3     confinement. 2010 driving with license revoked, driving

 4     while intoxicated, five days confinement. 2009 driving

 5     while intoxicated. 730 days confinement. We show he has

 6     a pending case of unlawful possession of a firearm. He

 7     got a personal recog on that. He has a court appearance

 8     on September 3rd in Division Court 25.

 9                 THE COURT:      This is important, did this event

 10    occur while he was out on bond?

 11                MR. SWANSON:       I believe so, Your Honor. I believe

 12    that matter was from August 2nd. Then this matter is

 13    alleged to have occurred on or about August 21st. Excuse

 14    me, August 23rd.

 15                THE COURT:      So he's on bond when this occurred on

 16    August 24th? Gentlemen, is that correct? He was on bond

 17    when this occurred on August 24th then?

 18                MR. SWANSON:       Yes, Your Honor, I believe so.

 19                THE DEFENDANT:        Judge, if I could say something?

 20                MR. SWANSON:       He was out on bond on the pending

 21    case 1922-CR02427.

 22                THE COURT:      He was granted a recog bond on that,

 23    correct?

 24                BOND COMMISSIONER:         That's correct, Judge.

 25                THE COURT:      All right. Thank you. Mr. Barnhart.
                                                   Dixon v. City of St. Louis, 05020
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 874 of 1116 PageID #:
                                     7904
                                                                                 7



 1                   MR. BARNHART:    Thank you. Mr. Wright, I'm Eric

 2     Barnhart. I'm your attorney for today only. You filled out

 3     an Intake Form with somebody from St. Louis University

 4     Occupational Therapy Transition Integration Services. They

 5     took some notes and they were nice enough to provide those

 6     notes to me. It's my understanding that you are homeless

 7     but your mother has agreed to let you stay with her, is that

 8     correct?

 9                   THE DEFENDANT:     Yeah. As long as I get the mental

 10    health treatment that I'm supposed to be getting and take my

 11    medication.

 12                  MR. BARNHART:    Right. It looks like they also

 13    noted that you've got Bipolar, Tourette and Attention

 14    Deficit Disorder Hyperactivity Disorder, ADHD.

 15                  THE DEFENDANT:     Correct.

 16                  MR. BARNHART:    They basically told you they have

 17    walk-in services at Places for People and there's Gateway to

 18    Better Health to basically get you insurance through Affina

 19    Health Care. They've given you some options, is that

 20    correct?

 21                  THE DEFENDANT:     They gave me a lot of options.

 22    They also told my mom options. She say she's more than

 23    willing to let me stay with her and have me get to those

 24    programs and do those programs and get my mental health back

 25    on track.
                                                   Dixon v. City of St. Louis, 05021
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 875 of 1116 PageID #:
                                     7905
                                                                                   8



 1                 MR. BARNHART:        Where does your mom live?

 2                 THE DEFENDANT:         My mom lives in Union, Missouri.

 3     She's Vice-President of the United Bank of Union.

 4                 THE COURT:        Do you know the exact address?

 5                 THE DEFENDANT:         103 Cheshire Lane. Union,

 6     Missouri, 63084.

 7                 MR. BARNHART:        Thank you.

 8                 THE DEFENDANT:         She's very supportive and very

 9     strong on me getting my mental health treatment because I

 10    don't know what I do sometime if --

 11                MR. BARNHART:        I don't want you talking about this

 12    exact case. That could be used as an admission of guilt if

 13    you make a statement. So that's why I don't want you to

 14    make any statements about what happened, okay? Cause it

 15    could hurt you later. It could hurt negotiations. It

 16    could -- like I said, it's bad so I don't want you talking

 17    about the case with anybody but an attorney, okay?

 18                THE COURT:        Speaking of that, Mr. Wright, are you

 19    going to hire a Public Defender -- who's representing you on

 20    the gun case?

 21                THE DEFENDANT:         Well, I get a Public Defender, but

 22    my mom, she said if I were to get my mental health under

 23    control and do the things she asked me to do she would try

 24    to help me get an attorney.

 25                THE COURT:        Right now on the gun case is all I
                                                     Dixon v. City of St. Louis, 05022
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 876 of 1116 PageID #:
                                     7906
                                                                                 9



 1     need to know. You're represented by the Public Defender's

 2     Office, correct?

 3                 THE DEFENDANT:        Right now, yes.

 4                 MR. BARNHART:      Thank you, Mr. Wright.

 5                 THE DEFENDANT:        I just need to get to some type --

 6     I need to get some type of treatment for my mental health,

 7     Your Honor, bad.

 8                 THE COURT:      Well, Mr. Wright, I've said this

 9     before, but one of my main duties here is to try to keep the

 10    community safe or at least I feel that's probably my main

 11    responsibility when I review these bond hearings.

 12                Normally on a case like this I would have no

 13    issue probably releasing you on your own recognizance, but

 14    that's already happened once and you showed even while on

 15    bond you were able to get yourself in this mess while on

 16    bond. Now I understand that may be due to some of your

 17    mental issues you're dealing with, but nonetheless it

 18    happened and that gives me some serious concern.

 19                THE DEFENDANT:        I understand that, Your Honor. I

 20    was wondering maybe if there was a condition of my bond

 21    would be for me to go to my mental health. I can go to St.

 22    John Mercy and get a three-day evaluation. They'll give me

 23    some programs if you make that a condition of my bond. I

 24    know that's what I need to do to keep myself safe and to

 25    keep -- I know that's my health. If you could make that
                                                   Dixon v. City of St. Louis, 05023
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 877 of 1116 PageID #:
                                     7907
                                                                                10



 1    condition of my bond I would do that within 12 hours. I'll

 2    do it tonight.

 3                  THE COURT:       Hold on. Thank you. How come we have

 4    not had a motion to revoke his bond on the gun case? Have

 5    we had that yet?

 6                  MR. SWANSON:       Your Honor, I'm not sure if that has

 7    been filed by the office. I'm not sure of the status of

 8    that or if it will be filed.

 9                  THE COURT:       Why don't we do this? Again, Mr.

10    Wright, this is an initial appearance, okay? This does not

11    mean that your rights are denied as far as having a full

12    hearing on your bond. What I would like to do is I would

13    like the Assistant Circuit Attorney to go back to his office

14    and find out what we're going to do with the recog bond that

15    you had on the gun case while you were out and then got in

16    trouble while you were out on bond and see if they're going

17    to do anything with that or not, and if they're not what I'm

18    going to do is set this for another bond hearing in seven

19    days. That will be September 3rd. Come back at 10:30.

20    Maybe we'll have some more information and see if we have

21    any more contact with the victims on this matter. Your case

22    will be fully heard regarding the bond on that day. So at

23    this time the Court denies the request for a bond change and

24    sets it for bond hearing on September 3rd.

25                  MR. BARNHART:       Mr. Wright, it might be a good idea
                                                    Dixon v. City of St. Louis, 05024
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 878 of 1116 PageID #:
                                     7908
                                                                               11



 1    for your mom to appear at that hearing. Because I think if

 2    a judge sees your mom vouching for you and saying I'm going

 3    to give him a place to live and I'm going to get him mental

 4    health, you know, help him, the judge might take that into

 5    consideration.

 6                 THE COURT:      I think that's very good advice. That

 7    will conclude the hearing.

 8                 (End of proceedings.)

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                   Dixon v. City of St. Louis, 05025
     Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 879 of 1116 PageID #:
                                          7909
                                                                                12



1                                    CERTIFICATE

2                 I, Margaret R. Cole, Certified Court Reporter,

3     do hereby certify that I am an official court reporter for

4     the Circuit Court of the City of St. Louis; that on August

5     26, 2019, I was present and reported all the proceedings

6     had in the case of State of Missouri, Plaintiff, vs. Thomas

7     Wright, Defendant, Cause No. 1922-CR02701.

8                 I further certify that the foregoing pages

9     contain a true and accurate reproduction of the

10    proceedings.

11

12

13

14

15

16                                          /s/Margaret R. Cole

17                                          MARGARET R. COLE, CCR

18                                             #494

19

20    Date:

21

22

23

24

25
                                                         Dixon v. City of St. Louis, 05026
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 880 of 1116 PageID #:
                                     7910




     EXHIBIT 191
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 881 of 1116 PageID #:
                                     7911

              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                       HONORABLE CLINTON R. WRIGHT


         STATE OF MISSOURI,         )
                                    )
              Plain iff,            )
                                    )
          .                         ) No. 1922-CR03194
                                    )      1922-CR03437
         TIMOTHY M. HOLLINS,        )
                                    )
              Defendan .            )
         __________________________________________________
                        FIR APPEARANCE HEARING
         __________________________________________________
               On Monda , Oc ober 30, 2019, he abo e-en i led
         ca se came on reg larl for hearing before he
         Honorable Clin on R. Wrigh , J dge of Di ision 16B of
          he T en -Second J dicial Circ i in he Ci              of
         S . Lo is.
                                  APPEARANCE
               The S a e of Misso ri as represen ed b S e en
         Pa ne, Assis an Circ i A orne , Ci            of S . Lo is,
         S a e of Misso ri.
               The Defendan     as represen ed b Melinda L.
         Gorman, A orne a La .




                 JENNA L. HIGGINS, CCR #998, CSR (MO & IL)
                          OFFICIAL COURT REPORTER
                             CITY OF ST. LOUIS
                     TWENTY-SECOND JUDICIAL CIRCUIT

                                                    Dixon v. City of St. Louis05342
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 882 of 1116 PageID #:
                                     7912
                                                                                2



   1                HE HERIFF: J dge, p ne         is    o lines,
   2    Line Nos. 6 and Line 7 on Page 4 of he S a e's
   3    af ernoon confined docke . This is a Timo h Hollins.
   4                HE CO R : All righ . Good af ernoon,
   5    Mr. Hollins.
   6                HE DEFENDAN : Good af ernoon, Yo r Honor.
   7                HE CO R : Ho      all are o ?
   8                HE DEFENDAN : Si -fi e.
   9                HE CO R : I as going o g ess si -fi e.
  10    All righ . Yo ha e       o ma ers. The firs one is
  11     iola ion of an order of pro ec ion, a Class A
  12    misdemeanor. And he second case is b rglar ,
  13    s ealing, domes ic assa l fo r h and domes ic assa l
  14    fo r h. So e'll ake hese p some ha as one. Is
  15     ha correc ?
  16               MR. PA NE: Yes, J dge. M
  17     nders anding -- ha 's fine, J dge. I j s           an    o
  18    make s re on he misdemeanor case ha I ha e he
  19    righ -- is he bond c rren l se on ha ?
  20               M . GORMAN: I ill ell o in            o seconds.
  21               MR. PA NE: J dge, he S a e o ld firs
  22    like o men ion ha       e do ha e he ic im presen and
  23    she o ld ish o gi e a s a emen . The
  24    bond -- c rren l on he case 1922-CR03437, he bond
  25    is c rren l se a no bond and he S a e ill be
                                                    Dixon v. City of St. Louis05343
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 883 of 1116 PageID #:
                                     7913
                                                                                3



   1    req es ing ha      ha remain a no bond.
   2                HE CO R : Le me s op o . Who did o
   3    sa   as presen ?
   4               MR. PA NE: The ic im.
   5                HE CO R : All righ .
   6               MR. PA NE: On he case ending -- or case
   7    No. 1922-CR03194, he bond is c rren l a $7,500 cash
   8    onl and he S a e ill be req es ing ha            ha bond
   9    remain a $7,500 cash onl .
  10                HE CO R : Did o make a recommenda ion on
  11     he o her one, he 3437?
  12               MR. PA NE: I remains a no bond.
  13                HE CO R : Tha is o r recommenda ion?
  14               MR. PA NE: Yes.
  15                HE CO R : Oka .
  16               MR. PA NE: J dge, o ld o prefer o hear
  17    from he ic im no ? She is presen in he co r room.
  18                HE CO R : I is o r arg men .
  19               MR. PA NE: Come on p.
  20                HE CO R : Good af ernoon, ma'am. Yes.
  21                HE IC IM: Good af ernoon. M name is
  22    Jacq eline Cr mp.
  23                HE CO R : Jacq eline --
  24                HE IC IM: Jacq eline Cr mp.
  25                HE CO R : Ho do o spell Cr mp?
                                                    Dixon v. City of St. Louis05344
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 884 of 1116 PageID #:
                                     7914
                                                                                4



   1                HE IC IM: C-R-U-M-P.
   2                HE CO R : All righ . Ma'am, hank o for
   3    being here.
   4                HE IC IM: Thank o for allo ing me o be
   5    here o ge     his done. His life men all and
   6    ph sicall is o all messed p. This man as barred
   7    from m proper . He's s ill aro nd. Comes aro nd
   8    beca se people s a do n here.
   9               Yo kno , his man -- he las episode, he
  10    robbed me of m gold earrings. This man has been
  11    s ressf l o me. The las        hing ha happened he
  12    climbed hro gh m      indo . I called police. The
  13    happened o ca ch him. The sa          he had been looking
  14    for him. I feel m life is in danger. I'm scared for
  15    m life, Yo r Honor. Please hold him. Please in he
  16    name of Jes s. I'm ired.
  17                HE CO R : I can' do i in he name of
  18    Jes s, b    I apprecia e o r posi ion er m ch and I
  19    apprecia e o being here. Thank o , ma'am, er
  20    m ch.
  21                HE IC IM: All righ . And he's also
  22     hrea ening me for m life sa ing he ill kill me.
  23                HE CO R : I hink o ha e made ha              er
  24    clear and I apprecia e i .
  25               MR. PA NE: J dge, as he ic im j s
                                                    Dixon v. City of St. Louis05345
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 885 of 1116 PageID #:
                                     7915
                                                                                5



   1    indica ed, she is afraid of his defendan . I 's --
   2     e alread ha e a pending case for a iola ion of an
   3    order of pro ec ion, same ic im and same defendan .
   4    Reading he probable ca se s a emen        here ere hree
   5    differen in erac ions; Oc ober 13, 2019,
   6    Oc ober 19 h, 2019 and Oc ober 29, 2019.
   7                She has repea edl asked he defendan          o
   8    lea e her alone and i 's no happening. She is
   9    fearf l for her life. He's hrea ened her. She has
  10    reached o     o la enforcemen each ime. In order o
  11    ens re p blic safe     and his par ic lar ic im's
  12    safe , i is he S a e's posi ion ha he be de ained
  13    pending rial.
  14                These in erac ions keep escala ing and
  15     here's he prior m rder second charge, his prior from
  16    1991 m rder second, along i h ACA robber second, he
  17    ACA he as confined for 25 ears. Tha          as in
  18    S . Lo is Ci 's j risdic ion. There is a his or of
  19     iolence for his defendan , and I j s don' kno
  20     ha     here are an al erna i es a ailable in he
  21    comm ni     pending rial ha pro ec        his ic im.
  22                HE CO R : So he b rglar firs on he
  23    second case is en ering he d elling in order o
  24    commi     he domes ic assa l and he s ealings?
  25                MR. PA NE: Yes, J dge.
                                                    Dixon v. City of St. Louis05346
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 886 of 1116 PageID #:
                                     7916
                                                                                6



   1                HE CO R : J s      o clarif , Ms. Cr mp. I
   2     asn' being flippan . Separa ion of ch rch and
   3    s a e. I can' make a decision based on in nison
   4     i h Jes s Chris , b     I do respec e er bod 's
   5    religio s beliefs, all righ ? I'm confined b          he
   6    la .
   7               All righ . An hing else, Mr. Pa ne?
   8               MR. PA NE: No a       his ime, J dge.
   9                HE CO R : Ms. Gorman.
  10               M . GORMAN: Yo r Honor, I o ld j s no e
  11    for he firs case, he one ending in 3194, i 's a
  12    Class A misdemeanor. $7,500 on a misdemeanor seems
  13    a f ll e cessi e. I o ld poin o            ha    he
  14    defendan does ha e ies o he comm ni ; his
  15    grandmo her, his mo her, his fo r children.
  16               He's been emplo ed for 15 ears i h a
  17    mo ing compan . He is 50 ears old. He has a GED.
  18    He does ha e a m rder second prior. I nders and ha
  19     ha 's a significan considera ion b        he Co r , b      I
  20     hink if he Co r is inclined o se an bond in his
  21    case ha     e need o be more foc sed on pro ec ing he
  22    comm ni .
  23               I o ld sa     ha ho se arres      o ld be
  24    appropria e. GPS o ld be appropria e. An sor of
  25    sec red bond here he needs o repor         o a bondsman or
                                                    Dixon v. City of St. Louis05347
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 887 of 1116 PageID #:
                                     7917
                                                                                7



   1     o Emass or o an hing else. An res ric ions ha
   2     he Co r feels o ld be safe or appropria e, I hink
   3     o ld be good in his case. B         I mean, like I said,
   4     e're dealing i h hree Class A misdemeanors, he
   5    b rglar firs --
   6                HE CO R : I recogni e he charges.
   7               M . GORMAN: Yes.
   8                HE CO R : And ha       ha is of en a
   9    concern.
  10               Ms. Cr mp, do o      hink an ankle bracele
  11    and a res raining order is going o keep o safe?
  12                HE IC IM: No. I don' a          his poin .
  13                HE CO R : Oka . The problem e ha e in
  14    circ ms ances some imes is ha        he beha ior can be
  15     er frigh ening, b       he charges ha can be applied
  16     o i ma no ma ch ha appears o be a er
  17    realis ic fear. Tha makes i diffic l . Some imes
  18     he diffic l    lies in ha ing o gi e a lo er bond
  19     han o     an and some imes i means gi ing a higher
  20    bond han ha is normal. A lo er bond han is normal
  21    and some imes a higher bond han is normal.
  22               In his par ic lar ma er, i seems
  23    Ms. Cr mp has e pressed er clearl her concern i h
  24    regard o her safe      and I belie e ha      he bonds as
  25     he are se no is he leas res ric i e o sec re
                                                    Dixon v. City of St. Louis05348
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 888 of 1116 PageID #:
                                     7918
                                                                                8



   1    safe     of Ms. Cr mp and o hers.
   2               The ne    co r da e o ha e a formal re ie
   3    is No ember 6 h a 10:30 a.m. Do I go ahead and gi e
   4    him he o her da e, oo, no on e er bod ?
   5               M . GORMAN: Beca se he bonds -- are ei her
   6    of hem no bonds allo ed?
   7                HE CO R : Yes.
   8               M . GORMAN: One is 3,000 and he o her is
   9    no bond -- or one is 7,500 and he o her no bond, es.
  10                HE CO R : Oka . So Di ision 25,
  11    December 2nd a 9:15 a.m. is also he ne           pcoming
  12    co r da e. Well, one is odd and one is e en.
  13               M . GORMAN: The one i h no bond allo ed
  14    sho ldn' probabl be gi en ano her one n il af er
  15     he ne    bond hearing.
  16                HE CO R : All righ . Wi h regard o
  17    1922-CR03437, he ne       co r da e is No ember 6 h a
  18    10:30 a.m. No o her co r da es follo ing ha            e.
  19               Wi h regard o 1922-CR03194, i        ill also be
  20    se for No ember 6 h a 10:30 a.m., b         a follo - p
  21    da e in Di ision 26, December 2nd a 9:15.
  22               Is ha clear, Jim?
  23                HE HERIFF: Yes, sir. We ha e go i .
  24                HE CO R : All righ . Tha        ill end he
  25    record.
                                                    Dixon v. City of St. Louis05349
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 889 of 1116 PageID #:
                                     7919
                                                                                9



   1               (End of proceeding.)
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
                                                    Dixon v. City of St. Louis05350
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 890 of 1116 PageID #:
                                     7920
                                                                               10



   1                            CERTIFICATE
   2                    I, Jenna L. Higgins, Cer ified Co r
   3    Repor er, do hereb cer if       ha I am an official
   4    co r repor er for he Circ i Co r of he Ci              of
   5    S . Lo is; ha on Oc ober 30, 2019, I as presen and
   6    repor ed all he proceedings had in he case of S a e
   7    of Misso ri s. Timo h M. Hollins,
   8    Ca se No. 1922-CR03194; 1922-CR03437.
   9                    I f r her cer if      ha   he foregoing
  10    pages con ain a r e and acc ra e reprod c ion of he
  11    proceedings.
  12
  13
  14                    __________________________
  15                    Jenna L. Higgins, CCR 998
                              CSR (IL and MO)
  16
  17
  18
  19
  20
  21
  22
  23    TRANSCRIBED: J l 30, 2020
  24
  25
                                                    Dixon v. City of St. Louis05351
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 891 of 1116 PageID #:
                                     7921




     EXHIBIT 192
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 892 of 1116 PageID #:
                                     7922



            IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                        STATE OF MISSOURI
                   Honorable Timothy Boyer, Judge




  STATE OF MISSOURI,                   )
                                       )
               Plaintiff,              )
                                       )
      vs.                              ) Cause No. 1922-CR02883
                                       )
                                       )
  TONYA MCGUIRE,                       )
                                       )
               Defendant.              )




                TRANSCRIPT OF FIRST APPEARANCE HEARING
                         September 10, 2019




  Mr. Nick Lake
  Assistant Circuit Attorney
     on behalf of the State of Missouri,
  Ms. Jessica Diamond
   Attorney At Law
    on behalf of the Defendant.




                   JENNIFER A. DUNN, RPR, CCR #485
                       OFFICIAL COURT REPORTER
                   CITY OF ST. LOUIS CIRCUIT COURT
                    TWENTY-SECOND JUDICIAL CIRCUIT

                                                   Dixon v. City of St. Louis 05561
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 893 of 1116 PageID #:
                                     7923
                                                                                2



 1                      (The following proceedings were had in open
 2    court:)
 3                      THE COURT:       We are on the record. This is
 4    Cause Number 1922-CR02883, a case styled State of Missouri
 5    versus Tonya McGuire.
 6                 Ms. McGuire is present via the closed circuit
 7    video system. She is appearing today within 48 hours of her
 8    arrest on this case.
 9                 Ms. McGuire, you face three charges at this time.
10    Count I is the Class D felony of assault in the second
11    degree, Count II is the unclassified felony of armed
12    criminal action, and Count III is the Class A misdemeanor of
13    violation of an order of protection.
14                 Your bond is currently set at $5,000 cash only,
15    with an order that you also stay away from the victim in
16    this case.
17                 Before we go any further, Ms. McGuire, I want to
18    introduce myself. I'm Judge Boyer. I'm conducting a
19    detention hearing on your case today.
20                 Can you see me and can you hear me?
21                      THE DEFENDANT:         Yes, I can.
22                      THE COURT:       Okay. If at any point you can't
23    hear me, will you let me know?
24                      THE DEFENDANT:         Yes.
25                      THE COURT:       Okay. The Court, at this time,


                                                      Dixon v. City of St. Louis 05562
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 894 of 1116 PageID #:
                                     7924
                                                                             3



 1    has read Ms. McGuire her charges and notified her of her
 2    current conditions of release.
 3                  The Court will also note that present in the
 4    courtroom for the State of Missouri is Assistant Circuit
 5    Attorney Nick Lake, and appearing on behalf of Ms. McGuire
 6    for the purposes of this hearing and this hearing only is
 7    Attorney Jessica Diamond.
 8                  Ms. Diamond, at this time do you waive a formal
 9    reading of the complaint for your client and enter a plea of
10    not guilty?
11                       MS. DIAMOND:      Yes, your Honor.
12                       THE COURT:      All right. Then we will enter a
13    not guilty plea in this case.
14                  At this time, the Court will conduct a detention
15    hearing, an initial appearance, hearing under Rule 33, to
16    hear whether or not the Court will modify the conditions of
17    release under that rule.
18                  Before we get to any argument on this hearing, I
19    first want to ask counsel, does either counsel object to the
20    Court taking judicial notice of its own court file and the
21    bond commissioner's file in making those records part of the
22    record of the hearing here today?
23                       MS. DIAMOND:      No objection, your Honor.
24                       MR. LAKE:    No objection, your Honor.
25                       THE COURT:      The Court will take judicial


                                                   Dixon v. City of St. Louis 05563
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 895 of 1116 PageID #:
                                     7925
                                                                             4



 1    notice of those documents.
 2                 I'll turn to Mr. Lake for the argument on behalf
 3    of the State of Missouri with regard to Ms. McGuire.
 4                      MR. LAKE:     Thank you, your Honor. The
 5    State's position in this case is that the bond, which I
 6    believe is currently set at $5,000 cash only, is appropriate
 7    to assure the safety of the victim in this case, as well as
 8    ensure that the defendant appears at all future court
 9    proceedings.
10                 Just a brief summary of the facts of this case,
11    your Honor. The defendant was served with a full order of
12    protection on March 27, 2019. On September 1st, 2019, the
13    defendant violated the order of protection by going to the
14    victim's home with three other people, starting an argument,
15    and the group attacked the victim, and during the struggle
16    the defendant grabbed a knife and stabbed the victim in the
17    arm, which resulted in the victim having to receive stitches
18    for her injury.
19                 In terms of prior convictions, your Honor, the
20    only prior that I show is from 2005. It's a municipal
21    stealing for which the defendant received an SIS, two years
22    probation.
23                 However, I realize that, you know, the charges
24    here are a D felony, as well as an A misdemeanor, but I
25    think just given the nature of the case, the fact that the


                                                   Dixon v. City of St. Louis 05564
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 896 of 1116 PageID #:
                                     7926
                                                                            5



1    defendant was served with a full order of protection, yet
2    chose to not only violate it, but to commit a violent act
3    against the victim in this case at her own home does
4    indicate she poses a significant danger to the victim.
5                Furthermore, I also realize that at $5,000 cash
6    only, the defendant is within the range that she could have
7    bond posted by Bail Project, so if the bond is to remain the
8    same, the State would request that the Court also impose
9    conditions if and when the defendant is released.
10               Those conditions would include -- it's a bit
11   redundant, but no contact and stay away order from the
12   victim, as well as GPS monitoring to ensure, again, she does
13   stay away from the victim.
14                     THE COURT:       Is there -- has the victim been
15   notified of this hearing, Mr. Lake?
16                     MR. LAKE:     The victim has been notified. Our
17   office has been in contact, and the victim has cited safety
18   concerns and concerns for her well-being.
19                     THE COURT:       Ms. Diamond, do you wish to --
20   before you make any argument, do you wish to ask my
21   questions of Ms. McGuire.
22                     MS. DIAMOND:       I don't believe I have any
23   specific questions at this point in time.
24                     THE COURT:       Then your argument, Ms. Diamond.
25                     MS. DIAMOND:       Your Honor, I would ask that


                                                   Dixon v. City of St. Louis 05565
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 897 of 1116 PageID #:
                                     7927
                                                                             6



 1    the cash only be lifted from the bond with the condition
 2    that she be on GPS monitoring or EHD, in light of the lack
 3    of criminal history for the most part.
 4                In addition, it doesn't appear from the charging
 5    documents that she brought any sort of weapon or was
 6    carrying any sort of weapon over there as far as going there
 7    with an intent to cause any harm.
 8                In light of that, it doesn't appear that she would
 9    be as much of a risk to society or danger considering that
10    she doesn't appear to have gone over there armed or with an
11    intention to necessarily get in some sort of dispute, other
12    than violating the order.
13                      THE COURT:       Any additional argument from
14    either counsel before I make a ruling in this case?
15                      MR. LAKE:     No, Judge.
16                      THE COURT:       All right. Having heard the
17    arguments of counsel, having reviewed the records in this
18    case, I guess in the most technical sense I'm amending the
19    conditions of bond.
20                I'm going to leave the cash only aspect of the
21    bond at $5,000 cash only. I'm going to order that the
22    defendant have no contact with the victim, report to EMASS,
23    and engage in GPS monitoring.
24                I'm going to set this for an additional bond
25    hearing on 9/17, September 17th of 2019, at 10:30 a.m.,


                                                   Dixon v. City of St. Louis 05566
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 898 of 1116 PageID #:
                                     7928
                                                                                7



 1    should Ms. McGuire still be confined one week from today.
 2                 I will also, since she could have that bond
 3    posted, give her her first appearance date in Division 25.
 4    Her first appearance date in Division 25 will be
 5    October 10th, 2019 at 9:15 a.m.
 6                 So, Ms. McGuire, if someone posts your $5,000 cash
 7    only bond, you'll have to adhere to those conditions of
 8    release.
 9                 Do you understand that?
10                      THE DEFENDANT:         Yes.
11                      THE COURT:       And those conditions would be
12    that you cannot have any contact with the victim, you must
13    report to EMASS and engage in GPS monitoring through EMASS?
14                      THE DEFENDANT:         Yes.
15                      THE COURT:       If your bond is not posted, you
16    have a right to an additional hearing under Rule 33, and
17    that hearing will occur on September 17th at 10:30 a.m.
18                      Do you understand that?
19                      THE DEFENDANT:         Yes.
20                      THE COURT:       And if you are released, if
21    someone does post your bond, do you understand that you must
22    appear at your next court date of October 10th, 2019, at
23    9:15 a.m.?
24                      THE DEFENDANT:         Yes.
25                      THE COURT:       Last thing I need to tell you,


                                                      Dixon v. City of St. Louis 05567
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 899 of 1116 PageID #:
                                     7929
                                                                                8



 1    Ms. McGuire, if someone does post your bond, do you
 2    understand if you violate any of the conditions of your
 3    bond, that will result in re-arrest?
 4                      THE DEFENDANT:         Yes.
 5                      THE COURT:       Okay. Then that will conclude
 6    the hearing at this time.
 7                Thank you, Ms. McGuire.
 8                      (The hearing was concluded.)
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                      Dixon v. City of St. Louis 05568
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 900 of 1116 PageID #:
                                     7930
                                                                             9



 1                                 CERTIFICATE
 2                      I, Jennifer A. Dunn, Registered Professional
 3    Reporter and Certified Court Reporter, do hereby certify
 4    that I am an official court reporter for the Circuit Court
 5    of the City of St. Louis; that on September 10, 2019, I was
 6    present and reported all the proceedings had in the case of
 7    STATE OF MISSOURI, Plaintiff, vs. TONYA MCGUIRE, Defendant,
 8    Cause No. 1922-CR02883.
 9                      I further certify that the foregoing pages
10    contain a true and accurate reproduction of the proceedings.
11
12
13
14
15
16                  "/S/JENNIFER A. DUNN, RPR, CCR #485"
17
18
19
20
21
22
23
24
25


                                                   Dixon v. City of St. Louis 05569
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 901 of 1116 PageID #:
                                     7931




     EXHIBIT 193
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 902 of 1116 PageID #:
                                     7932




             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                   Honorable James E. Sullivan, Judge


   STATE OF MISSOURI,                   )
                                        )
             Plaintiff,                 )
                                        )
       vs.                              ) 1922-CR02456
                                        )
   TRACEY FREEMAN-SNELLING              )
                                        )
             Defendant.                 )


                          INITIAL APPEARANCE HEARING

                On the 6TH day of August, 2019, the

   above-entitled cause came on regularly for hearing before

   the Honorable James E. Sullivan, in Division 16B of the

   Twenty-Second Judicial Circuit in the City of St. Louis.

             The State of Missouri was represented by

   Nicholas Lake, City of St. Louis, State of Missouri.

             The Defendant was present by video and was

   represented by Andy Sottile.




                        ELLEN L. VINCE, CSR, CCR, CM
                          OFFICIAL COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT




                                                   Dixon v. City of St. Louis, 04567
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 903 of 1116 PageID #:
                                     7933
                                                                      2



 1                                August 6, 2019

 2                THE COURT:      All right. Mr. Tracey

 3    Freeman-Snelling, I am Judge Sullivan. I'm a circuit judge

 4    in the 22nd circuit. I understand you were recently

 5    arrested and this is your first court appearance after that

 6    arrest.

 7                I'm going to explain certain rights to you. I'm

 8    also going to advise you of the nature of the charge

 9    pending against you in this case. If there's -- you also

10    need to understand that if you make any statements,

11    anything that you say can and will be used against you in

12    a court of law. Do you understand that?

13                THE DEFENDANT:        Yes, sir.

14                THE COURT:      You have a right to remain silent.

15    You have a right to retain an attorney or you can apply for

16    a public defender if you're not able to hire your own

17    lawyer. Do you understand that, sir?

18                THE DEFENDANT:        Yes, sir.

19                THE COURT:      This is cause number 1922-CR02456.

20    Style of the case is State of Missouri versus Tracey

21    Freeman-Snelling. Sir, you are charged with unlawful

22    possession of a firearm, a Class D felony, in violation of

23    Section 571.070 RSMO. You committed the Class D felony of

24    unlawful possession of a firearm punishable under Sections

25    558.002 and 558.011 RSMO in that on or about August the 4th,
                                                    Dixon v. City of St. Louis, 04568
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 904 of 1116 PageID #:
                                     7934
                                                                      3



 1    2019 in the City of St. Louis, State of Missouri, the

 2    defendant knowingly possessed a 380 Taurus semiautomatic

 3    pistol, a firearm; that on or about October the 28th, 2013

 4    the defendant was convicted of the felony of robbery in the

 5    second degree in the circuit court of the City of St. Louis

 6    in Cause Number 1322-CR03760. Do you understand the nature

 7    of the charge, sir?

 8                THE DEFENDANT:         I only got the UUW?

 9                THE COURT:       That's the only thing, that's the only

10    charge I see pending against you at this time, sir.

11                THE DEFENDANT:         Okay. That's all. Thank you,

12    sir.

13                THE COURT:       Today you are represented by a private

14    attorney, Mr. Andy Sottile. He's in the courtroom. He will

15    represent you solely for this hearing on your initial

16    appearance and for the conditions of release.

17                The circuit attorney's office is represented by

18    Assistant Circuit Attorney Mr. Nicholas Lake. Mr. Lake,

19    do you wish to be heard relative to the bond in this

20    matter?

21                MR. LAKE:     Yes, your Honor. This is a case where

22    the State's position is that the bond, which I believe is

23    currently set at $30,000 cash only is appropriate to ensure

24    the safety of the general community. The State would

25    request that the Court take judicial notice of its court
                                                    Dixon v. City of St. Louis, 04569
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 905 of 1116 PageID #:
                                     7935
                                                                      4



 1    file and the bond commissioner's report.

 2                 THE COURT:      The Court will -- so I'm looking at,

 3    I'm looking for a bond commissioner's report and -- oh,

 4    okay, here we go. Yes, I do have it. Yes, the Court will

 5    take judicial notice of the reports.

 6                 MR. LAKE:     Thank you, your Honor. Your Honor,

 7    this is a case where officers responded to a call for shots

 8    being fired at the MetroLink station. Once they arrived

 9    they were able to view surveillance footage which showed the

10    defendant engaged with some type of dispute with another

11    individual. The footage shows the other individual firing

12    shots in the defendant's direction and the defendant

13    returning shots. The defendant was subsequently taken into

14    custody at the scene.

15                 Normally, your Honor, this would be a case where

16    a personal recognizance might be appropriate. However,

17    the fact is this is a case where they -- the officers

18    responded to a call for shots being fired at the MetroLink

19    station. This is a public area where potential for other

20    individuals to be struck was very high. And so I think

21    that that poses a significant danger to the general

22    community.

23                 As the Court already indicated the defendant is

24    a convicted felon. 2013, a robbery in the second degree.

25    I believe he was sentenced to five years in Department of
                                                     Dixon v. City of St. Louis, 04570
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 906 of 1116 PageID #:
                                     7936
                                                                      5



 1    Corrections for that conviction.

 2                Your Honor, again based on the facts of this

 3    case in particular the State believes that the defendant

 4    does pose a danger to the community and would be opposed

 5    to reduction at this time.

 6                THE COURT:       Mr. Sottile, do you wish to be heard

 7    on this matter?

 8                MR. SOTTILE:      Yes, your Honor, thank you. Your

 9    Honor, I would ask the Court to consider changing, modifying

10    the bond, possibly reducing it, but still making it a

11    10 percent bond.

12                Looking at the report filed by the bond

13    commissioner's office, Mr. Freeman-Snelling is a lifelong

14    member of the community. He's been two years at his

15    current residence. He has three children. He had been

16    employed before he was confined. He was making $10 an

17    hour, working 40 hours a week.

18                I think conditions could be set in place which

19    would ensure the safety of the community. He could be

20    made to report to EMASS. He could be ordered to home

21    confinement except for employment purposes. He could be

22    made to have a curfew.

23                So I would argue to the Court that there are

24    conditions that could be placed on him that would ensure

25    the safety of the community and also ensure he appears in
                                                    Dixon v. City of St. Louis, 04571
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 907 of 1116 PageID #:
                                     7937
                                                                      6



 1    court. So for those reasons I'd ask the Court to consider

 2    some sort of reduction on bond, even if it's not a

 3    personal recognizance bond, maybe 15,000 ten percent,

 4    10,000 ten percent, with those particular conditions that

 5    I mentioned. Thank you.

 6                THE COURT:      Anything further from the State?

 7                MR. LAKE:     No, your Honor.

 8                THE COURT:      Mr. Snelling, when did you get out of

 9    the Department of Corrections?

10                THE DEFENDANT:        May 12th, 2016.

11                THE COURT:      Mr. Snelling, I see that you have a

12    number of bench warrants for municipal charges that you

13    failed to appear in court previously. Why was that?

14                THE DEFENDANT:        Because I posted it. I just got a

15    new case right there, the property damage. My baby mama got

16    the money for them, but they told me the 21st I supposed to

17    came and I got another letter coming on the 25th and I

18    didn't know what to do. And I called down there and they

19    said just pay, just pay when you can. And I'm like, well, I

20    have a warrant for this. They was like you might do and we

21    was fittin' to pay on it. Then she got paid today, but I'm

22    in jail, though. 'Cause I ain't got no money for him and

23    then he calls me a violator. And I told them it would take

24    some time to get the money for that, though. I got a job

25    and everything and stuff. I got three kids. I'm doing
                                                   Dixon v. City of St. Louis, 04572
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 908 of 1116 PageID #:
                                     7938
                                                                      7



 1    everything right. I just messed up at the end of it.

 2                THE COURT:       I'll amend the bond as follows after

 3    consideration of the arguments made by counsel: I will

 4    amend the bond. Bond will be set at $30,000, 10 percent

 5    will be authorized. I believe that you should be able to

 6    make that kind of a bond. However, I will schedule a bond

 7    hearing for next week, August the 13th, 2019 at 10:30 AM in

 8    the event that you're not able to post the bond. If you're

 9    able to post the bond, it goes without saying you should not

10    have on or about your person any weapons because you are a

11    convicted felon, aren't you, Mr. Snelling?

12                MR. SOTTILE:      Yes.

13                THE COURT:       Yeah. All right.

14                MR. SOTTILE:      Your Honor, what division was that?

15                THE COURT:       It's going to be still here. Because

16    I got a feeling that he may still be confined, but if he

17    gets released, then he will be given a date if he posts

18    bond, correct?

19                BOND COMMISSIONER:            Well, a date has to be set.

20    Otherwise, if he posts the bond, he'll come to court here

21    next week and then they will give him another court date.

22    It's entirely up to how you want to do it.

23                THE COURT:       Let's leave it that way because I

24    just -- all right, so if you post the bond, Mr. Snelling,

25    you still need to appear in court next week at 10:30 in this
                                                      Dixon v. City of St. Louis, 04573
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 909 of 1116 PageID #:
                                     7939
                                                                      8



 1    division. If you remain confined, you'll be back on the

 2    docket next week and you or your attorney can try to get the

 3    bond reduced. If you want to apply for the public

 4    defender's office, I suggest you do exactly that in the

 5    meantime. I think the public is threatened and you should

 6    not be having a gun if the allegations are accurate. That

 7    will be all, sir.

 8                               END OF TRANSCRIPT

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                    Dixon v. City of St. Louis, 04574
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 910 of 1116 PageID #:
                                     7940
                                                                      9



 1                                   CERTIFICATE

 2                I, ELLEN L. VINCE, Certified Court Reporter,

 3    do hereby certify that I am an official court reporter for

 4    the Circuit Court of the City of St. Louis; that on August

 5    6, 2019, I was present and reported all the proceedings had

 6    in the case of STATE OF MISSOURI, Plaintiff, vs. TRACEY

 7    FREEMAN-SNELLING, Defendant, Cause No. 1922-CR02456.

 8                I further certify that the foregoing pages

 9    contain a true and accurate reproduction of the

10    proceedings.

11

12

13

14

15                      /s/Ellen L. Vince

16

17                       ___________________________________________
                         ELLEN L. VINCE, CCR, CSR, CM
18                                          CCR #350

19

20

21

22

23

24

25
                                                    Dixon v. City of St. Louis, 04575
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 911 of 1116 PageID #:
                                     7941




     EXHIBIT 194
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 912 of 1116 PageID #:
                                     7942



           IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                         STATE OF MISSOURI
                  H      able Ti        h    J. B   e , J dge



   STATE OF MISSOURI,               )
                                    )
                Plain iff,          )
                                    )
    s.                              )       Ca se No. 1922-CR01912
                                    )
   TYRELL DEANDRE DARRIS,           )
                                    )
                                    )
                Defendan .          )




               TRANSCRIPT OF BOND HEARING PROCEEDINGS



             On he 12 h da of Sep ember, 2019, he
   abo e-en i led ca se came on for hearing before he
   Honorable Timo h J. Bo er, J dge of Di ision 8 of he
   Circ i Co r of he Ci      of S . Lo is, S a e of
   Misso ri.
               The S a e of Misso ri as represen ed b
   Jerem    Cro le , Assis an Circ i A orne .
              The defendan  as presen in person ia
     ideoconferencing and as represen ed b his a orne ,
   G    Wold, A orne a La .




                       Tina M. Gi ens, CCR, RPR
                 Official Co r Repor er, Di ision 8
                    S . Lo is Ci    Circ i Co r
                        22nd J dicial Circ i




                                                    Dixon v. City of St. Louis, 04998
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 913 of 1116 PageID #:
                                     7943



 1                   THE COURT:               All righ .              We are on           he record.

 2           This is Ca se No. 1922-CR01912, a case s                                          led S a e

 3           of Misso ri               s. T rell Darris.                    Mr. Darris is

 4           presen          ia closed circ i                        ideo     i hin 48 ho rs of

 5           his arres            in     his case.              Mr. Darris faces                    hree

 6           charges.         Co n        1 is           he Class C felon                 of

 7            rafficking dr gs in                        he second degree; Co n                       2 is

 8            he Class E felon                  of        nla f l           se of a        eapon,

 9           possession of a                  eapon        i h a felon              con rolled

10           s bs ance; and Co n                     3 is        he Class D felon                    of

11            nla f l possession of a firearm.

12                   A       his        ime     he condi ions of release for

13           Mr. Darris are               ha     he's being held                    i h no bond

14           allo ed.

15                   Mr. Darris, I'm J dge Bo er.                                 I'm presiding

16           o er        o r hearing            oda .           Can     o     see me and can

17            o     hear me?

18                   THE DEFENDANT:                  Yes, sir.

19                   THE COURT:               If a        an     poin         o     can'           hear me,

20            ill        o   le        me kno ?

21                   THE DEFENDANT:                  Yes, sir.

22                   THE COURT:               Presen           for     he S a e of Misso ri

23           is assis an               circ i        a     orne        Jerem        Cro le , and

24           represen ing Mr. Darris for                              he p rposes of                 his

25           hearing and               his hearing onl                 is a        orne        G      Wold.

                                                           2

                                                                     Dixon v. City of St. Louis, 04999
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 914 of 1116 PageID #:
                                     7944



 1                   Mr. Wold, on behalf of                  o r clien , do             o

 2            ai e a formal reading of                    he complain        and en er a

 3           plea of no           g il     ?

 4                   MR. WOLD:           I do,       o r Honor.

 5                   THE COURT:           All righ .         The Co r        ill en er a

 6           no     g il      plea.

 7                   I' e ad ised Mr. Darris of his c rren                          charges

 8           and condi ions of release.                     I'll make a

 9           de ermina ion           ha        he canno      mee      hose condi ions

10           and I'll         rn     o     he a       orne s for arg men .

11           Before        e do     ha , does ei her co nsel objec                          o

12            he Co r         aking j dicial no ice of                  he    nderl ing

13           co r     file in        his case and            he bond commissioner's

14           file in        his case and all of                 he doc men s

15           con ained        herein?

16                   MR. WOLD:           No,     o r Honor.

17                   MR. CROWLEY:              No,    o r Honor.

18                   THE COURT:           All righ .         Mr. Cro le ,          o r

19           arg men       on behalf of              he S a e of Misso ri?

20                   MR. CROWLEY:              Yo r Honor,         he defendan , as

21            o     indica ed, is charged                 i h      rafficking and

22            nla f l possession of a firearm.                        The fac s of               he

23           case are        ha     on or abo             J ne 13 h of       his        ear,

24           officers        ere dri ing pas                he Wells Goodfello

25           neighborhood.           The        obser ed        he defendan        as       he

                                                      3

                                                            Dixon v. City of St. Louis, 05000
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 915 of 1116 PageID #:
                                     7945



 1           dri er of        he     ehicle p ll              p     o a     acan

 2           residence, e i           his car, and approach                     ha

 3           residence.           Af er a period of                 ime     i ho         an one

 4           ans ering        he door,        he defendan                 and   he o her

 5           indi id al from           ha     car        ere sor           of loi ering

 6           abo      in     ha     residence, so                 he officers approached

 7           for a pedes rian check.                    The       de ermined            ha      he

 8           defendan        had an o        s anding             arran .       He       as     aken

 9           in o c s od , and in a search inciden                                 o arres ,

10            he     loca ed a kno           ed bag of a s bs ance                       ha         as

11           anal     ed     o be 22.73 grams of cocaine base.                                The

12           also loca ed a loaded Smi h & Wesson 40-caliber

13           semia     oma ic pis ol.              The        also no ed           he

14           defendan        has prior felon              con ic ions, incl ding

15           one from 2014 for possession of con rolled

16           s bs ance,           ha 's 14SL-CR05400-01, and he pled

17           g il          o ano her possession case, i 's

18           1122-CR06709, o            of        he Ci           of S . Lo is.               Tha

19            as for possession of con rolled s bs ance, and he

20           recei ed an SIS on              ha     case.

21                   The concern        ha         he S a e has -- and,

22           ac     all , before I ge               o     ha , le           me ask           he bond

23           commissioner if           here's an              o her record of

24           criminal his or           for        his defendan .

25                   MR. KELLY:        No, i 's no .

                                                    4

                                                              Dixon v. City of St. Louis, 05001
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 916 of 1116 PageID #:
                                     7946



 1                   MR. CROWLEY:              The concern             ha      he S a e has,

 2            o r Honor, is              he significan               amo n      of crack

 3           cocaine        ha      as fo nd             i h     he defendan .             He is

 4           charged        i h     rafficking beca se of                      ha    amo n .

 5           This is no           a simple possession amo n .                        And he had

 6           a loaded firearm on him.                         The Ci         righ    no        is

 7           going     hro gh a s bs an ial period of dr g-rela ed

 8            iolence in ol ing firearms                         here kids are ge                   ing

 9           killed and a lo              of o her people are ge                     ing

10           inj red.        This is e ac l                    he kind of ac i i                     ha

11           is p      ing        he comm ni              a     risk.

12                   So I        o ld ask ei her                ha      he defendan             be

13           gi en a bond           ha        is se       s bs an iall              ha     co ld

14           be sec re so           e can a             leas     keep        rack of him or,

15           beca se he's indica ed an inabili                                 o make m ch

16           pos ing for           ha ,        ha       he be de ained in                his

17           ma     er j s        d e     o        he dangero s na             re of his

18           beha ior and           he        er       significan           amo n    of dr gs

19            ha      ere loca ed on his person.

20                   THE COURT:           Mr. Wold, before I ask for                           o r

21           arg men , are              here an          addi ional q es ions                   o

22            an      o ask Mr. Darris?

23                   MR. WOLD:           No        a     his     ime.

24                   THE COURT:           Yo r arg men , Mr. Wold?

25                   MR. WOLD:           Oka .          J dge,       hile I apprecia e

                                                         5

                                                                Dixon v. City of St. Louis, 05002
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 917 of 1116 PageID #:
                                     7947



 1               he S a e's posi ion on                      ha ,        he ac       al ac ions in

 2               his case are simpl                   approaching a ho se.                    He has

 3           no     p lled his g n, sho                      a     an bod , or done

 4           an     hing else, e en                   nder        heir bare allega ions

 5               hemsel es.

 6                      We        o ld concede, ob io sl ,                      ha     22 grams of

 7           crack cocaine is a fair of amo n , and                                     nder mos

 8           of m        life           his    o ld ha e been a si                   a ion here he

 9               o ld be facing                ime     i ho         proba ion and parole,

10           b     , of co rse, all                   ha     has changed, a                 leas    a

11               his poin .

12                      Tha           being said, he does li e here, he's had

13           prior proba ion si                      a ions, he has managed                    o

14           finish              ha     off here and             i ho         ha ing an

15           significan                  iola ions, beca se ob io sl                         he don'

16           seem        o be re oked and                    rned in o an              hing else.

17                      Be ond           ha , I can          nders and           h      he S a e

18               o ld ha e              he posi ion          ha         his is a defendan

19               ha ,        o        kno , is a       hrea        of some kind here, b

20           I     hink           his is one          here ac           all      he risk of him

21           being p rel                 dangero s in of i self in                      he sense of

22           shoo ing, robberies, doesn'                            seem        o be        here.

23                      This defendan                has li ed here his en ire life,

24           he does appear                   o ha e famil               ies in        he

25           comm ni              .     He has a mo her             ha        li es here, he has

                                                           6

                                                                   Dixon v. City of St. Louis, 05003
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 918 of 1116 PageID #:
                                     7948



 1           a child     ha    li es here.

 2                   This is one          here ac        all        I     hink      here migh

 3           be a good arg men              o ha e some form of a sec red

 4           bond     i h a dollar          al e       ha      he co ld reach.

 5           We' e indica ed $1,000 migh                      be a possibili                  .

 6           Ma be     here's some n mber aro nd                        ha       n mber           ha

 7           he co ld ge        o,        here he co ld po en iall                        ha e a

 8           sec red bond a           ha     poin           here        he professional

 9           bondsman co ld make s re                  ha      he ge s back               o

10           co r .

11                   I don'     an         o beli        le        he concep         of

12               rafficking being a nondangero s iss e here, b

13           ob io sl     i 's significan l                   differen             han robber

14           or firs     degree assa l             or m rder or some hing

15           along     hese lines.          So I ask           he Co r             o a        leas

16           consider     ha    as a possibili                 .

17                   He does seem          o ha e some reco rses                     ha           he

18           co ld     ap in o.       I     ma     j s        be        oo high a n mber

19           a      his poin      o be able            o ge             here.      We had been

20           disc ssing 30.          He can'        ge         here.         B      if        he

21           Co r      o ld consider ma be 15 or 20, some hing like

22               ha , or ma be e en 10,             ha        co ld allo            for           he

23           possibili         o ge        him back here.

24                   THE COURT:       Can I ask a q es ion?                        Did        he

25           par ies disc ss 30,000 sec red as a possibili                                         ?   I

                                                   7

                                                            Dixon v. City of St. Louis, 05004
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 919 of 1116 PageID #:
                                     7949



 1           kno         o 're no                       consen ing                   o     ha , Mr. Cro le .

 2           Was        ha        disc ssed as a possibili                                           ?

 3                      MR. WOLD:                       I           as.

 4                      MR. CROWLEY:                            I         as,        o r Honor.

 5                      THE COURT:                          All righ .                   Ha ing heard                 he

 6           arg men s of co nsel and                                           he -- gi en                    he fac s of

 7               his case,                 he Co r                       ill amend              he condi ions of

 8           bond, and I'll make i                                        30,000 sec red.                       I don'

 9           kno        if        o 're going                            o be able              o come           p        i h

10               ha     mone , Mr. Darris,                                     ha 's        p        o     o , so I'm

11           going           o gi e                 o               o co r           da es.              Yo r firs

12           co r        da e              ill be ne                       Th rsda , Sep ember 12 h,

13           a        10:30 a.m.                    If          o        are s ill confined,                          o     ge

14           an addi ional bond hearing on                                                 ha        da e        nder R le

15           33.05.           If           o        do come                p     i h        he mone              and        o

16           make        ha           bond,                 o r ne              co r        da e           ill be in

17           Di ision 26 on Oc ober 15 h a                                                 9:15 a.m.

18                      Do        o            nders and                   ha , Mr. Darris?

19                      THE DEFENDANT:                               B     sec re,              ha        do     o        mean?

20                      MR. WOLD:                       Professional bond agen .

21                      THE COURT:                          I       means        o        can        ell        o r people

22               he     can go see a bondsman and                                           he           migh        be able

23               o ge         o        o        .           Oka ?

24                      THE DEFENDANT:                               Which dollar amo n ?

25                      THE COURT:                          30,000 sec red.                      I         ill be

                                                                           8

                                                                                     Dixon v. City of St. Louis, 05005
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 920 of 1116 PageID #:
                                     7950



 1           be     een    o r famil      and       he bondsman      ha     o    ha e

 2            o p         p.   Oka ?     And if       o 're s ill confined

 3           ne      Th rsda     on     he 19 h,       o 'll ha e an

 4           addi ional bond hearing.

 5                   MR. WOLD:        J dge,    o     did sa      he 12 h?

 6                   THE COURT:        I mean        he 19 h.

 7                   All righ .        Thank    o , Mr. Darris.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                9

                                                       Dixon v. City of St. Louis, 05006
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 921 of 1116 PageID #:
                                     7951



 1                           REPORTER'S CERTIFICATE
 2                I, Tina M. Gi ens, Regis ered Professional
             Repor er & Cer ified Co r Repor er, do hereb
 3           cer if   ha I am he Official Co r Repor er for
             Di ision 8 of he Circ i Co r of he Ci       of S .
 4           Lo is, S a e of Misso ri; ha on Sep ember 129,
             2019, I as presen in Di ision 16B and repor ed
 5           all he proceedings had in he case of STATE OF
             MISSOURI, Plain iff, s. TYRELL DEANDRE DARRIS,
 6           Defendan , Ca se No. 1922-CR01912.
 7

 8                I f r her cer if  ha   he foregoing pages
             con ain a r e and acc ra e reprod c ion of he
 9           proceedings.
10

11

12

13

14
                  I here n o se        m   hand on      his 20 h da        of
15           J l , 2020.

16

17

18

19

20
                   /s/ Tina Gi ens
21                 Tina Gi ens, CCR #481

22

23

24

25

                                             10

                                                   Dixon v. City of St. Louis, 05007
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 922 of 1116 PageID #:
                                     7952




     EXHIBIT 195
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 923 of 1116 PageID #:
                                     7953
                                                                          1




                 IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                      22ND JUDICIAL CIRCUIT, DIVISION 16B
                       Hono able MICHAEL J. COLONA, J dge



     STATE OF MISSOURI,                   )
                                          )
                                Plain iff,)
                                          ) Ca              e No. 1922-CR03823
          .                               )
                                          )
     WALLACE JACKSON,                     )
                                          )
                                Defendan .)



                  TRANSCRIPT OF PROCEEDINGS/INITIAL APPEARANCE

                    The follo ing p oceeding                 e e had in Di i ion 16B

     of       he 22nd J dicial Ci c i , Ci              of S . Lo i          Ci c i

     Co        , S a e of Mi    o       i, on      he 11 h da          of Decembe , 2019.



                    M . Pa ne, A         i    an    Ci c i        A    o ne , appea ed

     fo        he S a e of Mi       o    i.



                    The defendan , WALLACE JACKSON, appea ed in pe                       on

       ia      ideo and   i h M . Wold, A            o ne     A       La .




                               Ri a T. DeFilio, RMR
                                    C.C.R. #0192
                               22nd J dicial Ci c i
                            Ci    of S . Lo i , Mi o                    i




                                                                  Dixon v. City of St. Louis 05513
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 924 of 1116 PageID #:
                                     7954
                                                                             2




   1                          THE COURT:                 Yo           a e M . Wallace Jack on?

   2                          THE DEFENDANT:                          Ye ,           i .

   3                          THE COURT:                 Oka .                 Well, M . Jack on,                                hi           i

   4    J dge Colona.                    Thi        i         o            fi                appea ance,                    o going                    o do

   5    a co ple              hing .           Fi             of all, I'm going                                   o        ell        o            ha

   6        o ' e cha ged                 i h.           Yo ' e cha ged                             i h Unla f l U e of a

   7    Weapon,              hich i           Cla            E Felon                 he e in                 he S a e of

   8    Mi     o        i, and           ha     ca           ie        a           ange of p ni hmen                             of           p        o

   9    fo             ea         in     he Mi           o        i Depa                 men        of Co              ec ion .

  10                          Yo        ha e al o go                       an A              a l        Fo            h,        hich i                 a

  11    Cla            A Mi demeano ,                    ha '              a        e m of imp i onmen                                of           p           o

  12    one        ea        in        he co n               jail o                 MSI.           So,           e' e going                       o go

  13    ahead and en e                    a plea of no                             g il            fo            o .

  14                          No ,        he        econd              hing              e a e going                       o do           oda              i

  15           and           alk abo                o         bond and                       ee     ha            e        an         o do                 i h

  16    i .        I        hink c            en l            o ' e a                    no bond.

  17                          MR. WOLD:                 Tha '                  ha        I        ho , Yo                  Hono .

  18                          THE COURT:                 Oka .                 C         en l ,              o         bond i                 no

  19    bond, b                   e ha e an a                 o ne                 f om           he S a e of Mi                          o        i

  20        ep e en ing                 he Ci c i                 A        o ne '                 Office              ha '        going                    o

  21    gi e           hei        opinion on                 ha            ho ld happen                          i h        o         bond.

  22    And        e al o ha e an a                          o ne                  ha '           been appoin ed fo                                    o

  23    j          fo         oda        onl , j                      fo            hi        bond hea ing,                       ha               ill

  24        ep e en               o     and     alk           o        he Co                      abo             ed cing                 o

  25    bond.




                                                                                                   Dixon v. City of St. Louis 05514
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 925 of 1116 PageID #:
                                     7955
                                                                             3




   1                            Yo            ho ld kno                           ha     e e         hing           ha '        being           aid

   2    i       being copied do n b                                   a co                    epo     e .           So,     o        kno , I

   3        o ld           gge                ha         o           no            a     an     hing.           The e           ill be a

   4    poin ,             ho gh,                 he e           o            appoin ed a                 o ne            ill p obabl

   5    a k          o         ome            e     ion .                 J              emembe , e e                     hing        o         a

   6    i       being           aken do n.                       Yo               an      o be ca ef l abo                            ha            o

   7        a        o     o     don'              acciden all                          jam     o         elf        p.     All           igh .

   8                            So, M . Ci c i                                A        o ne ,        ha '           going on              i h

   9    bond?

  10                            MR. PAYNE:                       J dge, c                     en l        i '         e     a        no bond

  11    and i '                 he Ci c i                    A        o ne '              po i ion              ha         he bond

  12        ho ld be amended                            o $30,000 ca h onl                                 i h        he added

  13    condi ion                    ha           he ha e no con ac                                 i h     he        ic im, KJ;                    ha

  14    he          epo          o eMa              ; be placed on GPS; po                                      e         no fi ea m ;

  15    and ha e a c                      fe        of 8:00 p.m.                          o 6:00 a.m.

  16                            He c               en l              ha           ano he        pending ca e, Ca                          e

  17    N mbe             1622-CR04191-01,                                ecei ing                  olen p ope                  .     He did

  18    po           a $5,000/10 pe cen                                   bond in              ha     ca e on No embe                           he

  19    1       .

  20                            The hi              o            of           ha        ca e, ho e e , i                        ha        he

  21    failed             o appea                 on J l                 29 h;           a         elea ed on hi                    o n

  22    pe          onal        ecogni ance on 9/18; and                                            hen he failed                    o appea

  23    on 9/25; and                      a         elea ed again on 11/1 on                                         ha     $5,000/$500

  24    bond.             So     he e'                   o fail                    e      o appea           on        ha        o he           ca e

  25    pending he e in                            he Ci                  of S . Lo i .




                                                                                                     Dixon v. City of St. Louis 05515
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 926 of 1116 PageID #:
                                     7956
                                                                             4




   1                    THE COURT:                I        he e a fail                    e        o appea              --

   2                    MR. PAYNE:                Thi          ca e        a        j          i         ed.

   3                    THE COURT:                No, no.             On        he 1622.

   4                    MR. PAYNE:                No, he          a        j              elea ed on 11/1.                          I

   5    don'     kno        if he ha             had hi          ne            co             da e on              ha         e .

   6                    THE COURT:                Oka .

   7                    MR. PAYNE:                I don'              emembe                  eeing           ha         hi

   8    mo ning        hen I checked.

   9                    THE COURT:                Oka .

  10                    MR. PAYNE:                J dge,          he fac                  of        hi        ca e a e              ha

  11    him and        he     ic im a e in a                     oman ic                 ela ion hip and                       ha

  12    on o     abo         Decembe             9 h, 2019, police office                                      of        he S .

  13    Lo i     Me     opoli an Police Depa                           men               e ponded              o 4763

  14    Gene ie e A en e,                   he e          he defendan                     epo           edl        on

  15    Decembe        8, 2019, poin ed a g n --                                    ell,           he        ic im'           g n,

  16    KJ'     g n, a black Ta                           pi     ol, a              he         i h an ang                     look

  17    on hi     face and             aid, "I             ill blo                  o         head off."

  18                    Sho       l        af e ,          he police office                              a     i ed.           The

  19    no iced o            he       loca ed             he defendan                    hiding in a clo e                          in

  20     he     e idence.             He     a        a    e     ed.           Sea ch inciden                           o a     e

  21     e ealed        he 9mm calibe                     b lle        loca ed in hi                          lef -hand

  22    pocke .

  23                    Addi ionall , on No embe                                    21, 2019, an a g men

  24    had e     p ed be             een him and                he        ic im,              ho a e li ing

  25     oge he        in an in ima e                     ela ion hip, and d                             ing        he




                                                                                        Dixon v. City of St. Louis 05516
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 927 of 1116 PageID #:
                                     7957
                                                                             5




   1    a g men           he g abbed he              b     he              neck.           She did manage                       o

   2    e cape, b               he        hen,      b e        en l ,                       ck he               i h clo ed

   3    fi      in        he face and head                 n il a neighbo                             in e           ened and

   4    ended           he inciden .

   5                       Vic im ha              been co-ope a i e in                                he a           a l

   6    ma     e , J dge.                 She ha     indica ed                       ha     i '           he         i he            ha

   7     he ha           ab ol        el     no con ac                     ha        oe e            i h him and                    an

   8    no hing           o do        i h him.           Tha           doe            ai e conce n                       fo         he

   9    S a e if he              o ld be           elea ed f om c                           od            ince           he     do

  10     e ide           oge he .

  11                       Addi ionall ,                 ince he doe                       ha e a hi                 o        of

  12    failing           o appea           ba ed on           he docke                     hee           in     he o he

  13    pending ca e, I don'                       kno         ha           he'           e e        ac        all        appea ed

  14     hen no           in c            od , ge        ing           elea ed,                 ha        he     o ld no

  15     e      n        o co         ;     he efo e,              e        hink a ca h bond i

  16     a     an ed.

  17                       THE COURT:              And do              o        ha e an                   pe of a             ic im

  18    impac             a emen ?

  19                       MR. PAYNE:              The e i                 no        ic im impac .                       I mean, I

  20    do ha e a               a emen           I can     ead.                 I     i     ba icall :                    "In

  21     ega d            o if        he defendan              i            elea ed              n il            ial, I              o ld

  22    like        o     ell        he S a e I           an           no hing              o do           i h Wallace

  23    Jack on, no              an        kind of con ac ."

  24                       THE COURT:              And     he defen e?

  25                       MR. WOLD:              J dge, gi e                       me a        econd, plea e.




                                                                                           Dixon v. City of St. Louis 05517
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 928 of 1116 PageID #:
                                     7958
                                                                             6




   1                          THE COURT:                S        e.        M . Jack on, do                               o        ha e an

   2    a        o ne        on        o      o he          ca e?

   3                          THE DEFENDANT:                      Which ca e,                      i ?

   4                          THE COURT:                The           ecei ing                    olen p ope                                  ca e?

   5                          THE DEFENDANT:                      No, I             a         o king on m                             a        o ne

   6        n il        hi        happened -- I mean, m                                 la        e .           When I came                          o

   7        ee     o , J dge, I                   a     in a ca                 acciden                 o I had been o                                   of

   8        o k        h ee        eek .          Monda               a     m       fi             da           back              o           o k.

   9                          THE COURT:                I'm           o         .       M . Wold.

  10                          MR. WOLD:                J dge, I                 a       looking -- I                          a                 ing       o

  11    fig        e     hi        o         looking             h o gh             he en              ie       on            hi              o he

  12    ca e, b               i        doe        look like                he PD i                 i hd a ing,                                o old

  13        ha         he ' e no longe                      in        he ca e.                He doe n'                           eem           o ha e

  14    co n el ac i el                       a       igned           o     he ca e                ha '                      ill on                 he

  15    file.

  16                          Wi h           he ca h bond, f om                              ha        I can                 ell,              he Bail

  17    P ojec           po        ed        ha .       Seem               o be          he        a        i            a        a           igned

  18    back a d .                 Tha        being          aid, J dge, can I                                       n        hi              one o e

  19        o M . B ook                    o ca             on        hen?

  20                          THE COURT:                M . B ook                   do        ha ?

  21                          MR. WOLD:                He in e              ie ed him fo                         p           po e              of

  22        e     ice , he'                able        o go           h o gh             i h           ha .

  23                          THE COURT:                S        e.

  24                          MR. WOLD:                Kno            hi        backg o nd m ch be                                        e         han I

  25    do.




                                                                                              Dixon v. City of St. Louis 05518
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 929 of 1116 PageID #:
                                     7959
                                                                             7




   1                          THE COURT:             Go ahead.

   2                          MR. BROOKS:                So,           pon        c eening M . Jack on                               hi

   3    mo ning,              e no iced             ha        o         e lea ned             ha           he'     c            en l

   4    ho        ed        i h hi        gi lf iend,                   ha         he'        he           ic im, b                  he

   5    doe           ha e ano he              place          o go.           He'          f ll        ime emplo ed                       i h

   6    Be        e     P ope        ie .          Make           16, $17 an ho                   .        He'     been              he e

   7    fo        abo          e en and a half mon h .                                 He ha           p io            o

   8    con ic ion                 be ide           he ca e                  ha        a e pending c                       en l           and

   9    doe n'              ha e an        mone          fo           bond c           en l , a                  ell,           ha         e

  10    fo nd.

  11                          THE COURT:             So           ha     i         he S a e'                 ecommenda ion

  12    again?

  13                          MR. PAYNE:             $30,000 ca h onl .

  14                          THE COURT:             M . Wold, an                       final          ho gh           ?

  15                          MR. WOLD:             J dge,              he p oblem, ob io                         l ,           i h a

  16             aigh        ca h bond, be i                      f om he e -- I mean, nobod                                     can

  17    po             ha     ob io        l       f om           ha     i         o nd       like, b                  going

  18        h o gh --              he i        e     e ha e going                      o     he Bail P ojec                          migh

  19    p         him in a           cena io             he e if he mi                      e ,        he        can'            eall

  20    cha e him.

  21                          We     o ld a k             he Co                   fo       he po            ibili               of

  22    ma be $15,000 and                      ec        ed bond o                     ome hing             i h        he idea

  23        ha        he doe n'           go back             o li e              i h hi , I g e                   , hi               ife

  24    a         hi        poin , and li e a                         an al e na i e                   e idence.                 Doe

  25    look like              he     ha e a hi                   o      of p oblem                   be     een           he         o of




                                                                                           Dixon v. City of St. Louis 05519
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 930 of 1116 PageID #:
                                     7960
                                                                             8




   1     hem.       O he                     han hi              fail           e        o appea             hi        o        in hi          o he

   2    ca e , b                 if              ha            o ld be                   e    o        o ld ha e                 omeone

   3    cha ing him do n on                                     hi        one.

   4                         THE COURT:                          F om a p ac ical pe                               pec i e, i                   he e

   5    an     hing in                   he           o k        coming do n f om                            o         office            i h a

   6    ne     cha ge?

   7                         MR. PAYNE:                          Le        me check fo                       o .

   8                         THE COURT:                          M . Jack on, on                         he doc men a ion                           ha

   9     he Ci c i                   A           o ne           filed           e        e da          cha ging                o ,       he

  10     an ed          o cha ge                       o         i h an addi ional c ime, a mo e

  11     e io           c ime                    ha        I     ef        ed        o i           e beca              e       hei       p obable

  12    ca     e        a emen , I belie e,                                         a n'          eno gh           o cha ge               o ,

  13     he e       a n'                 eno gh e idence                             he e          o cha ge                o         i h a

  14    ca e.

  15                         MR. PAYNE:                          J dge, I --

  16                         THE COURT:                          I '            he Ci c i                A        o ne '             p oced          e

  17     hen       ha        happen                        o no mall                 j            go     igh           back and                     and

  18    do i       again.                    So I --                 ha     I'm               ing        o find o                    i    if        he

  19    Ci c i          A        o ne                 ha        a ne        ca e             ha '        coming do n                     i hin

  20     he ne              da           o             o,        hich           o ld make                ha e e                 e do he e no

  21    good beca                e           o        migh           ha e a ne                ca e coming.

  22                         MR. PAYNE:                          I'm        ho ing                ha         he e a e                hing

  23     nde        e ie .

  24                         THE COURT:                          Oka .              All       igh .              Well, he e'                   he

  25    deal.       Yo ' e go                          a job.              Yo        don'          ha e           ha       m ch of a




                                                                                                       Dixon v. City of St. Louis 05520
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 931 of 1116 PageID #:
                                     7961
                                                                             9




   1    c iminal hi                 o        .     We don'             ha e a           hole lo             -- I mean,                 e

   2    don'           ha e an               e io              inj     ie .        And b              e io        ,     o     kno ,

   3    i        look        like -- gi e me j                              a min        e.       M         c een j

   4    clo ed b              acciden .                No ho pi al                 i i        ; no              ea men .           The

   5    Bond P ojec                 po           ed bond on                he o he        ca e?

   6                          BOND COMMISSIONER:                            Ye , J dge.

   7                          MR. WOLD:                I        hink        o.     If     o       look a              i ,     he

   8            bmi         hei         e         n bond a             ignmen , i             al a               come        back

   9        omeplace.

  10                          BOND COMMISSIONER:                            I checked i ,                   o,        eah.

  11                          THE COURT:                   All        igh .        The S a e                an         --     ha

  12        a         ha ?        $50,000 ca h onl ?

  13                          MR. PAYNE:                   Ye , J dge.

  14                          THE COURT:                   All        igh .

  15                          MR. PAYNE:                   No, no.           I      a     $30,000 ca h onl .

  16                          THE COURT:                   So, all           igh .        Look, I'll                   ed ce           o

  17    bond           o $30,000 and I'll a                            ho i e a               e            on     ha .        If

  18        o ' e           elea ed,              he e          ill be           pecial condi ion .                         Tha            o

  19    ha e no con ac                           i h       he        ic im, KJ; and                   ha         o ' e no                  o

  20    en e           on     he p ope                     a     4763 Gene ie e,                      hich I a               me i

  21        he e KJ li e .                       Tho e a e             he onl            pecial condi ion                         fo

  22        o          elea e.              So he ge                 he      e en-da          call back,                    igh ?

  23                          THE CLERK:                   Ye .

  24                          THE COURT:                   So, M . Jack on, I'm going                                  o gi e              o

  25            o co          da e .              The fi               i     going        o be Decembe                       he 18 h




                                                                                         Dixon v. City of St. Louis 05521
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 932 of 1116 PageID #:
                                     7962
                                                                           10




   1    a     10:30 he e in Di i ion 16B.                   A        ha    poin          in     ime

   2    ano he      j dge           ill     e ie   o       bond again.            Yo          kno ,        he

   3    co ld do      ome hing diffe en                o        he     co ld lea e i                     he e i

   4    i .

   5                  B     ,        hen, I'm al o going               o gi e        o        a co          da e

   6    on Jan a          14 h in Di i ion 25 a                  nine o'clock, and                       ha '

   7        o j     keep        o         ca e mo ing fo         a d      o i     doe n'             j          i

   8        he e   i h no hing happening on i , oka ?                           Ve            good.        Thank

   9        o .

  10

  11

  12

  13    [END OF HEARING]

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25



                                                                       Dixon v. City of St. Louis 05522
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 933 of 1116 PageID #:
                                     7963
                                                                           11




   1

   2                            CERTIFICATE OF COURT REPORTER

   3                    I, Ri a T. DeFilio, ce                    ified co               epo    e , do

   4    he eb     ce     if         ha     I am an official co                    epo      e    fo      he

   5    Ci c i     Co          of        he Ci           of S . Lo i ;       ha     on     he 11 h da

   6    of Decembe , 2019, I                    a    p e en      and   epo        ed all       he

   7    p oceeding        had in           he ca e of STATE OF MISSOURI                        . WALLACE

   8    JACKSON, Ca           e No. 1922-CR03823.

   9                    I f         he     ce       if      ha    he fo egoing page                 con ain

  10    a       e and acc           a e     ep od c ion of             he p oceeding .

  11

  12

  13

  14    "/ / Ri a T. DeFilio"

  15    Ri a T. DeFilio, RMR

  16    Official Co             Repo        e

  17    CCR No. 0192

  18

  19

  20

  21

  22

  23

  24

  25



                                                                       Dixon v. City of St. Louis 05523
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 934 of 1116 PageID #:
                                     7964
                          2                          always [1] /
BOND COMMISSIONER:     201 [ ] 1/13 4/12 4/15        am [1] 11/4
[2] /5 /               4/23 11/                      amended [1] 3/12
MR. BROOKS: [1] /1     21 [1] 4/23                   angry [1] 4/1
MR. PAYNE: [12]        22ND [3] 1/1 1/12 1/24        another [3] 3/1 /5 10/2
MR. WOLD: [ ] 2/1 5/24 2 [2] 3/23 10/                any [ ] 5/1 5/23 /
 / /20 /23 /14 /       2 th [1] 3/21                   /14 /2
THE CLERK: [1] /22                                   anything [2] 3/3 /5
THE COURT: [2 ]                                      appear [ ] 3/21 3/22
THE DEFENDANT: [3] 2/1     3 [2] 4/13 /20            3/24 4/1 5/12 /1
 /2 /4                                               appearance [2] 1/10 2/4
                                                     appeared [3] 1/15 1/1
$                           :00 [1] 3/15             5/13
$1 ,000 [1] /22                                      appointed [2] 2/22 3/4
$1 [1] /                                             are [ ] 2/1 2/14 4/10
                            :00 p.m [1] 3/15         4/11 4/24 / /22 /21
$30,000 [ ] 3/12 /13
 /15 /1                                              argument [2] 4/23 5/1
$ ,000 [2] 3/1 3/23         /1 [1] 3/22              arrest [1] 4/20
$ ,000/$ 00 [1] 3/23        /2 [1] 3/23              arrested [1] 4/20
$ ,000/10 percent [1]       mm [1] 4/21              arrived [1] 4/1
3/1                         th [1] 4/12              as [1] /
$ 0,000 [1] /12                                      ask [2] 3/5 /21
$ 00 [1] 3/23             A                          assault [2] 2/10 5/5
                          a.m [1] 3/15               assigned [2] /14 /1
/                         able [1] /22               assignment [1] /
/s [1] 11/14              about [ ] 2/15 2/24 3/     Assistant [1] 1/15
0                         4/12 /                     assume [1] /20
                          absolutely [1] 5/          attorney [10] 1/15 1/1
01 [1] 3/1                                           2/1 2/22 3/4 3/ /2 /5
                          accident [2] / /4
01 2 [2] 1/23 11/1                                     / /1
                          accidentally [1] 3/
1                         accurate [1] 11/10         Attorney's [3] 2/20 3/11
10:30 [1] 10/1            actively [1] /14             /1
11/1 [2] 3/23 4/4         actually [1] 5/13          authorize [1] /1
11th [2] 1/13 11/5        added [1] 3/12             Avenue [1] 4/14
                          additional [1] /10
1 th [1] 10/
                          Additionally [2] 4/23
                                                     B
1 [1] /                                              back [ ] / /23 /1
1 22 [1] 4/3              5/11
                          after [1] 4/1               / /22
1 22-CR0 1 1-01 [1]                                  background [1] /24
3/1                       again [ ] 3/23 /12 /1
                          10/2                       backwards [1] /1
1 B [3] 1/1 1/11 10/1                                Bail [2] /1 /1
1 [1] 3/22                ahead [2] 2/13 /1
                          all [ ] 2/5 3/ /24 /11     based [1] 5/12
1 th [1] /25                                         basically [1] 5/20
1 22-CR03 23 [2] 1/5        /14 /1 11/
                          also [3] 2/10 2/22 10/5    be [10] 3/3 3/ 3/12 3/14
11/                                                  5/ /1 /1 /2 /1
1st [1] 3/1               alternative [1] /24



                                                    Dixon v. City of St. Louis 05524
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 935 of 1116 PageID #:
                                     7965
B                         checked [2] 4/ /10         4/14 4/1 5/21
be... [1] /25             CIRCUIT [13]               defense [1] 5/24
because [2] /11 /21       CITY [ ] 1/1 1/12 1/24     DeFilio [ ] 1/23 11/3
been [ ] 2/22 5/5 / /     3/25 11/5                  11/14 11/15
being [ ] 3/1 3/2 3/      Class [2] 2/ 2/11          Department [2] 2/ 4/13
  /1                      closed [2] 5/2 /4          did [2] 3/1 5/1
believe [1] /12           closet [1] 4/1             different [1] 10/3
besides [1] /             co [1] 5/5                 DIVISION [ ] 1/1 1/11
better [2] /24 /          co-operative [1] 5/5       10/1 10/
between [2] 4/24 /25      COLONA [2] 1/2 2/4         do [1 ]
black [1] 4/1             comes [1] /                docket [1] 5/12
blow [1] 4/1              coming [3] /5 /1 /21       documentation [1] /
bond [22]                 concerns [1] 5/            does [ ] 5/ 5/11 /12
Brooks [2] /1 /20         conditions [3] 3/13 /1       /5 /24
bullet [1] 4/21             /21                      doesn't [ ] /13 / /23
                          contact [ ] 3/13 5/ 5/23   10/
C                           /1                       don't [ ] 3/ 4/5 4/ 5/13
C.C.R [1] 1/23            contain [1] 11/              /25 /1 /2
caliber [1] 4/21          convictions [1] /          down [ ] 3/2 3/ /3 /5
call [1] /22              copied [1] 3/2               /1
came [1] /                Corrections [1] 2/         during [1] 4/25
can [ ] 5/20 /1 /1        could [2] 10/3 10/3
                          counsel [1] /14
                                                     E
  /1
can't [1] /1              county [1] 2/12            eMass [1] 3/14
car [1] /                 couple [1] 2/5             employed [1] /5
careful [1] 3/            court [1 ]                 END [1] 10/13
carries [1] 2/            CR03 23 [2] 1/5 11/        ended [1] 5/4
carry [1] /1              CR0 1 1 [1] 3/1            enough [2] /12 /13
case [1 ]                 crime [2] /10 /11          enter [2] 2/13 /20
cases [2] / /2            criminal [1] /1            entries [1] /11
cash [ ] 3/12 5/15 /1     curfew [1] 3/15            erupted [1] 4/24
  /13 /1 /12 /15          currently [ ] 2/1 2/1      escape [1] 5/2
cause [ ] 1/5 3/1 /12     3/10 3/1 /3 / /            ever [1] 5/13
11/                       custody [2] 5/ 5/14        everything [2] 3/1 3/5
CCR [1] 11/1                                         evidence [1] /13
                          D
CERTIFICATE [1] 11/2
                          date [2] 4/5 10/5
                                                     F
certified [1] 11/3                                   face [2] 4/1 5/3
certify [2] 11/4 11/      dates [1] /25
                          day [ ] 1/13 / /20         facts [1] 4/10
charge [ ] / /10 /12                                 failed [2] 3/21 3/22
  /13                      /22 11/5
                          deal [1] /25               failing [1] 5/12
charged [2] 2/ 2/                                    failure [2] 4/1 /1
charging [1] /            December [ ] 1/13 4/12
                          4/15 /25 11/               failures [1] 3/24
chase [1] /20                                        Felony [1] 2/
chasing [1] /3            December [1] 4/15
                          defendant [ ] 1/ 1/1       figure [1] /11
check [1] /                                          file [1] /15



                                                   Dixon v. City of St. Louis 05525
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 936 of 1116 PageID #:
                                     7966
F                       happens [1] /1               issue [2] /1 /11
filed [1] /             has [ ] 3/1 4/5 5/5 5/       issued [1] 4/2
final [1] /14            5/ / /1                     it [1 ]
find [1] /1             have   [20]                  it's [ ] 3/10 3/11 5/    /1
                        he [21]
firearms [1] 3/14                                    J
first [ ] 2/4 2/5 / /25 he's [ ] 5/13 /22 /3 /5      JACKSON [10] 1/ 1/1
fist [1] 5/3               /
                        head   [2] 4/1 5/3            2/1 2/3 5/23 /1 /2 /
following [1] 1/11                                     /24 11/
foregoing [1] 11/       hearing [2] 2/23 10/13
                        her [ ] 4/1 5/1 5/1 5/2      jail [1] 2/12
forward [1] 10/                                      jam [1] 3/
found [1] /10            5/
                        here   [ ] 2/ 3/25 /1        January [1] 10/
four [1] 2/                                          January 1 th [1] 10/
Fourth [1] 2/10            /20 10/1
                        here's [1] /24               job [1] /25
full [1] /5                                          judge [1 ]
further [1] 11/         hereby [1] 11/4
                        hiding [1] 4/1               JUDICIAL [3] 1/1 1/12
G                       him [ ] 4/11 4/24 5/ 5/       1/24
Genevieve [2] 4/14 /20     /21 /1 /20 /3             July [1] 3/21
gets [1] /22            his  [10] 3/21 4/5 4/1       July 2 th [1] 3/21
getting [1] 5/14         4/21 /24 /4 /23 /23         just [10] 2/23 2/23 3/5
girlfriend [1] /4          /1 /1                      4/2 4/4 /1 /3 /3 10/
give [ ] 2/21 /3 /24    history [ ] 3/20 5/11         10/
 10/5                      /25 /1 /1                 K
gives [1] 5/25          Honor [1] 2/1
                                                     keep [1] 10/
go [ ] 2/12 /22 /1 /5 Honorable [1] 1/2              kind [1] 5/23
  /23 /1                hospital [1] /4
                                                     KJ [3] 3/13 /1 /21
going [11] 2/4 2/5 2/12 hour [1] /                   KJ's [1] 4/1
 2/14 2/20 3/ /1 /1     housed [1] /4
                                                     know [ ] 3/1 3/2 4/5
  /24 /25 10/5          however [1] 3/20
                                                     5/13 /2 10/2
good [2] /21 10/        I                            Knows [1] /24
got [2] 2/10 /25
GPS [1] 3/14            I'll [2] /1 /1               L
grabbed [1] 5/1         I'm [ ] 2/5 / /1 /22
                                                     Law [1] 1/1
guess [1] /23              /24 10/5
                                                     lawyer [1] /
guilty [1] 2/13         idea [1] /22
                                                     learned [1] /3
gun [3] 4/15 4/15 4/1   impact [2] 5/1 5/1
                                                     leave [1] 10/3
                        imprisonment [1] 2/11
                                                     left [1] 4/21
H                       incident [2] 4/20 5/4
                                                     left-hand [1] 4/21
had [ ] 1/11 4/5 4/24 / indicated [1] 5/             Let [1] /
 11/                    INITIAL [1] 1/10
                                                     like [ ] 5/22 /12 /1
half [1] /              injuries [1] /2
                                                       /25 /3
hand [1] 4/21           intervened [1] 5/3
                                                     live [2] /23 /24
happen [1] 2/21         interviewed [1] /21
                                                     lives [1] /21
happened [1] /          intimate [1] 4/25
                                                     living [1] 4/24
happening [1] 10/       is [21]
                                                     located [2] 4/1 4/21



                                                   Dixon v. City of St. Louis 05526
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 937 of 1116 PageID #:
                                     7967
L                          N                    5/13 /
longer [1] /13          neck [1] 5/1            percent [1] 3/1
look [ ] 4/1 /12 /25 neighbor [1] 5/3           person [1] 1/1
  / /1                  new [3] / /1 /21        personal [1] 3/22
looking [2] /10 /11     next [2] 4/5 /20        perspective [1] /4
looks [1] /3            nine [1] 10/            pistol [1] 4/1
lot [1] /1              no [21]                 place [1] /5
LOUIS [ ] 1/1 1/12 1/24 nobody [1] /1           placed [1] 3/14
 3/25 4/13 11/5         normally [1] /1         Plaintiff [1] 1/5
                        not [ ] 2/13 3/3 5/14   plea [1] 2/13
M                       5/14 5/23 /1            please [1] 5/25
make [1] /20            nothing [3] 5/ 5/22 10/ pocket [1] 4/22
Makes [1] /             noticed [2] 4/1 /3      point [3] 3/4 /24 10/1
manage [1] 5/1          November [2] 3/1 4/23 pointed [1] 4/15
matter [1] 5/           November 21 [1] 4/23    police [3] 4/12 4/13 4/1
maybe [1] /22           Now [1] 2/14            position [1] 3/11
me [3] 5/25 / /3        Number [1] 3/1          possess [1] 3/14
mean [ ] 5/1 / /1                               possibility [1] /21
  /1                    O                       post [2] 3/1 /1
Metropolitan [1] 4/13   o'clock [1] 10/         posted [2] /1 /5
MICHAEL [1] 1/2         obviously [2] /15 /1    practical [1] /4
might [2] /1 /21        off [1] 4/1             present [1] 11/
minute [1] /3           office [2] 2/20 /5      priors [1] /
Misdemeanor [1] 2/11    officers [2] 4/12 4/1   probable [1] /11
misses [1] /1           official [2] 11/4 11/1  probably [1] 3/4
MISSOURI [ ] 1/4 1/13   okay [ ] 2/3 2/1 4/ 4/ problem [1] /15
 1/1 1/24 2/ 2/ 2/1       /24 10/               problems [1] /25
 11/                    old [1] /12             procedure [1] /1
Monday [1] /            one [3] 2/12 /1 /3      proceedings [ ] 1/10
money [1] /             only [ ] 2/23 3/12 /13  1/11 11/ 11/10
months [1] /              /12 /15 /21           PROCEEDINGS/INITIAL
more [1] /10            operative [1] 5/5       [1] 1/10
morning [2] 4/ /3       opinion [1] 2/21        Project [3] /1 /1 /5
moving [1] 10/          other [ ] 3/24 5/12 /2 Properties [1] /
Mr [ ] 1/15 1/1 2/1 2/3   /11 /1 /1 /5          property [3] 3/1 /4
  /1 /1 /2              out [3] / /11 /1          /20
Mr. [ ] 3/ / /20 /14 over [1] /1                punishment [1] 2/
  / /24                 own [1] 3/21            purposes [1] /21
Mr. Brooks [1] /20                              put [1] /1
Mr. Circuit [1] 3/
                        P
                                                Q
Mr. Jackson [2] / /24 p.m [1] 3/15
Mr. Wold [2] / /14      pages [1] 11/           questions [1] 3/5
MSI [1] 2/12            Payne [1] 1/15          R
much [2] /24 /25        PD [1] /12
                        pending [ ] 3/1 3/25    raise [1] 5/
my [ ] /5 / / /3                                range [1] 2/



                                                   Dixon v. City of St. Louis 05527
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 938 of 1116 PageID #:
                                     7968
R                        secured [1] /22             T
read [1] 5/20            see [2] 2/15 /              taken [1] 3/
really [1] /1            seeing [1] 4/               talk [2] 2/15 2/24
receiving [2] 3/1 /4     seem [1] /13                Taurus [1] 4/1
recognizance [1] 3/22    Seems [1] /1                tell [3] 2/5 5/22 /1
recommendation [1] /11 serious [3] /11 /2 /2         term [1] 2/11
reduce [1] /1            services [1] /22            than [2] /24 /1
reducing [1] 2/24        set [1] 3/10                Thank [1] 10/
refused [1] /11          seven [2] / /22             that [ ]
regards [1] 5/21         seven-day [1] /22           that's [ ] 2/11 2/1 2/20
relationship [2] 4/11    she [3] 5/1 5/ 5/            2/22 3/1 /14 /1 10/
4/25                     she's [1] /4                their [3] 2/21 /11 /
release [1] /22          sheet [1] 5/12              them [1] /1
released [ ] 3/21 3/23   Shortly [1] 4/1             then [ ] 3/22 5/2 /1
4/4 5/ 5/14 5/21 /1      should [3] 2/21 3/1 3/12     10/5
remember [2] 3/5 4/      show [1] 2/1                there [10] 3/3 4/1 5/1
report [1] 3/14          showing [1] /22               / /4 /13 /13 /22
reported [1] 11/         since [2] 5/ 5/11             /1 10/
reportedly [1] 4/14      sir [2] 2/2 /3              there's [1] 3/24
reporter [ ] 3/2 11/2    sit [1] 10/                 therefore [1] 5/15
11/3 11/4 11/1           so [1 ]                     they [ ] 4/1 4/1 5/
represent [1] 2/24       some [1] 3/5                  /1 /25 / / 10/2
representing [1] 2/20    someone [1] /2               10/3
reproduction [1] 11/10 someplace [1] /               they're [1] /13
reside [1] 5/10          something [2] /22 10/3      thing [1] 2/14
residence [2] 4/20 /24 sorry [1] /                   things [2] 2/5 /22
responded [1] 4/13       sounds [1] /1               think [3] 2/1 5/15 /
return [2] 5/15 /        special [2] /1 /21          this [13]
revealed [1] 4/21        ST [ ] 1/1 1/12 1/24 3/25   Those [1] /21
review [2] /23 10/2      4/12 11/5                   though [1] 3/4
right [ ] 3/ /1 /24      STATE [ ] 1/4 1/13 1/1      thoughts [1] /14
  /11 /14 /1 /22         2/ 2/1 5/ 5/22 /11          three [1] /
Rita [ ] 1/23 11/3 11/14 11/                         through [3] /11 /22
11/15                    State's [1] /11               /1
RMR [2] 1/23 11/15       statement [3] 5/1 5/20      time [2] /5 10/1
romantic [1] 4/11          /12                       today [2] 2/14 2/23
                         still [1] /14               together [2] 4/25 5/10
S                        stolen [2] 3/1 /4           TRANSCRIPT [1] 1/10
said [3] 3/1 4/1 /1      straight [1] /1             treatment [1] /4
say [3] 3/3 3/5 3/       struck [1] 5/2              trial [1] 5/21
scenario [1] /1          submit [1] /                true [2] /2 11/10
screen [1] /3            subsequently [1] 5/2        try [2] 2/15 /1
screening [1] /2         suggest [1] 3/3             trying [2] /10 /1
Search [1] 4/20          Sure [2] /1 /23             turn [1] /1
second [2] 2/14 5/25     surety [1] /1               two [ ] 3/24 /25 /20



                                                   Dixon v. City of St. Louis 05528
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 939 of 1116 PageID #:
                                     7969
   T                           /21 10/3
   two... [1] /25            which [ ] 2/ 2/10 /3
   type [1] 5/1                /20 /20
                             who [1] 4/24
   U                         whole [1] /1
   under [1] /23             wife [1] /23
   Unlawful [1] 2/           will [ ] 2/23 3/3 3/4 4/1
   until [3] 5/3 5/21 /        /1 10/2
   up [3] 2/ 2/11 3/         wishes [1] 5/
   upon [1] /2               withdrawing [1] /12
   Use [1] 2/                within [1] /1
                             Wold [3] 1/1 / /14
   V                         work [2] / /
   Very [1] 10/              working [1] /5
   via [1] 1/1               works [1] /5
   victim [ ] 3/13 4/11 4/24 would [ ] 3/3 5/ 5/14
    5/5 5/1 5/1 /4 /1        5/21 /21 /2 /2 /20
   victim's [1] 4/15
   video [1] 1/1             Y
   visits [1] /4             yeah [1] /10
                             year [1] 2/12
   W                         years [1] 2/
   WALLACE [ ] 1/ 1/1        Yes [ ] 2/2 / /13 /23
    2/1 5/22 11/             yesterday [1] /
   want [3] 2/15 3/ 5/22     yet [1] 4/5
   wanted [1] /10            you [32]
   wants [2] 5/ /11          you're [ ] 2/ 2/ 2/1
   warranted [1] 5/1           /1 /1
   was [1 ]                  You've [1] /25
   wasn't [2] /12 /13        your [1 ]
   way [1] /1                yourself [1] 3/
   we [13]
   we're [1] 2/12
   Weapon [1] 2/
   weeks [1] /
   well [ ] 2/3 4/15 / /24
   were [1] 1/11
   what [11] 2/5 2/15 2/1
    2/21 3/ /1 /20 /11
     /1 /1 /11
   what's [1] 3/
   whatever [1] /20
   whatsoever [1] 5/
   when [ ] 4/ 5/14 /
     /1
   where [ ] 3/4 4/14 /1



                                                   Dixon v. City of St. Louis 05529
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 940 of 1116 PageID #:
                                     7970




     EXHIBIT 196
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 941 of 1116 PageID #:
                                     7971


                    ,1 7 (    ,5 8,7 2857 2) 67 /28,6 0,66285,
                             1' -8', ,$/ ,5 8,7 ',9,6,21
                             RQRUDEOH KULVWRSKHU ( 0F UD JK


          67$7( 2) 0,66285,

                    3/$,17,))
                                                 $86( 12            5
            YV

          :,//,( 32:(//

                    '()(1'$17


                                ),567 $33($5$1 (      ($5,1
                                    6(37(0 (5


                    $SSHDULQJ RQ EHKDOI RI WKH SODLQWLII 1LFKRODV

          /DNH $SSHDULQJ RQ EHKDOI RI WKH GHIHQGDQW 0HOLQGD

            RUPDQ




                              -$ 48(/ 1 6 :,//,$06    5
                                 2)), ,$/ 2857 5(3257(5
                              ,7 2) 67 /28,6 ,5 8,7 2857
                             7:(17 6( 21' -8', ,$/ ,5 8,7


                                                   Dixon v. City of St. Louis 04818
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 942 of 1116 PageID #:
                                     7972




                 7 (      2857     :H UH KHUH LQ WKH PDWWHU RI 6WDWH RI

     0LVVR UL YHUV V :LOOLH 3R HOO       D VH 1R            5

     7KLV PDWWHU LV EHIRUH WKH    R UW IRU DQ LQLWLDO DSSHDUDQFH

     0 GRFNHW LQGLFDWHV R         HUH DUUHVWHG IR U GD V DJR ,V

     WKDW FRUUHFW"

                 7 ( '()(1'$17             HV VLU

                 7 (      2857     ,W   DV RQ 7K UVGD "

                 7 ( '()(1'$17             HV

                 7 (      2857     2ND     ' H WR WKH     HHNHQG DQG WKH

     KROLGD   WKLV    DV WKH ILUVW RSSRUW QLW      H YH KDG WR KDYH

     WKLV LQLWLDO DSSHDUDQFH 7 SLFDOO WKH DUH KHOG              KR UV

     DIWHU R U DUUHVW

                 7KLV LQLWLDO DSSHDUDQFH LV WR DGYLVH R           KDW

      R UH FKDUJHG      LWK WR GHWHUPLQH    KHWKHU R UH JRLQJ WR

     EH UHSUHVHQWHG LQ WKLV PDWWHU DQG DOVR WR GLVF VV DQ

     SRVVLEOH FRQGLWLRQV RI UHOHDVH     KLFK    R OG VHF UH WKH

     FRPP QLW DV        HOO DV VHF UH R U UHW UQ WR FR UW WR DQV HU

     IRU WKHVH FKDUJHV

                 $SSHDULQJ KHUH LV DVVLVWDQW FLUF LW DWWRUQH

     1LFKRODV /DNH $SSHDULQJ RQ R U EHKDOI LV D SULYDWH

     DWWRUQH VROHO IRU WKH S USRVHV RI WKLV KHDULQJ DQG

     WKDW V 0HOLQGD     RUPDQ

                 0V      RUPDQ GR R        LVK WR KDYH WKH FKDUJHV

     IRUPDOO UHDG WR 0U 3R HOO"


                                                        Dixon v. City of St. Louis 04819
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 943 of 1116 PageID #:
                                     7973



                 06     250$1       1R     R U     RQRU :H      LOO   DLYH

     IRUPDO UHDGLQJ DQG HQWHU D SOHD RI QRW J LOW

                 7 (    2857       R      QGHUVWDQG 0U 3R HOO WKDW

     0V    RUPDQ KDV    DLYHG IRUPDO UHDGLQJ RI WKH FKDUJHV DQG

     KDV HQWHUHG D SOHD RI J LOW WR WKHVH W R FKDUJHV"

                 06     250$1       1RW J LOW      - GJH

                 7 (    2857      , P VRUU       1RW J LOW

                 06     250$1       1RW J LOW      VLU

                 7 (    2857      $OO ULJKW 6KH V HQWHUHG D SOHD RI

     QRW J LOW WR E UJODU LQ WKH ILUVW GHJUHH DQG VWHDOLQJ

     SK VLFDO WDNLQJ    R     QGHUVWDQG WKDW VLU"

                 7 ( '()(1'$17             HV VLU

                 7 (    2857      2ND      , QRWH IURP R U DSSOLFDWLRQ

     WR WKH S EOLF GHIHQGHU V RIILFH R UH RQ GLVDELOLW         ,V

     WKDW FRUUHFW"

                 7 ( '()(1'$17             HV VLU

                 7 (    2857      6R FDQ , DVV PH WKDW R            FDQQRW PDNH

     D          FDVK ERQG ,V WKDW DOVR WU H"

                 7 ( '()(1'$17            1R VLU

                 7 (    2857      1R GLFH

                 7 ( '()(1'$17            , FDQ W PDNH LW

                 7 (    2857      ,V WKHUH DQ VRUW RI ERQG R           WKLQN

      R   RU R U IDPLO FR OG PDNH"

                 7 ( '()(1'$17            $ VLJQDW UH ERQG RQ P R Q

     UHFRJQL DQFH E W       KDWHYHU R    VHW WKH QH W GD , OO EH


                                                         Dixon v. City of St. Louis 04820
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 944 of 1116 PageID #:
                                     7974



     EDFN

                 7 (     2857      ,W VD V KHUH R UH OLYLQJ LQ D

     ERDUGLQJ KR VH"

                 7 ( '()(1'$17               HV

                 7 (     2857      ,W DSSHDUV E          R U DSSOLFDWLRQ WKDW

     WKH S EOLF GHIHQGHU VKR OG UHSUHVHQW R           LQ WKLV PDWWHU

     'RHV WKH VWDWH    LVK WR EH KHDUG DV WR ERQG RQ WKLV PDWWHU"

                 05 /$.(          HV     R U      RQRU 7KH VWDWH      R OG

     ILUVW UHT HVW WKDW WKH   R UW WDNH M GLFLDO QRWLFH RI LWV

     FR UW ILOH DQG WKH ERQG FRPPLVVLRQHU V UHSRUW LQ WKLV

     FDVH

                 7 (     2857      7KH    R UW      LOO GR VR

                 05 /$.(         7KDQN R           R U    RQRU 7KH VWDWH V

     SRVLWLRQ LV WKDW WKH ERQG    KLFK DJDLQ LV F UUHQWO VHW

     DW          FDVK RQO LV DSSURSULDWH WR DVV UH WKH VDIHW

     RI ERWK WKH YLFWLP DV    HOO DV WKH JHQHUDO FRPP QLW

                   R U   RQRU WKLV FDVH LV IDLUO VWUDLJKWIRU DUG

     7KH GHIHQGDQW IRUFHG KLV     D LQWR WKH YLFWLP V KRPH DW

       KLFK WLPH KH WRRN WKH YLFWLP V FHOO SKRQH DQG GHPDQGHG

     WKDW VKH W UQ RYHU KHU FUHGLW FDUG DIWHU D SK VLFDO

     VWU JJOH HQV HG

                 ,Q WHUP RI SULRUV     R U        RQRU , P VKR LQJ

     VHYHUDO SULRU FRQYLFWLRQV IRU ERWK E UJODU DQG

     WKHIW UHODWHG RIIHQVHV $QG VR KHUH           H DUH HW DJDLQ     LWK

     DQRWKHU RIIHQVH WKDW LV D E UJODU ILUVW DQG VWHDOLQJ


                                                            Dixon v. City of St. Louis 04821
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 945 of 1116 PageID #:
                                     7975



                  6R JLYHQ WKH IDFWV RI WKLV FDVH     R U    RQRU WKH

     IDFW WKDW WKH GHIHQGDQW KDV SULRU FRQYLFWLRQV WKDW H WHQG

     DOO WKH   D EDFN LQWR WKH          V IRU WKH VDPH UHODWHG

     RIIHQVHV WKH VWDWH EHOLHYHV WKDW WKH GHIHQGDQW GRHV SRVH

     D GDQJHU WR WKH FRPP QLW DQG          R OG EH RSSRVHG WR D

     UHG FWLRQ DW WKLV WLPH

                  06     250$1      6LU PD , DVN R          D FR SOH RI

     T HVWLRQV UHDOO T LFNO      SOHDVH"

                  7 ( '()(1'$17            0D DP"

                  06     250$1          DQ R    KHDU PH"

                  7 ( '()(1'$17             HV PD DP , FDQ KHDU R

                  06     250$1      ,    DQW WR DVN R     D FR SOH RI

     T HVWLRQV )LUVW RII      KDW LV WKH VLW DWLRQ WKDW KDV R

     OLYLQJ DW WKH ERDUGLQJ KR VH DQG       KDW DUH WKH     FDQ R

     M VW WHOO PH D OLWWOH ELW DER W R U OLYLQJ VLW DWLRQ

     WKHUH"

                  7 ( '()(1'$17             HV , KDG WR KDYH P SHUVRQDO

     VSDFH

                  06     250$1      2ND         R DKHDG :KHUH       HUH R

     OLYLQJ EHIRUH WKH ERDUGLQJ KR VH"

                  7 ( '()(1'$17            0D DP ,    DV OLYLQJ   LWK P

     VLVWHU DQG KHU IDWKHU    HQQ    RUPDQ RQ .DQVDV 6WUHHW

                  06     250$1      2ND        6R R   OHIW WKHUH WR KDYH

     SHUVRQDO VSDFH OLYLQJ LQ D ERDUGLQJ KR VH ,V WKDW D

     SODFH     KHUH R   SD UHQW WR OLYH DQG M VW JHW D URRP"


                                                        Dixon v. City of St. Louis 04822
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 946 of 1116 PageID #:
                                     7976



                  7 ( '()(1'$17                HV

                  06     250$1       2ND        ,I WKH    R UW     HUH WR LPSRVH

     WKH FRQGLWLRQ RI KR VH DUUHVW      R OG WKDW EH VRPHWKLQJ

     WKDW R    FR OG GR DW WKH ERDUGLQJ KR VH"

                  7 ( '()(1'$17            ,    R OG KDYH WR JHW P SKRQH

     W UQHG RQ

                  06     250$1       2ND

                  7 ( '()(1'$17            ( F VH PH PD DP :R OG P FHOO

     SKRQH EH DFWLYH RU"

                  06     250$1       , WKLQN VRPHWLPHV            LWK WKH KR VH

     DUUHVW GHSHQGLQJ RQ WKH       D WKH GR LW WKDW R             PLJKW

     KDYH WR KDYH D ODQGOLQH

                  /LNH , VDLG , M VW UHDOO NLQG RI          DQWHG WR

     LQT LUH D OLWWOH ELW EHIRUH   H JR RQ DQ DUJ PHQW DV WR WKH

     OLYLQJ DUUDQJHPHQW ,V WKLV OLNH UHQW D URRP             LWK VRPHRQH

      R   NQR " 'LG R      ILQG WKLV RQ OLQH"

                  7 ( '()(1'$17            :HOO ,        DV F WWLQJ JUDVV DQG ,

     UDQ DFURVV WKLV ODG     KR R QV WKH ERDUGLQJ KR VH

                  06     250$1       2ND        $QG VR R         VWU FN D GHDO

       LWK KHU"

                  7 ( '()(1'$17                HV $QG , VSRNH        LWK KHU DER W

     UHQWLQJ D URRP DQG VKH VDLG VKH KDG D FR SOH URRPV

     DYDLODEOH LQ WKLV ERDUGLQJ KR VH

                  06     250$1       $OO ULJKW $UH WKHUH RWKHU SHRSOH

     OLYH LQ WKH ERDUGLQJ KR VH WRR"


                                                            Dixon v. City of St. Louis 04823
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 947 of 1116 PageID #:
                                     7977



                   7 ( '()(1'$17               HV

                   06    250$1            R   PDQ SHRSOH OLYH WKHUH"

                   7 ( '()(1'$17              7KUHH , J HVV

                   06    250$1        2ND       7KDW V DOO WKH T HVWLRQV ,

     KDYH DW WKLV WLPH VLU

                   7 (   2857        2ND       $Q WKLQJ PRUH RQ EHKDOI RI

     WKH VWDWH"

                   05 /$.(      , OO M VW EULHIO VD        R U   RQRU LW

     VKR OG EH QRWHG WKDW R U RIILFH KDV EHHQ LQ FRQWDFW             LWK

     WKH YLFWLP LQ WKLV FDVH DQG     KLOH VKH       DVQ W DEOH WR EH

     SUHVHQW WRGD    VKH KDV LQGLFDWHG WKDW VKH LV IHDUI O IRU

     KHU VDIHW DQG LV RSSRVHG WR D UHG FWLRQ DV            HOO

                   7 (   2857        0V       RUPDQ

                   06    250$1         R U      RQRU ,     R OG M VW SRLQW R W

     WR WKH    R UW WKDW DOWKR JK WKH GHIHQGDQW GRHV KDYH SULRUV

     IRU VLPLODU RIIHQVHV QRQH RI WKH RIIHQVHV WKDW KH KDV

     SULRUV IRU DUH YLROHQW 7KH DUH DOO E UJODU DQG

     VWHDOLQJ UHODWHG

                   $V D PDWWHU RI IDFW HYHQ DFFRUGLQJ WR WKH

     SUREDEOH FD VH VWDWHPHQW LQ WKLV FDVH DOWKR JK              R   NQR

     KH V DOOHJHG WR KDYH JRQH LQWR VRPHRQH V G HOOLQJ           KLOH

     WKH      HUH SUHVHQW DQG SK VLFDOO WDNLQJ VRPHWKLQJ IURP

     WKHP WKHUH     DV QR    HDSRQ    VHG 7KHUH          DV QR   HDSRQ

     EUDQGLVKHG RU WKUHDWHQHG

                   6R WKLV   DV D VWHDOLQJ IURP D SHUVRQ DVV PLQJ


                                                           Dixon v. City of St. Louis 04824
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 948 of 1116 PageID #:
                                     7978



     WKDW DOO WKH IDFWV DQG SUREDEOH FD VH VWDWHPHQW DUH                KDW

     WKH DUH DQG ,        R OG OLNH WKH     R UW WR WDNH WKDW LQWR

     FRQVLGHUDWLRQ      KHQ GHWHUPLQLQJ ERQG RQ EHKDOI RI

     0U 3R HOO

                    7 (    2857        2ND     0U 3R HOO , YH OLVWHQHG WR

     WKH DUJ PHQW RI FR QVHO , YH ORRNHG WKUR JK R U UHFRUG

     , YH DOVR UHDG WKUR JK WKH SUREDEOH FD VH VWDWHPHQW 7KH

     RQO WKLQJ UHDOO       R    JRW JRLQJ IRU R    LV R U DJH $W

          HDUV ROG WKHUH V QR UHDVRQ IRU R            WR EH VLWWLQJ

     EHLQJ FKDUJHG       LWK WKLV NLQG RI E VLQHVV

                    ,W LV UDWKHU DODUPLQJ LQ WKH SUREDEOH FD VH

     VWDWHPHQW LQ WKDW LW VHHPV DV WKR JK WKLV               DV D UDQGRP DFW

       KHUH     KR HYHU LW LV D       IHORQ    KLFK FDUULHV D UDQJH

     RI S QLVKPHQW RI       S WR ILYH WR       HDUV      R    GR KDYH D

     UHFRUG RI E UJODULHV DQG VWHDOLQJV ODVW RQH EHLQJ LQ

       KHUH R    GLG VL        HDUV LQ WKH 0LVVR UL 'HSDUWPHQW RI

       RUUHFWLRQV

                    , GRQ W EHOLHYH WKDW WKHUH V DQ FRQGLWLRQ           QGHU

     0LVVR UL 6 SUHPH           R UW 5 OH         WKDW       R OG VHF UH WKH

     VDIHW RI WKH FRPP QLW QRU VHF UH R U UHW UQ EDFN WR

     FR UW SDUWLF ODUO JLYHQ WKDW WKHUH VHHPV WR EH DQ

       QVWDEOH OLYLQJ DUUDQJHPHQW DW WKLV WLPH $QG JLYHQ WKH

     QDW UH RI WKH RIIHQVH , EHOLHYH WKH        R UW GHQLHV WKH

     UHT HVW IRU PRGLILFDWLRQ RI WKH ERQG UHOHDVH DW WKLV WLPH

                    ,   LOO VHW D ERQG KHDULQJ QH W 7 HVGD


                                                               Dixon v. City of St. Louis 04825
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 949 of 1116 PageID #:
                                     7979



                   DW         IRU DQRWKHU M GJH WR UHYLH     WKHVH

     FRQGLWLRQV

                   0U 3R HOO , VHH R       KDYH R U KDQG       S E W,

       DQW WR UHPLQG R       DJDLQ DQ WKLQJ R       VD FDQ EH      VHG

     DJDLQVW R        DQG HYHU WKLQJ LV EHLQJ UHFRUGHG KHUH

                   7 ( '()(1'$17             HV VLU , M VW    DQW WR DVN

      R   LI ,   DV WR PRYH EDFN WR P VLVWHU V KR VH DQG VKH

     KDYH D ODQGOLQH WKHUH       R OG WKDW EH RND "

                   7 (      2857     , GHILQLWHO    EHIRUH      HV VLU

     6RUU WR LQWHUU SW R         'HILQLWHO EHIRUH QH W 7 HVGD

     KRSHI OO     R      LOO KDYH D S EOLF GHIHQGHU DQG KRSHI OO DW

     WKDW WLPH WKRVH DUUDQJHPHQWV         VRPH VRUW RI DUUDQJHPHQW

     OLNH WKDW FDQ EH PDGH       KHUH , WKLQN D M GJH    R OG EH

     LQFOLQHG WR PRGLI WKHVH FRQGLWLRQV RI ERQG DQG SODFH R

     RQ KR VH DUUHVW RND "

                   7 ( '()(1'$17           6R ,    DV M VW   RQGHULQJ LI , JHW

     R W RQ P R Q UHFRJQL DQFH DQG PRYH DOO P VW II IURP

     WKHUH

                   06      250$1      0U 3R HOO      R UH JRLQJ WR KDYH

     DQRWKHU RSSRUW QLW WR DGGUHVV WKRVH LVV HV DQG DVN WKH

       R UW IRU D UHFRJQL DQFH ERQG SRWHQWLDOO         LWK KR VH

     DUUHVW RQ WKH FR UW GDWH WKDW WKH M GJH KDV JLYHQ R           RQ



                   6R HYHQ WKR JK QRWKLQJ LV KDSSHQLQJ          LWK UHJDUGV

     WR PRYHPHQW RQ R U ERQG DW WKLV WLPH WKDW GRHVQ W PHDQ


                                                         Dixon v. City of St. Louis 04826
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 950 of 1116 PageID #:
                                     7980



     WKDW WKHVH VDPH LVV HV FDQ W EH DGGUHVVHG DJDLQ LQ D            HHN

     VLU      R     QGHUVWDQG"

                      7 (   2857     $OO ULJKW 6R KRSHI OO E QH W

       HHN R OO KDYH D S EOLF GHIHQGHU          R   FDQ WDON   LWK

      R U S EOLF GHIHQGHU DER W R U YHU SURSRVDO WKHUH ,

     WKLQN LW V DFW DOO D YHU JRRG SURSRVDO DQG LI R           FDQ

     VHW VRPHWKLQJ OLNH WKDW       S E QH W    HHN , WKLQN - GJH

       ODUN       KR , WKLQN IROOR V PH   LOO EH LQFOLQHG WR JUDQW R

     D UHFRJQL DQFH ERQG RQ WKRVH FRQGLWLRQV $OO ULJKW" 7KDW

     FRQFO GHV WKH UHFRUG

                      (QG RI SURFHHGLQJV




                                                         Dixon v. City of St. Louis 04827
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 951 of 1116 PageID #:
                                     7981




                 , -DFT HO Q 6 :LOOLDPV       HUWLILHG     R UW 5HSRUWHU

       GR KHUHE FHUWLI WKDW , DP DQ RIILFLDO FR UW UHSRUWHU IRU

       WKH   LUF LW   R UW RI WKH   LW RI 6W /R LV WKDW RQ

       6HSWHPEHU             ,   DV SUHVHQW DQG UHSRUWHG WKH

       SURFHHGLQJV KDG LQ WKH FDVH RI 6WDWH RI 0LVVR UL 3ODLQWLII

       YV :LOOLH 3R HOO 'HIHQGDQW       D VH 1R             5

                 , I UWKHU FHUWLI WKDW WKH IRUHJRLQJ SDJHV FRQWDLQ D

       WU H DQG DFF UDWH UHSURG FWLRQ RI WKH SURFHHGLQJV




         V -$ 48(/ 1 6 :,//,$06              5




                                                         Dixon v. City of St. Louis 04828
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 952 of 1116 PageID #:
                                     7982




                EXHIBIT
                  197
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 953 of 1116 PageID #:
                                     7983

              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                       HONORABLE CLINTON R. WRIGHT


         STATE OF MISSOURI,         )
                                    )
              Plaintiff,            )
                                    )
         v.                         ) No. 1922-CR03395
                                    )
                                    )
                                    )
              Defendant.            )
         __________________________________________________
                        FIRST APPEARANCE HEARING
         __________________________________________________
               On Monday, October 30, 2019, the above-entitled
         cause came on regularly for hearing before the
         Honorable Clinton R. Wright, Judge of Division 16B of
         the Twenty-Second Judicial Circuit in the City of
         St. Louis.
                                  APPEARANCES
               The State of Missouri was represented by Steven
         Payne, Assistant Circuit Attorney, City of St. Louis,
         State of Missouri.
               The Defendant was represented by Melinda L.
         Gorman, Attorney at Law.




                 JENNA L. HIGGINS, CCR #998, CSR (MO & IL)
                          OFFICIAL COURT REPORTER
                             CITY OF ST. LOUIS
                     TWENTY-SECOND JUDICIAL CIRCUIT
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 954 of 1116 PageID #:
                                     7984
                                                                             2



   1               THE COURT: Good afternoon,                 . We
   2    are on the record,
   3           . You're charged with stealing, a Class D
   4    felony.
   5               MS. GORMAN: Your Honor, at this time we'll
   6    waive formal reading and enter a plea of not guilty.
   7    We're getting our stuff together.
   8               THE COURT: That's the way we should do it.
   9                            , let me look at a couple of
  10    things.
  11               I have reviewed the probable cause statement
  12    and the pretrial release commissioner's investigation.
  13               Mr. Payne.
  14               MR. PAYNE: Yes, Judge. The State would
  15    request that the Court take judicial notice of its
  16    case file along with the bond commissioner's report.
  17               THE COURT: I will.
  18               MR. PAYNE: Judge, as indicated in the
  19    probable cause statement, the victim reported on
  20    June 6th, 2019, the defendant struck her in order to
  21    still two SSI checks and $30 in U.S. currency from
  22    her.
  23               The victim was unarmed at the time.
  24    Officers responded and found the defendant there and
  25    in possession of two firearms along with a Glock nine
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 955 of 1116 PageID #:
                                     7985
                                                                             3



   1    millimeter.
   2               MS. GORMAN: I don't see that.
   3               MR. PAYNE: I'm sorry, Judge. When I copied
   4    these over from our drive, someone else's got onto
   5    this piece of paper.
   6               THE COURT: I am reading it in front of me.
   7    That's fine.
   8               MR. PAYNE: I would refer to the bond
   9    commissioner as to the defendant's criminal history.
  10               THE COURT: All right.
  11               BOND COMMISSIONER: Judge, we show seven
  12    priors. '94 robbery first, ACA. 2006 possession.
  13    2008 assault second. 2003 possession. And he's got a
  14    2017 possession. 2017 burglary second, property
  15    damage first. And a 2017 theft over 500. He's
  16    currently on parole for the theft over 500 and the
  17    burglary second and the property damage.
  18               THE COURT: I show in the writing that there
  19    was a 2017 possession of controlled substance and ten
  20    years confinement. 1622 --
  21               BOND COMMISSIONER: That did not show up as
  22    far as being probation, so let me --
  23               THE COURT: Gotcha. Anything else from the
  24    State?
  25               MR. PAYNE: Judge, the bond is currently set
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 956 of 1116 PageID #:
                                     7986
                                                                             4



   1    at $30,000 cash only. It is the State's
   2    recommendation that bond be set at 10,000 cash only
   3    with the added condition he stay away from the victim
   4    and GPS.
   5               THE COURT: Ms. Gorman.
   6               MS. GORMAN: Your Honor, I would ask the
   7    Court set the bond at 10,000 with 10 percent
   8    authorized. This is a Class D felony. We are in a
   9    situation where there were no physical injuries. No
  10    weapon was used in this case.
  11               Although the defendant does have somewhat of
  12    an extensive history, it is quite old. I do think
  13    that a special condition of reporting to Emass once a
  14    month and no contact with the victim would be
  15    sufficient for the safety of the community.
  16               THE COURT: Anything else?
  17               MS. GORMAN: No, Your Honor.
  18               MR. PAYNE: No, Your Honor.
  19               THE COURT: Based upon the history and
  20    relative lack of violence, but still the allegations
  21    and probable cause were of some level, which is of
  22    concern, I believe the least restrictive means with
  23    regard to his bond would be $3,000 cash and Emass.
  24    And were there any other -- and no contact with the
  25    victim. Was it parole or probation?
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 957 of 1116 PageID #:
                                     7987
                                                                             5



   1               BOND COMMISSIONER: Parole.
   2               THE DEFENDANT: Parole.
   3               THE COURT: Do you know --
   4               MS. GORMAN: Sir -- sorry.
   5               THE COURT: Do you know if they are
   6    going -- if you're being sent back or do you know?
   7               THE DEFENDANT: If I was to get an OR, I
   8    would have to go --
   9               THE COURT: Not an OR.
  10               THE DEFENDANT: The Honor Center, the
  11    Department of Corrections Honor Center because they
  12    put me in there because I caught these cases. So I
  13    would be confined in the downtown Honor Center, the
  14    St. Mary's --
  15               THE COURT: Understood.
  16               THE DEFENDANT: -- Correctional Facility.
  17    That's where my PO is going to put me if I was to get
  18    out.
  19               THE COURT: Understood. Again, 3,000 cash
  20    only. Your next court date will be November 6th at
  21    10:30 and back-up date of December 2 in Division 25 at
  22    9:15 a.m. Anything else?
  23               MS. GORMAN: May I advise him briefly?
  24               Sir, McCurry, your bond --
  25               THE DEFENDANT: Yes, sir.
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 958 of 1116 PageID #:
                                     7988
                                                                             6



   1               MS. GORMAN: -- does fall within the range
   2    that The Bail Project will post for you. So between
   3    now and your court date on 11/6, I would strongly
   4    recommend that you make application with that
   5    organization and they may be able to post your bond
   6    for you.
   7               THE DEFENDANT: Yes, ma'am.
   8               THE COURT: All right. Have a good day.
   9               (End of proceeding.)
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 959 of 1116 PageID #:
                                     7989
                                                                             7



   1                            CERTIFICATE
   2                    I, Jenna L. Higgins, Certified Court
   3    Reporter, do hereby certify that I am an official
   4    court reporter for the Circuit Court of the City of
   5    St. Louis; that on October 30, 2019, I was present and
   6    reported all the proceedings had in the case of State
   7    of Missouri vs.
   8    Cause No. 1922-CR03395.
   9                    I further certify that the foregoing
  10    pages contain a true and accurate reproduction of the
  11    proceedings.
  12
  13
  14                    __________________________
  15                    Jenna L. Higgins, CCR 998
                              CSR (IL and MO)
  16
  17
  18
  19
  20
  21
  22
  23    TRANSCRIBED: July 30, 2020
  24
  25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 960 of 1116 PageID #:
                                     7990




                  EXHIBIT
                    198
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 961 of 1116 PageID #:
                                     7991
                                                                             1



 1              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                              STATE OF MISSOURI
 2                    Honorable Calea Stovall-Reid, Judge
 3

 4     STATE OF MISSOURI,                  )
                                           )
 5                       Plaintiff,        )
                                           )
 6              vs.                        )   Cause No. 2022-CR00427
                                           )
 7                        ,                )
                                           )
 8                       Defendant.        )
 9

 10

 11                    BOND HEARING - INITIAL APPEARANCE
 12                                 February 6, 2020
 13

 14    FOR THE PLAINTIFF:                  FOR THE DEFENDANT:

 15    Mr. Jonathan Phipps                 Mr. Chris Faerber
       Assistant Circuit Attorney          FaerberLaw, LLC
 16    1114 Market Street, #401            1015 Locust Street, Suite 914
       St. Louis, MO 63101                 St. Louis, MO 63101
 17

 18

 19

 20

 21

 22

 23                KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                             OFFICIAL COURT REPORTER
 24                     CITY OF ST. LOUIS CIRCUIT COURT
                        TWENTY-SECOND JUDICIAL CIRCUIT
 25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 962 of 1116 PageID #:
                                     7992
                                                                                  2



 1                 THE COURT:       Okay, who is                     ? Faerber,

 2     are you going to talk to         ?

 3                 MR. FAERBER:       Yes. One moment, Your Honor.

 4                         (Discussion off the record.)

 5                 MR. FAERBER:       Thank you, Your Honor.

 6                 MR. PHIPPS:      Your Honor, the defendant stands

 7     charged with assault in the second degree and

 8     stealing-physical taking. His bond is currently set at

 9     $30,000, 10 percent cash allowed. Your Honor, I would ask

 10    the Court to take judicial notice of its file in this case,

 11    including the bond commissioner's report.

 12                THE COURT:       Yes.

 13                MR. PHIPPS:      I would start by directing you to the

 14    disturbing nature of this particular case. The probable

 15    cause statement includes the allegation that the defendant

 16    struck the victim in the side of the head with a jig saw and

 17    stole her cell phone.

 18                Your Honor, I would also like to bring your

 19    attention to the defendant's criminal history, which

 20    includes from way back in the day a possession of marijuana,

 21    which I'm sure Your Honor doesn't care about directly, but

 22    he was given probation in that case which was later revoked.

 23                In a 2015 cause number I've got possession of a

 24    controlled substance and violation of an order of

 25    protection. I'll note that that violation of an order of
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 963 of 1116 PageID #:
                                     7993
                                                                             3



 1     protection is against a different victim than the one in

 2     this case, for which he was given probation which was later

 3     revoked and then later replaced with another probation,

 4     which was later suspended. Then he was given 120-day shock

 5     and an early release.

 6                 In a separate 2015 cause number, he was convicted

 7     of domestic assault in the third degree against a third

 8     victim, so separate from the violation order of the

 9     protection, separate from this case here. Sentenced to 90

 10    days MSI and somehow a stayaway on the 90 days as well. I'm

 11    not sure how that works.

 12                I'll also note that in my files on both those

 13    cases the victims expressed some concern for the defendant's

 14    mental condition. I inquire of the bond commissioner, am I

 15    missing any relevant criminal history?

 16                COMMISSIONER KELLY:          Judge, there's no additional

 17    information.

 18                THE COURT:      All right. Mr. Faerber?

 19                MR. PHIPPS:     Your Honor, if I might make a

 20    recommendation in this case. Recognizing that the defendant

 21    has limited financial resources, though has some college,

 22    and there seems to be some conflict between the bond

 23    commissioner's report and his statements here, I believe the

 24    bond commissioner's report lists him as having no kids;

 25    today he said he has two kids. But either way he's a
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 964 of 1116 PageID #:
                                     7994
                                                                             4



 1     life-long resident who lives with his mom, 36 years old. I

 2     still believe that in light of the serious nature of this

 3     offense and in light of his troubling criminal history, it

 4     seems to indicate a general lack of respect for others and

 5     difficulty in relationships with others.

 6                 We believe he represents a serious threat to this

 7     victim and to the community at large. We would ask the bond

 8     be set at $25,000 cash only with the added conditions that

 9     he stay away from and have no contact with the victim,

 10    possess no weapons, be placed under house arrest with

 11    electronic monitoring to effectuate the house arrest, be

 12    given a mental health evaluation through EMASS, and follow

 13    all recommendations that come out of it.

 14                THE COURT:       Mr. Faerber?

 15                MR. FAERBER:       Thank you, Your Honor. Well, first

 16    off, the recommendation of a $25,000 cash only bond, as I

 17    believe the whole court heard, he can't afford any bond, so

 18    that is not only the rough equivalent of a no bond allowed,

 19    but having a bond that someone cannot afford flies in the

 20    face of Rule 33.01.

 21                And I know that that is the state's policy for

 22    whatever reason to not recommend no bonds allowed, but on

 23    the other side of that, while the state did list off a

 24    domestic third from 2015, that's back when domestic third

 25    was a misdemeanor, and as far as anything that victims have
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 965 of 1116 PageID #:
                                     7995
                                                                             5



 1     said in the past, that's hearsay. They're not here saying

 2     anything. There's no ability to confront them right now,

 3     and the victim in this case -- well, first off, isn't here.

 4     Second off, attacked with a jig saw, there's no description

 5     or word or anything in the probable cause statement that she

 6     appeared injured. This is just something she told the

 7     police. She did go over to his place to get some stuff. We

 8     don't know if she went over to his place to take or steal

 9     some stuff.

 10                  So I think as with any domestic basis situation,

 11    the truth is likely somewhere in the middle, whether it be

 12    more toward him or more toward her, but I think a stayaway

 13    order would suffice in this case because it appears they

 14    don't even stay together. They don't live together. They

 15    have no reason to see each other. So he just stays away

 16    from her. He can go about getting job assignments cleaning

 17    places, which he described he's been working on doing. And

 18    he then lives with his mother.

 19                  So I do not believe that he is a threat to

 20    society. I mean, looking again at his criminal history, we

 21    have possession and an SIS that looks like he walked down.

 22    He's able to follow directions, orders, whatever. So he

 23    does not have a history of running or disappearing, and

 24    again, as far as an overall danger to society, he has

 25    nonviolent priors in his past, and then the one that one
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 966 of 1116 PageID #:
                                     7996
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 967 of 1116 PageID #:
                                     7997
                                                                             7



 1                 MR. FAERBER:       And we will waive formal reading and

 2     enter a plea of not guilty for the record.

 3                 MR. PHIPPS:     Your Honor, could I just ask is there

 4     any reporting structure or monitoring that you wanted as a

 5     part of that bond?

 6                 THE COURT:      What do you mean reporting structure?

 7     You're asking that he report to EMASS?

 8                 MR. PHIPPS:     I believe I was originally asking for

 9     house arrest and GPS monitoring, but I was wondering if you

 10    intended there to be some monitoring or reporting --

 11                THE COURT:      Well, I really did not. I just

 12    intended him to stay away from the victim. I don't think

 13    monitoring is necessary in this case.

 14                MR. PHIPPS:     Yes, Your Honor.

 15                 (Hearing was held for next defendant.)

 16                THE COURT:      All right,        , I'm adding a

 17    condition to your bond that $15,000 secured or 10 percent,

 18    so that means your mother will have to post $1,500 cash or

 19    she can get a bondsman, and then she still has to sign you

 20    out.

 21                MR. PHIPPS:     I'm sorry, Your Honor, was that 1,500

 22    secured or 10 percent? Is that what you said?

 23                THE COURT:      I said $15,000 secured or 10 percent.

 24                THE DEFENDANT:        So it's 1,500, you said?

 25                THE COURT:      No. If your mother wants to pay cash,
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 968 of 1116 PageID #:
                                     7998
                                                                             8



 1     then she can pay $1,500. That's 10 percent of 15,000. So

 2     she needs either 1,500 cash or she needs to go to a

 3     bondsman, and some of them take payments. So she won't have

 4     to have the whole 1,500 at once.

 5                 THE DEFENDANT:         Is there any way I could get out

 6     my own recognizance just because --

 7                 THE COURT:      No.

 8                 THE DEFENDANT:         -- because her mother just died,

 9     and she kind of needs help around the house.

 10                THE COURT:      I understand that.

 11                THE DEFENDANT:         And she currently doesn't have a

 12    vehicle either, and to go to the store, my sister has to go

 13    to the store for her.

 14                THE COURT:      Okay. What's that got to do with

 15    anything?

 16                THE DEFENDANT:         I don't have a way to contact her.

 17    I don't have a way to call her.

 18                THE COURT:      You don't have anybody's number?

 19                THE DEFENDANT:         I don't, ma'am.

 20                THE COURT:      Well, I suggest you call some friend

 21    and then ask them to go to her house and tell her, anybody's

 22    number you can think of.

 23                THE DEFENDANT:         I don't have anyone's phone

 24    number.

 25                THE COURT:      Well, then I guess you'll just sit
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 969 of 1116 PageID #:
                                     7999
                                                                             9



 1     because those are the requirements. I'm not going to

 2     release you on your own recognizance because you don't know

 3     anybody's phone number. That doesn't make any sense.

 4                  THE DEFENDANT:       I wouldn't break it; I wouldn't.

 5                  THE COURT:     I understand that's what you say.

 6                  MR. PHIPPS:    I'm sorry, Your Honor, what case did

 7     you just add that on to?

 8                  THE COURT:     That was on          .

 9                  MR. FAERBER:      So he now has a bond instead of

 10    sponsored?

 11                 THE COURT:     No, he has a dual bond. He has

 12    sponsored recognizance, and then the mother has to either do

 13    secured 15,000 or post 10 percent. So he has a dual bond.

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 970 of 1116 PageID #:
                                     8000
                                                                            10



 1                                  CERTIFICATE

 2                 I, Kristine A. Toennies, Registered Merit

 3    Reporter, Certified Realtime Reporter, and Certified Court

 4    Reporter, do hereby certify that I am an official court

 5    reporter for the Circuit Court of the City of St. Louis;

 6    that on February 6, 2020, I was present and reported all the

 7    proceedings had in the case of STATE OF MISSOURI, Plaintiff,

 8    vs.                   , Defendant, Cause No. 2022-CR00427.

 9                 I further certify that the foregoing pages contain

10    a true and accurate transcription of the proceedings.

11

12
                         /s/ Kristine A. Toennies
13                       _________________________________________
                         Kristine A. Toennies, RMR, CRR, CCR #769
14

15

16

17

18

19

20

21

22

23

24

25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 971 of 1116 PageID #:
                                     8001




     EXHIBIT 199
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 972 of 1116 PageID #:
                                      8002
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS             1                            JANUARY 31, 2020
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge                  2               THE COURT:    We're on the record which should
                                                                        3    reflect this is 2022-CR339, State of Missouri versus
     STATE OF MISSOURI,               )
                                      )                                 4    Antoine L. Jones.    Mr. Jones appears in court via video
                 Plaintiff,           )
                                      )                                 5    link with the benefit of legal assistance, Tony
          vs.                         )    Cause No. 2022-CR00339
                                      )                                 6    Muhlenkamp.    The State of Missouri is represented by
     ANTOINE LARON JONES              )
                                      )                                 7    Assistant Circuit Attorney Nicholas Fischbach.      Mr. Jones
                 Defendant.           )
                                                                        8    faces a one-count indictment, unlawful possession of a
                           BOND REVIEW HEARING                          9    firearm, a Class D felony.     His bond is currently set at

                 on the 31st day of January, 2020, the                  10   $30,000 cash only.
     above-entitled cause came on regularly for hearing before          11              Having said that, Mr. Jones, did you hear me
     the Honorable Thomas C. Clark II, Judge of Division 16B of         12   identify your attorney on the record?
     the Twenty-Second Judicial Circuit in the City of St.              13              THE DEFENDANT:    I did not catch his name fully.

     Louis.                                                             14              THE COURT:   His name is Tony Muhlenkamp.       You
                      The State of Missouri was represented by          15   heard me identify him for the record?
     Nicholas Fischbach, Assistant Circuit Attorney, City of            16              THE DEFENDANT:     Yes, sir.
     St. Louis, State of Missouri.                                      17              THE COURT:   Now he's waving his hand at you.    Do

                     The Defendant was present by video link and        18   you see that?
     was represented by Tony Muhlenkamp, Attorney at Law.               19              THE DEFENDANT:     Yes, sir.
                                                                        20              THE COURT:   He's the attorney who is going to
                      Mr. Don Kirby, Bond Commissioner
                                                                        21   represent you for the limited purposes of this proceeding

                                                                        22   only.   Do you understand?
                                                                        23              THE DEFENDANT:     Yes, sir.
                  DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR
                          OFFICIAL COURT REPORTER                       24              THE COURT:   In other words, he'll represent you
                     CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT                    25   in your bond review momentarily.      However, after today's

                                                                                                                                              2




1    court date, it's your responsibility to return to court            1               THE COURT:   You're being recorded, and you're in

2    with an attorney whether you're confined or not.      Do you       2    a public environment.     Anything you say can be held
3    understand that?                                                   3    against you.    Do you understand?
4                THE DEFENDANT:    Yes, sir.                            4               THE DEFENDANT:     Yes, sir.
5                THE COURT:   If you wish to pursue the services        5               THE COURT:    Thank you.    All right.
6    of the public defender's office, you're invited to do so.          6    Mr. Fischbach -- or pardon me.     Is there an announcement

7    You have to fill out an application and follow up with             7    at this time, Mr. Muhlenkamp?
8    their processing of your application.     Do you understand?       8               MR. MUHLENKAMP:    There is, Your Honor.    We'll
9                THE DEFENDANT:    Yes, sir.                            9    waive formal reading and enter a plea of not guilty.
10               THE COURT:   In other words, they do not have to       10              THE COURT:   Thank you.    Mr. Fischbach, you may

11   represent you.    Do you understand that?                          11   proceed.
12               THE DEFENDANT:    Yes, sir.                            12              MR. FISCHBACH:    First, the state requests the
13               THE COURT:   If you wish to pursue the services        13   court take judicial notice of the court file.
14   of a private attorney, that's fine as well.       You're           14              THE COURT:    So ordered.
15   invited to do so.     Do you understand?                           15              MR. FISCHBACH:    Thank you, Your Honor.   In this

16               THE DEFENDANT:    Yes, sir.                            16   case an officer was on routine patrol when he observed a

17               THE COURT:   Thank you.   Now, Mr. Muhlenkamp is       17   Barnes Hospital security vehicle driving at high speed.

18   going to be representing you in your bond review as we             18   The officer followed it and both the Barnes security
19   previously discussed.     I'm going to discourage you from         19   officer and the police officers came upon the defendant

20   saying anything outside of his instructions or direction.          20   who was verbally abusing a young woman.      As the officers

21   Do you understand?                                                 21   approached, the defendant removed a 32 caliber revolver

22               THE DEFENDANT:    Yes, sir.                            22   from his waistband and discarded it along with a small bag

23               THE COURT:   In other words, don't say anything        23   containing five live cartridges.      The defendant stated he

24   unless he tells you to.      Do you understand?                    24   had taken the woman from -- the same woman he was
25               THE DEFENDANT:    Yes, sir.                            25   currently berating several days previously.
                                                                    3                                                                         4


                                                                                        Dixon v. City of St. Louis, 04234
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 973 of 1116 PageID #:
                                      8003
1                 The defendant has a prior felony conviction              1    the Court has accurate information so the Judge can make

2    which the state shows as being a conviction for two counts            2    an informed decision about your bond.
3    of robbery in Cause No. 14J0-CR00739 for which he was                 3                THE DEFENDANT:     Right.
4    revoked on probation in January 2019 and placed on four               4                MR. MUHLENKAMP:   I do not want to talk about the

5    years supervised release with 12 years suspended.      Turning        5    facts of your case.   Please do not volunteer the facts of

6    to the bond commissioner.                                             6    your case.
7                 THE COURT:   He's on probation for robbery one           7                THE DEFENDANT:     Understood.
8    out of Warrensburg?                                                   8                MR. MUHLENKAMP:    I'm going to say what I can do

9                 MR. KIRBY:   Yes, Judge.                                 9    for you.    Did you speak to the bonding office about your

10                THE COURT:   Anything else?                              10   background?
11                MR. KIRBY:   That's the only conviction, Judge.          11               THE DEFENDANT:     Yes, sir, I did.
12   He does have other arrests.      That's the only conviction.          12               MR. MUHLENKAMP:   They asked you a whole bunch of

13                THE COURT:   Mr. Muhlenkamp.                             13   questions about your history?
14                MR. MUHLENKAMP:   Thank you.    Your Honor, may I        14               THE DEFENDANT:    I filled out a piece of paper.

15   inquire?                                                              15               MR. MUHLENKAMP:     Fair enough.     You told the
16                THE COURT:   You may.                                    16   truth on that paperwork?
17                MR. MUHLENKAMP:   Good afternoon, Mr. Jones.   Can       17               THE DEFENDANT:     Yes, sir.
18   you hear me okay?                                                     18               MR. MUHLENKAMP:     You're currently working.
19                THE DEFENDANT:    Yes, sir.                              19   Where do you work?
20                MR. MUHLENKAMP:    Thank you.   I'm going to ask         20               THE DEFENDANT:     I have two jobs.     Red Lion
21   you keep your voice up and answer my questions truthfully.            21   Hotel.     I also work at Galleria Mall at market and
22                THE DEFENDANT:    Okay.                                  22   research.    I am an interviewer.        I give people surveys.
23                MR. MUHLENKAMP:    As the Judge indicated, he's          23   Basically go in and give surveys.          I give people the
24   only appointed me to represent you for today.         My job,         24   survey and get paid at the front desk.
25   because this is an initial appearance, I want to make sure            25               MR. MUHLENKAMP:     That's a job at the mall?
                                                                       5                                                                           6




1                 THE DEFENDANT:    Yes, sir.                              1                MR. MUHLENKAMP:     You have a child?
2                 MR. MUHLENKAMP:    What do you do at Red Lion?           2                THE DEFENDANT:     Yes, sir.
3                 THE DEFENDANT:    I am a houseman.    I work             3                MR. MUHLENKAMP:     How old is your child?
4    housekeeping.     I clean the public area rest.                       4                THE DEFENDANT:     Four years old.
5                 MR. MUHLENKAMP:   That's the hotel right by where        5                MR. MUHLENKAMP:    Does your child live with you?

6    the Blues play?                                                       6                THE DEFENDANT:    No, sir.    He stays with his mom.

7                 THE DEFENDANT:    Exactly.                               7                MR. MUHLENKAMP:    His mom is someone different?

8                 MR. MUHLENKAMP:    You're 24 years old.    High          8                THE DEFENDANT:     Yes, sir.
9    school graduate?                                                      9                MR. MUHLENKAMP:   Do you help financially support

10                THE DEFENDANT:    Yes, sir.                              10   your child?
11                MR. MUHLENKAMP:   Your bond is currently $30,000         11               THE DEFENDANT:     Yes, sir.
12   cash only.    If you were able to make your bond, you would           12               MR. MUHLENKAMP:     I'm showing here you're
13   live with Ms. Davis; is that right?                                   13   currently on probation in Johnson County, Missouri.
14                THE DEFENDANT:    Yes, sir.                              14   That's in Warrensburg?
15                MR. MUHLENKAMP:   How long have you lived there,         15               THE DEFENDANT:     That's correct.
16   sir?                                                                  16               MR. MUHLENKAMP:    Who is your probation officer

17                THE DEFENDANT:    We have lived at that address          17   on that case?    Do you know the name?
18   since October.                                                        18               THE DEFENDANT:    Her name is Jacqueline Jenkins

19                MR. MUHLENKAMP:    That's the address at 2411            19   out of the north district on Lucas and Hunt, 8501 Lucas

20   Brown?                                                                20   and Hunt.
21                THE DEFENDANT:    No, sir.    That is the 9301           21               MR. MUHLENKAMP:     You're on probation out of
22   Elias, E-L-I-A-S.                                                     22   Warrensburg, but you see someone here locally?
23                MR. MUHLENKAMP:   Sorry about that.   I read over        23               THE DEFENDANT:     Correct.
24   that too quickly.     Is Ms. Davis your girlfriend?                   24               MR. MUHLENKAMP:    When is the last time you saw

25                THE DEFENDANT:    Yes, sir.                              25   Ms. Jenkins?
                                                                       7                                                                           8


                                                                                             Dixon v. City of St. Louis, 04235
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 974 of 1116 PageID #:
                                      8004
1                THE DEFENDANT:     Like Monday.                              1    there for a minute.      I'm going to make an argument to the

2                MR. MUHLENKAMP:     Monday like four days ago?               2    Court.     You're going to hear me talk.      The circuit
3                THE DEFENDANT:     Yes, sir.                                 3    attorney might talk.       You're going to hear the Judge.
4                MR. MUHLENKAMP:     Are you able to come up with             4    Argument, Judge?
5    any money to post a bond or hire an attorney in this case,               5                THE COURT:     Please.
6    sir?                                                                     6                MR. MUHLENKAMP:    Your Honor, this is a strange

7                THE DEFENDANT:    If I hand over money to hire an            7    case.    I'm looking at the probable cause statement.        It's

8    attorney, I wouldn't have any money for a bond.                          8    hard right now to make a completely understandable
9                MR. MUHLENKAMP:    Can you come up with any money            9    argument, because I don't have discovery.       Obviously it's

10   for either one?                                                          10   a new case.    Based upon the probable cause statement, it

11               THE DEFENDANT:     Yes, sir.                                 11   appears that the officers are alerted to a security
12               MR. MUHLENKAMP:     How much?                                12   vehicle from Barnes driving strangely.       I'm assuming that

13               THE DEFENDANT:     Honestly, like 800 to a                   13   my client was driving the vehicle or inside the vehicle.

14   thousand.                                                                14   I don't want to get in too many facts of the case.            At
15               MR. MUHLENKAMP:    You're going to hear me make an           15   some point it appears that, I'm assuming from this, that

16   argument on your behalf in a moment to the Court.          I'm           16   there wasn't an accident or anything.      He pulled over.    It

17   going to try to get your bond reduced.         The Judge might           17   seems that as the officers approached, my client
18   reduce or he might not.       Regardless of what he does, I'm            18   surrendered the firearm.     He also gave them a bag that had

19   telling you now you need to apply for a public defender if               19   the ammunition in it which is strange.       That shows us the

20   you have not done so already.      If you have not, make sure            20   gun wasn't loaded.       I'm not asking the Court to make a
21   to ask the guards can you please give me some public                     21   credibility determination.     There was some type of strange

22   defender paperwork.      You're going to need an attorney                22   circumstance going on here.       My point is he didn't just
23   after today.                                                             23   have a loaded gun in his belt.         He seems to have
24               THE DEFENDANT:     Yes, sir.                                 24   surrendered to the police.       It seems to not have been
25               MR. MUHLENKAMP:     Mr. Jones, just hang tight               25   loaded.    It doesn't get violent.       They're able to deal
                                                                         9                                                                             10




1    with the situation and do their job.        I do know the Court          1    the Barnes-Jewish security officer at which time they
2    is going to be concerned about his criminal history,                     2    discovered an altercation between the defendant and a
3    because he is on probation for a serious crime.      I ran him           3    young woman.
4    on Casenet on the docket.      It appears on that case he got            4                MR. MUHLENKAMP:     That's a little bit of
5    continued on probation as recently as January 29, 2019.                  5    information.
6    I'm sorry.    He was revoked and it became an SES.        The            6                THE COURT:    I wonder if Judge Collins is going

7    Judge gave him 12 years suspended.      He's not currently on            7    to revoke you.    It doesn't look like you've had a very
8    warrant on that case.    He saw his PO about four days ago.              8    good experience with him.      What was the other place Red
9    I want to stress all those things to the Court.         30,000           9    Lion and where?
10   cash only.    He's never going to be able to post that.                  10               MR. MUHLENKAMP:     Red Lion and Galleria, the
11   Given the circumstances of the possession of the firearm                 11   mall.
12   here, and there are some mitigating circumstances, I would               12               THE COURT:    The Court has considered whether any

13   ask the Court to consider recog.      If you're not going to             13   additional conditions of release are required pursuant to

14   do that, I guess something along the lines of 10 percent.                14   Rule 33.    Based on the available information, the Court
15   If the public defender gets involved in this case, they                  15   has taken into consideration the nature and circumstances

16   might be able to get the bond project to help him post the               16   of the offense charged, the weight of the evidence against

17   bond.   That's my request, Judge.                                        17   the defendant, his family ties, employment, financial
18               THE COURT:   Thank you.                                      18   resources, his length of residence in the community, his

19               MR. FISCHBACH:     Your Honor, may I clarify.       I        19   troubling record of convictions specifically being on
20   believe the defense attorney -- the state is not claiming                20   probation for robbery first degree two counts.       The Court

21   the defendant was in the Barnes-Jewish security vehicle.                 21   reduces the bond -- pardon me.       The Court restructures the

22   The officer observed the security vehicle traveling in                   22   bond to $30,000 10 percent cash only.         You've heard me
23   such a way as to indicate that there was an incident                     23   restructure your bond to $30,000 10 percent cash only.
24   occurring and followed it.       With the security vehicle               24   Your next court date is February 7.        Like I explained to

25   parked, the police officer got out and made contact with                 25   you before, you need to return with an attorney.          Do you

                                                                         11                                                                            12


                                                                                                Dixon v. City of St. Louis, 04236
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 975 of 1116 PageID #:
                                      8005




1    understand me?                                                  1                              CERTIFICATE
2             THE DEFENDANT:   Yes, sir.                             2               I, Dawn L. McTeer, Certified Court Reporter,
3             THE COURT:   If you successfully bond out, your        3    do hereby certify that I am an official court reporter for

4    next court date will be March 4 in Division 25.                 4    the Circuit Court of the City of St. Louis; that on January

5                                                                    5    31, 2020, I was present and reported all the proceedings had

6                                                                    6    in the case of STATE OF MISSOURI, Plaintiff, vs. ANTOINE

7                                                                    7    LARON JONES, Defendant, Cause No. 2022-CR00339.
8                                                                    8               I further certify that the foregoing pages
9                                                                    9    contain a true and accurate reproduction of the
10                                                                   10   proceedings.
11                                                                   11
12                                                                   12
13                                                                   13
14                                                                   14
15                                                                   15                   /s/Dawn L. McTeer
16                                                                   16                  ___________________________________________
                                                                                          Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
17                                                                   17                                     CCR #429

18                                                                   18
19                                                                   19
20                                                                   20
21                                                                   21
22                                                                   22
23                                                                   23
24                                                                   24
25                                                                   25
                                                                13                                                                       14




                                                                                     Dixon v. City of St. Louis, 04237
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 976 of 1116 PageID #:
                                     8006




     EXHIBIT 200
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 977 of 1116 PageID #:
                                      8007
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge

     STATE OF MISSOURI,                  )
                                         )
                 Plaintiff,              )
                                         )
          vs.                            )    Cause No. 2022-CR00354
                                         )
     BARON H. SIMMONS                    )
                                         )
                 Defendant.              )

                           BOND REVIEW HEARING
                 On the 31st day of January, 2020, the
     above-entitled cause came on regularly for hearing before

     the Honorable Thomas C. Clark II, Judge of Division 16B of

     the Twenty-Second Judicial Circuit in the City of St.
     Louis.
                       The State of Missouri was represented by
     Nicholas Fischbach, Assistant Circuit Attorney, City of
     St. Louis, State of Missouri.
                      The Defendant was present by video link and

     was represented by Tony Muhlenkamp, Attorney at Law.

                       Mr. Don Kirby, Bond Commissioner




                   DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR
                           OFFICIAL COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT
                       TWENTY-SECOND JUDICIAL CIRCUIT




1                             JANUARY 31, 2020                               1    understand.    Is that okay with you?   That way you don't

2                THE COURT:   We're on the record which should               2    have to keep adjusting your finger to your neck.      Would
3    reflect this is 2022-CR354, State of Missouri versus                    3    that make things more comfortable for you?    Thank you very

4    Barron Simmons.    The defendant appears in open court via              4    much for responding.     Let the record reflect that the
5    video link with the benefit of legal assistance, Tony                   5    defendant is nodding his head in agreement.
6    Muhlenkamp, Esquire.     Mr. Muhlenkamp is waving at the                6              Mr. Muhlenkamp represents you for today's
7    defendant who appears via video link.                                   7    proceeding only.    I said that correct?   The defendant is

8                Did you hear me say that, Mr. Simmons?        Do you        8    nodding his head in agreement.
9    see your attorney at this time?                                         9              I say that to you, because it's your obligation

10               THE DEFENDANT:    Yes, sir.                                 10   to find an attorney and come back with an attorney at all

11               THE COURT:   Thank you.        I appreciate your            11   future court appearances.      Do you understand?   The
12   efforts to speak out loud.      I appreciate that.        You're        12   defendant is nodding his head in agreement.
13   doing fine.    You're doing fine.       I realize it's an effort.       13             If you wish to pursue the services of the public

14   The deputy was nice enough to explain to me you're                      14   defender's office, you are invited to do so.    However, to

15   hampered by the tracheotomy.        I understand that.     I was        15   do that, Mr. Simmons, you have to fill out an application

16   trying to acknowledge your efforts.                                     16   and follow up with them.     Do you understand?     Let the
17               The State of Missouri is represented by                     17   record reflect he's nodding his head in agreement.
18   Assistant Circuit Attorney Nicholas Fischbach.           Just so        18             You also have to follow up with them and inquire

19   we're clear, Mr. Simmons, Mr. Muhlenkamp, who is in court               19   about the status of your application, because they will

20   and who will advocate on your behalf regarding the bond                 20   not necessarily agree to represent you.    Do you understand

21   reduction, he only represents you for the limited purposes              21   that?   Let the record reflect he's nodding his head in
22   of today's proceeding only.         Do you understand?                  22   agreement.
23               THE DEFENDANT:    Yes, sir.                                 23             If you wish to retain the services of a private

24               THE COURT:   If it's okay with you, I'll say for            24   attorney, you're invited to do that as well.        Do you
25   the record that you're nodding your head indicating you                 25   understand?    Thank you for nodding your head in agreement.

                                                                         3                                                                       4


                                                                                                Dixon v. City of St. Louis, 04241
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 978 of 1116 PageID #:
                                      8008
1                Okay.    Mr. Muhlenkamp is going to be now                 1    romantic relationship which had recently ended.         On
2    representing you in a review of the conditions of your                 2    January 2nd the victim was granted an ex parte order of
3    bond.    Please resist saying anything without any direction           3    protection against the defendant that prohibited his
4    or guidance from him to the contrary.      Okay.     I say that        4    communication with the victim.       The defendant was served

5    to you, because you're in an open environment in an open               5    with the ex parte order on January 3rd of this year.          On

6    forum.    You're being recorded, and anything you say can be           6    January 15th, 2020, the victim was granted a full order of

7    held against you.                                                      7    protection against this defendant.          The defendant was
8                Mr. Muhlenkamp, in light of that, is there an              8    served with that full order of protection on that same
9    announcement on behalf of Mr. Simmons?                                 9    date.   Since the first order of protection, the defendant

10               MR. MUHLENKAMP:     On Mr. Simmons' behalf, I'll           10   has contacted the victim multiple times, including three

11   waive formal reading and enter a plea of not guilty today.             11   recorded incidents on January 14, 2020, January 20, 2020,

12               THE COURT:     Thank you.   Mr. Simmons, for the           12   and January 24, 2020.
13   record, as Mr. Muhlenkamp indicated, you're charged with               13                Your Honor, turning to the defendant's criminal

14   three counts of violating an order of protection, a Class              14   history.     The state shows a conviction in 2008 for
15   A misdemeanor.      Is that two counts?                                15   kidnapping in the first degree, assault in the first
16               MR. FISCHBACH:     We show three counts, Your              16   degree, robbery in the first degree, and property damage

17   Honor.                                                                 17   misdemeanor for which the defendant received 12 years of

18               THE COURT:     Your bond is set at $3,000 cash.            18   confinement.
19   You may proceed, Mr. Fischbach.                                        19                I will turn to the bond commissioner in case I

20               MR. FISCHBACH:    Thank you, Your Honor, first,            20   missed any convictions.
21   the state requests the Court take judicial notice of the               21                MR. KIRBY:    That's the only felony we show.
22   court file.                                                            22   Actually take that back.        He did have a 1994 burglary
23               THE COURT:     So noted.                                   23   second and a stealing misdemeanor.          He also has a
24               MR. FISCHBACH:    Thank you, Your Honor.     In this       24   misdemeanor from 2004 out of the State of California for

25   case the victim and the defendant had previously been in a             25   battery.    A 2006 misdemeanor out of California for drug

                                                                        5                                                                           6




1    paraphernalia.      And it's not shown here.    He does have an        1                 THE COURT:    If you want to try and do that,
2    active wanted for the State of California on a drug case               2    that's fine.    I don't want to surprise you.     I don't have

3    and robbery case.      They won't extradite him outside of             3    any problems telling you that.      I wouldn't restructure.   I

4    California.    It does pop up in the REJIS.                            4    wouldn't lower it.        I won't find him a danger to the
5                MR. FISCHBACH:     Your Honor, we also have a              5    community.     Although, it's tempting considering his
6    victim impact statement.                                               6    criminal history.     He's clearly violent.      I wouldn't do
7                THE COURT:     You may proceed, Mr. Muhlenkamp.            7    that.   I agree with you.      If you want to get him to waive

8                MR. MUHLENKAMP:    Thank you, Judge.     Your Honor,       8    it.
9    could we move Mr. Simmons for a moment?        Is that possible?       9                (The following discussion held in the hearing of

10   So I could side-bar with the Court.                                    10   the defendant.)
11              (The following discussion held out of the hearing           11                THE COURT:    Mr. Simmons, we're back.    Can you

12   of the defendant.)                                                     12   hear us?
13               THE COURT:    It says microphones are muted.     Can       13                THE DEFENDANT:     Yes, sir.
14   you hear me, Jacob?       Go ahead.                                    14                THE COURT:    Let the record reflect he answered

15               MR. MUHLENKAMP:     Your Honor, based upon the             15   out loud.
16   circumstances, we're dealing with --                                   16                MR. MUHLENKAMP:     Good afternoon, Mr. Simmons.
17               THE COURT:    Do you want to go off the record?            17   Can you hear me okay?       If you want to shake your head,
18               MR. MUHLENKAMP:     We don't have to go off the            18   that's fine.
19   record.    Is it safe to assume if the Court --                        19                THE DEFENDANT:     Yes, sir.
20               THE COURT:     I'm not going to lower it.                  20                MR. MUHLENKAMP:   You're shaking your head up and

21               MR. MUHLENKAMP:    I was going to discuss with my          21   down.   I know it's hard for you to talk.        If I'm asking

22   client, especially with his physical issue, he needs to                22   you a yes or no question, you can shake your head.      We can

23   have an in person discussion with the PD over at the jail.             23   all see you.    I see you shaking up and down.    Mr. Simmons,

24   I'd like to inquire with him about agreeing to waive it                24   here's my concern.     Your bond right now is set at $3,000

25   for a week and just get him a public defender.                         25   cash only.     Shake your head yes or no.      Are you able to

                                                                        7                                                                           8


                                                                                              Dixon v. City of St. Louis, 04242
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 979 of 1116 PageID #:
                                      8009
1    post that bond at all?                                                 1                THE DEFENDANT:     Proceed.
2                 THE DEFENDANT:    I can post a percentage.                2                MR. MUHLENKAMP:    I don't want to make you waive

3                 MR. MUHLENKAMP:    You don't have any money to            3    your hearing.     That being the case, I'm going to ask you

4    hire a private attorney, do you?                                       4    some questions.    Then I'll make additional argument to the

5                 THE DEFENDANT:    (Nods head).                            5    Court and try to get your bond reduced.      When you talk out

6                 MR. MUHLENKAMP:    You do currently have a job?           6    loud, do as best you can.      What I'm going to do is repeat

7                 THE DEFENDANT:    (Nods head).                            7    what you said so the court reporter can hear it.
8                 MR. MUHLENKAMP:   Here's my concern, Mr. Simmons.         8                THE DEFENDANT:     Yes, sir.
9    As your attorney, I have some realistic concerns that, if              9                MR. MUHLENKAMP:      Mr. Simmons, if you were to
10   we go forward with a hearing today, your bond might                    10   make bond in this case and be released, where would you
11   actually get raised.    It might not go any lower.     I'm not         11   live?
12   basing that on anything personal, just the facts of the                12               THE DEFENDANT:     I'm going to live at 464 Park
13   case knowing your criminal history.     It is what it is, and          13   Avenue, St. Louis, Missouri.
14   knowing the current venue we're in today.          Given your          14               THE COURT:   Can you ask him yes or no questions?

15   physical condition, I think what makes sense and giving                15               MR. MUHLENKAMP:    He wasn't interviewed.   I'll do

16   you the best chance of getting a bond I'm going to                     16   my best.    Mr. Simmons, tell me if I have this right.      If

17   recommend you waive your hearing for today, apply for a                17   you were released on bond, you would live at 464 Parker?

18   public defender so an attorney can actually come over here             18               THE DEFENDANT:     Avenue.    Parker Avenue.
19   and specifically talk to you at the jail, and come back in             19               MR. MUHLENKAMP:    Parker Avenue in St. Louis with

20   a week with more information and make a more persuasive                20   your mom?
21   argument.    You don't have to do this.       If you want to go        21               THE DEFENDANT:     Yes, sir.
22   forward today, we will.    I want you to know that.    Knowing         22               MR. MUHLENKAMP:     Answer this for me yes or no.

23   all that, are you okay with waiving your hearing today and             23   If the Judge ordered, as a condition of your bond, to stay

24   coming back in a week, or do you want me to proceed with               24   away from the alleged victim in this case, her initials
25   the hearing?                                                           25   are J.H., I'm assuming -- shake you're head yes or no --

                                                                       9                                                                           10




1    you would agree with that?                                             1    knew you aren't close to this woman, that's something you

2                 THE DEFENDANT:    (Nods head).                            2    would do too, correct?
3                 MR. MUHLENKAMP:    You would stay away from her           3                THE DEFENDANT:     Yes, sir.
4    address which is referenced in the court file?                         4                MR. MUHLENKAMP:    Mr. Simmons, you've given me a

5                 THE DEFENDANT:    Yes.                                    5    lot of good information.      I'm going to make an argument on

6                 MR. MUHLENKAMP:   You are telling me you have a           6    your behalf.    The Judge is going to give us a decision.
7    job.   Tell me where you work.                                         7    Regardless of what happens, you're going to need an
8                 THE DEFENDANT:    I work for Service Metal.               8    attorney moving forward after today whether he reduces the

9                 MR. MUHLENKAMP:    What's the back of it?                 9    bond, lowers it, or whatever.      I'm going to encourage you

10                THE DEFENDANT:    Metal.                                  10   you should apply for the public defender regardless of
11                MR. MUHLENKAMP:    Service Metal?                         11   what the Judge does today, because they're going to help

12                THE DEFENDANT:    Yes, sir.                               12   you move forward.    If you want to hire a private attorney

13                MR. MUHLENKAMP:    How long have you worked at            13   later, you can always do that later.         Thank you,
14   Service Metal for?                                                     14   Mr. Simmons.    You're nodding up and down.
15                THE DEFENDANT:    Three weeks.   It's a full-time         15               Argument when you're ready.
16   job.                                                                   16               THE COURT:    You may proceed.
17                MR. MUHLENKAMP:   You told me that you get paid           17               MR. MUHLENKAMP:     Your Honor, I want to remind

18   weekly.     You've worked there about three weeks.      It's a         18   the Court these are misdemeanor offenses.         They're not
19   full-time job?                                                         19   felonies.    I think we can deal with the main concerns.
20                THE DEFENDANT:    Yes, sir.                               20   This is a domestic issue.      Traditionally he would have to

21                MR. MUHLENKAMP:    You work at Service Metal,             21   stay away from this young lady.        I think electronic
22   correct?                                                               22   monitoring could help monitor that.        You could also have

23                THE DEFENDANT:    Yes, sir.                               23   him monitored through a probation agency.      He would reside

24                MR. MUHLENKAMP:   If the Judge made a condition           24   with his mother at the Parker Address and stay away from

25   of your bond to go to work and wear a GPS monitor so he                25   the alleged victim J.H.    I'm asking the Court to consider

                                                                       11                                                                          12


                                                                                             Dixon v. City of St. Louis, 04243
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 980 of 1116 PageID #:
                                      8010
1    recognizance bond with those conditions in place.     If the         1    court date is March 4 in Division 26.   Thank you.
2    Court is not inclined to do that, I would ask the Court to           2
3    keep the bond where it's at, not raise it.                           3
4                 THE COURT:   With all due respect, Mr.                  4
5    Muhlenkamp, your client's criminal history is highly                 5
6    troubling.    I won't find him a danger to the community at          6
7    this time.     But for those reasons your request for a              7
8    restructuring of the bond is denied.       The Court has             8
9    considered whether any of the following additional                   9
10   conditions of release are required pursuant to Rule 33.              10
11   The Court has taken judicial notice of its court file, the           11
12   allegations, the impact statement provided in writing by             12
13   the complaining witness, as well as all available                    13
14   information available to the Court, as well as the nature            14
15   and circumstances of the offense charged, the weight of              15
16   the evidence against the defendant, family ties,                     16
17   employment, financial resources, as well as his health               17
18   conditions and health limitations.     However, as I stated,         18
19   the prior history for your defendant is highly concerning.           19
20   For those reasons any revision in the bond is denied at              20
21   this time.                                                           21
22                Mr. Simmons, thanks for being patient with this.        22
23   Your next court date is one week from today, February 7.             23
24   As I explained to you, it will be your obligation to come            24
25   with an attorney at that time.     Following that your next          25
                                                                     13                                                             14




1                               CERTIFICATE
2                 I, Dawn L. McTeer, Certified Court Reporter,
3    do hereby certify that I am an official court reporter for

4    the Circuit Court of the City of St. Louis; that on January

5    31, 2020, I was present and reported all the proceedings had

6    in the case of STATE OF MISSOURI, Plaintiff, vs. BARON H.

7    SIMMONS, Defendant, Cause No. 2022-CR00354.
8                 I further certify that the foregoing pages
9    contain a true and accurate reproduction of the
10   proceedings.
11
12
13
14
15                     /s/Dawn L. McTeer
16                    ___________________________________________
                       Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
17                                       CCR #429

18
19
20
21
22
23
24
25
                                                                     15


                                                                                         Dixon v. City of St. Louis, 04244
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 981 of 1116 PageID #:
                                     8011




     EXHIBIT 201
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 982 of 1116 PageID #:
                                      8012
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS               1                                   JANUARY 29, 2020
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge                    2                     THE COURT:    We're on the record which should
                                                                          3    reflect this is 2022-CR252, State of Missouri versus
     STATE OF MISSOURI,                )
                                       )                                  4          .   Mr.          faces a two-count indictment, kidnapping
                  Plaintiff,           )
                                       )                                  5    first degree a Class A felony, and assault third degree a
          vs.                          )    Cause No. 2022-CR00252
                                       )                                  6    Class E felony.         The defendant appears -- the defendant
                                       )
                                       )                                  7    appears in court via video link, and with the benefit of
                  Defendant.           )
                                                                          8    legal assistance Robert Taaffe, Esquire.               State of
                           BOND REVIEW HEARING                            9    Missouri appears by and through Assistant Circuit Attorney

                  On the 29th day of January, 2020, the                   10   Nicholas Fischbach.
     above-entitled cause came on regularly for hearing before            11                    Mr.    , you heard me identify your attorney on

     the Honorable Thomas C. Clark II, Judge of Division 16B of           12   the record I assume?
     the Twenty-Second Judicial Circuit in the City of St.                13                    THE DEFENDANT:    Yes, sir.
     Louis.                                                               14                    THE COURT:    Hopefully, you can see him in the
                      The State of Missouri was represented by            15   courtroom.        I point those out to you, because I strongly

     Nicholas Fischbach, Assistant Circuit Attorney, City of              16   encourage you to follow any direction he provides
     St. Louis, State of Missouri.                                        17   regarding any statements that you may be inclined to make.

                      The Defendant was present by video link and         18   In other words, please listen to him closely.             You are in

     was represented by Robert Taaffe, Attorney at Law.                   19   a public forum.        You are being recorded, and anything you

                                                                          20   say can and will be held against you.            Do you understand?
                       Mr. Don Kirby, Bond Commissioner
                                                                          21                    THE DEFENDANT:    Yes, sir.
                                                                          22                    THE COURT:    Thank you.    Mr. Fischbach, you may

                                                                          23   proceed.
         DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR                         24                    MR. FISCHBACH:    Thank you, Your Honor.     First,
                      OFFICIAL COURT REPORTER
                  CITY OF ST. LOUIS CIRCUIT COURT                         25   the state requests the Court take judicial notice of the
                   TWENTY-SECOND JUDICIAL CIRCUIT
                                                                                                                                                      2




1    court file.                                                          1    bond including a stay away order from the victim.
2                 THE COURT:   So noted.                                  2                     THE COURT:    I'm showing the bond is at 50,000
3                 MR. FISCHBACH:   Thank you, Your Honor.    On           3    10 percent.
4    January 19th, 2020, the victim reported to central patrol            4                     MR. TAAFFE:    That's correct.
5    where she informed officers once she was permitted to                5                     THE COURT:    You may proceed.
6    speak with them privately she was being held against her             6                     MR. TAAFFE:    Judge, Mr.        is 46 years old.
7    will by the defendant.    She told the officers that at 5:30         7    As the prosecution has indicated, he has no prior criminal

8    on that day, 5:30 A.M. she was woken up by the defendant             8    history.         I would like the Court to -- the complaint
9    punching her in the face.      He threw her on the ground.           9    indicates he's five-11 and weighs 250 pounds.            Your Honor,

10   Dragged her by the hair to the police station and directed           10   if he was released, he would be living at
11   her to report someone stole his money.        While on that          11             .    That's a house he owns.       He works, is gainfully

12   drive, he continued to hit her.        The officers observed         12   employed at                                    as a            since

13   injuries to the victim's neck and face and did memorialize           13   2013.         He's been working there off and on for 11 years.

14   those in photos.     Turning to the defendant's criminal             14   He graduated high school Parkway West.                No criminal
15   history, the state does not show any prior convictions.      I       15   history.        Your Honor, I think what's being left out of the

16   will turn to the bond commissioner.                                  16   probable cause affidavit, the alleged kidnapping charge,

17                MR. KIRBY:   That's correct.   No priors, Judge.        17   Mr.             is the one that brought S.T. to the police
18                THE COURT:   Thank you.                                 18   station.         It's not like S.T. showed up at the police
19                MR. FISCHBACH:   Your Honor, the victim --              19   station on her own.        He brought her to the police station,

20   attempts were made to contact the victim.      The state does        20   because his complaint was that he spent the night at
21   not have any victim impact statement from the victim at              21   S.T.'s house with another individual and they robbed him.

22   this time.    However, the state would request, based on the         22   He brought her down to the police station, because he
23   nature of the allegations and the fact that the defendant            23   wanted her to make a statement against her roommate who he

24   was found at the police station when the victim identified           24   believed had stolen money from him, approximately $400.
25   him, he represents a clear danger to society, and that any           25   So I want the Court to think about this for a minute.
                                                                      3                                                                               4


                                                                                                Dixon v. City of St. Louis, 04262
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 983 of 1116 PageID #:
                                      8013
1    He's accused of kidnapping the victim by grabbing her and             1                THE COURT:    Do you want to ask him?
2    bringing her to the police.      So what happened was he              2                MR. TAAFFE:    Can you make 20,000 10 percent
3    brings her in so he can make his complaint that his money             3    secured?    Mr.       , what kind of cash can you post?
4    was stolen.    Then she's there with him at the window.    The        4                THE DEFENDANT:     Right now currently I have a
5    cops observe, I guess, injury to her.       They bring her back       5    thousand dollars in my account.        It's in my personal
6    in private.    They elicit this statement.     Doesn't surprise       6    property.    I'm not able to get ahold of the bondsman,
7    me, Your Honor, that S.T. -- I don't know her name.         It        7    because I don't know his number.
8    doesn't surprise me she didn't give a victim impact                   8                THE COURT:    Having taken into consideration the

9    statement.    It's my understanding from my examination of            9    following additional conditions of release as required
10   Mr.      cell phone that she is a lady of the evening.       I        10   under Rule 33, as well as the additional allegations
11   believe that she may or may not be a prostitute.         Given        11   offered by the State of Missouri, the defendant's lack of

12   all of those facts, there's no weapon involved here.                  12   a criminal history, his long-standing employment in the
13   Again, it's a kidnapping where the kidnapper takes the                13   community, his ties to the community, graduating from an

14   victim to the police.       I would request that the Court            14   area high school, the Court reduces the bond to 15,000 or

15   consider 10, 15,000 10 percent secured with conditions                15   10 percent cash only.      Your next court date, if you are

16   whatever the Court deems reasonable.                                  16   unable to bond out under the new conditions of bond, will

17                THE COURT:    What's his relationship with the           17   be one week from today, February 5.       If you successfully

18   complaining witness?                                                  18   bond out, your next court date is March 2 in Division 26.

19                MR. FISCHBACH:   Your Honor, I do not have any           19   An additional condition is you are to stay away from the

20   information about their relationship.                                 20   complaining witness, stay away from -- was that the

21                MR. TAAFFE:    Friends with benefits.                    21                  ?
22                THE COURT:    He can make 20,000 10 percent?             22               MR. TAAFFE:              .
23                MR. TAAFFE:    Secure.                                   23               THE COURT:                         and report to
24                THE COURT:    He can make that?                          24   EMASS as directed.       Those three conditions.   Do you
25                MR. TAAFFE:    I believe so.                             25   understand?
                                                                       5                                                                        6




1                 THE DEFENDANT:   Yes, sir.                               1                                CERTIFICATE
2                 THE COURT:    Let the record reflect that the            2                I, Dawn L. McTeer, Certified Court Reporter,
3    defendant indicated he understood the conditions of his               3    do hereby certify that I am an official court reporter for

4    bond.                                                                 4    the Circuit Court of the City of St. Louis; that on January

5                                                                          5    29, 2020, I was present and reported all the proceedings had

6                                                                          6    in the case of STATE OF MISSOURI, Plaintiff, vs.

7                                                                          7        , Defendant, Cause No. 2022-CR00252.
8                                                                          8                I further certify that the foregoing pages
9                                                                          9    contain a true and accurate reproduction of the
10                                                                         10   proceedings.
11                                                                         11
12                                                                         12
13                                                                         13
14                                                                         14
15                                                                         15                      /s/Dawn L. McTeer
16                                                                         16                     ___________________________________________
                                                                                                   Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
17                                                                         17                                        CCR #429

18                                                                         18
19                                                                         19
20                                                                         20
21                                                                         21
22                                                                         22
23                                                                         23
24                                                                         24
25                                                                         25
                                                                       7                                                                        8


                                                                                            Dixon v. City of St. Louis, 04263
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 984 of 1116 PageID #:
                                     8014




     EXHIBIT 202
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 985 of 1116 PageID #:
                                      8015
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS                1                              JANUARY 29, 2020
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge                     2                 THE COURT:    We're on the record which should
                                                                           3    reflect this is 2022-CR270, State of Missouri versus
     STATE OF MISSOURI,                )
                                       )                                   4    Joseph Grant.    Mr. Grant appears in court via video link
                  Plaintiff,           )
                                       )                                   5    with the benefit of legal assistance, Patrick Conroy,
          vs.                          )    Cause No. 2022-CR00270
                                       )                                   6    Esquire.     Let the record reflect that the State of
     JOSEPH RAMONE GRANT, JR.          )
                                       )                                   7    Missouri is represented by Assistant Circuit Attorney
                  Defendant.           )
                                                                           8    Nicholas Fischbach.
                            BOND REVIEW HEARING                            9                 Mr. Grant, did you hear me identify your
                  On the 29th day of January, 2020, the                    10   attorney for the record?
     above-entitled cause came on regularly for hearing before             11                THE DEFENDANT:     Yes, sir.
     the Honorable Thomas C. Clark II, Judge of Division 16B of            12                THE COURT:    He's in the courtroom as he
     the Twenty-Second Judicial Circuit in the City of St.                 13   communicated with you off the record.        You understand
     Louis.                                                                14   that?
                       The State of Missouri was represented by            15                THE DEFENDANT:     Yes, sir.
     Nicholas Fischbach, Assistant Circuit Attorney, City of               16                THE COURT:    Thank you.   One of the reasons I
     St. Louis, State of Missouri.                                         17   mention to you is because I strongly encourage you to
                      The Defendant was present by video link and          18   follow any directives or instructions he has for you about

     was represented by Patrick Conroy, Attorney at Law.                   19   commenting.    I say that to you, because you're in an open

                                                                           20   forum.   You're being recorded, and anything you say can
                       Mr. Don Kirby, Bond Commisioner
                                                                           21   and will be held against you.        Do you understand that?
                                                                           22                THE DEFENDANT:     Yes, sir.
                                                                           23                THE COURT:    Thank you.   Mr. Grant faces a
                   DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR                24   multiple count indictment, including possession, resisting
                           OFFICIAL COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT                      25   arrest, assault third degree.       His bond is presently set
                       TWENTY-SECOND JUDICIAL CIRCUIT
                                                                                                                                                 2




1    at 30,000 cash or secured.      Mr. Fischbach, you may                1    history, the state shows that he was in 1992 found guilty

2    proceed.                                                              2    of a robbery first for which he received three years
3                 MR. FISCHBACH:   Thank you, Your Honor.   First,         3    probation.    That was later revoked and a robbery first,

4    the state requests the Court take judicial notice of the              4    and an ACA, and a tampering first for which he received
5    court file.                                                           5    seven years with a suspended sentence of three years of

6                 THE COURT:   Granted and so ordered.                     6    probation.     A 2000 unlawful use of a weapon.      A 2001
7                 MR. FISCHBACH:   Thank you, Your Honor.       Your       7    violence to employee of DOC or inmate to inmate.         And,
8    Honor, while on routine patrol, two officers saw a car                8    Your Honor, we show he has a pending assault fourth for
9    being driven by the defendant violate a stop sign and then            9    which he is on summons, and, according to our records, he

10   an electric signal, and then pull into a convenience                  10   has not missed a court date, Your Honor.        I will turn to

11   express station parking plot.         They pulled up and              11   the bond commissioner in case I missed anything.
12   activated their emergency equipment.        At that time they         12                MR. CONROY:    Judge, one thing.    Mr. Grant
13   instructed the driver to exit.     The defendant accelerated          13   received a 25-year sentence approximately 20 years ago
14   and struck the convenience express building.         The              14   from Judge Edwards on some robberies, and had been
15   defendant was pulled out of the vehicle, and the officers             15   confined a better part of the last two decades.         With
16   attempted to place him under arrest.       He began physically        16   that, Mr. Kirby.
17   resisting which required both officers assist in the                  17                MR. KIRBY:    We show it was from that 1992 case

18   arrest.     He was tased and he managed to twist his body             18   he had two counts robbery first, two counts ACA.         The
19   such that he injured one of the officer's knee during the             19   sentence was three years.       He is currently on parole for

20   struggle.     The officer was off duty for a number of days.          20   that right now.
21   The defendant was taken to the hospital where he continued            21                THE COURT:    Are you just showing one robbery,

22   to resist.     In the process of, a gum container fell from           22   the one robbery case with two counts?
23   his pocket.    The contents were later analyzed and found to          23                MR. KIRBY:    I show on that same case he had two

24   be cocaine base and a combination of heroin and Fentanyl.             24   counts robbery first.       He got three years probation.
25                Your Honor, turning to the defendant's criminal          25   Revoked 10 years MDC.      Two more counts robbery first, two

                                                                       3                                                                         4


                                                                                              Dixon v. City of St. Louis, 04272
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 986 of 1116 PageID #:
                                      8016
1    counts of ACA 30 years.                                                    1    family he needs to immediately commence Narcotics
2                 THE COURT:    Those are separate cause numbers?               2    Anonymous preferably or Alcohols Anonymous in the
3                 MR. KIRBY:     It was the same cause number                   3    alternative.    Show proof at least three to four meetings a

4    according to REJIS.                                                        4    week.   That's pretty much everything I've got on Mr. Grant

5                 THE COURT:     How was he awarded probation and               5    right now.    I feel, as long as Mr. Grant is sober, I think

6    sentenced to jail in the same cause number?                                6    he understands the very unfortunate gravity of the
7                 MR. KIRBY:     That's a good question.                        7    situation he's put himself in.        I'm also confident if he

8                 MR. CONROY:    I don't think that's correct.          I       8    is so --
9    reviewed the minutes of the case.       I apologize.    I thought          9                 THE COURT:    Who does he live with?
10   it was 25.     Not 30 years.       It looks like Mr. Grant 20              10                MR. CONROY:   Mr. Grant, who are you living with

11   years ago entered a blind plea in front of Judge Edwards,                  11   right now, with your girlfriend?
12   and was sentenced to the previously mentioned three years.                 12                THE DEFENDANT:     Yes, sir.
13   What I can tell the Court about Mr. Grant is the                           13                MR. CONROY:   What address do you live at right

14   following.    He has an alcohol problem.      This is an alcohol           14   now?
15   related offense.     He -- I think this happened New Year's                15                THE DEFENDANT:    I'm staying at 1209 Long Bridge.

16   Eve or New Year's morning.                                                 16   That's my current address.        1209 Long Bridge.
17                THE COURT:     1-1.                                           17                MR. CONROY:      What's the zip code?
18                MR. CONROY:     He was with another individual.               18                THE DEFENDANT:     63137.
19   They went out for New Year's Eve.       Mr. Grant has almost no            19                MR. CONROY:   Is that the girlfriend's address or

20   recollection of the event.         Were the Court to grant a               20   your mother's?
21   reduction in bond, it would be the defense recommendation                  21                THE DEFENDANT:     No, sir.    This is my aunt.
22   that, A, he not consume any alcohol.          He's coming to my            22   That's who I was paroled to.
23   office.    He turned himself in yesterday to his PO upon my                23                MR. CONROY:      What's your aunt name?
24   request for his scheduled appointment.          He knew that he            24                THE DEFENDANT:     Regina Muex, M-U-E-X.
25   would be taken into custody on this.        I have counseled his           25                MR. CONROY:      I've also told Mr. Grant any
                                                                            5                                                                           6




1    condition of bond is going to involve GPS.       I defer to the            1                 MR. CONROY:   The other thing is he had a court

2    Court as to what the Court would think is appropriate                      2    date on a misdemeanor on 2-4 in Division 25.         I ask Madam

3    bond.     We would ask respectfully for 10,000 10 percent.                 3    Clerk if we could consolidate both of those dates.
4                 THE COURT:    The Court has considered whether any            4                 THE COURT:    That's fine.     Make sure it's
5    of the following conditions of release are required                        5    reflected in the judgment.        In light of the fact there's

6    pursuant to Rule 33.       Based on the Court file, including              6    an indictment, do you have an announcement?
7    the probable cause statement, and the Court has taken into                 7                 MR. CONROY:      Standing before the Court is
8    consideration the nature and circumstances of the offense                  8    defendant Joseph Grant.        He waives formal reading of the

9    charged, the weight of the evidence against the defendant,                 9    indictment against him and enters a formal plea of not
10   his family ties, employment, and financial resources,                      10   guilty pursuant to the Court's next court date.
11   including his ability to pay, and the length of his                        11                THE COURT:    Thank you.
12   residence in the community, the Court lowers the bond to                   12
13   15,000 10 percent cash only.        As a condition of his bond,            13
14   he shall report to EMASS at a minimum of a weekly basis.                   14
15   That will conclude the record.         Pardon me.      That will           15
16   conclude the conditions of the bond.         If you do not bond            16
17   out, your next court date is one week from today,                          17
18   February 5.    If you successfully bond out, your next court               18
19   date is March 2 in Division 26.         If you do bond out, I              19
20   expect you to report to EMASS.         Do you understand me?               20
21                THE DEFENDANT:     Yes, sir.                                  21
22                THE COURT:    You better not pick up any more laws            22
23   violations.     Am I clear with you?                                       23
24                THE DEFENDANT:     Very clear.                                24
25                THE COURT:     We're off the record.                          25
                                                                            7                                                                           8


                                                                                                  Dixon v. City of St. Louis, 04273
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 987 of 1116 PageID #:
                                     8017




                     1                             CERTIFICATE
                     2              I, Dawn L. McTeer, Certified Court Reporter,
                     3   do hereby certify that I am an official court reporter for

                     4   the Circuit Court of the City of St. Louis; that on January

                     5   29, 2020, I was present and reported all the proceedings had

                     6   in the case of STATE OF MISSOURI, Plaintiff, vs. JOSEPH

                     7   RAMONE GRANT, JR., Defendant, Cause No. 2022-CR00270.

                     8              I further certify that the foregoing pages
                     9   contain a true and accurate reproduction of the
                    10   proceedings.
                    11
                    12
                    13
                    14
                    15                    /s/Dawn L. McTeer
                    16                  ___________________________________________
                                         Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
                    17                                     CCR #429

                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                                                                                        9




                                                                            Dixon v. City of St. Louis, 04274
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 988 of 1116 PageID #:
                                     8018




     EXHIBIT 203
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 989 of 1116 PageID #:
                                      8019
                                                                               1



1             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
2                   Honorable Calea Stovall-Reid, Judge
3    STATE OF MISSOURI,                  )
                                         )
4                      Plaintiff,        )
                                         )
5             vs.                        )   Cause No. 2022-CR00382
                                         )
6    MICHAEL GREEN,                      )
                                         )
7                      Defendant.        )
8
                     BOND HEARING - INITIAL APPEARANCE
9
                                  February 3, 2020
10
11
12   FOR THE PLAINTIFF:                  FOR THE DEFENDANT:

13   Mr. Jonathan Phipps                 Mr. Eric Barnhart
     Assistant Circuit Attorney          The Law Office of Eric V.
14   1114 Market Street, #401            Barnhart, L.L.C.
     St. Louis, MO 63101                 7751 Carondelet Ave., Ste. 202
15                                       Clayton, MO 63105

16
17
18
19
20
21
22
23               KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                         OFFICIAL COURT REPORTER
24                   CITY OF ST. LOUIS CIRCUIT COURT
                     TWENTY-SECOND JUDICIAL CIRCUIT
25
                                                     Dixon v. City of St. Louis, 04410
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 990 of 1116 PageID #:
                                      8020
                                                                              2



1                THE COURT:       We're going to do Michael Green.
2                SHERIFF:     Present, Your Honor.
3                THE COURT:       All right, Mr. Green. Let's see
4    what's going on with you.
5                MR. BARNHART:        I just found it, but I don't
6    know if -- that may have been one you gave back.
7                THE COURT:       Yeah, because this is one I set during
8    the week. I remember this one. You can go ahead and ask
9    him the questions and whatnot.
10               MR. BARNHART:        Okay. Hi, Mr. Green. I'm Eric
11   Barnhart. I'm your attorney for today only. I'm trying to
12   get your bond reduced. I tried to get it reduced to a 5000,
13   10 percent bond, but the judge did not agree with it, so
14   what can you afford to post? If we moved it up to let's say
15   a 10,000, 10 percent or a 15,000, 10 percent, can you afford
16   that?
17               THE DEFENDANT:         Like if I need to take 10 percent
18   on that, that would be like what?
19               THE COURT:       He's saying if he did 10,000, 10
20   percent, that's $1000. He's asking can you do that? Right
21   now it's set at $25,000 cash only. He's trying to find out
22   how much can you afford to post?
23               THE DEFENDANT:         I can't do that. The only person
24   I have helping me is my fiancee, so I don't know like what
25   she can do, like a thousand. She is trying to move in.
                                                    Dixon v. City of St. Louis, 04411
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 991 of 1116 PageID #:
                                      8021
                                                                              3



1    She's trying to get her another vehicle, so a thousand might
2    be over her ability.
3                 THE COURT:      Does he have priors? Yes, you have
4    priors and whatnot.
5                 MR. BARNHART:       Can we do the 15,000, 10 percent is
6    what pretrial recommended?
7                 THE COURT:      Absolutely not. Okay, Mr. Phipps, do
8    you have anything you want to add?
9                 MR. PHIPPS:    No, Your Honor.
10                THE COURT:      All right.
11                THE DEFENDANT:        Your Honor, is this for the
12   resisting?
13                THE COURT:      This is for the resisting where they
14   said you were driving a vehicle all crazy and then you
15   parked it and ran into a store. While you were driving, you
16   almost hit a couple of people and whatnot. This is from
17   January 31st, so supposedly it happened on Friday.
18                THE DEFENDANT:        I mean, the only thing I can say
19   is --
20                MR. BARNHART:       Well, don't make any statements
21   about what happened; okay?
22                THE COURT:      Yeah, he said don't talk about the
23   case. But based on the allegations and your prior criminal
24   history, you have a -- I don't care about the child support,
25   but you have felon in possession of a firearm out of federal
                                                    Dixon v. City of St. Louis, 04412
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 992 of 1116 PageID #:
                                      8022
                                                                              4



1    court. You have possession of -- I don't know whether it's
2    possession of marijuana or possession of some other drug.
3    That's an old case. And then you have two counts of
4    distribution.
5                THE DEFENDANT:         The only thing charged with --
6    that's in my past.
7                THE COURT:       Your criminal past counts against you
8    always. It's going to continue to follow you. Nobody is
9    saying, oh, that was in his past; we're not going to look at
10   it. That's not the way it works when you're charged with a
11   crime. When you're charged with a crime, that's what we
12   look at, what other criminal activity are you accused of
13   being involved in. So it does continue to follow you, and
14   it does have a negative impact; okay? Do you understand?
15               The other thing we look at is whether or not you
16   will appear in court, but you know, the problem is you've
17   got these prior felonies, so whether you would appear in
18   court or not, you still are a danger to the community based
19   on what you're accused of being involved in, so I'm going to
20   set a money bond. I think what I set is reasonable. Let me
21   look at it again.
22               THE DEFENDANT:         $1000?
23               THE COURT:       $1000? Are you -- you must be --
24               THE DEFENDANT:         No, I'm asking you is that what
25   you said?
                                                    Dixon v. City of St. Louis, 04413
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 993 of 1116 PageID #:
                                      8023
                                                                              5



1                THE COURT:       Are you all smoking crack over there?
2    No. Right now it's 25,000 cash. I'll allow you to get a
3    bondsman. I'll do 25,000 secured. That way if you get a
4    bondsman, you can make payments to him.
5                THE DEFENDANT:         Okay. This is for the resisting;
6    right?
7                THE COURT:       Right, this is for the resisting.
8                THE DEFENDANT:         Time served or like how much
9    time --
10               THE COURT:       Well, you're not going to be able to
11   get time served or anything like that today because this is
12   just your initial appearance. You have to be assigned a
13   lawyer. Then your lawyer is going to get a copy of the
14   police report, and then they'll go over the case with you
15   and you'll decide. You may want to fight it. Maybe they
16   had the wrong person.
17               THE DEFENDANT:         I mean, they reported it's
18   possible.
19               THE COURT:       Okay. All right. So let's leave it
20   at that. Don't talk about your case because we have a
21   prosecutor and a court reporter here taking everything down
22   that you say, and it can come back to hurt you. So we'll
23   modify it to allow --
24               COMMISSIONER KEARBEY:             He does have a parole
25   violation, Your Honor.
                                                    Dixon v. City of St. Louis, 04414
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 994 of 1116 PageID #:
                                      8024
                                                                              6



1                THE COURT:       And the bond commissioner just told me
2    you have a parole violation too, so you've got that to worry
3    about.
4                THE DEFENDANT:         And that's why I wasn't really
5    worried about this; it's so petty. I thought I was going to
6    get like a time served.
7                THE COURT:       Well, it's a felony though. It's a
8    felony resisting. It's not just a misdemeanor. That's why
9    you didn't get time -- it's not a city court case where you
10   just appear on video and they say, okay, time served.
11   You're going to have to go through the process on this one.
12               THE DEFENDANT:         Okay.
13               THE COURT:       Okay? So you can get a bondsman if
14   you choose to, and did you fill out the application to get a
15   lawyer appointed to your case?
16               THE DEFENDANT:         No, ma'am. I haven't got
17   anything.
18               THE COURT:       Okay. Well, the sheriffs will make
19   sure you get the application or you can get it at the --
20   where is he going, to the Workhouse?
21               SHERIFF:      I believe so, Your Honor.
22               THE COURT:       Well, see the social worker at the
23   Workhouse. They'll give you an application so you can get a
24   lawyer. All right. Thank you, Mr. Green.
25
                                                    Dixon v. City of St. Louis, 04415
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 995 of 1116 PageID #:
                                      8025
                                                                              7



1                SHERIFF:     Your Honor, line 8, Ms. Harris.
2                THE COURT:       2/10 and 3/5.
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                    Dixon v. City of St. Louis, 04416
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 996 of 1116 PageID #:
                                      8026
                                                                              8



1                                 CERTIFICATE
2                I, Kristine A. Toennies, Registered Merit
3    Reporter, Certified Realtime Reporter, and Certified Court
4    Reporter, do hereby certify that I am an official court
5    reporter for the Circuit Court of the City of St. Louis;
6    that on February 3, 2020, I was present and reported all the
7    proceedings had in the case of STATE OF MISSOURI, Plaintiff,
8    vs. MICHAEL GREEN, Defendant, Cause No. 2022-CR00382.
9                I further certify that the foregoing pages contain
10   a true and accurate transcription of the proceedings.
11
12
                       /s/ Kristine A. Toennies
13                     _________________________________________
                       Kristine A. Toennies, RMR, CRR, CCR #769
14
15
16
17
18
19
20
21
22
23
24
25
                                                    Dixon v. City of St. Louis, 04417
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 997 of 1116 PageID #:
                                     8027




     EXHIBIT 204
    Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 998 of 1116 PageID #:
                                         8028
                                                                                1



1               IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                               STATE OF MISSOURI
2                      Honorable Calea Stovall-Reid, Judge
3      STATE OF MISSOURI,                  )
                                           )
4                        Plaintiff,        )
                                           )
5                vs.                       )    Cause No. 2022-CR00370
                                           )
6      JASON LAKES,                        )
                                           )
7                        Defendant.        )
8
                        BOND HEARING - INITIAL APPEARANCE
9
                                    February 6, 2020
10
11
12     FOR THE PLAINTIFF:                  FOR THE DEFENDANT:

13     Mr. Jonathan Phipps                 Mr. Chris Faerber
       Assistant Circuit Attorney          FaerberLaw, LLC
14     1114 Market Street, #401            1015 Locust Street, Suite 914
       St. Louis, MO 63101                 St. Louis, MO 63101
15
16
17
18
19
20
21
22
23                  KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                            OFFICIAL COURT REPORTER
24                      CITY OF ST. LOUIS CIRCUIT COURT
                        TWENTY-SECOND JUDICIAL CIRCUIT
25
                                                       Dixon v. City of St. Louis, 04473
    Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 999 of 1116 PageID #:
                                         8029
                                                                                2



1                  THE COURT:       All right, Phipps, you may proceed
2      with respect to Lakes.
3                  MR. PHIPPS:      Your Honor, the defendant stands
4      charged with nonsupport in excess of 12 months. His bond
5      currently sits at $5000, 10 percent cash allowed.
6                  THE COURT:       Okay, who is Lakes? All right. Who
7      are you living with?
8                  THE DEFENDANT:          My girlfriend, Lisa Willis.
9                  THE COURT:       Okay. So when is the last time you
10     made a payment?
11                 THE DEFENDANT:          Maybe 12 months ago.
12                 THE COURT:       Are you working full time?
13                 THE DEFENDANT:          Now, yes.
14                 THE COURT:       Well, how much are your monthly
15     payments?
16                 THE DEFENDANT:          203 plus I think it's an extra 50
17     or 60.
18                 THE COURT:       All right. The bond is set at $406.
19     Next court date is February 14th for the seven-day hearing,
20     March 10 for the 30-day hearing. So he needs 406 to be
21     released.
22                 MR. FAERBER:        Do you guys have that? Okay. Your
23     Honor, just for the record I would have argued for a
24     personal recognizance as he is working.
25                 THE COURT:       Well, he's working. He's 12 months
                                                       Dixon v. City of St. Louis, 04474
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1000 of 1116 PageID #:
                                      8030
                                                                             3



1    behind, so I don't know what the issue is. Yes, ma'am?
2                SPEAKER:      He made a $1,500 payment when he got
3    himself -- not too long ago.
4                THE COURT:       Well, according to the indictment that
5    was filed, they haven't received a payment in 12 months, so
6    if that's true, then he needs to get his paperwork together
7    and show it to the social worker.
8                MR. FAERBER:       My worry is even though he is
9    working and can potentially afford the bond, any delay of
10   him coming on for his shift as a dishwasher -- he works at
11   Frazer's, which is actually in my neighborhood, that that
12   could lead to termination of employment. I know that a dish
13   machine operator -- or DMO as we call them in the
14   industry -- is kind of low on the totem pole and can be
15   easily swapped out with somebody else.
16               THE COURT:       Well, they say they have the money, so
17   I guess they'll be making the payment. And that will be --
18   the Court will write an order that the payment go to child
19   support, so you won't be able to get that money back.
20               MR. FAERBER:       You said it was 406?
21               THE COURT:       406.
22
23
24
25
                                                    Dixon v. City of St. Louis, 04475
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1001 of 1116 PageID #:
                                      8031
                                                                             4



1                                 CERTIFICATE
2                I, Kristine A. Toennies, Registered Merit
3    Reporter, Certified Realtime Reporter, and Certified Court
4    Reporter, do hereby certify that I am an official court
5    reporter for the Circuit Court of the City of St. Louis;
6    that on February 6, 2020, I was present and reported all the
7    proceedings had in the case of STATE OF MISSOURI, Plaintiff,
8    vs. JASON LAKES, Defendant, Cause No. 2022-CR00370.
9                I further certify that the foregoing pages contain
10   a true and accurate transcription of the proceedings.
11
12
                       /s/ Kristine A. Toennies
13                     _________________________________________
                       Kristine A. Toennies, RMR, CRR, CCR #769
14
15
16
17
18
19
20
21
22
23
24
25
                                                    Dixon v. City of St. Louis, 04476
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1002 of 1116 PageID #:
                                     8032




      EXHIBIT 205
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1003 of 1116 PageID #:
                                      8033
                                                                           1



1             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                             STATE OF MISSOURI
2                    Honorable Michael K. Mullen, Judge
3    STATE OF MISSOURI,                   )
                                          )
4                      Plaintiff,         )
                                          )
5              vs.                        )   Cause No. 2022-CR00448
                                          )
6                        ,                )
                                          )
7                      Defendant.         )
8
                     BOND HEARING - INITIAL APPEARANCE
9
                                  February 7, 2020
10

11
     FOR THE PLAINTIFF:                   FOR THE DEFENDANT:
12
     Mr. Jonathan Phipps                  Mr. Anthony Muhlenkamp
13   Assistant Circuit Attorney           Muhlenkamp & Bernsen
     1114 Market Street, #401             8008 Carondelet Ave., Ste. 311
14   St. Louis, MO 63101                  St. Louis, MO 63105

15

16

17

18

19

20

21

22

23                KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                          OFFICIAL COURT REPORTER
24                    CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT
25
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1004 of 1116 PageID #:
                                      8034
                                                                           2



1                THE COURT:       Are you Mr.         ?
2                THE DEFENDANT:          Yes, sir.
3                THE COURT:       Mr.        , we're here today to take up
4    your bond. You've been charged with harassment in the
5    second degree, so a class A misdemeanor. You have a right
6    to get a lawyer on this case. I want to go over your bond
7    this afternoon. That's what we're here to talk about is
8    just your bond. Mr. Muhlenkamp is here in the court as an
9    attorney to represent you for the purposes of the bond
10   hearing initial appearance only, so he's sitting out here,
11   and I'm going to let him take it from here; okay?
12               MR. MUHLENKAMP:           Good afternoon, Mr.          . Can
13   you hear me okay?
14               THE DEFENDANT:          Yes, sir.
15               MR. MUHLENKAMP:           As the Court indicated, the Court
16   is going to appoint me to represent you for today's purposes
17   only; okay? Today we're just here for a bond hearing, so
18   the judge wants to know some facts about your background so
19   he can make an informed decision about your bond. Does that
20   make sense?
21               THE DEFENDANT:          Yes, sir.
22               MR. MUHLENKAMP:           Okay. I don't want you to talk
23   about the facts of your case. Please don't volunteer the
24   facts of your case; okay? Okay?
25               THE DEFENDANT:          Okay, sir.
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1005 of 1116 PageID #:
                                      8035
                                                                             3



1                MR. MUHLENKAMP:           All right. I'm going to ask you
2    some questions. I would just ask that you tell me the truth
3    and keep your voice up; okay?
4                THE DEFENDANT:          All right.
5                MR. MUHLENKAMP:           Thank you, sir. Hold on one
6    second. Did you have a chance to talk to folks from the
7    pretrial office recently about your background?
8                THE DEFENDANT:          Yeah.
9                MR. MUHLENKAMP:           Okay. Bear with me for a second,
10   Mr.       . Your current bond is currently set at $2,500 cash
11   only. Were you aware of that?
12               THE DEFENDANT:          Yes, sir.
13               MR. MUHLENKAMP:           Are you able to post that bond?
14               THE DEFENDANT:          No, not -- I was trying to see if
15   I could get a reduction.
16               MR. MUHLENKAMP:           Okay. It would be a hardship for
17   you to come up with $2,500; right?
18               THE DEFENDANT:          Say it again.
19               MR. MUHLENKAMP:           It would be a hardship for you to
20   come up with $2,500; correct?
21               THE DEFENDANT:          Yeah, right now, yes, sir.
22               MR. MUHLENKAMP:           Are you currently working? Where
23   do you work, sir?
24               THE DEFENDANT:          I work at                               .
25               MR. MUHLENKAMP:           How long have you worked there?
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1006 of 1116 PageID #:
                                      8036
                                                                           4



1                   THE DEFENDANT:       I worked there about a week. I
2    actually I missed like two or three days.
3                   MR. MUHLENKAMP:        You've only worked there for a
4    week or you've worked there longer?
5                   THE DEFENDANT:       I worked there for a week and I
6    was trying to get back to it. That's why I'm asking for a
7    reduction.
8                   MR. MUHLENKAMP:        Okay, so if you get out of jail,
9    that's where you would go back to work; right?
10                  THE DEFENDANT:       Yes, sir.
11                  MR. MUHLENKAMP:        Where would you live if you got
12   out of jail?
13                  THE DEFENDANT:       I was living at                   .
14                  MR. MUHLENKAMP:        Is that in the city?
15                  THE DEFENDANT:       No. It's in Washington Park.
16                  MR. MUHLENKAMP:        Who lives there? Is it just you
17   or do you live with family?
18                  THE DEFENDANT:       I'm with my family.
19                  MR. MUHLENKAMP:        Like who? Your parents?
20                  THE DEFENDANT:       Yes, sir.
21                  MR. MUHLENKAMP:        Okay. If the judge lets you out
22   of jail on your own recognizance and tells you to stay away
23   from the               , is that something you would be willing
24   to do, I assume?
25                  THE DEFENDANT:       Yes, sir, I would be willing to do
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1007 of 1116 PageID #:
                                      8037
                                                                           5



1    that.
2                 MR. MUHLENKAMP:          Would you be willing to not have
3    any contact with Mr.               , the other party involved in
4    this case?
5                 THE DEFENDANT:         Yes, sir, I'm willing.
6                 MR. MUHLENKAMP:          Okay, hold on for one second.
7                        (Discussion off the record.)
8                 MR. MUHLENKAMP:          Judge, I'm ready for argument
9    when you're ready.
10                THE COURT:      I'm ready.
11                MR. MUHLENKAMP:          Judge, I would ask the Court to
12   consider a recognizance bond in this case. It's charged as
13   a misdemeanor. I don't think Mr              has any significant
14   criminal history to speak of. He's got a job. He can live
15   with his family. He's got a home plan in place. I think
16   making a specific condition of the bond no contact with
17   Mr.            , the alleged victim in this case, that would
18   make sense. Other than that, though, he seems like a prime
19   candidate for a recognizance bond, especially given it's a
20   misdemeanor.
21                MR. PHIPPS:     Your Honor, before we get to
22   argument, I would first ask that there be an inquiry made
23   into the defendant's community ties.
24                THE COURT:      Do you live in Illinois; is that
25   right?
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1008 of 1116 PageID #:
                                      8038
                                                                           6



1                THE DEFENDANT:          Yes, sir.
2                THE COURT:       But you worked -- for a week you
3    worked -- where did you work, you said, for a week?
4                THE DEFENDANT:          I worked -- I work at
5                .
6                THE COURT:       What kind of community ties are you
7    thinking about?
8                MR. PHIPPS:      Your Honor, I'm --
9                THE COURT:       How long have you lived in Washington
10   Park?
11               THE DEFENDANT:          About 15 years.
12               MR. PHIPPS:      Your Honor, I would first ask that
13   the Court take judicial notice of its file in this case,
14   including the bond commission's report.
15               THE COURT:       The Court will do so.
16               MR. PHIPPS:      Your Honor, I'll next point out the
17   defendant does stand charged with harassment second degree.
18   His bond is currently $2,500 cash. I recognize that
19   harassment in the second degree is technically a
20   misdemeanor, and I shouldn't say technically. It is a
21   misdemeanor.
22               But at the same time I would ask you to look at
23   the specific facts of this case, wherein the probable cause
24   statement you have a sworn statement from the police officer
25   saying that he has been threatening the victim in this case,
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1009 of 1116 PageID #:
                                      8039
                                                                           7



1    threatening to kill the victim, threatening to shoot him and
2    his wife with an AK-47, that he's been showing up at the
3    defendant's (sic) work despite having absolutely no reason
4    to be there.
5                Your Honor, I think that's a very troubling set of
6    behavior that raises very real concern about the safety of
7    the victim in this case. As such, and especially given my
8    own research into his criminal history, shows a bond
9    forfeiture out of Illinois from 2007 where he forfeited a
10   $10,000, 10 percent bond.
11               THE COURT:       What kind of case was that on?
12               MR. PHIPPS:      Your Honor, I'm honestly not sure.
13   The entry in the criminal history was literally just for the
14   bond forfeiture. It was the arrest on the bond forfeiture.
15               THE COURT:       But you don't show a criminal history
16   itself?
17               MR. PHIPPS:      I don't know what the underlying case
18   is out of Illinois because I don't have direct access to
19   that. I just see the arrest reports on it. But given that
20   he's previously forfeited a bond out of Illinois, I think he
21   does represent something of a flight risk, and I think it is
22   appropriate to have the cash bond in this case in addition
23   to some conditions.
24               I would ask that the bond remain where it was
25   already set at $2,500 cash with the added conditions that he
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1010 of 1116 PageID #:
                                      8040
                                                                             8



1    stay away from the                  and from the victim in this
2    case.
3                THE COURT:       Did something happen at the
4            here? I'm confused.
5                MR. PHIPPS:      That's the location where the victim
6    works and where the defendant has been showing up despite
7    the defendant having no reason to be there. He's also a
8    former employee of the          .
9                MR. MUHLENKAMP:           I think the victim is his former
10   supervisor too.
11               MR. PHIPPS:      I would ask that he stay away from
12   the        and from the victim, that he be placed on GPS
13   monitoring to help effectuate that stayaway, and that he not
14   possess any weapons like the AK-47 he's been threatening to
15   use.
16               THE COURT:       Mr. Boyd, can you post $250?
17               THE DEFENDANT:          Yes, sir.
18               THE COURT:       All right. Let's do $2,500, 10
19   percent, stayaway order from the                and the victim in the
20   case, and we'll go from there.
21               MR. MUHLENKAMP:           Judge, we'll waive formal reading
22   and enter a plea of not guilty also.
23               THE COURT:       Very good.
24               MR. PHIPPS:      So to clarify, Your Honor, are you
25   not granting the GPS or the no weapons condition?
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1011 of 1116 PageID #:
                                      8041
                                                                            9



1                THE COURT:       Well, the no weapons condition, that's
2    going to be -- that's a condition on every bond; right?
3                MR. PHIPPS:      I've had it explicitly stated before,
4    Judge.
5                MR. MUHLENKAMP:           We'll make it a condition on his
6    bond. So no weapons, no contact with               , no contact with
7    alleged victim; correct?
8                THE COURT:       Yes.
9                MR. MUHLENKAMP:           Thank you, Judge.
10               THE DEFENDANT:          And Your Honor?
11               THE COURT:       Yes, sir.
12               THE DEFENDANT:          I was still wondering if I could
13   get that recognizance bond because I need my work, sir.
14               THE COURT:       No. 250.
15               THE DEFENDANT:          I'm --
16               THE COURT:       10 percent of 2,500; all right?
17               THE DEFENDANT:          It's cool. It's cool. Yes, sir.
18               MR. PHIPPS:      Before we go any further, I was about
19   to make a very grievous error. I actually have a victim
20   impact statement in this case.
21               THE COURT:       Okay, thank you. I'll give that back
22   to you, Mr. Phipps. We'll keep it at 2,500, 10 percent.
23               MR. PHIPPS:      Yes, Your Honor.
24

25
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1012 of 1116 PageID #:
                                      8042
                                                                           10



1                                  CERTIFICATE
2                I, Kristine A. Toennies, Registered Merit
3    Reporter, Certified Realtime Reporter, and Certified Court
4    Reporter, do hereby certify that I am an official court
5    reporter for the Circuit Court of the City of St. Louis;
6    that on February 7, 2020, I was present and reported all the
7    proceedings had in the case of STATE OF MISSOURI, Plaintiff,
8    vs.                    , Defendant, Cause No. 2022-CR00448.
9                I further certify that the foregoing pages contain
10   a true and accurate transcription of the proceedings.
11

12
                       /s/ Kristine A. Toennies
13                     _________________________________________
                       Kristine A. Toennies, RMR, CRR, CCR #769
14

15

16

17

18

19

20

21

22

23

24

25
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1013 of 1116 PageID #:
                                     8043




      EXHIBIT 206
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1014 of 1116 PageID #:
                                     8044
                                                                               1



 1             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                              STATE OF MISSOURI
 2                    Honorable Calea Stovall-Reid, Judge
 3    STATE OF MISSOURI,                   )
                                           )
 4                      Plaintiff,         )
                                           )
 5              vs.                        )   Cause No. 2022-CR00436
                                           )
 6    MAURICE HELMS,                       )
                                           )
 7                      Defendant.         )
 8
                       BOND HEARING - INITIAL APPEARANCE
 9
                                   February 6, 2020
10

11
      FOR THE PLAINTIFF:                   FOR THE DEFENDANT:
12
      Mr. Jonathan Phipps                  Mr. Chris Faerber
13    Assistant Circuit Attorney           FaerberLaw, LLC
      1114 Market Street, #401             1015 Locust Street, Suite 914
14    St. Louis, MO 63101                  St. Louis, MO 63101

15

16

17

18

19

20

21

22

23                 KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                           OFFICIAL COURT REPORTER
24                     CITY OF ST. LOUIS CIRCUIT COURT
                       TWENTY-SECOND JUDICIAL CIRCUIT
25
                                                   Dixon v. City of St. Louis, 04477
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1015 of 1116 PageID #:
                                     8045
                                                                                2



1                 THE COURT:       We'll do Helms first. You may
2     proceed, Phipps.
3                 MR. FAERBER:        Your Honor, before we start, can I
4     speak to him quickly?
5                 THE COURT:       Yeah, quickly.
6                        (Discussion off the record.)
7                 THE COURT:       All right, Mr. Phipps, you may
8     proceed.
9                 MR. PHIPPS:      Thank you, Your Honor. The defendant
10    stands charged with domestic assault in the third degree.
11    His bond is currently set at $15,000, 10 percent cash
12    allowed with the added condition that he have no contact
13    with the victim. Your Honor, I would first ask that the
14    Court take judicial notice of its file in this case,
15    including the bond commissioner's report.
16                THE COURT:       All right.
17                MR. PHIPPS:      Your Honor, I'll note that the facts
18    in brief involve the defendant attacking the victim, his
19    mother, after becoming enraged for no apparent reason and
20    striking her in the face with a closed fist, causing injury.
21    I'll also note that he's currently on a personal
22    recognizance bond in Cause Number 1922-CR00376 for domestic
23    assault in the fourth degree and property damage in the
24    second degree against the same victim. Your Honor, that
25    victim is present in the courtroom here today and would like
                                                    Dixon v. City of St. Louis, 04478
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1016 of 1116 PageID #:
                                     8046
                                                                               3



 1    to address the Court.
 2                THE COURT:       Okay. You may make your statement,
 3    ma'am.
 4                A.H.:   First off, I want to say that after all
 5    that has happened, I still have love for my son. I just
 6    don't like him. Unfortunately, he has been dealt a bad gene
 7    pool. He has been diagnosed with several mental illnesses,
 8    and on top of that he chose to use drugs. I have tried
 9    throughout his childhood to get him the help he's needed
10    from the system, but the system has failed us every time.
11                I knew that this day would come one day, but I
12    never imagined he would do this to me. I'm the last and
13    only person he had. His dad is in prison and he's burned
14    every bridge he had. He has no friends. All I can do is
15    put him in God's hands.
16                It has been almost one year to the day the first
17    time he assaulted me, January 30, 2019, and I thought it
18    would be the last. All I ask is that he gets the help he
19    has so long needed and to suffer the consequences of his
20    awful action. I gave him life and he tried to take mine.
21    He told me he was going to kill me and in front of his
22    2-year-old daughter. He is a threat to society. He does
23    not need to be let out to hurt me or anyone else again.
24                THE COURT:       All right. Thank you, ma'am. You may
25    have a seat.
                                                   Dixon v. City of St. Louis, 04479
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1017 of 1116 PageID #:
                                     8047
                                                                               4



 1                Mr. Faerber, did you want to make a statement?
 2                MR. FAERBER:        For the record I consulted with my
 3    client. He was not able to give me a coherent answer as far
 4    as whether or not he wanted the hearing or whether or not he
 5    wanted to waive the hearing. In my opinion, without his
 6    consent to waive, I will proceed with a hearing and a brief
 7    argument, Your Honor.
 8                THE COURT:       You may.
 9                MR. FAERBER:        Obviously, as we saw in the
10    courtroom, when I interacted with him, there is potentially
11    some mental health issues going on here. I would also argue
12    that he may not fully understand what is going on right now,
13    so while the bond is at $15,000, 10 percent, $1,500, and in
14    other circumstances it would be likely affordable to an
15    individual or an individual's family, it does not look like
16    that is the case here.
17                I do not have much information, if any, on where
18    else he could stay, and it does not appear that he has
19    anywhere else to stay. So I would just ask Your Honor to
20    keep the bond intact. Should he be released, I would ask
21    that he get some level of mental health screening at either
22    EMASS or Places for People. But I would ask that the bond
23    remain intact, Your Honor.
24                THE COURT:       All right, thank you. The Court finds
25    that there's clear and convincing evidence that no
                                                   Dixon v. City of St. Louis, 04480
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1018 of 1116 PageID #:
                                     8048
                                                                               5



 1    combination of nonmonetary conditions or monetary conditions
 2    will secure the safety of the community or the victim in
 3    this case. Therefore, defendant will be held with no bond
 4    allowed. The seven-day hearing is set for February 14th.
 5    The date in Division 26 will be March 10th.
 6                  MR. FAERBER:      And Your Honor, for the record, I
 7    will waive formal reading and enter a plea of not guilty on
 8    his behalf.
 9                  THE COURT:     All right; very good.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                   Dixon v. City of St. Louis, 04481
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1019 of 1116 PageID #:
                                     8049
                                                                               6



 1                                  CERTIFICATE
 2                I, Kristine A. Toennies, Registered Merit
 3    Reporter, Certified Realtime Reporter, and Certified Court
 4    Reporter, do hereby certify that I am an official court
 5    reporter for the Circuit Court of the City of St. Louis;
 6    that on February 6, 2020, I was present and reported all the
 7    proceedings had in the case of STATE OF MISSOURI, Plaintiff,
 8    vs. MAURICE HELMS, Defendant, Cause No. 2022-CR00436.
 9                I further certify that the foregoing pages contain
10    a true and accurate transcription of the proceedings.
11

12
                        /s/ Kristine A. Toennies
13                      _________________________________________
                        Kristine A. Toennies, RMR, CRR, CCR #769
14

15

16

17

18

19

20

21

22

23

24

25
                                                   Dixon v. City of St. Louis, 04482
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1020 of 1116 PageID #:
                                     8050




      EXHIBIT 207
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1021 of 1116 PageID #:
                                     8051
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS            1                             JANUARY 27, 2020
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge                 2                THE COURT:    We're on the record which should
                                                                       3    reflect this is 2022-CR277, State of Missouri versus Jamie
     STATE OF MISSOURI,               )
                                      )                                4    Perry.    Mr. Perry is charged in a one-count indictment of
                 Plaintiff,           )
                                      )                                5    assault fourth degree special victims, a Class A
          vs.                         )   Cause No. 2022-CR00277
                                      )                                6    misdemeanor.    Let the record reflect that the defendant
     JAMIE PERRY                      )
                                      )                                7    appears in open court via video link with the benefit of
                 Defendant.           )
                                                                       8    legal assistance, Eric Barnhart, Esquire.         Mr. Barnhart
                          BOND REVIEW HEARING                          9    represents the defendant for the limited purposes of this

                 On the 27th day of January, 2020, the                 10   proceeding meaning today only.      The State of Missouri is
     above-entitled cause came on regularly for hearing before         11   represented by Nicholas Fischbach.
     the Honorable Thomas C. Clark II, Judge of Division 16B of        12               Mr. Perry, you're in a public setting.       I
     the Twenty-Second Judicial Circuit in the City of St.             13   encourage you to follow and listen to Mr. Barnhart, your

     Louis.                                                            14   attorney, before speaking.      In light of the fact you are

                      The State of Missouri was represented by         15   in a public setting, anything you say can be held against

     Nicholas Fischbach, Assistant Circuit Attorney, City of           16   you.     My name is Thom Clark.    I'm the judge who is
     St. Louis, State of Missouri.                                     17   presiding over your arraignment, as well as the bond
                      The Defendant was present by video link,,        18   review of your situation as you are entitled under
     and was represented by Eric Barnhart, Attorney at Law             19   Rule 33.
                                                                       20               Having said that, Mr. Barnhart, is there an
                      Mr. Don Kirby, Bond Commissioner.
                                                                       21   announcement at this time?
                                                                       22               MR. BARNHART:     Thank you, Judge.    Mr. Perry
                                                                       23   pleads not guilty.       We waive the formal reading of the
                  DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR
                          OFFICIAL COURT REPORTER                      24   information.
                     CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT                   25               THE COURT:    Thank you.   Mr. Fischbach, you may

                                                                                                                                               2




1    proceed.                                                          1                MR. BARNHART:     I'm going to ask Mr. Kirby a
2                MR. FISCHBACH:   Thank you, Your Honor.    The        2    question.    On the pending cases, are these all
3    state first requests the Court take judicial notice of the        3    misdemeanors?
4    court file, including the probable cause statement.               4                MR. KIRBY:    The assault first is a misdemeanor.

5                THE COURT:   So ordered.                              5    Resisting, interfering with an arrest is a misdemeanor.

6                MR. FISCHBACH:   Your Honor, from the probable        6    The 1922-CR02159 is a felony failure to register.       He has

7    cause statement, the defendant while being led out of a           7    a misdemeanor stealing attached to that.
8    hospital, SLU Hospital, specifically by a police officer,         8                MR. BARNHART:    Thank you.    Hi, Mr. Perry.     My
9    broke free of the officer's grasp and struck him in the           9    name is Eric Barnhart.      I'm your attorney for today only.

10   face, and proceeded -- broke free and struck him in the           10   I'm going to try to get your bond reduced.         Be aware
11   face.    Additionally, the defendant has several pending          11   there's a court reporter -- can you hear me?
12   cases, an assault fourth from this year, a failure to             12               THE DEFENDANT:     I can hear you.
13   register as a sex offender from 2019, and resisting or            13               MR. BARNHART:    My name is Eric Barnhart.       I'm

14   interfering with arrest also from 2019.    He also has from       14   your attorney for today only.
15   the 19th Circuit from 2015 a domestic assault third.   From       15               THE DEFENDANT:     Yes, sir.
16   the 21st Circuit 2015 a sexual abuse second.      From the        16               MR. BARNHART:    I'm going to try to get your bond

17   21st Circuit 2013 a burglary first.     Additionally, Your        17   reduced if I can.    I'm going to ask you a few questions.

18   Honor, the state would request a chance to make a                 18   Be aware there is a court reporter taking everything down.

19   recommendation once an inquiry has been conducted by the          19   I don't want you to talk about the facts of the case.        Are

20   defense.                                                          20   you working, Mr. Perry?
21               THE COURT:   That's fine.                             21               THE DEFENDANT:     No, sir.
22               MR. FISCHBACH:   Certainly I would defer to the       22               MR. BARNHART:    If you got released, where would

23   bond commissioner in case I've missed any of his criminal         23   you live?
24   history.                                                          24               THE DEFENDANT:     4361 Lee.   4361 Lee is my
25               MR. KIRBY:   We show the same priors.                 25   address on file.    I'm going to have three days once
                                                                   3                                                                           4


                                                                                         Dixon v. City of St. Louis, 04267
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1022 of 1116 PageID #:
                                     8052
1    released to find an address to be able to reside at.                 1                MR. BARNHART:    Other than what the bond what we

2               MR. BARNHART:    Is there anybody out there like a        2    consented to.    $2,500 10 percent.    Report to EMASS.   He's

3    family member or friend that could afford to post                    3    supposed to disclose his address to EMASS so that way the

4    10 percent on your behalf?                                           4    Court knows where he'll be living.
5               THE DEFENDANT:    Sir, to my knowledge, I was told        5                THE COURT:   That's fine.      His next court date

6    I didn't have a bond allowed.     At this moment right now,          6    will be a week from today February 3.         Is that true?
7    no, sir.                                                             7                MR. BARNHART:     February 3rd at 10:30 if he
8               MR. BARNHART:     I believe your bond is $2,500           8    doesn't make the bond.       February 21st we're picking a
9    cash only.                                                           9    different date, because the other two cases are in there.

10              THE COURT:    That's what I'm showing.                    10   They'll all be the same date February 21st, 9:15.
11              MR. BARNHART:    That's kind of high.    I'm trying       11               THE COURT:    Anything further for the record?
12   to get something lower where you post a 10 percent.        If        12               THE DEFENDANT:    Excuse me.   You are aware that I

13   it's 5,000 10 percent which would be $500 or, $2,500 which           13   called 911 about being assaulted?
14   would be 250, is there anybody out there?                            14               MR. BARNHART:    I am not aware of that.    that's

15              THE DEFENDANT:    At the moment, no.    I'd have to       15   something for when you get a public defender or private

16   have three days.   I would have to be able to provide an             16   attorney.    They'll look into that.       I don't want you
17   address.   That would be at an extended stay hotel if I had          17   making any statements about the facts of the case.          We
18   to.   I would have to with family's help pay for that too            18   have a prosecutor here.      Basically $2,500 gets you bonded

19   upon being released.                                                 19   out.    You have to report to EMASS.   They charge like $35 a

20              THE COURT:    Off the record.                             20   month.
21              (There was a discussion off the record.)                  21               THE DEFENDANT:     The only person I have that
22              MR. BARNHART:     Judge, we have a consent.               22   bonded me out was my mother.       She resides in Jefferson
23              THE COURT:    Is that true, Mr. Fischbach?                23   City.    She informed me the night I called her the night I

24              MR. FISCHBACH:     It is, Your Honor.                     24   got arrested she had no more money.
25              THE COURT:    Anything further for the record?            25               MR. BARNHART:     There is a bail project that
                                                                      5                                                                          6




1    might post the bond on your behalf.      You need to talk to         1                                 CERTIFICATE
2    them.                                                                2                I, Dawn L. McTeer, Certified Court Reporter,
3               THE DEFENDANT:    I spoke with them before.    They       3    do hereby certify that I am an official court reporter for

4    bonded me out $5,000 cash in St. Louis County.                       4    the Circuit Court of the City of St. Louis; that on January

5               MR. BARNHART:    What will happen built into our          5    27, 2020, I was present and reported all the proceedings had

6    system, if somehow you don't make bond, a week from now,             6    in the case of STATE OF MISSOURI, Plaintiff, vs. JAMIE
7    February 3rd, they'll have a different judge.       There will       7    PERRY, Defendant, Cause No. 2022-CR00277.
8    probably be different prosecutors.      They'll review your          8                I further certify that the foregoing pages
9    bond.   That judge may or may not lower the bond.       You'll       9    contain a true and accurate reproduction of the
10   have another bond review next week.                                  10   proceedings.
11              THE COURT:    You and Nick come on up here.               11
12              THE DEFENDANT:    I have a hundred dollars in my          12
13   property that's on my books.                                         13
14              (There was a discussion off the record.)                  14
15              THE COURT:   We're on the record.       In light of       15                     /s/Dawn L. McTeer
16   the defendant's extensive criminal history and the                   16                   ___________________________________________
                                                                                                Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
17   allegations as alleged by the State of Missouri, any                 17                                      CCR #429

18   change of bond is denied at this time.     25,000 cash only.         18
19              MR. BARNHART:     It was $2,500.                          19
20              THE COURT:   I'm showing it was $2,500 cash only.         20
21              MR. BARNHART:     You said 25,000.                        21
22              THE COURT:    2,500 cash only.                            22
23              MR. BARNHART:    It's going to remain the same?           23
24              THE COURT:    Going to remain the same.                   24
25                                                                        25
                                                                      7                                                                          8


                                                                                            Dixon v. City of St. Louis, 04268
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1023 of 1116 PageID #:
                                     8053




      EXHIBIT 208
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1024 of 1116 PageID #:
                                     8054
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge

     STATE OF MISSOURI,                )
                                       )
                 Plaintiff,            )
                                       )
          vs.                          )     Cause No. 2022-CR00158
                                       )
     LAVAR D. JACKSON                  )
                                       )
                 Defendant.            )

                          BOND REDUCTION HEARING
                 On the 29th day of January, 2020, the
     above-entitled cause came on regularly for hearing before

     the Honorable Thomas C. Clark II, Judge of Division 16B of

     the Twenty-Second Judicial Circuit in the City of St.
     Louis.
                      The State of Missouri was represented by
     Nicholas Fischbach, Assistant Circuit Attorney, City of
     St. Louis, State of Missouri.
                     The Defendant was present by video link and

     was represented by Andy Sottile, Attorney at Law.

                      Mr. Don Kirby, Bond Commissioner




                  DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR
                          OFFICIAL COURT REPORTER
                     CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT




1                             JANUARY 29, 2020                              1    understand?
2                THE COURT:     We're on the record which should            2                THE DEFENDANT:    Yes, sir.
3    reflect this is 2022-CR158, State of Missouri versus Lavar             3                THE COURT:    If you wish to apply for the
4    Jackson.   Mr. Jackson appears in court with the benefit of            4    services of the public defender, you need to fill out an

5    legal assistance, Andy Sottile, Esquire.         Mr. Jackson           5    application and follow up with their processing.      If you

6    faces a three-count indictment, unlawful possession of a               6    wish to retain a private attorney, you're invited to do
7    firearm a Class D felony, unlawful use of a weapon                     7    so.   Do you understand?
8    possession of a weapon, and felony controlled substance,               8                THE DEFENDANT:    Yes, sir.
9    and then finally Count III possession of a controlled                  9                THE COURT:   Thank you for answering out loud.   I

10   substance, also a Class D felony.                                      10   also mention Mr. Sottile, your attorney, is in the room,

11               Mr. Sottile, in light of those, do you have an             11   because he will be representing you during your bond
12   announcement to make on behalf of your client?                         12   detention hearing which is your right under Rule 33.         Do

13               MR. SOTTILE:   Yes, sir.    Thank you.   Your Honor,       13   you understand?
14   at this time I would enter a plea of not guilty for                    14               THE DEFENDANT:    Yes, sir.
15   Mr. Lavar Jackson.    He would waive formal reading of the             15               THE COURT:    We're going to start that
16   charges at this time.                                                  16   momentarily.    Do you understand?
17               THE COURT:     Thank you.    Mr. Jackson, did you          17               THE DEFENDANT:    Yes, sir.
18   hear that?                                                             18               THE COURT:   I also mention Mr. Sottile being in

19               THE DEFENDANT:    Yes, sir.                                19   the room, because I would encourage you to follow
20               THE COURT:     Your attorney, Mr. Sottile,                 20   directions or instructions he may provide regarding your

21   represents you for the limited purposes of this proceeding             21   comments.   I say that to you, because you're in a public

22   only.    Do you understand?                                            22   forum.   You are being recorded.   Everything you say can be

23               THE DEFENDANT:    Yes, sir.                                23   held against you.
24               THE COURT:     Any future court dates you are              24               THE DEFENDANT:    Yes, sir.
25   responsible for retaining your own attorney.           Do you          25               THE COURT:   Thank you for answering out loud.

                                                                        3                                                                          4


                                                                                             Dixon v. City of St. Louis, 04285
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1025 of 1116 PageID #:
                                     8055
1    Mr. Fischbach, you may proceed.                                         1    substance, unlawful use of a weapon.
2                MR. FISCHBACH:     Thank you, Your Honor.      First,       2               I will turn to the bond commissioner as there is

3    the state requests the Court take judicial notice of the                3    some question whether he is still on -- he was discharged

4    court file.                                                             4    from probation on that case, Your Honor.
5                THE COURT:     Granted.   So ordered.                       5               THE COURT:     His prior felony finding of guilt

6                MR. FISCHBACH:    Thank you, Your Honor.    In this         6    1322-CR109 is unlawful use of a weapon?
7    case officers were on routine patrol in a marked vehicle                7               MR. FISCHBACH:      Correct.
8    when they observed a car with a large crack in the front                8               THE COURT:     1622-CR4990 is possession with
9    windshield.   While following it and prior to stopping it,              9    intent to distribute a controlled substance and unlawful

10   they saw it travel over the solid white line multiple                   10   use of a weapon where he is no longer on probation.
11   times.    When the vehicle was curbed, they made contact                11              MR. FISCHBACH:      Correct, Your Honor.
12   with the defendant and detected a strong odor of marijuana              12              THE COURT:     That is a prior felony finding of
13   emanating from the car.       They observed the defendant was           13   guilt?
14   extremely nervous and observed what they believed were                  14              MR. FISCHBACH:      Yes, Your Honor.
15   multiple baggies of marijuana in the driver's side door                 15              THE COURT:     Thank you.     Mr. Sottile, you may
16   handle.    While removing the marijuana, what was suspected             16   proceed.
17   marijuana, would later test positive as marijuana out of                17              MR. SOTTILE:     Thank you, Your Honor.
18   the door, they observed an extended magazine of a firearm               18   Mr. Jackson, where are you staying at right now?        Who do

19   and blue tablet.   The blue tablet later tested positive as             19   you live with?
20   methamphetamine.   The pistol was retrieved and revealed to             20              THE DEFENDANT:    I stay with my father, sir, 5487

21   be a loaded Taurus 9-millimeter semiautomatic pistol.                   21   Union, 5487 Union.
22               The defendant has a prior felony conviction.                22              MR. SOTTILE:     How long have you lived in St.
23   Specifically a 2013 conviction from St. Louis City for                  23   Louis?
24   unlawful use of a weapon, and a 2017 conviction for                     24              THE DEFENDANT:      All my life.
25   possession with intent to distribute a controlled                       25              MR. SOTTILE:     Are you currently working right

                                                                         5                                                                          6




1    now?                                                                    1    kind of assistance.
2                THE DEFENDANT:      Yes, sir.   I work at Fields            2               MR. SOTTILE:     Your Honor, I would ask the Court

3    Foods.    I'm a meat clerk at Fields Foods Grocery Store,               3    to consider any reduction in bond or recognizance bond.

4    1701 Washington.                                                        4    Mr. Jackson is a lifelong resident of St. Louis.      He lives

5                MR. SOTTILE:     How many hours a week do you work          5    with his father.   He is gainfully employed.         It sounds
6    there?                                                                  6    like he has a good job.      He's currently not on
7                THE DEFENDANT:    I work close to 30 hours, 20, 35          7    supervision.   The Court could make him report through
8    hours.                                                                  8    EMASS.   I would submit to the Court the state hasn't
9                MR. SOTTILE:     How long have you had that job?            9    proven beyond clear and convincing evidence he's a danger

10               THE DEFENDANT:      Since March of last year.               10   to the community or he's not going to appear in court.       I

11               MR. SOTTILE:     Do you have another --                     11   would ask the Court to release him on recognizance bond or

12               THE DEFENDANT:     Actually training to become a            12   lowering the bond to 5,000 10 percent.
13   butcher.                                                                13              One other question.       Mr. Jackson, do you have a

14               DEFENSE ATTORNEY:    Do you also have another job           14   current driver's license?
15   too?                                                                    15              THE DEFENDANT:     Yes.    Current driver's license

16               THE DEFENDANT:    Yes, sir.   I have an LLC.    I own       16   and insurance valid.
17   and sell clothing, apparel.                                             17              MR. SOTTILE:     Do you have a vehicle too?
18               MR. SOTTILE:     Is that correct you're currently           18              THE DEFENDANT:      Yes, sir.
19   not on probation right now?                                             19              MR. SOTTILE:     Thank you.
20               THE DEFENDANT:    Yes, sir.   I'm not on probation.         20              THE COURT:   The Court has considered whether any

21   I got discharged December 13.                                           21   of the following conditions of release are required
22               MR. SOTTILE:   Let me ask you this.     Are you able        22   pursuant to Rule 33.    Based on the available information

23   to make any kind of monetary bond?                                      23   and after taking judicial notice of the court file,
24               THE DEFENDANT:      Right now not really.      My           24   including the probable cause statement, as well as the
25   girlfriend is on the way to talk to my lawyer to seek any               25   defendant's length of residence in the community, his
                                                                         7                                                                          8


                                                                                             Dixon v. City of St. Louis, 04286
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1026 of 1116 PageID #:
                                     8056




1    stable work history, and having said that the Court is            1                              CERTIFICATE
2    quite concerned about the allegations in this matter              2               I, Dawn L. McTeer, Certified Court Reporter,
3    involving a handgun, specifically the Taurus 9-millimeter         3    do hereby certify that I am an official court reporter for

4    semiautomatic pistol.   Even more concerning is his prior         4    the Circuit Court of the City of St. Louis; that on January

5    criminal history for two separate felony findings of guilt        5    29, 2020, I was present and reported all the proceedings had

6    involving the use of a handgun.    For those reasons the          6    in the case of STATE OF MISSOURI, Plaintiff, vs. LAVAR D.

7    Court denies any changes in the conditions of                     7    JACKSON, Defendant, Cause No. 2022-CR00158.
8    Mr. Jackson's bond.                                               8               I further certify that the foregoing pages
9               Mr. Jackson, I apologize.    I'm going to keep         9    contain a true and accurate reproduction of the
10   your bond where it is currently set which is $30,000 cash         10   proceedings.
11   only.   Your next court date will be one week from today,         11
12   February 5.    Then following that the next court date is         12
13   March 2 in Division 25.     Like I said, it's your                13
14   responsibility to retain an attorney.                             14
15              THE DEFENDANT:   Yes, sir.                             15                    /s/Dawn L. McTeer
16              THE COURT:   Thank you for understanding.   Good       16                  ___________________________________________
                                                                                            Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
17   luck to you.                                                      17                                     CCR #429

18                                                                     18
19                                                                     19
20                                                                     20
21                                                                     21
22                                                                     22
23                                                                     23
24                                                                     24
25                                                                     25
                                                                   9                                                                       10




                                                                                       Dixon v. City of St. Louis, 04287
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1027 of 1116 PageID #:
                                     8057




      EXHIBIT 209
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1028 of 1116 PageID #:
                                     8058
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS                  1                            JANUARY 27, 2020
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge                       2              THE COURT:     We're on the record which should
                                                                             3    reflect this is 2022-CR286, State of Missouri versus
     STATE OF MISSOURI,                  )
                                         )                                   4    Darvis Logan.    Mr. Logan appears in court via video link
                   Plaintiff,            )
                                         )                                   5    with the benefit of legal assistance for the limited
             vs.                         )   Cause No. 2022-CR00286
                                         )                                   6    purposes of this proceeding for today only, Tyson Cole.
     DARVIS D. LOGAN                     )
                                         )                                   7    The State of Missouri is represented by Assistant Circuit
                   Defendant.            )
                                                                             8    Attorney Nicholas Fischbach.     Mr. Logan is charged with
                            BOND REVIEW HEARING                              9    one count of assault fourth degree, a Class A misdemeanor.

                   On the 27th day of January, 2020, the                     10             Mr. Cole, is there an announcement on behalf of

     above-entitled cause came on regularly for hearing before               11   your client at this time?
     the Honorable Thomas C. Clark II, Judge of Division 16B of              12             MR. COLE:     Yes, Your Honor.    Mr. Logan would
     the Twenty-Second Judicial Circuit in the City of St.                   13   plead not guilty and waive any formal reading of the
     Louis.                                                                  14   complaint.
                        The State of Missouri was represented by             15             THE COURT:    Thank you.    Mr. Logan, this is also

     Nicholas Fischbach, Assistant Circuit Attorney, City of                 16   your opportunity for a review of your bond conditions if

     St. Louis, State of Missouri.                                           17   you so choose.     You're entitled under Rule 3301 to a
                       The Defendant was present by video link and           18   review of your bond following your incarceration.      Having

     was represented by Tyson Cole, Assistant Public Defender.               19   said that, I would remind you that you're in a public
                        Don Kirby, Bond Commissioner.                        20   environment.    I would discourage you from getting into any

                                                                             21   specifics about your case unless you are otherwise
                                                                             22   counseled by your attorney.      Do you understand?
                                                                             23             THE DEFENDANT:     Okay.
                   DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR                  24             THE COURT:     Pardon me.
                          OFFICIAL COURT REPORTER
                      CITY OF ST. LOUIS CIRCUIT COURT                        25             THE DEFENDANT:     Yes.
                      TWENTY-SECOND JUDICIAL CIRCUIT
                                                                                                                                                  2




1                  THE COURT:   All right.   Mr. Fischbach, you may          1              MR. KIRBY:     Correct.
2    proceed.                                                                2              THE COURT:    Does the complaining witness wish to

3                  MR. FISCHBACH:   Thank you, Your Honor.      First,       3    address the Court at this time?
4    the state requests the Court take judicial notice of the                4              MR. FISCHBACH:     No, Your Honor.
5    court file, including the probable cause statement.                     5              THE COURT:     Thank you.    All right.   Mr. Cole.

6                  THE COURT:   So noted.                                    6              MR. COLE:    Yes, Your Honor.   First, I would like

7                  MR. FISCHBACH:   Your Honor, based on this event,         7    to draw attention to the fact Mr. Logan is currently
8    officers responded to a domestic disturbance where they                 8    charged with a misdemeanor, only a misdemeanor currently.

9    discovered the victim K.B. who stated that the defendant                9    On the other criminal history the state has brought up, he

10   had placed his hands around her neck and pushed her into a              10   has been released under personal recognizance.        He is
11   wall.    The state also points out the defendant's criminal             11   currently on drug classes.    He had to miss a class today,

12   history which includes a robbery second from 2013, and a                12   because he got picked up late last night.    He has shown up

13   pair of pending charges, a possession of a controlled                   13   to every court date and probation officer meeting even
14   substance and unlawful use of a weapon from 2019 and                    14   when he is working at other jobs around the country.
15   resisting arrest creating a substantial risk of injury for              15             THE COURT:     I didn't hear you.
16   2019.                                                                   16             MR. COLE:    All court dates previously and every

17                 For the bond commissioner in the case, is there           17   probation officer meeting.
18   anything I missed?                                                      18             THE COURT:    What did you say about a job around

19                 MR. KIRBY:   We show the same thing.   He has one         19   the country?
20   felony conviction and two pending felony cases.                         20             MR. COLE:    That was a previous job he held from

21                 THE COURT:   He has two pending felony cases?             21   2014 and 2017.     That job moved around the country.     He
22                 MR. KIRBY:   Resisting arrest by fleeing and              22   still made every court date.     Currently he is employed.
23   possession of a controlled substance and UUW possession.                23   From Ms. Krantz's knowledge, he is employed as a painter.

24                 THE COURT:   Pardon me.    Pending.    Not                24   She can't remember the name of the company.     If the Judge

25   convictions?                                                            25   would like to ask about that.
                                                                         3                                                                        4


                                                                                               Dixon v. City of St. Louis, 04254
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1029 of 1116 PageID #:
                                     8059
1                 THE COURT:    Go ahead.                                   1    Mr. Logan is the mother -- no.
2                 MR. COLE:    Mr. Logan, my name is Tyson Cole.            2               THE COURT:    He said no.
3    Where is it you're currently employed?                                 3               MR. COLE:    He's been participating in drug
4                 THE DEFENDANT:     I worked last week at Express          4    classes.   I was brought to attention Mr. Ryan Smith
5    Temp Service.     I didn't like the job I was assigned to.             5    interviewed Mr. Logan with St. Louis Health Integrated
6    They say give them a two-day notice.         I worked Monday,          6    Network.   If he would have anything to say, I would ask
7    Tuesday, and Wednesday.        I was actually looking for job          7    permission for Mr. Smith to speak.
8    placement today.                                                       8               THE COURT:    That's fine.
9                 MR. COLE:    What job do you have as a painter?           9               MR. SMITH:   Good afternoon.    I don't really have

10                THE DEFENDANT:    I'm not working as a painter.   I       10   anything other than what's been stated at this time.
11   was working side jobs as a painter.         I work at Express          11   Other than there are some services we can link him up with

12   Temp Service Express Employees on Delmar.       I worked three         12   in order to improve his employment.       Mission St. Louis is

13   days last week.     I didn't like the job I was on.       They         13   a program I think very highly of that provides classes
14   gave me a replacement.        I put my two days on.   I'm going        14   five days out of the week.    Three of those days they're in

15   to find me another job I like.                                         15   the class a half day.    The other two they actually link

16                MR. COLE:    Your Honor, also to the counselor's          16   you up with an internship with an opportunity to become a

17   knowledge, he could stay, if released on recognizance,                 17   permanent placement.
18   with his brother or cousin.       I have addresses for those.          18              THE COURT:    Are you city probation parole?
19   Mr. Logan also has a six-year-old son he takes care of and             19              MR. SMITH:   No.   I'm working with the screening

20   sees on weekends and also Tuesdays, Wednesdays, and                    20   process down over at the jail.
21   Thursdays.    He takes him to the ball practices and attends           21              THE COURT:    Thank you.
22   every game.                                                            22              MR. SMITH:    We also have connections over at
23                THE COURT:    Is the mother of the six-year-old           23   Employment Connections that can also link him up.
24   son the same as the complaining witness?                               24              MR. COLE:    Your Honor, we would be seeking
25                MR. COLE:    I do not have any knowledge.                 25   Mr. Logan be released on a personal recognizance order, as

                                                                        5                                                                         6




1    well as stay away order, as well as 10 percent of his                  1                              CERTIFICATE
2    current bond.     Nothing further, Your Honor.                         2               I, Dawn L. McTeer, Certified Court Reporter,
3                 THE COURT:   Thank you.   I'm showing the bond is         3    do hereby certify that I am an official court reporter for

4    at $2,500 cash only.                                                   4    the Circuit Court of the City of St. Louis; that on January

5                 MR. COLE:    To my knowledge that's correct.              5    27, 2020, I was present and reported all the proceedings had

6                 (There was a discussion off the record.)                  6    in the case of STATE OF MISSOURI, Plaintiff, vs. DARVIS D.

7                 THE COURT:    Hearing all the evidence and the            7    LOGAN, Defendant, Cause No. 2022-CR00286.
8    argument of counsel, and based on the available                        8               I further certify that the foregoing pages
9    information made available to the Court, including the                 9    contain a true and accurate reproduction of the
10   allegation contained in the probable cause statement, and              10   proceedings.
11   the pending caseload of the defendant, specifically                    11
12   1922-CR871 possession of a controlled substance and                    12
13   unlawful use of a weapon, as well as 1922-CR285 resisting              13
14   arrest both of which are pending in the 22nd Judicial                  14
15   Circuit, when the defendant was arrested on the present                15                   /s/Dawn L. McTeer
16   charge allegedly occurring on January 26th in the City of              16                  ___________________________________________
                                                                                                 Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
17   St. Louis where an injury allegedly occurred, the Court                17                                     CCR #429

18   opts not to change the conditions of bond at this time.                18
19   We're off the record.                                                  19
20                                                                          20
21                                                                          21
22                                                                          22
23                                                                          23
24                                                                          24
25                                                                          25
                                                                        7                                                                         8


                                                                                            Dixon v. City of St. Louis, 04255
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1030 of 1116 PageID #:
                                     8060




      EXHIBIT 210
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1031 of 1116 PageID #:
                                     8061
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS                1                              JANUARY 28, 2020
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge                     2                 THE COURT:     We're on the record which should
                                                                           3    reflect this is Cause 2022-CR304, State of Missouri versus
     STATE OF MISSOURI,                  )
                                         )                                 4    Nore, N-O-R-E, Edmond.        Mr. Edmond appears in court with
                 Plaintiff,              )
                                         )                                 5    the benefit of legal assistance, Andy Sottile, Esquire.
          vs.                            )   Cause No. 2022-CR00304
                                         )                                 6    The State of Missouri is represented by Nicholas
     NORE KENNELL EDMOND,                )
                                         )                                 7    Fischbach.     Mr.Edmond is charged with multiple counts,
                 Defendant.              )
                                                                           8    including domestic assault two, kidnapping second degree,

                           BOND REVIEW HEARING                             9    armed criminal action, and unlawful use of a weapon.          His

                 On the 28th day of January, 2020, the                     10   bond is currently set at $100,000 cash only.         Pursuant to

     above-entitled cause came on regularly for hearing before             11   Rule 33, Mr. Edmond is entitled to a bond review of the
     the Honorable Thomas C. Clark II, Judge of Division 16B of            12   bond conditions at this time.
     the Twenty-Second Judicial Circuit in the City of St.                 13                Mr. Edmond, can you hear me?
     Louis.                                                                14                THE DEFENDANT:     Yes, sir.
                      The State of Missouri was represented by             15                THE COURT:   You're represented by Mr. Sottile.

     Nicholas Fischbach, Assistant Circuit Attorney, City of               16   I identified him on the record previously.        Mr. Sottile is

     St. Louis, State of Missouri.                                         17   your attorney for this proceeding only.          He's entered a
                      The Defendant was present by video link and          18   limited appearance on your behalf.          I encourage you to
     was represented by Andy Sottile, Attorney at Law.                     19   listen to him before you speak or say anything publicly.

                                                                           20   You're in an open forum.      You're being recorded.   Anything
                       Mr. Victor Kelly, Bond Commissioner.
                                                                           21   you say can be held against you.      Do you understand?   Keep

                                                                           22   your voice up.
                                                                           23                THE DEFENDANT:     Yes, sir.
                  DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR                 24                THE COURT:     Thank you.    Mr. Edmond or
                          OFFICIAL COURT REPORTER
                     CITY OF ST. LOUIS CIRCUIT COURT                       25   Mr. Fischbach, you may proceed.
                      TWENTY-SECOND JUDICIAL CIRCUIT
                                                                                                                                                    2




1                MR. FISCHBACH:    Thank you, Your Honor.    First,        1                 MR. FISCHBACH:    Your Honor, the last picture is

2    the state asks the Court to take judicial notice of the               2    the picture she sent in to show what she looked like
3    court file.                                                           3    preinjury.
4                THE COURT:    Granted.      So ordered.                   4                 THE COURT:     Anything further?
5                MR. FISCHBACH:     Thank you, Your Honor.    On or        5                 MR. FISCHBACH:     Your Honor, based on the
6    about January 17th, 2020, the state is alleging that the              6    allegations and nature of the charges, the state believes

7    victim and defendant were in an ongoing romantic                      7    the defendant presents a clear and convincing danger at

8    relationship.    Were in the defendant's car at which time            8    least to the victim and potentially to the victim's
9    the defendant began yelling and striking the defendant or             9    family, and would recommend the current hundred thousand

10   the victim in the head.      The victim attempted to exit the         10   cash only bond stand.
11   car and was placed in a headlock.         At which time the           11                THE COURT:   Mr. Sottile, anything at this time?

12   defendant began exhibiting a black 9-millimeter handgun               12                MR. SOTTILE:     Yes, Your Honor.   Thank you.    We

13   and threatened to kill the victim.        She asked to be taken       13   would ask the Court to consider lowering the bond.
14   back to her home and he refused.        The defendant drove to        14   Mr. Nore has a stable home plan.         He would live with his

15   Chouteau and South Wharf and stated to the victim this is             15   grandmother.    He's a high school graduate.       He does have

16   where I'm going to bury you.     At which time he told her to         16   Job Corps training and EMT training, masonry and
17   exit the car.     He eventually let her go home on the                17   carpentry.    He has no prior convictions.       He's currently

18   condition telling no one what happened or he would kill               18   employed full time for America Staffing as a CNA.             He
19   her and her family.      The victim, in addition to the               19   works 40 hours a week.        I believe the Court could order,

20   emotional damage, suffered a swollen jaw and laceration on            20   as a condition of bond, a GPS monitoring and stay away
21   her upper lip.    Had to be hospitalized for the injuries to          21   from the victim on the case.       I would submit to the Court

22   her jaw.    Your Honor, we do have some pictures of the               22   that the state hasn't proven beyond clear and convincing

23   injuries.                                                             23   evidence that Mr. Nore is a danger to the community, or he

24               THE COURT:   Did you show those to Mr. Sottile?           24   would not appear in court.       For those reasons I would ask

25               MR. SOTTILE:     Yes.                                     25   the Court to consider reducing the bond.         I would also --

                                                                       3                                                                            4


                                                                                             Dixon v. City of St. Louis, 04298
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1032 of 1116 PageID #:
                                     8062
1    he would be referred to the caseload of a representative           1    orders that there's no change in the bond conditions at

2    of St. Louis Integrated Health Network if he were to make          2    this time.
3    any kind of bond.                                                  3                Mr. Edmond, you're going to have to retain an

4               THE COURT:   You showed me the four photographs         4    attorney.    As I told you, Mr. Sottile was here temporarily

5    of the complaining witness.    Did she have a statement to         5    for you.    You'll have to get an attorney for your next
6    make at this time?                                                 6    court appearance which will be one week from today,
7               MR. FISCHBACH:    She did not, Your Honor.     A        7    February 4.    If you bond out, your next court date would

8    voice mail was left for her.     Victim Services has not           8    be February 28, Division 26, at 9:15.
9    heard back.                                                        9                THE DEFENDANT:     They lying on me, man.     They
10              THE COURT:   The Court has considered whether any       10   don't know who I am, and what I do, and what I have.         I
11   of the following additional conditions of release are              11   can't get no help.
12   required pursuant to Rule 33.01.     Based on the available        12               THE DEPUTY:      Listen to what the Judge says.
13   information and after taking into consideration the court          13               THE COURT:    I'm sorry to have to tell you that.

14   file, including the probable cause statement, the nature           14   Do you have any questions at this time?     If not, I'm going

15   and circumstances of the offense charged, specifically the         15   to have to excuse you.       I have other people waiting.
16   allegations in this matter, as well as the four                    16               THE DEFENDANT:    I do have some questions.   Can I

17   photographs presented to the Court by the state, among             17   please get my bond reduced?
18   other things, reflecting a slight amount of bleeding in            18               THE COURT:    I told you I'm denying that at this

19   the victim's lip, the weight of the evidence against the           19   time.   In addition, the Court is extremely concerned about

20   defendant, the defendant's record of convictions which are         20   the allegation of a weapon being involved in this matter.

21   none.   However, the state further documents he has a prior        21
22   arrest for domestic assault fourth degree in January 2018          22
23   in Jefferson County, and shortly thereafter April 11,              23
24   2018, for domestic assault third and violation of an order         24
25   of protection, likewise, from Jefferson County.    The Court       25
                                                                    5                                                                          6




1                              CERTIFICATE
2               I, Dawn L. McTeer, Certified Court Reporter,
3    do hereby certify that I am an official court reporter for

4    the Circuit Court of the City of St. Louis; that on January

5    28, 2020, I was present and reported all the proceedings had

6    in the case of STATE OF MISSOURI, Plaintiff, vs. NORE
7    KENNELL EDMOND, Defendant, Cause No. 2022-CR00304.
8               I further certify that the foregoing pages
9    contain a true and accurate reproduction of the
10   proceedings.
11
12
13
14
15                    /s/Dawn L. McTeer
16                  ___________________________________________
                     Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
17                                     CCR #429

18
19
20
21
22
23
24
25
                                                                    7


                                                                                          Dixon v. City of St. Louis, 04299
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1033 of 1116 PageID #:
                                     8063




      EXHIBIT 211
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1034 of 1116 PageID #:
                                     8064
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge

     STATE OF MISSOURI,                )
                                       )
                 Plaintiff,            )
                                       )
          vs.                          )    Cause No. 2022-CR00008
                                       )              2022-CR00305
                                       )
                                       )
                 Defendant.            )

                            BOND REVIEW HEARING
                 On the 28th day of January, 2020, the
     above-entitled cause came on regularly for hearing before

     the Honorable Thomas C. Clark II, Judge of Division 16B of

     the Twenty-Second Judicial Circuit in the City of St.
     Louis.
                       The State of Missouri was represented by
     Nicholas Fischbach, Assistant Circuit Attorney, City of
     St. Louis, State of Missouri.
                       The Defendant was present by video link and

     was represented by Andy Sottile, Attorney at Law.

                        Mr. Victor Kelly, Bond Commissioner




                  DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR
                         OFFICIAL COURT REPORTER
                     CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT




1                             JANUARY 28, 2020                            1    anything even if it's in your own defense, please listen

2                THE COURT:   We're on the record.    This is Cause       2    closely to Mr. Sottile.
3    2022-CR8 and 2022-CR305.      Is it        ?                         3               Having said all that, Mr. Fischbach, you may
4                THE DEFENDANT:         .                                 4    proceed.
5                THE COURT:                 .   Mr.     appears in        5               MR. FISCHBACH:   Thank you, Your Honor.   First,

6    court via video link and with the benefit of legal                   6    the state requests the Court to take judicial notice of
7    assistance, Andy Sottile, Esquire.         Mr.      , in the         7    the court file.
8    previous cause number is charged with one count of                   8               THE COURT:   Granted.   So ordered.
9    tampering with a motor vehicle first degree, and one count           9               MR. FISCHBACH:   Certainly, Your Honor.     Your
10   of possession of a controlled substance, both of which are           10   Honor, in the 305 case, officers were on routine patrol
11   Class D felonies.      The bond in both is $15,000 or                11   and ran a license plate of a vehicle, and it indicated
12   10 percent cash.     In the cause ending 305, the defendant          12   that the license plate was not registered to that vehicle.

13   is charged with unlawful use of a weapon.         The bond in        13   There was no record of a license.     They curbed the
14   that matter is set at 50,000 cash only.                              14   vehicle.   As soon as they did so, the passenger door
15               Mr.       , as I indicated, Mr. Sottile is in the        15   opened and the defendant attempted to exit.      When he was

16   courtroom, and has entered his limited appearance for                16   requested to stay inside, the officer heard him sit down

17   today's proceeding only.      Do you understand that?                17   and saw him sit down and heard him say go, go, drive off.

18               THE DEFENDANT:    Yes, sir.                              18   At the officer's request, the driver turned the car off.

19               THE COURT:    I would strongly encourage you to          19   The defendant was constantly reaching into his right
20   listen to any instructions he may have for you.         I say        20   pocket and did so even after officers requested him to
21   that because you're in a public forum in an open                     21   stop.   When he was asked to exit the vehicle, he deposited

22   environment, and anything you say can be held against you.           22   a loaded firearm on to the seat which the officers took
23   You're being recorded.      Do you understand that?                  23   into custody and discovered it was a loaded Taurus
24               THE DEFENDANT:    Yes, sir.                              24   9-millimeter.    Upon running the defendant's pedigree
25               THE COURT:    Before you're inclined to say              25   information, they discovered he does have prior felony
                                                                      3                                                                       4


                                                                                           Dixon v. City of St. Louis, 04293
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1035 of 1116 PageID #:
                                     8065
1    convictions.                                                          1    Illinois, manufacturing or delivering a controlled
2               In the eight case, officers were on covert                 2    substance.    That was in 1999.    He had 12 months probation

3    patrol and observed a vehicle that had been reported                  3    on that.
4    stolen earlier that day.      They followed the vehicle and           4                 THE COURT:     Thank you.   Anything further from
5    were able to spike trap the vehicle.          The defendant who       5    the state?
6    was driving got out and ran, but was apprehended.         Along       6                 MR. FISCHBACH:     Your Honor, the only thing
7    the route he had run, there was discovered a bag which                7    further from the state is that the state would request, if

8    contained cocaine base.      When advised that he was under           8    Your Honor modifies the bond, that there be a stay away
9    arrest, the defendant made statements to indicate that the            9    order put in place for the cause number eight victim and

10   cocaine base was also his.                                            10   the location where the offense is alleged to have taken
11              Turning to his criminal history, Your Honor.               11   place which specifically is                          .
12   The state shows that he has a conviction for assault                  12                THE COURT:     Mr. Sottile, you may proceed.
13   third, possession of a controlled substance, two counts of            13                MR. SOTTILE:    Thank you, Your Honor.      I would

14   possession of a controlled substance from 2010.          A 2001       14   note, Your Honor, some of those convictions are considered

15   conviction for distribution, a count of possession of a               15   old.   I don't believe the state can verify this.        He's not

16   controlled substance, a count of tampering with a motor               16   on probation now.
17   vehicle first.                                                        17                MR. KELLY:     He's not on probation.
18              THE COURT:     These are all convictions?                  18                MR. SOTTILE:    He's not on supervision.      He's a

19              MR. FISCHBACH:       Yes, Your Honor.                      19   lifelong city resident.       He works full time for

20              THE COURT:     Or pleas of guilt?                          20                       .     Works seven days a week.    Has two
21              MR. FISCHBACH:       Another possession.     Another       21   children.     11th grade education.      Two children.
22   count of possession of a controlled substance and a                   22   Mr.        , how long have you been employed by
23   pending -- I apologize.     That is the ongoing case.    I will       23
24   defer to the bond commissioner in case I missed any.                  24                THE DEFENDANT:     For a year.
25              MR. KELLY:    We, Judge, also show a conviction in         25                MR. SOTTILE:    Do you still have that job right

                                                                       5                                                                            6




1    now, do you believe?                                                  1                 MR. SOTTILE:    Where is that at?   Is that in the

2               THE DEFENDANT:       I think so.                           2    city or county?
3               MR. SOTTILE:     Did you have it right before you          3                 THE DEFENDANT:     The city.
4    got locked up?                                                        4                 THE COURT:    After taking judicial notice of the

5               THE DEFENDANT:       Yes, sir.                             5    court file, considering the arguments of counsel, as well

6               MR. SOTTILE:     Your Honor, I would submit to the         6    as the evidence that was presented to the Court, the Court

7    Court that the Court could order GPS as a condition of                7    has also considered whether any of the following
8    bond.    Let me have one moment, Your Honor.                          8    additional conditions of release are required pursuant to

9               THE COURT:     Take your time, Andy.                       9    Rule 33.     Based on available information, the Court has

10              MR. SOTTILE:     Mr.       , if the Court would            10   taken into consideration the nature and circumstances of

11   impose a bond of $500, would you be able to make that?                11   the offense charged, the weight of the evidence against

12              THE DEFENDANT:       Yes, sir.                             12   the defendant, the defendant's family ties, employment,
13              MR. SOTTILE:     Thank you.      For those reasons,        13   financial resources, the length of his residence in the

14   Your Honor, I would ask the Court to consider either                  14   community, his record of appearance at court appearances,

15   releasing Mr.           or setting a low bond.      I don't           15   and whether the defendant was on probation, parole, or
16   believe the state has clear and convincing evidence that              16   released pending trial at the time of the offense date.
17   he is a danger to the community or he would not appear in             17   In addition, the Court has taken into consideration the

18   court.   Let me ask one other question, Your Honor.                   18   extensive criminal history of this defendant.            No less
19              THE COURT:     Sure.                                       19   than five felony pleas of guilt or convictions in the
20              MR. SOTTILE:   Mr.        , where do you live right        20   State of Missouri, and, in addition, a separate felony
21   now?                                                                  21   finding of guilt in the State of Illinois.
22              THE DEFENDANT:    I currently stay at                      22                For those collective reasons, the Court finds
23   with my girlfriend.                                                   23   that the defendant shall be detained pending trial no bond

24              MR. SOTTILE:     Is that a house or apartment?             24   allowed.     The Court has determined upon clear and
25              MR. SOTTILE:     That's a two-family flat.                 25   convincing evidence that no combination of nonmonetary
                                                                       7                                                                            8


                                                                                             Dixon v. City of St. Louis, 04294
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1036 of 1116 PageID #:
                                     8066




1    conditions and monetary conditions will secure the safety         1                              CERTIFICATE
2    of the community or other persons, including but not              2               I, Dawn L. McTeer, Certified Court Reporter,
3    limited to the crime victims and the witnesses.                   3    do hereby certify that I am an official court reporter for

4                 Mr.    , your next court date will be one week       4    the Circuit Court of the City of St. Louis; that on January

5    from today, February 4, at 10:30 A.M.     It's your               5    28, 2020, I was present and reported all the proceedings had

6    responsibility to maintain an attorney between now and            6    in the case of STATE OF MISSOURI, Plaintiff, vs.
7    that time.    If you wish to apply for the services of the        7                   , Defendant, Cause Nos. 2022-CR00008,
8    public defender's office, you'll have to fill out an              8    2022-CR00305.
9    application and follow up with their processing of your           9               I further certify that the foregoing pages
10   desire to have them represent you.                                10   contain a true and accurate reproduction of the
11                                                                     11   proceedings.
12                                                                     12
13                                                                     13
14                                                                     14
15                                                                     15
16                                                                     16                    /s/Dawn L. McTeer
17                                                                     17                   ___________________________________________
                                                                                             Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
18                                                                     18                                      CCR #429

19                                                                     19
20                                                                     20
21                                                                     21
22                                                                     22
23                                                                     23
24                                                                     24
25                                                                     25
                                                                   9                                                                       10




                                                                                       Dixon v. City of St. Louis, 04295
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1037 of 1116 PageID #:
                                     8067




      EXHIBIT 212
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1038 of 1116 PageID #:
                                     8068
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge

     STATE OF MISSOURI,                )
                                       )
                  Plaintiff,           )
                                       )
            vs.                        )    Cause No. 2022-CR00244
                                       )
     TIMOTHY LAROY COX                 )
                                       )
                  Defendant.           )

                           BOND REVIEW HEARING
                  On the 29th day of January, 2020, the
     above-entitled cause came on regularly for hearing before

     the Honorable Thomas C. Clark II, Judge of Division 16B of

     the Twenty-Second Judicial Circuit in the City of St.
     Louis.
                      The State of Missouri was represented by
     Nicholas Fischbach, Assistant Circuit Attorney, City of
     St. Louis, State of Missouri.
                      The Defendant was present by video link and

     was represented by Andy Sottile, Attorney at Law.

                       Mr. Don Kirby, Bond Commissioner




                  DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR
                         OFFICIAL COURT REPORTER
                     CITY OF ST. LOUIS CIRCUIT COURT
                     TWENTY-SECOND JUDICIAL CIRCUIT




1                              JANUARY 29, 2020                          1                THE COURT:   You can seek the assistance of the

2                 THE COURT:   We're on the record which should          2    public defender's office which means you have to fill out

3    reflect this is 2022-CR244, State of Missouri versus                3    an application, or you can retain a private attorney.
4    Timothy Cox.    Mr. Cox appears in court with the benefit of        4    Like I said, it's your responsibility to retain an
5    legal assistance, Andy Sottile, Esquire.       Let the record       5    attorney.    Do you understand?
6    reflect that the State of Missouri is represented by                6                THE DEFENDANT:    Yes.
7    Assistant Circuit Attorney Nicholas Fischbach, Esquire.             7                THE COURT:   I also mentioned Mr. Sottile is
8                 Mr. Cox is charged with a three-count                  8    present in court, because I encourage you to follow his
9    indictment, burglary second degree, stealing, and property          9    direction about what, if anything, you should say keeping

10   damage second degree, the last two counts being                     10   in mind that you're in an open forum.       You're being
11   misdemeanors.    Mr. Cox has a bond currently set at $15,000        11   recorded, and anything you say can be held against you.

12   cash only.                                                          12   Do you understand?
13                Mr. Cox, this is your bond review or detention         13               THE DEFENDANT:    Yes, sir.   Yes, sir.   I
14   proceeding pursuant to Rule 33.        You heard me identify        14   appreciate that.    The 06 section.    06 very well
15   your attorney, Mr. Sottile, as present in court, did you            15   recognized.    Thank you.    Thank you very much.
16   not?                                                                16               THE COURT:   Mr. Fischbach, you may proceed.
17                THE DEFENDANT:   Yes, I did.                           17               MR. FISCHBACH:   Thank you, Your Honor.   First,

18                THE COURT:   Thank you.    I say that to you,          18   the state requests that the Court take judicial notice of

19   because he's representing you in a limited capacity for             19   the court file.
20   today only.     Do you know that?                                   20               THE COURT:   Granted.    So ordered.
21                THE DEFENDANT:   Okay.    Yes, I do.                   21               MR. FISCHBACH:   Thank you, Your Honor.   In this

22                THE COURT:   Thank you.    So any future court         22   case two police officers responded to a vintage clothing

23   proceedings it's your responsibility to retain an                   23   shop, Found by the Pound, located at 3232 South Grand
24   attorney.     You understand?                                       24   Boulevard, burglary in the building.      When they arrived,

25                THE DEFENDANT:   Yes, sir.                             25   they discovered the business' front glass door had been

                                                                     3                                                                        4


                                                                                          Dixon v. City of St. Louis, 04303
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1039 of 1116 PageID #:
                                     8069
1    smashed.     They were provided video surveillance that                   1    Is that consistent?
2    depicted the defendant who smashed the glass door.           They         2               MR. KIRBY:   We show four, Judge.    The stealing I

3    observed him enter the store, remove several items and                    3    believe is a misdemeanor.
4    leave.     The manager later saw the defendant wearing the                4               THE COURT:   Pardon me.     Four prior felony pleas

5    items of clothing which were distinctive.           The police            5    of guilt and/or convictions and one misdemeanor.
6    officers were able to recognize the defendant when they                   6               MR. KIRBY:     Correct.
7    made contact with him from the video.        When arrested, they          7               THE COURT:     Thank you.    Mr. Sottile, you may
8    found several described items in the pocket of the jacket                 8    proceed.
9    he was wearing as described by the store manager as having                9               MR. SOTTILE:     Thank you, Your Honor.
10   been stolen.                                                              10              THE COURT:     Pardon me.    I really apologize.
11                Turning now to the defendant's criminal history.             11   Does the victim wish to address me?
12   The state shows a 2012 attempted tampering with a motor                   12              MR. FISCHBACH:     Your Honor, there is a victim
13   vehicle.    A 2001 distribution, manufacturing or production              13   impact statement.
14   or attempt to do so or possess with intent to distribute a                14              THE DEFENDANT:     Judge --
15   controlled substance.         A 2001 count of the same.     Two           15              THE COURT:     Mr. Cox, if you could please not
16   counts of that from 2001, different cause numbers.            A           16   make any statements at this point.       I'll talk to you in a

17   single count from 2000 of unlawful use of a weapon, and a                 17   second.    Thank you.   Mr. Sottile, you may proceed.
18   count from 2000 of stealing.                                              18              MR. SOTTILE:     Mr. Cox or Mr. Clark, Mr. Cox,
19                I will now turn to the bond commissioner in case             19   where are you staying right now?
20   I missed anything.                                                        20              THE DEFENDANT:     Where am I staying?
21                MR. KIRBY:   One of those distribution charges               21              MR. SOTTILE:     Do you have a home address?
22   also had a UUW attached to it.                                            22              THE DEFENDANT:    Yeah, I got more than one home

23                THE COURT:   According to the probable cause                 23   address.
24   statement, it appears to be there are five different                      24              MR. SOTTILE:     What's an address where you're
25   felony cause numbers of pleas of guilt and/or convictions.                25   staying at?
                                                                           5                                                                          6




1                 THE DEFENDANT:    Let's see.   We have right around          1               MR. SOTTILE:    Are you on any kind of medication

2    the corner -- it's not Hall.        Findlay and Addison.                  2    right now?
3                 DEFENSE ATTORNEY:     Who do you stay there with?            3               THE DEFENDANT:    I know that's an open exam.      I

4                 THE DEFENDANT:     Not Addison.     Right up the             4    don't need yellow, red Tylenol.        Ice water.    Water.
5    street.     Around the corner.     That's what?                           5    Public water.
6                 MR. SOTTILE:     Who do you stay there with?                 6               MR. SOTTILE:    Mr. Cox, thank you.      Your Honor,

7                 THE DEFENDANT:     I said St. Patrick's Center               7    I'd ask the Court to consider making the bond 10 percent.

8    right around the corner.                                                  8    I think it's a surety right now.
9                 MR. SOTTILE:     St. Patrick's Center?                       9               THE DEFENDANT:     Man whatever.
10                THE DEFENDANT:     Yeah.   That's the last time I            10              DEFENSE ATTORNEY:     The government, the state
11   came into court.                                                          11   hasn't proven by clear and convincing evidence that
12                MR. SOTTILE:     You're not on any kind of                   12   Mr. Cox would be a danger to the community or would not
13   probation right now or parole?                                            13   appear in court.    For those reasons I'd ask the Court to

14                THE DEFENDANT:     No, sir.    Working man.   I work         14   consider modifying the bond.
15   with the city Department of Safety and Cleaning,                          15              THE COURT:     Thank you, Mr. Sottile.    The Court

16   environmental staff, as well as the state department.             I       16   has considered whether any of the following conditions of

17   call myself a DOC number like a 10881844.                                 17   release are required pursuant to Rule 33.        Based on the

18                MR. SOTTILE:     Are you a veteran, Mr. Cox?                 18   available information, including but not limited to the
19                THE DEFENDANT:     Yes, sir.                                 19   testimony provided by the defendant, the victim impact
20                MR. SOTTILE:     What branch of the military?                20   statement provided to the Court in writing, as well as
21                THE DEFENDANT:     Green Beret.                              21   after taking judicial notice of the court file, including

22                MR. SOTTILE:     Green Beret?                                22   the probable cause statement, as well as the defendant's

23                THE DEFENDANT:     Yeah.                                     23   extensive prior criminal history, based on the available

24                DEFENSE ATTORNEY:     Are you on any kind of --              24   information, the Court has taken into account the nature

25                THE DEFENDANT:    It was called like the barretta.           25   and circumstances of the offense charged, the weight of

                                                                           7                                                                          8


                                                                                                 Dixon v. City of St. Louis, 04304
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1040 of 1116 PageID #:
                                     8070




1    the evidence against the defendant, including but not             1                              CERTIFICATE
2    limited to video surveillance, and according to the state         2               I, Dawn L. McTeer, Certified Court Reporter,
3    even wearing some of the stolen property that was later           3    do hereby certify that I am an official court reporter for

4    recovered both on the defendant and on his person, the            4    the Circuit Court of the City of St. Louis; that on JANUARY

5    weight of the evidence against the defendant, the                 5    29, 2020, I was present and reported all the proceedings had

6    defendant's family ties, employment, financial resources,         6    in the case of STATE OF MISSOURI, Plaintiff, vs. TIMOTHY

7    and the length of his residence in the community, as well         7    LAROY COX, Defendant, Cause No. 2022-CR00244.
8    as his prior military service, and as previously indicated        8               I further certify that the foregoing pages
9    the extensive criminal history, the Court orders the              9    contain a true and accurate reproduction of the
10   defendant to be detained without bond pending trial.    The       10   proceedings.
11   Court has determined upon clear and convincing evidence           11
12   that no combination of nonmonetary conditions and monetary        12
13   conditions will secure the safety of the community or             13
14   other people, including but not limited to the crime              14
15   victims and the witnesses.                                        15                   /s/Dawn L. McTeer
16             Mr. Cox, you heard me order you detained without        16                  ___________________________________________
                                                                                            Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
17   bond pending trial.   Your next court date is one week from       17                                     CCR #429

18   today, February 5, in the same courtroom.      Like I             18
19   explained to you before, it's your responsibility to              19
20   retain an attorney.   If you wish to seek the assistance of       20
21   the public defender's office, you do need to fill out an          21
22   application and follow up on processing.     Subsequent to        22
23   that your next court date will be March 26th or, pardon           23
24   me, March 2 at 9:15 in Division 26, Mr. Sottile.     Thank        24
25   you, Mr. Cox.   Good luck to you.                                 25
                                                                   9                                                                       10




                                                                                       Dixon v. City of St. Louis, 04305
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1041 of 1116 PageID #:
                                     8071




      EXHIBIT 213
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1042 of 1116 PageID #:
                                     8072
                                                                                1



  1             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                               STATE OF MISSOURI
  2                    Honorable Calea Stovall-Reid, Judge
  3

  4    STATE OF MISSOURI,                  )
                                           )
  5                      Plaintiff,        )
                                           )
  6              vs.                       )    Cause No. 2022-CR00306
                                           )
  7    CLEO JACKSON,                       )
                                           )
  8                      Defendant.        )
  9

 10                                 BOND HEARING

 11                                 February 3, 2020

 12

 13
       FOR THE PLAINTIFF:                  FOR THE DEFENDANT:
 14
       Mr. Jonathan Phipps                 Mr. Terence Niehoff
 15    Assistant Circuit Attorney          Niehoff & Hufty
       1114 Market Street, #401            818 Lafayette Avenue
 16    St. Louis, MO 63101                 St. Louis, MO 63104

 17

 18

 19

 20

 21

 22

 23                KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                             OFFICIAL COURT REPORTER
 24                     CITY OF ST. LOUIS CIRCUIT COURT
                        TWENTY-SECOND JUDICIAL CIRCUIT
 25
                                                    Dixon v. City of St. Louis 05039
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1043 of 1116 PageID #:
                                     8073
                                                                                2



  1                THE COURT:        Mr. Niehoff, are you the only one that

  2    has a regular seven-day hearing?

  3                MR. NIEHOFF:       Yes.

  4                THE COURT:       Okay, so we'll do Mr. Niehoff's first.

  5    What's the person's name again?

  6                MR. NIEHOFF:       Cleo Jackson.

  7                SHERIFF:     Good afternoon, Your Honor.

  8                THE COURT:       Good afternoon. May we do Cleo

  9    Jackson first, please?

 10                MR. PHIPPS:     Judge, so you know, I have victims

 11    present on Mikella Moore, Leon Bobo and Ted Buckner.

 12                THE COURT:       Okay, so you want to do those next; is

 13    that why you're telling me?

 14                MR. PHIPPS:     Yes, ma'am, if we can.

 15                SHERIFF:     Present, Your Honor, Cleo Jackson.

 16                THE COURT:       All right. Mr. Niehoff, you may

 17    proceed.

 18                MR. NIEHOFF:       Your Honor, this was set last week.

 19    We continued it because we were hired basically the same day

 20    as the hearing. Mr. Jackson is charged with assault one and

 21    armed criminal action. He has no prior convictions. He

 22    works full time at Pi Pizza in University City, lives with

 23    his mother and grandmother. He's lived there for five

 24    years. He also graduated from the Innovative Concept

 25    Academy.
                                                    Dixon v. City of St. Louis 05040
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1044 of 1116 PageID #:
                                     8074
                                                                                3



  1                This is a situation where it was essentially an

  2    argument over -- he was on his way to pick up his sister at

  3    Shady Jack. He got into an argument with someone who was

  4    blocking the street and then backed down the street.

  5                My client, if you look on the probable cause

  6    statement, is 5 foot tall and 105 pounds, and the victim was

  7    quite a bit larger. He was -- the victim was shot one time

  8    I believe in the wrist. His bond right now is set at

  9    $50,000 cash only. I would ask the Court to consider

 10    $30,000, 10 percent. Mr. Jackson is able to make that.

 11                Certainly this is a situation where the community

 12    itself is not in danger. Mr. Jackson's had local counsel.

 13    He has no failures to appear, so appearance will not be an

 14    issue. I think that bond would assure his appearance and

 15    would assure the safety of the community, and we could take

 16    it to trial from there.

 17                THE COURT:       Mr. Phipps?

 18                MR. PHIPPS:     Your Honor, first I would ask if

 19    Mr. Niehoff could enlighten us as to the defendant's

 20    financial resources. I understand he works full time at Pi

 21    Pizza.

 22                MR. NIEHOFF:       Yes, I just indicated he could

 23    handle a $30,000, 10 percent bond. I'm saying that's what

 24    he can handle.

 25                MR. PHIPPS:     Okay, that's the most he can handle?
                                                    Dixon v. City of St. Louis 05041
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1045 of 1116 PageID #:
                                     8075
                                                                                4



 1                 MR. NIEHOFF:      Yes.

 2                 MR. PHIPPS:      Thank you. Your Honor, in this

 3     particular case, we are dealing with an assault one and

 4     armed criminal action. As Mr. Niehoff already told you,

 5     this was a dispute over a parking space that ended in the

 6     defendant -- I'm sorry -- yeah, in the defendant pulling a

 7     gun and shooting the victim.

 8                 I think that that sort of behavior does represent

 9     a serious threat to the community at large because he was

 10    willing to lose his cool over a dispute over a parking place

 11    and shoot somebody. I mean, that's the level of aggravation

 12    you can go through any given day of the week.

 13                The State would ask that the bond be raised to

 14    $100,000 cash only with the added condition that he possess

 15    no weapons, be placed on house arrest, be placed on

 16    electronic monitoring to effectuate the house arrest and

 17    stay away from the victim.

 18                THE COURT:       Bond commissioner?

 19                COMMISSIONER KEARBEY:            Judge, we don't show any

 20    priors, and we agree with the information that Mr. Niehoff

 21    had as far as his job and background.

 22                THE COURT:       Mr. Jackson, I'm concerned about the

 23    safety of the community considering the allegations here.

 24    You are accused of losing your mind over a parking space, so

 25    I think that makes you dangerous.
                                                    Dixon v. City of St. Louis 05042
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1046 of 1116 PageID #:
                                     8076
                                                                                 5



  1                THE DEFENDANT:         Am I able to explain myself,

  2    ma'am?

  3                THE COURT:       No, I don't think your attorney wants

  4    you to make any statements because we are making a record.

  5                MR. NIEHOFF:       Judge, I think what Mr. Jackson

  6    wants to indicate was that it wasn't a matter of him losing

  7    his mind. It was a matter of the victim getting out of his

  8    car, coming up to Mr. Jackson's car, yelling at him, pulling

  9    the door open, and then Mr. Jackson having to defend

 10    himself.

 11                And Mr. Jackson is, as I indicated, a small

 12    individual. He's 5 foot, he's 105 pounds, and this

 13    individual was much larger and it was a self-defense

 14    situation. He has not had anyone ever come and try and pull

 15    him out of a car before, so I think that it's a situation

 16    where he's gone his whole life without any prior

 17    convictions, without any serious arrests. It's just a --

 18    this is a situation that is clearly not going to repeat

 19    itself.

 20                If the Court doesn't want him to drive, we'll make

 21    certain that he doesn't drive. If the Court wants him on

 22    home confinement, we'll put him on home confinement, except

 23    for perhaps work release. But it's a situation where it

 24    doesn't make a lot of sense to lock this man up. You know

 25    this is going to go to trial. It's going to take a year to
                                                     Dixon v. City of St. Louis 05043
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1047 of 1116 PageID #:
                                     8077
                                                                                6



  1    go to trial, and he's going to be locked up for a whole year

  2    for essentially what would be a self-defense situation.

  3                MR. PHIPPS:     Your Honor?

  4                THE COURT:       Yes.

  5                MR. PHIPPS:     As I'm sure Mr. Niehoff would be the

  6    first to point out, these are merely allegations at this

  7    time, and we take those allegations as they lay as

  8    represented in the probable cause statement. I would ask

  9    that we not consider any alternative facts that are

 10    presented outside of that sworn record as this isn't a

 11    trial. This isn't a time to get down to the truth of the

 12    matter of what happened or to hear affirmative defenses.

 13    I'm sure most of the defendants you see on the screen today

 14    would say that they didn't do it or they had a very good

 15    reason to do it, but this isn't a time for us to hear that

 16    case or bring in that evidence.

 17                What we have is a probable cause statement which

 18    includes the strength of the state's case, including

 19    eyewitness testimony that this is what happened, Judge. The

 20    probable cause statement doesn't include any information

 21    about any alleged aggressive actions on the part of the

 22    victim.

 23                THE COURT:       All right. Well, the Court finds that

 24    based on the probable cause statement that the Court makes a

 25    finding that there's clear and convincing evidence that no
                                                    Dixon v. City of St. Louis 05044
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1048 of 1116 PageID #:
                                     8078
                                                                                7



  1    combination of nonmonetary conditions or monetary conditions

  2    will secure the safety of the community or other person,

  3    including but not limited to other people in the community.

  4    Therefore, the Court sets the matter at no bond allowed.

  5    That concludes the record. Okay, that's it, Mr. Jackson.

  6    So your attorney can file a speedy trial request on your

  7    behalf at this point since I set it at no bond.

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                    Dixon v. City of St. Louis 05045
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1049 of 1116 PageID #:
                                     8079
                                                                                8



  1                                  CERTIFICATE

  2                I, Kristine A. Toennies, Registered Merit

  3    Reporter, Certified Realtime Reporter, and Certified Court

  4    Reporter, do hereby certify that I am an official court

  5    reporter for the Circuit Court of the City of St. Louis;

  6    that on February 3, 2020, I was present and reported all the

  7    proceedings had in the case of STATE OF MISSOURI, Plaintiff,

  8    vs. CLEO JACKSON, Defendant, Cause No. 2022-CR00306.

  9                I further certify that the foregoing pages contain

 10    a true and accurate transcription of the proceedings.

 11

 12
                         /s/ Kristine A. Toennies
 13                      _________________________________________
                         Kristine A. Toennies, RMR, CRR, CCR #769
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                    Dixon v. City of St. Louis 05046
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1050 of 1116 PageID #:
                                     8080




      EXHIBIT 214
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1051 of 1116 PageID #:
                                     8081
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS                  1                                JANUARY 30, 2020
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge                       2              THE COURT:         We're on the record which should
                                                                             3    reflect this is 2022-CR329, State of Missouri versus --
     STATE OF MISSOURI,                 )
                                        )                                    4    how do you pronounce that?
                 Plaintiff,             )
                                        )                                    5              THE DEFENDANT:                     .
           vs.                          )    Cause No. 2022-CR00329
                                        )                                    6              THE COURT:                          .   Mr.        appears
                                        )
                                        )                                    7    in open court via video link with the benefit of legal
                 Defendant.             )
                                                                             8    assistance, Kristi Flint, Esquire.          The State of Missouri

                           BOND REVIEW HEARING                               9    is represented by Assistant Circuit Attorney Nicholas
                 On the 30th day of January, 2020, the                       10   Fischbach.    Mr.            is charged and faces a one-count
     above-entitled cause came on regularly for hearing before               11   indictment resisting arrest, a Class E felony.            Currently

     the Honorable Thomas C. Clark II, Judge of Division 16B                 12   his bond is set at $10,000 cash only.
     the Twenty-Second Judicial Circuit in the City of St.                   13             Mr.             , you heard me identify your attorney

     Louis.                                                                  14   for the record, correct?
                       The State of Missouri was represented by              15             THE DEFENDANT:          Yes, sir.
     Nicholas Fischbach, Assistant Circuit Atorney, City of St.              16             THE COURT:        Thank you.    Ms. Flint represents you

     Louis, State of Missouri.                                               17   for the limited purposes of this proceeding only.            Do you

                      The Defendant was present by video link and            18   understand?
     was represented by Kristi Flint, Attorney at Law.                       19             THE DEFENDANT:          Yes.
                                                                             20             THE COURT:        In other words, she'll speak on your
                       Mr. Victory Kelly, Bond Commissioner
                                                                             21   behalf for today's proceeding, including the bond hearing

                                                                             22   which we will address momentarily.            Do you understand
                                                                             23   that?
                  DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR
                         OFFICIAL COURT REPORTER                             24             THE DEFENDANT:          Yes, sir.
                     CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT                         25             THE COURT:         Thank you.     At your future court
                                                                                                                                                         2




1    appearances, it's your obligation to retain an attorney.                1    being charged with unlawful possession of a firearm.            The

2    Do you understand?                                                      2    bond is $30,000 cash only.
3                 THE DEFENDANT:    Yes, sir.                                3              THE COURT:         Thank you for correcting me.        I
4                 THE COURT:    If you wish to apply for the                 4    obviously pulled the wrong case.            Forgive me.     Just so
5    services of the public defender, you're invited to do so.               5    we're clear for the record.          Thank you for the
6    However, it's your obligation to follow up with them and                6    clarification.      Mr.          faces a one-count indictment of

7    ensure they are properly processing your application.         Do        7    unlawful possession of a firearm, a Class D felony.              His

8    you understand?                                                         8    bond is currently set at $30,000 cash only.             Did you hear

9                 THE DEFENDANT:    Yes, sir.                                9    me say that, Mr.             ?
10                THE COURT:   If you wish to seek the services of           10             THE DEFENDANT:          Yes, sir.
11   a private attorney, you are invited to do so.            Do you         11             THE COURT:         I apologize for my error.      Forgive

12   understand?                                                             12   me.   Thank you.     Now you may proceed, Mr. Fischbach.
13                THE DEFENDANT:    Yes, sir.                                13             MR. FISCHBACH:         Thank you, Your Honor.      First,

14                THE COURT:   Thank you, Mr.       .    Ms. Flint, do       14   the state requests the Court take judicial notice of the

15   you have an announcement on behalf of your client at this               15   court file.
16   time?                                                                   16             THE COURT:         Granted and so ordered.
17                MS. FLINT:    I do, Your Honor.       On behalf of         17             MR. FISCHBACH:         Thank you, Your Honor.      In this

18   Mr.         , I would waive formal reading of the charging              18   case officers were on covert patrol when they observed two

19   instrument, and enter a plea of not guilty on his behalf.               19   vehicles traveling in tandem.            One had improper
20                THE COURT:   Hearing Mr.        is entering a plea         20   registration.    They followed the vehicles to
21   of not guilty and waiving reading of the indictment, we'll              21             where the vehicles stopped and parked.           At which

22   proceed with the bond reduction hearing.      You may proceed,          22   time the officers pulled in behind them and activated
23   Mr. Fischbach.                                                          23   their emergency equipment.        The defendant, who had exited

24                MR. FISCHBACH:   Before heading into this, I want          24   his vehicle, placed his hands in jacket pockets and walked

25   to clarify.    My records show that Mr.             is currently        25   between the two parked cars.        The officers got out of the

                                                                         3                                                                               4


                                                                                               Dixon v. City of St. Louis, 04228
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1052 of 1116 PageID #:
                                     8082
1    vehicles and requested he show his hands, at which time he            1              THE COURT:      Do you want to ask him where he
2    withdrew his hand and threw an object.          The object was        2    lives?
3    found to be a 9-millimeter semiautomatic handgun.         After       3              MS. FLINT:     Yes, sir.     Mr. Kelly, are you living

4    being Mirandized, defendant stated that he was taking the             4    at            ?   Do you live at                    ?
5    gun to his home and had thrown it into the yard, because              5              THE DEFENDANT:        Yes, ma'am.
6    he was a convicted felon.                                             6              THE COURT:      That's fine.
7                 THE COURT:    Thank you.     Ms. Flint, you may          7              MS. FLINT:     Don't talk any more about the case.

8    proceed.                                                              8    The prosecutor is in here.       He's listening to everything

9                 MS. FLINT:   Thank you.    Mr.      , can you hear       9    you're saying.     Thank you.    Your Honor, at this point, I

10   me okay?                                                              10   would ask that the Court amend this bond to 10,000
11                THE DEFENDANT:    Yes, ma'am.                            11   10 percent.
12                MS. FLINT:    Are you employed, sir?                     12             THE COURT:      Mr. Fischbach, any comments?
13                THE DEFENDANT:    Huh.                                   13             MR. FISCHBACH:        Your Honor, based on the
14                MS. FLINT:    Are you employed?     Do you have a        14   defendant's criminal history of which there are a number

15   job?                                                                  15   of convictions, including a 2011 felony possession.
16                THE DEFENDANT:   Yes, ma'am.     I get disability,       16             THE COURT:     How many convictions does he have?

17   ma'am.                                                                17   You only told me about the one that's in the probable
18                MS. FLINT:   All right.    Do you have any way of        18   cause statement.     How many convictions does he have?
19   making a bond in this case?       Do you have any money               19             MR. FISCHBACH:        I'm counting one, two, three,

20   available for that?                                                   20   four, five, six, seven, seven, including an unlawful use

21                THE DEFENDANT:    I can make a bond.                     21   of a weapon from 1999.    I turn to the bond commissioner in

22                MS. FLINT:    You can make a thousand dollars?           22   case I missed any.
23                THE DEFENDANT:    Yes.                                   23             MR. KELLY:      Judge, he didn't miss any of the
24                MS. FLINT:   Thank you.   I don't have any further       24   convictions.      The convictions are in 1999 trafficking
25   questions for the defendant at this point.                            25   drugs second, probation.     1999 unlawful use of a weapon,

                                                                       5                                                                            6




1    one year probation.       2002 possession of a controlled             1    consequence of having one lung?
2    substance.    2003 driving while license revoked, two days            2              THE DEFENDANT:        Yes.
3    confinement.     2003 driving license revoked, seven days             3              THE COURT:     You're frequently out of breath, and

4    confinement.     2004 driving license revoked, two days               4    you cannot stand for a long period of time.           Do I
5    confinement.     2012 nonsupport, five years probation.               5    understand you correctly?
6    2011, distributing, delivering, manufacturing a controlled            6              THE DEFENDANT:        Yes, sir.
7    substance, five years probation.                                      7              THE COURT:      Are you seeing a physician
8                 THE COURT:    It sounds like at least three to           8    currently?
9    four of those prior convictions are driving while license             9              THE DEFENDANT:        I was.
10   revoked.                                                              10             THE COURT:      When was the last time you saw a
11                MR. KELLY:    That's correct.                            11   physician?
12                THE COURT:    Which I do not take lightly,               12             THE DEFENDANT:        Six months ago.
13   Mr. Kelly, and another conviction for nonsupport.                     13             THE COURT:      Over the state's objection, the
14                MR. KELLY:    That's correct.                            14   request to lower the bond to $10,000 10 percent cash only

15                THE COURT:   Can I ask you is there a reason you         15   not secured, 10 percent cash only is granted.           The Court

16   needed to sit down?       Would you explain to me?                    16   finds, after considering less restrictive circumstances
17                THE DEFENDANT:   Yes, sir.   I'm short of breath.        17   under Rule 33 and taking into consideration the
18                THE COURT:    Do you have a medical condition?           18   circumstances of the offense charged, the weight of the
19                THE DEFENDANT:   Yeah, I've got one lung.    I was       19   evidence against the defendant, his family ties, and
20   shot five times.                                                      20   financial resources, as well as his length of residence in

21                THE COURT:   As a consequence of being shot, you         21   the community, and his record of convictions, the Court

22   had a lung removed or it's inoperable.         If I understand        22   grants Ms. Flint's reduction and bond to $10,000
23   you correctly, you're limited to the use of one lung?                 23   10 percent.    You'll have to come up with a housand dollars

24                THE DEFENDANT:    Yes, sir.                              24   cash to bond out.
25                THE COURT:   That restricts your mobility as a           25             THE DEFENDANT:        Yes, sir.
                                                                       7                                                                            8


                                                                                              Dixon v. City of St. Louis, 04229
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1053 of 1116 PageID #:
                                     8083




1                THE COURT:   If you do not bond out, you'll have       1                              CERTIFICATE
2    another bond detention hearing one week from today,                2               I, Dawn L. McTeer, Certified Court Reporter,
3    February 6th.    If you do bond out between now and                3    do hereby certify that I am an official court reporter for

4    February 6th, your next court date is in Division 25 on            4    the Circuit Court of the City of St. Louis; that on January

5    March 30.    It's your obligation to come back with an             5    30, 2020, I was present and reported all the proceedings had

6    attorney.                                                          6    in the case of STATE OF MISSOURI, Plaintiff, vs.

7                THE DEFENDANT:    Yes, sir.                            7                , Defendant, Cause No. 2022-CR000329.
8                THE COURT:   Thank you.                                8               I further certify that the foregoing pages
9                                                                       9    contain a true and accurate reproduction of the
10                                                                      10   proceedings.
11                                                                      11
12                                                                      12
13                                                                      13
14                                                                      14
15                                                                      15                   /s/Dawn L. McTeer
16                                                                      16                  ___________________________________________
                                                                                             Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
17                                                                      17                                     CCR #429

18                                                                      18
19                                                                      19
20                                                                      20
21                                                                      21
22                                                                      22
23                                                                      23
24                                                                      24
25                                                                      25
                                                                    9                                                                       10




                                                                                        Dixon v. City of St. Louis, 04230
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1054 of 1116 PageID #:
                                     8084




      EXHIBIT 215
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1055 of 1116 PageID #:
                                     8085
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS                1                             JANUARY 27, 2020
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge                     2               THE COURT:    We're on the record which should
                                                                           3    reflect this is 2022-CR289, State of Missouri versus
     STATE OF MISSOURI,                )
                                       )                                   4    Brandon Edwards.     Mr. Edwards appears in open court via
                 Plaintiff,            )
                                       )                                   5    video link with the benefit of legal assistance, Eric
          vs.                          )    Cause No. 2022-CR00289
                                       )                                   6    Barnhart, Esquire.   Also, let the record reflect the State
     BRANDON EDWARDS                   )
                                       )                                   7    of Missouri is represented by Nicholas Fischbach.
                 Defendant.            )
                                                                           8               Mr. Edwards, your attorney for the limited
                           BOND REVIEW HEARING                             9    purpose of this proceeding is in court.       That's
                 On the 27th day of January, 2020, the                     10   Mr. Barnhart.   You should be able to see him on the video

     above-entitled cause came on regularly for hearing before             11   link.   Let me stress to you that you're in open court.       I

     the Honorable Thomas C. Clark, II, Judge of Division 16B              12   would discourage you from saying anything about your case.

     of the Twenty-Second Judicial Circuit in the City of St.              13   I would also encourage you to follow the lead from
     Louis.                                                                14   Mr. Barnhart, like I said, who is your attorney for the
                      The State of Missouri was represented by             15   limited purpose of this proceeding.      Do you understand?

     Nicholas Fischbach, Assistant Circuit Attorney, City of               16              THE COURT:    Yes, sir.
     St. Louis, State of Missouri.                                         17              THE COURT:    In addition to your initial
                      The Defendant was present by video link and          18   appearance and arraignment, we'll also be reviewing the
     was represented by Eric Barnhart, Attorney at Law.                    19   conditions of your bond as well.      Mr. Barnhart, are you

                                                                           20   prepared to make an announcement at this time?
                       Mr. Don Kirby, Bond Commissioner
                                                                           21              MR. BARNHART:    Yes, Your Honor.    Mr. Edwards
                                                                           22   pleads not guilty.      We waive the formal reading of the
                                                                           23   complaint.
                  DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR
                         OFFICIAL COURT REPORTER                           24              THE COURT:    Thank you.   Let the record reflect
                     CITY OF ST. LOUIS CIRCUIT COURT
                     TWENTY-SECOND JUDICIAL CIRCUIT                        25   that Mr. Edwards is charged with one count of assault
                                                                                                                                                  2




1    third degree, a Class E felony.       His bond is currently set       1               MR. BARNHART:    Judge Wallach, Division 12.
2    at 25,000 or 10 percent cash.         Mr. Fischbach, you may          2               THE COURT:    Is that an SIS or SES, do you know?

3    proceed with the information relevant to the conditions               3               MR. BARNHART:    I think it's an SES.    I think
4    affecting Mr. Edwards' bond.                                          4    it's a seven-year SES.
5                 MR. FISCHBACH:   Yes, Your Honor.      First, the        5               MR. KIRBY:    Seven years SES, five years
6    state requests that the Court take judicial notice of the             6    probation.
7    court file, including the probable cause.                             7               MR. BARNHART:    On 5-2-19 there's a court order

8                 THE COURT:   Granted.                                    8    signed by Judge Wallach.    It says by agreement of parties,

9                 MR. FISCHBACH:   Your Honor, this case involves          9    the Court reinstates the defendant's probation.        They
10   the defendant assaulting a victim who, as far as the                  10   added a whole bunch of conditions.     They wanted him to do

11   victim knows, she did not know the defendant before this              11   outpatient drug court, verify attendance to the
12   event.    It escalated from words to physical interaction to          12   supervising officer.     To verify such to his counselor.
13   punches to the face which left the victim with a fractured            13   Defendant will abide by directives of the counselor.
14   bone.     Additionally, defendant admitted to punching the            14   Defendant will submit a urinalysis.      They wanted him to
15   victim.    Your Honor, the defendant does have a mother in            15   complete a psychological evaluation and treatment as
16   the area.     He is employed to our knowledge.                        16   directed by probation and parole.       That's some of the
17                THE COURT:   Why don't you -- Mr. Barnhart is            17   background.
18   here as you know.     Do you wish to call any criminal                18              THE COURT:    Thank you for delving into such
19   history to the Court's attention regarding the defendant?             19   detail, Mr. Barnhart.      I appreciate it.
20                MR. FISCHBACH:   Yes, Your Honor.      He is             20              MR. BARNHART:    Thank you.
21   currently on probation for two counts of child molestation            21              THE COURT:    Commissioner Kirby is, likewise,
22   first.                                                                22   present.   Anything additional regarding the defendant's
23                THE COURT:   Is that in the city or the county?          23   criminal history?
24                MR. BARNHART:    St. Louis County.                       24              MR. KIRBY:    No, Judge, that's it as far as
25                THE COURT:   Thank you.                                  25   probation.
                                                                       3                                                                          4


                                                                                             Dixon v. City of St. Louis, 04247
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1056 of 1116 PageID #:
                                     8086
1                 THE COURT:   Does the complaining witness wish to        1    months ago.    I have not followed up with anything further.

2    address me at this time?                                              2               MR. BARNHART:    Are you on any sort of medication

3                 MR. FISCHBACH:     Your Honor, they are not here.        3    for bipolar?
4                 THE COURT:    I'll take that as a no.                    4               THE DEFENDANT:     Yes.    Yes, sleeping aid.
5    Mr. Barnhart, anything at this time?                                  5               MR. BARNHART:    Have you been diagnosed with any

6                 MR. BARNHART:     Yes, I want to talk to                 6    sort of mental health condition?
7    Mr. Edwards real quick.        Hi, Mr. Edwards.    I'm Eric           7               THE DEFENDANT:     Well, the diagnosis was done.

8    Barnhart.    I'm representing you today only.     I'm trying to       8    It was just an evaluation.    The doctor, he pretty much did

9    get your bond reduced.       Did you follow up with some of the       9    a survey on me.     Then pretty much diagnosed me with
10   things I read to the Judge about going to basic and doing             10   bipolar and depression.
11   a psychological evaluation?                                           11              MR. BARNHART:     Okay.    Are you on any sort of
12                THE DEFENDANT:     What do you mean?    Am I             12   medication to treat your bipolar?
13   completing it?                                                        13              THE DEFENDANT:     I do not remember the name of

14                MR. BARNHART:    Just give the Court an update on        14   it.   I know that I'm on Buspar which is a sleep aid.      It's

15   some of the things you've been doing on your probation                15   a generic.
16   that might help you.                                                  16              THE COURT:    He's asking you specifically about

17                THE DEFENDANT:     I been going to basic drug            17   the bipolar disorder.    Are you on any specific medication

18   treatment.     I go once a week every Monday.        I have not       18   to address the bipolar?      You told us about the sleep
19   submitted a urinalysis in about six months.          I just           19   deprivation.     If you know, what medication are you on
20   submitted one to my PO.        Pretty much go to NA meetings.         20   regarding your bipolar disorder?
21                THE COURT:    You said NA?                               21              THE DEFENDANT:    I don't remember the name of it.

22                THE DEFENDANT:     Yes.                                  22   I am currently taking some.
23                MR. BARNHART:     What about the psychological           23              THE COURT:    Sorry for interrupting.
24   counseling or evaluation?                                             24              MR. BARNHART:     Thank you, Judge.   I'm assuming

25                THE DEFENDANT:    I went to one maybe about seven        25   you lost your job, because you were working as a courier

                                                                       5                                                                          6




1    for Lab Express.                                                      1    10 percent.    Stay away from Barnes.
2                 THE DEFENDANT:    I have not been informed that my       2               MR. FISCHBACH:     Barnes-Jewish and the victim.
3    employment has been terminated as of yet, because Barnes              3               MR. BARNHART:    Barnes-Jewish and the complaining

4    isn't the only place we pick up and deliver specimens from            4    witness.   We want a psychological evaluation.
5    and to.                                                               5               MR. FISCHBACH:    I think he's already doing that

6                 MR. BARNHART:     Where would you live if you got        6    through his probation.      Condition to obey all conditions

7    released?                                                             7    of his probation.
8                 THE DEFENDANT:     At my own residence at 10100          8               MR. BARNHART:    Basically obey all the conditions

9    Cabana Club Drive in St. Ann, Missouri.                               9    of probation on his St. Louis County case.
10                MR. BARNHART:     Is there anybody out there that        10              THE COURT:    The state is consenting to those
11   could post a 10 percent bond for you?                                 11   circumstances?
12                THE DEFENDANT:     Yes.                                  12              MR. FISCHBACH:     Yes.
13                MR. BARNHART:     Do you know how much they can          13              THE COURT:    Very well.    We're off the record.

14   afford?   Right now it's 25,000 10 percent which would mean           14   Your bond by agreement of the state has been reduced to
15   $2,500.     I could ask the Judge to lower it.       What's the       15   $10,000 10 percent, and you need to stay away from Barnes

16   most you could afford?        Possibly a thousand?                    16   Hospital and the complaining witness.
17                (There was a discussion off the record.)                 17              THE DEFENDANT:     Yes, sir.
18                MR. BARNHART:     Judge, I think we've got a             18              THE COURT:    The next court date, Mr. Barnhart,

19   consent order now based on what he can afford and talking             19   will include the -- February 3, 10:30.       The court date
20   to the circuit attorney.                                              20   he'll have to appear Division 25, 2-27 at 9:15 A.M.         Did

21                THE COURT:    Is that true, Mr. Fischbach?               21   you hear all that?
22                MR. FISCHBACH:     It is, Your Honor.                    22              THE DEFENDANT:     Yes, sir.
23                THE COURT:   Do you want to articulate that for          23
24   the record?                                                           24
25                MR. BARNHART:     Bond will be reduced to 10,000         25
                                                                       7                                                                          8


                                                                                              Dixon v. City of St. Louis, 04248
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1057 of 1116 PageID #:
                                     8087




                     1                             CERTIFICATE
                     2              I, Dawn L. McTeer, Certified Court Reporter,
                     3   do hereby certify that I am an official court reporter for

                     4   the Circuit Court of the City of St. Louis; that on January

                     5   27, 2020, I was present and reported all the proceedings had

                     6   in the case of STATE OF MISSOURI, Plaintiff, vs. BRANDON

                     7   EDWARDS, Defendant, Cause No. 2022-CR00289.
                     8              I further certify that the foregoing pages
                     9   contain a true and accurate reproduction of the
                    10   proceedings.
                    11
                    12
                    13
                    14
                    15                   /s/Dawn L. McTeer
                    16                  ___________________________________________
                                         Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
                    17                                     CCR #429

                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                                                                                        9




                                                                            Dixon v. City of St. Louis, 04249
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1058 of 1116 PageID #:
                                     8088




      EXHIBIT 216
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1059 of 1116 PageID #:
                                     8089
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge

     STATE OF MISSOURI,                )
                                       )
                 Plaintiff,            )
                                       )
           vs.                         )   Cause No. 2022-CR00342
                                       )
                                       )
                                       )
                 Defendant.            )

                            BOND REVIEW HEARING
                 On the 31st day of January, 2020, the
     above-entitled cause came on regularly for hearing before

     the Honorable Thomas C. Clark II, Judge of Division 16B of

     the Twenty-Second Judicial Circuit in the City of St.
     Louis.
                       The State of Missouri was represented by
     Nicholas Fischbach, Assistant Circuit Attorney, City of
     St. Louis, State of Missouri.
                       The Defendant was present by video link and

     was represented by Tony Muhlenkamp, Attorney at Law.

                        Mr. Don Kirby, Bond Commissioner




                  DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR
                         OFFICIAL COURT REPORTER
                     CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT




1                             JANUARY 31, 2020                           1    with them.   Do you understand?
2                THE COURT:    We're on the record.    This is           2              THE DEFENDANT:    Yes, sir.
3    2022-CR342, State of Missouri versus                    .           3              THE COURT:   If you wish to pursue the services

4    Mr.         appears in open court via video link with the           4    of a private attorney, you're invited to do so as well.
5    benefit of legal assistant, Tony Muhlenkamp, Esquire, who           5    Do you understand?
6    is waving his hand at you at this time.        The State of         6              THE DEFENDANT:    Yes, sir.
7    Missouri is represented by Assistant Circuit Attorney               7              THE COURT:   Thank you.   Now, you're charged with

8    Nicholas Fischbach.                                                 8    one count of burglary second degree, a Class D felony, and

9                Mr.        , did you hear me identify your              9    one count of stealing, also a Class D felony, a two-count

10   attorney for the record?                                            10   indictment, and your bond is set at $5,000 cash only.
11               THE DEFENDANT:    Yes, sir.                             11   We're going to discuss your bond conditions momentarily.

12               THE COURT:    That's Mr. Muhlenkamp.    He's an         12   Do you understand that?
13   attorney who is going to represent you for the limited              13             THE DEFENDANT:    Yes, sir.
14   purposes of this proceeding only.       Do you understand?          14             THE COURT:   Mr. Muhlenkamp may or may not ask
15               THE DEFENDANT:    Yes, sir.                             15   you questions about your situation.     Do you understand?

16               THE COURT:    In other words, he represents you         16             THE DEFENDANT:    Yes, sir, I do.
17   for today only.      Do you understand?                             17             THE COURT:    Please resist offering any
18               THE DEFENDANT:    Yes, sir.                             18   information or saying anything unless you're directed by

19               THE COURT:    It's your obligation to come back         19   Mr. Muhlenkamp.   Do you understand?
20   with an attorney at any future court appearances.      Do you       20             THE DEFENDANT:    Yes, sir.
21   understand that?                                                    21             THE COURT:   Thank you.    In light of all that,

22               THE DEFENDANT:    Yes, sir.                             22   Mr. Muhlenkamp, do you have an announcement at this time?

23               THE COURT:    If you pursue the services of the         23             MR. MUHLENKAMP:    Yes, Judge.    On behalf of
24   public defender, you're invited to do so.     However, to do        24   Mr.      , we'll waive formal reading and enter a plea of

25   that you have to fill out an application and follow up              25   not guilty at this time, sir.
                                                                     3                                                                       4


                                                                                           Dixon v. City of St. Louis, 04288
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1060 of 1116 PageID #:
                                     8090
1                THE COURT:    Thank you.    Mr. Fischbach, you may         1    the witness.
2    proceed.                                                               2               Your Honor, additionally, the state shows a 2004

3                MR. FISCHBACH:    Thank you, Your Honor.      First,       3    conviction for trafficking in the second degree for which

4    the state requests the Court take judicial notice of the               4    the defendant received five years SES, two years probation

5    court file.                                                            5    which were revoked in 2006 for five years of confinement.

6                THE COURT:    So noted.                                    6    A 2006 possession of a controlled substance for which the

7                MR. FISCHBACH:    Thank you, Your Honor.     In this       7    defendant received five years of confinement.       And 2010

8    case police officers were contacted by a witness who                   8    distributing for which the defendant received a 10-year
9    indicated on his 911 call that he saw three men taking                 9    SES and two years of probation.
10   property from a building and was concerned that a burglary             10              I will turn to the bond commissioner in case
11   was underway.    He took a photograph of the car that was              11   there are any convictions I missed.
12   being utilized, and one of the individuals was visible in              12              MR. KIRBY:    We agree with the priors.
13   this photo.     That individual was wearing a headband                 13              THE COURT:   Does the victim wish to address the

14   flashlight and a set of distinctive clothing.           The            14   Court?
15   officers began investigating and determined that the                   15              MR. FISCHBACH:    Not at this time.
16   apartment at                                      , belonging to       16              THE COURT:    Mr. Muhlenkamp.
17   victim K.W. had been burglarized.          The items stolen            17              MR. MUHLENKAMP:    Thank you, Your Honor.
18   exceeded $750 in value.      Officers were able to locate the          18   Mr.        , can you hear me okay?
19   car the burglars had used and followed it to AC Pawn Shop              19              THE DEFENDANT:    Yes, sir.
20   where they encountered the defendant and two other                     20              MR. MUHLENKAMP:    As the Judge indicated, he
21   individuals who were attempting to pawn one of the items               21   appointed me to represent you for today only.      My goal is

22   that was stolen in the burglary.         A search of the car           22   to make sure the Judge has accurate information so he can

23   found a number of other items that had been stolen in the              23   make an informed decision about your bond.
24   burglary.    The defendant was wearing the same clothing,              24              THE DEFENDANT:    Yes, sir.
25   including a headband flashlight as in the photo taken by               25              MR. MUHLENKAMP:   I don't want to know about any

                                                                        5                                                                        6




1    of the facts of your case.        Please don't volunteer about         1               MR. MUHLENKAMP:    That's okay.     I know you're
2    the facts.     I do want to know about your background.                2    nervous.
3    Please keep your voice up and tell the truth.                          3               THE DEFENDANT:                 .
4                THE DEFENDANT:     Yes, sir.                               4               MR. MUHLENKAMP:    They both live with you and
5                MR. MUHLENKAMP:    Recently did somebody from the          5    your wife?
6    bonding office come ask you about your background from the             6               THE DEFENDANT:    Yes, sir.
7    community?                                                             7               MR. MUHLENKAMP:   You guys live there on

8                THE DEFENDANT:     Yes, sir.                               8          ?
9                MR. MUHLENKAMP:    Did you answer those questions          9               THE DEFENDANT:    Yes, sir, we do.
10   truthfully?                                                            10              MR. MUHLENKAMP:   That's where you would live if

11               THE DEFENDANT:     Yes, sir.                               11   you got out?
12               MR. MUHLENKAMP:       I'm looking at some paperwork        12              THE DEFENDANT:    Yes, sir.
13   that says you have a wife and two children; is that                    13              MR. MUHLENKAMP:    Are you currently working?
14   correct?                                                               14              THE DEFENDANT:    No, sir, not right at this
15               THE DEFENDANT:     Yes, sir.                               15   moment.
16               MR. MUHLENKAMP:       If you were released on bond,        16              MR. MUHLENKAMP:    Fair enough.     Your bond is
17   would you live with them?                                              17   currently set at $5,000 cash only.      Are you able to post

18               THE DEFENDANT:     Yes, sir, I would.                      18   that bond, sir?
19               MR. MUHLENKAMP:       What's your wife's name?             19              THE DEFENDANT:    No, sir.
20               THE DEFENDANT:                    .                        20              MR. MUHLENKAMP:   Are you able to post any bond?

21               MR. MUHLENKAMP:       How old are your children?           21              THE DEFENDANT:    I could try.     I could get out

22               THE DEFENDANT:     13 and 10.                              22   and post one.   I know I can.
23               MR. MUHLENKAMP:       What are their names?                23              MR. MUHLENKAMP:    I understand.    You've got to

24               THE DEFENDANT:              and --                         24   post it to get out.     That's what I'm asking you.    As we
25         and -- damn.       Sorry.                                        25   stand here today, do you have any financial resources to

                                                                        7                                                                        8


                                                                                              Dixon v. City of St. Louis, 04289
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1061 of 1116 PageID #:
                                     8091
1    post a bond?                                                             1    note it's all nonviolent.      The most recent one is
2               THE DEFENDANT:    No, sir.                                    2    approximately 10 years old.        It appears he did
3               MR. MUHLENKAMP:    No money in a bank account,                3    successfully complete his probation.        He's currently
4    anything like that?                                                      4    charged with a nonviolent offense also.       I would ask the

5               THE DEFENDANT:    No, sir.       I don't have a bank          5    Court to consider a recognizance bond and stay away from

6    account.                                                                 6               and victim K.W.     If the Court is not inclined

7               MR. MUHLENKAMP:    Does your wife work?                       7    to do that, I would ask the Court keep the bond where it's

8               THE DEFENDANT:    No, sir.       We was waiting on            8    at.
9    income taxes.                                                            9               THE COURT:   Is he on probation, on parole, or

10              MR. MUHLENKAMP:   Fair enough.       Mr.       , what         10   have a pending case?
11   I'm going to do here I'm going to make an argument to the                11              MR. KIRBY:   He stated to us he was.     According

12   Judge in a minute and try to get your bond reduced.           He         12   to REJIS, he is not.
13   might reduce it.   He might not.    What I'm going to tell               13              THE COURT:    Is the felony from 2005 his most
14   you, regardless of the Judge's decision, I'm going to                    14   recent prior?
15   recommend you apply for a public defender.       It appears you          15              MR. KIRBY:   2010 he had a distribution, delivery

16   don't have any money.   Regardless of what happens, you're               16   under five grams of marijuana.       He got 10 years SES, two

17   going to need a lawyer going forward.          Ask the guards            17   years probation.
18   there nicely for the paperwork.    They'll give it to you.               18              THE COURT:    He has three drug priors?
19   Sit tight.   You'll hear any second.         Argument whenever           19              MR. KIRBY:   Correct.    That was his most recent.

20   you're ready.                                                            20              THE COURT:    What's his relationship with the
21              THE COURT:   Please.                                          21   victim?
22              MR. MUHLENKAMP:    Your Honor, I'm asking the                 22              MR. FISCHBACH:    Your Honor, the state is unaware

23   Court to consider a recognizance bond in this case in                    23   of any relationship.
24   light of his lack of financial resources.         However, I do          24              THE COURT:    Where did he say he lives at?
25   understand he's got a lengthy criminal history.           I would        25              MR. MUHLENKAMP:     He lives on --
                                                                         9                                                                         10




1               MR. KIRBY:                   .                                1                                CERTIFICATE
2               MR. MUHLENKAMP:    He lives on             .    The           2               I, Dawn L. McTeer, Certified Court Reporter,
3    victim lives on         .                                                3    do hereby certify that I am an official court reporter for

4               THE COURT:   The Court has considered less                    4    the Circuit Court of the City of St. Louis; that on January

5    restrictive circumstances available to the defendant under               5    31, 2020, I was present and reported all the proceedings had

6    Rule 33.   The Court also has taken judicial notice of its               6    in the case of STATE OF MISSOURI, Plaintiff, vs.

7    court file, the probable cause statement, the defendant's                7          , Defendant, Cause No. 2022-CR00342.
8    three prior felony findings of guilt, his criminal                       8               I further certify that the foregoing pages
9    history, and the allegations in this case involving                      9    contain a true and accurate reproduction of the
10                .   The Court will restructure the bond as                  10   proceedings.
11   follows.   From $5,000 cash only to $5,000 or 10 percent                 11
12   cash only.   Report to EMASS.     That will conclude the                 12
13   conditions at this time.     If you do not bond out, your                13
14   next court date is one week from today, February 7.          Did         14
15   you hear me?                                                             15                    /s/Dawn L. McTeer
16              THE DEFENDANT:    Yes, sir.                                   16                   ___________________________________________
                                                                                                    Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
17              THE COURT:   As I explained, it will be your                  17                                      CCR #429

18   obligation to come back with an attorney even if it's as                 18
19   early as one week from today.                                            19
20              THE DEFENDANT:    Yes, sir.                                   20
21              THE COURT:   If you do successfully bond out,                 21
22   your next court date will be March 4, Division 26.                       22
23                                                                            23
24                                                                            24
25                                                                            25
                                                                         11                                                                        12


                                                                                              Dixon v. City of St. Louis, 04290
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1062 of 1116 PageID #:
                                     8092




      EXHIBIT 217
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1063 of 1116 PageID #:
                                      8093
                                                                               1



1             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                             STATE OF MISSOURI
2                    Honorable Calea Stovall-Reid, Judge
3    STATE OF MISSOURI,                  )
                                         )
4                      Plaintiff,        )
                                         )
5              vs.                       )   Cause No. 1922-CR02448-01
                                         )   Cause No. 1922-CR03584
6    DAMARKIS GARY,                      )
                                         )
7                      Defendant.        )
8
                      BOND HEARING - INITIAL APPEARANCE
9
                                  February 3, 2020
10
11
     FOR THE PLAINTIFF:                  FOR THE DEFENDANT:
12
     Mr. Jonathan Phipps                 Mr. Sam E. Poston
13   Assistant Circuit Attorney          7751 Carondelet Ave., Ste. 700
     1114 Market Street, #401            Clayton, MO 63105
14   St. Louis, MO 63101

15
16
17
18
19
20
21
22
23               KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                         OFFICIAL COURT REPORTER
24                   CITY OF ST. LOUIS CIRCUIT COURT
                     TWENTY-SECOND JUDICIAL CIRCUIT
25
                                                     Dixon v. City of St. Louis, 04375
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1064 of 1116 PageID #:
                                      8094
                                                                              2



1                 THE COURT:      All right. I'm sorry, what's your
2    name, sir?
3                 THE DEFENDANT:           Damarkis Gary.
4                 MR. POSTON:      Hello, Damarkis. I believe the
5    prosecution and I have agreed to -- well, let me go back.
6    He has two cases on the docket. One we have not discussed
7    because it's actually on no bond from Division 26, I
8    believe.
9                 MR. PHIPPS:     Line 4, Your Honor, is --
10                THE COURT:      Yeah, that would be a no bond. So I
11   mean I don't know --
12                MR. PHIPPS:     We're discussing it's actually a
13   capias out of Division 26, so I don't believe it ought to be
14   in 16B.
15                THE COURT:      Oh, okay. So it's already no bond
16   then.
17                MR. PHIPPS:     Right.
18                MR. POSTON:      The other one we already agreed to.
19                THE COURT:      Well, I don't know what the point of
20   giving him a bond on this is with your other charges are no
21   bond allowed, so even if you posted a bond on this
22   possession case, you still aren't going anywhere.
23                MR. POSTON:      Right. I was just going to change it
24   so we could -- in case we get Division 26 to agree to
25   release him, we could have --
                                                    Dixon v. City of St. Louis, 04376
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1065 of 1116 PageID #:
                                      8095
                                                                              3



1                THE COURT:       They're not going to agree to release
2    him, but you know, so be it. Whatever you all -- they've
3    made an agreement on the drug possession case evidently,
4    Mr. Gary. What is it on the drug possession?
5                MR. PHIPPS:      $5000, 10 percent cash allowed, Your
6    Honor, with a substance abuse evaluation from EMASS and
7    follow all recommendations that come out of it.
8                THE COURT:       So on the drug case it's $5000, 10
9    percent is authorized, and you have to do a drug evaluation.
10   But that means nothing unless you make bond on the other
11   case, which if that comes up while I'm in here, I'm telling
12   you now it's no bond. All right. You're done.
13               SHERIFF:      Your Honor, who would you like next?
14               THE COURT:       Who was your other one, Mr. Poston?
15               MR. POSTON:       What was the court date on --
16               THE COURT:       Oh, I forgot to say it. March 5 is
17   the long date.
18
19
20
21
22
23
24
25
                                                    Dixon v. City of St. Louis, 04377
    Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1066 of 1116 PageID #:
                                         8096
                                                                                4



1                                    CERTIFICATE
2                  I, Kristine A. Toennies, Registered Merit
3      Reporter, Certified Realtime Reporter, and Certified Court
4      Reporter, do hereby certify that I am an official court
5      reporter for the Circuit Court of the City of St. Louis;
6      that on February, I was present and reported all the
7      proceedings had in the case of STATE OF MISSOURI, Plaintiff,
8      vs. DAMARKIS GARY, Defendant, Cause Nos. 1922-CR02448-01 and
9      1922-CR03584.
10                 I further certify that the foregoing pages contain
11     a true and accurate transcription of the proceedings.
12
13
                          /s/ Kristine A. Toennies
14                        _________________________________________
                          Kristine A. Toennies, RMR, CRR, CCR #769
15
16
17
18
19
20
21
22
23
24
25
                                                       Dixon v. City of St. Louis, 04378
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1067 of 1116 PageID #:
                                     8097




      EXHIBIT 218
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1068 of 1116 PageID #:
                                      8098
                                                                              1



1             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
2                   Honorable Calea Stovall-Reid, Judge
3    STATE OF MISSOURI,                  )
                                         )
4                      Plaintiff,        )
                                         )
5             vs.                        )   Cause No. 1922-CR01046-01
                                         )
6    TOMMIE ANDERSON,                    )
                                         )
7                      Defendant.        )
8
                     BOND HEARING - INITIAL APPEARANCE
9
                                  February 6, 2020
10
11
12   FOR THE PLAINTIFF:                  FOR THE DEFENDANT:

13   Mr. Jonathan Phipps                 Mr. Chris Faerber
     Assistant Circuit Attorney          FaerberLaw, LLC
14   1114 Market Street, #401            1015 Locust Street, Suite 914
     St. Louis, MO 63101                 St. Louis, MO 63101
15
16
17
18
19
20
21
22
23               KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                         OFFICIAL COURT REPORTER
24                   CITY OF ST. LOUIS CIRCUIT COURT
                     TWENTY-SECOND JUDICIAL CIRCUIT
25
                                                     Dixon v. City of St. Louis, 04490
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1069 of 1116 PageID #:
                                      8099
                                                                             2



1                THE COURT:       All right. Who's next?
2                MR. PHIPPS:     I believe next would be line 1, Your
3    Honor, Tommie Anderson.
4                THE COURT:       Okay, you may proceed.
5                MR. PHIPPS:     Your Honor, Mr. Anderson stands
6    charged with resisting arrest, causing risk of injury or
7    death, and armed criminal action. His bond is currently set
8    at $30,000 cash only. Your Honor, I'll first ask that the
9    Court take judicial notice of its file in this case,
10   including the bond commissioner's report.
11               THE COURT:       Okay.
12               MR. PHIPPS:     Your Honor, I would next ask that
13   defense counsel perform an inquiry into the defendant's
14   financial means and community ties because this defendant
15   doesn't appear to have had an interview yet.
16               MR. FAERBER:       I'm not showing anything.
17               COMMISSIONER KELLY:           It should be scanned in by
18   now.
19                      (Discussion off the record.)
20               MR. PHIPPS:     Given our difficulty finding it,
21   could I ask that the bond commissioner then just tell us
22   about his financial means and community ties?
23               MR. FAERBER:       I can just ask him.
24               MR. PHIPPS:     Or you can ask him, either way.
25               MR. FAERBER:       I'm just showing one exhibit. Would
                                                    Dixon v. City of St. Louis, 04491
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1070 of 1116 PageID #:
                                      8100
                                                                             3



1    it be under the non-indicted number?
2                COMMISSIONER KELLY:           Judge, if you want me to, I
3    will recite --
4                THE COURT:       Please do.
5                COMMISSIONER KELLY:           Mr. Anderson stated he's a
6    lifetime resident, stays with his mother. He's been there
7    for the past eight years and single with three children.
8    Presently unemployed. He stated to us he had been employed
9    off and on since 2003 at a tire shop. He makes $100 a day
10   for a 40-hour workweek, 12th grade grad. Stated no
11   character problems, admitted to prior convictions of
12   unlawful use of a weapon and attempted robbery.
13               We do show his convictions are attempted robbery
14   in '03, five years; tampering first, resisting arrest, '03,
15   five years; possession of a controlled substance, '06, five
16   years confinement; possession of a firearm, unlawful use of
17   a weapon, 2011, five years confinement.
18               He also stated to us that he just returned from
19   federal custody, but we don't have any information on the
20   charge on that in the system.
21               THE COURT:       When did you get out of jail?
22               THE DEFENDANT:         Yesterday. I just came from the
23   federal penitentiary. I just did a ten-month violation
24   because of this case right here.
25               THE COURT:       So you were out in March when this
                                                    Dixon v. City of St. Louis, 04492
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1071 of 1116 PageID #:
                                      8101
                                                                             4



1    happened?
2                  THE DEFENDANT:       Yes, ma'am.
3                  THE COURT:     And then when did they pick you up?
4                  THE DEFENDANT:       March.
5                  THE COURT:     Oh, right away?
6                  THE DEFENDANT:       April the 2nd the federal picked
7    me up, and I took ten months for catching this violation,
8    and I just came home.
9                  THE COURT:     Well, you're about to stay a little
10   bit longer.
11                 MR. FAERBER:     Your Honor, can I ask him a couple
12   of questions?
13                 THE COURT:     You may.
14                 MR. FAERBER:     Do you have people, family or anyone
15   who can post any level of bond?
16                 THE DEFENDANT:       Yes.
17                 MR. FAERBER:     What do you think, what amount?
18                 THE DEFENDANT:       Just like 1,500, two grand.
19                 MR. FAERBER:     So if I were to ask for 20,000, 10
20   percent, do you think that's reasonable?
21                 THE DEFENDANT:       Yes.
22                 MR. FAERBER:     Your Honor, given his family
23   connections to the area, his ability to be employed, he
24   hasn't quite had the chance to go out and get the job back
25   given the fact that he just got out of federal prison, I
                                                    Dixon v. City of St. Louis, 04493
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1072 of 1116 PageID #:
                                      8102
                                                                             5



1    would ask that this Court adjust his bond to 20,000, 10
2    percent, which is the rough equivalent of $2000. He's
3    confident that somebody in his family can post that, and by
4    doing that, I would ask that this Court give him a chance to
5    show up to court, everything. He has a lot of older
6    convictions, but I'm not seeing anything to show that he is
7    unable to show up to court. In fact, he's able to show up
8    to court and get sentenced as of 17 years ago.
9                So I would just ask that Your Honor do that
10   because otherwise I do not think that it has been shown that
11   he is a flight risk or a danger to society. This case is a
12   year old, so I would just ask that Your Honor give him a
13   chance. And also, the way it's charged, my understanding is
14   the circuit attorney's office is no longer attaching the
15   armed criminal action to felony fleeings.
16               MR. PHIPPS:     Your Honor?
17               THE COURT:       Anderson, how long had you been out
18   before you picked up this case?
19               THE DEFENDANT:         I was in St. Louis County for
20   three years. I got locked up in '16, and I came home in '18
21   on federal probation. I was out for five months and I
22   caught this case.
23               THE COURT:       All right. The Court will set the
24   bond at 20,000 surety or 10 percent as authorized. However,
25   if you're able to have someone post the bond, you'll have to
                                                    Dixon v. City of St. Louis, 04494
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1073 of 1116 PageID #:
                                      8103
                                                                             6



1    report to EMASS once per week, that you'll be given that
2    information when you make the bond. The pretrial office
3    will give you that information on where you need to go.
4                Next court date is 2/14 for review if he's not
5    released and 3/10 in Division 26.
6                MR. PHIPPS:     Your Honor, I realize that you
7    weren't interested in hearing a rec before, but might I ask
8    that we at least add the conditions of the GPS and no
9    weapons given that he was --
10               THE COURT:       I'm not going to add GPS. I said he
11   had to report to EMASS once a week.
12               MR. PHIPPS:     Yes, Your Honor.
13               THE COURT:       And he's not supposed to have weapons
14   anyway because he's a felon, but we'll go ahead and add that
15   condition. You can check that box if you choose to.
16               MR. PHIPPS:     Thank you, Your Honor.
17
18
19
20
21
22
23
24
25
                                                    Dixon v. City of St. Louis, 04495
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1074 of 1116 PageID #:
                                      8104
                                                                             7



1                                 CERTIFICATE
2                I, Kristine A. Toennies, Registered Merit
3    Reporter, Certified Realtime Reporter, and Certified Court
4    Reporter, do hereby certify that I am an official court
5    reporter for the Circuit Court of the City of St. Louis;
6    that on February 6, 2020, I was present and reported all the
7    proceedings had in the case of STATE OF MISSOURI, Plaintiff,
8    vs. TOMMIE ANDERSON, Defendant, Cause No. 1922-CR01046-01.
9                I further certify that the foregoing pages contain
10   a true and accurate transcription of the proceedings.
11
12
                       /s/ Kristine A. Toennies
13                     _________________________________________
                       Kristine A. Toennies, RMR, CRR, CCR #769
14
15
16
17
18
19
20
21
22
23
24
25
                                                    Dixon v. City of St. Louis, 04496
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1075 of 1116 PageID #:
                                     8105




      EXHIBIT 219
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1076 of 1116 PageID #:
                                     8106
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS              1                            JANUARY 28, 2020
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge                   2               THE COURT:    We're on the record which should
                                                                         3    reflect this is 2022-CR302, State of Missouri versus
     STATE OF MISSOURI,               )
                                      )                                  4    Nicholas Crawley.    Mr. Crawley appears in open court via
                 Plaintiff,           )
                                      )                                  5    video link with the benefit of legal assistance, Andy
          vs.                         )   Cause No. 2022-CR00302
                                      )                                  6    Sottile, Esquire.   The State of Missouri is represented by
     NICHOLAS C. CRAWLEY              )
                                      )                                  7    Assistant Circuit Attorney Nicholas Fischbach.
                 Defendant.           )
                                                                         8               Mr. Crawley appears before the Court entitled to

                           BOND REVIEW HEARING                           9    a bond review pursuant to Rule 33.      Currently his bond is

                 On the 28th day of January, 2020, the                   10   set at $10,000 cash only.    Mr. Crawley is charged with one

     above-entitled cause came on regularly for hearing before           11   count of resisting arrest, a Class E felony.
     the Honorable Thomas C. Clark II, Judge of Division 16B of          12              Mr. Crawley, as I indicated before, your
     the Twenty-Second Judicial Circuit in the City of St.               13   attorney, Mr. Sottile, is in the courtroom at this time.

     Louis.                                                              14   I would encourage you to follow his directions regarding

                      The State of Missouri was represented by           15   any comments you are inclined to make.      You're in a public

     Nicholas J. Fischbach, Assistant Circuit Attorney, City of          16   environment.   You're being recorded.     Anything you say can

     St. Louis, State of Missouri.                                       17   be held against you at a future time.        Please listen to
                      The Defendant was present by video link and        18   the guidance of Mr.     Sottile.    I'll also convey to you
     was represented by Andy Sottile, Attorney at Law.                   19   he's representing you for the limited purposes of this
                                                                         20   proceeding only.    Thank you.
                       Mr. Victor Kelly, Bond Commissioner
                                                                         21              THE DEFENDANT:     Yes, sir.
                                                                         22              THE COURT:    Thank you for indicating you
                                                                         23   understand.    I appreciate that.     Mr. Fischbach, you may
                  DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR
                         OFFICIAL COURT REPORTER                         24   proceed.
                     CITY OF ST. LOUIS CIRCUIT COURT
                     TWENTY-SECOND JUDICIAL CIRCUIT                      25              MR. FISCHBACH:    Thank you.     Your Honor, first

                                                                                                                                               2




1    and foremost, the state asks the Court to take judicial             1    posted bond of $5,000 10 percent.       He has a court date.

2    notice of the court file.                                           2               THE COURT:    Is that in St. Louis County?
3                 THE COURT:   Granted and so ordered.                   3               MR. KIRBY:    St. Louis County.    The second case

4                 MR. FISCHBACH:   Your Honor, on or about               4    is St. Louis County, 19SL-CR06037, an additional case of

5    1-26-2020, police officers were advised that they had a             5    stealing fourth within 10 years.      He received a personal

6    stolen car in the area of 15th and Washington.      When they       6    recog on that case.     Court appearance is on March 12th,
7    attempted to stop the vehicle, the defendant took off               7    2020.
8    weaving in and out of traffic at a high rate of speed,              8               THE COURT:    Thank you.     Anything further from
9    driving in an incorrect lane and ignoring traffic signals.          9    the state?
10   Officers followed the vehicle and managed to -- I                   10              MR. FISCHBACH:     Your Honor, the only thing
11   apologize.    The vehicle was curbed in the 2300 block of           11   further from the state is the state understands he has an

12   Delmar at which time an arrest was effectuated.                     12   issue with fentanyl.    If Your Honor grants him a bond, the

13                The defendant does have a criminal history.            13   state would request it contain a substance abuse
14   Specifically a 2014 case of stealing in the third degree,           14   evaluation.
15   and another 2014 case theft over $500, less than $25,000,           15              THE DEFENDANT:    I have a bed date at the 7th at

16   which he received four years confinement.      A 2013 theft         16   Bridgeway.
17   and stealing of a credit card, fraudulent use of a credit           17              THE COURT:    I told you make sure you listen to

18   card.    He received five years of probation which was              18   Mr. Sottile before you speak.       Mr. Sottile, you may
19   revoked.   And a 2011 possession of a controlled substance.         19   proceed.
20                I'll refer to the bond commissioner in case I          20              MR. SOTTILE:     Your Honor, I spoke with the
21   missed anything.                                                    21   representative.     He does, indeed, have a bed date of
22                MR. KIRBY:   Judge, we also show he has a 2010         22   February 7th at Bridgeway.     As a condition we ask he be
23   case theft less than $500.    He had two years of probation         23   ordered to enter that treatment facility.       He could live

24   on that.    He does have two pending cases.    First one is         24   with his parents after he finishes any kind of treatment.

25   19SL-CR02210, stealing fourth offense within 10 years.    He        25   They live in St. Louis County.      He does have a job at a

                                                                     3                                                                         4


                                                                                           Dixon v. City of St. Louis, 04296
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1077 of 1116 PageID #:
                                     8107
1    construction company he's worked for on and off for the              1    counselor.
2    past five years, Hof Construction.      He's currently not on        2               THE COURT:   What do you mean Daryl Harris is my

3    any supervision right now.                                           3    counselor?
4                THE COURT:     He's not on probation any longer?         4               THE DEFENDANT:    I was going to outpatient.    21

5                MR. SOTTILE:    I don't have any information that        5    day outpatient starts on the 7th.
6    he is.                                                               6               MR. SOTTILE:     Who does Daryl Harris work for,
7                MR. KIRBY:     No, Your Honor.                           7    Bridgeway?
8                MR. SOTTILE:    We'd ask the Court to consider the       8               THE DEFENDANT:     Bridgeway, yes.
9    pretrial release commissioner's recommendation was 12,500            9               THE COURT:     What's the bed date again?
10   at 10 percent.   GPS would be an option in this situation.           10              THE DEFENDANT:     7th.
11   I think, if the Court were to consider those conditions,             11              MR. SOTTILE:     If you were to consider bond
12   they would assure the safety of the community, and also              12   you -- I haven't done this before.       It could be
13   would ensure he make all court appearances.     Probably most        13   retroactive.   It wouldn't go into effect until the 7th or

14   importantly, is St. Louis Integrated Health Network is               14   the day before so he wouldn't have a time where he's not

15   involved and has a bed date for him at Bridgeway.                    15   getting services or treatments.
16               THE COURT:     What prompted him to pursue the           16              THE COURT:     Let's go off the record.
17   Bridgeway bed date?                                                  17              (There was a discussion off the record.)
18               MR. SOTTILE:     Mr. Crawley, who helped you get         18              THE COURT:   We're back on the record.      Having
19   the bed date at Bridgeway?                                           19   taken into consideration the evidence presented before the

20               THE DEFENDANT:    My mom's brother and wife used         20   Court, as well as taking judicial notice of the court
21   to work at Bridgeway.      She helped me get the bed date out        21   file, the conditions of release as required pursuant to

22   of care and concern.                                                 22   3301, as the Court has explained to the parties, including

23               MR. SOTTILE:    You filled out all the paperwork         23   the defendant.   Off the record.
24   and you're ready to go?                                              24              (There was a discussion off the record.)
25               THE DEFENDANT:     Yeah.   Daryl Harris is my            25              THE COURT:     The Court is extremely concerned
                                                                      5                                                                        6




1    about his criminal history, including his pending felony             1                               CERTIFICATE
2    cases in St. Louis County.      The Court chooses to deny any        2               I, Dawn L. McTeer, Certified Court Reporter,
3    modifications to the bond at this time.       Do you have any        3    do hereby certify that I am an official court reporter for

4    questions at this time, Mr. Crawley?                                 4    the Circuit Court of the City of St. Louis; that on January

5                THE DEFENDANT:     No.                                   5    28, 2020, I was present and reported all the proceedings had

6                THE COURT:     You need to reach out to your             6    in the case of STATE OF MISSOURI, Plaintiff, vs. NICHOLAS C.

7    attorney.                                                            7    CRAWLEY, Defendant, Cause No. 2022-CR00302.
8                                                                         8               I further certify that the foregoing pages
9                                                                         9    contain a true and accurate reproduction of the
10                                                                        10   proceedings.
11                                                                        11
12                                                                        12
13                                                                        13
14                                                                        14
15                                                                        15                    /s/Dawn L. McTeer
16                                                                        16                  ___________________________________________
                                                                                               Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
17                                                                        17                                     CCR #429

18                                                                        18
19                                                                        19
20                                                                        20
21                                                                        21
22                                                                        22
23                                                                        23
24                                                                        24
25                                                                        25
                                                                      7                                                                        8


                                                                                            Dixon v. City of St. Louis, 04297
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1078 of 1116 PageID #:
                                     8108




      EXHIBIT 220
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1079 of 1116 PageID #:
                                     8109
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS                1                             JANUARY 28, 2020
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge                     2                THE COURT:     We're on the record which should
                                                                           3    reflect this is 2022-CR303, State of Missouri versus Corey
     STATE OF MISSOURI,                 )
                                        )                                  4    Brown.    Mr. Brown appears in court via video link with the
                   Plaintiff,           )
                                        )                                  5    benefit of legal assistance, Andy Sottile.        The State of
             vs.                        )   Cause No. 2022-CR00303
                                        )                                  6    Missouri is represented by Assistant Circuit Attorney
     COREY BROWN                        )
                                        )                                  7    Andrew Fischbach.     The defendant is charged with one count
                   Defendant.           )
                                                                           8    of domestic assault fourth degree.        Pursuant to Rule 33,

                            BOND REVIEW HEARING                            9    he's entitled to a bond review at this time.
                   On the 28th day of January, 2020, the                   10               Mr. Brown, I'm going to encourage you to follow

     above-entitled cause came on regularly for hearing before             11   the lead of your attorney, Mr. Sottile, and only say
     the Honorable Thomas C. Clark II, Judge of Division 16B of            12   things he directs you to say.          You're in a public
     the Twenty-Second Judicial Circuit in the City of St.                 13   environment.    Anything you say can be held against you.

     Louis.                                                                14   Do you understand?
                       The State of Missouri was represented by            15               THE DEFENDANT:      Yes.
     Nicholas Fischbach, Assistant Circuit Attorney, City of               16               THE COURT:     Mr. Sottile represents you in a
     St. Louis, State of Missouri.                                         17   limited purpose for this proceeding only.          Do you
                       The Defendant was present by video link and         18   understand that?
     was represented by Andy Sottile, Attorney at Law.                     19               THE DEFENDANT:      Yes.
                                                                           20               THE COURT:     Thank you.    You may proceed.
                        Mr. Victor Kelly, Bond Commissioner
                                                                           21               MR. FISCHBACH:     Thank you, Your Honor.      Before

                                                                           22   we begin, I believe you said my name was Andrew.            It's
                                                                           23   Nicholas Fischbach.
                   DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR
                          OFFICIAL COURT REPORTER                          24               THE COURT:     Thank you.    You may proceed.
                      CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT                       25               MR. FISCHBACH:     Your Honor, in this case on or

                                                                                                                                                    2




1    about January 26th, police officers responded to the                  1    throat matter that she attributed to the strangulation.        I

2    victim and defendant's home where they found that the                 2    also have a victim impact statement, Your Honor.
3    victim during an argument in which the victim told the                3                THE COURT:    Have you shown that to Mr. Sottile?

4    defendant she was intending to leave, the defendant                   4                MR. FISCHBACH:      Yes.
5    grabbed her by the throat and threw her to the ground                 5                THE COURT:     Can I see that, please?        Let the
6    causing her to hit her head on a piece of furniture.       The        6    record reflect that the state handed the Court a single
7    victim alleges a similar incident has occurred in the                 7    page piece of paper, one paragraph single space.            This
8    past.    Also, when she told the defendant she was planning           8    indicates she has an order of protection against the
9    on leaving, that also involved strangulation.     Your Honor,         9    defendant; is that true?
10   subsequent to the defendant's removal from the home, the              10               MR. FISCHBACH:     Your Honor, victim services has

11   victim found a bag of firearms she did not know the                   11   informed me that the victim filled one out yesterday after

12   defendant possessed.                                                  12   getting the warrant application.
13                 THE COURT:   Do they live together?                     13               THE COURT:    She applied for an ex parte order.

14                 MR. FISCHBACH:    Yes.                                  14   The ex parte order was granted.        Victim services.    Victim

15                 THE COURT:   What did she do with the bag of            15   services.    It was granted.    He has not been served with it

16   firearms?                                                             16   yet.     Thank you.   Anything further?
17                 MR. FISCHBACH:   Your Honor, she has turned it          17               MR. FISCHBACH:     Your Honor, just turning.      The

18   over.     To my knowledge, she has turned it over to the              18   defendant does not have a criminal history.       Based on the

19   police.                                                               19   escalating pattern of behavior from the defendant, the
20                 THE COURT:   Even though he isn't charged with          20   state is requesting a no bond at this time.
21   that, she's saying the bag of firearms -- even though you             21               THE COURT:     Mr. Sottile, you may proceed.
22   don't have any record belong to the defendant?                        22               MS. HAAR:    Thank you, Your Honor.   Your Honor, I

23                 MR. FISCHBACH:   Correct, Your Honor.   She found       23   would note to the Court the house is in Mr. Brown's name.

24   them in his closet.        The victim during the warrant              24   It is correct his wife has moved out as well.
25   application was coughing up either pus or some amount of              25               THE COURT:     Oh, they're married.
                                                                       3                                                                            4


                                                                                             Dixon v. City of St. Louis, 04250
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1080 of 1116 PageID #:
                                     8110
1                MR. SOTTILE:    I believe so, yes.    She has moved       1                THE DEFENDANT:    Close to 60.   I work six days a

2    out.     Everything has been cleared out of the house.                2    week.
3    Everything.    She has the children.       He has no prior            3                MR. SOTTILE:     For Maryville University?
4    convictions.    He works two jobs.       He works at Maryville        4                THE DEFENDANT:     Yes.
5    University and Busch Stadium.      If there were firearms in          5                MR. SOTTILE:     Thank you.    Your Honor, I think

6    the house, basically he learned through a family member               6    he's been a Busch Stadium seasonal worker there for five

7    that everything has been completely taken out of the                  7    years.
8    house.    If there were firearms, they're gone.    We know she        8                THE COURT:   Andy, I apologize.     I'm concerned
9    gave it to the police.      I would submit to the Court he            9    about the previous incidents that have been alleged, the

10   would be a candidate for GPS.       He has a very good work           10   fact that he had the guns, and, of course, the victim
11   history.    I submit I don't believe he would be a danger to          11   impact statement that prompted her to apply for the order

12   the community or he wouldn't appear in court.      I would ask        12   of protection.    I don't find him a danger to the community

13   the Court to release him or leave the bond at 2,500 cash              13   at this time.    I'm not going to change the conditions of

14   or if the Court would consider reducing the bond to 500 or            14   the bond.    The Court has considered whether any of the
15   a thousand.                                                           15   following additional conditions of release are required

16               THE COURT:     What does he do at Maryville?              16   pursuant to Rule 33.     Based on available information, the

17               MR. SOTTILE:    I think he's been there close to          17   Court has taken into account the court file, including the

18   five years.    Mr. Brown, what do you do for Maryville                18   probable cause statement, the victim impact statement that

19   University?                                                           19   was provided to the Court, the fact that the complaining

20               THE DEFENDANT:     I'm a cook/supervisor.                 20   witness was throwing up mucous and ejecting other solution

21               MR. SOTTILE:    You said cook?                            21   and other liquids during the time of the warrant
22               THE DEFENDANT:     Cook/supervisor.                       22   application prompting injuries as a result of this
23               MR. SOTTILE:    How long have you been there?             23   incident.   Furthermore, the Court takes into consideration

24               THE DEFENDANT:     Going on two years.                    24   the allegations of the complaining witness about previous

25               MR. SOTTILE:   How many hours a week do you work?         25   acts of violence.     For all of those considerations, as
                                                                       5                                                                         6




1    well as those articulated in Rule 33.01, the bond remains             1                                 CERTIFICATE
2    unchanged at this time.                                               2                I, Dawn L. McTeer, Certified Court Reporter,
3                Mr. Brown, your next court date is in seven               3    do hereby certify that I am an official court reporter for

4    days, February 4.    If you bond out, then your next court            4    the Circuit Court of the City of St. Louis; that on January

5    date is on February 28 in Division 25.         That will be           5    28, 2020, I was present and reported all the proceedings had

6    included in your paperwork.      You'll also be responsible           6    in the case of STATE OF MISSOURI, Plaintiff, vs. COREY
7    for retaining an attorney between now and next week for               7    BROWN, Defendant, Cause No. 2022-CR00303.
8    another review of your bond.      If you wish to request the          8                I further certify that the foregoing pages
9    assistance of the public defender's office, you need to               9    contain a true and accurate reproduction of the
10   fill out an application and follow up with them about                 10   proceedings.
11   their processing technique.       Thank you.                          11
12               MR. SOTTILE:    Your Honor, that 2-4 court date,          12
13   what time would that be?                                              13
14               THE COURT:     February 4.    Unfortunately, it           14
15   doesn't start until 10:30.                                            15                     /s/Dawn L. McTeer
16               MR. SOTTILE:   The other court date 2-28, is that         16                    ___________________________________________
                                                                                                  Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
17   9:00?                                                                 17                                       CCR #429

18               THE COURT:     That's 9:15.                               18
19                                                                         19
20                                                                         20
21                                                                         21
22                                                                         22
23                                                                         23
24                                                                         24
25                                                                         25
                                                                       7                                                                         8


                                                                                            Dixon v. City of St. Louis, 04251
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1081 of 1116 PageID #:
                                     8111




      EXHIBIT 221
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1082 of 1116 PageID #:
                                     8112
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge

     STATE OF MISSOURI,                  )
                                         )
                 Plaintiff,              )
                                         )
          vs.                            )   Cause No. 2022-CR00326
                                         )
     KAREN DENISE NESBITT                )
                                         )
                 Defendant.              )

                           BOND REVIEW HEARING
                 On the 30th day of January, 2020, the
     above-entitled cause came on regularly for hearing before

     the Honorable Thomas C. Clark II, Judge of Division 16B of

     the Twenty-Second Judicial Circuit in the City of St.
     Louis.
                       The State of Missouri was represented by
     Nicholas Fischbach, Assistant Circuit Attorney, City of
     St. Louis, State of Missouri.
                     The Defendant was present by video link and

     was represented by Kristi Flint, Attorney at Law.

                       Mr. Victor Kelly, Bond Commissioner




                  DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR
                         OFFICIAL COURT REPORTER
                     CITY OF ST. LOUIS CIRCUIT COURT
                     TWENTY-SECOND JUDICIAL CIRCUIT




1                             JANUARY 30, 2020                            1              THE DEFENDANT:    Yes.
2                THE COURT:   We're on the record which should            2              THE COURT:    I explain to you, because in all
3    reflect this is 2022-CR326, State of Missouri versus Karen           3    future court appearances it's your obligation to retain
4    Nesbitt.   Ms. Nesbitt appears in court with the benefit of          4    and come back with an attorney.      Do you understand?
5    legal assistance, Kristi Flint, Esquire.         The State of        5              THE DEFENDANT:    Yes.
6    Missouri is represented by Assistant Circuit Attorney                6              THE COURT:   Thank you for answering out loud.
7    Nicholas Fischbach, Esquire.    Let the record reflect that          7    If you wish to retain the services of the public defender,

8    Ms. Nesbitt faces a two-count indictment, assault first              8    you're invited to pursue that.     If you choose to do so,
9    degree serious physical injury, a Class A felony, and                9    you have to fill out an application for their services.
10   Count II armed criminal action, an unclassified felony.              10   Do you understand?
11   Her bond is currently set at $150,000 cash only.                     11             THE DEFENDANT:    Yes.
12               Ms. Nesbitt, did you hear me identify your               12             THE COURT:   You'll also have to follow up with

13   attorney for the record?                                             13   them and ensure they're processing it.   Do you understand?

14               THE DEFENDANT:    No.                                    14             THE DEFENDANT:    Yes.
15               THE COURT:   Like I said, Kristi Flint is the            15             THE COURT:   In other words, you do not -- pardon

16   attorney today.    She's holding up her hand for you for the         16   me.   They do not automatically represent you.
17   record.                                                              17             THE DEFENDANT:    Yes.
18               THE DEFENDANT:    How you doing?                         18             THE COURT:   Thank you.    If you wish to retain
19               MS. FLINT:   Hi, Ms. Nesbitt.                            19   the services of a private attorney, you're invited to
20               THE COURT:   I can tell by your greeting you now         20   pursue that option as well.    Do you understand?
21   recognize you have an attorney representing you.                     21             THE DEFENDANT:    Yes.
22               THE DEFENDANT:    Yes.                                   22             THE COURT:    Thank you.   Now, we're going to
23               THE COURT:   Thank you.      I say that to you,          23   proceed with your bond review momentarily.      As I
24   because Ms. Flint will represent you for the limited                 24   indicated, Ms. Flint is your attorney for this proceeding.

25   purposes of this proceeding only.         Do you understand?         25   You heard me explain that obviously, correct?
                                                                      3                                                                      4


                                                                                          Dixon v. City of St. Louis, 04278
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1083 of 1116 PageID #:
                                     8113
1                THE DEFENDANT:     Yes.                                   1    move to your bond review.        Okay, Ms. Nesbitt.
2                THE COURT:    I say that to you, because I would          2                 THE DEFENDANT:    Yes.    Can I tell you something

3    encourage you to follow what, if any, instructions or                 3    else, Your Honor?
4    direction she has for you.        Do you understand?                  4                 THE COURT:    This is why I encouraged --
5                THE DEFENDANT:     Yes.                                   5                 THE DEFENDANT:    I have a grandson I have custody

6                THE COURT:    You're in an open forum.      You're        6    of.   My son is doing 65 years.
7    being recorded, and anything you say can be held against              7                 THE COURT:   I'm going to interrupt you.    This is

8    you.   Do you understand?                                             8    why I explained all of these things to you at the
9                THE DEFENDANT:     Yes.                                   9    beginning.    You'll have an opportunity to speak.      Again, I

10               THE COURT:    Thank you.                                  10   encourage --
11               THE DEFENDANT:    Can I ask a question?    Is there       11                THE DEFENDANT:     I apologize.
12   any way I can ask you a question?                                     12                THE COURT:   Thank you for saying that.     Keep in

13               THE COURT:    Sure.                                       13   mind what I said to you before.        Follow the lead of your

14               THE DEFENDANT:    Is there any way my bond can be         14   attorney, and she'll guide you through the applicable
15   lowered?                                                              15   information.
16               THE COURT:    We going to talk about that                 16                THE DEFENDANT:     Yes, sir.
17   momentarily.    Just be patient with me.                              17                THE COURT:   Thanks for being patient with me.

18               THE DEFENDANT:     Yes.                                   18   Mr. Fischbach, you may proceed.
19               THE COURT:    Ms. Flint, do you have an                   19                MR. FISCHBACH:    Thank you, Your Honor.     First,

20   announcement on behalf of your client?                                20   the state requests the Court take judicial notice of the

21               MS. FLINT:    Yes, I do, Your Honor.     I would on       21   court file.
22   behalf of my client waive the formal reading of the                   22                THE COURT:    Granted and so ordered.
23   charging instruction and enter a plea of not guilty on her            23                MR. FISCHBACH:     Your Honor, this case police
24   behalf.                                                               24   reported to an incident of shots fired where they
25               THE COURT:    Thank you.    Thank you.    Now we'll       25   discovered the victim who had been struck in the side by a

                                                                       5                                                                           6




1    bullet.    She was taken to Barnes on the day of the                  1                 MR. KELLY:    No, Your Honor.
2    shooting.    Later made a statement that she had been                 2                 THE COURT:    Thank you.     Ms. Flint.
3    standing on a vacant lot when the defendant pulled up in a            3                 MS. FLINT:    Thank you.     Ms. Nesbitt, can you
4    blue sport utility vehicle, yelled at her, and produced a             4    hear me okay?
5    handgun and shot the victim.      There were two eyewitnesses.        5                 THE DEFENDANT:     Yeah, I can hear you.
6    One was mowing grass in the area.        Reported seeing the          6                 MS. FLINT:   First off, I can understand right
7    blue vehicle and the shooting, and that witness rendered              7    now you're frustrated.        I need to point out to you that

8    aid to the victim.       Another eyewitness also reported             8    this is just your first appearance.       This is not the final

9    seeing the shooting and that witness was on the sidewalk.             9    answer whatever happens today.         You need to keep that in

10   Real-time crime center video was also obtained and                    10   mind.
11   confirmed a blue sports utility vehicle leaving the area              11                THE DEFENDANT:    Okay.   I need to get out of here

12   at a fast rate of speed with only one occupant.          The          12   and take care of my baby.        My husband can't do this by
13   victim later completed a photo lineup and identified the              13   hisself and go to work.
14   defendant as their shooter.        The defendant was also             14                MS. FLINT:    I understand, Ms. Nesbitt.      The
15   interviewed on 1-28-2020 and admitted to being in an                  15   Court is aware of that.       I want you to keep in mind this

16   argument with the victim a day prior to the shooting and              16   isn't -- today is not going to be the final answer.       Okay.

17   admitted to having a blue truck.                                      17                THE DEFENDANT:     Yes, ma'am.
18               Turning to the criminal history, Your Honor.              18                MS. FLINT:    Are you working at all?
19   The state shows a 1987 assault third.       1996 unlawful use         19                THE DEFENDANT:    Yes.    I work for a home health

20   of a weapon and stealing.       A 1999 forgery.      A 2001           20   care service.
21   possession of a controlled substance.       A 2015 possession         21                MS. FLINT:    Are you and your husband, your
22   of a controlled substance and illegal use of drug                     22   family or any other family members able to post any amount

23   paraphernalia.                                                        23   of bond?     Do you have any money available for posting
24               I'll turn to the bond commissioner in case I              24   bond?
25   missed any convictions.                                               25                THE DEFENDANT:    I have a hundred in my property.

                                                                       7                                                                           8


                                                                                             Dixon v. City of St. Louis, 04279
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1084 of 1116 PageID #:
                                     8114
1                MS. FLINT:     What about your husband?                   1    custody of my five-year-old grandson which belongs to my

2                THE DEFENDANT:     I think I have about $400 at           2    son who is doing 65 years in Illinois, Menard prison.
3    home.                                                                 3                THE COURT:    Thanks for explaining that to me.

4                MS. FLINT:    You could come up with about $500 to        4    Your husband is working obviously is your point?
5    bond out?                                                             5                THE DEFENDANT:     Yes.   My husband works.
6                THE DEFENDANT:     Yes, ma'am.                            6                THE COURT:    I didn't understand that.
7                MS. FLINT:     That would be up to the Court to           7                THE DEFENDANT:    It's a railroad factory that he

8    determine if it's enough.     If the Court finds out today he         8    worked for.     Marsh Rail Car Service.   It's in St. Peters.

9    doesn't want to reduce the amount, there will be another              9                THE COURT:    You work 40 hours a week doing the

10   bond reduction set in one week.       Do you understand that?         10   home health care?
11               THE DEFENDANT:     Yes, ma'am.                            11               THE DEFENDANT:    Yes, sir.   My grandbaby, I take

12               MS. FLINT:    Other than your grandson that you're        12   him to school in the morning.     Sometimes he catch the bus

13   taking care of, do you provide any care for any other                 13   home.   The bus let him out right in front of the house.

14   family members or children?                                           14               THE COURT:    Is he in pre-K?
15               THE DEFENDANT:     No.                                    15               THE DEFENDANT:   Yes, he's in kindergarten.   He's

16               MS. FLINT:    I don't have any further questions          16   five.   His mother is out there somewhere.       If I'm down,
17   at this time for Ms. Nesbitt.                                         17   he's going to think everybody he loves is leaving him.     He

18               THE COURT:     Thank you.                                 18   ain't going to have nobody.
19               MR. FISCHBACH:     Your Honor, we also have a             19               THE COURT:    I apologize to you.     That isn't
20   victim impact statement.                                              20   missed on me.    The problem is you're facing a very serious

21               THE COURT:    Ms. Nesbitt, am I understanding you         21   allegation.     You're facing a very serious case.
22   correctly you and your husband are the caregivers of a                22               THE DEFENDANT:    This lady and her son attacked

23   five-year-old grandson?       Is that the case?                       23   me the day before.       Nobody said nothing about that.
24               THE DEFENDANT:     Yes.   My son has 65 years in          24               MS. FLINT:    Ms. Nesbitt, again, this is your
25   prison.   He's been there four years already.      I have full        25   attorney.     You can't make any statements right now about

                                                                      9                                                                          10




1    the case.    I need you to keep your cool.                            1    offense charged, the Court denies any change to the bond

2                THE DEFENDANT:     Yes, ma'am.                            2    at this time.     I'm sorry to have to tell you that,
3                MS. FLINT:     I'm sorry.                                 3    Ms. Nesbitt.     Good luck to you.    We'll see you in a week.

4                THE COURT:    I'm not trying to provoke you.   I'm        4
5    trying to explain to you where I'm coming from.       It's not        5
6    missed on me about your concerns about your grandson.                 6
7    That's commendable you and your husband are trying to                 7
8    maintain caregiver responsibilities for him.      I don't want        8
9    to appear insensitive to you.        I don't want you to think        9
10   I'm overlooking that.      I'm sorry, ma'am.   I have to take         10
11   into consideration public safety in this issue.     I'm sorry         11
12   about what you're telling me about your confrontation with            12
13   the victim in this matter.      Ms. Flint is quite right to           13
14   discourage you from talking about that publicly.        Please        14
15   do me a favor and come back a week from today with an                 15
16   attorney.   Your next court date will be February 6th in              16
17   the same division.       Your court date following that               17
18   proceeding will be March 3 in Division 26.                            18
19               I've considered the following conditions as               19
20   required under Rule 33.       However, after taking into              20
21   consideration the court file, the probable cause                      21
22   statement, the allegations in this matter, as well as the             22
23   defendant's criminal history, as well as her length of                23
24   residence in the community, her family ties, employment,              24
25   financial resources, the nature and circumstances of the              25
                                                                      11                                                                         12


                                                                                              Dixon v. City of St. Louis, 04280
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1085 of 1116 PageID #:
                                     8115




                     1                             CERTIFICATE
                     2              I, Dawn L. McTeer, Certified Court Reporter,
                     3   do hereby certify that I am an official court reporter for

                     4   the Circuit Court of the City of St. Louis; that on January

                     5   30, 2020, I was present and reported all the proceedings had

                     6   in the case of STATE OF MISSOURI, Plaintiff, vs. KAREN
                     7   DENISE NESBITT, Defendant, Cause No. 2022-CR00326.
                     8              I further certify that the foregoing pages
                     9   contain a true and accurate reproduction of the
                    10   proceedings.
                    11
                    12
                    13
                    14
                    15                   /s/Dawn L. McTeer
                    16                  ___________________________________________
                                         Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
                    17                                     CCR #429

                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                                                                                        13




                                                                            Dixon v. City of St. Louis, 04281
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1086 of 1116 PageID #:
                                     8116




      EXHIBIT 222
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1087 of 1116 PageID #:
                                     8117
              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS                1                              JANUARY 31, 2020
                            STATE OF MISSOURI
                  Honorable Thomas C. Clark, II, Judge                     2                THE COURT:    We're on the record which should
                                                                           3    reflect that this is Cause 2022-CR214, State of Missouri
     STATE OF MISSOURI,                 )
                                        )                                  4    versus Rakeem Alston.      Mr. Alston appears in court with
                  Plaintiff,            )
                                        )                                  5    the benefit of legal assistance, Robert Taaffe, Esquire.
            vs.                         )    Cause No. 2022-CR00214
                                        )                                  6    The State of Missouri is represented by Assistant Circuit
     RAKEEM ALSTON                      )
                                        )                                  7    Attorney Nicholas Fischbach.     Let the record reflect that
                  Defendant.            )
                                                                           8    Mr. Alston faces a single count indictment of resisting
                           BOND REVIEW HEARING                             9    arrest creating a substantial risk of serious injury,
                  On the 31st day of January, 2020, the                    10   Class E felony.    His bond is set at $20,000 10 percent.
     above-entitled cause came on regularly for hearing before             11               Mr. Alston, did you hear me identify your
     the Honorable Thomas C. Clark II, Judge of Division 16B of            12   attorney on the record?
     the Twenty-Second Judicial Circuit in the City of St.                 13               THE DEFENDANT:    Yes, sir.
     Louis.                                                                14               THE COURT:    He's in the courtroom now.    Do you

                      The State of Missouri was represented by             15   understand that?
     Nicholas Fischbach, Assistant Circuit Attorney, City of               16               THE DEFENDANT:    Yes, sir.
     St. Louis, State of Missouri.                                         17               THE COURT:    I'm going to discourage you from
                      The Defendant was present by video link and          18   saying anything without his instructions or guidance to
     was represented by Robert Taaffe, Attorney at Law.                    19   the contrary.     Do you understand?
                                                                           20               THE DEFENDANT:    Yes, sir.
                       Mr. Don Kirby, Bond Commissioner
                                                                           21               THE COURT:    In other words, don't say anything

                                                                           22   unless he tells you to.      Do you understand?
                                                                           23               THE DEFENDANT:    Yes, sir.
                  DAWN L. MCTEER, RPR, CCR, MO-CSR, IL-CSR                 24               THE COURT:    You're in an open forum and you're
                         OFFICIAL COURT REPORTER
                     CITY OF ST. LOUIS CIRCUIT COURT                       25   being recorded, and everything you say can be held against
                     TWENTY-SECOND JUDICIAL CIRCUIT
                                                                                                                                                 2




1    you.    Do you understand?                                            1    which time the vehicle became disabled.         The defendant
2                 THE DEFENDANT:    Yes, sir.                              2    exited the vehicle and began running before being
3                 THE COURT:    Thank you.   Mr. Taaffe, do you have       3    apprehended by the officers and detained.
4    an announcement on behalf of your client?                             4                Your Honor, turning to the defendant's criminal

5                 MR. TAAFFE:    Yes, Your Honor.    We'll waive           5    history.    The state shows an attempted robbery in the
6    formal reading and enter a plea of not guilty.                        6    first degree and property damage first conviction as part

7                 THE COURT:    We'll proceed with review of your          7    of the same Cause No. 1722-CR04377 for which the defendant

8    bond conditions at this time, Mr. Alston.       Mr. Fischbach,        8    received an SIS on 9-13-2019 with four years probation.
9    you may proceed.                                                      9                Turn to the bond commissioner in case I missed

10                MR. FISCHBACH:    Thank you, Your Honor.   First,        10   any convictions.
11   the state requests the Court take judicial notice of the              11               MR. KIRBY:    That's the only prior we show,
12   court file.                                                           12   Judge.
13                THE COURT:    So noted.                                  13               THE COURT:    It's attempt robbery first, not
14                MR. FISCHBACH:    Your Honor, in this case               14   robbery first?
15   officers were engaging in routine patrol of St. Louis                 15               MR. KIRBY:    Correct.
16   Place neighborhood where they observed a dark blue Jeep               16               THE COURT:    He received an SIS on that?
17   Compass with expired Missouri tags.         The officers              17               MR. TAAFFE:    He did, Your Honor.
18   positioned their marked police vehicle behind the car and             18               THE COURT:    Did they nolle the ACA at the time

19   activated their lights, at which point the Jeep                       19   of the plea?
20   accelerated at a high rate of speed.         The defendant's          20               MR. TAAFFE:    I don't remember if they even had

21   vehicle nearly lost control and struck pedestrians who                21   the ACA charged.
22   were walking on a sidewalk at that time.          The vehicle         22               THE COURT:    I'm looking at the charging
23   continued at a high rate of speed and began violating                 23   document.    It was.     That was one of my probable cause.
24   multiple traffic signals.      Subsequently the defendant lost        24   The probable cause statement identifies it as robbery.
25   control of the vehicle and struck the center median at                25   That's why I pulled it up.     He's right.   It is an attempt.

                                                                       3                                                                         4


                                                                                            Dixon v. City of St. Louis, 04300
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1088 of 1116 PageID #:
                                     8118
1    He was originally charged with ACA.          Obviously it was          1              I'm sure the Court recognizes he was placed on

2    deleted at the time of the plea.         Sorry to belabor that.        2    probation in September of 2019.    Less than a month out on

3    Anything further about his criminal history?                           3    probation, and he picks up this charge.      But given that

4                 MR. KIRBY:     No, Judge.                                 4    fact, I would say that Ms. Barnett obviously knew of the

5                 THE COURT:     Thank you.    Mr. Taaffe, you may          5    arrest and decided to continue to work with him.       The
6    proceed.                                                               6    charge wasn't filed until January 17th, 2020.
7                 MR. TAAFFE:     I didn't have any memory of it,           7              When Mr. Alston was charged with the offense, he

8    Judge.   I represented him on that case.       The only thing I        8    reached out to me, because his probation officer suggested

9    would point out.     I know we're dealing with resisting               9    that he come to me.   We got Ms. Barnett telling his
10   arrest, and arguments can be made on behalf of the state               10   probationer or her probationer, hey, look, I don't want to

11   regarding the high speed chase is a valid one.         The bond        11   arrest you on this warrant.    You need to get in contact

12   is set at 10 percent.       I don't think that bond is too much        12   with your attorney and arrange for your attorney.
13   out of line given the nature of the offense.          I would          13   Indicating to me she certainly is supportive and doesn't

14   argue for reduction for Mr. Alston.                                    14   want to see Mr. Alston go back to jail or prison.   He did.

15                Here's what I would suggest.    If he was released        15   He came to me.
16   on bond, he would be living with his mother, Sharell                   16             I entered my appearance, and did notice this
17   Campbell, 1927 Benson.        Mr. Alston is 23 years old.    His       17   thing up for bond reduction hearing.    Mr. Barnett didn't

18   mother and his family are very supportive of him.           He         18   understand.   He thought, based upon what his probation
19   reports to an officer, probation officer, by the name of               19   officer was telling him, that I could go talk to the Judge

20   Ms. Barnett.     She, it's my understanding, is not                    20   and quash the warrant, and he wouldn't have to be booked

21   recommending that he be revoked on his probation despite               21   and processed.   I told him that's not the way it works.

22   the fact at this point the offense or arrest date occurred             22   You've got to be taken into custody.     You've got to go
23   on 10-13.    There's been no movement in terms of revoking             23   through the confined docket.      He said I'll turn myself
24   his probation when he was placed on his probation.      It's a         24   into my probation officer.    That's what he did.
25   fact.                                                                  25             Since he's been on supervision, other than this

                                                                        5                                                                      6




1    incident on 10-13, he's not a flight risk.          He would           1    fact that he almost struck pedestrians who were present on

2    appear in court whenever directed to.          His probation           2    the sidewalk according to the probable cause statement,
3    officer is supportive.       He is a graduate of the 12th grade        3    and, of course, the fact he's on probation on a two-count

4    of Vashon.    At the time of his arrest, he was working at             4    felony case at this time.     I apologize.   I'm not
5    Laquinta Inn, 10.20 per hour, and was enrolled in school.              5    comfortable lowering it after considering the lesser
6                 I believe, Your Honor, that given the direction           6    restrictive conditions of Rule 33.    Your next court date

7    his current life is taking, he does not represent a risk               7    is one week from today, February 7, in the same division.

8    to the community at large.         I can't tell you what the           8    Stay in touch with Mr. Taaffe, the always highly
9    outcome of the case is.        I see a likely outcome with             9    persuasive Mr. Taaffe.   Your next court date following
10   probation in this case, and ask the Court to -- I know you             10   that is March 4 in Division 26.
11   do not do secured.    A lesser bond than 20,000 10 percent.            11
12   I know you don't do secured.         Consider it at least.             12
13   Please don't raise it.                                                 13
14                THE COURT:    It's well stated, as your colleague         14
15   stated very well, identical to your argument about how                 15
16   much time is passed, which to a certain extent to me seems             16
17   to -- doesn't nullify the public safety concerns.      It does         17
18   make you wonder how much of a priority these kinds of                  18
19   cases have when someone is accused of driving at a high                19
20   rate of speed and almost striking people on a sidewalk,                20
21   and he isn't charged until two and a half months later,                21
22   almost three months later.         That's well stated as               22
23   obviously you don't miss anything, Mr. Taaffe.                         23
24                I apologize.    I'm not comfortable restructuring         24
25   it or lowering it for those two reasons.       Specifically the        25
                                                                        7                                                                      8


                                                                                            Dixon v. City of St. Louis, 04301
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1089 of 1116 PageID #:
                                     8119




                     1                             CERTIFICATE
                     2              I, Dawn L. McTeer, Certified Court Reporter,
                     3   do hereby certify that I am an official court reporter for

                     4   the Circuit Court of the City of St. Louis; that on January

                     5   31, 2020, I was present and reported all the proceedings had

                     6   in the case of STATE OF MISSOURI, Plaintiff, vs. RAKEEM

                     7   ALSTON, Defendant, Cause No. 2022-CR00214.
                     8              I further certify that the foregoing pages
                     9   contain a true and accurate reproduction of the
                    10   proceedings.
                    11
                    12
                    13
                    14
                    15                   /s/Dawn L. McTeer
                    16                  ___________________________________________
                                         Dawn L. McTeer, CCR, RPR, MO-CSR, IL-CSR
                    17                                     CCR #429

                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                                                                                        9




                                                                            Dixon v. City of St. Louis, 04302
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1090 of 1116 PageID #:
                                     8120




      EXHIBIT 223
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1091 of 1116 PageID #:
                                      8121
                                                                               1



1             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                             STATE OF MISSOURI
2                    Honorable Calea Stovall-Reid, Judge
3    STATE OF MISSOURI,                  )
                                         )
4                      Plaintiff,        )
                                         )
5              vs.                       )   Cause No. 1722-CR02771-01
                                         )
6    ANTOIN KYLES,                       )
                                         )
7                      Defendant.        )
8
                      BOND HEARING - INITIAL APPEARANCE
9
                                  February 3, 2020
10
11
     FOR THE PLAINTIFF:                  FOR THE DEFENDANT:
12
     Mr. Jonathan Phipps                 Mr. Nathan Swanson
13   Assistant Circuit Attorney          Rosenblum Schwartz & Fry
     1114 Market Street, #401            120 S. Central Ave., Ste. 130
14   St. Louis, MO 63101                 St. Louis, MO 63105

15
16
17
18
19
20
21
22
23               KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                         OFFICIAL COURT REPORTER
24                   CITY OF ST. LOUIS CIRCUIT COURT
                     TWENTY-SECOND JUDICIAL CIRCUIT
25
                                                     Dixon v. City of St. Louis, 04368
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1092 of 1116 PageID #:
                                      8122
                                                                              2



1                THE COURT:       Sir, what is your client's name?
2                MR. SWANSON:         Line 13, Antoin Kyles, Your Honor.
3                THE COURT:       Antoin Kyles.
4                SHERIFF:      Yes, ma'am. Present, Your Honor.
5                THE COURT:       All right, Mr. Kyles, your attorney is
6    here. Did you want to say something?
7                MR. SWANSON:         Your Honor, my name is Nathan
8    Swanson. I'm here from Joel Schwartz's office. We'll waive
9    formal reading of the charges and enter a plea of not guilty
10   at this time.
11               THE COURT:       Were you requesting a review of the
12   bond?
13               MR. SWANSON:         Your Honor, I think we had an agreed
14   recommendation as to that. I believe the State was going to
15   request 5000, 10 percent.
16               MR. PHIPPS:      That's correct. The State was going
17   to agree to $5000, 10 percent cash allowed with the added
18   conditions that the defendant undergo a substance abuse
19   evaluation through EMASS and follow all recommendations that
20   come out of that evaluation.
21               MR. SWANSON:         We join in that request, Your Honor.
22               THE COURT:       Do you have a lab report available?
23               MR. PHIPPS:      I'm sure I have it in the case file.
24               THE COURT:       What was the substance and what was
25   the amount?
                                                    Dixon v. City of St. Louis, 04369
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1093 of 1116 PageID #:
                                      8123
                                                                              3



1                MR. PHIPPS:      Oh, the substances were heroin and 8
2    grams of cocaine base, Judge.
3                THE COURT:       How much heroin?
4                MR. PHIPPS:      I'm not sure how much heroin. Let me
5    get into the case file and look at the lab report.
6                MR. SWANSON:         I apologize, Your Honor, I don't
7    have the lab report.
8                MR. PHIPPS:      Unfortunately, Your Honor, the case
9    is actually old enough -- it's a 1722 case -- that the lab
10   report wasn't uploaded to the online file, so I would need
11   the physical file in front of me to be able to give you that
12   information.
13               THE COURT:       Well, I think the bond that's set is
14   adequate considering the prior offenses, so the bond will
15   remain at $25,000, 10 percent.
16
17
18
19
20
21
22
23
24
25
                                                    Dixon v. City of St. Louis, 04370
 Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1094 of 1116 PageID #:
                                      8124
                                                                              4



1                                  CERTIFICATE
2                I, Kristine A. Toennies, Registered Merit
3    Reporter, Certified Realtime Reporter, and Certified Court
4    Reporter, do hereby certify that I am an official court
5    reporter for the Circuit Court of the City of St. Louis;
6    that on February 3, 2020, I was present and reported all the
7    proceedings had in the case of STATE OF MISSOURI, Plaintiff,
8    vs. ANTOIN KYLES, Defendant, Cause No. 1722-CR02771-01.
9                I further certify that the foregoing pages contain
10   a true and accurate transcription of the proceedings.
11
12
                       /s/ Kristine A. Toennies
13                     _________________________________________
                       Kristine A. Toennies, RMR, CRR, CCR #769
14
15
16
17
18
19
20
21
22
23
24
25
                                                    Dixon v. City of St. Louis, 04371
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1095 of 1116 PageID #:
                                     8125




      EXHIBIT 224
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1096 of 1116 PageID #:
                                     8126
                                                                              1



1             IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                             STATE OF MISSOURI
2                    Honorable Calea Stovall-Reid, Judge
3    STATE OF MISSOURI,                   )
                                          )
4                       Plaintiff,        )
                                          )
5              vs.                        )   Cause No. 2022-CR00385
                                          )
6    MIKELLA MOORE,                       )
                                          )
7                       Defendant.        )
8
                      BOND HEARING - INITIAL APPEARANCE
9
                                  February 3, 2020
10

11

12   FOR THE PLAINTIFF:                   FOR THE DEFENDANT:

13   Mr. Jonathan Phipps                  Mr. Eric Barnhart
     Assistant Circuit Attorney           The Law Office of Eric V.
14   1114 Market Street, #401             Barnhart, L.L.C.
     St. Louis, MO 63101                  7751 Carondelet Ave., Ste. 202
15                                        Clayton, MO 63105

16

17

18

19

20

21

22

23                KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                          OFFICIAL COURT REPORTER
24                    CITY OF ST. LOUIS CIRCUIT COURT
                      TWENTY-SECOND JUDICIAL CIRCUIT
25
                                                   Dixon v. City of St. Louis, 04418
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1097 of 1116 PageID #:
                                     8127
                                                                               2



1                 THE COURT:       Mikella Moore.
2                 SHERIFF:     What line is that?
3                 THE COURT:       That's going to be --
4                 MR. BARNHART:        14.
5                 THE COURT:       Line 14.
6                 SHERIFF:     14. Present, Your Honor.
7                 THE COURT:       All right. Ms. Moore, you're charged
8    with property damage first, trespassing in the first degree,
9    and domestic assault fourth. This is the hearing
10   considering your -- whether or not you'll be detained.
11                Mr. Phipps, you may proceed.
12                MR. PHIPPS:     Thank you, Your Honor. I first ask
13   that the Court take judicial notice of its file in this
14   case, including the bond commissioner's report.
15                THE COURT:       All right. The Court is reviewing
16   that as we speak.
17                MR. PHIPPS:     Would you like me to give you a brief
18   summary of the facts, Your Honor?
19                THE COURT:       No. The Court can review the probable
20   cause statement. If you have additional information, that's
21   what you need to tell me. I can review the probable cause
22   statement here.
23                MR. PHIPPS:     Yes, Your Honor. I'll note that the
24   defendant, according to the bond commissioner's report, has
25   lived for their entire life at their current address with
                                                    Dixon v. City of St. Louis, 04419
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1098 of 1116 PageID #:
                                     8128
                                                                              3



1    their aunt, is single, has one kid, a high school graduate
2    who works at UPS earning $14 an hour full time for the last
3    few months. My own search, clean criminal history. Your
4    Honor, I do have victims present who wish to speak on this
5    case.
6                 THE COURT:       All right. Go ahead and make your
7    statement.
8                 MS. SMILEY:      My name is Alnita Smiley. Your
9    Honor, I wanted to say, just talk about the impact of the
10   incident that happened. I don't know what's all in the
11   report, but as far as impact, there were a group of people
12   that came to my house and vandalized it. My -- I have two
13   children that were in the house. My door was kicked down
14   off the hinges, my car was damaged, and when we looked at as
15   far as my insurance company doing the assessment, it came to
16   over $10,000 worth of damage done by Mikella Moore and the
17   individuals she brought with her.
18                And also safety concern because my daughters are
19   14 and 11, and they're at the age where I'm still at work
20   and they can go home and go in the door by themselves. So
21   to know that if six or seven other people that would kick my
22   door down, come in with their gun and threaten my family
23   with my kids in the house, that's why it's serious for me,
24   Your Honor.
25                THE COURT:       Okay. Thank you so much, ma'am.
                                                   Dixon v. City of St. Louis, 04420
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1099 of 1116 PageID #:
                                     8129
                                                                              4



1                 Mr. Barnhart, are you representing Ms. Moore?
2                 MR. BARNHART:        Yes, I'm here for --
3                 THE COURT:       Oh, I'm sorry. Go ahead, sir.
4                 MR. WILLIAMS:       Lavon (ph) Williams, Your Honor.
5                 THE COURT:       Are you the child's father?
6                 MR. WILLIAMS:       Yes, ma'am.
7                 THE COURT:       Okay, go ahead.
8                 MR. WILLIAMS:       My safety concern is that she came
9    in with a group of people, came in with certain different
10   type of weapons -- a gun, a bat, crowbars -- and came in
11   destroying the property, damaging the cars, and she took
12   the -- she took our daughter that I had in my custody at the
13   time, and she came as a very threat. She's still saying
14   constant threats via text message.
15                THE COURT:       She's still sending text messages?
16                MR. WILLIAMS:       And things over social media.
17                THE COURT:       When is the last time you received a
18   message?
19                MR. WILLIAMS:       The last time I received a message
20   was roughly probably about two months ago. I just returned
21   from the United States Navy boot camp.
22                THE COURT:       But she's sending messages to your
23   fiancee?
24                MR. WILLIAMS:       Yeah, fiancee and making certain
25   statuses and different things on social media.
                                                   Dixon v. City of St. Louis, 04421
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1100 of 1116 PageID #:
                                     8130
                                                                                5



1                THE COURT:       Were any messages sent since
2    Ms. Moore's arrest?
3                MR. WILLIAMS:       No.
4                THE COURT:       All right. Did you have anything else
5    you wanted to say?
6                MR. WILLIAMS:       No.
7                THE COURT:       Thank you so much.
8                Okay, Mr. Barnhart.
9                MR. BARNHART:        Thank you, Judge. Ms. Moore, where
10   would you live if you got released?
11               THE DEFENDANT:         4211 21st Street.

12               MR. BARNHART:        I'm Eric Barnhart. I'm going to
13   represent you today only for the bond. I'm going to try my
14   best to get you out. So you've been working at UPS for the
15   last three months; is that correct?
16               THE DEFENDANT:          Yes, sir.
17               MR. BARNHART:        And could you afford -- if the
18   judge put GPS on you, could you afford the $10 a day that it
19   would cost to --
20               THE DEFENDANT:          Yes, sir.
21               MR. BARNHART:        What sort of 10 percent bond could
22   you afford if I was going to ask the judge?
23               THE DEFENDANT:          What's the bond I've got now?
24               MR. BARNHART:        Let's see, right now it's $7,500
25   cash only. Could you afford 10 percent of that?
                                                     Dixon v. City of St. Louis, 04422
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1101 of 1116 PageID #:
                                     8131
                                                                                6



1                 THE DEFENDANT:         Yes, sir.
2                 MR. BARNHART:        Okay, thank you, Ms. Moore. I'll
3    make the argument.
4                 THE COURT:       Mr. Barnhart?
5                 MR. BARNHART:        Thank you, Judge. Originally
6    pretrial release recommended $2,500, 10 percent. Ms. Moore
7    has no prior felony convictions. She's got a clean record;
8    right?
9                 COMMISSIONER KEARBEY:              Right, no priors, Judge.
10                MR. BARNHART:        No priors. An E felony is the
11   lowest level felony that you can be charged with. She said
12   she could afford the 7,500, 10 percent. Right now it's
13   75,000 cash only.
14                THE COURT:       No, it's not. It's 7,500 cash only.
15                MR. BARNHART:        I'm sorry, 7,500 cash only. So I
16   would just ask for $7,500, 10 percent, report to EMASS with
17   GPS, and that's a high bond for a first-time offender, in my
18   opinion.
19                THE COURT:       Mr. Kearbey, did you have anything you
20   wanted to add?
21                COMMISSIONER KEARBEY:              No, Judge. We show the
22   same information. She does work, live with her aunt her
23   whole life, and she has no priors.
24                THE COURT:       All right. Ms. Moore, I understand
25   you have no priors. However, you picked a whopper for the
                                                     Dixon v. City of St. Louis, 04423
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1102 of 1116 PageID #:
                                     8132
                                                                                7



1    first time to get involved in criminal activity. I mean,
2    based on the allegations, you know, you engaged in mob
3    mentality. You know, you're accused of going to the
4    residence with a group of other people, banging on the
5    doors. I don't know what the dispute was in terms of who
6    had the right to have the child at that time, but it was
7    handled improperly.
8                 I believe the bond of $7,500 cash only is an
9    appropriate bond in this case. You are working full time at
10   UPS, so I do not think that that is an unreasonable bond
11   amount for the allegations, based on the allegations that
12   were made in this case.
13                So the bond will remain at $7,500 cash. The Court
14   finds that that is a sufficient bond to assure the safety of
15   the community as well as ensure your appearances in court.
16   This is -- what you did was very serious. You damaged
17   property, worked with other people to try to break into a
18   house. The door was actually broken down. This is just
19   unbelievable.
20                THE DEFENDANT:         It was --
21                THE COURT:       Don't say anything because the
22   attorney for the State is here and the court reporter is
23   here taking down everything that's said, so I would advise
24   you not to make any responses. Bond will remain at $7,500
25   cash only. Your next court date is February 10th. You need
                                                     Dixon v. City of St. Louis, 04424
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1103 of 1116 PageID #:
                                     8133
                                                                              8



1    to hire yourself an attorney. Mr. Barnhart was only here
2    for the purposes of the bond argument, so you need to go
3    ahead and hire counsel. Your bond will be reviewed again on
4    February 10th.
5                 THE CLERK:      She needs the long date also.
6                 THE COURT:       And then Division 25, March 5 for the
7    long date. Okay, thank you, Ms. Moore.
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                   Dixon v. City of St. Louis, 04425
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1104 of 1116 PageID #:
                                     8134
                                                                              9



1                                  CERTIFICATE
2                 I, Kristine A. Toennies, Registered Merit
3    Reporter, Certified Realtime Reporter, and Certified Court
4    Reporter, do hereby certify that I am an official court
5    reporter for the Circuit Court of the City of St. Louis;
6    that on February 3, 2020, I was present and reported all the
7    proceedings had in the case of STATE OF MISSOURI, Plaintiff,
8    vs. MIKELLA MOORE, Defendant, Cause No. 2022-CR00385.
9                 I further certify that the foregoing pages contain
10   a true and accurate transcription of the proceedings.
11

12
                        /s/ Kristine A. Toennies
13                      _________________________________________
                        Kristine A. Toennies, RMR, CRR, CCR #769
14

15

16

17

18

19

20

21

22

23

24

25
                                                   Dixon v. City of St. Louis, 04426
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1105 of 1116 PageID #:
                                     8135




      EXHIBIT 225
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1106 of 1116 PageID #:
                                     8136
                                                                                1



 1              IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                              STATE OF MISSOURI
 2                    Honorable Calea Stovall-Reid, Judge
 3

 4     STATE OF MISSOURI,                  )
                                           )
 5                       Plaintiff,        )
                                           )
 6              vs.                        )   Cause No. 2022-CR00240
                                           )
 7     ANTONIO HOLT,                       )
                                           )
 8                       Defendant.        )
 9

 10
                       BOND HEARING - INITIAL APPEARANCE
 11
                                    February 5, 2020
 12

 13
       FOR THE PLAINTIFF:                  FOR THE DEFENDANT:
 14
       Mr. Jonathan Phipps                 Mr. Andrew Cortopassi
 15    Assistant Circuit Attorney          Assistant Public Defender
       1114 Market Street, #401            1114 Market Street, #602
 16    St. Louis, MO 63101                 St. Louis, MO 63101

 17

 18

 19

 20

 21

 22

 23                KRISTINE A. TOENNIES, RMR, CRR, CCR #769
                             OFFICIAL COURT REPORTER
 24                     CITY OF ST. LOUIS CIRCUIT COURT
                        TWENTY-SECOND JUDICIAL CIRCUIT
 25
                                                    Dixon v. City of St. Louis 05070
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1107 of 1116 PageID #:
                                     8137
                                                                                2



 1                 THE COURT:       Who do you have first?

 2                 SHERIFF:     Antonio Holt.

 3                 THE COURT:       All right. Antonio Holt. Good

 4     morning, Mr. Holt.

 5                 THE DEFENDANT:          Good morning. How are you doing

 6     today?

 7                 THE COURT:       I'm doing pretty good. Mr. Holt, your

 8     lawyer is here on your behalf, Mr. Cortopassi.

 9                 All right, Mr. Phipps, do you want to proceed?

 10                MR. PHIPPS:     Thank you, Your Honor. I'll first

 11    note that the defendant, Mr. Holt, stands charged with

 12    tampering with a motor vehicle. His bond is currently set

 13    at $30,000 cash or surety. I would ask the Court take

 14    judicial notice of its file in this case, including the bond

 15    commissioner's report.

 16                THE COURT:       Yes.

 17                MR. PHIPPS:     Your Honor, I would next draw the

 18    Court's attention to the defendant's criminal history, which

 19    is a fairly lengthy one. The specific things I want to draw

 20    you to, Your Honor, are the fact that starting in -- his

 21    most recent conviction was in 2014 in Cause Number

 22    1322-CR04077-01 and in Cause Number 1322-CR04080-01. The

 23    first number I gave you is for tampering first. In that

 24    case he was sentenced to 15 years confinement, which is why

 25    the previous conviction is from so long ago.
                                                    Dixon v. City of St. Louis 05071
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1108 of 1116 PageID #:
                                     8138
                                                                                 3



 1                 Before that we have another conviction for

 2     tampering first in 2009 for which he was given 13 years SES

 3     for five years. That SES probation was then revoked. In

 4     2009 in a separate cause number he was convicted of

 5     tampering first, given the same thing once again. His

 6     probation was revoked.

 7                 Going back, Your Honor, it's fairly clear that

 8     there is something of a pattern here. It's not even his

 9     only convictions are tampering in the first degree. The

 10    defendant continues stealing cars whenever he isn't locked

 11    up. As such, I believe the defendant needs some skin in the

 12    game to prevent him from keep stealing cars when he isn't

 13    imprisoned. I also have a statement from the victim, Your

 14    Honor.

 15                THE COURT:        All right.

 16                MR. PHIPPS:       Would you like me to give it to you

 17    or read it into the record?

 18                THE COURT:        You may read it.

 19                MR. PHIPPS:       And I'm sorry, I haven't shown this

 20    to you yet. Would you like to take a look first?

 21                "When you took my car, you took my ride to the

 22    doctors. It's an old car. It's a good car. And it took

 23    away my livelihood. Afterwards it was torn up and cost me a

 24    lot of money that I don't have. I really would like him to

 25    pay a price. I found drug paraphernalia in the car. I had
                                                     Dixon v. City of St. Louis 05072
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1109 of 1116 PageID #:
                                     8139
                                                                                4



 1     just gotten a prescription filled for oxycodone, and it was

 2     gone. They tore everything up, busted a hole in the trunk

 3     of the car. They took the rugs out and the glove

 4     compartment, along with my personal identification in the

 5     car. The frame of the license plate was torn out of the

 6     car. It is in bad shape. I'm concerned for my safety. I

 7     think he should remain in custody and pay for what's done."

 8                 Your Honor, in light of the victim's statement

 9     that the defendant took their personal identification, I

 10    would ask that a condition of any bond that be set be that

 11    the defendant stay away from the victim and be placed on GPS

 12    monitoring to help effectuate that stayaway. I would ask

 13    that the bond remain at $30,000 surety.

 14                THE COURT:      Mr. Cortopassi?

 15                MR. CORTOPASSI:       Thank you, Judge. Judge, I'll

 16    note that there's no charge alleged here of stealing any

 17    kind of identification or stealing a motor vehicle. The

 18    only thing Mr. Holt was caught doing was just being in the

 19    car. I would stress that this is not a violent crime. This

 20    is a crime against property.

 21                I think that Mr. Holt does have a good home plan.

 22    I spoke with his mother last week. Her name is Marlene

 23    Holt. I believe she is age 54, but I'm not positive of

 24    that. She cleans homes for a living. She lives at the

 25    complaint address where Mr. Holt would stay and was staying
                                                    Dixon v. City of St. Louis 05073
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1110 of 1116 PageID #:
                                     8140
                                                                                5



 1     prior to this. That address is 7853 Big Bend Boulevard,

 2     Apartment 1, I believe, St. Louis, Missouri 63119. She has

 3     agreed that she will sponsor Mr. Holt if he's granted a

 4     sponsored bond. We would ask you to set this bond at

 5     something affordable.

 6                 I'll reiterate that Mr. Holt is not a danger to

 7     the community. He's not out there committing violent

 8     crimes. If for some reason, Your Honor, you were worried

 9     about Mr. Holt making contact with any alleged victim, which

 10    I would say is very unlikely, you could secure that by

 11    ordering him to be placed on GPS house arrest. And because

 12    of Mr. Holt's indigence, we would ask that you waive the fee

 13    attributed to EMASS.

 14                In addition to this, just some background

 15    information on Mr. Holt, he's 37 years old. He does have a

 16    GED, and he was on his way to working as a prep cook,

 17    actually, at Charley Gitto's, which he still believes may

 18    come to fruition if he's allowed out. He is a lifetime

 19    resident of Missouri.

 20                Other than that, Judge, I'll just reiterate that

 21    there are remedies if you do find that Mr. Holt is a danger

 22    to the community, and I'll also reiterate that these are not

 23    violent crimes. So accordingly, we ask that a bond be set

 24    at $5000, 10 percent or secured, and if you see so fit to

 25    place him on GPS house arrest at 7853 Big Bend Boulevard,
                                                    Dixon v. City of St. Louis 05074
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1111 of 1116 PageID #:
                                     8141
                                                                               6



 1    stay away from victims, and anything else you deem

 2    necessary. Thank you.

 3                MR. PHIPPS:     Your Honor --

 4                THE COURT:       Mr. Holt?

 5                THE DEFENDANT:         Yes, ma'am.

 6                THE COURT:       When were you released from Department

 7    of Corrections?

 8                THE DEFENDANT:         November 8th.

 9                THE COURT:       Of 2019?

10                THE DEFENDANT:         Yes.

11                THE COURT:       Okay. And then less than a month

12    later you pick up another tampering?

13                THE DEFENDANT:         I didn't actually -- you know what

14    I'm saying? Like my lawyer said --

15                THE COURT:       Don't talk about your case.

16                THE DEFENDANT:         I was with --

17                THE COURT:       Don't talk about your case. Just

18    listen.

19                THE DEFENDANT:         I know, but allegedly I was for

20    the tampering allegedly, but -- allegedly.

21                THE COURT:       Okay. Were you going to add something

22    else, Mr. Phipps?

23                MR. PHIPPS:     I was just going to disagree with the

24    characterization of tampering with a motor vehicle is a

25    nonviolent crime. I realize that he isn't causing physical
                                                    Dixon v. City of St. Louis 05075
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1112 of 1116 PageID #:
                                     8142
                                                                                7



 1     harm to another individual, but I believe that a person's

 2     car is one of the few places that they consider to be their

 3     sanctuary, their home. To steal from a person, as you heard

 4     in the victim impact statement, does great psychological

 5     harm to them but also interferes with their ability to live

 6     their life on a daily basis. It disables them in a way that

 7     can be quite crippling, so I would ask that the Court

 8     consider the effect that this crime has on this victim in

 9     particular and on the community at large. Also that he was

 10    on parole at the time that this happened.

 11                  THE COURT:    Has your parole officer been to talk

 12    to you yet?

 13                  THE DEFENDANT:      Yes. I was supposed to go in 21

 14    days inpatient drug treatment and be put on house arrest

 15    until the outcome of the case. That's what I was supposed

 16    to be when I make bond or whatever releasing, that's what I

 17    supposed to do on parole. I got a delayed action on my

 18    parole until the outcome of the cases. I have delayed

 19    action on my paperwork of my face sheet from Probation &

 20    Parole for the delayed action until further notice.

 21                  THE COURT:    Well, Mr. Holt, the Court is concerned

 22    about you continuing to be in cars that do not belong to

 23    you. You weren't out of prison for a month before you find

 24    yourself involved in the same situation. So I'm going to

 25    set a money bond. Right now the bond is $30,000 cash only.
                                                    Dixon v. City of St. Louis 05076
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1113 of 1116 PageID #:
                                     8143
                                                                                8



 1     I'm going to set it at $30,000 secured. If you are able to

 2     get out with a bondsman, then you're going to need to report

 3     to EMASS once per week until this case is resolved. So

 4     you'll report to your parole officer, and in addition to

 5     that, you'll report to EMASS, which is located at Grand and

 6     Cherokee, once per week. That's if you're able to do the

 7     secured bond. Otherwise, you'll just sit until the case is

 8     resolved. Do you have any questions?

 9                 MR. CORTOPASSI:       Judge, if I may add. Actually,

 10    the bond is already set I'm pretty sure at 30,000 or surety.

 11                THE COURT:      Oh, okay. I didn't see they checked

 12    surety. I thought it said cash. You're right, it says cash

 13    or surety. So in that case, bond to remain. It's already

 14    set -- it's already a secured bond, so you could have gotten

 15    a bondsman.

 16                MR. PHIPPS:     Your Honor, could I just ask for the

 17    stayaway on that?

 18                THE COURT:      You want to have a stayaway from

 19    where?

 20                MR. PHIPPS:     A stayaway from the victim because of

 21    her specific fears.

 22                THE COURT:      All right. And Mr. Holt, if you are

 23    able to get someone to do the surety bond for you through a

 24    bondsman, then you cannot be at -- what is the address that

 25    he's to stay away from?
                                                    Dixon v. City of St. Louis 05077
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1114 of 1116 PageID #:
                                     8144
                                                                                 9



 1                 MR. PHIPPS:     I would ask that he stay away from

 2     the victim wherever found. Let me take a second --

 3                 THE COURT:      You'll stay away from the victim

 4     wherever she may be found. So we're not going to give a

 5     specific address, but you can't be anywhere near the person

 6     whose vehicle you were in. Were you getting ready to say

 7     something? You looked like you were going to say something.

 8                 THE DEFENDANT:          Are you talking to me?

 9                 THE COURT:      Yeah.

 10                MR. CORTOPASSI:         Judge -- Mr. Holt, you're okay.

 11    Judge, can this be -- since this is his initial appearance,

 12    will this be set for next Thursday?

 13                MR. PHIPPS:     This actually is his one-week

 14    hearing.

 15                THE COURT:      No, this is his seven-day hearing.

 16                THE CLERK:      I think it just got passed, didn't it?

 17                MR. CORTOPASSI:         So last week we continued this.

 18                THE COURT:      Oh, so this is still his initial

 19    hearing?

 20                MR. CORTOPASSI:         This is his initial appearance,

 21    yes.

 22                THE COURT:      So you'll get another bond review next

 23    Thursday, so 2/13 for bond review.

 24                THE CLERK:      Do you want to put it on at 2/11 with

 25    your other one, Cortopassi?
                                                     Dixon v. City of St. Louis 05078
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1115 of 1116 PageID #:
                                     8145
                                                                               10



 1                 THE COURT:      You want it to be on 2/11 for his --

 2                 THE CLERK:      Since we're off that Wednesday, we put

 3     some on Tuesday and some on Thursday.

 4                 THE COURT:      So 2/11 will be your next bond review

 5     hearing, and March 9 is your court date in -- I guess you're

 6     in Division 26. What are you asking?

 7                 THE DEFENDANT:        I got it answered. I was just

 8     asking about the dates; that's all.

 9                 THE COURT:      You're getting two dates because you

 10    have to have a date for either preliminary hearing or grand

 11    jury. I don't know whether the case is going to grand jury

 12    or whether there will be a preliminary hearing, but

 13    whichever it is, that will occur on March 9th. But your

 14    bond will be reviewed again by a different judge on February

 15    11th. Okay, you're done. Thank you.

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                    Dixon v. City of St. Louis 05079
Case: 4:19-cv-00112-AGF Doc. #: 267-8 Filed: 03/10/21 Page: 1116 of 1116 PageID #:
                                     8146
                                                                               11



 1                                  CERTIFICATE

 2                 I, Kristine A. Toennies, Registered Merit

 3     Reporter, Certified Realtime Reporter, and Certified Court

 4     Reporter, do hereby certify that I am an official court

 5     reporter for the Circuit Court of the City of St. Louis;

 6     that on February 5, 2020, I was present and reported all the

 7     proceedings had in the case of STATE OF MISSOURI, Plaintiff,

 8     vs. ANTONIO HOLT, Defendant, Cause No. 2022-CR00240.

 9                 I further certify that the foregoing pages contain

 10    a true and accurate transcription of the proceedings.

 11

 12
                         /s/ Kristine A. Toennies
 13                      _________________________________________
                         Kristine A. Toennies, RMR, CRR, CCR #769
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                    Dixon v. City of St. Louis 05080
